                       Case 08-19029-LMI                     Doc 1541             Filed 04/22/21              Page 1 of 635



                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                   MIAMI DIVISION

In re:                                                                 §      Case No. 08-19029-LMI
                                                                       §
CARDIAC MANAGEMENT SYSTEMS,                                            §
INC                                                                    §
                                                                       §
                                                                       §
                            Debtor

                                     AMENDED TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 11 of the United States Bankruptcy Code was filed on 06/30/2008.
        The case was converted to one under Chapter 7 on 11/13/2008. The undersigned trustee was
        appointed on 11/13/2008.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                      $11,832,955.93

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                 $0.00
                          Administrative expenses                                                                             $9,185,010.43
                          Bank service fees                                                                                      $83,442.67
                          Other Payments to creditors                                                                         $1,925,040.72
                          Non-estate funds paid to 3rd Parties                                                                        $0.00
                          Exemptions paid to the debtor                                                                               $0.00
                          Other payments to the debtor                                                                                $0.00

                          Leaving a balance on hand of 1                                                                         $639,462.11

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
                       Case 08-19029-LMI                     Doc 1541            Filed 04/22/21               Page 2 of 635


     6. The deadline for filing non-governmental claims in this case was 03/17/2009 and the deadline
        for filing government claims was 03/17/2009. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $311,383.32. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

       The trustee has received $263,116.24 as interim compensation and now requests the sum of
$48,267.08*, for a total compensation of $311,383.32 2*. In addition, the trustee received
reimbursement for reasonable and necessary expenses in the amount of $804.35, and now requests
reimbursement for expenses of $438.61, for total expenses of $1,242.96.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 03/04/2021                                                         By:       /s/ Kenneth A. Welt
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).
*The Trustee has voluntarily reduced his gross final fee by 17.5% ($66,855.36).
UST Form 101-7-TFR (5/1/2011)
                                                          Case 08-19029-LMI                   Doc 1541
                                                                                                   FORM 1
                                                                                                         Filed 04/22/21                        Page 3 of 635
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    1              Exhibit A
                                                                                          ASSET CASES

Case No.:                   08-19029-LMI                                                                                                                  Trustee Name:                              Kenneth A. Welt
Case Name:                  CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:      3/4/2021                                                                                                                      §341(a) Meeting Date:                      12/17/2008
                                                                                                                                                          Claims Bar Date:                           03/17/2009

                               1                                               2                                3                                 4                        5                                         6

                       Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       BANK ACCOUNTS Cardiac Management                                       $12,236.29                                $12,236.29                                       $45,977.43                                             FA
Asset Notes:   Original Case 08-19029 Asset #1
               Prior Chapter
2       STOCK AND BUSINESS INTERESTS                                           $43,000.00                                $43,000.00                                              $0.00                                           FA
Asset Notes:      Original Case 08-19029 Asset #2
                 Prior Chapter
3      Funds Turned Over Chapter 11 Cardiac                     (u)                  $0.00                                       $0.00                                   $756,121.21                                             FA
       Management
Asset Notes:    Original Case 08-19029 Asset #3
4       TAX REFUNDS                                             (u)                  $0.00                                       $0.00                                     $9,230.22                                             FA
Asset Notes:      Original Case 08-19029 Asset #4
5       Void                                                                         $0.00                                       $0.00                                           $0.00                                           FA
Asset Notes:      Original Case 08-19029 Asset #5
6       SETTLEMENTS                                             (u)                  $0.00                                       $0.00                                    $98,778.55                                             FA
Asset Notes:      Original Case 08-19029 Asset #6
                 2004 exams regarding insurance companies anticipate litigation necessary for funds.
7       Void                                                                         $0.00                                       $0.00                                           $0.00                                           FA
Asset Notes:      Original Case 08-19029 Asset #7
8       SECURITY DEPOSITS                                       (u)                  $0.00                                       $0.00                                         $201.36                                           FA
Asset Notes:      Original Case 08-19029 Asset #8
9       Med Lab Supply Co                                       (u)                  $0.00                                       $0.00                                    $60,000.00                                             FA
Asset Notes:      Original Case 08-19029 Asset #9
10      Void                                                                         $0.00                                       $0.00                                           $0.00                                           FA
11      Void                                                                         $0.00                                       $0.00                                           $0.00                                           FA
Asset Notes:      Original Case 08-19029 Asset #10
12      Settlement Steven Merandi                               (u)                  $0.00                                       $0.00                                     $9,000.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #11
                 Motion 1/3/11 DE# 1071
                 Order on settlement dated 1/31/11 DE# 1095
13      Settlement GE Walker                                    (u)                  $0.00                                       $0.00                                    $15,000.00                                             FA
Asset Notes:      Original Case 08-19029 Asset #12
                                                           Case 08-19029-LMI                    Doc 1541
                                                                                                     FORM 1
                                                                                                           Filed 04/22/21                      Page 4 of 635
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page No:    2              Exhibit A
                                                                                           ASSET CASES

Case No.:                    08-19029-LMI                                                                                                                 Trustee Name:                              Kenneth A. Welt
Case Name:                   CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:       3/4/2021                                                                                                                     §341(a) Meeting Date:                      12/17/2008
                                                                                                                                                          Claims Bar Date:                           03/17/2009

                                 1                                              2                              3                                  4                        5                                         6

                        Asset Description                                    Petition/                 Estimated Net Value                    Property                Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                (Value Determined by                    Abandoned               Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                          Trustee,                   OA =§ 554(a) abandon.          the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

                  motion dated 1/3/11 DE# 1072
                  Waive all rights ot claims
                  Settlement per DE# 1101 dated 2/7/11
 Ref. #
14      Void                                                                          $0.00                                    $0.00                                             $0.00                                           FA
15      Settlement AT&T                                           (u)                 $0.00                                    $0.00                                       $8,870.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #13
                 Motion CP# 1096 1/31/11
                 Pwe Order dated 3/3/11 DE# 1116
16      Settlement Valerio & Raimundo                             (u)                 $0.00                                    $0.00                                      $12,500.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #14
                 Payment per order dated 3/21/11 DE# 1119
17      Settlement Philip Makad Estate                            (u)                 $0.00                                    $0.00                                           $750.00                                           FA
Asset Notes:       Original Case 08-19029 Asset #15
18      Settlement Mallinckrodt, Inc.                             (u)                 $0.00                                    $0.00                                      $28,000.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #16
                 Per Order dated 1/5/11 DE# 1074
                 Waive all claims
19      Settlement Bugnone                                        (u)                 $0.00                                    $0.00                                       $1,500.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #17
                  $1,500.00 waive all rights to claims
                  Per order dated 2/16/11 DE# 1107
20      Director and Officer Settlement                           (u)                 $0.00                                    $0.00                                   $2,400,000.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #18
                 Settlement per Order dated 4/23/13 ECF# 1387
21      Settlement Accounting Liability Actions               (u)                     $0.00                                    $0.00                                     $275,000.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #19
                  Settlement Stephen Cianciulli and Elaine Gobstein /as personal representatives for the estate of Harold Gobstein Order dated 7/19/11 ECF# 1173
22      Virtual Imaging, Inc. Settlement                         (u)                   $0.00                                    $0.00                                          $689.93                                           FA
Asset Notes:      Original Case 08-19029 Asset #20
                 ECF #1146 dated 5/31/11 Order
23      Siemens Settlement                                        (u)                 $0.00                                    $0.00                                       $2,500.00                                             FA
                                                      Case 08-19029-LMI            Doc 1541
                                                                                        FORM 1
                                                                                              Filed 04/22/21                  Page 5 of 635
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    3              Exhibit A
                                                                                ASSET CASES

Case No.:                   08-19029-LMI                                                                                                 Trustee Name:                              Kenneth A. Welt
Case Name:                  CARDIAC MANAGEMENT SYSTEMS, INC                                                                              Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:      3/4/2021                                                                                                     §341(a) Meeting Date:                      12/17/2008
                                                                                                                                         Claims Bar Date:                           03/17/2009

                                  1                                2                           3                                 4                        5                                         6

                        Asset Description                        Petition/              Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                        Unscheduled             (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                     Value                       Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                      Less Liens, Exemptions,
                                                                                         and Other Costs)

Asset Notes:      Original Case 08-19029 Asset #21
                 ECF #1169 dated 7/17/11 Order
 Ref. #
24      GE Healthare Settlement                          (u)              $0.00                                 $0.00                                     $6,500.00                                             FA
Asset Notes:      Original Case 08-19029 Asset #22
                 ECF #1183 dated 8/15/11 Order
25      VOID                                                              $0.00                                 $0.00                                          $0.00                                            FA
Asset Notes:       Original Case 08-19029 Asset #23
26      Citicorp Leasing Settlement                      (u)              $0.00                                 $0.00                                     $7,750.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #24
                 ECF #1147 dated 5/31/11 Order
27      Settlement General Electric Capital Corp         (u)              $0.00                                 $0.00                                    $55,000.00                                             FA
Asset Notes:       Original Case 08-19029 Asset #25
                 ECF #1182 dated 8/15/11 Order
28      Settlement with City of Lake Worth               (u)              $0.00                                 $0.00                                          $0.00                                            FA
Asset Notes:       Original Case 08-19029 Asset #26
29      BANK ACCOUNTS DTG Management                     (u)           $5,501.33                         $5,501.33                                       $66,915.81                                             FA
Asset Notes:   Original Case 08-19036 Asset #1
               Chapter 11
30      SECURITY DEPOSITS                                              $3,436.13                         $3,436.13                                             $0.00                                            FA
Asset Notes:    Original Case 08-19036 Asset #2
               Administered during Chapter 11
31      LIQUIDATED DEBTS OWING DEBTOR                            $1,094,738.00                       $1,094,738.00                                             $0.00                                            FA
Asset Notes:      Original Case 08-19036 Asset #3
                 Administered during Chapter 11
32      OFFICE EQUIPMENT, FURNISHINGS, AND                              $202.64                            $202.64                                             $0.00                                            FA
        SUPPLIES
Asset Notes:      Original Case 08-19036 Asset #4
                 Administered during Chapter 11
33      MACHINERY, FIXTURES, AND BUSINESS                         $213,171.47                          $213,171.47                                             $0.00                                            FA
        EQUIPMENT
Asset Notes:       Original Case 08-19036 Asset #5
                                                        Case 08-19029-LMI            Doc 1541
                                                                                          FORM 1
                                                                                                Filed 04/22/21                  Page 6 of 635
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    4              Exhibit A
                                                                                  ASSET CASES

Case No.:                   08-19029-LMI                                                                                                   Trustee Name:                              Kenneth A. Welt
Case Name:                  CARDIAC MANAGEMENT SYSTEMS, INC                                                                                Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:      3/4/2021                                                                                                       §341(a) Meeting Date:                      12/17/2008
                                                                                                                                           Claims Bar Date:                           03/17/2009

                                1                                    2                           3                                 4                        5                                         6

                        Asset Description                          Petition/              Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                         (Scheduled and                          Unscheduled             (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                       Value                       Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                        Less Liens, Exemptions,
                                                                                           and Other Costs)

                 Administered during Chapter 11
 Ref. #
34      ACCOUNTS RECEIVABLE                                                 $0.00                                 $0.00                                   $822,189.62                                             FA
Asset Notes:    Original Case 08-19036 Asset #6
               Currently being collected till 3/15/10
35      SETTLEMENT                                         (u)              $0.00                                 $0.00                                           $0.00                                           FA
Asset Notes:    Original Case 08-19036 Asset #7
               Associated with 08-10929
36      BANK ACCOUNTS DTG of Sunset Square Inc                           $2,697.30                         $2,697.30                                              $0.00                                           FA
Asset Notes:     Original Case 08-19039 Asset #1
                 Administered during prior chapter 11
37     Chapter 11 Conversion Funds DTG of Sunset           (u)              $0.00                                 $0.00                                     $4,600.48                                             FA
       Square Inc
Asset Notes:     Original Case 08-19039 Asset #2
38      BANK ACCOUNTS DTG of Sunset Square                                $487.32                            $487.32                                              $0.00                                           FA
        Two Inc
Asset Notes:     Original Case 08-19044 Asset #1
                 Adininstered in Chapter 11
39     Chapter 11 Conversion Funds DTG of Sunset           (u)              $0.00                                 $0.00                                         $702.17                                           FA
       Square Two Inc
Asset Notes:    Original Case 08-19044 Asset #2
40      BANK ACCOUNTS Diagnostic Testing Group                             $50.00                             $50.00                                              $0.00                                           FA
        Inc.
Asset Notes:     Original Case 08-19047 Asset #1
                 ADMINISTERED CHAPTER 11
41      BANK ACCOUNTS Operations account                   (u)           $8,803.31                         $8,803.31                                              $0.00                                           FA
        Diagnostic Testing Group Inc.
Asset Notes:   Original Case 08-19047 Asset #2
               ADMINISTERED CHAPTER 11
42      SECURITY DEPOSITS                                                $8,973.76                         $8,973.76                                              $0.00                                           FA
Asset Notes:      Original Case 08-19047 Asset #3
                 ADMINISTERED CHAPTER 11
                                                       Case 08-19029-LMI                 Doc 1541
                                                                                              FORM 1
                                                                                                    Filed 04/22/21                  Page 7 of 635
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                         Page No:    5              Exhibit A
                                                                                     ASSET CASES

Case No.:                     08-19029-LMI                                                                                                     Trustee Name:                              Kenneth A. Welt
Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                                  Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:        3/4/2021                                                                                                         §341(a) Meeting Date:                      12/17/2008
                                                                                                                                               Claims Bar Date:                           03/17/2009

                                 1                                        2                          3                                 4                        5                                         6

                          Asset Description                            Petition/              Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                            Unscheduled             (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                         Value                       Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                            Less Liens, Exemptions,
                                                                                               and Other Costs)

43      STOCK 100% Diagnostic Testing Group                                   Unknown                                 $0.00                                          $0.00                                            FA
Asset Notes:   Original Case 08-19047 Asset #4
              ADMINISTERED CHAPTER 11
44      ACCOUNTS RECEIVABLE                                             $2,734,745.77                      $2,734,745.77                                        $5,301.74                                             FA
Asset Notes:    Original Case 08-19047 Asset #5
               ADMINISTERED CHAPTER 11 OR IN ASSOCIATED CASES
45      LIQUIDATED DEBTS OWING DEBTOR                       $31,689.00                                        $31,689.00                                             $0.00                                            FA
Asset Notes:    Original Case 08-19047 Asset #6
               ADMINISTERED CHAPTER 11
46      LICENSES                                                          $25,487.00                          $25,487.00                                             $0.00                                            FA
Asset Notes:      Original Case 08-19047 Asset #7
                 ADMINISTERED CHAPTER 11
47      OFFICE EQUIPMENT, FURNISHINGS, AND                                       $0.00                                $0.00                                          $0.00                                            FA
        SUPPLIES
Asset Notes:      Original Case 08-19047 Asset #8
                 ADMINISTERED CHAPTER 11
48      MACHINERY, FIXTURES, AND BUSINESS                               $1,351,490.84                      $1,351,490.84                                             $0.00                                            FA
        EQUIPMENT
Asset Notes:   Original Case 08-19047 Asset #9
              ADMINISTERED CHAPTER 11
49      LEASEHOLD IMPROVEMENTS                                           $663,588.87                         $663,588.87                                             $0.00                                            FA
Asset Notes:      Original Case 08-19047 Asset #10
                 ADMINISTERED CHAPTER 11
50     FUNDS TURNED OVER CHAPTER 11                          (u)                 $0.00                                $0.00                                         $50.00                                            FA
       Diagnostic Testing Group
Asset Notes:    Original Case 08-19047 Asset #11
51      Receivables                                                           Unknown                        $765,602.14                                      $765,602.14                                             FA
Asset Notes:   Balance of $3,000 AR 6.30.09 Original Case 08-19050 Asset #1
               On Going Collections
               See collections in associated cases
52      BANK ACCOUNTS                                       (u)            $95,620.37                         $95,620.37                                      $101,832.32                                             FA
        DTG of Miami
                                                     Case 08-19029-LMI              Doc 1541
                                                                                         FORM 1
                                                                                               Filed 04/22/21                  Page 8 of 635
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    6              Exhibit A
                                                                                   ASSET CASES

Case No.:                  08-19029-LMI                                                                                                   Trustee Name:                              Kenneth A. Welt
Case Name:                 CARDIAC MANAGEMENT SYSTEMS, INC                                                                                Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:     3/4/2021                                                                                                       §341(a) Meeting Date:                      12/17/2008
                                                                                                                                          Claims Bar Date:                           03/17/2009

                               1                                      2                         3                                 4                        5                                         6

                       Asset Description                            Petition/            Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                            Unscheduled           (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                         Value                     Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                       Less Liens, Exemptions,
                                                                                          and Other Costs)

Asset Notes:     Original Case 08-19050 Asset #2
                 Admin Prior Chapter
 Ref. #
53      Lease                                                              $0.00                                 $0.00                                          $0.00                                            FA
Asset Notes:      Original Case 08-19050 Asset #3
                 Prior Chapter
54      Receivables                                                 $2,507,155.57                     $2,507,155.57                                    $2,344,080.54                                             FA
Asset Notes:   Remaining AR $6,000 6.30.09
               $65,000 Medicare Original Case 08-19053 Asset #1
               On going receivables
55      BANK ACCOUNTS DTG of Lake Worth                    (u)       $120,200.92                        $120,200.92                                       $92,255.55                                             FA
Asset Notes:   Original Case 08-19053 Asset #2
               Prior Chapter
56      SECURITY DEPOSITS                                             $79,609.56                         $79,609.56                                             $0.00                                            FA
Asset Notes:    Original Case 08-19053 Asset #3
               Prior Chapter
57      LIQUIDATED DEBTS OWING DEBTOR                                $336,255.00                        $336,255.00                                             $0.00                                            FA
Asset Notes:      Original Case 08-19053 Asset #4
                 Prior Chapter
58      OFFICE EQUIPMENT, FURNISHINGS, AND                            $14,121.10                         $14,121.10                                             $0.00                                            FA
        SUPPLIES
Asset Notes:      Original Case 08-19053 Asset #5
                 Prior chapter
59      MACHINERY, FIXTURES, AND BUSINESS                           $1,372,406.55                     $1,372,406.55                                             $0.00                                            FA
        EQUIPMENT
Asset Notes:    Original Case 08-19053 Asset #6
               Prior Chapter
60      LEASE IMPROVEMENT                                            $179,222.83                        $179,222.83                                             $0.00                                            FA
Asset Notes:    Original Case 08-19053 Asset #7
               Prior Chapter
61      BANK ACCOUNTS                                                     $46.50                             $46.50                                             $0.00                                            FA
Asset Notes:     Original Case 08-19058 Asset #1
                                                       Case 08-19029-LMI             Doc 1541
                                                                                          FORM 1
                                                                                                Filed 04/22/21               Page 9 of 635
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                   Page No:    7              Exhibit A
                                                                                    ASSET CASES

Case No.:                  08-19029-LMI                                                                                                 Trustee Name:                              Kenneth A. Welt
Case Name:                 CARDIAC MANAGEMENT SYSTEMS, INC                                                                              Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:     3/4/2021                                                                                                     §341(a) Meeting Date:                      12/17/2008
                                                                                                                                        Claims Bar Date:                           03/17/2009

                               1                                       2                         3                              4                        5                                         6

                       Asset Description                             Petition/            Estimated Net Value                Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                             Unscheduled           (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                          Value                     Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                        Less Liens, Exemptions,
                                                                                           and Other Costs)

62      BANK ACCOUNTS                                        (u)       $41,856.15                         $41,856.15                                   $272,018.76                                             FA
Asset Notes:   Original Case 08-19062 Asset #1
               Chapter 11
63      SECURITY DEPOSITS                                              $22,599.62                         $22,599.62                                          $0.00                                            FA
Asset Notes:   Original Case 08-19062 Asset #2
              Administered during Chapter 11
64      ACCOUNTS RECEIVABLE                                          $4,390,435.67                     $4,390,435.67                                 $2,204,157.04                                             FA
Asset Notes:    Original Case 08-19062 Asset #3
               Currently Being Collected
               Collections not pursued after 3/15/10
               some late receivables have been deposited
65      LIQUIDATED DEBTS OWING DEBTOR                                 $136,106.00                        $136,106.00                                          $0.00                                            FA
Asset Notes:      Original Case 08-19062 Asset #4
                 Administered during Chapter 11
66      OFFICE EQUIPMENT, FURNISHINGS, AND                             $11,097.08                         $11,097.08                                          $0.00                                            FA
        SUPPLIES0
Asset Notes:      Original Case 08-19062 Asset #5
                 Administered during Chapter 11
67      MACHINERY, FIXTURES, AND BUSINESS                            $1,316,368.74                     $1,316,368.74                                          $0.00                                            FA
        EQUIPMENT
Asset Notes:      Original Case 08-19062 Asset #6
                 Administered during Chapter 11


                 Case Associated to Cardiac Systems Inc 08-19029
                 4 Quinton Treadmills $$23,018.98
                 Computer Equipment $ 5,908.89
                 Magnatome Sympnony Syngo Options $ 18,890.02
                 Medical Supplies $ 7,304.40
                 Misc
68      Leasehold Improvements                                        $217,551.72                        $217,551.72                                          $0.00                                            FA
Asset Notes:      Original Case 08-19062 Asset #7
                 Administered during Chapter 11
                                                        Case 08-19029-LMI               Doc 1541   Filed 04/22/21
                                                                                              FORM 1
                                                                                                                                  Page 10 of 635
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    8              Exhibit A
                                                                                     ASSET CASES

Case No.:                     08-19029-LMI                                                                                                    Trustee Name:                              Kenneth A. Welt
Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                                 Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:        3/4/2021                                                                                                        §341(a) Meeting Date:                      12/17/2008
                                                                                                                                              Claims Bar Date:                           03/17/2009

                                 1                                      2                           3                                 4                        5                                         6

                          Asset Description                           Petition/              Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                           Unscheduled             (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                        Value                       Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                           Less Liens, Exemptions,
                                                                                              and Other Costs)

69      SETTLEMENT                                            (u)              $0.00                                 $0.00                                          $0.00                                            FA
Asset Notes:    Original Case 08-19062 Asset #8
               This will be administered in associated case
70      BANK ACCOUNTS                                                       $1,968.37                         $1,968.37                                             $0.00                                            FA
Asset Notes:  Original Case 08-19064 Asset #1
              Administered during chapter 11
71      CHAPTER 11 FUNDS                                      (u)           Unknown                           $1,768.37                                        $1,768.37                                             FA
Asset Notes:     Original Case 08-19064 Asset #2
72      Receivables                                                    $635,972.59                          $635,972.59                                       $64,834.46                                             FA
Asset Notes:    Original Case 08-19066 Asset #1
               On going collections
73      BANK ACCOUNTS                                         (u)       $77,747.38                           $77,747.38                                       $64,127.76                                             FA
Asset Notes:   Original Case 08-19066 Asset #2
               Admin Prior Chapter
74      SECURITY DEPOSITS                                               $39,698.00                           $39,698.00                                             $0.00                                            FA
Asset Notes:    Original Case 08-19066 Asset #3
               Prior Chapter
75      LIQUIDATED DEBTS OWING DEBTOR                                   $47,302.00                           $47,302.00                                             $0.00                                            FA
Asset Notes:   Original Case 08-19066 Asset #4
              Admin Prior Chapter
76      GENERAL INTANGIBLES                                             $80,000.00                           $80,000.00                                             $0.00                                            FA
Asset Notes:      Original Case 08-19066 Asset #5
                 Admin Prior Chapter
77      OFFICE EQUIPMENT, FURNISHINGS, AND                              $24,639.37                           $24,639.37                                             $0.00                                            FA
        SUPPLIES
Asset Notes:      Original Case 08-19066 Asset #6
                 Prior Chapter
78      MACHINERY, FIXTURES, AND BUSINESS                             $1,358,287.80                       $1,358,287.80                                             $0.00                                            FA
        EQUIPMENT
Asset Notes:    Original Case 08-19066 Asset #7
               Prior Chapter
79      LEASE IMPROVEMENTS                                                  $9,910.17                         $9,910.17                                             $0.00                                            FA
                                                    Case 08-19029-LMI             Doc 1541   Filed 04/22/21
                                                                                        FORM 1
                                                                                                                            Page 11 of 635
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    9              Exhibit A
                                                                               ASSET CASES

Case No.:                  08-19029-LMI                                                                                                 Trustee Name:                              Kenneth A. Welt
Case Name:                 CARDIAC MANAGEMENT SYSTEMS, INC                                                                              Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:     3/4/2021                                                                                                     §341(a) Meeting Date:                      12/17/2008
                                                                                                                                        Claims Bar Date:                           03/17/2009

                               1                                  2                           3                                 4                        5                                         6

                       Asset Description                        Petition/              Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled             (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                       Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                     Less Liens, Exemptions,
                                                                                        and Other Costs)

Asset Notes:      Original Case 08-19066 Asset #8
                 Prior Chapter
 Ref. #
80      BANK ACCOUNTS                                                  $941.08                            $941.08                                              $0.00                                           FA
Asset Notes:     Original Case 08-19068 Asset #1
                 Administered during Chapter 11
81      Chapter 11 Funds                                (u)              $0.00                                 $0.00                                         $741.09                                           FA
Asset Notes:     Original Case 08-19068 Asset #2
82      ACCOUNTS RECEIVABLE                                     $2,059,880.07                       $2,059,880.07                                       $26,595.03                                             FA
Asset Notes:    Original Case 08-19069 Asset #1
               On Going Collections 3/15/10
83      BANK ACCOUNTS                                   (u)       $20,828.81                           $20,828.81                                       $26,728.27                                             FA
Asset Notes:     Original Case 08-19069 Asset #2
84      SECURITY DEPOSITS                                         $19,431.89                           $19,431.89                                              $0.00                                           FA
Asset Notes:    Original Case 08-19069 Asset #3
               Prior Chapter
85      LIQUIDATED DEBTS OWING DEBTOR                            $134,815.00                          $134,815.00                                              $0.00                                           FA
Asset Notes:      Original Case 08-19069 Asset #4
                 Prior Chapter
86      OFFICE EQUIPMENT, FURNISHINGS, AND                            $7,938.60                         $7,938.60                                              $0.00                                           FA
        SUPPLIES
Asset Notes:      Original Case 08-19069 Asset #5
                 Prior Chapter
87      MACHINERY, FIXTURES, AND BUSINESS                       $1,454,654.00                       $1,454,654.00                                              $0.00                                           FA
        EQUIPMENT
Asset Notes:    Original Case 08-19069 Asset #6
               Prior Chapter
88      LEASE IMPROVEMENT                                        $557,490.31                          $557,490.31                                              $0.00                                           FA
Asset Notes:    Original Case 08-19069 Asset #7
               Prior Chapter
89      BANK ACCOUNTS                                                  $927.35                            $927.35                                              $0.00                                           FA
Asset Notes:      Original Case 08-19071 Asset #1
                                                        Case 08-19029-LMI                   Doc 1541   Filed 04/22/21
                                                                                                  FORM 1
                                                                                                                                      Page 12 of 635
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                           Page No:    10             Exhibit A
                                                                                      ASSET CASES

Case No.:                     08-19029-LMI                                                                                                        Trustee Name:                              Kenneth A. Welt
Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                                     Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:        3/4/2021                                                                                                            §341(a) Meeting Date:                      12/17/2008
                                                                                                                                                  Claims Bar Date:                           03/17/2009

                                 1                                          2                           3                                 4                        5                                         6

                          Asset Description                             Petition/                Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                             Unscheduled               (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                          Value                         Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                               Less Liens, Exemptions,
                                                                                                  and Other Costs)

                  Administered in Chapter 11
 Ref. #
90      SECURITY DEPOSITS                                     (u)            $41,455.00                          $41,455.00                                             $0.00                                            FA
Asset Notes:      Original Case 08-19071 Asset #2
                 Administered in Chapter 11
91      Funds Turned Over                                     (u)                  $0.00                                 $0.00                                     $5,437.19                                             FA
Asset Notes:      Original Case 08-19071 Asset #3
92      Receivables                                                         $115,651.23                         $115,651.23                                      $907,968.06                                             FA
Asset Notes:   Balance a/r $4,000 6.30.09 Original Case 08-19073 Asset #1
               On going collections through 3/15/10
               Receiving payments $23 / month 6/22/10
93      BANK ACCOUNTS                                        (u)             $32,958.14                          $32,958.14                                       $93,660.25                                             FA
Asset Notes:      Original Case 08-19073 Asset #2
                  Administered in Chapter 11
94      OFFICE EQUIPMENT, FURNISHINGS, AND                                      $8,943.71                         $8,943.71                                             $0.00                                            FA
        SUPPLIES
Asset Notes:       Original Case 08-19073 Asset #3
                  Administered in Chapter 11
95      MACHINERY, FIXTURES, AND BUSINESS                                   $391,055.10                         $391,055.10                                             $0.00                                            FA
        EQUIPMENT
Asset Notes:       Original Case 08-19073 Asset #4
                 Administered in Chapter 11
96      GE Capital Information Technology                     (u)                  $0.00                                 $0.00                                     $2,500.00                                             FA
Asset Notes:       Order dated 5/1/12 ECF# 1307
97      Gen Corp Tax Refund for NY Entities                   (u)                  $0.00                                 $0.00                                     $2,229.20                                             FA
Asset Notes:       Refund of Corporate Taxes on NY Entities
98      City of Lake Worth Settlement                         (u)                  $0.00                                 $0.00                                     $9,443.86                                             FA
Asset Notes:       ECF #1286 Order
99      Dr. Elizabeth Mendoza Settlement                      (u)                  $0.00                                 $0.00                                     $5,000.00                                             FA
Asset Notes:       ECF #1318 dated 7/12/12 Order
100     Triplenet Properties Settlement                       (u)                  $0.00                                 $0.00                                    $45,913.45                                             FA
Asset Notes:       Six equal payments of $7,652.24
                                                             Case 08-19029-LMI                      Doc 1541   Filed 04/22/21
                                                                                                          FORM 1
                                                                                                                                                   Page 13 of 635
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    11              Exhibit A
                                                                                              ASSET CASES

Case No.:                      08-19029-LMI                                                                                                                    Trustee Name:                                Kenneth A. Welt
Case Name:                     CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date Filed (f) or Converted (c):             11/13/2008 (c)
For the Period Ending:         3/4/2021                                                                                                                        §341(a) Meeting Date:                        12/17/2008
                                                                                                                                                               Claims Bar Date:                             03/17/2009

                                   1                                                2                              3                                   4                        5                                         6

                          Asset Description                                     Petition/                  Estimated Net Value                     Property                Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                                     Unscheduled                 (Value Determined by                     Abandoned               Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                  Value                           Trustee,                    OA =§ 554(a) abandon.          the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

                    Per order dated 7/12/12 ECF# 1317
 Ref. #
101     Reimbursement from Budget Funding                                                  $0.00                                   $0.00                                       $80,000.00                                             FA
102      Settlement Joaquin Mendez MD, PA                            (u)                   $0.00                              $5,000.00                                         $5,000.00                                             FA
Asset Notes:        ECF #1443 dated 7/10/14 Order
103      Gonzalo J. Iravedra, PA Settlement                          (u)                   $0.00                              $4,000.00                                         $4,000.00                                             FA
Asset Notes:        ECF #1450 dated 10/15/14 Order
104      Welt V AC&S Transportation, Inc.                            (u)                $3,000.00                             $3,000.00                                         $3,000.00                                             FA
Asset Notes:      ECF #1465 dated 2/3/15 Motion
                  ECF #1470 dated 3/2/15 Order
105      Oak Point Partners, Inc.                                    (u)                   $0.00                            $10,000.00                                         $10,000.00                                             FA
Asset Notes:        ECF #1478 dated 7/20/15 Order
                    ECF #1501 Report of Sale
INT      Interest Earned                                             (u)                Unknown                               Unknown                                               $934.07                                           FA


TOTALS (Excluding unknown value)                                                                                                                                                                          Gross Value of Remaining Assets
                                                                                $24,166,448.38                          $24,952,818.89                                     $11,832,955.93                                         $0.00




      Major Activities affecting case closing:
       07/31/2020      Judge Isicoff said to go ahead and prepare and submit TFR, will submit by 8/31/20. Trustee reviewed case progress. (LT)
       07/10/2020      Status hearing set for 7/27/20 for Judge to review proposed final distributions as she had requested in the past. (LT)
       12/30/2019      Case closing in progress and hearing needed as per LMI to review TFR and final fee applications.
       12/31/2017      Final fee applications needed from professionals; hearing is required per LMI request; TFR to follow.
       12/31/2016      Tax issues being addressed; once professional final fee applications are filed a hearing is needed as per LMI request; TFR to follow.
       12/29/2015      401K issues most likely to be cleared up by the end of December, 2015. Adversary case 14-01092 to be closed. Case review and TFR to follow.
       12/31/2014      12/31/14
                       Finishing 401K resolution
                       Continued pursue 3 Avoidance Actions
                       1 subject to settlement
                       1 subject to default
                       1 pending settlement-gk
                                                          Case 08-19029-LMI                     Doc 1541   Filed 04/22/21
                                                                                                      FORM 1
                                                                                                                                                Page 14 of 635
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    12             Exhibit A
                                                                                            ASSET CASES

Case No.:                   08-19029-LMI                                                                                                                    Trustee Name:                              Kenneth A. Welt
Case Name:                  CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:      3/4/2021                                                                                                                        §341(a) Meeting Date:                      12/17/2008
                                                                                                                                                            Claims Bar Date:                           03/17/2009

                                1                                                 2                                3                                4                        5                                         6

                       Asset Description                                      Petition/                     Estimated Net Value                  Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                      Unscheduled                    (Value Determined by                  Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                   Value                              Trustee,                 OA =§ 554(a) abandon.         the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

                    Wind down of operations and transition of operations to Merrill Lynch;
                    2. Resolution of outstanding medical record and business record issues;
                    3. Bringing avoidance actions; and 4. Supporting David Cimo as special counsel in his litigation efforts.12/31/09 gk


                    Jointly Administered with various cases 08-19036-39-44-47-50-53-58-62-64-66-68-69-71-73
                    890 extension to operate till 1/15/2010
                    1) AR collection efforts continuing with ML sharing agreement
                    2)    D&O demand has been made, but adversary not filed.
                    3)    Insider avoidable analysis completed and provided to special counsel.
                    4)    Investigating audit malpractice.
                    5)    Investigating 90 day preference analysis
                    6) Tax returns for 2008 in process.


                    Special counsel pursuing litigation against directors and officers against auditors


                    1) Preference Actions
                    2) D&O
                    3) Accounting Liability Actions


                    General counsel filing several avoidance actions and prosecuting other avoidance actions 6/24/10 gk


                    Associated cases consolidated
                    Ongoing action with special council regarding, preference actions, D&O, and Accounting Liability Actions 12/09/10 gk


                    Resolution of claims issues
                    Collection on settlements
                    05/03/12 anticipated BDO settlement


                    06/21/12 - Mailed tax returns to various tax agencies. (sm)
                    06/22/12 - Mailed K1s. (sm)
                    06/26/12 Mailed Form UCT-6. (sm)


                    12/31/12 Anticipating Liability Actions settlement
                                                         Case 08-19029-LMI                    Doc 1541   Filed 04/22/21
                                                                                                    FORM 1
                                                                                                                                       Page 15 of 635
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    13             Exhibit A
                                                                                          ASSET CASES

Case No.:                  08-19029-LMI                                                                                                            Trustee Name:                              Kenneth A. Welt
Case Name:                 CARDIAC MANAGEMENT SYSTEMS, INC                                                                                         Date Filed (f) or Converted (c):           11/13/2008 (c)
For the Period Ending:     3/4/2021                                                                                                                §341(a) Meeting Date:                      12/17/2008
                                                                                                                                                   Claims Bar Date:                           03/17/2009

                               1                                                2                             3                            4                        5                                         6

                       Asset Description                                    Petition/                  Estimated Net Value              Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                    Unscheduled                 (Value Determined by              Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                 Value                           Trustee,             OA =§ 554(a) abandon.         the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

                    Working on reconciling case transfers that differ once the case was consolidated-gk


                    06/03/13 Mailed 2012 Form 1120S to Centralized Insolvency Operation and Dept of Treasury. Mailed 2009 Form CT-3-S to NYS Corporation Tax Processing Unit and NYS Dept of
                    Taxation and Finance. (sb)
                    06/04/13 - Mailed Schedule K1's and NY Shareholder forms. (sb)
                    12/31/13- Assets fully administered
                    12/31/13- Pending preference actions


                    1.   AC & S Transportation - $10,106.50
                    2.   Gonzalo J. Iravedra, PA - $11,831.25
                    3.   Juaquin Mendez, MD PA -$13,775.00
                    4.   Germaine Rodriguez, MD PA - $49,740.00
                    5.   Maruja Santiago - $26,085.00
                    6.   RAD Imaging - $48,115.00


Initial Projected Date Of Final Report (TFR):         12/31/2010                           Current Projected Date Of Final Report (TFR):       09/30/2020               /s/ KENNETH A. WELT
                                                                                                                                                                        KENNETH A. WELT
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM  2 04/22/21   Page 16 of 635                      Page No: 1                 Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                            Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                 Money Market Acct #:                    ******0219
Co-Debtor Taxpayer ID #:                                                                                     Account Title:                          Money Market Account
For Period Beginning:             6/30/2008                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                   Separate bond (if applicable):

       1                2                              3                                           4                              5                        6                    7

   Transaction       Check /                        Paid to/               Description of Transaction         Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                     Received From                                               Tran Code           $                      $


03/18/2010                     FUNDING ACCOUNT: **********0265      Transfer                                  9999-000        $185,000.00                                      $185,000.00
03/31/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.1500%               1270-000             $10.64                                      $185,010.64
04/30/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.1500%               1270-000             $22.81                                      $185,033.45
05/28/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.1500%               1270-000             $23.57                                      $185,057.02
06/30/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.1500%               1270-000             $22.82                                      $185,079.84
07/30/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.1500%               1270-000             $23.58                                      $185,103.42
08/31/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.1500%               1270-000             $23.58                                      $185,127.00
09/30/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $4.56                                    $185,131.56
10/29/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $4.71                                    $185,136.27
11/30/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $4.56                                    $185,140.83
12/31/2010           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $4.70                                    $185,145.53
01/21/2011                     Mellon Bank                          Transfer                                  9999-000                                      $67,815.43         $117,330.10
01/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $4.09                                    $117,334.19
02/28/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $2.70                                    $117,336.89
03/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $2.98                                    $117,339.87
04/29/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $2.89                                    $117,342.76
05/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%               1270-000                $2.98                                    $117,345.74
06/23/2011           (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%          1270-000                $0.67                                    $117,346.41
06/23/2011                     To Account #**********0265           Transfer                                  9999-000                                     $117,346.41                  $0.00




                                                                                                             SUBTOTALS        $185,161.84              $185,161.84
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 17 of 635                         Page No: 2              Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                    ******0219
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Money Market Account
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                       6                  7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                     $


                                                                                     TOTALS:                                                        $185,161.84             $185,161.84                    $0.00
                                                                                         Less: Bank transfers/CDs                                   $185,000.00             $185,161.84
                                                                                     Subtotal                                                           $161.84                   $0.00
                                                                                         Less: Payments to debtors                                        $0.00                   $0.00
                                                                                     Net                                                                $161.84                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/18/2010 to 3/4/2021

                     Total Compensable Receipts:                        $161.84                                Total Compensable Receipts:                                     $161.84
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                      $161.84                                Total Comp/Non Comp Receipts:                                   $161.84
                     Total Internal/Transfer Receipts:              $185,000.00                                Total Internal/Transfer Receipts:                           $185,000.00


                     Total Compensable Disbursements:                     $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                   $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:         $185,161.84                                Total Internal/Transfer Disbursements:                     $185,161.84
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                     Page 18 of 635                            Page No: 3                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                 The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                       ******0220
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                             Money Market Account
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                         4                                                       5                        6                   7

   Transaction       Check /                          Paid to/             Description of Transaction                               Uniform           Deposit               Disbursement              Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                        $


01/07/2011                     FUNDING ACCOUNT: **********0265      Transfer                                                        9999-000          $65,000.00                                        $65,000.00
01/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                                     1270-000                   $1.17                                    $65,001.17
02/28/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                                     1270-000                   $1.49                                    $65,002.66
03/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                                     1270-000                   $1.65                                    $65,004.31
04/29/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                                     1270-000                   $1.60                                    $65,005.91
05/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $1.65                                    $65,007.56
06/23/2011           (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                                1270-000                   $0.37                                    $65,007.93
06/23/2011                     To Account #**********0265           Transfer                                                        9999-000                                        $65,007.93                  $0.00

                                                                                      TOTALS:                                                            $65,007.93                 $65,007.93                  $0.00
                                                                                          Less: Bank transfers/CDs                                       $65,000.00                 $65,007.93
                                                                                      Subtotal                                                                $7.93                      $0.00
                                                                                          Less: Payments to debtors                                           $0.00                      $0.00
                                                                                      Net                                                                     $7.93                      $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/24/2010 to 3/4/2021

                     Total Compensable Receipts:                          $7.93                                 Total Compensable Receipts:                                          $7.93
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                        $7.93                                 Total Comp/Non Comp Receipts:                                        $7.93
                     Total Internal/Transfer Receipts:               $65,000.00                                 Total Internal/Transfer Receipts:                               $65,000.00


                     Total Compensable Disbursements:                     $0.00                                 Total Compensable Disbursements:                                     $0.00
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                   $0.00                                 Total Comp/Non Comp Disbursements:                                   $0.00
                     Total Internal/Transfer Disbursements:          $65,007.93                                 Total Internal/Transfer Disbursements:                          $65,007.93
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                     Page 19 of 635                            Page No: 4                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                 The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                       ******0221
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                             Money Market Account
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                         4                                                       5                        6                   7

   Transaction       Check /                          Paid to/             Description of Transaction                               Uniform           Deposit               Disbursement              Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                        $


05/09/2011                     FUNDING ACCOUNT: **********0265                                                                      9999-000          $50,000.00                                        $50,000.00
05/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                                     1270-000                   $0.90                                    $50,000.90
06/23/2011           (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                                1270-000                   $0.28                                    $50,001.18
06/23/2011                     To Account #**********0265           Transfer                                                        9999-000                                        $50,001.18                  $0.00

                                                                                      TOTALS:                                                            $50,001.18                 $50,001.18                  $0.00
                                                                                          Less: Bank transfers/CDs                                       $50,000.00                 $50,001.18
                                                                                      Subtotal                                                                $1.18                      $0.00
                                                                                          Less: Payments to debtors                                           $0.00                      $0.00
                                                                                      Net                                                                     $1.18                      $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 05/10/2011 to 3/4/2021

                     Total Compensable Receipts:                          $1.18                                 Total Compensable Receipts:                                          $1.18
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                        $1.18                                 Total Comp/Non Comp Receipts:                                        $1.18
                     Total Internal/Transfer Receipts:               $50,000.00                                 Total Internal/Transfer Receipts:                               $50,000.00


                     Total Compensable Disbursements:                     $0.00                                 Total Compensable Disbursements:                                     $0.00
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                   $0.00                                 Total Comp/Non Comp Disbursements:                                   $0.00
                     Total Internal/Transfer Disbursements:          $50,001.18                                 Total Internal/Transfer Disbursements:                          $50,001.18
                                                          Case 08-19029-LMI          Doc 1541 Filed
                                                                                           FORM  2 04/22/21               Page 20 of 635                        Page No: 5                 Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                            08-19029-LMI                                                                            Trustee Name:                             Kenneth A. Welt
 Case Name:                          CARDIAC MANAGEMENT SYSTEMS, INC                                                         Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:               **-***6872                                                                              Checking Acct #:                          ******0265
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                            Cardiac Estate
For Period Beginning:                6/30/2008                                                                               Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                   3/4/2021                                                                                Separate bond (if applicable):

       1                2                                3                                             4                                            5                        6                    7

   Transaction       Check /                          Paid to/                 Description of Transaction                     Uniform            Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                             Tran Code             $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account        9999-000          $178,945.18                                      $178,945.18
                               account ********0265                     ********0265
03/09/2010                     From Account #**********0268             Transfer                                              9999-000           $10,042.69                                      $188,987.87
03/10/2010            (8)      FPL                                      Acct# 2186954372 Refund on account                    1229-000              $66.79                                       $189,054.66
03/10/2010            (8)      FPL                                      Acct# 9727308596                                      1229-000             $134.57                                       $189,189.23
03/18/2010                     ACCOUNT FUNDED: **********0219           Transfer                                              9999-000                                       $185,000.00            $4,189.23
03/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                           1270-000                  $9.79                                       $4,199.02
04/03/2010            (4)      IRS                                      Tax Refund w interest F- 941 12/08                    1224-000            $3,936.43                                         $8,135.45
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                           1270-000                  $0.31                                       $8,135.76
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                           1270-000                  $0.34                                       $8,136.10
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                           1270-000                  $0.34                                       $8,136.44
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                           1270-000                  $0.34                                       $8,136.78
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                           1270-000                  $0.34                                       $8,137.12
09/15/2010            (9)      Markowitz, Davis, Ringel & Trusty, PA    Payment per settlement Med Lab Supply per order       1249-000           $40,000.00                                       $48,137.12
                                                                        dated 8/20/2010 DE# 1044
09/20/2010                     To Account #**********0266               Transfer                                              9999-000                                        $20,000.00          $28,137.12
09/22/2010            (9)      Markowitz, Davis, Ringel & Trusty, PA    Payment per settlement Med Lab Supply per order       1249-000           $20,000.00                                       $48,137.12
                                                                        dated 8/20/2010 DE# 1044
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                           1270-000                  $0.20                                     $48,137.32
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                           1270-000                  $0.40                                     $48,137.72
11/24/2010                     From Account #**********0266             Transfer to MMA                                       9999-000            $9,963.00                                       $58,100.72
11/24/2010                     From Account #**********0267             Transfer                                              9999-000           $36,719.84                                       $94,820.56
11/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0300%                           1270-000                  $0.84                                     $94,821.40
12/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0300%                           1270-000                  $2.41                                     $94,823.81
01/07/2011                     ACCOUNT FUNDED: **********0220           Transfer                                              9999-000                                        $65,000.00          $29,823.81
01/20/2011                     To Account #**********0266               Transfer                                              9999-000                                           $363.00          $29,460.81
01/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                           1270-000                  $0.88                                     $29,461.69
02/14/2011                     From Account #**********0266             Transfer                                              9999-000           $13,600.00                                       $43,061.69

                                                                                                                             SUBTOTALS          $313,424.69              $270,363.00
                                                               Case 08-19029-LMI        Doc 1541 Filed
                                                                                              FORM  2 04/22/21                      Page 21 of 635                       Page No: 6                   Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                       Trustee Name:                            Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                               The Bank of New York Mellon
 Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                         ******0265
 Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                           Cardiac Estate
 For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):           $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                 2                                 3                                              4                                                  5                        6                      7

   Transaction        Check /                           Paid to/                  Description of Transaction                            Uniform           Deposit             Disbursement                 Balance
      Date             Ref. #                        Received From                                                                     Tran Code            $                      $


02/28/2011            (INT)     The Bank of New York Mellon                Interest posting at 0.0100%                                  1270-000                 $0.27                                       $43,061.96
03/07/2011                      To Account #**********0266                 Transfer                                                     9999-000                                          $1,400.00          $41,661.96
03/15/2011             (12)     Planet Three Radiology, Inc.               Acct #1; Payment #1; Order on settlement dated 1/31/11       1249-000           $2,250.00                                          $43,911.96
                                                                           DE# 1095
03/18/2011             (12)     Planet Three Radiology                     Acct #1; Payment #2, Order on settlement dated 1/31/11       1249-000           $2,250.00                                         $46,161.96
                                                                           ECF# 1095
03/31/2011            (INT)     The Bank of New York Mellon                Interest posting at 0.0100%                                  1270-000                 $0.37                                       $46,162.33
04/04/2011             (17)     Estate of Philip Makad                     Settlement Philip Makad Estate Case 10-0434                  1249-000            $750.00                                          $46,912.33
04/04/2011                      To Account #**********0266                 Transfer                                                     9999-000                                          $1,500.00          $45,412.33
04/11/2011             (13)     Markowitz, Ringel, Trusty & Hartog, P.A.   Per Order dated 1/5/11 DE# 1074 Cardiac Adversary GE         1249-000          $15,000.00                                         $60,412.33
                                                                           Walker Adv. Case # 10-0776-BKC-LMI
04/11/2011             (15)     AT&T                                       Per order dated 2/16/11 DE# 1107 Cardiac Adversary           1249-000           $8,870.00                                         $69,282.33
                                                                           Case # 10-0780-BCK-LMI
04/11/2011             (18)     Markowitz, Ringel, Trusty & Hartog, P.A.   Settlement Per Order dated 1/5/11 DE# 1074 Cardiac -         1249-000          $28,000.00                                         $97,282.33
                                                                           Mallincrodt Adv. Case #10-03286-BKC-LMI
04/11/2011             (19)     Markowitz, Ringel, Trusty & Hartog, P.A.   Per order dated 2/16/11 DE# 1107 Alejandro Bugnone -         1249-000           $1,500.00                                         $98,782.33
                                                                           Adversary Case No. #10-03260-BKC-LMI
04/11/2011                      To Account #**********0266                 Transfer                                                     9999-000                                      $19,000.00             $79,782.33
04/19/2011             (12)     Planet Three Radiology, Inc.               Acct #1; Payment #3 Order on settlement dated 1/31/11        1249-000           $2,250.00                                         $82,032.33
                                                                           DE# 1095
04/29/2011            (INT)     The Bank of New York Mellon                Interest posting at 0.0300%                                  1270-000                 $1.38                                       $82,033.71
05/09/2011                      ACCOUNT FUNDED: **********0221                                                                          9999-000                                      $50,000.00             $32,033.71
05/09/2011                      To Account #**********0266                 Transfer                                                     9999-000                                          $2,000.00          $30,033.71
05/25/2011             (12)     Planet Three Radiology, Inc.               Acct #1; Payment #4, Order on settlement dated 1/31/11       1249-000           $2,250.00                                         $32,283.71
                                                                           DE# 1095
05/31/2011            (INT)     The Bank of New York Mellon                Interest posting at 0.0100%                                  1270-000                 $0.78                                       $32,284.49
06/02/2011                      To Account #**********0266                 Transfer                                                     9999-000                                          $6,000.00          $26,284.49
06/03/2011                      To Account #**********0266                 Transfer                                                     9999-000                                          $1,000.00          $25,284.49
06/19/2011                      To Account #**********0268                 Transfer                                                     9999-000                                          $3,500.00          $21,784.49

                                                                                                                                       SUBTOTALS          $63,122.80                  $84,400.00
                                                          Case 08-19029-LMI          Doc 1541 Filed
                                                                                           FORM  2 04/22/21                           Page 22 of 635                           Page No: 7                   Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                             Trustee Name:                             Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                          Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                               Checking Acct #:                          ******0265
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:                            Cardiac Estate
For Period Beginning:              6/30/2008                                                                                                Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                 3/4/2021                                                                                                 Separate bond (if applicable):

       1                2                                3                                             4                                                           5                        6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                                    Uniform            Deposit             Disbursement                 Balance
      Date            Ref. #                        Received From                                                                           Tran Code             $                      $


06/22/2011                     To Account #**********0266               Transfer                                                             9999-000                                        $10,200.00             $11,584.49
06/23/2011                     From Account #**********0219             Transfer                                                             9999-000          $117,346.41                                        $128,930.90
06/23/2011                     From Account #**********0220             Transfer                                                             9999-000           $65,007.93                                        $193,938.83
06/23/2011                     From Account #**********0221             Transfer                                                             9999-000           $50,001.18                                        $243,940.01
06/23/2011                     From Account #**********0267             Transfer                                                             9999-000              $50.23                                         $243,990.24
06/30/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                                          1270-000                  $0.67                                      $243,990.91
07/05/2011                     To Account #**********0266               Transfer                                                             9999-000                                           $3,000.00         $240,990.91
07/08/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                                          1270-000                  $0.46                                      $240,991.37
07/27/2011            (21)     Monitor Liability Managers, LLC          Per Settlement Order dated 7/19/11 DE# 1173, Settlement              1249-000          $275,000.00                                        $515,991.37
                                                                        Stephen Cianciulli and Elaine Gobstein /as personal
                                                                        representatives for the estate of Harold Gobstein Order
                                                                        dated 7/19/11 ECF# 1173
07/29/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                                          1270-000                  $1.88                                      $515,993.25
08/01/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                                     2600-000                                            $346.63          $515,646.62
08/09/2011                     To Account #**********0266               Transfer                                                             9999-000                                       $133,000.00           $382,646.62
08/17/2011                     To Account #**********0266               Transfer                                                             9999-000                                           $7,500.00         $375,146.62
08/17/2011           11003     Jason S. Maser                           Per order interim fees and expenses ECF# 1184 8/15/11                   *                                               $7,709.67         $367,436.95
                                                                                                                               $(179.42)     3220-610                                                             $367,436.95
                                                                                                                              $(7,530.25)    3210-600                                                             $367,436.95
08/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                                          1270-000                  $3.52                                      $367,440.47
08/31/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                                     2600-000                                            $999.25          $366,441.22
09/12/2011            (16)     Valerio & Raimondi, PC                   Acct #2; Payment #1,Payment per order dated 3/21/11                  1249-000            $6,250.00                                        $372,691.22
                                                                        DE# 1119
09/12/2011            (16)     Valerio & Raimondi, PC                   Acct #2; Payment #2 ,Payment per order dated 3/21/11                 1249-000            $6,250.00                                        $378,941.22
                                                                        DE# 1119
09/12/2011            (22)     Markowitz, Ringel, Trusty & Hartog, PA   Payment in full settlement Virtual Imaging,ECF #1146                 1249-000             $689.93                                         $379,631.15
                                                                        dated 5/31/11 Order
09/12/2011            (23)     Phillips Lytle LLC                       Payment in full Settlement Siemens et al.,ECF #1169                  1249-000            $2,500.00                                        $382,131.15
                                                                        dated 7/17/11 Order

                                                                                                                                            SUBTOTALS          $523,102.21              $162,755.55
                                                            Case 08-19029-LMI          Doc 1541 Filed
                                                                                             FORM  2 04/22/21                  Page 23 of 635                       Page No: 8                   Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
 Primary Taxpayer ID #:             **-***6872                                                                                    Checking Acct #:                         ******0265
 Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                           Cardiac Estate
 For Period Beginning:              6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                      Separate bond (if applicable):

       1                 2                                 3                                             4                                              5                        6                      7

   Transaction        Check /                          Paid to/                 Description of Transaction                         Uniform           Deposit             Disbursement                 Balance
      Date             Ref. #                       Received From                                                                 Tran Code            $                      $


09/12/2011             (24)     GE Healthcare                            Settlement Payment in Full GE Healthcare,ECF #1183        1249-000           $6,500.00                                        $388,631.15
                                                                         dated 8/15/11 Order
09/12/2011             (26)     CE Healtcare Financial Services          Settlement in full Citicorp Leasing,ECF #1147 dated       1249-000           $7,750.00                                        $396,381.15
                                                                         5/31/11 Order
09/19/2011             (26)     Citi Corp Leasing                        Returned                                                  1249-000          ($7,750.00)                                       $388,631.15
09/26/2011                      The Bank of New York Mellon              Bank and Technology Services Fee Adjustment               2600-000                                           ($16.51)         $388,647.66
09/30/2011            (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                               1270-000                 $3.13                                      $388,650.79
09/30/2011                      The Bank of New York Mellon              Bank and Technology Services Fee                          2600-000                                           $781.99          $387,868.80
10/31/2011            (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                               1270-000                 $3.29                                      $387,872.09
10/31/2011                      The Bank of New York Mellon              Bank and Technology Services Fee                          2600-000                                           $770.43          $387,101.66
11/10/2011             (26)     CE Healthcare Financial Services         Settlement in full Citicorp Leasing,ECF #1147 dated       1249-000           $7,750.00                                        $394,851.66
                                                                         5/31/11 Order, replacement check
11/29/2011                      To Account #**********0266               Transfer                                                  9999-000                                       $12,900.00           $381,951.66
11/30/2011            (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                               1270-000                 $3.21                                      $381,954.87
11/30/2011                      The Bank of New York Mellon              Bank and Technology Services Fee                          2600-000                                           $857.03          $381,097.84
12/09/2011             (27)     Markowitz, Ringel, Trusty & Hartog, PA   ECF #1182 dated 8/15/11 Order                             1241-000          $55,000.00                                        $436,097.84
12/15/2011                      To Account #**********0266               Transfer                                                  9999-000                                       $32,000.00           $404,097.84
12/27/2011                      To Account #**********0266               Transfer                                                  9999-000                                      $131,520.52           $272,577.32
12/30/2011            (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                               1270-000                 $3.21                                      $272,580.53
12/30/2011                      The Bank of New York Mellon              Bank and Technology Services Fee                          2600-000                                           $793.17          $271,787.36
01/13/2012                      To Account #**********0266               Transfer                                                  9999-000                                           $450.00          $271,337.36
01/13/2012                      To Account #**********0266               Transfer                                                  9999-000                                          $1,500.00         $269,837.36
01/17/2012            (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                               1270-000                 $1.18                                      $269,838.54
01/26/2012                      To Account #**********0266               Transfer                                                  9999-000                                          $9,600.00         $260,238.54
01/26/2012            11004     Document Management Solutions, Inc.      Payment for Destruction of Remaining Records Order        2990-000                                          $9,612.00         $250,626.54
                                                                         dated 1/23/2012 ECF# 1272
01/26/2012            11004     Document Management Solutions, Inc.      Payment for Destruction of Remaining Records Order        2990-003                                       ($9,612.00)          $260,238.54
                                                                         dated 1/23/2012 ECF# 1272

                                                                                                                                  SUBTOTALS          $69,264.02              $191,156.63
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM  2 04/22/21                          Page 24 of 635                          Page No: 9                   Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                           Trustee Name:                            Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                        Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                             Checking Acct #:                         ******0265
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                           Cardiac Estate
For Period Beginning:              6/30/2008                                                                                              Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                 3/4/2021                                                                                               Separate bond (if applicable):

       1                2                                  3                                          4                                                         5                        6                      7

   Transaction       Check /                           Paid to/              Description of Transaction                                    Uniform           Deposit             Disbursement                 Balance
      Date            Ref. #                        Received From                                                                         Tran Code            $                      $


01/31/2012           (INT)     The Bank of New York Mellon            Interest posting at 0.0100%                                          1270-000                 $1.09                                      $260,239.63
01/31/2012                     The Bank of New York Mellon            Bank and Technology Services Fee                                     2600-000                                           $588.49          $259,651.14
02/03/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $1,700.00         $257,951.14
02/03/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $8,200.00         $249,751.14
02/14/2012            (3)      BAC Realty Corp                        ECF #1274 dated 1/30/12 Order                                        1290-010           $1,338.59                                        $251,089.73
02/14/2012            (3)      Galloway Diagnostic, Inc.              ECF #1274 dated 1/30/12 Order                                        1290-010           $5,853.76                                        $256,943.49
02/14/2012            (3)      Pembroke West Diagnostic               ECF #1274 dated 1/30/12 Order                                        1290-010          $21,981.54                                        $278,925.03
02/14/2012            (3)      Waterways Imaging                      ECF #1274 dated 1/30/12 Order                                        1290-010           $9,248.91                                        $288,173.94
02/29/2012                     The Bank of New York Mellon            Bank and Technology Services Fee                                     2600-000                                           $535.52          $287,638.42
03/07/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $1,200.00         $286,438.42
03/07/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $2,000.00         $284,438.42
03/12/2012                     To Account #**********0269             Transfer                                                             9999-000                                       $12,886.24           $271,552.18
03/30/2012                     The Bank of New York Mellon            Bank and Technology Services Fee                                     2600-000                                           $569.64          $270,982.54
04/03/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $2,000.00         $268,982.54
04/30/2012                     The Bank of New York Mellon            Bank and Technology Services Fee                                     2600-000                                           $533.50          $268,449.04
05/07/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $1,000.00         $267,449.04
05/23/2012           11005     KENNETH A. WELT, TRUSTEE CHP 7         Trustee 2nd Interim Compensation per order dated                     2100-000                                       $96,415.02           $171,034.02
                                                                      5/22/2012 ECF# 1309
05/23/2012           11006     Markowitz Ringel Trusty & Hartog, PA   2nd Interim for the Attorney for the Trustee per order                  *                                          $122,536.92            $48,497.10
                                                                      dated 5/22/12 ECF# 1308
                                                                                                                           $(15,073.84)    3220-000                                                             $48,497.10
                                                                                                                         $(107,463.08)     3210-000                                                             $48,497.10
05/23/2012           11007     Frohme Enterprises, Inc.               Payment to Accouontant to the Trustee per order dated                3410-000                                          $5,287.50          $43,209.60
                                                                      5/23/12 ECF# 1310
05/31/2012                     The Bank of New York Mellon            Bank and Technology Services Fee                                     2600-000                                           $547.35           $42,662.25
06/11/2012                     To Account #**********0266             Transfer                                                             9999-000                                          $1,500.00          $41,162.25
06/29/2012                     The Bank of New York Mellon            Bank and Technology Services Fee                                     2600-000                                            $83.12           $41,079.13
07/09/2012            (96)     GE CITS                                Order dated 5/1/12 ECF# 1307                                         1241-000           $2,500.00                                         $43,579.13

                                                                                                                                          SUBTOTALS          $40,923.89              $257,583.30
                                                          Case 08-19029-LMI                Doc 1541 Filed
                                                                                                 FORM  2 04/22/21               Page 25 of 635                      Page No: 10                Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******0265
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                                   4                                          5                      6                      7

   Transaction       Check /                           Paid to/                      Description of Transaction                     Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


07/17/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $2,000.00          $41,579.13
07/31/2012                     The Bank of New York Mellon                Bank and Technology Services Fee                          2600-000                                         $91.46           $41,487.67
08/06/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $1,500.00          $39,987.67
08/16/2012            (97)     Commissioner of finance City of New York   Refund of Corporate Taxes on NY Entities                  1224-000            $350.00                                       $40,337.67
08/16/2012            (97)     Commissioner of Finance City of New York   Refund of Corporate Taxes on NY Entities                  1224-000          $1,879.20                                       $42,216.87
08/31/2012                     The Bank of New York Mellon                Bank and Technology Services Fee                          2600-000                                         $87.41           $42,129.46
09/04/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $2,000.00          $40,129.46
09/10/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $2,000.00          $38,129.46
09/11/2012            (98)     City of Lake Worth                         ECF #1286 Order                                           1249-000          $9,443.86                                       $47,573.32
09/13/2012            (99)     Complete Care Center of Miami, Inc.        ECF #1318 Order                                           1241-000            $833.33                                       $48,406.65
09/13/2012            (99)     Complete Care Center of Miami, Inc.        ECF #1318 Order                                           1241-000            $833.33                                       $49,239.98
09/13/2012            (99)     Complete Care Center of Miami, Inc.        ECF #1318 Order                                           1241-000            $833.33                                       $50,073.31
09/13/2012            (99)     Complete Care Center of Miami, Inc.        ECF #1318 Order                                           1241-000            $833.33                                       $50,906.64
09/13/2012            (99)     Complete Care Center of Miami, Inc.        ECF #1318 Order                                           1241-000            $833.33                                       $51,739.97
09/28/2012                     The Bank of New York Mellon                Bank and Technology Services Fee                          2600-000                                         $89.14           $51,650.83
10/11/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $1,000.00          $50,650.83
10/31/2012                     The Bank of New York Mellon                Bank and Technology Services Fee                          2600-000                                        $115.12           $50,535.71
11/05/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $2,000.00          $48,535.71
11/14/2012           11008     Ingham Retirement Group                    Payment to 401K Specialists Per Order dated 11/7/12       3991-000                                       $7,500.00          $41,035.71
                                                                          ECF# 1324
11/15/2012                     To Account #**********0266                 Transfer                                                  9999-000                                       $3,000.00          $38,035.71
11/30/2012                     The Bank of New York Mellon                Bank and Technology Services Fee                          2600-000                                         $91.94           $37,943.77
12/04/2012            (99)     Complete Care Center of Miami, Inc.        ECF #1318 dated 7/12/12 Order                             1241-000            $833.35                                       $38,777.12
12/04/2012                     To Account #**********0266                 transfer                                                  9999-000                                       $2,000.00          $36,777.12
12/20/2012                     RABOBANK MIGRATION TRANSFER                TRANSFER TO *********4088                  ****1220       9999-000                                      $36,777.12                  $0.00
                               OUT




                                                                                                                                   SUBTOTALS          $16,673.06               $60,252.19
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 26 of 635                         Page No: 11             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******0265
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                     6                   7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                     $


                                                                                     TOTALS:                                                       $1,026,510.67           $1,026,510.67                  $0.00
                                                                                         Less: Bank transfers/CDs                                    $481,676.46             $779,196.88
                                                                                     Subtotal                                                        $544,834.21             $247,313.79
                                                                                         Less: Payments to debtors                                         $0.00                   $0.00
                                                                                     Net                                                             $544,834.21             $247,313.79



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                    $544,834.21                                Total Compensable Receipts:                                 $544,834.21
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                  $544,834.21                                Total Comp/Non Comp Receipts:                               $544,834.21
                     Total Internal/Transfer Receipts:              $481,676.46                                Total Internal/Transfer Receipts:                           $481,676.46


                     Total Compensable Disbursements:               $247,313.79                                Total Compensable Disbursements:                           $247,313.79
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:             $247,313.79                                Total Comp/Non Comp Disbursements:                         $247,313.79
                     Total Internal/Transfer Disbursements:         $779,196.88                                Total Internal/Transfer Disbursements:                     $779,196.88
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM  2 04/22/21                     Page 27 of 635                      Page No: 12                Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Operating Account Estate
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                  3                                            4                                                  5                    6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                   Tran Code            $                     $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.    Wire in from JPMorgan Chase Bank, N.A. account               9999-000          $34,598.38                                      $34,598.38
                               account ********0266                      ********0266
03/26/2010           10122     Document Management Solutions, Inc.       Monthly payment document storage March order dated           2410-000                                        $338.00           $34,260.38
                                                                         1/29/2010 D.E. # 916
04/14/2010           10123     Florida Health Law Center                 Paid by order dated 3/16/10 D.E. 951                         3210-600                                      $11,323.08          $22,937.30
04/26/2010           10124     Document Management Solutions, Inc.       Monthly payment document storage April order dated           2410-000                                        $338.00           $22,599.30
                                                                         1/29/2010 D.E. # 916 Iinvoice # 1240
04/26/2010           10125     Document Management Solutions, Inc.       Payment document services order dated 4/19/2010 D.E. #       2410-000                                        $588.75           $22,010.55
                                                                         968 invoice # 1193
04/30/2010           10126     Britenets Solutions                       IT services payment per order dated 4/27/10 D.E. 970         2990-000                                        $500.00           $21,510.55
05/07/2010           10127     Document Management Solutions, Inc.       Monthly payment document storage May order dated             2410-000                                        $338.00           $21,172.55
                                                                         1/29/2010 D.E. # 916 Iinvoice # 1257
06/07/2010           10128     Document Management Solutions, Inc.       Monthly payment document storage June order dated            2410-000                                        $338.00           $20,834.55
                                                                         1/29/2010 D.E. # 916 Invoice # 1276
06/18/2010           10129     Stampler Auctions, Inc                    Payment for Document Storage per order dated 6/14/10         2410-000                                       $2,640.75          $18,193.80
                                                                         DE # 989
07/14/2010           10130     Document Management Solutions, Inc.       Monthly payment document storage July order dated            2410-000                                        $338.00           $17,855.80
                                                                         1/29/2010 D.E. # 916 Invoice # 1290
07/14/2010           10131     Markowitz, Davis, Ringel & Trusty, P.A.   Contingency payment on Astellas Settlement 33.3% (           3210-000                                      $12,206.98            $5,648.82
                                                                         36,657.60) Per order dated 6/15/10 DE# 992
08/09/2010           10132     Document Management Solutions, Inc.       Monthly payment document storage August order dated          2410-000                                        $338.00             $5,310.82
                                                                         1/29/2010 D.E. # 916 Invoice # 0004
08/26/2010           10133     Britenets Solutions                       Payment for IT Services on invoice # 6759 per order          2990-000                                        $598.44             $4,712.38
                                                                         dated 8/19/10 DE# 1043
09/07/2010                     From Account #**********0268              Transfer                                                     9999-000          $14,265.05                                      $18,977.43
09/07/2010           10134     Document Management Solutions, Inc.       Monthly payment document storage September order             2410-000                                        $338.00           $18,639.43
                                                                         dated 1/29/2010 D.E. # 916 Invoice # 0022
09/08/2010           10135     Tech Masters, LLC                         Payment Consultant per order dated 4/1/10 DE# 961            3731-000                                       $2,500.00          $16,139.43
09/20/2010                     From Account #**********0265              Transfer                                                     9999-000          $20,000.00                                      $36,139.43


                                                                                                                                     SUBTOTALS          $68,863.43               $32,724.00
                                                            Case 08-19029-LMI          Doc 1541 Filed
                                                                                             FORM  2 04/22/21                         Page 28 of 635                         Page No: 13                Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                          Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                               Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:                          Operating Account Estate
For Period Beginning:              6/30/2008                                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                                 Separate bond (if applicable):

       1                2                                  3                                             4                                                        5                    6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction                                   Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                           Tran Code            $                     $


09/20/2010           10136     Markowitz, Davis, Ringel & Trusty, P.A.   Contingency payment on Med Lab Supply Settlement                    3210-000                                      $20,000.00          $16,139.43
                                                                         33.3% ( 60,000) Per order dated 6/15/10 DE# 992
10/04/2010           10137     Tech Masters, LLC                         Payment Consultant per order dated 4/1/10 DE# 961                   3731-000                                        $500.00           $15,639.43
10/12/2010           10138     South Florida Valuation Services, Inc.    Payment for Valuation Mark L. Pelletier per order dated             3711-000                                       $4,000.00           $11,639.43
                                                                         4/1/10 DE# 961
10/12/2010           10139     Document Management Solutions, Inc.       Monthly payment document storage October order dated                2410-000                                        $338.00            $11,301.43
                                                                         1/29/2010 D.E. # 916 Invoice # 0043
11/08/2010           10140     Document Management Solutions, Inc.       Monthly payment document storage November order                     2410-000                                        $338.00           $10,963.43
                                                                         dated 1/29/2010 D.E. # 916 Invoice # 0063
11/24/2010                     To Account #**********0265                Transfer to MMA                                                     9999-000                                       $9,963.00            $1,000.43
12/10/2010           10141     Document Management Solutions, Inc.       Monthly payment document storage December order                     2410-000                                        $338.00                $662.43
                                                                         dated 1/29/2010 D.E. # 916 Invoice # 0081
01/07/2011           10142     Document Management Solutions, Inc.       Monthly payment document storage January order dated                2410-000                                        $338.00                $324.43
                                                                         1/29/2010 D.E 916. # 0108
01/20/2011                     From Account #**********0265              Transfer                                                            9999-000            $363.00                                            $687.43
01/20/2011           10143     INTERNATIONAL SURETIES, LTD.              Local Rule Bond Payment                                             2300-000                                        $369.81                $317.62
01/21/2011                     Mellon                                    Transfer                                                            9999-000          $67,815.43                                      $68,133.05
02/02/2011           10144     MacumRachlin                              Interim compensation to trustee's accountant per order                 *                                          $53,041.03          $15,092.02
                                                                         dated 1/14/11 DE# 1085
                                                                         Fees                                                $(50,000.00)    3410-000                                                          $15,092.02
                                                                         Expenses                                            $(3,041.03)     3420-000                                                          $15,092.02
02/02/2011           10145     Document Management Solutions, Inc.       Monthly payment document storage February order                     2410-000                                        $338.00           $14,754.02
                                                                         dated 1/26/2011 D.E. # 1090 Invoice # 432
02/02/2011           10146     Document Management Solutions, Inc.       Monthly payment document storage February order                     2410-000                                       $1,059.00          $13,695.02
                                                                         dated 1/14/2011 D.E. # 0128
02/14/2011                     To Account #**********0265                Transfer                                                            9999-000                                      $13,600.00                $95.02
03/07/2011                     From Account #**********0265              Transfer                                                            9999-000           $1,400.00                                        $1,495.02
03/07/2011           10147     Document Management Solutions, Inc.       Monthly payment document storage March order dated                  2410-000                                        $338.00             $1,157.02
                                                                         1/26/2011 D.E. # 1090 Invoice #0134-A


                                                                                                                                            SUBTOTALS          $69,578.43             $104,560.84
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM  2 04/22/21                        Page 29 of 635                         Page No: 14                Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                        ******0266
 Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          Operating Account Estate
 For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                 2                                3                                          4                                                       5                    6                       7

   Transaction        Check /                          Paid to/              Description of Transaction                                 Uniform           Deposit            Disbursement               Balance
      Date             Ref. #                       Received From                                                                      Tran Code            $                     $


03/07/2011            10148     Document Management Solutions, Inc.   Monthly payment document storage March order dated                2410-000                                       $1,059.00                $98.02
                                                                      1/14/2011 D.E. # 0136-A
04/04/2011                      From Account #**********0265          Transfer                                                          9999-000           $1,500.00                                        $1,598.02
04/04/2011            10149     Document Management Solutions, Inc.   Monthly payment document storage Aprilh order dated               2410-000                                        $338.00             $1,260.02
                                                                      1/26/2011 D.E. # 1090 Invoice #0152
04/04/2011            10150     Document Management Solutions, Inc.   Monthly payment document storage April order dated                2410-000                                       $1,059.00               $201.02
                                                                      1/14/2011 D.E. # 0154
04/11/2011                      From Account #**********0265          Transfer                                                          9999-000          $19,000.00                                      $19,201.02
04/11/2011            10151     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary AT &T                      *                                           $3,217.31          $15,983.71
                                                                      Contingency and expenses due regarding settlements
                                                                       Per order dated 6/15/10 DE# 992                     $(263.60)    3220-000                                                          $15,983.71
                                                                      Expenses
                                                                       Per order dated6/15/10 DE# 992 33.3%              $(2,953.71)    3210-000                                                          $15,983.71
                                                                      contingency
04/11/2011            10152     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary Bugnone                    *                                            $765.18           $15,218.53
                                                                      Contingency and expenses due regarding settlements
                                                                       Per order dated 6/15/10 DE# 992                   $(500.00)      3210-000                                                          $15,218.53
                                                                      Contingency and expenses due regarding
                                                                      settlements
                                                                       Per order dated 6/15/10 DE# 992                   $(265.18)      3220-000                                                          $15,218.53
                                                                      Contingency and expenses due regarding
                                                                      settlementsPer order dated 6/15/10 DE#
                                                                      992 Contingency and expenses due
                                                                      regarding settlements
04/11/2011            10153     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary GE Walker                  *                                           $5,313.44            $9,905.09
                                                                      Contingency and expenses due regarding settlements
                                                                       Per order dated 6/15/10 DE# 992                   $(5,000.00)    3210-000                                                            $9,905.09
                                                                      Contingency and expenses due regarding
                                                                      settlements
                                                                       Per order dated 6/15/10 DE# 992                     $(313.44)    3220-000                                                            $9,905.09
                                                                      Contingency and expenses due regarding
                                                                      settlements
                                                                                                                                       SUBTOTALS          $20,500.00                  $11,751.93
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM  2 04/22/21                       Page 30 of 635                         Page No: 15                Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******0266
 Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          Operating Account Estate
 For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                 2                                 3                                         4                                                       5                    6                       7

   Transaction        Check /                          Paid to/              Description of Transaction                                 Uniform           Deposit            Disbursement               Balance
      Date             Ref. #                       Received From                                                                      Tran Code            $                     $


04/11/2011            10154     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary Mallinkrodt                *                                           $9,581.70               $323.39
                                                                      Contingency and expenses due regarding settlements
                                                                       Per order dated 6/15/10 DE# 992                     $(257.70)    3220-000                                                               $323.39
                                                                      Contingency and expenses due regarding
                                                                      settlements
                                                                       Per order dated 6/15/10 DE# 992                   $(9,324.00)    3210-000                                                               $323.39
                                                                      Contingency and expenses due regarding
                                                                      settlementsPer order dated 6/15/10 DE#
                                                                      992 Contingency and expenses due
                                                                      regarding settlements
05/09/2011                      From Account #**********0265          Transfer                                                          9999-000           $2,000.00                                        $2,323.39
05/09/2011            10155     Document Management Solutions, Inc.   Monthly payment document storage May order dated                  2410-000                                        $338.00             $1,985.39
                                                                      1/26/2011 D.E. # 1090 Invoice #0170
05/09/2011            10156     Document Management Solutions, Inc.   Monthly payment document storage May order dated                  2410-000                                       $1,059.00               $926.39
                                                                      1/14/2011 D.E. # 0157
06/02/2011                      From Account #**********0265          Transfer                                                          9999-000           $6,000.00                                        $6,926.39
06/02/2011            10157     Document Management Solutions, Inc.   Monthly payment document storage June order dated                 2410-000                                        $338.00             $6,588.39
                                                                      1/26/2011 D.E. # 1090 Invoice #0207
06/02/2011            10158     Document Management Solutions, Inc.   Payment document storage order dated 5/18/2011 D.E. #             2410-000                                       $6,013.90               $574.49
                                                                      1141 Invoice #0056 & 0093
06/02/2011            10159     Document Management Solutions, Inc.   Monthly payment document storage Jun order dated                  2410-000                                       $1,059.00               ($484.51)
                                                                      1/14/2011 D.E. # 0212
06/03/2011                      From Account #**********0265          Transfer                                                          9999-000           $1,000.00                                           $515.49
06/19/2011                      From Account #**********0268          Transfer                                                          9999-000           $3,500.00                                        $4,015.49
06/19/2011            10160     Frances L. Carter                     Payment for mediation per order dated 6/16/11 ECF#                3721-000                                       $3,425.69               $589.80
                                                                      1155
06/22/2011                      From Account #**********0265          Transfer                                                          9999-000          $10,200.00                                      $10,789.80
06/22/2011            10161     American Argitration Association      Arbitration per order dated 5/6/11 ECF # 1137                     3721-000                                      $10,200.00               $589.80
06/22/2011            10161     American Argitration Association      Arbitration per order dated 5/6/11 ECF # 1137                     3721-003                                  ($10,200.00)            $10,789.80



                                                                                                                                       SUBTOTALS          $22,700.00               $21,815.29
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM  2 04/22/21                      Page 31 of 635                         Page No: 16                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Operating Account Estate
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                 3                                         4                                                       5                   6                        7

   Transaction       Check /                          Paid to/              Description of Transaction                                Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                       Received From                                                                     Tran Code             $                    $


06/22/2011           10162     Max Power                             Computer Invoices # 3638 CP# 701 Order to operate                2990-000                                        $200.00            $10,589.80
                                                                     dated 5/20/09
06/24/2011           10163     American Argitration Association      Arbitration per order dated 5/6/11 ECF # 1137                    3721-000                                      $10,200.00               $389.80
07/05/2011                     From Account #**********0265          Transfer                                                         9999-000            $3,000.00                                       $3,389.80
07/05/2011           10164     Document Management Solutions, Inc.   Monthly payment document storage July order dated                2410-000                                       $1,059.00            $2,330.80
                                                                     1/14/2011 D.E. # 0230
07/05/2011           10165     Document Management Solutions, Inc.   Monthly payment document storage July order dated                2410-000                                        $338.00             $1,992.80
                                                                     1/26/2011 D.E. # 1090 Invoice #0224
07/05/2011           10166     Document Management Solutions, Inc.   Payment document storage order dated 1/14/2011 D.E. #            2410-000                                       $1,680.00               $312.80
                                                                     1082 Invoices 0225,0208,0200, 0153, 0135- A, 0129-A,
                                                                     0129,
08/01/2011                     The Bank of New York Mellon           Bank and Technology Services Fee                                 2600-000                                          $1.39                $311.41
08/09/2011                     From Account #**********0265          Transfer                                                         9999-000          $133,000.00                                     $133,311.41
08/09/2011           10167     David Cimo                            Per Order dated 7/29/11 ECF# 1178                                   *                                      $132,264.57               $1,046.84
                                                                                                                      $(22,264.57)    3220-610                                                            $1,046.84
                                                                                                                     $(110,000.00)    3210-600                                                            $1,046.84
08/17/2011                     From Account #**********0265          Transfer                                                         9999-000            $7,500.00                                       $8,546.84
08/17/2011           10168     Document Management Solutions, Inc.   Monthly payment document storage August order dated              2410-000                                        $338.00             $8,208.84
                                                                     1/26/2011 D.E. # 1090 Invoice #0243
08/17/2011           10169     Document Management Solutions, Inc.   Monthly payment document storage August order dated              2410-000                                       $1,059.00            $7,149.84
                                                                     1/14/2011 D.E. # 0249
08/17/2011           10170     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11             2410-000                                        $240.00             $6,909.84
                                                                     ECF# 1141 August Invoice # 0244
08/31/2011                     The Bank of New York Mellon           Bank and Technology Services Fee                                 2600-000                                         $25.47             $6,884.37
09/08/2011           10171     Document Management Solutions, Inc.   Monthly payment document storage September order                 2410-000                                        $338.00             $6,546.37
                                                                     dated 1/26/2011 D.E. # 1090 Invoice #0265
09/08/2011           10172     Document Management Solutions, Inc.   Monthly payment document storage September order                 2410-000                                       $1,059.00            $5,487.37
                                                                     dated 05/18/2011 D.E.1141 Invoice # 0271
09/08/2011           10173     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11             2410-000                                        $240.00             $5,247.37
                                                                     ECF# 1141 September Invoice # 0266
                                                                                                                                     SUBTOTALS          $143,500.00            $149,042.43
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM  2 04/22/21                      Page 32 of 635                         Page No: 17                Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                        ******0266
 Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Operating Account Estate
 For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                 2                                3                                           4                                                     5                    6                       7

   Transaction        Check /                          Paid to/               Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date             Ref. #                       Received From                                                                     Tran Code            $                     $


09/30/2011                      The Bank of New York Mellon           Bank and Technology Services Fee                                 2600-000                                          $25.00            $5,222.37
10/04/2011            10174     Document Management Solutions, Inc.   Monthly payment document storage October order dated             2410-000                                        $338.00             $4,884.37
                                                                      1/26/2011 D.E. # 1090 Invoice #0290
10/04/2011            10175     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11             2410-000                                        $240.00             $4,644.37
                                                                      ECF# 1141 October Invoice # 0314
10/04/2011            10176     Document Management Solutions, Inc.   Monthly payment document storage October order                   2410-000                                       $1,059.00            $3,585.37
                                                                      dated1/14/2011 D.E.1082 Invoice # 0320
10/31/2011                      The Bank of New York Mellon           Bank and Technology Services Fee                                 2600-000                                          $25.00            $3,560.37
11/03/2011            10177     Document Management Solutions, Inc.   Monthly payment document storage November order                  2410-000                                        $338.00             $3,222.37
                                                                      dated 1/26/2011 D.E. #1090 Invoice #0313
11/03/2011            10178     Document Management Solutions, Inc.   Monthly payment document storage November order                  2410-000                                       $1,059.00            $2,163.37
                                                                      dated1/14/2011 D.E.1082 Invoice # 0320
11/03/2011            10179     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11             2410-000                                        $240.00             $1,923.37
                                                                      ECF# 1141 November Invoice # 0314
11/29/2011                      From Account #**********0265          Transfer                                                         9999-000          $12,900.00                                      $14,823.37
11/29/2011            10180     TRUSTEE ACCOUNTING & TAX              Payment per order dated 11/23/11 ECF# 1245                       2990-000                                      $12,890.00            $1,933.37
                                SOLUTIONS, LLC
11/30/2011                      The Bank of New York Mellon           Bank and Technology Services Fee                                 2600-000                                          $25.00            $1,908.37
12/06/2011            10181     Document Management Solutions, Inc.   Monthly payment document storage December order                  2410-000                                        $338.00             $1,570.37
                                                                      dated 1/26/2011 D.E. #1090 Invoice #0332
12/06/2011            10182     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11             2410-000                                        $240.00             $1,330.37
                                                                      ECF# 1141 December Invoice # 0333
12/06/2011            10183     Document Management Solutions, Inc.   Monthly payment document storage December order                  2410-000                                       $1,059.00               $271.37
                                                                      dated 1/14/2011 D.E.1082 Invoice # 0339
12/15/2011                      From Account #**********0265          Transfer                                                         9999-000          $32,000.00                                      $32,271.37
12/15/2011            10184     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary GE                        *                                          $22,236.50          $10,034.87
                                                                      Healthcare Contingency and expenses due regarding
                                                                      settlements
                                                                       expenses                                         $(1,757.00)    3220-000                                                          $10,034.87
                                                                       fees                                            $(20,479.50)    3210-000                                                          $10,034.87

                                                                                                                                      SUBTOTALS          $44,900.00                  $40,112.50
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM  2 04/22/21                         Page 33 of 635                         Page No: 18                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                          Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                       Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                            Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                             Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                              Separate bond (if applicable):

       1                2                                3                                           4                                                         5                   6                        7

   Transaction       Check /                          Paid to/               Description of Transaction                                  Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                       Received From                                                                        Tran Code             $                    $


12/15/2011           10185     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary Citicorp                     *                                           $3,451.63            $6,583.24
                                                                     Leasing Contingency and expenses due regarding
                                                                     settlements
                                                                      fees                                             $(2,580.75)       3210-000                                                            $6,583.24
                                                                      Expenses                                              $(870.88)    3220-000                                                            $6,583.24
12/15/2011           10186     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary Siemens                      *                                           $1,796.48            $4,786.76
                                                                     Contingency and expenses due regarding settlements
                                                                      fees                                              $(832.50)        3210-000                                                            $4,786.76
                                                                      expenses                                              $(963.98)    3220-000                                                            $4,786.76
12/15/2011           10187     Markowitz, Davis, Ringel & Trusty     Per order dated 6/15/10 DE# 992 Adversary Valerio &                    *                                           $4,431.82               $354.94
                                                                     Raimundo Contingency and expenses due regarding
                                                                     settlements
                                                                      Expenses                                           $(269.32)       3220-000                                                               $354.94
                                                                      Fees                                               $(4,162.50)     3210-000                                                               $354.94
12/27/2011                     From Account #**********0265          Transfer                                                            9999-000          $131,520.52                                     $131,875.46
12/27/2011           10188     Marcum LLC                            Compensation for the accountant to the Trustee per order               *                                          $51,520.52           $80,354.94
                                                                     dated 12/21/11 ECF# 1259
                                                                     Expenses                                            $(1,520.52)     3420-000                                                           $80,354.94
                                                                     Fees                                               $(50,000.00)     3410-000                                                           $80,354.94
12/27/2011           10189     Marcum LLC                            Payment to the accountant per ECF# 1259                             3410-000                                      $80,000.00               $354.94
12/30/2011                     The Bank of New York Mellon           Bank and Technology Services Fee                                    2600-000                                         $33.01                $321.93
01/13/2012                     From Account #**********0265          Transfer                                                            9999-000             $450.00                                           $771.93
01/13/2012                     From Account #**********0265          Transfer                                                            9999-000            $1,500.00                                       $2,271.93
01/13/2012           10190     Document Management Solutions, Inc.   Monthly payment document storage January order dated                2410-000                                        $338.00             $1,933.93
                                                                     1/26/2011 D.E. #1090 Invoice #0354
01/13/2012           10191     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                2410-000                                        $240.00             $1,693.93
                                                                     ECF# 1141January Invoice # 0355
01/13/2012           10192     Document Management Solutions, Inc.   Monthly payment document storage January order dated                2410-000                                       $1,059.00               $634.93
                                                                     1/14/2011 D.E.1082 Invoice # 0360
01/13/2012           10193     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment                                             2300-000                                        $306.40                $328.53

                                                                                                                                        SUBTOTALS          $133,470.52            $143,176.86
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM  2 04/22/21                     Page 34 of 635                      Page No: 19               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                 3                                          4                                                5                     6                       7

   Transaction       Check /                          Paid to/              Description of Transaction                            Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                       Received From                                                                 Tran Code            $                     $


01/13/2012           10194     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment DTG Case # 08-19036                  2300-000                                         $8.41                $320.12
01/13/2012           10195     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment DTG of Miami Case #                  2300-000                                        $28.21                $291.91
                                                                     08-19050
01/13/2012           10196     INTERNATIONAL SURETIES, LTD.          Local Rule Bond PaymentLake Worth Diagnostic Testingi        2300-000                                        $36.95                $254.96
                                                                     Case # 08-19053
01/13/2012           10197     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment Aventura Diagnostic Testingi         2300-000                                        $48.13                $206.83
                                                                     Case # 08-19062
01/13/2012           10198     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment Gables Diagnostic Testingi           2300-000                                         $7.61                $199.22
                                                                     Case # 08-19066
01/13/2012           10199     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment Cooper City Diagnostic               2300-000                                         $8.23                $190.99
                                                                     Testingi Case # 08-19069
01/13/2012           10200     INTERNATIONAL SURETIES, LTD.          Local Rule Bond Payment Pines Diagnostic Testingi Case       2300-000                                         $5.99                $185.00
                                                                     # 08-19073
01/26/2012                     From Account #**********0265          Transfer                                                     9999-000          $9,600.00                                        $9,785.00
01/26/2012           10201     Document Management Solutions, Inc.   Payment for the destruction of records per Order dated       2990-000                                      $9,612.00               $173.00
                                                                     1/23/12 ECF# 1272
01/31/2012                     The Bank of New York Mellon           Bank and Technology Services Fee                             2600-000                                        $25.00                $148.00
02/03/2012                     From Account #**********0265          Transfer                                                     9999-000          $1,700.00                                        $1,848.00
02/03/2012                     From Account #**********0265          Transfer                                                     9999-000          $8,200.00                                       $10,048.00
02/03/2012           10202     Achive Alternatives, LLC              Payment for docurments retreival and destruction per         2990-000                                      $8,101.00            $1,947.00
                                                                     Order dated 1/23/12 ECF# 1272
02/03/2012           10203     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11         2410-000                                       $240.00             $1,707.00
                                                                     ECF# 1141 February Invoice # 0375
02/06/2012           10204     Document Management Solutions, Inc.   Monthly payment document storage February order              2410-000                                      $1,059.00               $648.00
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0381
02/29/2012                     The Bank of New York Mellon           Bank and Technology Services Fee                             2600-000                                        $25.00                $623.00
03/07/2012                     From Account #**********0265          Transfer                                                     9999-000          $1,200.00                                        $1,823.00
03/07/2012                     From Account #**********0265          Transfer                                                     9999-000          $2,000.00                                        $3,823.00



                                                                                                                                 SUBTOTALS          $22,700.00               $19,205.53
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 35 of 635                      Page No: 20               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                               3                                           4                                               5                     6                       7

   Transaction       Check /                         Paid to/               Description of Transaction                          Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                      Received From                                                                Tran Code            $                     $


03/07/2012           10205     Document Management Solutions, Inc.   Monthly payment document storage March order dated         2410-000                                      $1,059.00            $2,764.00
                                                                     1/14/2011 D.E.1082 Invoice # 0399
03/07/2012           10206     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00             $2,524.00
                                                                     ECF# 1141 March Invoice # 0394
03/07/2012           10207     Document Management Solutions, Inc.   Monthly payment document storage February order            2410-000                                       $338.00             $2,186.00
                                                                     dated 2/23/2012 D.E. #1288 Invoice #0374
03/07/2012           10208     Document Management Solutions, Inc.   Monthly payment document storage March order dated         2410-000                                       $338.00             $1,848.00
                                                                     2/23/2012 D.E. #1288 Invoice #0393
03/07/2012           10209     Max Power                             Per order dated 2/15/2012 ECF# 1281 Outstanding            2990-000                                      $1,200.00               $648.00
                                                                     Computer Invoices
03/30/2012                     The Bank of New York Mellon           Bank and Technology Services Fee                           2600-000                                         $25.00               $623.00
04/03/2012                     From Account #**********0265          Transfer                                                   9999-000          $2,000.00                                        $2,623.00
04/03/2012           10210     Document Management Solutions, Inc.   Monthly payment document storageApril order dated          2410-000                                       $338.00             $2,285.00
                                                                     2/23/2012 D.E. #1288 Invoice #0411
04/03/2012           10211     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00             $2,045.00
                                                                     ECF# 1141 April Invoice # 0412
04/03/2012           10212     Document Management Solutions, Inc.   Monthly payment document storage April order dated         2410-000                                      $1,059.00               $986.00
                                                                     1/14/2011 D.E.1082 Invoice # 0417
04/30/2012                     The Bank of New York Mellon           Bank and Technology Services Fee                           2600-000                                         $25.00               $961.00
05/07/2012                     From Account #**********0265          Transfer                                                   9999-000          $1,000.00                                        $1,961.00
05/07/2012           10213     Document Management Solutions, Inc.   Monthly payment document storage May order dated           2410-000                                       $338.00             $1,623.00
                                                                     2/23/2012 D.E. #1288 Invoice #0430
05/07/2012           10214     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00             $1,383.00
                                                                     ECF# 1141 May Invoice # 0431
05/07/2012           10215     Document Management Solutions, Inc.   Monthly payment document storage May order dated           2410-000                                      $1,059.00               $324.00
                                                                     1/14/2011 D.E.1082 Invoice # 0436
06/11/2012                     From Account #**********0265          Transfer                                                   9999-000          $1,500.00                                        $1,824.00
06/11/2012           10216     Document Management Solutions, Inc.   Monthly payment document storage June order dated          2410-000                                       $338.00             $1,486.00
                                                                     2/23/2012 D.E. #1288 Invoice #0448


                                                                                                                               SUBTOTALS           $4,500.00                  $6,837.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 36 of 635                      Page No: 21               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                               3                                           4                                               5                     6                       7

   Transaction       Check /                         Paid to/               Description of Transaction                          Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                      Received From                                                                Tran Code            $                     $


06/11/2012           10217     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00             $1,246.00
                                                                     ECF# 1141 June Invoice # 0449
06/11/2012           10218     Document Management Solutions, Inc.   Monthly payment document storage June order dated          2410-000                                      $1,059.00               $187.00
                                                                     1/14/2011 D.E.1082 Invoice # 0454
07/17/2012                     From Account #**********0265          Transfer                                                   9999-000          $2,000.00                                        $2,187.00
07/17/2012           10219     Document Management Solutions, Inc.   Monthly payment document storage July order dated          2410-000                                      $1,059.00            $1,128.00
                                                                     1/14/2011 D.E.1082 Invoice # 0475
07/17/2012           10220     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00                $888.00
                                                                     ECF# 1141 July Invoice # 0470
07/17/2012           10221     Document Management Solutions, Inc.   Monthly payment document storage July order dated          2410-000                                       $338.00                $550.00
                                                                     2/23/2012 D.E. #1288 Invoice #0469
08/06/2012                     From Account #**********0265          Transfer                                                   9999-000          $1,500.00                                        $2,050.00
08/06/2012           10222     Document Management Solutions, Inc.   Monthly payment document storage August order dated        2410-000                                       $338.00             $1,712.00
                                                                     2/23/2012 D.E. #1288 Invoice #0491
08/06/2012           10223     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00             $1,472.00
                                                                     ECF# 1141 August Invoice # 0492
08/06/2012           10224     Document Management Solutions, Inc.   Monthly payment document storage August order dated        2410-000                                      $1,059.00               $413.00
                                                                     1/14/2011 D.E.1082 Invoice # 0497
08/31/2012                     The Bank of New York Mellon           Bank and Technology Services Fee                           2600-000                                         $25.00               $388.00
09/04/2012                     From Account #**********0265          Transfer                                                   9999-000          $2,000.00                                        $2,388.00
09/04/2012           10225     Document Management Solutions, Inc.   Payment document research order dated 1/14/2011            2410-000                                      $2,100.00               $288.00
                                                                     D.E.1082 Invoice # 0259
09/10/2012                     From Account #**********0265          Transfer                                                   9999-000          $2,000.00                                        $2,288.00
09/10/2012           10226     Document Management Solutions, Inc.   Monthly payment document storage Sept order dated          2410-000                                       $338.00             $1,950.00
                                                                     2/23/2012 D.E. #1288 Invoice #0510
09/10/2012           10227     Document Management Solutions, Inc.   Monthly payment document storage Sept order dated          2410-000                                      $1,059.00               $891.00
                                                                     1/14/2011 D.E.1082 Invoice # 0516
09/10/2012           10228     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2410-000                                       $240.00                $651.00
                                                                     ECF# 1141 Sept Invoice # 0516
10/11/2012                     From Account #**********0265          Transfer                                                   9999-000          $1,000.00                                        $1,651.00
                                                                                                                               SUBTOTALS           $8,500.00                  $8,335.00
                                                          Case 08-19029-LMI               Doc 1541 Filed
                                                                                                FORM  2 04/22/21                Page 37 of 635                      Page No: 22               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Operating Account Estate
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                                 4                                           5                     6                       7

   Transaction       Check /                          Paid to/                      Description of Transaction                      Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                     $


10/11/2012           10229     Document Management Solutions, Inc.       Monthly payment document storage Oct order dated           2410-000                                       $338.00             $1,313.00
                                                                         2/23/2012 D.E. #1288 Invoice #0533
10/11/2012           10230     Document Management Solutions, Inc.       Payment for document storage per order dated 5/18/11       2410-000                                       $240.00             $1,073.00
                                                                         ECF# 1141 Oct Invoice # 0534
10/11/2012           10231     Document Management Solutions, Inc.       Monthly payment document storage Oct order dated           2410-000                                      $1,059.00                $14.00
                                                                         1/14/2011 D.E.1082 Invoice # 0539
11/05/2012                     From Account #**********0265              Transfer                                                   9999-000          $2,000.00                                        $2,014.00
11/05/2012           10232     Document Management Solutions, Inc.       Monthly payment document storage Nov order dated           2410-000                                      $1,059.00               $955.00
                                                                         1/14/2011 D.E.1082 Invoice # 0556
11/05/2012           10233     Document Management Solutions, Inc.       Monthly payment document storageNovct order dated          2410-000                                       $338.00                $617.00
                                                                         2/23/2012 D.E. #1288 Invoice #0550
11/05/2012           10234     Document Management Solutions, Inc.       Payment for document storage per order dated 5/18/11       2410-000                                       $240.00                $377.00
                                                                         ECF# 1141 Nov Invoice #
11/15/2012                     From Account #**********0265              Transfer                                                   9999-000          $3,000.00                                        $3,377.00
11/15/2012           10235     Markowitz, Davis, Ringel & Trusty, P.A.   Contingency payment on City of Lake Worth Settlement       3210-000                                      $3,144.80               $232.20
                                                                         33.3% ( 9,443.86) Per order dated 6/15/10 DE# 992
                                                                         Replicated from check #10131
12/04/2012                     From Account #**********0265              transfer                                                   9999-000          $2,000.00                                        $2,232.20
12/04/2012           10236     Document Management Solutions, Inc.       Monthly payment document storage Dec order dated           2410-000                                      $1,059.00            $1,173.20
                                                                         1/14/2011 D.E.1082 Invoice # 0575
12/04/2012           10237     Document Management Solutions, Inc.       Monthly payment document storage Dec order dated           2410-000                                       $338.00                $835.20
                                                                         2/23/2012 D.E. #1288 Invoice #0569
12/04/2012           10238     Document Management Solutions, Inc.       Payment for document storage per order dated 5/18/11       2410-000                                       $240.00                $595.20
                                                                         ECF# 1141 Dec Invoice # 0570
12/20/2012                     RABOBANK MIGRATION TRANSFER               TRANSFER TO *********4088                  ****1220        9999-000                                       $595.20                   $0.00
                               OUT




                                                                                                                                   SUBTOTALS           $7,000.00                  $8,651.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 38 of 635                         Page No: 23             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                    6                       7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                     $


                                                                                     TOTALS:                                                         $546,212.38            $546,212.38                    $0.00
                                                                                         Less: Bank transfers/CDs                                    $546,212.38             $24,158.20
                                                                                     Subtotal                                                              $0.00            $522,054.18
                                                                                         Less: Payments to debtors                                         $0.00                  $0.00
                                                                                     Net                                                                   $0.00            $522,054.18



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                          $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                        $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:              $546,212.38                                Total Internal/Transfer Receipts:                           $546,212.38


                     Total Compensable Disbursements:               $522,054.18                                Total Compensable Disbursements:                           $522,054.18
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:             $522,054.18                                Total Comp/Non Comp Disbursements:                         $522,054.18
                     Total Internal/Transfer Disbursements:          $24,158.20                                Total Internal/Transfer Disbursements:                      $24,158.20
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM  2 04/22/21             Page 39 of 635                      Page No: 24                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                Money Market Acct #:                    ******0267
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          Escrow Administrative
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                               3                                              4                                         5                     6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                      Received From                                                             Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000            $105.40                                            $105.40
                               account ********0267                     ********0267
03/03/2010                     JPMorgan Chase Bank, N.A.                Wire back to Chase to cover Outstanding Checks       9999-000                                         $49.84                 $55.56
03/12/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000             $49.84                                            $105.40
                               account ********0267                     ********0267
04/29/2010            (6)      Astellas US LLC                          Settlement Astellas US LLC Verbal Agreement          1249-000         $36,657.60                                       $36,763.00
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.05                                     $36,763.05
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.56                                     $36,764.61
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.50                                      $36,766.11
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.57                                     $36,767.68
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.55                                     $36,769.23
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.30                                     $36,769.53
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.31                                     $36,769.84
11/24/2010                     To Account #**********0265               Transfer                                             9999-000                                      $36,719.84                $50.00
11/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.23                                           $50.23
06/23/2011           (INT)     The Bank of New York Mellon              Current Interest Rate is 0.0100%                     1270-000                                                                $50.23
06/23/2011                     To Account #**********0265               Transfer                                             9999-000                                         $50.23                   $0.00




                                                                                                                            SUBTOTALS          $36,819.91              $36,819.91
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 40 of 635                           Page No: 25             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                      ******0267
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            Escrow Administrative
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                      7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement              Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $36,819.91             $36,819.91                     $0.00
                                                                                         Less: Bank transfers/CDs                                          $155.24             $36,819.91
                                                                                     Subtotal                                                           $36,664.67                  $0.00
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                $36,664.67                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                     $36,664.67                                Total Compensable Receipts:                                    $36,664.67
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $36,664.67                                Total Comp/Non Comp Receipts:                                  $36,664.67
                     Total Internal/Transfer Receipts:                  $155.24                                Total Internal/Transfer Receipts:                                 $155.24


                     Total Compensable Disbursements:                     $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                   $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:          $36,819.91                                Total Internal/Transfer Disbursements:                         $36,819.91
                                                          Case 08-19029-LMI          Doc 1541 Filed
                                                                                           FORM  2 04/22/21                   Page 41 of 635                      Page No: 26                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          Admin Checking ML
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                 3                                            4                                               5                    6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                  Tran Code            $                     $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account            9999-000          $26,964.48                                      $26,964.48
                               account ********0268                     ********0268
03/04/2010           10403     Susan Konick                             Per order dated 2/1/10 CP# 918 Bugeted Item Week          2690-000                                        $750.00           $26,214.48
                                                                        ending 2/26/10 30 hours
03/09/2010                     To Account #**********0265               Transfer                                                  9999-000                                      $10,042.69          $16,171.79
03/11/2010           10404     Susan Konick                             Per order dated 2/1/10 CP# 918 Bugeted Item Week          2690-000                                        $750.00           $15,421.79
                                                                        ending 3/6/10 30 hours
03/11/2010           10405     Laura Byron                              Per order dated 2/1/10 CP# 918 Budgeted item weeks        2690-000                                        $375.00           $15,046.79
                                                                        2/19/10, 2/26/10, 3/5/10
03/16/2010           10406     Susan Konick                             Per order dated 2/1/10 CP# 918 Bugeted Item Week          2690-000                                        $750.00           $14,296.79
                                                                        ending 3/12/10 30 hours
07/06/2010           10407     Sunshine State Messenger                 Per order dated 9/16/2009 CP# 811 operating expense       2990-000                                         $31.74           $14,265.05
                                                                        10/1/09 courier service, Invoice # 193605
09/07/2010                     To Account #**********0266               Transfer                                                  9999-000                                      $14,265.05                  $0.00
06/19/2011                     From Account #**********0265             Transfer                                                  9999-000           $3,500.00                                        $3,500.00
06/19/2011                     To Account #**********0266               Transfer                                                  9999-000                                       $3,500.00                  $0.00




                                                                                                                                 SUBTOTALS          $30,464.48              $30,464.48
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 42 of 635                           Page No: 27             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                          ******0268
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            Admin Checking ML
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $30,464.48             $30,464.48                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $30,464.48             $27,807.74
                                                                                     Subtotal                                                                $0.00              $2,656.74
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                     $0.00              $2,656.74



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                          $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                        $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:               $30,464.48                                Total Internal/Transfer Receipts:                              $30,464.48


                     Total Compensable Disbursements:                 $2,656.74                                Total Compensable Disbursements:                                $2,656.74
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:               $2,656.74                                Total Comp/Non Comp Disbursements:                              $2,656.74
                     Total Internal/Transfer Disbursements:          $27,807.74                                Total Internal/Transfer Disbursements:                         $27,807.74
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM  2 04/22/21                         Page 43 of 635                         Page No: 28                Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                           Checking Acct #:                        ******0269
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                          Escrow Account Secured Cr
For Period Beginning:              6/30/2008                                                                                            Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                             Separate bond (if applicable):

       1                2                                  3                                         4                                                        5                    6                        7

   Transaction       Check /                           Paid to/              Description of Transaction                                  Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                       Tran Code            $                     $


03/08/2012                     Aventura Diagnostic Testing Group      ECF #1260 Order                                                    9999-000          $60,742.47                                       $60,742.47
03/08/2012                     Cooper City Diagnostic Testing         ECF #1260 Order                                                    9999-000          $10,400.61                                       $71,143.08
03/08/2012                     DTG Management, Inc.                   ECF #1260 Order                                                    9999-000          $10,629.94                                       $81,773.02
03/08/2012                     DTG of Miami, Inc.                     ECF #1260 Order                                                    9999-000          $35,609.52                                     $117,382.54
03/08/2012                     Gables Diagnostic Testing              ECF #1260 Order                                                    9999-000           $9,630.73                                     $127,013.27
03/08/2012                     Lake Worth Diagnostic Testing          ECF #1260 Order                                                    9999-000          $46,638.66                                     $173,651.93
03/08/2012            (92)     Pines Diagnostic Testing Group         ECF #1260 Order                                                    1121-000           $7,595.82                                     $181,247.75
03/12/2012                     From Account #**********0265           Transfer                                                           9999-000          $12,886.24                                     $194,133.99
03/12/2012            101      Bank of America                        Payment to secured per order dated 12/21/2011 ECF#                 4210-000                                  $100,000.00              $94,133.99
                                                                      1260
03/12/2012            102      Marcum LLC                             Per Order dated 12/21/2011 ECF# 1259 Payment to                       *                                          $21,520.52           $72,613.47
                                                                      Accountant for the Trustee
                                                                      Expenses                                        $(1,520.52)        3420-000                                                           $72,613.47
                                                                      Fees                                               $(20,000.00)    3410-000                                                           $72,613.47
04/05/2012            103      Markowitz, Ringel, Trusty & Hartog     Order allowing Merrll Lynch Funds to be held by                    2990-000                                      $72,613.47                  $0.00
                                                                      Markowitz,Ringer, Trusy & Hartog Per order dated
                                                                      4/2/12 ECF# 1297




                                                                                                                                        SUBTOTALS          $194,133.99            $194,133.99
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 44 of 635                         Page No: 29             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******0269
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Escrow Account Secured Cr
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                    6                        7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                     $


                                                                                     TOTALS:                                                         $194,133.99            $194,133.99                   $0.00
                                                                                         Less: Bank transfers/CDs                                    $186,538.17                  $0.00
                                                                                     Subtotal                                                          $7,595.82            $194,133.99
                                                                                         Less: Payments to debtors                                         $0.00                  $0.00
                                                                                     Net                                                               $7,595.82            $194,133.99



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/07/2012 to 3/4/2021

                     Total Compensable Receipts:                      $7,595.82                                Total Compensable Receipts:                                   $7,595.82
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                    $7,595.82                                Total Comp/Non Comp Receipts:                                 $7,595.82
                     Total Internal/Transfer Receipts:              $186,538.17                                Total Internal/Transfer Receipts:                           $186,538.17


                     Total Compensable Disbursements:               $194,133.99                                Total Compensable Disbursements:                           $194,133.99
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:             $194,133.99                                Total Comp/Non Comp Disbursements:                         $194,133.99
                     Total Internal/Transfer Disbursements:               $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                                            Case 08-19029-LMI         Doc 1541 Filed
                                                                                            FORM  2 04/22/21             Page 45 of 635                      Page No: 30                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                               Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19036 MMA
For Period Beginning:              6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                 Separate bond (if applicable):

       1                2                                  3                                            4                                        5                     6                       7

   Transaction       Check /                             Paid to/              Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                         Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000          $5,543.89                                           $5,543.89
                               account ********1065                     ********1065
03/03/2010                     DTG Management                           Weekly Sweep of BankAtlantic Account                 9999-000            $276.35                                           $5,820.24
03/03/2010                     DTG Management                           Weekly Sweep of BankAtlanatic                        9999-000            $592.06                                           $6,412.30
03/16/2010                     DTG Management                           Weekly Sweep of BankAtlantic Account                 9999-000             $61.45                                           $6,473.75
03/16/2010                     DTG Management                           Weekly Sweep of BankAtlantic Account                 9999-000            $423.08                                           $6,896.83
03/17/2010                     DTG Management                           Weekly Sweep of BankAtlantic Account                 9999-000            $160.15                                           $7,056.98
03/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.27                                         $7,057.25
04/14/2010            (34)     Joseph I. Lipsky, PA                     Accounts Receivable                                  1121-000            $800.00                                           $7,857.25
04/19/2010                     Diagnostic Testing Group, Inc.           Weekly Sweep Bank Atlantic                           9999-000         $19,830.07                                       $27,687.32
04/23/2010           11002     DTG of Miami                             Transfer funds from BankAtlantic Sweep               9999-000                                      $19,830.07              $7,857.25
04/26/2010            (34)     Luz D. Escamilla                         Post A/R transition check.                           1121-000             $40.00                                           $7,897.25
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.50                                         $7,897.75
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.33                                         $7,898.08
06/01/2010            (34)     Luz D. Escamilla                         Post A/R Transition                                  1121-000             $40.00                                           $7,938.08
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.33                                         $7,938.41
07/15/2010            (34)     Luz D. Escamilla                         Post transition A/R                                  1121-000             $40.00                                           $7,978.41
07/28/2010            (34)     Tom C. Smith, Trustee                    Post Transitiion A/R                                 1121-000                $8.56                                         $7,986.97
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.33                                         $7,987.30
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.33                                         $7,987.63
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.06                                         $7,987.69
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.06                                         $7,987.75
11/24/2010                     From Account #**********1066             Transfer                                             9999-000            $500.00                                           $8,487.75
11/24/2010                     From Account #**********1066             Transfer                                             9999-000          $2,000.00                                       $10,487.75
11/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                     $10,487.82
12/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                     $10,487.90
01/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                     $10,487.98


                                                                                                                            SUBTOTALS          $30,318.05              $19,830.07
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21   Page 46 of 635                      Page No: 31                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                            Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                 Money Market Acct #:                    ******1065
 Co-Debtor Taxpayer ID #:                                                                                     Account Title:                          08-19036 MMA
 For Period Beginning:             6/30/2008                                                                  Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                   Separate bond (if applicable):

       1                 2                              3                                           4                              5                     6                       7

   Transaction        Check /                        Paid to/               Description of Transaction         Uniform          Deposit             Disbursement               Balance
      Date             Ref. #                     Received From                                               Tran Code           $                      $


02/28/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,488.06
03/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,488.14
04/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,488.22
05/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,488.30
06/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,488.38
07/08/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.02                                     $10,488.40
07/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                     $10,488.46
08/01/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $15.09           $10,473.37
08/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,473.45
08/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00           $10,448.45
09/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,448.53
09/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00           $10,423.53
10/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,423.61
10/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00           $10,398.61
11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,398.69
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00           $10,373.69
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.08                                     $10,373.77
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00           $10,348.77
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%          1270-000                $0.02                                     $10,348.79
01/11/2012                      To Account #**********1066           Transfer                                  9999-000                                      $10,348.79                  $0.00




                                                                                                              SUBTOTALS                $0.90             $10,488.88
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 47 of 635                           Page No: 32             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                      ******1065
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19036 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $30,318.95             $30,318.95                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $29,387.05             $30,178.86
                                                                                     Subtotal                                                              $931.90                $140.09
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                   $931.90                $140.09



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $931.90                                Total Compensable Receipts:                                       $931.90
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $931.90                                Total Comp/Non Comp Receipts:                                     $931.90
                     Total Internal/Transfer Receipts:               $29,387.05                                Total Internal/Transfer Receipts:                              $29,387.05


                     Total Compensable Disbursements:                   $140.09                                Total Compensable Disbursements:                                  $140.09
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $140.09                                Total Comp/Non Comp Disbursements:                                $140.09
                     Total Internal/Transfer Disbursements:          $30,178.86                                Total Internal/Transfer Disbursements:                         $30,178.86
                                                         Case 08-19029-LMI            Doc 1541 Filed
                                                                                            FORM  2 04/22/21                       Page 48 of 635                            Page No: 33                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                           Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                        Bank Name:                                 The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                             Checking Acct #:                           ******1066
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                             08-19036 DDA
For Period Beginning:             6/30/2008                                                                                              Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                                         5                     6                       7

   Transaction       Check /                          Paid to/                 Description of Transaction                                 Uniform           Deposit               Disbursement               Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                        $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account                    9999-000             $3,513.07                                           $3,513.07
                               account ********1066                     ********1066
03/10/2010           10168     Midtown Imaging LLC                      Post Sale AR # 70 ERA Distribution                                2990-000                                           $276.35             $3,236.72
03/10/2010           10169     Midtown Imaging LLC                      Post Sale AR # 71 ERA Distribution                                2990-000                                           $373.08             $2,863.64
03/16/2010           10170     Midtown Imaging LLC                      Post Sale AR # 72 ERA Distribution                                2990-000                                            $61.45             $2,802.19
03/31/2010           10171     Midtown Imaging LLC                      Post Sale AR # 73 ERA Distribution                                2990-000                                           $160.15             $2,642.04
11/24/2010                     To Account #**********1065               Transfer                                                          9999-000                                           $500.00             $2,142.04
11/24/2010                     To Account #**********1065               Transfer                                                          9999-000                                          $2,000.00               $142.04
01/11/2012                     From Account #**********1065             Transfer                                                          9999-000          $10,348.79                                         $10,490.83
01/31/2012                     The Bank of New York Mellon              Bank and Technology Services Fee                                  2600-000                                            $25.00           $10,465.83
02/28/2012                     NY Mellon                                Per order dated 12/21/11 ECF# 1260 Case # 08-19029                1270-000                ($0.98)                                      $10,464.85
02/28/2012                     The Bank of New York Mellon              Bank and Technology Services Fee Adjustment                       2600-000                                          ($165.09)          $10,629.94
03/02/2012           10172     Cardiac                                  Per order dated 12/21/11 ECF# 1260 Case 08-19029                  9999-000                                         $10,629.94                  $0.00

                                                                                         TOTALS:                                                               $13,860.88              $13,860.88                      $0.00
                                                                                             Less: Bank transfers/CDs                                          $13,861.86              $13,129.94
                                                                                         Subtotal                                                                  ($0.98)                $730.94
                                                                                             Less: Payments to debtors                                              $0.00                   $0.00
                                                                                         Net                                                                       ($0.98)                $730.94



                     For the period of 6/30/2008 to 3/4/2021                                                          For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                            ($0.98)                                   Total Compensable Receipts:                                         ($0.98)
                     Total Non-Compensable Receipts:                         $0.00                                    Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                          ($0.98)                                   Total Comp/Non Comp Receipts:                                       ($0.98)
                     Total Internal/Transfer Receipts:                  $13,861.86                                    Total Internal/Transfer Receipts:                               $13,861.86


                     Total Compensable Disbursements:                      $730.94                                    Total Compensable Disbursements:                                   $730.94
                     Total Non-Compensable Disbursements:                    $0.00                                    Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                    $730.94                                    Total Comp/Non Comp Disbursements:                                 $730.94
                     Total Internal/Transfer Disbursements:             $13,129.94                                    Total Internal/Transfer Disbursements:                          $13,129.94
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM  2 04/22/21              Page 49 of 635                      Page No: 34                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                Money Market Acct #:                    ******2965
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19050 MMA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                                3                                             4                                         5                     6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                      Received From                                                             Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000         $28,255.98                                       $28,255.98
                               account ********2965                     ********2965
03/04/2010                     Cardiac Management Systems               Weekly Sweep BankAtlantic                            9999-000          $2,919.94                                       $31,175.92
03/04/2010                     Cardiac Management Systems               Weekly Sweep BankAtlantic                            9999-000         $14,020.26                                       $45,196.18
03/10/2010            (51)     Analbert Lopez                           ACCOUNTS RECEIVABLE                                  1121-000             $10.00                                       $45,206.18
03/10/2010            (51)     Stephen L. Malove & Associates, PA       ACCOUNTS RECEIVABLE                                  1121-000          $1,425.00                                       $46,631.18
03/10/2010                     To Account #**********2966               Transfer                                             9999-000                                      $17,000.00          $29,631.18
03/11/2010                     Cardiac Management Systems               Weekly Sweep BankAtlantic                            9999-000          $6,810.05                                       $36,441.23
03/16/2010                     Cardiac Management Systems               Weekly Sweep BankAtlantic                            9999-000          $4,371.05                                       $40,812.28
03/16/2010                     To Account #**********2966               Transfer                                             9999-000                                       $8,000.00          $32,812.28
03/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.44                                     $32,813.72
04/23/2010                     Cardiac Management Systems               Weekly Sweep BankAtlantic                            9999-000         $19,830.07                                       $52,643.79
04/26/2010                     To Account #**********2966               Transfer                                             9999-000                                      $20,000.00          $32,643.79
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.37                                     $32,645.16
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.39                                     $32,646.55
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.33                                     $32,647.88
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.39                                     $32,649.27
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $1.38                                     $32,650.65
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.26                                     $32,650.91
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.27                                     $32,651.18
11/24/2010                     From Account #**********2966             Transfer                                             9999-000          $2,900.00                                       $35,551.18
11/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.27                                     $35,551.45
12/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.30                                     $35,551.75
01/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.30                                     $35,552.05
02/28/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.27                                     $35,552.32
03/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.30                                     $35,552.62
04/21/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.19                                     $35,552.81


                                                                                                                            SUBTOTALS          $80,552.81              $45,000.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21           Page 50 of 635                      Page No: 35                 Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                    Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                         Money Market Acct #:                    ******2965
 Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          08-19050 MMA
 For Period Beginning:             6/30/2008                                                                          Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                           Separate bond (if applicable):

       1                 2                              3                                           4                                      5                     6                        7

   Transaction        Check /                        Paid to/               Description of Transaction                 Uniform          Deposit             Disbursement                Balance
      Date             Ref. #                     Received From                                                       Tran Code           $                      $


04/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.09                                      $35,552.90
05/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.29                                      $35,553.19
06/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.29                                      $35,553.48
07/08/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.06                                      $35,553.54
07/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.23                                      $35,553.77
08/01/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $51.14            $35,502.63
08/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.30                                      $35,502.93
08/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $82.69            $35,420.24
09/26/2011                      The Bank of New York Mellon          Bank and Technology Services Fee Adjustment       2600-000                                          ($2.44)          $35,422.68
09/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.29                                      $35,422.97
09/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $72.78            $35,350.19
10/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.30                                      $35,350.49
10/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $70.21            $35,280.28
11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.28                                      $35,280.56
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $77.33            $35,203.23
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.29                                      $35,203.52
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $72.33            $35,131.19
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                  1270-000                $0.09                                      $35,131.28
01/11/2012                      To Account #**********2966           Transfer                                          9999-000                                      $35,131.28                   $0.00




                                                                                                                      SUBTOTALS                $2.51             $35,555.32
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 51 of 635                           Page No: 36             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                      ******2965
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19050 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $80,555.32             $80,555.32                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $79,107.35             $80,131.28
                                                                                     Subtotal                                                            $1,447.97                $424.04
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                 $1,447.97                $424.04



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                      $1,447.97                                Total Compensable Receipts:                                     $1,447.97
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                    $1,447.97                                Total Comp/Non Comp Receipts:                                   $1,447.97
                     Total Internal/Transfer Receipts:               $79,107.35                                Total Internal/Transfer Receipts:                              $79,107.35


                     Total Compensable Disbursements:                   $424.04                                Total Compensable Disbursements:                                  $424.04
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $424.04                                Total Comp/Non Comp Disbursements:                                $424.04
                     Total Internal/Transfer Disbursements:          $80,131.28                                Total Internal/Transfer Disbursements:                         $80,131.28
                                                         Case 08-19029-LMI            Doc 1541 Filed
                                                                                            FORM  2 04/22/21                  Page 52 of 635                      Page No: 37                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                               3                                              4                                               5                    6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                  Tran Code            $                     $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account            9999-000           $3,966.16                                          $3,966.16
                               account ********2966                     ********2966
03/10/2010                     From Account #**********2965             Transfer                                                  9999-000          $17,000.00                                      $20,966.16
03/10/2010           10158     Midtown Imaging LLC                      Post Sale AR 70th ERA Distribution per order dated        2990-000                                       $2,919.49          $18,046.67
                                                                        2/1/10 DE# 918 case 08-19029
03/10/2010           10159     Midtown Imaging LLC                      Post Sale AR 71st ERA Distribution per order dated        2990-000                                      $14,042.52            $4,004.15
                                                                        2/1/10 DE# 918 case 08-19029
03/16/2010                     From Account #**********2965             Transfer                                                  9999-000           $8,000.00                                      $12,004.15
03/16/2010           10160     Midtown Imaging LLC                      Post Sale AR 72 ERA Distribution per order dated          2990-000                                       $6,818.00            $5,186.15
                                                                        6/28/10 DE# 1010 turnover of accounts
03/23/2010            (51)     Law Offices of Andrew W. Horn, PA        ACCOUNTS RECEIVABLE                                       1121-000           $2,000.00                                        $7,186.15
03/31/2010           10161     Midtown Imaging LLC                      Post Sale AR 73 ERA Distribution per order dated          2990-000                                       $4,371.05            $2,815.10
                                                                        6/28/10 DE# 1010 turnover of accounts
04/26/2010                     From Account #**********2965             Transfer                                                  9999-000          $20,000.00                                      $22,815.10
04/26/2010           10162     Midtown Imaging LLC                      Post Sale AR 74 ERA Distribution per order dated          2990-000                                      $19,857.33            $2,957.77
                                                                        6/28/10 DE# 1010 turnover of accounts
11/24/2010                     To Account #**********2965               Transfer                                                  9999-000                                       $2,900.00                $57.77
01/11/2012                     From Account #**********2965             Transfer                                                  9999-000          $35,131.28                                      $35,189.05
01/31/2012                     The Bank of New York Mellon              Bank and Technology Services Fee                          2600-000                                         $48.07           $35,140.98
02/28/2012                     NY MEllon                                Adjustment per order dated 12/21/11 ECF# 1260 Case        1270-000              ($3.56)                                     $35,137.42
                                                                        05-19029
02/28/2012                     The Bank of New York Mellon              Bank and Technology Services Fee Adjustment               2600-000                                       ($472.11)          $35,609.53
03/02/2012           10163     Cardiac                                  Per order dated 12/21/11 ECF # 1260 case # 08-19029       9999-000                                      $35,609.52                  $0.01
03/05/2012                     NY Mellon                                Interest Adjustment                                       1270-000              ($0.01)                                             $0.00




                                                                                                                                 SUBTOTALS          $86,093.87              $86,093.87
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 53 of 635                           Page No: 38             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                          ******2966
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19050 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $86,093.87             $86,093.87                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $84,097.44             $38,509.52
                                                                                     Subtotal                                                            $1,996.43             $47,584.35
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                 $1,996.43             $47,584.35



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                      $1,996.43                                Total Compensable Receipts:                                     $1,996.43
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                    $1,996.43                                Total Comp/Non Comp Receipts:                                   $1,996.43
                     Total Internal/Transfer Receipts:               $84,097.44                                Total Internal/Transfer Receipts:                              $84,097.44


                     Total Compensable Disbursements:                $47,584.35                                Total Compensable Disbursements:                               $47,584.35
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:              $47,584.35                                Total Comp/Non Comp Disbursements:                             $47,584.35
                     Total Internal/Transfer Disbursements:          $38,509.52                                Total Internal/Transfer Disbursements:                         $38,509.52
                                                           Case 08-19029-LMI              Doc 1541 Filed
                                                                                                FORM  2 04/22/21             Page 54 of 635                      Page No: 39                Exhibit B
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                   Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                                4                                         5                     6                       7

   Transaction       Check /                          Paid to/                     Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                                Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.       Wire in from JPMorgan Chase Bank, N.A. account       9999-000         $38,574.80                                       $38,574.80
                               account ********3765                         ********3765
03/04/2010                     Lake Worth Diagnostic Testing                Weekly Sweep BankAtlantic                            9999-000          $7,470.88                                       $46,045.68
03/04/2010                     Lake Worth Diagnostic Testing                Weekly Sweep BankAtlantic                            9999-000         $14,319.66                                       $60,365.34
03/10/2010                     To Account #**********3766                   Transfer                                             9999-000                                      $20,000.00          $40,365.34
03/11/2010                     Lake Worth Diagnostic Testing                Weekly Sweep BankAtlantic                            9999-000         $13,238.46                                       $53,603.80
03/16/2010                     Lake Worth Diagnostic Testing                Weekly Sweep BankAtlantic                            9999-000         $12,881.23                                       $66,485.03
03/16/2010                     To Account #**********3766                   Transfer                                             9999-000                                      $20,000.00          $46,485.03
03/22/2010            (54)     Betty T Eastwood                             Acct# 3514360                                        1121-000             $50.00                                       $46,535.03
03/22/2010            (54)     Lisdey Padron                                ACCOUNTS RECEIVABLE                                  1121-000             $50.00                                       $46,585.03
03/23/2010            (54)     Luz D. Escamilla                             ACCOUNTS RECEIVABLE                                  1121-000             $40.00                                       $46,625.03
03/31/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0500%                          1270-000                $2.00                                     $46,627.03
03/31/2010                     To Account #**********3766                   Transfer                                             9999-000                                       $5,000.00          $41,627.03
04/19/2010            (54)     Lake Worrth Diagnostic Testing Group, Inc.   Weekly Sweep Bank Atlantic                           1121-000         $45,881.68                                       $87,508.71
04/22/2010                     To Account #**********3766                   Transfer                                             9999-000                                      $45,889.63          $41,619.08
04/30/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0500%                          1270-000                $1.84                                     $41,620.92
05/12/2010            (54)     Amanda Webner                                Post A/R transition                                  1121-000            $410.00                                       $42,030.92
05/28/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0500%                          1270-000                $1.77                                     $42,032.69
06/30/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0500%                          1270-000                $1.72                                     $42,034.41
07/30/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0500%                          1270-000                $1.79                                     $42,036.20
08/31/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0500%                          1270-000                $1.78                                     $42,037.98
09/30/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0100%                          1270-000                $0.34                                     $42,038.32
10/29/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0100%                          1270-000                $0.35                                     $42,038.67
11/24/2010                     From Account #**********3766                 Transfer                                             9999-000          $4,500.00                                       $46,538.67
11/30/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0100%                          1270-000                $0.35                                     $46,539.02
12/31/2010           (INT)     The Bank of New York Mellon                  Interest posting at 0.0100%                          1270-000                $0.39                                     $46,539.41
01/31/2011           (INT)     The Bank of New York Mellon                  Interest posting at 0.0100%                          1270-000                $0.39                                     $46,539.80


                                                                                                                                SUBTOTALS        $137,429.43               $90,889.63
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21           Page 55 of 635                      Page No: 40                 Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                    Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                         Money Market Acct #:                    ******3765
 Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          08-19053 MMA
 For Period Beginning:             6/30/2008                                                                          Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                           Separate bond (if applicable):

       1                 2                              3                                           4                                      5                     6                        7

   Transaction        Check /                        Paid to/               Description of Transaction                 Uniform          Deposit             Disbursement                Balance
      Date             Ref. #                     Received From                                                       Tran Code           $                      $


02/28/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.35                                      $46,540.15
03/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.39                                      $46,540.54
04/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.38                                      $46,540.92
05/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.39                                      $46,541.31
06/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.38                                      $46,541.69
07/08/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.08                                      $46,541.77
07/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.31                                      $46,542.08
08/01/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $66.94            $46,475.14
08/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.39                                      $46,475.53
08/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $108.25            $46,367.28
09/26/2011                      The Bank of New York Mellon          Bank and Technology Services Fee Adjustment       2600-000                                          ($3.19)          $46,370.47
09/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.38                                      $46,370.85
09/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $95.28            $46,275.57
10/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.39                                      $46,275.96
10/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $91.92            $46,184.04
11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.37                                      $46,184.41
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $101.23            $46,083.18
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.39                                      $46,083.57
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $94.68            $45,988.89
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                  1270-000                $0.12                                      $45,989.01
01/11/2012                      To Account #**********3766           Transfer                                          9999-000                                      $45,989.01                   $0.00




                                                                                                                      SUBTOTALS                $4.32             $46,544.12
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 56 of 635                         Page No: 41             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19053 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                     $


                                                                                     TOTALS:                                                        $137,433.75             $137,433.75                   $0.00
                                                                                         Less: Bank transfers/CDs                                    $90,985.03             $136,878.64
                                                                                     Subtotal                                                        $46,448.72                 $555.11
                                                                                         Less: Payments to debtors                                        $0.00                   $0.00
                                                                                     Net                                                             $46,448.72                 $555.11



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                     $46,448.72                                Total Compensable Receipts:                                  $46,448.72
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $46,448.72                                Total Comp/Non Comp Receipts:                                $46,448.72
                     Total Internal/Transfer Receipts:               $90,985.03                                Total Internal/Transfer Receipts:                            $90,985.03


                     Total Compensable Disbursements:                   $555.11                                Total Compensable Disbursements:                               $555.11
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                 $555.11                                Total Comp/Non Comp Disbursements:                             $555.11
                     Total Internal/Transfer Disbursements:         $136,878.64                                Total Internal/Transfer Disbursements:                     $136,878.64
                                                          Case 08-19029-LMI           Doc 1541 Filed
                                                                                            FORM  2 04/22/21                     Page 57 of 635                      Page No: 42                 Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                3                                             4                                                  5                    6                        7

   Transaction       Check /                           Paid to/                Description of Transaction                            Uniform           Deposit            Disbursement                Balance
      Date            Ref. #                        Received From                                                                   Tran Code            $                     $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account               9999-000           $6,620.70                                           $6,620.70
                               account ********3766                     ********3766
03/10/2010                     From Account #**********3765             Transfer                                                     9999-000          $20,000.00                                       $26,620.70
03/10/2010           10176     Midtown Imaging LLC                      Post Sale AR #70 ERA Distribution                            2990-000                                      $13,422.93           $13,197.77
03/10/2010           10177     Midtown Imaging LLC                      Post Sale AR #71 ERA Distribution                            2990-000                                       $7,470.88             $5,726.89
03/16/2010                     From Account #**********3765             Transfer                                                     9999-000          $20,000.00                                       $25,726.89
03/16/2010           10178     Midtown Imaging LLC                      Post Sale AR #72 ERA Distribution                            2990-000                                      $13,246.41           $12,480.48
03/31/2010                     From Account #**********3765             Transfer                                                     9999-000           $5,000.00                                       $17,480.48
03/31/2010           10179     Midtown Imaging LLC                      Per order 6/28/10 DE# 1010 Account turned over to            2990-000                                      $12,881.23             $4,599.25
                                                                        Merrill Lynch
04/22/2010                     From Account #**********3765             Transfer                                                     9999-000          $45,889.63                                       $50,488.88
04/22/2010           10180     Midtown Imaging LLC                      Per order 6/28/10 DE# 1010 Account turned over to            2990-000                                      $45,889.63             $4,599.25
                                                                        Merrill Lynch
05/28/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account               9999-000           $1,658.01                                         $6,257.26
                               account ********3766                     ********3766
05/28/2010                     Chase                                    Transfer from Chase                                          9999-000                                      ($1,658.01)            $7,915.27
05/28/2010                     Chase                                    Reverse Transaction                                          9999-000                                       $1,658.01             $6,257.26
06/02/2010           10181     Midtown Imaging LLC                      Reissue of check for this distribution - lost 55th ERA       2990-000                                       $1,658.01             $4,599.25
                                                                        Distribution Case # 08-19029 CP# 811 per order 9/16/09
11/24/2010                     To Account #**********3765               Transfer                                                     9999-000                                       $4,500.00                 $99.25
01/11/2012                     From Account #**********3765             Transfer                                                     9999-000          $45,989.01                                       $46,088.26
01/31/2012                     The Bank of New York Mellon              Bank and Technology Services Fee                             2600-000                                         $62.96            $46,025.30
02/28/2012                     NY Mellon                                Interest Adjustment                                          1270-000              ($4.71)                                      $46,020.59
02/28/2012                     The Bank of New York Mellon              Bank and Technology Services Fee Adjustment                  2600-000                                       ($618.07)           $46,638.66
03/02/2012           10182     Cardiac Management                       Per order dated 12/21/11 ECF# 1260                           9999-000                                      $46,638.66                   $0.00




                                                                                                                                    SUBTOTALS          $145,152.64            $145,152.64
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM  2 04/22/21                   Page 58 of 635                          Page No: 43             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                         ******3766
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                           08-19053 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                     6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                      $


                                                                                     TOTALS:                                                         $145,152.64             $145,152.64                   $0.00
                                                                                         Less: Bank transfers/CDs                                    $145,157.35              $51,138.66
                                                                                     Subtotal                                                             ($4.71)             $94,013.98
                                                                                         Less: Payments to debtors                                         $0.00                   $0.00
                                                                                     Net                                                                  ($4.71)             $94,013.98



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                         ($4.71)                               Total Compensable Receipts:                                       ($4.71)
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                       ($4.71)                               Total Comp/Non Comp Receipts:                                     ($4.71)
                     Total Internal/Transfer Receipts:              $145,157.35                                Total Internal/Transfer Receipts:                            $145,157.35


                     Total Compensable Disbursements:                $94,013.98                                Total Compensable Disbursements:                              $94,013.98
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:              $94,013.98                                Total Comp/Non Comp Disbursements:                            $94,013.98
                     Total Internal/Transfer Disbursements:          $51,138.66                                Total Internal/Transfer Disbursements:                        $51,138.66
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21           Page 59 of 635                      Page No: 44                 Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                    Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                         Money Market Acct #:                    ******4519
 Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          08-19062 MMA
 For Period Beginning:             6/30/2008                                                                          Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                           Separate bond (if applicable):

       1                 2                              3                                           4                                      5                     6                        7

   Transaction        Check /                        Paid to/               Description of Transaction                 Uniform          Deposit             Disbursement                Balance
      Date             Ref. #                     Received From                                                       Tran Code           $                      $


03/07/2011                      FUNDING ACCOUNT: **********4565                                                        9999-000         $50,000.00                                        $50,000.00
03/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                       1270-000                $1.02                                      $50,001.02
04/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                       1270-000                $1.23                                      $50,002.25
05/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0300%                       1270-000                $1.27                                      $50,003.52
06/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.39                                      $50,003.91
07/08/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.09                                      $50,004.00
07/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.32                                      $50,004.32
08/01/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                         $71.92            $49,932.40
08/18/2011                      From Account #**********4565         Transfer                                          9999-000         $10,656.02                                        $60,588.42
08/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.46                                      $60,588.88
08/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $125.79            $60,463.09
09/26/2011                      The Bank of New York Mellon          Bank and Technology Services Fee Adjustment       2600-000                                          ($3.42)          $60,466.51
09/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.48                                      $60,466.99
09/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $124.24            $60,342.75
10/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.51                                      $60,343.26
10/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $119.86            $60,223.40
11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.48                                      $60,223.88
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $132.01            $60,091.87
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                       1270-000                $0.50                                      $60,092.37
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                  2600-000                                        $123.47            $59,968.90
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                  1270-000                $0.15                                      $59,969.05
01/11/2012                      To Account #**********4566           Transfer                                          9999-000                                      $59,969.05                   $0.00




                                                                                                                      SUBTOTALS          $60,662.92              $60,662.92
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 60 of 635                           Page No: 45             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                      ******4519
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19062 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $60,662.92             $60,662.92                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $60,656.02             $59,969.05
                                                                                     Subtotal                                                                $6.90                $693.87
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                     $6.90                $693.87



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/07/2011 to 3/4/2021

                     Total Compensable Receipts:                          $6.90                                Total Compensable Receipts:                                         $6.90
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                        $6.90                                Total Comp/Non Comp Receipts:                                       $6.90
                     Total Internal/Transfer Receipts:               $60,656.02                                Total Internal/Transfer Receipts:                              $60,656.02


                     Total Compensable Disbursements:                   $693.87                                Total Compensable Disbursements:                                  $693.87
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $693.87                                Total Comp/Non Comp Disbursements:                                $693.87
                     Total Internal/Transfer Disbursements:          $59,969.05                                Total Internal/Transfer Disbursements:                         $59,969.05
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM  2 04/22/21                    Page 61 of 635                      Page No: 46                Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                                      Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                             4                                               5                     6                       7

   Transaction       Check /                          Paid to/                  Description of Transaction                          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                                   Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.    Wire in from JPMorgan Chase Bank, N.A. account             9999-000         $41,717.29                                       $41,717.29
                               account ********4565                      ********4565
03/10/2010            (64)     Abramowitz & Pomerantz, PA                ACCOUNTS RECEIVABLE                                        1121-000            $800.00                                       $42,517.29
03/10/2010            (64)     McLuskey & McDonald, PA                   ACCOUNTS RECEIVABLE                                        1121-000          $1,540.00                                       $44,057.29
03/11/2010                     Aventura Diagnostic Testing Group         Weekly Sweep Per order dated 2/1/10 DE# 918 Case #         9999-000          $6,605.20                                       $50,662.49
                                                                         08-19029
03/16/2010                     Aventura Diagnostic Testing Group         Weekly Sweep Per order dated 6/28/10 DE# 1010 Case #       9999-000          $5,592.34                                       $56,254.83
                                                                         08-19029
03/22/2010            (64)     Donald W. Edwards PA                      Juan Gomez - Full and Final Settlement                     1121-000          $1,000.00                                       $57,254.83
03/23/2010            (64)     Ronald M. Kovnot, PA                      Settlement                                                 1121-000          $3,000.00                                       $60,254.83
03/31/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0500%                                1270-000                $2.12                                     $60,256.95
04/19/2010                     Aventura Diagnostic Testing Group, Inc.   Weekly Sweep Bank Atlantic Per order dated 6/28/10         9999-000         $24,616.93                                       $84,873.88
                                                                         DE# 1010 Case # 08-19029
04/22/2010                     To Account #**********4566                Transfer                                                   9999-000                                      $24,624.88          $60,249.00
04/30/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0500%                                1270-000                $2.54                                     $60,251.54
05/28/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0500%                                1270-000                $2.56                                     $60,254.10
06/30/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0500%                                1270-000                $2.47                                     $60,256.57
07/30/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0500%                                1270-000                $2.56                                     $60,259.13
08/31/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0500%                                1270-000                $2.55                                     $60,261.68
09/30/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0300%                                1270-000                $1.48                                     $60,263.16
10/29/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0300%                                1270-000                $1.53                                     $60,264.69
11/24/2010                     From Account #**********4566              Transfer                                                   9999-000            $400.00                                       $60,664.69
11/30/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0300%                                1270-000                $1.48                                     $60,666.17
12/31/2010           (INT)     The Bank of New York Mellon               Interest posting at 0.0300%                                1270-000                $1.54                                     $60,667.71
01/31/2011           (INT)     The Bank of New York Mellon               Interest posting at 0.0300%                                1270-000                $1.54                                     $60,669.25
02/28/2011           (INT)     The Bank of New York Mellon               Interest posting at 0.0300%                                1270-000                $1.39                                     $60,670.64
03/07/2011                     ACCOUNT FUNDED: **********4519                                                                       9999-000                                      $50,000.00          $10,670.64
03/31/2011           (INT)     The Bank of New York Mellon               Interest posting at 0.0100%                                1270-000                $0.37                                     $10,671.01

                                                                                                                                   SUBTOTALS          $85,295.89              $74,624.88
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                     Page 62 of 635                            Page No: 47                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                 The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                       ******4565
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                             08-19062 MMA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                         4                                                       5                     6                       7

   Transaction       Check /                          Paid to/             Description of Transaction                               Uniform           Deposit               Disbursement               Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                        $


04/21/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.05                                     $10,671.06
04/29/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.02                                     $10,671.08
05/31/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.08                                     $10,671.16
06/30/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.08                                     $10,671.24
07/08/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.02                                     $10,671.26
07/29/2011           (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.07                                     $10,671.33
08/01/2011                     The Bank of New York Mellon          Bank and Technology Services Fee                                2600-000                                            $15.35           $10,655.98
08/18/2011           (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                                1270-000                   $0.04                                     $10,656.02
08/18/2011                     To Account #**********4519           Transfer                                                        9999-000                                         $10,656.02                  $0.00

                                                                                      TOTALS:                                                            $85,296.25              $85,296.25                      $0.00
                                                                                          Less: Bank transfers/CDs                                       $78,931.76              $85,280.90
                                                                                      Subtotal                                                            $6,364.49                  $15.35
                                                                                          Less: Payments to debtors                                           $0.00                   $0.00
                                                                                      Net                                                                 $6,364.49                  $15.35



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                      $6,364.49                                 Total Compensable Receipts:                                      $6,364.49
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                    $6,364.49                                 Total Comp/Non Comp Receipts:                                    $6,364.49
                     Total Internal/Transfer Receipts:               $78,931.76                                 Total Internal/Transfer Receipts:                               $78,931.76


                     Total Compensable Disbursements:                    $15.35                                 Total Compensable Disbursements:                                    $15.35
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                  $15.35                                 Total Comp/Non Comp Disbursements:                                  $15.35
                     Total Internal/Transfer Disbursements:          $85,280.90                                 Total Internal/Transfer Disbursements:                          $85,280.90
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM  2 04/22/21                Page 63 of 635                      Page No: 48                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                            4                                             5                    6                       7

   Transaction       Check /                            Paid to/               Description of Transaction                       Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                     $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account          9999-000          $12,680.25                                      $12,680.25
                               account ********4566                     ********4566
03/04/2010                     Aventura Diagnostic                      Weekly Sweep BankAtlantic                               9999-000           $6,067.79                                      $18,748.04
03/04/2010                     Aventura Diagnostic                      Weekly Sweep BankAtlantic                               9999-000          $13,499.16                                      $32,247.20
03/10/2010           10178     Midtown Imaging LLC                      Post Sale AR #70 ERA Distribution per order dated       2990-000                                      $13,499.16          $18,748.04
                                                                        2/1/10 DE 918 case 08-19029
03/10/2010           10179     Midtown Imaging LLC                      Post Sale AR #71 ERA Distribution per order dated       2990-000                                       $6,067.79          $12,680.25
                                                                        2/1/10 DE 918 case 08-19029
03/16/2010           10180     Midtown Imaging LLC                      Post Sale AR #72 ERA Distribution Per order dated       2990-000                                       $6,613.15            $6,067.10
                                                                        6/28/10 DE# 1010 Case # 08-19029
03/31/2010           10181     Midtown Imaging LLC                      Post Sale AR #73 ERA Distribution Per order dated       2990-000                                       $5,592.34               $474.76
                                                                        6/28/10 DE# 1010 Case # 08-19029
04/22/2010                     From Account #**********4565             Transfer                                                9999-000          $24,624.88                                      $25,099.64
04/22/2010           10182     Midtown Imaging LLC                      Post Sale AR #74 ERA Distribution Per order dated       2990-000                                      $24,624.88               $474.76
                                                                        6/28/10 DE# 1010 Case # 08-19029
11/24/2010                     To Account #**********4565               Transfer                                                9999-000                                        $400.00                 $74.76
01/11/2012                     From Account #**********4519             Transfer                                                9999-000          $59,969.05                                      $60,043.81
01/31/2012                     The Bank of New York Mellon              Bank and Technology Services Fee                        2600-000                                         $82.02           $59,961.79
02/28/2012                     NY Mellon                                Interest Adjustment                                     1270-000             ($10.13)                                     $59,951.66
02/28/2012                     The Bank of New York Mellon              Bank and Technology Services Fee Adjustment             2600-000                                       ($791.24)          $60,742.90
03/02/2012           10183     Cardiac                                  Per order dated 12/21/11 ECF# 1260 Case 08-19029        9999-000                                      $60,742.47                  $0.43
03/05/2012                     NY Mellon                                Interest Adjustment                                     1270-000              ($0.43)                                             $0.00




                                                                                                                               SUBTOTALS          $116,830.57            $116,830.57
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM  2 04/22/21                   Page 64 of 635                          Page No: 49             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                         ******4566
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                           08-19062 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                    5                     6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                      $


                                                                                     TOTALS:                                                         $116,830.57             $116,830.57                   $0.00
                                                                                         Less: Bank transfers/CDs                                    $116,841.13              $61,142.47
                                                                                     Subtotal                                                            ($10.56)             $55,688.10
                                                                                         Less: Payments to debtors                                         $0.00                   $0.00
                                                                                     Net                                                                 ($10.56)             $55,688.10



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        ($10.56)                               Total Compensable Receipts:                                      ($10.56)
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      ($10.56)                               Total Comp/Non Comp Receipts:                                    ($10.56)
                     Total Internal/Transfer Receipts:              $116,841.13                                Total Internal/Transfer Receipts:                            $116,841.13


                     Total Compensable Disbursements:                $55,688.10                                Total Compensable Disbursements:                              $55,688.10
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:              $55,688.10                                Total Comp/Non Comp Disbursements:                            $55,688.10
                     Total Internal/Transfer Disbursements:          $61,142.47                                Total Internal/Transfer Disbursements:                        $61,142.47
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM  2 04/22/21              Page 65 of 635                      Page No: 50             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                Money Market Acct #:                    ******5365
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19066 MMA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                               3                                              4                                         5                     6                    7

   Transaction       Check /                         Paid to/                  Description of Transaction                    Uniform          Deposit             Disbursement            Balance
      Date            Ref. #                      Received From                                                             Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000          $9,577.24                                        $9,577.24
                               account ********5365                     ********5365
03/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.39                                      $9,577.63
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.39                                      $9,578.02
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.41                                      $9,578.43
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.39                                      $9,578.82
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.40                                      $9,579.22
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.41                                      $9,579.63
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                      $9,579.70
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                      $9,579.78
11/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                      $9,579.85
12/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                      $9,579.93
01/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                      $9,580.01
02/28/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                      $9,580.08
03/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                      $9,580.16
04/21/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.05                                      $9,580.21
04/29/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.02                                      $9,580.23
05/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                      $9,580.30
06/30/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                      $9,580.37
07/08/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.01                                      $9,580.38
07/29/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.06                                      $9,580.44
08/01/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $13.78             $9,566.66
08/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                    $9,566.74
08/31/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $25.00             $9,541.74
09/30/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                    $9,541.81
09/30/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $25.00             $9,516.81
10/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                    $9,516.89


                                                                                                                            SUBTOTALS           $9,580.67                  $63.78
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM  2 04/22/21                     Page 66 of 635                           Page No: 51               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                             Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                      ******5365
 Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                            08-19066 MMA
 For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):            $62,655,000.00
 For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                 2                                3                                         4                                                      5                     6                      7

   Transaction        Check /                          Paid to/             Description of Transaction                               Uniform           Deposit              Disbursement              Balance
      Date             Ref. #                       Received From                                                                   Tran Code            $                       $


10/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                                2600-000                                           $25.00            $9,491.89
11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                  $0.07                                      $9,491.96
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                                2600-000                                           $25.00            $9,466.96
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                  $0.08                                      $9,467.04
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                                2600-000                                           $25.00            $9,442.04
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                                1270-000                  $0.02                                      $9,442.06
01/11/2012                      To Account #**********5366           Transfer                                                        9999-000                                        $9,442.06                  $0.00

                                                                                       TOTALS:                                                            $9,580.84                  $9,580.84                  $0.00
                                                                                           Less: Bank transfers/CDs                                       $9,577.24                  $9,442.06
                                                                                       Subtotal                                                               $3.60                    $138.78
                                                                                           Less: Payments to debtors                                          $0.00                      $0.00
                                                                                       Net                                                                    $3.60                    $138.78



                      For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 03/02/2010 to 3/4/2021

                      Total Compensable Receipts:                          $3.60                                 Total Compensable Receipts:                                         $3.60
                      Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                     $0.00
                      Total Comp/Non Comp Receipts:                        $3.60                                 Total Comp/Non Comp Receipts:                                       $3.60
                      Total Internal/Transfer Receipts:                $9,577.24                                 Total Internal/Transfer Receipts:                               $9,577.24


                      Total Compensable Disbursements:                   $138.78                                 Total Compensable Disbursements:                                  $138.78
                      Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                $0.00
                      Total Comp/Non Comp Disbursements:                 $138.78                                 Total Comp/Non Comp Disbursements:                                $138.78
                      Total Internal/Transfer Disbursements:           $9,442.06                                 Total Internal/Transfer Disbursements:                          $9,442.06
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM  2 04/22/21                      Page 67 of 635                           Page No: 52                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                           Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                        Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                             Checking Acct #:                          ******5366
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                            08-19066 DDA
For Period Beginning:             6/30/2008                                                                                              Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                                         5                    6                       7

   Transaction       Check /                          Paid to/                 Description of Transaction                                 Uniform           Deposit              Disbursement               Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                       $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account                    9999-000               $50.80                                             $50.80
                               account ********5366                     ********5366
01/11/2012                     From Account #**********5365             Transfer                                                          9999-000             $9,442.06                                          $9,492.86
01/31/2012                     The Bank of New York Mellon              Bank and Technology Services Fee                                  2600-000                                           $25.00             $9,467.86
02/28/2012                     NY Mellon                                Interest Adjustment                                               1270-000                ($0.91)                                       $9,466.95
02/28/2012                     The Bank of New York Mellon              Bank and Technology Services Fee Adjustment                       2600-000                                         ($163.78)            $9,630.73
03/02/2012           10121     Cardiac                                  Per order dated 12/21/11 ECF# 1260 Case 08-19029                  9999-000                                        $9,630.73                   $0.00

                                                                                          TOTALS:                                                              $9,491.95                  $9,491.95                   $0.00
                                                                                              Less: Bank transfers/CDs                                         $9,492.86                  $9,630.73
                                                                                          Subtotal                                                                ($0.91)                  ($138.78)
                                                                                              Less: Payments to debtors                                            $0.00                      $0.00
                                                                                          Net                                                                     ($0.91)                  ($138.78)



                     For the period of 6/30/2008 to 3/4/2021                                                          For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                             ($0.91)                                  Total Compensable Receipts:                                        ($0.91)
                     Total Non-Compensable Receipts:                          $0.00                                   Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                           ($0.91)                                  Total Comp/Non Comp Receipts:                                      ($0.91)
                     Total Internal/Transfer Receipts:                    $9,492.86                                   Total Internal/Transfer Receipts:                               $9,492.86


                     Total Compensable Disbursements:                      ($138.78)                                  Total Compensable Disbursements:                                 ($138.78)
                     Total Non-Compensable Disbursements:                     $0.00                                   Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                    ($138.78)                                  Total Comp/Non Comp Disbursements:                               ($138.78)
                     Total Internal/Transfer Disbursements:               $9,630.73                                   Total Internal/Transfer Disbursements:                          $9,630.73
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM  2 04/22/21              Page 68 of 635                      Page No: 53             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                Money Market Acct #:                    ******6165
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19069 MMA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                               3                                              4                                         5                     6                    7

   Transaction       Check /                         Paid to/                  Description of Transaction                    Uniform          Deposit             Disbursement            Balance
      Date            Ref. #                      Received From                                                             Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000         $10,397.70                                    $10,397.70
                               account ********6165                     ********6165
03/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.42                                  $10,398.12
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.43                                  $10,398.55
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.44                                  $10,398.99
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.42                                  $10,399.41
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.44                                  $10,399.85
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.44                                  $10,400.29
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.37
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.45
11/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.53
12/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.61
01/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.69
02/28/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                  $10,400.76
03/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.84
04/29/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,400.92
05/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,401.00
06/30/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,401.08
07/08/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.01                                  $10,401.09
07/29/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.07                                  $10,401.16
08/01/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $14.96           $10,386.20
08/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,386.28
08/31/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $25.00           $10,361.28
09/30/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,361.36
09/30/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $25.00           $10,336.36
10/31/2011           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.08                                  $10,336.44
10/31/2011                     The Bank of New York Mellon              Bank and Technology Services Fee                     2600-000                                      $25.00            $10,311.44


                                                                                                                            SUBTOTALS          $10,401.40                  $89.96
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM  2 04/22/21                     Page 69 of 635                            Page No: 54                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                              Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                 The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                       ******6165
 Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                             08-19069 MMA
 For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):             $62,655,000.00
 For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                 2                                3                                         4                                                       5                     6                       7

   Transaction        Check /                          Paid to/             Description of Transaction                               Uniform           Deposit               Disbursement               Balance
      Date             Ref. #                       Received From                                                                   Tran Code            $                        $


11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.08                                      $10,311.52
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                                2600-000                                            $25.00           $10,286.52
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%                                     1270-000                   $0.08                                     $10,286.60
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee                                2600-000                                            $25.00           $10,261.60
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%                                1270-000                   $0.02                                     $10,261.62
01/11/2012                      To Account #**********6168           Transfer                                                        9999-000                                         $10,261.62                  $0.00

                                                                                       TOTALS:                                                            $10,401.58              $10,401.58                      $0.00
                                                                                           Less: Bank transfers/CDs                                       $10,397.70              $10,261.62
                                                                                       Subtotal                                                                $3.88                 $139.96
                                                                                           Less: Payments to debtors                                           $0.00                   $0.00
                                                                                       Net                                                                     $3.88                 $139.96



                      For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 03/02/2010 to 3/4/2021

                      Total Compensable Receipts:                          $3.88                                 Total Compensable Receipts:                                          $3.88
                      Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                      $0.00
                      Total Comp/Non Comp Receipts:                        $3.88                                 Total Comp/Non Comp Receipts:                                        $3.88
                      Total Internal/Transfer Receipts:               $10,397.70                                 Total Internal/Transfer Receipts:                               $10,397.70


                      Total Compensable Disbursements:                   $139.96                                 Total Compensable Disbursements:                                   $139.96
                      Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                 $0.00
                      Total Comp/Non Comp Disbursements:                 $139.96                                 Total Comp/Non Comp Disbursements:                                 $139.96
                      Total Internal/Transfer Disbursements:          $10,261.62                                 Total Internal/Transfer Disbursements:                          $10,261.62
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 70 of 635                          Page No: 55             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******6166
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19069 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM  2 04/22/21                      Page 71 of 635                            Page No: 56                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                 The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                           ******6168
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                             08-19069 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                         4                                                         5                     6                       7

   Transaction       Check /                          Paid to/             Description of Transaction                                 Uniform           Deposit               Disbursement               Balance
      Date            Ref. #                       Received From                                                                     Tran Code            $                        $


01/11/2012                     From Account #**********6165         Transfer                                                          9999-000          $10,261.62                                         $10,261.62
01/31/2012                     The Bank of New York Mellon          Bank and Technology Services Fee                                  2600-000                                            $25.00           $10,236.62
02/28/2012                     NY Mellon                            Interest Adjustment                                               1270-000                ($0.97)                                      $10,235.65
02/28/2012                     The Bank of New York Mellon          Bank and Technology Services Fee Adjustment                       2600-000                                          ($164.96)          $10,400.61
03/02/2012            101      Cardiac                              Per order dated 12/21/11 ECF# 1260 Case 08-19029                  9999-000                                         $10,400.61                  $0.00

                                                                                      TOTALS:                                                              $10,260.65              $10,260.65                      $0.00
                                                                                          Less: Bank transfers/CDs                                         $10,261.62              $10,400.61
                                                                                      Subtotal                                                                 ($0.97)               ($139.96)
                                                                                          Less: Payments to debtors                                             $0.00                   $0.00
                                                                                      Net                                                                      ($0.97)               ($139.96)



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 01/11/2012 to 3/4/2021

                     Total Compensable Receipts:                         ($0.97)                                  Total Compensable Receipts:                                         ($0.97)
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                       ($0.97)                                  Total Comp/Non Comp Receipts:                                       ($0.97)
                     Total Internal/Transfer Receipts:               $10,261.62                                   Total Internal/Transfer Receipts:                               $10,261.62


                     Total Compensable Disbursements:                  ($139.96)                                  Total Compensable Disbursements:                                  ($139.96)
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                ($139.96)                                  Total Comp/Non Comp Disbursements:                                ($139.96)
                     Total Internal/Transfer Disbursements:          $10,400.61                                   Total Internal/Transfer Disbursements:                          $10,400.61
                                                          Case 08-19029-LMI           Doc 1541 Filed
                                                                                            FORM  2 04/22/21             Page 72 of 635                      Page No: 57                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              The Bank of New York Mellon
Primary Taxpayer ID #:             **-***6872                                                                               Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                 Separate bond (if applicable):

       1                2                                 3                                             4                                        5                     6                       7

   Transaction       Check /                          Paid to/                  Description of Transaction                   Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                            Tran Code           $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account       9999-000         $12,271.50                                       $12,271.50
                               account ********8865                     ********8865
03/04/2010                     Pines Diagnostic Testing Group           Weekly Sweep BankAtlantic                            9999-000          $8,166.58                                       $20,438.08
03/04/2010                     Pines Diagnostic Testing Group           Weekly Sweep BankAtlantic                            9999-000          $9,397.88                                       $29,835.96
03/10/2010            (92)     Gabriela Y. McLawhorn                    ACCOUNTS RECEIVABLE                                  1121-000             $23.00                                       $29,858.96
03/10/2010                     To Account #**********8866               Transfer                                             9999-000                                      $17,000.00          $12,858.96
03/11/2010                     Pines Diagnostic Testing Group           Weekly Sweep BankAtlantic                            9999-000          $7,161.07                                       $20,020.03
03/16/2010                     Pines Diagnostic Testing Group           Weekly Sweep BankAtlantic                            9999-000          $4,386.17                                       $24,406.20
03/16/2010                     To Account #**********8866               Transfer                                             9999-000                                      $10,000.00          $14,406.20
03/22/2010            (92)     Gabriela Y. McLawhorn                    ACCOUNTS RECEIVABLE                                  1121-000             $23.00                                       $14,429.20
03/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.73                                     $14,429.93
03/31/2010                     To Account #**********8866               Transfer                                             9999-000                                      $12,000.00            $2,429.93
04/19/2010            (92)     Pines Diagnostic Testing Group           Weekly Sweep Bank Atlantic                           1121-000         $21,474.20                                       $23,904.13
04/22/2010                     To Account #**********8866               Transfer                                             9999-000                                      $21,474.20            $2,429.93
04/26/2010            (92)     Gabriela Y. McLawhorn                    Post transition A/R check.                           1121-000             $23.00                                         $2,452.93
04/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.16                                       $2,453.09
05/21/2010            (92)     Gabriela Y. McLawhorn                    Post A/R transition.                                 1121-000             $23.00                                         $2,476.09
05/28/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.10                                       $2,476.19
06/21/2010            (92)     Gabriela Y. McLawhorn                    Post A/R transition.                                 1121-000             $23.00                                         $2,499.19
06/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.10                                       $2,499.29
07/22/2010            (92)     Gabriela Y. McLawhorn                    Post A/R transition.                                 1121-000             $23.00                                         $2,522.29
07/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.10                                       $2,522.39
08/25/2010            (92)     Gabriela Y McLawhorn                     Post A/R transition                                  1121-000             $17.66                                         $2,540.05
08/31/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0500%                          1270-000                $0.11                                       $2,540.16
09/30/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.02                                       $2,540.18
10/29/2010           (INT)     The Bank of New York Mellon              Interest posting at 0.0100%                          1270-000                $0.02                                       $2,540.20
11/24/2010                     From Account #**********8866             Transfer                                             9999-000          $5,000.00                                         $7,540.20


                                                                                                                            SUBTOTALS          $68,014.40              $60,474.20
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21   Page 73 of 635                      Page No: 58               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                            Bank Name:                              The Bank of New York Mellon
 Primary Taxpayer ID #:            **-***6872                                                                 Money Market Acct #:                    ******8865
 Co-Debtor Taxpayer ID #:                                                                                     Account Title:                          08-19073 MMA
 For Period Beginning:             6/30/2008                                                                  Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                   Separate bond (if applicable):

       1                 2                              3                                           4                              5                     6                      7

   Transaction        Check /                        Paid to/               Description of Transaction         Uniform          Deposit             Disbursement              Balance
      Date             Ref. #                     Received From                                               Tran Code           $                      $


11/30/2010            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.03                                        $7,540.23
12/31/2010            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                        $7,540.29
01/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                        $7,540.35
02/28/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.05                                        $7,540.40
03/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                        $7,540.46
04/21/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.04                                        $7,540.50
04/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.02                                        $7,540.52
05/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                        $7,540.58
06/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                        $7,540.64
07/08/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.01                                        $7,540.65
07/29/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.04                                        $7,540.69
08/01/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $10.85            $7,529.84
08/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                      $7,529.90
08/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00            $7,504.90
09/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                      $7,504.96
09/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00            $7,479.96
10/31/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                      $7,480.02
10/31/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00            $7,455.02
11/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                      $7,455.08
11/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00            $7,430.08
12/30/2011            (INT)     The Bank of New York Mellon          Interest posting at 0.0100%               1270-000                $0.06                                      $7,430.14
12/30/2011                      The Bank of New York Mellon          Bank and Technology Services Fee          2600-000                                         $25.00            $7,405.14
01/11/2012            (INT)     The Bank of New York Mellon          Current Interest Rate is 0.0100%          1270-000                $0.02                                      $7,405.16
01/11/2012                      To Account #**********8866           Transfer                                  9999-000                                      $7,405.16                  $0.00




                                                                                                              SUBTOTALS                $0.81                 $7,541.01
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM  2 04/22/21                    Page 74 of 635                           Page No: 59             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                      ******8865
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19073 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $68,015.21             $68,015.21                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $46,383.20             $67,879.36
                                                                                     Subtotal                                                           $21,632.01                $135.85
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                $21,632.01                $135.85



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                     $21,632.01                                Total Compensable Receipts:                                    $21,632.01
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $21,632.01                                Total Comp/Non Comp Receipts:                                  $21,632.01
                     Total Internal/Transfer Receipts:               $46,383.20                                Total Internal/Transfer Receipts:                              $46,383.20


                     Total Compensable Disbursements:                   $135.85                                Total Compensable Disbursements:                                  $135.85
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $135.85                                Total Comp/Non Comp Disbursements:                                $135.85
                     Total Internal/Transfer Disbursements:          $67,879.36                                Total Internal/Transfer Disbursements:                         $67,879.36
                                                         Case 08-19029-LMI            Doc 1541 Filed
                                                                                            FORM  2 04/22/21                    Page 75 of 635                       Page No: 60                Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                         ******8866
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                           08-19073 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                               3                                              4                                                 5                     6                       7

   Transaction       Check /                         Paid to/                  Description of Transaction                           Uniform           Deposit             Disbursement               Balance
      Date            Ref. #                      Received From                                                                    Tran Code            $                      $


03/02/2010                     Wire in from JPMorgan Chase Bank, N.A.   Wire in from JPMorgan Chase Bank, N.A. account              9999-000           $2,401.00                                           $2,401.00
                               account ********8866                     ********8866
03/10/2010                     From Account #**********8865             Transfer                                                    9999-000          $17,000.00                                       $19,401.00
03/10/2010           10164     Midtown Imaging LLC                      Post Sale AR #70 ERA Distribution A/R (CP #918 order        2990-000                                        $9,397.88          $10,003.12
                                                                        on 2/1/2010 applies all transactions through 3/15/10
03/10/2010           10165     Midtown Imaging LLC                      Post Sale AR #71 ERA Distribution A/R (CP #918 order        2990-000                                        $7,780.66            $2,222.46
                                                                        on 2/1/2010 applies all transactions through 3/15/10
03/16/2010                     From Account #**********8865             Transfer                                                    9999-000          $10,000.00                                       $12,222.46
03/16/2010           10166     Midtown Imaging LLC                      Post Sale AR #72 ERA Distribution A/R (CP #1010 order       2990-000                                        $7,161.07            $5,061.39
                                                                        on 6/28/2010 Turnover account
03/31/2010                     From Account #**********8865             Transfer                                                    9999-000          $12,000.00                                       $17,061.39
03/31/2010           10167     Midtown Imaging LLC                      Post Sale AR #68 ERA Distribution A/R (CP #1010 order       2990-000                                        $7,619.69            $9,441.70
                                                                        on 6/28/2010 Turnover account
03/31/2010           10168     Midtown Imaging LLC                      Post Sale AR #73 ERA Distribution CP #1010 order on         2990-000                                        $4,386.17            $5,055.53
                                                                        6/28/2010 Turnover account
04/22/2010                     From Account #**********8865             Transfer                                                    9999-000          $21,474.20                                       $26,529.73
04/22/2010           10169     Midtown Imaging LLC                      Post Sale AR #74 ERA Distribution CP #1010 order on         2990-000                                       $21,474.20            $5,055.53
                                                                        6/28/2010 Turnover account
11/24/2010                     To Account #**********8865               Transfer                                                    9999-000                                        $5,000.00                $55.53
01/11/2012                     From Account #**********8865             Transfer                                                    9999-000           $7,405.16                                         $7,460.69
01/31/2012                     The Bank of New York Mellon              Bank and Technology Services Fee                            2600-000                                          $25.00             $7,435.69
02/28/2012                     NY Mellon                                Interest Adjustment                                         1270-000              ($1.80)                                        $7,433.89
02/28/2012                     The Bank of New York Mellon              Bank and Technology Services Fee Adjustment                 2600-000                                        ($160.85)            $7,594.74
03/05/2012                     NY Mellon                                Interest Adjustment                                         1270-000                 $1.08                                       $7,595.82
03/07/2012           10170     Cardiac                                  Per order dated 12/21/11 ECF# 1260 Case 08-19029            2990-000                                        $7,595.82                  $0.00




                                                                                                                                   SUBTOTALS          $70,279.64               $70,279.64
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM  2 04/22/21                   Page 76 of 635                            Page No: 61             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                              Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                 The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                           ******8866
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                             08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                     6                    7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit               Disbursement            Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                        $


                                                                                     TOTALS:                                                            $70,279.64              $70,279.64                   $0.00
                                                                                         Less: Bank transfers/CDs                                       $70,280.36               $5,000.00
                                                                                     Subtotal                                                               ($0.72)             $65,279.64
                                                                                         Less: Payments to debtors                                           $0.00                   $0.00
                                                                                     Net                                                                    ($0.72)             $65,279.64



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                         ($0.72)                               Total Compensable Receipts:                                         ($0.72)
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                       ($0.72)                               Total Comp/Non Comp Receipts:                                       ($0.72)
                     Total Internal/Transfer Receipts:               $70,280.36                                Total Internal/Transfer Receipts:                               $70,280.36


                     Total Compensable Disbursements:                $65,279.64                                Total Compensable Disbursements:                                $65,279.64
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:              $65,279.64                                Total Comp/Non Comp Disbursements:                              $65,279.64
                     Total Internal/Transfer Disbursements:           $5,000.00                                Total Internal/Transfer Disbursements:                           $5,000.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 77 of 635                          Page No: 62             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******2065
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19039 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 78 of 635                          Page No: 63             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******3965
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19044 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 79 of 635                          Page No: 64             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******4765
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19047 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 80 of 635                          Page No: 65             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******5565
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19058 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 81 of 635                          Page No: 66             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******6365
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19064 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM  2 04/22/21                    Page 82 of 635                          Page No: 67             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               The Bank of New York Mellon
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******7165
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19071 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                  $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                   Subtotal                                                               $0.00                  $0.00
                                                                                       Less: Payments to debtors                                          $0.00                  $0.00
                                                                                   Net                                                                    $0.00                  $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 03/02/2010 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                        $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                      $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                   $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                 $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                             $0.00
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM  2 04/22/21                     Page 83 of 635                      Page No: 68             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                             3                                             4                                                 5                    6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                            Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                  Tran Code            $                     $


11/13/2008            (1)      BankAtlantic                         Money Turned Over at Conversion                              1290-010          $42,479.90                                   $42,479.90
11/13/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $951.61                                    $43,431.51
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/13/2008            (34)     United HC                            A/R Court Doc 576 per order 2/6/09 applies to all            1121-000            $156.48                                    $43,587.99
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/14/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $245.50                                    $43,833.49
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/14/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000           $7,983.65                                   $51,817.14
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/17/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000           $1,591.84                                   $53,408.98
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/18/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $401.42                                    $53,810.40
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/19/2008            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $171.89                                    $53,982.29
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/19/2008            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $512.41                                    $54,494.70
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/19/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000           $4,010.73                                   $58,505.43
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/21/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $384.47                                    $58,889.90
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/21/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000           $2,155.95                                   $61,045.85
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/25/2008                     Maintenance Fee                      Operating Exp. (Court Doc 576 per order 2/6/09 applies       2690-000                                      $11.95           $61,033.90
                                                                    to all transactions from 11/13/2008 through 2/14/2009)
11/26/2008            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $148.82                                    $61,182.72
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/26/2008            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all           1121-000            $169.48                                    $61,352.20
                                                                    transactions from 11/13/2008 through 2/14/2009)



                                                                                                                                SUBTOTALS          $61,364.15                  $11.95
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM  2 04/22/21                 Page 84 of 635                      Page No: 69             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                             3                                             4                                            5                     6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                        Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                              Tran Code            $                     $


11/26/2008            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $710.00                                    $62,062.20
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/26/2008            (34)     FCSO (Medicare)                      A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $4,332.36                                    $66,394.56
                                                                    transactions from 11/13/2008 through 2/14/2009)
11/26/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $469.62                                    $66,864.18
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/01/2008            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $617.77                                    $67,481.95
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/01/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $406.12                                    $67,888.07
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/01/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $5,040.04                                     $72,928.11
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/02/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $514.45                                    $73,442.56
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/02/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $2,991.94                                    $76,434.50
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/03/2008            (34)     Cigna                                A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $515.40                                    $76,949.90
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/03/2008            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $1,938.52                                    $78,888.42
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/03/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $289.00                                    $79,177.42
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/04/2008            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $413.56                                    $79,590.98
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/05/2008            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $866.53                                    $80,457.51
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/05/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $4,555.32                                    $85,012.83
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/08/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $601.60                                    $85,614.43
                                                                    transactions from 11/13/2008 through 2/14/2009)

                                                                                                                            SUBTOTALS          $24,262.23                   $0.00
                                                      Case 08-19029-LMI             Doc 1541 Filed
                                                                                          FORM  2 04/22/21                    Page 85 of 635                      Page No: 70                Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                   Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19036 DDA
For Period Beginning:               6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                     Separate bond (if applicable):

       1                2                            3                                                4                                               5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                    Tran Code            $                     $


12/10/2008            (34)     Cigna                                  A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000            $354.68                                        $85,969.11
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/10/2008            (34)     Medicare                               A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $4,760.35                                       $90,729.46
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/10/2008            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000            $307.85                                       $91,037.31
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/12/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $1,189.47                                       $92,226.78
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/16/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000            $410.17                                       $92,636.95
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/17/2008            (34)     CIGNA                                  A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000            $794.96                                       $93,431.91
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/17/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $2,003.44                                       $95,435.35
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/18/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000            $915.81                                       $96,351.16
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/19/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $2,882.77                                       $99,233.93
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/19/2008            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $6,801.13                                      $106,035.06
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/19/2008           16630     Midtown                                Post Sale A/R Dist # 1 Court Doc 576 per order 2/6/09       2990-000                                      $16,122.93          $89,912.13
12/24/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $2,636.24                                       $92,548.37
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/26/2008            (34)     FCSO INC MED                           A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $1,918.33                                       $94,466.70
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/26/2008           16629     ML                                     Pre Sale A/R Dist # 1 CP# 576 per order 2/6/09              4210-000                                      $22,887.52          $71,579.18
12/29/2008            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000          $2,080.90                                       $73,660.08
                                                                      transactions from 11/13/2008 through 2/14/2009)
12/30/2008            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all          1121-000            $574.56                                       $74,234.64
                                                                      transactions from 11/13/2008 through 2/14/2009)

                                                                                                                                 SUBTOTALS          $27,630.66              $39,010.45
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM  2 04/22/21                 Page 86 of 635                      Page No: 71             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                          3                                                4                                            5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                        Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                 Tran Code            $                     $


12/31/2008            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $500.83                                    $74,735.47
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/31/2008            (34)     FCSO INC MED                         A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $1,992.73                                    $76,728.20
                                                                    transactions from 11/13/2008 through 2/14/2009)
12/31/2008            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $320.16                                    $77,048.36
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/02/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $1,091.60                                    $78,139.96
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/02/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $2,275.14                                    $80,415.10
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/05/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $368.46                                    $80,783.56
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/05/2009            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $1,118.92                                    $81,902.48
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/06/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $920.68                                    $82,823.16
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/07/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $298.85                                    $83,122.01
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/09/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $868.60                                    $83,990.61
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/09/2009            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000          $2,703.47                                    $86,694.08
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/12/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $179.58                                    $86,873.66
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/12/2009            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $107.25                                    $86,980.91
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/13/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $223.51                                    $87,204.42
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/14/2009            (34)     Cigna                                A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $471.75                                    $87,676.17
                                                                    transactions from 11/13/2008 through 2/14/2009)

                                                                                                                            SUBTOTALS          $13,441.53                   $0.00
                                                      Case 08-19029-LMI             Doc 1541 Filed
                                                                                          FORM  2 04/22/21                 Page 87 of 635                      Page No: 72                Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19036 DDA
For Period Beginning:               6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                  Separate bond (if applicable):

       1                2                            3                                                4                                             5                    6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


01/14/2009            (34)     Medicare                               A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000           $1,945.17                                      $89,621.34
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/16/2009            (34)     Medicare                               A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $503.70                                       $90,125.04
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/16/2009            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $406.12                                       $90,531.16
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/16/2009            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000           $2,405.63                                      $92,936.79
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/21/2009            (34)     Cigna                                  A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000             $68.65                                       $93,005.44
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/21/2009            (34)     CIGNA                                  A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $177.83                                       $93,183.27
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/22/2009            (34)     Medicare                               A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $410.96                                       $93,594.23
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/22/2009            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $118.98                                       $93,713.21
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/22/2009           16632     Midtown                                Post Sale A/R Dist # 2 CP# 576 per order 2/6/09          2990-000                                      $17,755.14          $75,958.07
01/22/2009           16633     Midtown                                Post Sale A/R Dist # 3 CP #576 per order 2/6/09          2990-000                                      $12,062.55          $63,895.52
01/23/2009            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000           $2,227.00                                      $66,122.52
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/23/2009                     BankAtlantic                           Transferred Funds from Acct # 3276                       9999-000          $16,449.67                                      $82,572.19
01/26/2009            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $406.12                                       $82,978.31
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/26/2009            (34)     United HC                              A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000            $863.50                                       $83,841.81
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/27/2009           16631     ML                                     Pre Sale A/R Dist # 2 CP# 576 per order 2/6/09           4210-000                                        $457.38           $83,384.43
01/28/2009            (34)     CIGNA                                  A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000             $85.64                                       $83,470.07
                                                                      transactions from 11/13/2008 through 2/14/2009)
01/28/2009            (34)     Medicare                               A/R (Court Doc 576 per order 2/6/09 applies to all       1121-000           $2,164.30                                      $85,634.37
                                                                      transactions from 11/13/2008 through 2/14/2009)

                                                                                                                              SUBTOTALS          $28,233.27              $30,275.07
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM  2 04/22/21                  Page 88 of 635                      Page No: 73                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                          3                                                   4                                          5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                  Tran Code            $                     $


01/28/2009            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000             $65.57                                       $85,699.94
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/28/2009           16636     DTG Miami                            Transferred Funds to Acct # 3276 CP# 576 per order        9999-000                                      $32,899.34          $52,800.60
                                                                    2/6/09
01/29/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000            $373.90                                       $53,174.50
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/30/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000            $783.10                                       $53,957.60
                                                                    transactions from 11/13/2008 through 2/14/2009)
01/30/2009            (34)     United HC                            A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000          $1,711.60                                       $55,669.20
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/02/2009            (34)     United                               A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000            $230.80                                       $55,900.00
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/04/2009            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000            $281.79                                       $56,181.79
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/04/2009            (34)     CIGNA                                A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000          $1,133.05                                       $57,314.84
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/04/2009            (34)     Medicare                             A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000          $1,947.57                                       $59,262.41
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/04/2009            (34)     United                               A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000            $534.95                                       $59,797.36
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/05/2009           16635     Midtown                              Post Sale A/R Dist # 4 CP# 576 per order 2/6/09           2990-000                                      $17,787.14          $42,010.22
02/06/2009            (34)     Medicare                             A/R (Court Doc 526 applies to all transactions from       1121-000          $1,676.54                                       $43,686.76
                                                                    11/13/2008 through 2/14/2009)
02/06/2009            (34)     United                               A/R (Court Doc 526 applies to all transactions from       1121-000            $151.05                                       $43,837.81
                                                                    11/13/2008 through 2/14/2009)
02/06/2009            (34)     United                               Duplicate deposit                                         1121-000            $151.05                                       $43,988.86
02/06/2009            (34)     United                               A/R (Court Doc 576 per order 2/6/09 applies to all        1121-000          $2,821.13                                       $46,809.99
                                                                    transactions from 11/13/2008 through 2/14/2009)
02/06/2009            (34)     United                               Duplicate deposit                                         1121-000          $2,821.13                                       $49,631.12
02/06/2009            (34)     United                               Reverse duplicate deposit 2/6/09                          1121-000           ($151.05)                                      $49,480.07

                                                                                                                             SUBTOTALS          $14,532.18              $50,686.48
                                                       Case 08-19029-LMI            Doc 1541 Filed
                                                                                          FORM  2 04/22/21                        Page 89 of 635                      Page No: 74               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19036 DDA
For Period Beginning:               6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                         Separate bond (if applicable):

       1                2                             3                                                  4                                                 5                    6                      7

   Transaction       Check /                        Paid to/                 Description of Transaction                               Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                     Received From                                                                       Tran Code            $                     $


02/06/2009            (34)     United                                 Reverse duplicate deposit 2/6/09                                1121-000          ($2,821.13)                                    $46,658.94
02/09/2009           16634     ML                                     Pre Sale A/R Dist # 4 CP# 576                                   4210-000                                       $324.72           $46,334.22
02/09/2009           16638     Cardiac                                Pre Sale A/R Dist # 8 CP# 576                                   9999-000                                      $2,880.22          $43,454.00
02/11/2009            (34)     Cigna                                  A/R (Court Doc 526 applies to all transactions from             1121-000            $105.93                                      $43,559.93
                                                                      11/13/2008 through 2/14/2009)
02/11/2009            (34)     Medicare                               A/R (Court Doc 526 applies to all transactions from             1121-000          $6,092.29                                      $49,652.22
                                                                      11/13/2008 through 2/14/2009)
02/11/2009            (34)     United                                 A/R (Court Doc 526 applies to all transactions from             1121-000            $307.85                                      $49,960.07
                                                                      11/13/2008 through 2/14/2009)
02/13/2009            (34)     United                                 A/R (Court Doc 526 applies to all transactions from             1121-000          $2,848.75                                      $52,808.82
                                                                      11/13/2008 through 2/14/2009)
02/17/2009            (34)     Medicare                               A/R (Court Doc 576 applies to all transactions from             1121-000            $592.51                                      $53,401.33
                                                                      2/15/2009 through 5/15/2009)
02/18/2009            (34)     Cigna                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $67.01                                      $53,468.34
                                                                      2/15/2009 through 5/15/2009)
02/18/2009            (34)     Cigna                                  A/R (Court Doc 576 applies to all transactions from             1121-000            $190.98                                      $53,659.32
                                                                      2/15/2009 through 5/15/2009)
02/18/2009            (34)     United HC                              A/R (Court Doc 576 applies to all transactions from             1121-000            $376.12                                      $54,035.44
                                                                      2/15/2009 through 5/15/2009)
02/19/2009            (34)     United HC                              A/R (Court Doc 576 applies to all transactions from             1121-000            $503.59                                      $54,539.03
                                                                      2/15/2009 through 5/15/2009)
02/20/2009            (34)     United HC                              A/R (Court Doc 576 applies to all transactions from             1121-000             $90.76                                      $54,629.79
                                                                      2/15/2009 through 5/15/2009)
02/20/2009            (34)     United HC                              A/R (Court Doc 576 applies to all transactions from             1121-000            $636.92                                      $55,266.71
                                                                      2/15/2009 through 5/15/2009)
02/20/2009            (34)     United HC                              A/R (Court Doc 576 applies to all transactions from             1121-000          $1,898.30                                      $57,165.01
                                                                      2/15/2009 through 5/15/2009)
02/24/2009                     Maintenance Fee                        Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $0.59          $57,164.42
                                                                      from 2/15/2009 through 5/15/2009)


                                                                                                                                     SUBTOTALS          $10,889.88                  $3,205.53
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM  2 04/22/21                  Page 90 of 635                      Page No: 75               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                          3                                                 4                                            5                     6                      7

   Transaction       Check /                     Paid to/                  Description of Transaction                         Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                  Received From                                                                  Tran Code            $                     $


02/25/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000          $1,343.06                                      $58,507.48
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $8,863.67                                      $67,371.15
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000            $260.67                                      $67,631.82
                                                                    2/15/2009 through 5/15/2009)
02/25/2009           16637     Midtown                              Post Sale A/R Dist # 7 CP# 576                            2990-000                                      $7,101.23          $60,530.59
02/25/2009           16639     Midtown                              Post Sale A/R Dist # 8 CP# 576                            2990-000                                      $3,836.07          $56,694.52
02/26/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $2,917.68                                      $59,612.20
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $958.53                                      $60,570.73
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000          $4,049.19                                      $64,619.92
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $297.20                                      $64,917.12
                                                                    2/15/2009 through 5/15/2009)
03/03/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $502.63                                      $65,419.75
                                                                    2/15/2009 through 5/15/2009)
03/04/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000          $1,073.40                                      $66,493.15
                                                                    2/15/2009 through 5/15/2009)
03/04/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,494.87                                      $69,988.02
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,913.22                                      $73,901.24
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000          $4,366.07                                      $78,267.31
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000             $74.45                                      $78,341.76
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000            $105.93                                      $78,447.69
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS          $32,220.57              $10,937.30
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM  2 04/22/21                  Page 91 of 635                      Page No: 76                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                                3                                           4                                             5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                             Tran Code            $                     $


03/11/2009            (34)     Medicare                              A/R (Court Doc 576 applies to all transactions from       1121-000          $3,726.44                                       $82,174.13
                                                                     2/15/2009 through 5/15/2009)
03/11/2009            (34)     United HC                             A/R (Court Doc 576 applies to all transactions from       1121-000            $157.85                                       $82,331.98
                                                                     2/15/2009 through 5/15/2009)
03/12/2009            (34)     United HC                             A/R (Court Doc 576 applies to all transactions from       1121-000            $461.30                                       $82,793.28
                                                                     2/15/2009 through 5/15/2009)
03/13/2009            (34)     Medicare                              A/R (Court Doc 576 applies to all transactions from       1121-000          $6,037.41                                       $88,830.69
                                                                     2/15/2009 through 5/15/2009)
03/13/2009            (34)     United HC                             A/R (Court Doc 576 applies to all transactions from       1121-000            $236.38                                       $89,067.07
                                                                     2/15/2009 through 5/15/2009)
03/13/2009            (34)     United HC                             A/R (Court Doc 576 applies to all transactions from       1121-000          $4,204.48                                       $93,271.55
                                                                     2/15/2009 through 5/15/2009)
03/13/2009            101      Midtown Imaging LLC                   10th Distribution Replaces Check # 5228 CP# 576           2990-000                                       $2,345.98          $90,925.57
03/13/2009            102      Midtown Imaging LLC                   9th Distribution Replaces Check # 5227 CP# 576            2990-000                                       $5,961.97          $84,963.60
03/13/2009            103      Midtown Imaging LLC                   11th Distribution Replaces Check # 5229 CP# 576           2990-000                                       $7,362.04          $77,601.56
03/13/2009            104      Miami DTG                             Account Adjustments CP# 576                               2990-000                                      $10,129.92          $67,471.64
03/13/2009            105      Midtown Imaging LLC                   12th Distribution CP# 526 per order 2/6/09                2990-000                                       $9,841.40          $57,630.24
03/13/2009            106      Midtown Imaging LLC                   13h Distribution CP# 526 per order 2/6/09                 2990-000                                       $3,036.00          $54,594.24
03/13/2009            107      Midtown Imaging LLC                   14th Distribution CP# 526 per order 2/6/09                2990-000                                       $9,124.34          $45,469.90
03/13/2009            108      Cardiac Management                    13th Distribution CP# 526 per order 2/6/09                9999-000                                         $90.76           $45,379.14
03/18/2009            (34)     Cigna                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $307.11                                       $45,686.25
                                                                     2/15/2009 through 5/15/2009)
03/18/2009            (34)     Medicare                              A/R (Court Doc 576 applies to all transactions from       1121-000          $5,405.38                                       $51,091.63
                                                                     2/15/2009 through 5/15/2009)
03/18/2009            (34)     United HC                             A/R (Court Doc 576 applies to all transactions from       1121-000            $875.46                                       $51,967.09
                                                                     2/15/2009 through 5/15/2009)
03/19/2009            (34)     Medicare                              A/R (Court Doc 576 applies to all transactions from       1121-000          $3,402.30                                       $55,369.39
                                                                     2/15/2009 through 5/15/2009)



                                                                                                                              SUBTOTALS          $24,814.11              $47,892.41
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM  2 04/22/21                        Page 92 of 635                      Page No: 77                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                                   5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                     Tran Code            $                     $


03/20/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $967.99                                       $56,337.38
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000          $7,248.94                                       $63,586.32
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $687.53                                       $64,273.85
                                                                    2/15/2009 through 5/15/2009)
03/24/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                           $9.17          $64,264.68
                                                                    from 2/15/2009 through 5/15/2009)
03/25/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000          $1,253.40                                       $65,518.08
                                                                    2/15/2009 through 5/15/2009)
03/25/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000          $6,576.96                                       $72,095.04
                                                                    2/15/2009 through 5/15/2009)
03/25/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000             $62.94                                       $72,157.98
                                                                    2/15/2009 through 5/15/2009)
03/25/2009            (34)     Unknown                              A/R (Court Doc 576 applies to all transactions from             1121-000             $85.05                                       $72,243.03
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000          $3,535.80                                       $75,778.83
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000          $1,075.98                                       $76,854.81
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000          $3,009.77                                       $79,864.58
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000          $1,208.90                                       $81,073.48
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000            $230.27                                       $81,303.75
                                                                    2/15/2009 through 5/15/2009)
03/31/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $842.56                                       $82,146.31
                                                                    2/15/2009 through 5/15/2009)
03/31/2009            109      Midtown Imaging LLC                  16th Distribution CP# 526 per order 2/6/09                      2990-003                                      $14,294.51          $67,851.80
03/31/2009            109      Midtown Imaging LLC                  16th Distribution CP# 526 per order 2/6/09                      2990-003                                  ($14,294.51)            $82,146.31

                                                                                                                                   SUBTOTALS          $26,786.09                      $9.17
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM  2 04/22/21                  Page 93 of 635                      Page No: 78                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                            3                                              4                                             5                     6                       7

   Transaction       Check /                       Paid to/                Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                Tran Code            $                     $


04/01/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000          $1,131.05                                       $83,277.36
                                                                    2/15/2009 through 5/15/2009)
04/01/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,378.26                                       $86,655.62
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $1,909.15                                       $88,564.77
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $1,251.20                                       $89,815.97
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,391.10                                       $93,207.07
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000          $5,804.35                                        $99,011.42
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            110      Midtown Imaging LLC                  16th Distribution CP# 526 per order 2/6/09                2990-000                                      $14,204.51          $84,806.91
04/06/2009            111      Midtown Imaging LLC                  15th Distribution ERA CP# 526 per order 2/6/09            2990-000                                      $16,133.32          $68,673.59
04/07/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $2,961.17                                       $71,634.76
                                                                    2/15/2009 through 5/15/2009)
04/08/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000             $77.17                                        $71,711.93
                                                                    2/15/2009 through 5/15/2009)
04/08/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $462.43                                       $72,174.36
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $1,720.65                                       $73,895.01
                                                                    2/15/2009 through 5/15/2009)
04/10/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000            $574.61                                       $74,469.62
                                                                    2/15/2009 through 5/15/2009)
04/10/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000          $1,474.18                                       $75,943.80
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            112      Midtown Imaging LLC                  18th Distribution ERA Case # 08-19029 CP# 526 per         2990-000                                      $17,641.55          $58,302.25
                                                                    order 2/6/09
04/13/2009            113      Midtown Imaging LLC                  17th Distribution ERA Case # 08-19029 CP# 526 per         2990-000                                      $18,207.18          $40,095.07
                                                                    order 2/6/09

                                                                                                                             SUBTOTALS          $24,135.32              $66,186.56
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM  2 04/22/21                        Page 94 of 635                      Page No: 79                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                                    5                    6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                     Tran Code            $                     $


04/15/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000            $154.74                                       $40,249.81
                                                                    2/15/2009 through 5/15/2009)
04/15/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000            $337.41                                       $40,587.22
                                                                    2/15/2009 through 5/15/2009)
04/15/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000           $7,399.37                                      $47,986.59
                                                                    2/15/2009 through 5/15/2009)
04/16/2009            114      Midtown Imaging LLC                  18th Distribution ERA Case # 08-19029 CP# 526 per               2990-000                                      $16,576.62          $31,409.97
                                                                    order 2/6/09
04/17/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000          $10,138.40                                      $41,548.37
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $744.84                                       $42,293.21
                                                                    2/15/2009 through 5/15/2009)
04/21/2009            115      Midtown Imaging LLC                  20th Distribution ERA Case # 08-19029 CP# 526 per               2990-000                                       $7,193.04          $35,100.17
                                                                    order 2/6/09
04/22/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,142.47                                      $36,242.64
                                                                    2/15/2009 through 5/15/2009)
04/22/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000           $2,690.95                                      $38,933.59
                                                                    2/15/2009 through 5/15/2009)
04/22/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000           $5,906.71                                      $44,840.30
                                                                    2/15/2009 through 5/15/2009)
04/23/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                           $9.44          $44,830.86
                                                                    from 2/15/2009 through 5/15/2009)
04/24/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000           $1,859.32                                      $46,690.18
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000           $1,955.17                                      $48,645.35
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from             1121-000           $5,651.82                                      $54,297.17
                                                                    2/15/2009 through 5/15/2009)
04/28/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $616.39                                       $54,913.56
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                                   SUBTOTALS          $38,597.59              $23,779.10
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM  2 04/22/21                  Page 95 of 635                      Page No: 80                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                          3                                                4                                             5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                  Tran Code            $                     $


04/29/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $6,523.24                                       $61,436.80
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,316.10                                       $64,752.90
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $779.50                                       $65,532.40
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000          $6,089.05                                       $71,621.45
                                                                    2/15/2009 through 5/15/2009)
05/05/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $999.80                                       $72,621.25
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000            $186.32                                       $72,807.57
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000            $303.67                                        $73,111.24
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,917.94                                       $77,029.18
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000          $3,839.53                                       $80,868.71
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $434.44                                       $81,303.15
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000            $582.88                                       $81,886.03
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (34)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000          $5,235.10                                       $87,121.13
                                                                    2/15/2009 through 5/15/2009)
05/12/2009           16640     Midtown                              Post Sale A/R Dist # 21CP# 526 per order 2/6/09           2990-000                                      $18,282.61          $68,838.52
05/12/2009           16641     Midtown                              Post Sale A/R Dist # 22 CP# 526 per order 2/6/09          2990-000                                      $10,456.98          $58,381.54
05/13/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000            $301.23                                       $58,682.77
                                                                    2/15/2009 through 5/15/2009)
05/13/2009            (34)     Cigna CCD                            A/R (Court Doc 576 applies to all transactions from       1121-000             $84.74                                       $58,767.51
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS          $32,593.54              $28,739.59
                                                        Case 08-19029-LMI          Doc 1541 Filed
                                                                                         FORM  2 04/22/21                   Page 96 of 635                      Page No: 81                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19036 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                              3                                             4                                              5                     6                       7

   Transaction       Check /                         Paid to/               Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                Tran Code            $                     $


05/13/2009            (34)     FSCO                                  A/R (Court Doc 576 applies to all transactions from        1121-000          $3,998.81                                       $62,766.32
                                                                     2/15/2009 through 5/15/2009)
05/13/2009           16643     Midtown                               Post Sale A/R Dist # 23 ERA CP# 526 per order 2/6/09       2990-000                                      $10,635.96          $52,130.36
05/13/2009           16644     Cardiac                               Budget Funding Case 008-19029 CP# 526 per order            9999-000                                        $599.27           $51,531.09
                                                                     2/6/09 #23 ERA
05/14/2009            (34)     FCSO                                  A/R (Court Doc 576 applies to all transactions from        1121-000          $1,340.28                                       $52,871.37
                                                                     2/15/2009 through 5/15/2009)
05/15/2009            (34)     FCSO                                  A/R (Court Doc 576 applies to all transactions from        1121-000          $1,533.84                                       $54,405.21
                                                                     2/15/2009 through 5/15/2009)
05/15/2009            (34)     Unitedhealthcare                      A/R (Court Doc 576 applies to all transactions from        1121-000            $230.80                                       $54,636.01
                                                                     2/15/2009 through 5/15/2009)
05/15/2009            (34)     Unitedhealthcare                      A/R (Court Doc 576 applies to all transactions from        1121-000          $4,423.53                                       $59,059.54
                                                                     2/15/2009 through 5/15/2009)
05/15/2009           16642     Cardiac                               Budget Funding Case 008-19029 CP# 526 per order            9999-000                                        $211.22           $58,848.32
                                                                     2/6/09
05/19/2009            (34)     FCSO                                  ACCOUNTS RECEIVABLE                                        1121-000            $421.28                                       $59,269.60
05/20/2009            (34)     Cigna                                 ACCOUNTS RECEIVABLE                                        1121-000            $186.32                                       $59,455.92
05/20/2009            (34)     Cigna                                 ACCOUNTS RECEIVABLE                                        1121-000            $548.66                                       $60,004.58
05/20/2009            (34)     Unitedhealthcare                      ACCOUNTS RECEIVABLE                                        1121-000            $410.58                                       $60,415.16
05/20/2009           16645     Midtown                               Post Sale A/R Dist # 24 ERA CP# 701 Order dated            2990-000                                      $15,009.69          $45,405.47
                                                                     5/20/09
05/22/2009            (34)     Unitedhealthcare                      ACCOUNTS RECEIVABLE                                        1121-000          $5,752.70                                       $51,158.17
05/27/2009            (34)     Cigna                                 ACCOUNTS RECEIVABLE                                        1121-000                $8.62                                     $51,166.79
05/27/2009            (34)     Cigna                                 ACCOUNTS RECEIVABLE                                        1121-000          $1,165.72                                       $52,332.51
05/27/2009                     BankAtlantic                          Bank Fee                                                   2600-000                                          $7.83           $52,324.68
05/28/2009            (34)     FCSO                                  ACCOUNTS RECEIVABLE                                        1121-000          $8,202.06                                       $60,526.74
05/28/2009            (34)     State of Florida                      ACCOUNTS RECEIVABLE                                        1121-000             $14.01                                       $60,540.75
05/28/2009            (34)     Unitedhealthcare                      ACCOUNTS RECEIVABLE                                        1121-000             $78.14                                       $60,618.89
05/28/2009            (34)     Unitedhealthcare                      ACCOUNTS RECEIVABLE                                        1121-000            $159.06                                       $60,777.95

                                                                                                                               SUBTOTALS          $28,474.41              $26,463.97
                                                        Case 08-19029-LMI       Doc 1541 Filed
                                                                                      FORM  2 04/22/21              Page 97 of 635                      Page No: 82                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                      Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                           Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                            Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                             Separate bond (if applicable):

       1                2                              3                                          4                                         5                     6                       7

   Transaction       Check /                         Paid to/             Description of Transaction                    Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                        Tran Code            $                     $


05/29/2009            (34)     FCSO                                 ACCOUNTS RECEIVABLE                                 1121-000          $2,752.77                                       $63,530.72
05/29/2009            (34)     Unitedhealthcare                     ACCOUNTS RECEIVABLE                                 1121-000          $1,947.49                                       $65,478.21
06/01/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000          $1,105.61                                       $66,583.82
06/02/2009            (34)     FCSO                                 ACCOUNTS RECEIVABLE                                 1121-000          $3,051.98                                       $69,635.80
06/03/2009            (34)     CIGNA                                ACCOUNTS RECEIVABLE                                 1121-000          $1,121.05                                       $70,756.85
06/03/2009            (34)     FCSO                                 ACCOUNTS RECEIVABLE                                 1121-000          $3,363.89                                       $74,120.74
06/03/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000            $286.84                                       $74,407.58
06/03/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000            $467.71                                       $74,875.29
06/04/2009            (34)     CIGNA                                ACCOUNTS RECEIVABLE                                 1121-000             $45.06                                       $74,920.35
06/04/2009            (34)     FCSO                                 ACCOUNTS RECEIVABLE                                 1121-000          $2,634.96                                       $77,555.31
06/05/2009            (34)     FCSO                                 ACCOUNTS RECEIVABLE                                 1121-000          $2,359.02                                       $79,914.33
06/05/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000            $946.49                                       $80,860.82
06/05/2009           16646     MIDTOWN                              25TH ERA CP# 701 Order dated 5/20/09                2990-000                                       $6,433.02          $74,427.80
06/10/2009            (34)     CIGNA                                ACCOUNTS RECEIVABLE                                 1121-000             $74.45                                       $74,502.25
06/10/2009            (34)     CIGNA                                ACCOUNTS RECEIVABLE                                 1121-000            $206.32                                       $74,708.57
06/10/2009            (34)     STATE OF FLORIDA MEDICARE            ACCOUNTS RECEIVABLE                                 1121-000            $281.41                                       $74,989.98
06/10/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000            $229.44                                       $75,219.42
06/12/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000          $4,630.93                                       $79,850.35
06/16/2009                     MIDTOWN                              CORRECTION CHECK # 16649                            2990-000                                  ($10,945.83)            $90,796.18
06/16/2009                     MIDTOWN                              27TH ERA CP# 701 Order dated 5/20/09                2990-000                                      $10,954.83          $79,841.35
06/16/2009           16648     MIDTOWN                              26TH ERA CP# 701 Order dated 5/20/09                2990-000                                        $421.28           $79,420.07
06/16/2009           16649     MIDTOWN                              27TH ERA CP# 701 Order dated 5/20/09                2990-000                                      $10,945.83          $68,474.24
06/16/2009           16650     MIDTOWN                              28TH ERA CP# 701 Order dated 5/20/09                2990-000                                      $12,547.39          $55,926.85
06/17/2009            (34)     CIGNA                                ACCOUNTS RECEIVABLE                                 1121-000          $1,040.95                                       $56,967.80
06/17/2009            (34)     FCSO                                 ACCOUNTS RECEIVABLE                                 1121-000          $7,753.46                                       $64,721.26
06/17/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                 1121-000          $1,354.51                                       $66,075.77
06/17/2009           16647     CARDIAC                              BUDGET FUNDING ML CP# 701 Order dated 5/20/09       2990-000                                        $439.91           $65,635.86


                                                                                                                       SUBTOTALS          $35,654.34              $30,796.43
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM  2 04/22/21                  Page 98 of 635                      Page No: 83                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                             3                                             4                                             5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                  Tran Code            $                     $


06/17/2009           16651     CARDIAC                              28TH DISTRIBUITON BUDGET FUNDING ML CP#                   9999-000                                       $1,148.65          $64,487.21
                                                                    701 Order dated 5/20/09
06/18/2009            (34)     STATE OF FLORIDA MED                 ACCOUNTS RECEIVABLE                                       1121-000            $139.72                                       $64,626.93
06/19/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                       1121-000          $4,510.10                                       $69,137.03
06/23/2009                     BANKATLANTIC                         BANK FEE                                                  2600-000                                         $12.07           $69,124.96
06/23/2009                     BANKATLANTIC                         BANK FEE SAFE DEPOSIT BOX                                 2600-000                                         $40.00           $69,084.96
06/23/2009                     BANKATLANTIC                         SAFE DEPOSIT BOX                                          2690-000                                        $100.00           $68,984.96
06/24/2009            (34)     CIGNA                                ACCOUNTS RECEIVABLE                                       1121-000            $240.23                                       $69,225.19
06/24/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                       1121-000          $1,020.57                                       $70,245.76
06/24/2009           16652     MIDTOWN                              29TH ERA CP# 701 Order dated 5/20/09                      2990-000                                      $11,409.85          $58,835.91
06/26/2009            (34)     UNITEDHEALTHCARE                     ACCOUNTS RECEIVABLE                                       1121-000          $1,078.93                                       $59,914.84
07/01/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000            $341.23                                       $60,256.07
                                                                    2/15/2009 through 9/30/2009)
07/01/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000          $1,924.65                                       $62,180.72
                                                                    2/15/2009 through 9/30/2009)
07/02/2009            (34)     Medicaid                             A/R (Court Doc 576 applies to all transactions from       1121-000             $94.12                                       $62,274.84
                                                                    2/15/2009 through 9/30/2009)
07/03/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $406.12                                       $62,680.96
                                                                    2/15/2009 through 9/30/2009)
07/03/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000          $5,835.20                                       $68,516.16
                                                                    2/15/2009 through 9/30/2009)
07/06/2009           16655     Midtown                              Post Sale A/R Dist # 32 CP# 701 Order dated 5/20/09       2990-000                                       $7,753.46          $60,762.70
07/06/2009           16656     Midtown                              Post Sale A/R Dist # 33 CP# 701 Order dated 5/20/09       2990-000                                      $27,485.05          $33,277.65
07/08/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from       1121-000            $105.93                                       $33,383.58
                                                                    2/15/2009 through 9/30/2009)
07/08/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $457.38                                       $33,840.96
                                                                    2/15/2009 through 9/30/2009)
07/10/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000          $1,274.35                                        $35,115.31
                                                                    2/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS          $17,428.53              $47,949.08
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM  2 04/22/21                        Page 99 of 635                      Page No: 84                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                                   5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                     Tran Code            $                     $


07/14/2009                     Midtown Imaging LLC                  37th Distribution ERA Case # 08-19029 CP# 701 Order             2990-000                                       $1,731.73          $33,383.58
                                                                    dated 5/20/09
07/14/2009           16653     Midtown Imaging LLC                  34th Distribution ERA Case # 08-19029 CP# 701 Order             2990-000                                       $6,241.32          $27,142.26
                                                                    dated 5/20/09
07/14/2009           16654     Midtown Imaging LLC                  35th Distribution ERA Case # 08-19029 CP# 701 Order             2990-003                                      $14,205.43          $12,936.83
                                                                    dated 5/20/09
07/14/2009           16654     Midtown Imaging LLC                  35th Distribution ERA Case # 08-19029 CP# 701 Order             2990-003                                  ($14,205.43)            $27,142.26
                                                                    dated 5/20/09
07/14/2009           16658     Midtown                              Post Sale A/R Dist # 35 CP# 701 Order dated 5/20/09             2990-000                                       $7,964.11          $19,178.15
07/15/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000          $1,121.05                                       $20,299.20
                                                                    2/15/2009 through 9/30/2009)
07/15/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000                $2.35                                     $20,301.55
                                                                    2/15/2009 through 9/30/2009)
07/15/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $73.91                                       $20,375.46
                                                                    2/15/2009 through 9/30/2009)
07/15/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000          $1,129.64                                       $21,505.10
                                                                    2/15/2009 through 9/30/2009)
07/17/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000          $9,821.22                                       $31,326.32
                                                                    2/15/2009 through 9/30/2009)
07/21/2009            (34)     DTG                                  A/R (Court Doc 576 applies to all transactions from             1121-000          $6,815.73                                       $38,142.05
                                                                    2/15/2009 through 9/30/2009)
07/22/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000            $202.09                                       $38,344.14
                                                                    2/15/2009 through 9/30/2009)
07/22/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000            $267.17                                        $38,611.31
                                                                    2/15/2009 through 9/30/2009)
07/22/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000            $350.38                                       $38,961.69
                                                                    2/15/2009 through 9/30/2009)
07/23/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                         $12.23           $38,949.46
                                                                    from 2/15/2009 through 9/30/2009)



                                                                                                                                   SUBTOTALS          $19,783.54              $15,949.39
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 100 of 635                      Page No: 85                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


07/24/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000           $2,417.30                                       $41,366.76
                                                                    2/15/2009 through 9/30/2009)
07/29/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from             1121-000             $102.17                                       $41,468.93
                                                                    2/15/2009 through 9/30/2009)
07/30/2009            (34)     Medicaid                             A/R (Court Doc 576 applies to all transactions from             1121-000              $80.62                                       $41,549.55
                                                                    2/15/2009 through 9/30/2009)
07/31/2009           16656     Midtown Imaging LLC                  38th Distribution ERA Case # 08-19029 CP# 701 Order             2990-000                                       $11,024.77          $30,524.78
                                                                    dated 5/20/09
07/31/2009           16657     CARDIAC                              38TH DISTRIBUITON BUDGET FUNDING ML CP#                         9999-000                                           $2.35           $30,522.43
                                                                    701 Order dated 5/20/091
08/04/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000             $369.15                                       $30,891.58
                                                                    2/15/2009 through 9/30/2009)
08/06/2009            (34)     Medicaid                             A/R (Court Doc 576 applies to all transactions from             1121-000             $420.29                                        $31,311.87
                                                                    2/15/2009 through 9/30/2009)
08/10/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $225.62                                       $31,537.49
                                                                    2/15/2009 through 9/30/2009)
08/11/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $102.51                                       $31,640.00
                                                                    2/15/2009 through 9/30/2009)
08/12/2009           16658     Midtown Imaging LLC                  40th Distribution ERA Case # 08-19029 CP# 701 Order             2990-000                                        $2,767.68          $28,872.32
                                                                    dated 5/20/09
08/12/2009           16659     CARDIAC                              41st DISTRIBUITON BUDGET FUNDING ML CP#                         9999-000                                         $369.15           $28,503.17
                                                                    701 Order dated 5/20/09
08/13/2009            (34)     Medicaid                             A/R (Court Doc 576 applies to all transactions from             1121-000              $80.62                                       $28,583.79
                                                                    2/15/2009 through 9/30/2009)
08/14/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $528.67                                        $29,112.46
                                                                    2/15/2009 through 9/30/2009)
08/19/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $682.97                                       $29,795.43
                                                                    2/15/2009 through 9/30/2009)
08/25/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $14.95           $29,780.48
                                                                    from 2/15/2009 through 9/30/2009)

                                                                                                                                   SUBTOTALS            $5,009.92              $14,178.90
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 101 of 635                      Page No: 86                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                     5                    6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


09/04/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $301.36                                       $30,081.84
                                                                    2/15/2009 through 9/30/2009)
09/10/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000           $10,200.93                                      $40,282.77
                                                                    2/15/2009 through 9/30/2009)
09/10/2009           16660     Midtown Imaging LLC                  45th Distribution ERA Case # 08-19029 CP# 701 Order             2990-000                                         $301.36           $39,981.41
                                                                    dated 5/20/09
09/11/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000             $890.95                                       $40,872.36
                                                                    2/15/2009 through 9/30/2009)
09/14/2009           16661     Midtown Imaging LLC                  42nd Distribution ERA Case # 08-19029 CP# 701 Order             2990-000                                         $856.80           $40,015.56
                                                                    dated 5/20/09
09/14/2009           16662     Midtown Imaging LLC                  44th Distribution ERA Case # 08-19029CP# 701 Order              2990-000                                         $682.97           $39,332.59
                                                                    dated 5/20/09
09/15/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $2,586.37                                      $41,918.96
                                                                    2/15/2009 through 9/30/2009)
09/16/2009           16663     Midtown Imaging LLC                  46th Distribution ERA Case # 08-19029 CP#811 Order              2990-000                                       $11,091.88          $30,827.08
                                                                    dated 9/16/09
09/17/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000           $18,643.13                                      $49,470.21
                                                                    2/15/2009 through 9/30/2009)
09/18/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $6,881.76                                      $56,351.97
                                                                    2/15/2009 through 9/30/2009)
09/18/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000              $82.77                                       $56,434.74
                                                                    2/15/2009 through 9/30/2009)
09/21/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000             $357.88                                       $56,792.62
                                                                    2/15/2009 through 9/30/2009)
09/22/2009                     DTG Management                       Sweep from BankAtlantic                                         9999-000           $56,343.98                                     $113,136.60
09/23/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000            $2,245.21                                     $115,381.81
                                                                    2/15/2009 through 9/30/2009)
09/24/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $13.68          $115,368.13
                                                                    from 2/15/2009 through 9/30/2009)



                                                                                                                                   SUBTOTALS           $98,534.34              $12,946.69
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 102 of 635                       Page No: 87                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                         ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                           08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                            3                                              4                                                     5                    6                       7

   Transaction       Check /                       Paid to/                Description of Transaction                               Uniform            Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                      Tran Code             $                     $


09/25/2009            (34)     United                               A/R (Court Doc 576 applies to all transactions from            1121-000              $123.04                                      $115,491.17
                                                                    2/15/2009 through 9/30/2009)
09/29/2009                     DTG Management                       Reversed Deposit **0001 1 Sweep from BankAtlantic              9999-000           ($56,343.98)                                     $59,147.19
09/29/2009                     DTG Management                       Sweep BankAtlantic Account CP#811 Order dated                  9999-000                                        $56,343.98            $2,803.21
                                                                    9/16/09
09/29/2009                     DTG Management                       Sweep BankAtlantic Account CP#811 Order dated                  9999-000                                    ($56,343.98)            $59,147.19
                                                                    9/16/09
09/30/2009            (34)     Cigna                                A/R (Court Doc 576 applies to all transactions from            1121-000                $29.59                                      $59,176.78
                                                                    2/15/2009 through 9/30/2009)
09/30/2009            (34)     Medicare                             A/R (Court Doc 576 applies to all transactions from            1121-000              $923.48                                       $60,100.26
                                                                    2/15/2009 through 9/30/2009)
10/01/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $1,341.46                                      $61,441.72
                                                                    from 9/30/09 through 12/31/09)
10/02/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $869.66                                        $62,311.38
                                                                    from 9/30/09 through 12/31/09)
10/02/2009           16674     DTG Management                       Sweep BankAtlantic Account CP#811 Order dated                  9999-000                                        $56,343.98            $5,967.40
                                                                    9/16/09
10/06/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $3,275.29                                        $9,242.69
                                                                    from 9/30/09 through 12/31/09)
10/07/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $891.50                                       $10,134.19
                                                                    from 9/30/09 through 12/31/09)
10/09/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $5,744.28                                      $15,878.47
                                                                    from 9/30/09 through 12/31/09)
10/14/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $1,755.50                                      $17,633.97
                                                                    from 9/30/09 through 12/31/09)
10/15/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $1,001.53                                      $18,635.50
                                                                    from 9/30/09 through 12/31/09)
10/21/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $28,578.73                                       $47,214.23
                                                                    from 9/30/09 through 12/31/09)



                                                                                                                                  SUBTOTALS           ($11,809.92)             $56,343.98
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 103 of 635                      Page No: 88                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                            3                                              4                                                   5                     6                       7

   Transaction       Check /                       Paid to/                Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                      Tran Code            $                     $


10/22/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,014.11                                       $49,228.34
                                                                    from 9/30/09 through 12/31/09)
10/23/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $374.14                                       $49,602.48
                                                                    from 9/30/09 through 12/31/09)
10/23/2009                     Bank                                 Maintenance Fee per order dated 9/16/09                        2690-000                                          $12.49           $49,589.99
10/23/2009           16665     DTG Management                       Deposit case # 08-19036 CP#811 Order dated 9/16/09             9999-000                                       $12,668.00          $36,921.99
10/29/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,083.14                                       $39,005.13
                                                                    from 9/30/09 through 12/31/09)
10/29/2009           16666     DTG Management                       Deposit case # 08-19036 # 53 CP#811 Order dated                9999-000                                       $30,966.98            $8,038.15
                                                                    9/16/09
10/30/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $3,727.00                                        $11,765.15
                                                                    from 9/30/09 through 12/31/09)
11/03/2009           16667     DTG Management                       Deposit case # 08-19036 # 53 CP#811 Order dated                9999-000                                        $5,810.14            $5,955.01
                                                                    9/16/09
11/04/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $7,589.32                                       $13,544.33
                                                                    from 9/30/09 through 12/31/09)
11/05/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $4,527.98                                       $18,072.31
                                                                    from 9/30/09 through 12/31/09)
11/06/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $434.44                                       $18,506.75
                                                                    from 9/30/09 through 12/31/09)
11/06/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $38.47                                       $18,545.22
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $421.28                                       $18,966.50
                                                                    from 9/30/09 through 12/31/09)
11/12/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $4,215.18                                       $23,181.68
                                                                    from 9/30/09 through 12/31/09)
11/13/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $4,272.84                                       $27,454.52
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $194.50                                       $27,649.02
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                  SUBTOTALS           $29,892.40              $49,457.61
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 104 of 635                      Page No: 89                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                            3                                              4                                                    5                    6                       7

   Transaction       Check /                       Paid to/                Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                      Tran Code            $                     $


11/16/2009           16668     DTG Management                       Deposit case # 08-19036 11/16/09 CP#811 Order dated            9999-000                                        $8,909.30          $18,739.72
                                                                    9/16/09
11/18/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $27,332.25                                      $46,071.97
                                                                    from 9/30/09 through 12/31/09)
11/20/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $25,679.47                                      $71,751.44
                                                                    from 9/30/09 through 12/31/09)
11/20/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000            $2,141.04                                      $73,892.48
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $434.44                                       $74,326.92
                                                                    from 9/30/09 through 12/31/09)
11/24/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000            $3,759.87                                      $78,086.79
                                                                    from 9/30/09 through 12/31/09)
11/24/2009                     Bank                                 Maintenance Fee Per order dated 9/16/09                        2690-000                                          $14.75           $78,072.04
11/25/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000            $5,369.16                                      $83,441.20
                                                                    from 9/30/09 through 12/31/09)
11/25/2009           16669     DTG Management                       Weekly Sweep for distribution # 57 CP#811 Order dated          9999-000                                       $53,446.16          $29,995.04
                                                                    9/16/09
11/27/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $63.92                                       $30,058.96
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $48.20                                       $30,107.16
                                                                    from 9/30/09 through 12/31/09)
12/02/2009            (34)     Cigna                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $105.83                                       $30,212.99
                                                                    from 9/30/09 through 12/31/09)
12/02/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000            $3,141.70                                      $33,354.69
                                                                    from 9/30/09 through 12/31/09)
12/03/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $584.33                                       $33,939.02
                                                                    from 9/30/09 through 12/31/09)
12/04/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $28.77                                       $33,967.79
                                                                    from 9/30/09 through 12/31/09)



                                                                                                                                  SUBTOTALS           $68,688.98              $62,370.21
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 105 of 635                       Page No: 90               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                         ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                           08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                            3                                              4                                                    5                     6                      7

   Transaction       Check /                       Paid to/                Description of Transaction                               Uniform           Deposit             Disbursement              Balance
      Date            Ref. #                    Received From                                                                      Tran Code            $                      $


12/04/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $301.14                                       $34,268.93
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $487.80                                       $34,756.73
                                                                    from 9/30/09 through 12/31/09)
12/09/2009            (34)     Medicare                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000            $6,790.93                                      $41,547.66
                                                                    from 9/30/09 through 12/31/09)
12/11/2009            (34)     United                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $859.74                                       $42,407.40
                                                                    from 9/30/09 through 12/31/09)
12/15/2009           16670     DTG Management                       Weekly Sweep for distribution # 58 CP#811 Order dated          9999-000                                        $9,675.59          $32,731.81
                                                                    9/16/09
12/15/2009           16671     DTG Management                       Weekly Sweep for distribution # 59 CP#811 Order dated          9999-000                                        $6,048.12          $26,683.69
                                                                    9/16/09
12/15/2009           16672     DTG Management                       Weekly Sweep for distribution # 60 CP#811 Order dated          9999-000                                        $8,138.47          $18,545.22
                                                                    9/16/09
12/17/2009            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000             $703.18                                       $19,248.40
                                                                    from 12/15/09 through 1/15/2010)
12/18/2009            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $3,199.92                                      $22,448.32
                                                                    from 12/15/09 through 1/15/2010)
12/18/2009            (34)     United                               A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $3,283.73                                      $25,732.05
                                                                    from 12/15/09 through 1/15/2010)
12/22/2009           16673     DTG Management                       Weekly Sweep BankAtlantic CP#890 Order dated                   9999-000                                        $7,186.83          $18,545.22
                                                                    12/15/09
12/23/2009            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000           $10,645.11                                      $29,190.33
                                                                    from 12/15/09 through 1/15/2010)
12/23/2009            (34)     United                               A/R (CP #890 order on 12/15/09 applies all transactions        1121-000                  $8.82                                    $29,199.15
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $2,750.50                                      $31,949.65
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009                     Bank                                 Maintenance Fee per order dated 12/15/09                       2690-000                                          $12.99           $31,936.66



                                                                                                                                  SUBTOTALS           $29,030.87               $31,062.00
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 106 of 635                      Page No: 91                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                               3                                           4                                                   5                    6                       7

   Transaction       Check /                          Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                  Tran Code            $                     $


12/30/2009            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $24,152.37                                      $56,089.03
                                                                    from 12/15/09 through 1/15/2010)
12/31/2009            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $2,865.00                                      $58,954.03
                                                                    from 12/15/09 through 1/15/2010)
01/04/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $2,350.53                                      $61,304.56
                                                                    from 12/15/09 through 1/15/2010)
01/05/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $10,079.35                                      $71,383.91
                                                                    from 12/15/09 through 1/15/2010)
01/05/2010           16675     DTG Management                       Weekly Sweep CP#890 Order dated 12/15/09                      9999-000                                       $13,391.44          $57,992.47
01/05/2010           16676     DTG Management                       Weekly Sweep CP#890 Order dated 12/15/09                      9999-000                                       $27,017.37          $30,975.10
01/07/2010                     DTG Management                       Per order dated 2/110 DE# 918 Case # 08-*9029                 9999-000                                       $13,391.44          $17,583.66
01/07/2010                     DTG Management                       Per order dated 2/110 DE# 918 Case # 08-*9029                 9999-000                                   ($13,391.44)            $30,975.10
01/08/2010            (34)     Unitedhealth Care                    A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $79.35                                       $31,054.45
                                                                    from 12/15/09 through 1/15/2010)
01/13/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $4,187.33                                      $35,241.78
                                                                    from 12/15/09 through 1/15/2010)
01/13/2010           16677     DTG Management                       Weekly Sweep week of 1/4/10 CP#890 Order dated                9999-000                                       $12,509.23          $22,732.55
                                                                    12/15/09
01/14/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $7,463.17                                      $30,195.72
                                                                    from 12/15/09 through 1/15/2010)
01/20/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $835.33                                       $31,031.05
                                                                    from 12/15/09 through 1/15/2010)
01/21/2010            (34)     Cigna                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $93.54                                       $31,124.59
                                                                    from 12/15/09 through 1/15/2010)
01/26/2010                     BankAtlantic                         Maintenance Fee                                               2690-000                                          $14.02            $31,110.57
01/27/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $896.15                                       $32,006.72
                                                                    from 12/15/09 through 1/15/2010)
01/28/2010           16678     DTG Management                       Weekly Sweep CP#890 Order dated 12/15/09                      9999-000                                       $11,650.50          $20,356.22
02/02/2010            (34)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $187.78                                       $20,544.00
                                                                    from 12/15/09 through 1/15/2010)
                                                                                                                                 SUBTOTALS           $53,189.90              $64,582.56
                                                           Case 08-19029-LMI         Doc 1541 Filed
                                                                                           FORM   2 04/22/21                     Page 107 of 635                      Page No: 92               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19036 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                  3                                           4                                                  5                     6                      7

   Transaction       Check /                           Paid to/               Description of Transaction                              Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                     $


02/04/2010            (34)     Medicare                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $404.28                                      $20,948.28
                                                                       from 12/15/09 through 1/15/2010)
02/04/2010           16679     DTG Management                          Weekly Sweep CP#918 Order dated 2/1/10                        9999-000                                        $896.15           $20,052.13
02/10/2010            (34)     Medicare                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $36.15                                      $20,088.28
                                                                       from 12/15/09 through 1/15/2010)
02/12/2010            (34)     Medicare                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $240.20                                      $20,328.48
                                                                       from 12/15/09 through 1/15/2010)
02/16/2010            (34)     Medicare                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $373.08                                      $20,701.56
                                                                       from 12/15/09 through 1/15/2010)
02/16/2010           16680     DTG Management                          Weekly Sweep CP#918 Order dated 2/1/10                        9999-000                                        $592.06           $20,109.50
02/18/2010            (34)     State of Florida Medicaid               A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $62.79                                      $20,172.29
                                                                       from 12/15/09 through 1/15/2010)
02/23/2010                     BankAtlantic                            Maintenance Fee                                               2690-000                                          $12.79          $20,159.50
02/25/2010           16681     DTG Management                          Weekly Sweep CP#918 Order dated 2/1/10                        9999-000                                        $276.35           $19,883.15
03/03/2010            (34)     Unitedhealthcare                        650629116                                                     1121-000              $61.45                                      $19,944.60
03/10/2010           16682     DTG Management                          Weekly Sweep CP#918 Order dated 2/1/10                        9999-000                                          $61.45          $19,883.15
03/10/2010           16683     DTG Management                          Weekly Sweep CP#918 Order dated 2/1/10                        9999-000                                        $423.08           $19,460.07
03/11/2010            (34)     FCSO                                    Insurance payment                                             1121-000             $160.15                                      $19,620.22
03/16/2010           16684     DTG Management                          Weekly Sweep Per order dated 6/28/10 DE# 1010 Case #          9999-000                                        $160.15           $19,460.07
                                                                       08-19029
03/23/2010                     Bamkatlantic                            Account Charge                                                2690-000                                          $15.70          $19,444.37
04/22/2010                     Bankatlantic                            Bank charge                                                   2690-000                                          $15.20          $19,429.17
05/05/2010            (34)     Cigna                                   Insurance Payment                                             1121-000             $245.00                                      $19,674.17
05/06/2010            (34)     Cigna                                   Insurance Payment                                             1121-000             $322.75                                      $19,996.92
05/07/2010            (34)     Cigna                                   Insurance Payment                                             1121-000             $661.10                                      $20,658.02
05/12/2010            (34)     Cigna                                   Insurance Payment                                             1121-000             $102.17                                      $20,760.19
05/12/2010            (34)     Cigna                                   Insurance Payment                                             1121-000           $2,849.73                                      $23,609.92
05/19/2010            (34)     Cigna                                   Insurance Payment                                             1121-000              $50.00                                      $23,659.92


                                                                                                                                    SUBTOTALS            $5,568.85                  $2,452.93
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 108 of 635                      Page No: 93                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                              3                                           4                                                  5                    6                       7

   Transaction       Check /                         Paid to/              Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                 Tran Code            $                     $


05/21/2010            (34)     FCSO                                 Insurance Payment                                           1121-000           $12,083.41                                      $35,743.33
05/24/2010            (34)     FCSO                                 Insurance Payment                                           1121-000             $498.10                                       $36,241.43
05/25/2010            (34)     Cigna                                Insurance Payment                                           1121-000              $86.92                                       $36,328.35
05/25/2010                     BankAtlantic                         Bank charge                                                 2690-000                                          $14.39           $36,313.96
05/26/2010            (34)     Unitedhealthcare                     Insurance Payment                                           1121-000             $320.46                                       $36,634.42
05/26/2010            (34)     Unitedhealthcare                     Insurance Payment                                           1121-000             $346.21                                       $36,980.63
05/28/2010            (34)     Unitedhealthcare                     Insurance payment                                           1121-000             $142.91                                       $37,123.54
06/03/2010            (34)     Cigna                                Insurance Payment                                           1121-000            $1,552.25                                      $38,675.79
06/08/2010           16685     Midtown Imaging LLC                  75th Distribution ERA Case # 08-19029 Per order dated       2990-000                                        $4,180.75          $34,495.04
                                                                    6/28/10 DE# 1010 Case # 08-19029
06/09/2010            (34)     Cigna                                Insurance payment                                           1121-000             $248.50                                       $34,743.54
06/16/2010            (34)     Cigna                                Insurance Payment                                           1121-000             $900.25                                       $35,643.79
06/16/2010            (34)     FCSO                                 Insurance Paymenet                                          1121-000            $1,720.79                                      $37,364.58
06/23/2010            (34)     Cigna                                Insurance Payment                                           1121-000              $11.75                                       $37,376.33
06/24/2010                     BankAtlantic                         Insurance Payment                                           2690-000                                          $14.80           $37,361.53
06/25/2010            (34)     FCSO                                 Insurance Payment                                           1121-000             $271.33                                       $37,632.86
06/30/2010                     Midtown Imaging                      Account Turned Over to Purchaser Per Order dated            2990-000                                       $37,632.86                  $0.00
                                                                    6/28/10 DE# 1010




                                                                                                                               SUBTOTALS           $18,182.88              $41,842.80
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 109 of 635                         Page No: 94             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5466
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                    7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $757,130.16            $757,130.16                   $0.00
                                                                                          Less: Bank transfers/CDs                                     $16,449.67            $304,372.31
                                                                                      Subtotal                                                        $740,680.49            $452,757.85
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                             $740,680.49            $452,757.85



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 03/13/2009 to 3/4/2021

                     Total Compensable Receipts:                     $740,680.49                                Total Compensable Receipts:                                 $740,680.49
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $740,680.49                                Total Comp/Non Comp Receipts:                               $740,680.49
                     Total Internal/Transfer Receipts:                $16,449.67                                Total Internal/Transfer Receipts:                            $16,449.67


                     Total Compensable Disbursements:                $452,757.85                                Total Compensable Disbursements:                           $452,757.85
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $452,757.85                                Total Comp/Non Comp Disbursements:                         $452,757.85
                     Total Internal/Transfer Disbursements:          $304,372.31                                Total Internal/Transfer Disbursements:                     $304,372.31
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 110 of 635                      Page No: 95             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                             3                                              4                                                5                   6                    7

   Transaction       Check /                        Paid to/                Description of Transaction                          Uniform            Deposit           Disbursement            Balance
      Date            Ref. #                     Received From                                                                 Tran Code             $                    $


11/13/2008            (62)     Bank Atlantic                         Conversion to CH 7                                        1290-010           $161,933.42                                 $161,933.42
11/13/2008            (64)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $2,335.89                                 $164,269.31
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $6,036.91                                 $170,306.22
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from       1121-000             $1,121.43                                 $171,427.65
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from       1121-000             $1,327.36                                 $172,755.01
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $210.50                                  $172,965.51
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000               $84.01                                  $173,049.52
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $310.00                                  $173,359.52
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (64)     Telecheck                             A/R (Court Doc 526 applies to all transactions from       1121-000               $25.00                                  $173,384.52
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     HHIC                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $419.90                                  $173,804.42
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     HHP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $330.14                                  $174,134.56
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $449.78                                  $174,584.34
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $449.78                                  $175,034.12
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $1,197.77                                 $176,231.89
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $1,594.42                                 $177,826.31
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                              SUBTOTALS           $177,826.31                  $0.00
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 111 of 635                      Page No: 96             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                             3                                              4                                               5                    6                    7

   Transaction       Check /                        Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                 Tran Code            $                     $


11/14/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $129.01                                   $177,955.32
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000             $230.80                                   $178,186.12
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000           $10,352.88                                  $188,539.00
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $100.00                                   $188,639.00
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $113.67                                   $188,752.67
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000            $1,647.56                                  $190,400.23
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     BCBS                                  A/R (Court Doc 526 applies to all transactions from       1121-000            $7,579.03                                  $197,979.26
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from       1121-000             $676.44                                   $198,655.70
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     HIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $150.94                                   $198,806.64
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     HOI                                   A/R (Court Doc 526 applies to all transactions from       1121-000            $2,156.64                                  $200,963.28
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $618.00                                   $201,581.28
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $169.51                                   $201,750.79
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from       1121-000             $381.89                                   $202,132.68
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $200.18                                   $202,332.86
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $206.46                                   $202,539.32
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                              SUBTOTALS           $24,713.01                   $0.00
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 112 of 635                      Page No: 97             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                   Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                             3                                              4                                                5                    6                    7

   Transaction       Check /                        Paid to/                Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                  Tran Code            $                     $


11/18/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from        1121-000             $410.81                                   $202,950.13
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $283.73                                   $203,233.86
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from        1121-000           $10,621.30                                  $213,855.16
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from        1121-000             $608.24                                   $214,463.40
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (64)     Telecheck                             A/R (Court Doc 526 applies to all transactions from        1121-000              $50.00                                   $214,513.40
                                                                     11/13/2008 through 2/14/2009)
11/19/2008                     Telecheck                             Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                       $117.85         $214,395.55
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
11/20/2008            (64)     AvMed                                 A/R (Court Doc 526 applies to all transactions from        1121-000            $1,455.73                                  $215,851.28
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (64)     AvMed                                 A/R (Court Doc 526 applies to all transactions from        1121-000            $5,684.46                                  $221,535.74
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from        1121-000             $579.32                                   $222,115.06
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from        1121-000            $1,434.60                                  $223,549.66
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from        1121-000            $9,570.44                                  $233,120.10
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from        1121-000              $25.00                                   $233,145.10
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from        1121-000            $3,297.22                                  $236,442.32
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HHIC                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $214.81                                   $236,657.13
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                               SUBTOTALS           $34,235.66                  $117.85
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 113 of 635                      Page No: 98             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                              5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


11/21/2008            (64)     HHIC                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $215.99                                   $236,873.12
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $214.81                                   $237,087.93
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $413.83                                   $237,501.76
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $89.72                                   $237,591.48
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $214.81                                   $237,806.29
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,259.90                                   $239,066.19
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $3,497.57                                   $242,563.76
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $356.84                                   $242,920.60
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $327.29                                   $243,247.89
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $986.67                                   $244,234.56
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $329.94                                   $244,564.50
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $509.88                                   $245,074.38
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $1,261.58                                   $246,335.96
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $4,037.00                                   $250,372.96
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     HHIC                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $259.95                                   $250,632.91
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                              SUBTOTALS           $13,975.78                   $0.00
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 114 of 635                      Page No: 99             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                             3                                              4                                              5                     6                    7

   Transaction       Check /                        Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                 Tran Code            $                     $


11/24/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $638.22                                   $251,271.13
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,438.60                                   $252,709.73
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     HOI                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $402.61                                   $253,112.34
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $235.02                                   $253,347.36
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (64)     Telecheck                             A/R (Court Doc 526 applies to all transactions from       1121-000              $20.78                                   $253,368.14
                                                                     11/13/2008 through 2/14/2009)
11/25/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $111.63                                   $253,479.77
                                                                     11/13/2008 through 2/14/2009)
11/25/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000           $1,678.31                                   $255,158.08
                                                                     11/13/2008 through 2/14/2009)
11/26/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from       1121-000           $6,757.44                                   $261,915.52
                                                                     11/13/2008 through 2/14/2009)
11/26/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $600.65                                   $262,516.17
                                                                     11/13/2008 through 2/14/2009)
11/26/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $111.38                                   $262,627.55
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $19.31                                   $262,646.86
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $174.17                                   $262,821.03
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (64)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $2,213.97                                   $265,035.00
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (64)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $4,750.20                                   $269,785.20
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (64)     FCSO (Medicare)                       A/R (Court Doc 526 applies to all transactions from       1121-000           $2,837.32                                   $272,622.52
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                              SUBTOTALS           $21,989.61                   $0.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 115 of 635                      Page No: 100             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                           3                                                4                                                  5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                       Tran Code            $                     $


11/28/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from           1121-000             $680.60                                    $273,303.12
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from           1121-000             $805.60                                    $274,108.72
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     Amex                                  A/R (Court Doc 526 applies to all transactions from           1121-000              $54.74                                    $274,163.46
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from           1121-000             $747.18                                    $274,910.64
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from           1121-000           $2,706.29                                    $277,616.93
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from           1121-000           $1,859.75                                    $279,476.68
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     HOI                                   A/R (Court Doc 526 applies to all transactions from           1121-000           $1,705.54                                    $281,182.22
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     Suntrust                              A/R (Court Doc CP # 526 per order 2/6/09 applies to all       1121-000              $25.00                                    $281,207.22
                                                                     transactions from 11/13/2008 through 2/14/2009)
12/01/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from           1121-000           $1,463.13                                    $282,670.35
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from           1121-000           $3,562.09                                    $286,232.44
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from           1121-000           $5,795.76                                    $292,028.20
                                                                     11/13/2008 through 2/14/2009)
12/01/2008                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09           2690-000                                        $250.00         $291,778.20
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/02/2008            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from           1121-000             $352.27                                    $292,130.47
                                                                     11/13/2008 through 2/14/2009)
12/02/2008            (64)     HMP                                   A/R (Court Doc # 526 per order 2/6/09 applies to all          1121-000             $426.78                                    $292,557.25
                                                                     transactions from 11/13/2008 through 2/14/2009)



                                                                                                                                  SUBTOTALS           $20,184.73                   $250.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 116 of 635                      Page No: 101             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                              5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


12/02/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $118.71                                    $292,675.96
                                                                     11/13/2008 through 2/14/2009)
12/02/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $140.60                                    $292,816.56
                                                                     11/13/2008 through 2/14/2009)
12/02/2008                     Amex                                  Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                          $4.50         $292,812.06
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/03/2008            (64)     FCSO, Inc.                            A/R (Court Doc 526 applies to all transactions from       1121-000           $3,667.99                                    $296,480.05
                                                                     11/13/2008 through 2/14/2009)
12/03/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,082.16                                    $297,562.21
                                                                     11/13/2008 through 2/14/2009)
12/03/2008            (64)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $30.00                                    $297,592.21
                                                                     11/13/2008 through 2/14/2009)
12/03/2008                     Bankcard MTOT                         Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00         $297,555.21
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/03/2008                     Bankcard MTOT                         Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00         $297,518.21
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/03/2008                     Yellowpage                            Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $27.50         $297,490.71
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/04/2008            (64)     Avmed                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $323.93                                    $297,814.64
                                                                     11/13/2008 through 2/14/2009)
12/04/2008            (64)     Avmed                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $1,027.74                                    $298,842.38
                                                                     11/13/2008 through 2/14/2009)
12/04/2008            (64)     FCSO, Inc.                            A/R (Court Doc 526 applies to all transactions from       1121-000           $4,228.46                                    $303,070.84
                                                                     11/13/2008 through 2/14/2009)
12/04/2008            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000           $2,995.96                                    $306,066.80
                                                                     11/13/2008 through 2/14/2009)


                                                                                                                              SUBTOTALS           $13,615.55                   $106.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 117 of 635                      Page No: 102             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                    5                     6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


12/05/2008            (64)     Amex                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $100.00                                    $306,166.80
                                                                    11/13/2008 through 2/14/2009)
12/05/2008            (64)     FCSO, Inc.                           A/R (Court Doc 526 applies to all transactions from             1121-000             $419.03                                    $306,585.83
                                                                    11/13/2008 through 2/14/2009)
12/05/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $917.60                                    $307,503.43
                                                                    11/13/2008 through 2/14/2009)
12/05/2008            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from             1121-000           $6,497.47                                    $314,000.90
                                                                    11/13/2008 through 2/14/2009)
12/05/2008                     Amex                                 Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $194.01         $313,806.89
                                                                    from 11/13/2008 through 2/14/2009)
12/08/2008            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from             1121-000           $4,142.89                                    $317,949.78
                                                                    11/13/2008 through 2/14/2009)
12/08/2008            (64)     HHP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $295.51                                    $318,245.29
                                                                    11/13/2008 through 2/14/2009)
12/08/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $653.36                                    $318,898.65
                                                                    11/13/2008 through 2/14/2009)
12/08/2008            (64)     HOI                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $1,217.36                                    $320,116.01
                                                                    11/13/2008 through 2/14/2009)
12/10/2008            (64)     FCSO, Inc.                           A/R (Court Doc 526 applies to all transactions from             1121-000           $3,084.21                                    $323,200.22
                                                                    11/13/2008 through 2/14/2009)
12/10/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $103.99                                    $323,304.21
                                                                    11/13/2008 through 2/14/2009)
12/11/2008            (64)     Avmed                                A/R (Court Doc 526 applies to all transactions from             1121-000           $2,663.78                                    $325,967.99
                                                                    11/13/2008 through 2/14/2009)
12/11/2008            (64)     Avmed-MDC                            A/R (Court Doc 526 applies to all transactions from             1121-000           $2,194.94                                    $328,162.93
                                                                    11/13/2008 through 2/14/2009)
12/11/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $292.86                                    $328,455.79
                                                                    11/13/2008 through 2/14/2009)
12/11/2008            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from             1121-000           $3,161.68                                    $331,617.47
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                                   SUBTOTALS           $25,744.68                   $194.01
                                                     Case 08-19029-LMI            Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 118 of 635                      Page No: 103             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                               4                                              5                     6                     7

   Transaction       Check /                       Paid to/                 Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                    Received From                                                                  Tran Code            $                     $


12/11/2008                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $84.42         $331,533.05
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                        $122.85         $331,410.20
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                        $302.85         $331,107.35
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/12/2008            (64)     FCSO, Inc.                            A/R (Court Doc 526 applies to all transactions from       1121-000             $646.88                                    $331,754.23
                                                                     11/13/2008 through 2/14/2009)
12/12/2008            (64)     HIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $746.34                                    $332,500.57
                                                                     11/13/2008 through 2/14/2009)
12/12/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,565.55                                    $334,066.12
                                                                     11/13/2008 through 2/14/2009)
12/12/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $2,282.77                                    $336,348.89
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from       1121-000              $44.40                                    $336,393.29
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $2,720.89                                    $339,114.18
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $3,923.00                                    $343,037.18
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     FCSO, INC. MED                        A/R (Court Doc 526 applies to all transactions from       1121-000           $1,650.72                                    $344,687.90
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     HHP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $443.83                                    $345,131.73
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $324.42                                    $345,456.15
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,344.43                                    $346,800.58
                                                                     11/13/2008 through 2/14/2009)
                                                                                                                              SUBTOTALS           $15,693.23                   $510.12
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 119 of 635                      Page No: 104            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                    7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


12/15/2008            (64)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,032.27                                   $348,832.85
                                                                    11/13/2008 through 2/14/2009)
12/16/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $2,955.67                                   $351,788.52
                                                                    11/13/2008 through 2/14/2009)
12/16/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $175.28                                   $351,963.80
                                                                    11/13/2008 through 2/14/2009)
12/17/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $1,554.34                                   $353,518.14
                                                                    11/13/2008 through 2/14/2009)
12/17/2008            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000             $102.20                                   $353,620.34
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $2,150.70                                   $355,771.04
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,399.05                                   $359,170.09
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $3,055.64                                   $362,225.73
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $656.34                                   $362,882.07
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $5,143.74                                   $368,025.81
                                                                    11/13/2008 through 2/14/2009)
12/18/2008           5549      Aventura DTG                         ML Budget Funding CP # 526 per order 2/6/09               9999-000                                    $65,000.00         $303,025.81
12/19/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $5,254.10                                   $308,279.91
                                                                    11/13/2008 through 2/14/2009)
12/19/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $168.78                                   $308,448.69
                                                                    11/13/2008 through 2/14/2009)
12/19/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $241.82                                   $308,690.51
                                                                    11/13/2008 through 2/14/2009)
12/19/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $420.05                                   $309,110.56
                                                                    11/13/2008 through 2/14/2009)



                                                                                                                             SUBTOTALS           $27,309.98              $65,000.00
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 120 of 635                      Page No: 105             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                     7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


12/19/2008                     Telecheck                            Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                        $114.70         $308,995.86
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
12/19/2008           5550      Midtown                              Post Sale A/R Dist # 1 CP # 526 per order 2/6/09          2990-000                                    $63,877.17          $245,118.69
12/22/2008            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000             $462.00                                    $245,580.69
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000             $839.23                                    $246,419.92
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000           $6,870.81                                    $253,290.73
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000             $118.85                                    $253,409.58
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     HHIC                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $103.99                                    $253,513.57
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $508.49                                    $254,022.06
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $600.02                                    $254,622.08
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (64)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,249.25                                    $255,871.33
                                                                    11/13/2008 through 2/14/2009)
12/23/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000             $394.71                                    $256,266.04
                                                                    11/13/2008 through 2/14/2009)
12/23/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $612.20                                    $256,878.24
                                                                    11/13/2008 through 2/14/2009)
12/24/2008            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $5,580.93                                    $262,459.17
                                                                    11/13/2008 through 2/14/2009)
12/24/2008            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $786.36                                    $263,245.53
                                                                    11/13/2008 through 2/14/2009)
12/26/2008            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $1,950.42                                    $265,195.95
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                             SUBTOTALS           $20,077.26              $63,991.87
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 121 of 635                      Page No: 106            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19062 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                              5                     6                    7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


12/26/2008            (64)     AVMED                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,317.89                                   $267,513.84
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (64)     FCSO, INC. MED                         A/R (Court Doc 526 applies to all transactions from       1121-000           $1,410.83                                   $268,924.67
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (64)     HHIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $273.36                                   $269,198.03
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (64)     HHIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $343.83                                   $269,541.86
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $544.29                                   $270,086.15
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000           $2,447.24                                   $272,533.39
                                                                      11/13/2008 through 2/14/2009)
12/26/2008           5551      ML                                     Pre Sale A/R Dist # 1 CP # 526 per order 2/6/09           4210-000                                    $97,076.72         $175,456.67
12/29/2008            (64)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $392.45                                   $175,849.12
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (64)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,114.76                                   $176,963.88
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (64)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $6,434.27                                   $183,398.15
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000           $1,832.50                                   $185,230.65
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (64)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $732.72                                   $185,963.37
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (64)     United HC                              A/R (Court Doc 526 applies to all transactions from       1121-000           $6,449.91                                   $192,413.28
                                                                      11/13/2008 through 2/14/2009)
12/30/2008            (64)     FCSO, INC. MED                         A/R (Court Doc 526 applies to all transactions from       1121-000             $700.69                                   $193,113.97
                                                                      11/13/2008 through 2/14/2009)
12/31/2008            (64)     FCSO, INC. MED                         A/R (Court Doc 526 applies to all transactions from       1121-000           $7,172.63                                   $200,286.60
                                                                      11/13/2008 through 2/14/2009)



                                                                                                                               SUBTOTALS           $32,167.37              $97,076.72
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 122 of 635                      Page No: 107            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                    7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


01/02/2009            (64)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from       1121-000           $1,611.84                                   $201,898.44
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $103.99                                   $202,002.43
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $456.63                                   $202,459.06
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $518.77                                   $202,977.83
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $800.02                                   $203,777.85
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $3,394.03                                   $207,171.88
                                                                    11/13/2008 through 2/14/2009)
01/02/2009                     Amex                                 Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $4.95         $207,166.93
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/02/2009           5552      Cardiac                              ML Budget Funding CP # 526 per order 2/6/09               9999-000                                    $80,000.00         $127,166.93
01/05/2009            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $4,014.46                                   $131,181.39
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $4,619.35                                   $135,800.74
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000             $470.21                                   $136,270.95
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000             $585.02                                   $136,855.97
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (64)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000           $4,354.00                                   $141,209.97
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000             $812.29                                   $142,022.26
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (64)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,911.77                                   $143,934.03
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                             SUBTOTALS           $23,652.38              $80,004.95
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 123 of 635                      Page No: 108             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                     7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


01/05/2009            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $4,091.99                                    $148,026.02
                                                                    11/13/2008 through 2/14/2009)
01/05/2009                     Amex                                 Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                          $4.49         $148,021.53
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/05/2009                     Bankcard MTOT                        Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00         $147,984.53
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/05/2009                     Bankcard MTOT                        Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00         $147,947.53
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/05/2009                     Yellowpage                           Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $27.50         $147,920.03
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/06/2009            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000             $741.93                                    $148,661.96
                                                                    11/13/2008 through 2/14/2009)
01/06/2009            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $1,315.70                                    $149,977.66
                                                                    11/13/2008 through 2/14/2009)
01/07/2009            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000             $975.84                                    $150,953.50
                                                                    11/13/2008 through 2/14/2009)
01/07/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,014.83                                    $151,968.33
                                                                    11/13/2008 through 2/14/2009)
01/08/2009            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $1,060.78                                    $153,029.11
                                                                    11/13/2008 through 2/14/2009)
01/08/2009            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,104.50                                    $156,133.61
                                                                    11/13/2008 through 2/14/2009)
01/08/2009            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $1,718.71                                    $157,852.32
                                                                    11/13/2008 through 2/14/2009)
01/09/2009            (64)     FCSO, INC. MED                       A/R (Court Doc 526 applies to all transactions from       1121-000           $4,184.51                                    $162,036.83
                                                                    11/13/2008 through 2/14/2009)


                                                                                                                             SUBTOTALS           $18,208.79                   $105.99
                                                     Case 08-19029-LMI            Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 124 of 635                      Page No: 109            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                               4                                              5                     6                    7

   Transaction       Check /                       Paid to/                 Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                  Tran Code            $                     $


01/09/2009            (64)     HHIC                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $214.81                                   $162,251.64
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $367.23                                   $162,618.87
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $818.44                                   $163,437.31
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000             $459.64                                   $163,896.95
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000           $1,250.61                                   $165,147.56
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $185.92                                   $165,333.48
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (64)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $1,387.55                                   $166,721.03
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (64)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from       1121-000           $1,293.43                                   $168,014.46
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (64)     HOI                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $737.02                                   $168,751.48
                                                                     11/13/2008 through 2/14/2009)
01/13/2009            (64)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from       1121-000           $2,904.71                                   $171,656.19
                                                                     11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $0.75         $171,655.44
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $6.09         $171,649.35
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                        $40.95         $171,608.40
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
01/14/2009            (64)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from       1121-000           $1,213.75                                   $172,822.15
                                                                     11/13/2008 through 2/14/2009)
                                                                                                                              SUBTOTALS           $10,833.11                   $47.79
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 125 of 635                      Page No: 110            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                    7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


01/15/2009            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000              $92.22                                   $172,914.37
                                                                    11/13/2008 through 2/14/2009)
01/15/2009            (64)     AVMED                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,663.28                                   $176,577.65
                                                                    11/13/2008 through 2/14/2009)
01/15/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $168.78                                   $176,746.43
                                                                    11/13/2008 through 2/14/2009)
01/15/2009            (64)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $2,749.10                                   $179,495.53
                                                                    11/13/2008 through 2/14/2009)
01/16/2009            (64)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from       1121-000           $2,007.11                                   $181,502.64
                                                                    11/13/2008 through 2/14/2009)
01/16/2009            (64)     HIC                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $396.78                                   $181,899.42
                                                                    11/13/2008 through 2/14/2009)
01/16/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $189.81                                   $182,089.23
                                                                    11/13/2008 through 2/14/2009)
01/16/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $630.65                                   $182,719.88
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     BCBS                                 A/R (Court Doc 526 applies to all transactions from       1121-000              $55.12                                   $182,775.00
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     BCBS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $1,666.43                                   $184,441.43
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     BCBS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $2,451.19                                   $186,892.62
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $287.27                                   $187,179.89
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $3,232.54                                   $190,412.43
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $890.03                                   $191,302.46
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (64)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $3,893.85                                   $195,196.31
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                             SUBTOTALS           $22,374.16                   $0.00
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 126 of 635                      Page No: 111             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                     7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


01/20/2009                     Telecheck                            Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $100.00         $195,096.31
                                                                    from 11/13/2008 through 2/14/2009)
01/21/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $401.73                                    $195,498.04
                                                                    11/13/2008 through 2/14/2009)
01/21/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $779.16                                    $196,277.20
                                                                    11/13/2008 through 2/14/2009)
01/22/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000             $379.24                                    $196,656.44
                                                                    11/13/2008 through 2/14/2009)
01/22/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000           $3,115.89                                    $199,772.33
                                                                    11/13/2008 through 2/14/2009)
01/22/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000           $3,999.20                                    $203,771.53
                                                                    11/13/2008 through 2/14/2009)
01/22/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $6,639.04                                    $210,410.57
                                                                    11/13/2008 through 2/14/2009)
01/22/2009            (64)     United                               A/R (Court Doc 526 applies to all transactions from             1121-000           $1,243.88                                    $211,654.45
                                                                    11/13/2008 through 2/14/2009)
01/22/2009                     Stop Pay Charge                      Operating Exp. (Court Doc CP # 526 per order 2/6/09             2690-000                                         $30.00         $211,624.45
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/22/2009           5554      Midtown                              Post Sale A/R Dist # 2 CP # 526 per order 2/6/09                2990-000                                    $51,680.44          $159,944.01
01/22/2009           5556      Midtown                              Post Sale A/R Dist # 3 CP # 526 per order 2/6/09                2990-000                                    $74,027.42           $85,916.59
01/23/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $773.49                                     $86,690.08
                                                                    11/13/2008 through 2/14/2009)
01/23/2009            (64)     HHIC                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $108.28                                     $86,798.36
                                                                    11/13/2008 through 2/14/2009)
01/23/2009            (64)     HIC                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $130.26                                     $86,928.62
                                                                    11/13/2008 through 2/14/2009)
01/23/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $108.28                                     $87,036.90
                                                                    11/13/2008 through 2/14/2009)



                                                                                                                                   SUBTOTALS           $17,678.45             $125,837.86
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 127 of 635                      Page No: 112               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19062 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                               5                    6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


01/23/2009            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000              $111.48                                      $87,148.38
                                                                      11/13/2008 through 2/14/2009)
01/23/2009            (64)     United                                 A/R (Court Doc 526 applies to all transactions from       1121-000            $5,692.20                                      $92,840.58
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (64)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $760.93                                      $93,601.51
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (64)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $890.58                                      $94,492.09
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (64)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000            $1,959.54                                      $96,451.63
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (64)     FCSO                                   A/R (Court Doc 526 applies to all transactions from       1121-000            $1,558.86                                      $98,010.49
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000              $957.49                                      $98,967.98
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (64)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000            $2,130.14                                     $101,098.12
                                                                      11/13/2008 through 2/14/2009)
01/26/2009           (101)     Deposit                                Reimbursement from Budget Funding 1/2/2009                1121-000            $3,706.58                                     $104,804.70
01/26/2009           (101)     Deposit                                Reimbursement from Budget Funding 1/2/2009                1121-000            $5,741.47                                     $110,546.17
01/26/2009           (101)     Deposit                                Reimbursement from Budget Funding 1/2/2009                1121-000            $6,953.29                                     $117,499.46
01/26/2009           (101)     Deposit                                Reimbursement from Budget Funding 1/2/2009                1121-000           $21,038.53                                     $138,537.99
01/26/2009           (101)     Deposit                                Reimbursement from Budget Funding 1/2/2009                1121-000           $42,560.13                                     $181,098.12
01/27/2009            (64)     FCSO                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $198.28                                     $181,296.40
                                                                      11/13/2008 through 2/14/2009)
01/27/2009           5553      ML                                     Pre Sale A/R Dist # 2 CP # 526 per order 2/6/09           4210-000                                         $488.41          $180,807.99
01/27/2009           5555      ML                                     Pre Sale A/R Dist # 3 CP # 526 per order 2/6/09           4210-000                                        $2,356.34         $178,451.65
01/28/2009            (64)     FCSO                                   A/R (Court Doc 526 applies to all transactions from       1121-000            $8,721.75                                     $187,173.40
                                                                      11/13/2008 through 2/14/2009)
01/28/2009            (64)     HHIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $430.68                                     $187,604.08
                                                                      11/13/2008 through 2/14/2009)


                                                                                                                               SUBTOTALS           $103,411.93                  $2,844.75
                                                    Case 08-19029-LMI            Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 128 of 635                      Page No: 113             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                               4                                              5                     6                     7

   Transaction       Check /                      Paid to/                 Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                  Tran Code            $                     $


01/28/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $199.12                                    $187,803.20
                                                                    11/13/2008 through 2/14/2009)
01/29/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000           $2,508.98                                    $190,312.18
                                                                    11/13/2008 through 2/14/2009)
01/29/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,664.95                                    $193,977.13
                                                                    11/13/2008 through 2/14/2009)
01/29/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $2,463.13                                    $196,440.26
                                                                    11/13/2008 through 2/14/2009)
01/29/2009            (64)     United                               A/R (Court Doc 526 applies to all transactions from       1121-000           $8,382.09                                    $204,822.35
                                                                    11/13/2008 through 2/14/2009)
01/30/2009            (64)     FCSO                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $3,545.17                                    $208,367.52
                                                                    11/13/2008 through 2/14/2009)
01/30/2009            (64)     HHIC                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $573.42                                    $208,940.94
                                                                    11/13/2008 through 2/14/2009)
01/30/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,049.63                                    $210,990.57
                                                                    11/13/2008 through 2/14/2009)
02/02/2009            (64)     BCBS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $5,563.68                                    $216,554.25
                                                                    11/13/2008 through 2/14/2009)
02/02/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $221.13                                    $216,775.38
                                                                    11/13/2008 through 2/14/2009)
02/02/2009            (64)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,964.91                                    $218,740.29
                                                                    11/13/2008 through 2/14/2009)
02/02/2009                     Bankcard MTOT                        Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00         $218,703.29
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
02/02/2009                     Bankcard MTOT                        Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00         $218,666.29
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
02/03/2009                     Yellowpage                           Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $27.50         $218,638.79
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
                                                                                                                             SUBTOTALS           $31,136.21                   $101.50
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 129 of 635                      Page No: 114               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                               3                                           4                                               5                    6                       7

   Transaction       Check /                          Paid to/             Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                              Tran Code            $                     $


02/04/2009            (64)     CHP                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,154.64                                      $219,793.43
02/04/2009            (64)     Laurence E. Zieper PA                ACCOUNTS RECEIVABLE                                       1121-000              $45.74                                      $219,839.17
02/04/2009            (64)     Medicare                             A/R (Court Doc 526 applies to all transactions from       1121-000           $3,934.57                                      $223,773.74
                                                                    11/13/2008 through 2/14/2009)
02/04/2009            (64)     Nancy Murray                         ACCOUNTS RECEIVABLE                                       1121-000             $164.04                                      $223,937.78
02/04/2009            (64)     CHP                                  Reversed Deposit 100001 3 ACCOUNTS RECEIVABLE             1121-000           ($1,154.64)                                    $222,783.14
02/04/2009            (64)     Laurence E. Zieper PA                Reversed Deposit 100001 1 ACCOUNTS RECEIVABLE             1121-000             ($45.74)                                     $222,737.40
02/04/2009            (64)     Nancy Murray                         Reversed Deposit 100001 2 ACCOUNTS RECEIVABLE             1121-000            ($164.04)                                     $222,573.36
02/04/2009                     Yellowpage                           Return payment for Operating Expenses                     2690-000                                         ($27.50)         $222,600.86
02/05/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,434.54                                      $226,035.40
                                                                    11/13/2008 through 2/14/2009)
02/05/2009            (64)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000           $9,105.47                                      $235,140.87
                                                                    11/13/2008 through 2/14/2009)
02/05/2009            (64)     HHIC                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $419.84                                      $235,560.71
                                                                    11/13/2008 through 2/14/2009)
02/05/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,218.39                                      $237,779.10
                                                                    11/13/2008 through 2/14/2009)
02/05/2009            (64)     United                               A/R (Court Doc 526 applies to all transactions from       1121-000              $49.45                                      $237,828.55
                                                                    11/13/2008 through 2/14/2009)
02/05/2009            (64)     United                               A/R (Court Doc 526 applies to all transactions from       1121-000           $3,009.32                                      $240,837.87
                                                                    11/13/2008 through 2/14/2009)
02/05/2009           5557      Midtown                              Post Sale A/R Dist # 6 CP # 526 per order 2/6/09          2990-000                                    $13,622.54            $227,215.33
02/05/2009           5559      Midtown                              Post Sale A/R Dist # 5 CP # 526 per order 2/6/09          2990-000                                        $9,000.74         $218,214.59
02/05/2009           5561      Midtown                              Post Sale A/R Dist # 4 CP # 526 per order 2/6/09          2990-000                                    $62,127.26            $156,087.33
02/06/2009            (64)     HHIC                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $426.58                                      $156,513.91
                                                                    11/13/2008 through 2/14/2009)
02/06/2009            (64)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $123.87                                      $156,637.78
                                                                    11/13/2008 through 2/14/2009)



                                                                                                                             SUBTOTALS           $22,722.03              $84,723.04
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 130 of 635                      Page No: 115               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19062 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                              5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


02/06/2009            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $430.68                                      $157,068.46
                                                                      11/13/2008 through 2/14/2009)
02/06/2009            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $437.69                                      $157,506.15
                                                                      11/13/2008 through 2/14/2009)
02/06/2009            (64)     Medicare                               A/R (Court Doc 526 applies to all transactions from       1121-000           $2,249.06                                      $159,755.21
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $270.71                                      $160,025.92
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $381.43                                      $160,407.35
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $4,488.59                                      $164,895.94
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     HHIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $103.56                                      $164,999.50
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $463.33                                      $165,462.83
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000           $1,882.61                                      $167,345.44
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000              $63.25                                      $167,408.69
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (64)     Medicare                               A/R (Court Doc 526 applies to all transactions from       1121-000             $950.01                                      $168,358.70
                                                                      11/13/2008 through 2/14/2009)
02/09/2009           5558      ML                                     Pre Sale A/R Dist # 5 CP # 526 per order 2/6/09           4210-000                                         $198.53          $168,160.17
02/09/2009           5560      ML                                     Pre Sale A/R Dist # 4 CP # 526 per order 2/6/09           4210-000                                         $464.75          $167,695.42
02/09/2009           5563      Cardiac                                Pre Sale A/R Dist # 8 CP # 526 per order 2/6/09           9999-000                                        $7,359.98         $160,335.44
02/10/2009            (64)     HIC                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $426.58                                      $160,762.02
                                                                      11/13/2008 through 2/14/2009)
02/10/2009            (64)     Medicare                               A/R (Court Doc 526 applies to all transactions from       1121-000           $6,094.30                                      $166,856.32
                                                                      11/13/2008 through 2/14/2009)


                                                                                                                               SUBTOTALS           $18,241.80                   $8,023.26
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 131 of 635                      Page No: 116            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                              5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


02/11/2009            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $139.41                                   $166,995.73
                                                                     11/13/2008 through 2/14/2009)
02/11/2009            (64)     Medicare                              A/R (Court Doc 526 applies to all transactions from       1121-000           $5,213.97                                   $172,209.70
                                                                     11/13/2008 through 2/14/2009)
02/11/2009                     Suntrust                              Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                        $39.90         $172,169.80
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
02/12/2009            (64)     Avmed                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $2,169.27                                   $174,339.07
                                                                     11/13/2008 through 2/14/2009)
02/12/2009            (64)     Avmed                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $4,116.29                                   $178,455.36
                                                                     11/13/2008 through 2/14/2009)
02/12/2009            (64)     Medicare                              A/R (Court Doc 526 applies to all transactions from       1121-000             $364.86                                   $178,820.22
                                                                     11/13/2008 through 2/14/2009)
02/12/2009            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000             $304.52                                   $179,124.74
                                                                     11/13/2008 through 2/14/2009)
02/12/2009            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000             $439.45                                   $179,564.19
                                                                     11/13/2008 through 2/14/2009)
02/12/2009            (64)     United HC                             A/R (Court Doc 526 applies to all transactions from       1121-000             $873.04                                   $180,437.23
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $471.86                                   $180,909.09
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $939.03                                   $181,848.12
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (64)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $2,310.31                                   $184,158.43
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (64)     Medicare                              A/R (Court Doc 526 applies to all transactions from       1121-000             $622.54                                   $184,780.97
                                                                     11/13/2008 through 2/14/2009)
02/17/2009            (64)     BCBS                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $365.72                                   $185,146.69
                                                                     2/15/2009 through 5/15/2009)



                                                                                                                              SUBTOTALS           $18,330.27                   $39.90
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 132 of 635                      Page No: 117            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


02/17/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $371.80                                   $185,518.49
                                                                    2/15/2009 through 5/15/2009)
02/17/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $904.74                                   $186,423.23
                                                                    2/15/2009 through 5/15/2009)
02/17/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $4,187.10                                   $190,610.33
                                                                    2/15/2009 through 5/15/2009)
02/17/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $463.71                                   $191,074.04
                                                                    2/15/2009 through 5/15/2009)
02/17/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,619.80                                   $192,693.84
                                                                    2/15/2009 through 5/15/2009)
02/17/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000             $842.56                                   $193,536.40
                                                                    2/15/2009 through 5/15/2009)
02/17/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000             $947.50                                   $194,483.90
                                                                    2/15/2009 through 5/15/2009)
02/18/2009                     Stop Pay Charge                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                        $30.00         $194,453.90
                                                                    from 2/15/2009 through 5/15/2009)
02/19/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,471.85                                   $195,925.75
                                                                    2/15/2009 through 5/15/2009)
02/19/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $2,756.81                                   $198,682.56
                                                                    2/15/2009 through 5/15/2009)
02/19/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000              $49.45                                   $198,732.01
                                                                    2/15/2009 through 5/15/2009)
02/19/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000             $233.66                                   $198,965.67
                                                                    2/15/2009 through 5/15/2009)
02/19/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000           $4,388.00                                   $203,353.67
                                                                    2/15/2009 through 5/15/2009)
02/19/2009                     Telecheck                            Operating Exp. (Court Doc CP # 526 per order 2/6/09             2690-000                                        $25.00         $203,328.67
                                                                    applies to all transactions from 2/15/2009 through
                                                                    5/15/2009)



                                                                                                                                   SUBTOTALS           $18,236.98                   $55.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 133 of 635                      Page No: 118            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


02/20/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,465.57                                  $205,794.24
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $4,812.75                                  $210,606.99
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,502.48                                  $212,109.47
                                                                    2/15/2009 through 5/15/2009)
02/24/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $162.59                                   $212,272.06
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $717.52                                   $212,989.58
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $11,019.81                                  $224,009.39
                                                                    2/15/2009 through 5/15/2009)
02/25/2009           5562      Midtown                              Post Sale A/R Dist # 7 CP # 526 per order 2/6/09          2990-000                                    $29,022.56         $194,986.83
02/25/2009           5564      Midtown                              Post Sale A/R Dist # 8 CP # 526 per order 2/6/09          2990-000                                    $21,630.74         $173,356.09
02/26/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000            $3,428.76                                  $176,784.85
                                                                    2/15/2009 through 5/15/2009)
02/26/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000            $4,964.06                                  $181,748.91
                                                                    2/15/2009 through 5/15/2009)
02/26/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $423.31                                   $182,172.22
                                                                    2/15/2009 through 5/15/2009)
02/26/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000            $3,094.60                                  $185,266.82
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (64)     HHP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $223.87                                   $185,490.69
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $383.92                                   $185,874.61
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,172.27                                  $187,046.88
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,025.12                                  $189,072.00
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $36,396.63              $50,653.30
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 134 of 635                      Page No: 119               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                       7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


02/27/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $4,574.30                                      $193,646.30
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $35.52                                      $193,681.82
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $642.67                                      $194,324.49
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,755.30                                      $199,079.79
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $573.42                                      $199,653.21
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $206.02                                      $199,859.23
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $519.11                                      $200,378.34
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,328.31                                      $201,706.65
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $674.95                                      $202,381.60
                                                                    2/15/2009 through 5/15/2009)
03/02/2009           5565      Midtown                              Post Sale A/R Dist # 9 CP # 526 per order 2/6/09          2990-000                                    $40,844.74            $161,536.86
03/02/2009           5567      Midtown                              Post Sale A/R Dist # 10 CP # 526 per order 2/6/09         2990-000                                        $6,936.08         $154,600.78
03/02/2009           5568      Midtown                              Post Sale A/R Dist # 11 CP # 526 per order 2/6/09         2990-000                                    $33,102.04            $121,498.74
03/03/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $456.84                                      $121,955.58
                                                                    2/15/2009 through 5/15/2009)
03/03/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,086.26                                      $124,041.84
                                                                    2/15/2009 through 5/15/2009)
03/03/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $1,643.05                                      $125,684.89
                                                                    2/15/2009 through 5/15/2009)
03/04/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $1,028.07                                      $126,712.96
                                                                    2/15/2009 through 5/15/2009)
03/04/2009                     Return Payment                       Return payment for Operating Expenses                     2690-000                                         ($37.00)         $126,749.96

                                                                                                                             SUBTOTALS           $18,523.82              $80,845.86
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 135 of 635                      Page No: 120              Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                              5                     6                      7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                    Received From                                                                 Tran Code            $                     $


03/04/2009                     Return Payment                       Return payment for Operating Expenses                     2690-000                                        ($37.00)         $126,786.96
03/04/2009                     Bankcard MTOT                        Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00          $126,749.96
                                                                    applies to all transactions from 2/15/2009 through
                                                                    5/15/2009)
03/04/2009                     Bankcard MTOT                        Operating Exp. (Court Doc CP # 526 per order 2/6/09       2690-000                                         $37.00          $126,712.96
                                                                    applies to all transactions from 2/15/2009 through
                                                                    5/15/2009)
03/04/2009           5566      Cardiac                              Pre Sale A/R Dist # 9 CP # 526 per order 2/6/09           9999-000                                        $150.00          $126,562.96
03/05/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $233.90                                     $126,796.86
                                                                    2/15/2009 through 5/15/2009)
03/05/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,240.74                                     $131,037.60
                                                                    2/15/2009 through 5/15/2009)
03/05/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,647.56                                     $135,685.16
                                                                    2/15/2009 through 5/15/2009)
03/05/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $457.38                                     $136,142.54
                                                                    2/15/2009 through 5/15/2009)
03/05/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,466.57                                     $138,609.11
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,098.11                                     $139,707.22
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,204.21                                     $140,911.43
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $537.64                                     $141,449.07
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $29.08                                     $141,478.15
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $214.73                                     $141,692.88
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $6,492.58                                     $148,185.46
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $21,622.50                   $187.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 136 of 635                      Page No: 121            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/09/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,359.32                                   $149,544.78
                                                                    2/15/2009 through 5/15/2009)
03/10/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,707.05                                   $151,251.83
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $553.00                                   $151,804.83
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $5,402.73                                   $157,207.56
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $141.16                                   $157,348.72
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,486.54                                   $158,835.26
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $687.63                                   $159,522.89
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000              $90.55                                   $159,613.44
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $235.13                                   $159,848.57
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $574.56                                   $160,423.13
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,370.86                                   $164,793.99
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $516.33                                   $165,310.32
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $629.66                                   $165,939.98
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $418.48                                   $166,358.46
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $3,914.73                                   $170,273.19
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $22,087.73                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 137 of 635                      Page No: 122            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/16/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $305.98                                   $170,579.17
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $357.56                                   $170,936.73
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $371.80                                   $171,308.53
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,252.99                                   $175,561.52
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $504.60                                   $176,066.12
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $276.40                                   $176,342.52
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $301.37                                   $176,643.89
                                                                    2/15/2009 through 5/15/2009)
03/17/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $230.26                                   $176,874.15
                                                                    2/15/2009 through 5/15/2009)
03/18/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,002.24                                   $177,876.39
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,424.95                                   $179,301.34
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,583.37                                   $182,884.71
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $224.60                                   $183,109.31
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $628.61                                   $183,737.92
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $993.26                                   $184,731.18
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $182.74                                   $184,913.92
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $14,640.73                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 138 of 635                      Page No: 123            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/20/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $3,250.10                                   $188,164.02
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $5,102.53                                   $193,266.55
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $302.22                                   $193,568.77
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,762.75                                   $198,331.52
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $543.95                                   $198,875.47
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $617.21                                   $199,492.68
                                                                    2/15/2009 through 5/15/2009)
03/24/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $733.33                                   $200,226.01
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,325.05                                   $201,551.06
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,900.69                                   $203,451.75
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $412.42                                   $203,864.17
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $454.24                                   $204,318.41
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,254.29                                   $205,572.70
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $9,690.42                                   $215,263.12
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $131.73                                   $215,394.85
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $246.08                                   $215,640.93
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $30,727.01                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 139 of 635                      Page No: 124            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/30/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,190.11                                   $216,831.04
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $5,813.82                                   $222,644.86
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     HHP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $458.80                                   $223,103.66
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $334.95                                   $223,438.61
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $379.52                                   $223,818.13
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,529.69                                   $225,347.82
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $756.87                                   $226,104.69
                                                                    2/15/2009 through 5/15/2009)
03/31/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $891.31                                   $226,996.00
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,808.07                                   $229,804.07
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,258.15                                   $234,062.22
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $51.60                                   $234,113.82
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $233.66                                   $234,347.48
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $108.28                                   $234,455.76
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (64)     HHP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $332.86                                   $234,788.62
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $213.18                                   $235,001.80
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $19,360.87                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 140 of 635                      Page No: 125               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


04/03/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from            1121-000           $1,323.17                                      $236,324.97
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from            1121-000           $8,042.27                                      $244,367.24
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from            1121-000              $66.92                                      $244,434.16
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from            1121-000             $704.62                                      $245,138.78
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from            1121-000           $1,790.51                                      $246,929.29
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from            1121-000           $5,720.58                                      $252,649.87
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     HHP                                  A/R (Court Doc 576 applies to all transactions from            1121-000             $394.50                                      $253,044.37
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from            1121-000             $127.03                                      $253,171.40
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from            1121-000             $575.77                                      $253,747.17
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from            1121-000           $1,266.78                                      $255,013.95
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from            1121-000           $6,066.38                                      $261,080.33
                                                                    2/15/2009 through 5/15/2009)
04/09/2009           5569      Cardiac                              Pre Sale A/R Dist # 12 CP # 526 per order 2/6/09               9999-000                                         $557.49          $260,522.84
04/09/2009           5572      Cardiac                              Pre Sale A/R Dist # 14 CP # 526 per order 2/6/09               9999-000                                        $1,007.93         $259,514.91
04/09/2009           5574      Cardiac                              Pre Sale A/R Dist # 15 CP # 526 per order 2/6/09               9999-000                                         $484.64          $259,030.27
04/09/2009           5577      Cardiac                              Pre Sale A/R Dist # 13 (Error) CP # 526 per order 2/6/09       9999-000                                        $2,778.30         $256,251.97
04/10/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from            1121-000             $446.13                                      $256,698.10
                                                                    2/15/2009 through 5/15/2009)
04/10/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from            1121-000           $1,409.03                                      $258,107.13
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                                  SUBTOTALS           $27,933.69                   $4,828.36
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 141 of 635                      Page No: 126            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/10/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,405.79                                   $260,512.92
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $325.14                                   $260,838.06
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $387.55                                   $261,225.61
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $671.39                                   $261,897.00
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,183.37                                   $263,080.37
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,218.35                                   $266,298.72
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $226.58                                   $266,525.30
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (64)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $671.42                                   $267,196.72
                                                                    2/15/2009 through 5/15/2009)
04/13/2009           5570      Midtown                              Post Sale A/R Dist # 12 CP # 526 per order 2/6/09         2990-000                                    $32,531.43         $234,665.29
04/13/2009           5571      Midtown                              Post Sale A/R Dist # 13 CP # 526 per order 2/6/09         2990-000                                    $21,068.27         $213,597.02
04/13/2009           5573      Midtown                              Post Sale A/R Dist # 14 CP # 526 per order 2/6/09         2990-000                                    $33,979.52         $179,617.50
04/13/2009           5575      Midtown                              Post Sale A/R Dist # 15 CP # 526 per order 2/6/09         2990-000                                    $24,889.40         $154,728.10
04/13/2009           5576      Midtown                              Post Sale A/R Dist # 16 CP # 526 per order 2/6/09         2990-000                                    $26,975.91         $127,752.19
04/14/2009                     Deposit                              Check written in error (#5577 Pre-Sale A/R Dist #13       9999-000           $2,778.30                                   $130,530.49
                                                                    4/9/2009) re-deposited
04/15/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $307.85                                   $130,838.34
                                                                    2/15/2009 through 5/15/2009)
04/16/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,471.76                                   $133,310.10
                                                                    2/15/2009 through 5/15/2009)
04/16/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,504.85                                   $135,814.95
                                                                    2/15/2009 through 5/15/2009)


                                                                                                                             SUBTOTALS           $17,152.35             $139,444.53
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 142 of 635                      Page No: 127            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/17/2009            (64)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $108.28                                   $135,923.23
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (64)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $303.99                                   $136,227.22
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (64)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $895.59                                   $137,122.81
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $4,851.39                                   $141,974.20
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $52.22                                   $142,026.42
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $98.79                                   $142,125.21
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $6,399.40                                   $148,524.61
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     HHP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $316.63                                   $148,841.24
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $332.86                                   $149,174.10
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $86.37                                   $149,260.47
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $964.79                                   $150,225.26
                                                                    2/15/2009 through 5/15/2009)
04/20/2009           5579      Midtown                              Post Sale A/R Dist # 19 CP # 526 per order 2/6/09         2990-000                                    $28,232.99         $121,992.27
04/21/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $118.98                                    $122,111.25
                                                                    2/15/2009 through 5/15/2009)
04/22/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,155.27                                   $123,266.52
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,258.35                                   $126,524.87
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                             SUBTOTALS           $18,942.91              $28,232.99
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 143 of 635                      Page No: 128            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/23/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,641.84                                   $130,166.71
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $785.15                                   $130,951.86
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $110.25                                   $131,062.11
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $398.25                                   $131,460.36
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $422.84                                   $131,883.20
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $450.00                                   $132,333.20
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $891.76                                   $133,224.96
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $372.27                                   $133,597.23
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,868.74                                   $135,465.97
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $7,265.48                                   $142,731.45
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $127.67                                   $142,859.12
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,476.11                                   $147,335.23
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $356.17                                   $147,691.40
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $419.84                                    $148,111.24
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $636.20                                   $148,747.44
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $22,222.57                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 144 of 635                      Page No: 129             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/28/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $441.16                                    $149,188.60
                                                                    2/15/2009 through 5/15/2009)
04/28/2009           5581      Midtown                              Post Sale A/R Dist # 20 CP # 526 per order 2/6/09         2990-000                                    $20,974.04          $128,214.56
04/29/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $213.18                                    $128,427.74
                                                                    2/15/2009 through 5/15/2009)
04/29/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $930.06                                    $129,357.80
                                                                    2/15/2009 through 5/15/2009)
04/29/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $888.91                                    $130,246.71
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $5,906.33                                    $136,153.04
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $6,636.48                                    $142,789.52
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $624.76                                    $143,414.28
                                                                    2/15/2009 through 5/15/2009)
04/30/2009           5580      Cardiac                              Pre Sale A/R Dist # 19 CP # 526 per order 2/6/09          9999-000                                        $114.26         $143,300.02
05/01/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $141.23                                    $143,441.25
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $570.89                                    $144,012.14
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $8,123.21                                    $152,135.35
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $333.59                                    $152,468.94
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $522.90                                    $152,991.84
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $857.20                                    $153,849.04
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,192.60                                    $158,041.64
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $30,382.50              $21,088.30
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 145 of 635                      Page No: 130            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/04/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,078.28                                  $160,119.92
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $1,208.90                                  $161,328.82
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $299.20                                   $161,628.02
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $311.36                                   $161,939.38
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000            $4,222.40                                  $166,161.78
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000            $4,661.31                                  $170,823.09
                                                                    2/15/2009 through 5/15/2009)
05/07/2009           5583      Midtown                              Post Sale A/R Dist # 21 CP # 526 per order 2/6/09         2990-000                                    $13,244.60         $157,578.49
05/08/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $97.91                                   $157,676.40
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $173.88                                   $157,850.28
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $325.03                                   $158,175.31
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,034.85                                  $159,210.16
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000              $81.76                                   $159,291.92
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $10,449.38                                  $169,741.30
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $4,035.04                                  $173,776.34
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $108.28                                   $173,884.62
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                             SUBTOTALS           $29,087.58              $13,244.60
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 146 of 635                      Page No: 131               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/11/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,081.47                                      $174,966.09
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $523.84                                      $175,489.93
                                                                    2/15/2009 through 5/15/2009)
05/12/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $230.26                                      $175,720.19
                                                                    2/15/2009 through 5/15/2009)
05/12/2009           5602      Midtown                              Post Sale A/R Dist # 22 CP # 526 per order 2/6/09         2990-000                                    $17,113.37            $158,606.82
05/13/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $434.50                                      $159,041.32
                                                                    2/15/2009 through 5/15/2009)
05/13/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $894.50                                      $159,935.82
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,064.22                                      $161,000.04
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,486.36                                      $162,486.40
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $299.93                                      $162,786.33
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,072.28                                      $163,858.61
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $464.77                                      $164,323.38
                                                                    2/15/2009 through 5/15/2009)
05/15/2009           5582      Cardiac                              Pre Sale A/R Dist # 21 CP # 526 per order 2/6/09          2990-000                                          $31.52          $164,291.86
05/15/2009           5600      Cardiac                              Budget Funding CP # 526 per order 2/6/09                  9999-000                                        $3,771.10         $160,520.76
05/15/2009           5601      Cardiac                              Pre Sale A/R Dist # 22 CP # 526 per order 2/6/09          9999-000                                        $2,742.65         $157,778.11
05/18/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $79.03                                      $157,857.14
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $102.94                                      $157,960.08
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,202.76                                      $161,162.84
                                                                    5/15/2009 through 6/30/2009)

                                                                                                                             SUBTOTALS           $10,936.86              $23,658.64
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 147 of 635                      Page No: 132             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/18/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,217.59                                    $162,380.43
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $244.82                                    $162,625.25
                                                                    5/15/2009 through 6/30/2009)
05/20/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $632.19                                    $163,257.44
                                                                    5/15/2009 through 6/30/2009)
05/20/2009           5599      Midtown                              Post Sale A/R Dist # 23 CP # 701 per order 5/20/09        2990-000                                    $20,550.02          $142,707.42
05/21/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,687.35                                    $147,394.77
                                                                    5/15/2009 through 6/30/2009)
05/21/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,833.60                                    $152,228.37
                                                                    5/15/2009 through 6/30/2009)
05/21/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $465.70                                    $152,694.07
                                                                    5/15/2009 through 6/30/2009)
05/21/2009           5598      Cardiac                              Pre Sale A/R Dist # 23 CP # 701 per order 5/20/09         9999-000                                        $930.06         $151,764.01
05/22/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $329.15                                    $152,093.16
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (64)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $426.58                                    $152,519.74
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $103.84                                    $152,623.58
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,553.54                                    $154,177.12
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $508.63                                    $154,685.75
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,892.98                                    $156,578.73
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $8,211.47                                    $164,790.20
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $67.75                                    $164,857.95
                                                                    5/15/2009 through 6/30/2009)

                                                                                                                             SUBTOTALS           $25,175.19              $21,480.08
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 148 of 635                      Page No: 133               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/26/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $316.16                                      $165,174.11
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $925.46                                      $166,099.57
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,390.94                                      $170,490.51
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $716.90                                      $171,207.41
                                                                    5/15/2009 through 6/30/2009)
05/27/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $907.97                                      $172,115.38
                                                                    5/15/2009 through 6/30/2009)
05/27/2009           5597      Midtown                              Post Sale A/R Dist # 24 CP # 701 per order 5/20/09        2990-000                                    $29,641.65            $142,473.73
05/28/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,669.85                                      $144,143.58
                                                                    5/15/2009 through 6/30/2009)
05/28/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,452.70                                      $147,596.28
                                                                    5/15/2009 through 6/30/2009)
05/28/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $685.31                                      $148,281.59
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $426.58                                      $148,708.17
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $630.91                                      $149,339.08
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $725.54                                      $150,064.62
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $350.06                                      $150,414.68
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $365.90                                      $150,780.58
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,874.58                                      $153,655.16
                                                                    5/15/2009 through 6/30/2009)
05/29/2009           5596      Cardiac                              Pre Sale A/R Dist # 24 CP # 701 per order 5/20/09         9999-000                                        $1,208.90         $152,446.26

                                                                                                                             SUBTOTALS           $18,438.86              $30,850.55
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 149 of 635                      Page No: 134            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/01/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $196.76                                   $152,643.02
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $880.30                                   $153,523.32
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,647.13                                   $155,170.45
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,837.80                                   $157,008.25
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $792.31                                   $157,800.56
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $4,544.39                                   $162,344.95
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $334.83                                   $162,679.78
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $189.10                                   $162,868.88
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $252.87                                   $163,121.75
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $1,153.76                                   $164,275.51
                                                                    5/15/2009 through 6/30/2009)
06/04/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $452.43                                   $164,727.94
                                                                    5/15/2009 through 6/30/2009)
06/04/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $747.92                                   $165,475.86
                                                                    5/15/2009 through 6/30/2009)
06/05/2009            (64)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $157.44                                   $165,633.30
                                                                    5/15/2009 through 6/30/2009)
06/05/2009           5595      Midtown                              Post Sale A/R Dist # 25 CP # 701 per order 5/20/09        2990-000                                    $10,036.25         $155,597.05
06/08/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $106.49                                   $155,703.54
                                                                    5/15/2009 through 6/30/2009)



                                                                                                                             SUBTOTALS           $13,293.53              $10,036.25
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 150 of 635                      Page No: 135            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/08/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $739.47                                   $156,443.01
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,569.57                                   $158,012.58
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,500.82                                   $160,513.40
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $338.39                                   $160,851.79
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,081.22                                   $161,933.01
                                                                    5/15/2009 through 6/30/2009)
06/11/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,557.87                                   $164,490.88
                                                                    5/15/2009 through 6/30/2009)
06/11/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $5,824.93                                   $170,315.81
                                                                    5/15/2009 through 6/30/2009)
06/11/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $100.00                                   $170,415.81
                                                                    5/15/2009 through 6/30/2009)
06/12/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $300.00                                   $170,715.81
                                                                    5/15/2009 through 6/30/2009)
06/12/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $400.00                                   $171,115.81
                                                                    5/15/2009 through 6/30/2009)
06/12/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $258.91                                   $171,374.72
                                                                    5/15/2009 through 6/30/2009)
06/12/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $286.29                                   $171,661.01
                                                                    5/15/2009 through 6/30/2009)
06/12/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $8,430.92                                   $180,091.93
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $35.00                                   $180,126.93
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $116.51                                   $180,243.44
                                                                    5/15/2009 through 6/30/2009)

                                                                                                                             SUBTOTALS           $24,539.90                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 151 of 635                      Page No: 136               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/15/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,502.81                                      $181,746.25
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,449.61                                      $189,195.86
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $656.84                                      $189,852.70
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,106.51                                      $191,959.21
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $628.97                                      $192,588.18
                                                                    5/15/2009 through 6/30/2009)
06/16/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,138.08                                      $193,726.26
                                                                    5/15/2009 through 6/30/2009)
06/16/2009           5590      Midtown                              Post Sale A/R Dist # 28 CP # 701 per order 5/20/09        2990-000                                    $19,787.37            $173,938.89
06/16/2009           5591      Midtown                              Post Sale A/R Dist # 27 CP # 701 per order 5/20/09        2990-000                                        $9,108.21         $164,830.68
06/16/2009           5593      Midtown                              Post Sale A/R Dist # 26 CP # 701 per order 5/20/09        2990-000                                        $7,015.43         $157,815.25
06/17/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $642.85                                      $158,458.10
                                                                    5/15/2009 through 6/30/2009)
06/17/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,002.09                                      $159,460.19
                                                                    5/15/2009 through 6/30/2009)
06/17/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,697.12                                      $162,157.31
                                                                    5/15/2009 through 6/30/2009)
06/17/2009           5589      Cardiac                              Pre Sale A/R Dist # 28 CP # 701 per order 5/20/09         9999-000                                        $3,210.36         $158,946.95
06/17/2009           5592      Cardiac                              Pre Sale A/R Dist # 26 CP # 701 per order 5/20/09         9999-000                                         $710.52          $158,236.43
06/17/2009           5594      Cardiac                              Pre Sale A/R Dist # 25 CP # 701 per order 5/20/09         9999-000                                         $299.93          $157,936.50
06/18/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,012.97                                      $158,949.47
                                                                    5/15/2009 through 6/30/2009)
06/18/2009            (64)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,602.99                                      $162,552.46
                                                                    5/15/2009 through 6/30/2009)
06/19/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $857.26                                      $163,409.72
                                                                    5/15/2009 through 6/30/2009)
                                                                                                                             SUBTOTALS           $23,298.10              $40,131.82
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 152 of 635                      Page No: 137               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/19/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $631.74                                      $164,041.46
                                                                    5/15/2009 through 6/30/2009)
06/19/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $741.98                                      $164,783.44
                                                                    5/15/2009 through 6/30/2009)
06/19/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $913.10                                      $165,696.54
                                                                    5/15/2009 through 6/30/2009)
06/19/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,017.23                                      $167,713.77
                                                                    5/15/2009 through 6/30/2009)
06/19/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $5,939.32                                      $173,653.09
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $464.75                                      $174,117.84
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,152.37                                      $175,270.21
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,902.89                                      $179,173.10
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,321.17                                      $180,494.27
                                                                    5/15/2009 through 6/30/2009)
06/24/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,895.32                                      $182,389.59
                                                                    5/15/2009 through 6/30/2009)
06/24/2009           5586      Cardiac                              Pre Sale A/R Dist # 30 CP # 701 per order 5/20/09         9999-000                                         $991.54          $181,398.05
06/24/2009           5587      Midtown                              Post Sale A/R Dist # 30 CP # 701 per order 5/20/09        2990-000                                    $14,527.22            $166,870.83
06/24/2009           5588      Midtown                              Post Sale A/R Dist # 29 CP # 701 per order 5/20/09        2990-000                                        $6,889.48         $159,981.35
06/25/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $229.98                                      $160,211.33
                                                                    5/15/2009 through 6/30/2009)
06/25/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $995.71                                      $161,207.04
                                                                    5/15/2009 through 6/30/2009)
06/25/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $3,826.83                                      $165,033.87
                                                                    5/15/2009 through 6/30/2009)


                                                                                                                             SUBTOTALS           $24,032.39              $22,408.24
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 153 of 635                      Page No: 138            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/26/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $95.56                                   $165,129.43
                                                                    5/15/2009 through 6/30/2009)
06/26/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $995.01                                   $166,124.44
                                                                    5/15/2009 through 6/30/2009)
06/26/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $278.27                                   $166,402.71
                                                                    5/15/2009 through 6/30/2009)
06/26/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $324.90                                   $166,727.61
                                                                    5/15/2009 through 6/30/2009)
06/26/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $6,798.42                                   $173,526.03
                                                                    5/15/2009 through 6/30/2009)
06/29/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $598.62                                   $174,124.65
                                                                    5/15/2009 through 6/30/2009)
06/29/2009            (64)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $4,889.85                                   $179,014.50
                                                                    5/15/2009 through 6/30/2009)
06/29/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $770.09                                   $179,784.59
                                                                    5/15/2009 through 6/30/2009)
06/29/2009            (64)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $856.31                                   $180,640.90
                                                                    5/15/2009 through 6/30/2009)
06/30/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,178.15                                   $181,819.05
                                                                    5/15/2009 through 6/30/2009)
07/01/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000              $55.94                                   $181,874.99
                                                                    5/15/2009 through 9/30/2009)
07/01/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,262.31                                   $184,137.30
                                                                    5/15/2009 through 9/30/2009)
07/02/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,654.68                                   $186,791.98
                                                                    5/15/2009 through 9/30/2009)
07/02/2009            (64)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $4,241.92                                   $191,033.90
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (64)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $441.16                                   $191,475.06
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $26,441.19                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 154 of 635                      Page No: 139               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/03/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $347.86                                      $191,822.92
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (64)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,818.33                                      $194,641.25
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $309.95                                      $194,951.20
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,594.03                                      $196,545.23
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (64)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $3,255.71                                      $199,800.94
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $204.71                                      $200,005.65
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $388.05                                      $200,393.70
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $630.19                                      $201,023.89
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $1,889.18                                      $202,913.07
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $8,274.07                                      $211,187.14
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000           $1,375.64                                      $212,562.78
                                                                    5/15/2009 through 9/30/2009)
07/06/2009           5584      Midtown                              Post Sale A/R Dist # 31CP # 701 per order 5/20/09         2990-000                                        $2,000.00         $210,562.78
07/06/2009           5622      Midtown                              Post Sale A/R Dist # 33 CP # 701 per order 5/20/09        2990-000                                    $54,764.25            $155,798.53
07/06/2009           5623      Midtown                              Post Sale A/R Dist # 32 CP # 701 per order 5/20/09        2990-000                                    $11,758.58            $144,039.95
07/06/2009           5624      Midtown                              Post Sale A/R Dist # 18 CP # 701 per order 5/20/09        2990-000                                    $11,893.73            $132,146.22
07/06/2009           5625      Midtown                              Post Sale A/R Dist # 17 CP # 701 per order 5/20/09        2990-000                                    $14,640.73            $117,505.49
07/07/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $930.58                                      $118,436.07
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                             SUBTOTALS           $22,018.30              $95,057.29
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 155 of 635                      Page No: 140               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/08/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $413.20                                      $118,849.27
                                                                    5/15/2009 through 9/30/2009)
07/08/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $159.41                                      $119,008.68
                                                                    5/15/2009 through 9/30/2009)
07/08/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $172.52                                      $119,181.20
                                                                    5/15/2009 through 9/30/2009)
07/08/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $338.54                                      $119,519.74
                                                                    5/15/2009 through 9/30/2009)
07/09/2009            (64)     AvMed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,214.59                                      $120,734.33
                                                                    5/15/2009 through 9/30/2009)
07/09/2009            (64)     AvMed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $2,914.51                                      $123,648.84
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $424.57                                      $124,073.41
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000           $4,883.72                                      $128,957.13
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $190.11                                      $129,147.24
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $3,002.11                                      $132,149.35
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $853.11                                      $133,002.46
                                                                    5/15/2009 through 9/30/2009)
07/14/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $411.21                                      $133,413.67
                                                                    5/15/2009 through 9/30/2009)
07/14/2009           5585      Midtown                              Post Sale A/R Dist # 31 CP # 701 per order 5/20/09        2990-000                                    $20,037.22            $113,376.45
07/14/2009           5618      Midtown                              Post Sale A/R Dist # 36 CP # 701 per order 5/20/09        2990-000                                        $9,296.91         $104,079.54
07/14/2009           5619      Midtown                              Post Sale A/R Dist # 34 CP # 701 per order 5/20/09        2990-000                                    $11,900.37             $92,179.17
07/16/2009            (64)     AvMed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,423.19                                       $93,602.36
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                             SUBTOTALS           $16,400.79              $41,234.50
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 156 of 635                      Page No: 141               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/16/2009            (64)     AvMed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $2,546.37                                       $96,148.73
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000              $71.04                                       $96,219.77
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000           $1,280.39                                       $97,500.16
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000           $4,810.63                                      $102,310.79
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $95.28                                      $102,406.07
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $144.20                                      $102,550.27
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $172.64                                      $102,722.91
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $723.95                                      $103,446.86
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $2,880.12                                      $106,326.98
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $607.00                                      $106,933.98
                                                                    5/15/2009 through 9/30/2009)
07/20/2009           5616      Midtown                              Post Sale A/R Dist # 36 CP # 701 per order 5/20/09        2990-000                                    $18,066.17             $88,867.81
07/22/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $252.75                                       $89,120.56
                                                                    5/15/2009 through 9/30/2009)
07/22/2009           5612      Midtown                              Post Sale A/R Dist # 37 CP # 701 per order 5/20/09        2990-000                                        $3,452.70          $85,667.86
07/22/2009           5613      Midtown                              Post Sale A/R Dist # 33 CP # 701 per order 5/20/09        2990-000                                        $1,225.69          $84,442.17
07/22/2009           5614      Midtown                              Post Sale A/R Dist # 37 CP # 701 per order 5/20/09        2990-000                                        $5,554.19          $78,887.98
07/22/2009           5615      Cardiac                              Pre Sale A/R Dist # 36 CP # 701 per order 5/20/09         9999-000                                         $593.12           $78,294.86
07/22/2009           5617      Midtown                              Post Sale A/R Dist # 35 CP # 701 per order 5/20/09        2990-000                                        $7,477.94          $70,816.92
07/22/2009           5620      Cardiac                              Pre Sale A/R Dist # 33 CP # 701 per order 5/20/09         9999-000                                         $236.38           $70,580.54


                                                                                                                             SUBTOTALS           $13,584.37              $36,606.19
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 157 of 635                      Page No: 142            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/23/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,341.04                                    $71,921.58
                                                                    5/15/2009 through 9/30/2009)
07/23/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,604.86                                    $73,526.44
                                                                    5/15/2009 through 9/30/2009)
07/24/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $734.84                                    $74,261.28
                                                                    5/15/2009 through 9/30/2009)
07/24/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $680.69                                    $74,941.97
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $201.16                                    $75,143.13
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $476.94                                    $75,620.07
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $4,196.17                                    $79,816.24
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000           $1,461.86                                    $81,278.10
                                                                    5/15/2009 through 9/30/2009)
07/29/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $324.90                                    $81,603.00
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000             $494.89                                    $82,097.89
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000             $643.70                                    $82,741.59
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $3,855.26                                    $86,596.85
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $494.77                                    $87,091.62
                                                                    5/15/2009 through 9/30/2009)
08/06/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000             $123.75                                    $87,215.37
                                                                    5/15/2009 through 9/30/2009)
08/06/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000             $456.52                                    $87,671.89
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $17,091.35                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 158 of 635                      Page No: 143               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/07/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000              $16.95                                       $87,688.84
                                                                    5/15/2009 through 9/30/2009)
08/07/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000              $79.22                                       $87,768.06
                                                                    5/15/2009 through 9/30/2009)
08/07/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $516.21                                       $88,284.27
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $13.61                                       $88,297.88
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $800.85                                       $89,098.73
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $862.23                                       $89,960.96
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $4,302.88                                       $94,263.84
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $144.68                                       $94,408.52
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000           $1,370.88                                       $95,779.40
                                                                    5/15/2009 through 9/30/2009)
08/11/2009           5610      Midtown                              Post Sale A/R Dist # 39 CP # 701 per order 5/20/09        2990-000                                        $6,291.47          $89,487.93
08/11/2009            5611     Midtown                              Post Sale A/R Dist # 38 CP # 701 per order 5/20/09        2990-000                                    $14,588.16             $74,899.77
08/12/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000                 $9.39                                     $74,909.16
                                                                    5/15/2009 through 9/30/2009)
08/13/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000             $669.83                                       $75,578.99
                                                                    5/15/2009 through 9/30/2009)
08/13/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,019.60                                       $76,598.59
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $857.76                                       $77,456.35
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $659.69                                        $78,116.04
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $11,323.78              $20,879.63
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 159 of 635                      Page No: 144               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                                5                   6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code             $                    $


08/17/2009            (64)     BCBS                                 A/R (Court Doc 701applies to all transactions from        1121-000               $95.87                                       $78,211.91
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $150.55                                      $78,362.46
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $156.21                                      $78,518.67
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $796.68                                      $79,315.35
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $3,602.63                                     $82,917.98
                                                                    5/15/2009 through 9/30/2009)
08/18/2009           5608      Midtown                              Post Sale A/R Dist # 41 CP # 701 per order 5/20/09        2990-000                                        $4,962.41          $77,955.57
08/18/2009           5609      Midtown                              Post Sale A/R Dist # 40 CP # 701 per order 5/20/09        2990-000                                        $7,799.62          $70,155.95
08/20/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000              $154.14                                      $70,310.09
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000              $221.04                                      $70,531.13
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (64)     Medicare                             A/R (Court Doc 701applies to all transactions from        1121-000           $120,217.61                                    $190,748.74
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000              $108.54                                     $190,857.28
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000              $411.64                                     $191,268.92
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (64)     BCBS                                 A/R (Court Doc 701applies to all transactions from        1121-000              $189.70                                     $191,458.62
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $656.29                                     $192,114.91
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $1,087.06                                    $193,201.97
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $7,303.19                                    $200,505.16
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $135,151.15             $12,762.03
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 160 of 635                      Page No: 145               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/24/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000            $1,911.62                                     $202,416.78
                                                                    5/15/2009 through 9/30/2009)
08/26/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000           $10,391.41                                     $212,808.19
                                                                    5/15/2009 through 9/30/2009)
08/27/2009            (64)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000             $296.70                                      $213,104.89
                                                                    5/15/2009 through 9/30/2009)
08/28/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000           $70,426.38                                     $283,531.27
                                                                    5/15/2009 through 9/30/2009)
08/28/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000             $171.05                                      $283,702.32
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $119.61                                      $283,821.93
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     BCBS                                 A/R (Court Doc701 applies to all transactions from        1121-000             $165.34                                      $283,987.27
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     BCBS                                 A/R (Court Doc701 applies to all transactions from        1121-000             $367.52                                      $284,354.79
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $877.63                                      $285,232.42
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000            $2,899.68                                     $288,132.10
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000            $1,432.63                                     $289,564.73
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000            $1,674.37                                     $291,239.10
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000            $6,969.64                                     $298,208.74
                                                                    5/15/2009 through 9/30/2009)
08/31/2009           5606      Midtown                              Post Sale A/R Dist # 43 CP # 701 per order 5/20/09        2990-000                                   $125,240.59            $172,968.15
08/31/2009           5607      Midtown                              Post Sale A/R Dist # 42 CP # 701 per order 5/20/09        2990-000                                        $9,021.97         $163,946.18
09/02/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000             $709.90                                      $164,656.08
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $98,413.48             $134,262.56
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 161 of 635                      Page No: 146            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


09/03/2009            (64)     Medicaid                             A/R (Court Doc 701 applies to all transactions from       1121-000             $368.32                                   $165,024.40
                                                                    5/15/2009 through 9/30/2009)
09/03/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000             $542.96                                   $165,567.36
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000              $15.00                                   $165,582.36
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (64)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000              $31.00                                   $165,613.36
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000            $1,471.81                                  $167,085.17
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (64)     HMP                                  Correction Deposit # 1711                                 1121-000               ($0.06)                                 $167,085.11
09/08/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $111.14                                   $167,196.25
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $456.87                                   $167,653.12
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $488.50                                   $168,141.62
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000            $1,222.15                                  $169,363.77
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (64)     BCBS                                 A/R (Court Doc 701applies to all transactions from        1121-000            $2,680.72                                  $172,044.49
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $442.66                                   $172,487.15
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (64)     Medicare                             A/R (Court Doc 701applies to all transactions from        1121-000             $501.57                                   $172,988.72
                                                                    5/15/2009 through 9/30/2009)
09/09/2009           5605      Midtown                              Post Sale A/R Dist # 44 CP # 701 per order 5/20/09        2990-000                                    $92,656.88          $80,331.84
09/10/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from       1121-000              $64.79                                    $80,396.63
                                                                    5/15/2009 through 9/30/2009)
09/11/2009            (64)     Medicare                             A/R (Court Doc 701 applies to all transactions from       1121-000           $24,956.46                                  $105,353.09
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $33,353.89              $92,656.88
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 162 of 635                      Page No: 147            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                          3                                                4                                                 5                    6                    7

   Transaction       Check /                     Paid to/                   Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                     Tran Code            $                     $


09/11/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from         1121-000             $179.90                                   $105,532.99
                                                                    5/15/2009 through 9/30/2009)
09/11/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from         1121-000            $2,141.87                                  $107,674.86
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (64)     BCBS                                 A/R (Court Doc 701 applies to all transactions from         1121-000            $1,784.84                                  $109,459.70
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (64)     HOI                                  A/R (Court Doc 701 applies to all transactions from         1121-000             $927.62                                   $110,387.32
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (64)     United                               A/R (Court Doc 701 applies to all transactions from         1121-000            $1,182.47                                   $111,569.79
                                                                    5/15/2009 through 9/30/2009)
09/15/2009            (64)     Medicare                             A/R (Court applies to all transactions from 5/15/2009       1121-000            $9,425.30                                  $120,995.09
                                                                    through 9/30/2009)
09/16/2009            (64)     HMP                                  A/R (Court Doc 811 applies to all transactions from         1121-000             $434.50                                   $121,429.59
                                                                    5/15/2009 through 9/30/2009)
09/16/2009            (64)     Medicare                             A/R (Court Doc 576 applies to all transactions from         1121-000            $1,076.46                                  $122,506.05
                                                                    5/15/2009 through 9/30/2009)
09/17/2009            (64)     Medicaid                             A/R                                                         1121-000            $2,364.01                                  $124,870.06
09/17/2009            (64)     Medicare                             A/R                                                         1121-000           $50,989.47                                  $175,859.53
09/17/2009           5604      Midtown                              Post Sale A/R Dist # 45 CP # 811 per order 9/16/09          2990-000                                    $17,645.35         $158,214.18
09/18/2009            (64)     Medicare                             A/R                                                         1121-000            $6,244.85                                  $164,459.03
09/18/2009            (64)     United                               A/R                                                         1121-000              $29.59                                   $164,488.62
09/21/2009            (64)     BCBS                                 A/R                                                         1121-000             $164.08                                   $164,652.70
09/21/2009            (64)     BCBS                                 A/R                                                         1121-000             $338.14                                   $164,990.84
09/21/2009            (64)     BCBS                                 A/R                                                         1121-000             $891.81                                   $165,882.65
09/21/2009            (64)     Medicare                             A/R                                                         1121-000             $248.67                                   $166,131.32
09/23/2009            (64)     Medicare                             A/R (                                                       1121-000             $608.04                                   $166,739.36
09/23/2009           5651      Midtown                              Post Sale A/R Dist # 46 CP # 811 per order 9/16/09          2990-000                                    $32,570.56         $134,168.80
09/24/2009            (64)     AvMed                                A/R                                                         1121-000             $498.11                                   $134,666.91
09/24/2009            (64)     Medicaid                             A/R                                                         1121-000            $1,506.46                                  $136,173.37

                                                                                                                               SUBTOTALS           $81,036.19              $50,215.91
                                                    Case 08-19029-LMI            Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 163 of 635                      Page No: 148               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                               4                                                    5                     6                       7

   Transaction       Check /                      Paid to/                 Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                   Received From                                                                        Tran Code            $                     $


09/24/2009            (64)     Medicare                             A/R                                                             1121-000             $229.98                                      $136,403.35
09/25/2009            (64)     United                               A/R                                                             1121-000             $180.40                                      $136,583.75
09/29/2009           5649      Cardiac                              Budget Funding CP # 811 per order 9/16/09                       9999-000                                   $131,241.99               $5,341.76
09/30/2009            (64)     Medicare                             A/R                                                             1121-000           $6,317.30                                        $11,659.06
09/30/2009           5650      Cardiac                              Pre Sale A/R Dist # 46 CP # 811 per order 9/16/09               9999-000                                         $676.07           $10,982.99
10/01/2009            (64)     Avmed                                A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $312.32                                        $11,295.31
                                                                    from 9/30/09 through 12/31/09)
10/01/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000                 $4.39                                      $11,299.70
                                                                    from 9/30/09 through 12/31/09)
10/01/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $2,162.99                                       $13,462.69
                                                                    from 9/30/09 through 12/31/09)
10/02/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $82.49                                       $13,545.18
                                                                    from 9/30/09 through 12/31/09)
10/02/2009            (64)     United Health                        A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $34.73                                       $13,579.91
                                                                    from 9/30/09 through 12/31/09)
10/06/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $6,982.99                                       $20,562.90
                                                                    from 9/30/09 through 12/31/09)
10/07/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $303.98                                       $20,866.88
                                                                    from 9/30/09 through 12/31/09)
10/07/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $1,081.08                                       $21,947.96
                                                                    from 9/30/09 through 12/31/09)
10/07/2009           5648      Cardiac                              Weekly Sweep                                                    9999-000                                        $4,665.69          $17,282.27
10/08/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $124.62                                       $17,406.89
                                                                    from 9/30/09 through 12/31/09)
10/09/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $650.27                                       $18,057.16
                                                                    from 9/30/09 through 12/31/09)
10/09/2009            (64)     United Health                        A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $142.21                                       $18,199.37
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $108.62                                       $18,307.99
                                                                    from 9/30/09 through 12/31/09)
                                                                                                                                   SUBTOTALS           $18,718.37             $136,583.75
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 164 of 635                      Page No: 149               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                     5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


10/13/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $835.75                                       $19,143.74
                                                                    from 9/30/09 through 12/31/09)
10/13/2009           5647      Cardiac                              Weekly Sweep                                                    9999-000                                        $8,831.73          $10,312.01
10/14/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $6,846.18                                      $17,158.19
                                                                    from 9/30/09 through 12/31/09)
10/15/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $144.66                                       $17,302.85
                                                                    from 9/30/09 through 12/31/09)
10/15/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $355.01                                       $17,657.86
                                                                    from 9/30/09 through 12/31/09)
10/16/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $2,559.16                                      $20,217.02
                                                                    from 9/30/09 through 12/31/09)
10/16/2009           5646      Cardiac                              Weekly Sweep                                                    9999-000                                        $9,367.64          $10,849.38
10/19/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $764.79                                        $11,614.17
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $784.90                                       $12,399.07
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $1,190.83                                      $13,589.90
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $3,369.33                                      $16,959.23
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $5,525.22                                      $22,484.45
                                                                    from 9/30/09 through 12/31/09)
10/21/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $34,862.04                                      $57,346.49
                                                                    from 9/30/09 through 12/31/09)
10/22/2009            (64)     Avmed                                A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $419.45                                       $57,765.94
                                                                    from 9/30/09 through 12/31/09)
10/22/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $113.66                                       $57,879.60
                                                                    from 9/30/09 through 12/31/09)
10/23/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $5,107.33                                      $62,986.93
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                   SUBTOTALS           $62,878.31              $18,199.37
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 165 of 635                       Page No: 150            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                         ******7836
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                           08-19062 DDA
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                                      5                    6                    7

   Transaction       Check /                            Paid to/             Description of Transaction                                Uniform            Deposit            Disbursement            Balance
      Date            Ref. #                         Received From                                                                    Tran Code             $                     $


10/26/2009            (64)     BCBS                                   A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000                $79.03                                   $63,065.96
                                                                      from 9/30/09 through 12/31/09)
10/26/2009            (64)     BCBS                                   A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $463.66                                    $63,529.62
                                                                      from 9/30/09 through 12/31/09)
10/26/2009            (64)     BCBS                                   A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $598.24                                    $64,127.86
                                                                      from 9/30/09 through 12/31/09)
10/26/2009            (64)     BCBS                                   A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $8,328.00                                   $72,455.86
                                                                      from 9/30/09 through 12/31/09)
10/26/2009            (64)     Medicare                               A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $499.91                                    $72,955.77
                                                                      from 9/30/09 through 12/31/09)
10/26/2009           5645      Cardiac                                Weekly Sweep                                                    9999-000                                     $10,849.38          $62,106.39
10/28/2009            (64)     Medicare                               A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $634.08                                    $62,740.47
                                                                      from 9/30/09 through 12/31/09)
10/29/2009            (64)     Medicaid                               A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $1,179.20                                   $63,919.67
                                                                      from 9/30/09 through 12/31/09)
10/30/2009                     Aventura Diagnostic                    Weekly sweep Bank Atlantic account # 55647836                   9999-000           $52,137.55                                   $116,057.22
10/30/2009            (64)     Medicare                               A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $6,905.65                                  $122,962.87
                                                                      from 9/30/09 through 12/31/09)
10/30/2009                     Aventura Diagnostic                    Reversed Deposit **0003 1 Weekly sweep Bank Atlantic            9999-000           ($52,137.55)                                  $70,825.32
                                                                      account # ****7836
11/02/2009            (64)     BCBS                                   A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $203.96                                    $71,029.28
                                                                      from 9/30/09 through 12/31/09)
11/02/2009            (64)     BCBS                                   A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $3,736.15                                   $74,765.43
                                                                      from 9/30/09 through 12/31/09)
11/02/2009            (64)     Humana                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000                $91.48                                   $74,856.91
                                                                      from 9/30/09 through 12/31/09)
11/03/2009           5644      Cardiac                                Weekly Sweep                                                    9999-000                                     $52,137.55          $22,719.36
11/04/2009            (64)     Medicare                               A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $4,911.90                                   $27,631.26
                                                                      from 9/30/09 through 12/31/09)


                                                                                                                                     SUBTOTALS            $27,631.26              $62,986.93
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 166 of 635                      Page No: 151            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                    5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


11/05/2009            (64)     Avmed                                A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $177.78                                    $27,809.04
                                                                    from 9/30/09 through 12/31/09)
11/05/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $206.83                                    $28,015.87
                                                                    from 9/30/09 through 12/31/09)
11/05/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $229.98                                    $28,245.85
                                                                    from 9/30/09 through 12/31/09)
11/06/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $694.10                                    $28,939.95
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $492.62                                    $29,432.57
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $762.79                                    $30,195.36
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $1,238.42                                    $31,433.78
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $6,327.96                                    $37,761.74
                                                                    from 9/30/09 through 12/31/09)
11/12/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $236.91                                    $37,998.65
                                                                    from 9/30/09 through 12/31/09)
11/12/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $1,935.00                                    $39,933.65
                                                                    from 9/30/09 through 12/31/09)
11/12/2009           5638      Cardiac                              Weekly Sweep                                                    9999-000                                    $18,687.77          $21,245.88
11/13/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $434.44                                    $21,680.32
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $395.94                                    $22,076.26
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $590.12                                    $22,666.38
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $1,189.86                                    $23,856.24
                                                                    from 9/30/09 through 12/31/09)



                                                                                                                                   SUBTOTALS           $14,912.75              $18,687.77
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 167 of 635                      Page No: 152            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                     5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


11/16/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $3,179.36                                   $27,035.60
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $13,930.70                                   $40,966.30
                                                                    from 9/30/09 through 12/31/09)
11/17/2009                     Cardiac                              Weekly Sweep                                                    9999-000                                    $10,252.18          $30,714.12
11/18/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $10,959.74                                   $41,673.86
                                                                    from 9/30/09 through 12/31/09)
11/19/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $199.17                                    $41,873.03
                                                                    from 9/30/09 through 12/31/09)
11/19/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $10,521.28                                   $52,394.31
                                                                    from 9/30/09 through 12/31/09)
11/20/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $18,983.93                                   $71,378.24
                                                                    from 9/30/09 through 12/31/09)
11/20/2009           5636      Cardiac                              Weekly Sweep                                                    9999-000                                    $11,428.14          $59,950.10
11/23/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $430.25                                    $60,380.35
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $543.69                                    $60,924.04
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $3,300.27                                   $64,224.31
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $7,040.28                                   $71,264.59
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $288.14                                    $71,552.73
                                                                    from 9/30/09 through 12/31/09)
11/24/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $7,603.47                                   $79,156.20
                                                                    from 9/30/09 through 12/31/09)
11/25/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $526.46                                    $79,682.66
                                                                    from 9/30/09 through 12/31/09)
11/25/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $5,231.15                                   $84,913.81
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                   SUBTOTALS           $82,737.89              $21,680.32
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 168 of 635                      Page No: 153               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                     5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


11/30/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $98.83                                       $85,012.64
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $102.75                                        $85,115.39
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $470.25                                       $85,585.64
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $1,251.15                                      $86,836.79
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $5,669.34                                      $92,506.13
                                                                    from 9/30/09 through 12/31/09)
11/30/2009           5635      Cardiac                              Weekly Sweep                                                    9999-000                                    $59,950.10             $32,556.03
12/02/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $186.22                                       $32,742.25
                                                                    from 9/30/09 through 12/31/09)
12/03/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $60.93                                       $32,803.18
                                                                    from 9/30/09 through 12/31/09)
12/03/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $11,332.39                                      $44,135.57
                                                                    from 9/30/09 through 12/31/09)
12/04/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $894.23                                       $45,029.80
                                                                    from 9/30/09 through 12/31/09)
12/04/2009           5632      Cardiac                              Weekly Sweep                                                    9999-000                                        $5,231.15          $39,798.65
12/04/2009           5633      Cardiac                              Weekly Sweep                                                    9999-000                                    $19,732.56             $20,066.09
12/07/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $311.63                                       $20,377.72
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $576.50                                       $20,954.22
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $640.92                                       $21,595.14
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000            $6,342.31                                      $27,937.45
                                                                    from 9/30/09 through 12/31/09)


                                                                                                                                   SUBTOTALS           $27,937.45              $84,913.81
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 169 of 635                      Page No: 154            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                    5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


12/09/2009            (64)     Medicare                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $8,016.99                                    $35,954.44
                                                                    from 9/30/09 through 12/31/09)
12/10/2009            (64)     Medicaid                             A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000             $742.51                                    $36,696.95
                                                                    from 9/30/09 through 12/31/09)
12/11/2009            (64)     Humana                               A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $10.40                                    $36,707.35
                                                                    from 9/30/09 through 12/31/09)
12/11/2009           5631      Cardiac                              Weekly Sweep                                                    9999-000                                    $20,066.09          $16,641.26
12/14/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000              $97.37                                    $16,738.63
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $1,067.14                                    $17,805.77
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (64)     BCBS                                 A/R (CP# 811 order on 9/16/09 applies to all transactions       1121-000           $5,949.71                                    $23,755.48
                                                                    from 9/30/09 through 12/31/09)
12/16/2009            (64)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions         1121-000           $5,845.36                                    $29,600.84
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009            (64)     Medicaid                             A/R (CP #890 order on 12/15/09 applies all transactions         1121-000              $63.24                                    $29,664.08
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009           5629      Cardiac                              Weekly Sweep                                                    9999-000                                    $16,641.26          $13,022.82
12/18/2009            (64)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions         1121-000           $6,622.85                                    $19,645.67
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (64)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions         1121-000             $191.96                                    $19,837.63
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (64)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions         1121-000             $425.73                                    $20,263.36
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (64)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions         1121-000             $712.40                                    $20,975.76
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (64)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions         1121-000           $2,370.51                                    $23,346.27
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (64)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions         1121-000           $2,825.88                                    $26,172.15
                                                                    from 12/15/09 through 1/15/2010)

                                                                                                                                   SUBTOTALS           $34,942.05              $36,707.35
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 170 of 635                       Page No: 155            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                         ******7836
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                           08-19062 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                           4                                                   5                     6                    7

   Transaction       Check /                           Paid to/             Description of Transaction                              Uniform           Deposit             Disbursement            Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                      $


12/21/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $18,471.20                                    $44,643.35
                                                                     from 12/15/09 through 1/15/2010)
12/23/2009            (64)     Medicare                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $8,346.91                                    $52,990.26
                                                                     from 12/15/09 through 1/15/2010)
12/24/2009            (64)     Medicaid                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000                  $3.26                                  $52,993.52
                                                                     from 12/15/09 through 1/15/2010)
12/24/2009            (64)     Medicare                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $911.25                                     $53,904.77
                                                                     from 12/15/09 through 1/15/2010)
12/24/2009           5628      Cardiac                               Weekly Sweep                                                  9999-000                                     $19,645.67          $34,259.10
12/28/2009            (64)     Medicare                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $10,288.45                                    $44,547.55
                                                                     from 12/15/09 through 1/15/2010)
12/29/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $158.10                                     $44,705.65
                                                                     from 12/15/09 through 1/15/2010)
12/29/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $168.85                                     $44,874.50
                                                                     from 12/15/09 through 1/15/2010)
12/29/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $533.94                                     $45,408.44
                                                                     from 12/15/09 through 1/15/2010)
12/29/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $783.72                                     $46,192.16
                                                                     from 12/15/09 through 1/15/2010)
12/29/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $1,373.35                                    $47,565.51
                                                                     from 12/15/09 through 1/15/2010)
12/29/2009            (64)     BCBS                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $9,501.03                                    $57,066.54
                                                                     from 12/15/09 through 1/15/2010)
12/30/2009            (64)     Medicare                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $10,013.24                                    $67,079.78
                                                                     from 12/15/09 through 1/15/2010)
12/30/2009           5657      Cardiac Management                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #            9999-000                                     $34,259.10          $32,820.68
                                                                     08-19029
12/31/2009            (64)     Medicare                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $2,486.70                                    $35,307.38
                                                                     from 12/15/09 through 1/15/2010)
01/05/2010            (64)     BCBS                                  Insurance Payment                                             1121-000             $863.92                                     $36,171.30

                                                                                                                                  SUBTOTALS           $63,903.92               $53,904.77
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 171 of 635                      Page No: 156            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                                3                                          4                                               5                    6                    7

   Transaction       Check /                           Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                        Received From                                                             Tran Code            $                     $


01/05/2010            (64)     BCBS                                  Insurance Payment                                        1121-000            $2,104.28                                   $38,275.58
01/05/2010            (64)     BCBS                                  Insurance Payment                                        1121-000            $4,179.76                                   $42,455.34
01/05/2010            (64)     FACO                                  Insurance Payment                                        1121-000             $241.02                                    $42,696.36
01/05/2010            (64)     FCSO                                  Insurance Payment                                        1121-000            $6,638.32                                   $49,334.68
01/05/2010            (64)     HOI                                   Insurance Payment                                        1121-000            $1,592.76                                   $50,927.44
01/07/2010            (64)     FCSO                                  Insurance Payment                                        1121-000             $389.14                                    $51,316.58
01/07/2010            (64)     Medicaid                              Insurance Payment                                        1121-000             $588.23                                    $51,904.81
01/11/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $393.84                                    $52,298.65
01/11/2010            (64)     BCBS                                  Insurance Payment                                        1121-000            $1,073.53                                   $53,372.18
01/11/2010            (64)     BCBS                                  Insurance Payment                                        1121-000            $5,113.62                                   $58,485.80
01/11/2010            (64)     HOI                                   Insurance Payment                                        1121-000            $1,558.98                                   $60,044.78
01/11/2010           5626      Cardiac Management                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                    $35,307.38          $24,737.40
                                                                     08-19029
01/14/2010            (64)     BCBS                                  Insurance Payment                                        1121-000           $14,062.75                                   $38,800.15
01/14/2010            (64)     FCSO                                  Insurance Payment                                        1121-000             $659.88                                    $39,460.03
01/14/2010            (64)     Medicaid                              Insurance Payment                                        1121-000             $290.78                                    $39,750.81
01/14/2010           5603      Cardiac Management                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                    $16,597.43          $23,153.38
                                                                     08-19029
01/19/2010            (64)     BCBS                                  Insurance Payment                                        1121-000              $63.78                                    $23,217.16
01/19/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $118.79                                    $23,335.95
01/19/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $369.07                                    $23,705.02
01/19/2010            (64)     HOI                                   Insurance Payment                                        1121-000            $1,924.81                                   $25,629.83
01/22/2010            (64)     HPM Epay                              Insurance Payment                                        1121-000             $426.58                                    $26,056.41
01/25/2010            (64)     BCBS                                  Insurance Payment                                        1121-000              $71.11                                    $26,127.52
01/25/2010            (64)     BCBS                                  Insurance Payment                                        1121-000              $71.87                                    $26,199.39
01/25/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $108.29                                    $26,307.68
01/25/2010            (64)     BCBS                                  Insurance Payment                                        1121-000            $3,619.03                                   $29,926.71
01/25/2010            (64)     HOI                                   Insurance Payment                                        1121-000            $1,101.12                                   $31,027.83
                                                                                                                             SUBTOTALS           $46,761.34              $51,904.81
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 172 of 635                      Page No: 157               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                                3                                          4                                              5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                             Tran Code            $                     $


01/25/2010           5634      Cardiac Management                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $9,090.63          $21,937.20
                                                                     08-19029
01/27/2010            (64)     FCSO                                  Insurance Payment                                        1121-000             $619.92                                       $22,557.12
02/01/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $267.67                                       $22,824.79
02/01/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $469.99                                       $23,294.78
02/01/2010            (64)     BCBS                                  Insurance Payment                                        1121-000           $5,042.83                                       $28,337.61
02/01/2010            (64)     HOI                                   Insurance Payment                                        1121-000           $1,778.41                                        $30,116.02
02/03/2010            (64)     FCSO                                  Insurance Payment                                        1121-000             $592.01                                       $30,708.03
02/03/2010                     American Express                      Credit Card Expense                                      2690-000                                           $7.95           $30,700.08
02/08/2010            (64)     BCBS                                  Insurance Payment                                        1121-000              $78.59                                       $30,778.67
02/08/2010            (64)     BCBS                                  Insurance Payment                                        1121-000              $79.64                                       $30,858.31
02/08/2010            (64)     BCBS                                  Insurance Payment                                        1121-000           $1,391.01                                       $32,249.32
02/08/2010            (64)     BCBS                                  Insurance Payment                                        1121-000           $2,184.05                                       $34,433.37
02/08/2010            (64)     HOI                                   Insurance Payment                                        1121-000             $218.11                                       $34,651.48
02/08/2010           5653      Cardiac Management                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $5,591.34          $29,060.14
                                                                     08-19029
02/11/2010            (64)     HP Epay                               Insurance Payment                                        1121-000             $379.52                                       $29,439.66
02/11/2010            (64)     MEDICAID                              Insurance Payment                                        1121-000                 $4.65                                     $29,444.31
02/16/2010            (64)     BCBC                                  Insurance Payment                                        1121-000           $3,004.89                                       $32,449.20
02/16/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $101.41                                       $32,550.61
02/16/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $301.17                                       $32,851.78
02/16/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $372.54                                       $33,224.32
02/16/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $925.46                                       $34,149.78
02/16/2010            (64)     HOI                                   Insurance Payment                                        1121-000           $2,135.26                                       $36,285.04
02/17/2010            (64)     FSCO                                  Insurance Payment                                        1121-000           $6,658.43                                       $42,943.47
02/18/2010           5655      Cardiac Management                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $8,142.96          $34,800.51
                                                                     08-19029
02/22/2010            (64)     BCBS                                  Insurance Payment                                        1121-000             $113.96                                       $34,914.47

                                                                                                                             SUBTOTALS           $26,719.52              $22,832.88
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 173 of 635                      Page No: 158               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                                               5                    6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                     $


02/22/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $434.75                                       $35,349.22
02/22/2010            (64)     BCBS                                   Insurance Payment                                        1121-000            $4,114.74                                      $39,463.96
02/22/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $216.63                                       $39,680.59
02/22/2010           5656      Cardiac Management                     Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $4,335.57          $35,345.02
                                                                      08-19029
02/25/2010            (64)     Medicaid                               Insurance Payment                                        1121-000           $1,187.71                                       $36,532.73
03/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $464.75                                       $36,997.48
03/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $570.45                                       $37,567.93
03/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $742.86                                       $38,310.79
03/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $2,733.69                                       $41,044.48
03/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $2,733.73                                       $43,778.21
03/01/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $580.10                                       $44,358.31
03/01/2010            (64)     BCBS                                   Reversed Deposit Adj. 59 Insurance Payment               1121-000           ($2,733.73)                                     $41,624.58
03/03/2010                     American Express                       Credit Card Expense                                      2690-000                                           $7.95           $41,616.63
03/04/2010            (64)     Medicaid                               Insurance Payment                                        1121-000           $1,521.30                                       $43,137.93
03/04/2010           5657      Cardiac Management                     Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                    $13,499.16             $29,638.77
                                                                      08-19029
03/04/2010           5658      Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $6,067.79          $23,570.98
                                                                      08-19029
03/08/2010            (64)     BCBS                                   CP# 576                                                  1121-000              $98.79                                       $23,669.77
03/08/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $113.96                                       $23,783.73
03/08/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $4,567.51                                       $28,351.24
03/08/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $812.08                                       $29,163.32
03/11/2010           5659      Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $6,605.20          $22,558.12
                                                                      08-19029
03/15/2010            (64)     BCBS                                   Insurance Payment                                        1121-000              $63.78                                       $22,621.90
03/15/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $184.88                                       $22,806.78
03/15/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $3,739.03                                       $26,545.81

                                                                                                                              SUBTOTALS           $22,147.01              $30,515.67
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 174 of 635                      Page No: 159               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                                              5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                     $


03/15/2010            (64)     HOI                                    Insurance Payment                                        1121-000           $2,030.61                                       $28,576.42
03/16/2010           5660      Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $5,592.34          $22,984.08
                                                                      08-19029
03/22/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $3,752.35                                       $26,736.43
03/22/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $354.30                                       $27,090.73
03/29/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $302.75                                       $27,393.48
03/29/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $3,088.26                                       $30,481.74
03/29/2010            (64)     HOI                                    Insurance Payment                                        1121-000           $1,217.82                                       $31,699.56
04/05/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $570.49                                       $32,270.05
04/05/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $1,523.07                                       $33,793.12
04/05/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $2,918.17                                        $36,711.29
04/05/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $109.75                                       $36,821.04
04/05/2010                     American Express                       Credit Card Expense                                      2690-000                                            $7.95          $36,813.09
04/06/2010            (64)     FCSO                                   Insurance Payment                                        1121-000           $4,769.62                                       $41,582.71
04/12/2010            (64)     BCBS                                   Insurance Payment                                        1121-000              $61.96                                       $41,644.67
04/12/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $188.19                                       $41,832.86
04/12/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $509.98                                       $42,342.84
04/12/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $830.87                                       $43,173.71
04/12/2010            (64)     HOI                                    Insurance Payment                                        1121-000           $1,396.52                                       $44,570.23
04/12/2010            (64)     HOI                                    Insurance Payment                                        1121-000           $4,757.16                                       $49,327.39
04/15/2010            (64)     MEDICAID                               Insurance Payment                                        1121-000              $46.91                                       $49,374.30
04/16/2010            (64)     FCSO                                   Insurance Payment                                        1121-000           $1,181.57                                       $50,555.87
04/19/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $378.72                                       $50,934.59
04/19/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $430.25                                       $51,364.84
04/19/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $549.29                                       $51,914.13
04/19/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $5,387.74                                       $57,301.87
04/19/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $139.70                                       $57,441.57


                                                                                                                              SUBTOTALS           $36,496.05                   $5,600.29
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                 Page 175 of 635                      Page No: 160               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                                              5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                     $


04/19/2010                     Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                        $5,592.34          $51,849.23
                                                                      08-*9029
04/19/2010                     Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                    ($5,592.34)            $57,441.57
                                                                      08-*9029
04/19/2010           5662      Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       9999-000                                    $24,616.93             $32,824.64
                                                                      08-19029
04/22/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $7,543.75                                       $40,368.39
04/22/2010            (64)     MEDICAID                               Insurance Payment                                        1121-000             $494.39                                       $40,862.78
04/26/2010            (64)     BCBS                                   Insurance Payment                                        1121-000              $40.00                                       $40,902.78
04/26/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $1,393.17                                       $42,295.95
04/26/2010            (64)     HOI                                    Insurance Payment                                        1121-000              $98.79                                       $42,394.74
04/26/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $791.59                                       $43,186.33
04/29/2010            (64)     FCSO                                   Insurance Payment                                        1121-000           $2,405.29                                       $45,591.62
04/29/2010            (64)     HICEFPAYMENT                           Insurance Payment                                        1121-000             $271.15                                       $45,862.77
05/03/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $177.74                                       $46,040.51
05/03/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $468.29                                       $46,508.80
05/03/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $7,479.47                                       $53,988.27
05/03/2010            (64)     HOI                                    Insurance Payment                                        1121-000           $1,078.17                                       $55,066.44
05/04/2010                     American Express                       Credit Card Expense                                      2690-000                                           $7.95           $55,058.49
05/06/2010            (64)     MEDICAID                               CP# 576                                                  1121-000           $3,628.06                                       $58,686.55
05/10/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $133.35                                       $58,819.90
05/14/2010            (64)     HMP EPayment                           Insurance Payment                                        1121-000             $220.12                                       $59,040.02
05/17/2010            (64)     BCBS                                   Deposit correction                                       1121-000              $18.00                                       $59,058.02
05/17/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $477.32                                       $59,535.34
05/17/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $1,199.44                                       $60,734.78
05/17/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $2,168.42                                       $62,903.20
05/17/2010            (64)     BCBS                                   BCBS                                                     1121-000           $9,397.77                                       $72,300.97
05/17/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $653.42                                       $72,954.39

                                                                                                                              SUBTOTALS           $40,137.70              $24,624.88
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 176 of 635                      Page No: 161            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                                              5                     6                    7

   Transaction       Check /                            Paid to/             Description of Transaction                         Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                     $


05/24/2010            (64)     BCBS                                   Insurance Payment                                        1121-000              $41.87                                    $72,996.26
05/24/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $378.72                                    $73,374.98
05/24/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $805.15                                    $74,180.13
05/24/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $933.75                                     $75,113.88
05/24/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $1,186.04                                    $76,299.92
05/24/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $920.30                                    $77,220.22
05/27/2010            (64)     MEDICAID                               Insurance Payment                                        1121-000              $75.52                                    $77,295.74
05/27/2010            (64)     MEDICAID                               Insurance Payment                                        1121-000              $76.52                                    $77,372.26
05/27/2010            (64)     MEDICAID                               Reversed Deposit Adj. 129 Insurance Payment              1121-000             ($76.52)                                   $77,295.74
06/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $557.31                                    $77,853.05
06/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $996.84                                    $78,849.89
06/01/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $5,030.50                                    $83,880.39
06/01/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $580.72                                     $84,461.11
06/01/2010            (64)     MEDICAID                               Insurance Payment                                        1121-000           $5,263.51                                    $89,724.62
06/03/2010                     American Express                       Credit Card Expense                                      2690-000                                         $7.95          $89,716.67
06/07/2010            (64)     BCBS                                   Insurance Payment                                        1121-000              $49.73                                    $89,766.40
06/07/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $114.90                                    $89,881.30
06/07/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $762.79                                    $90,644.09
06/07/2010            (64)     BCBS                                   Insurance Payment                                        1121-000             $808.17                                    $91,452.26
06/07/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $3,416.16                                    $94,868.42
06/07/2010            (64)     HOI                                    Insurance Payment                                        1121-000             $813.64                                    $95,682.06
06/07/2010           5663      Aventura Diagnostic                    Weekly Sweep per order dated 2/1/10 DE# 918 Case #       2990-000                                    $42,082.19          $53,599.87
                                                                      08-19029
06/09/2010            (64)     FCSO                                   Insurance Payment                                        1121-000           $7,442.46                                    $61,042.33
06/11/2010            (64)     FSCO                                   Insurance Payment                                        1121-000             $389.14                                    $61,431.47
06/14/2010            (64)     BCBS                                   Insurance Payment                                        1121-000           $3,323.42                                    $64,754.89
06/14/2010            (64)     HOI                                    Insurance Payment                                        1121-000           $1,433.68                                    $66,188.57


                                                                                                                              SUBTOTALS           $35,324.32              $42,090.14
                                                      Case 08-19029-LMI         Doc 1541 Filed
                                                                                      FORM   2 04/22/21                Page 177 of 635                      Page No: 162            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                               Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                 Separate bond (if applicable):

       1                2                             3                                            4                                            5                     6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                       Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                             Tran Code            $                     $


06/17/2010            (64)     MEDICAID                             Insurance Payment                                      1121-000             $279.53                                    $66,468.10
06/18/2010            (64)     FCSO                                 Insurance Payment                                      1121-000           $2,988.78                                    $69,456.88
06/21/2010            (64)     BCBS                                 Insurance Payment                                      1121-000              $71.87                                    $69,528.75
06/21/2010            (64)     BCBS                                 Insurance Payment                                      1121-000             $233.09                                    $69,761.84
06/21/2010            (64)     BCBS                                 Insurance Payment                                      1121-000             $246.07                                    $70,007.91
06/21/2010            (64)     BCBS                                 Insurance Payment                                      1121-000           $3,966.28                                    $73,974.19
06/21/2010            (64)     HOI                                  Insurance Payment                                      1121-000             $680.32                                    $74,654.51
06/24/2010            (64)     MEDICAID                             Insurance Payment                                      1121-000           $2,869.44                                    $77,523.95
06/28/2010            (64)     BCBS                                 Insurance Payment                                      1121-000             $316.78                                    $77,840.73
06/28/2010            (64)     BCBS                                 Insurance Payment                                      1121-000           $3,451.47                                    $81,292.20
06/28/2010            (64)     HOI                                  Insurance Payment                                      1121-000             $440.46                                    $81,732.66
07/01/2010                     Midtown Imaging                      Account Turned Over to Purchaser Per Order dated       2990-000                                    $81,732.66                  $0.00
                                                                    6/28/10 DE# 1010
11/27/2010            (64)     BCBS                                 Insurance Payment                                      1121-000             $477.32                                         $477.32
11/27/2010            (64)     HMP Epayment                         Insurance Payment                                      1121-000             $426.58                                         $903.90
11/27/2010            (64)     BCBS                                 Reversed Deposit Adj. 119 Insurance Payment            1121-000            ($477.32)                                        $426.58
11/27/2010            (64)     HMP Epayment                         Reversed Deposit Adj. 25 Insurance Payment             1121-000            ($426.58)                                           $0.00




                                                                                                                          SUBTOTALS           $15,544.09              $81,732.66
                                                         Case 08-19029-LMI          Doc 1541 Filed
                                                                                          FORM   2 04/22/21                  Page 178 of 635                         Page No: 163            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******7836
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

      1                 2                                3                                           4                                                    5                    6                    7

  Transaction        Check /                          Paid to/               Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                    Tran Code            $                     $


                                                                                       TOTALS:                                                       $2,192,761.52           $2,192,761.52                  $0.00
                                                                                           Less: Bank transfers/CDs                                      $2,778.30             $741,257.96
                                                                                       Subtotal                                                      $2,189,983.22           $1,451,503.56
                                                                                           Less: Payments to debtors                                         $0.00                   $0.00
                                                                                       Net                                                           $2,189,983.22           $1,451,503.56



                     For the period of 6/30/2008 to 3/4/2021                                                     For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                    $2,189,983.22                                Total Compensable Receipts:                               $2,189,983.22
                     Total Non-Compensable Receipts:                        $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                  $2,189,983.22                                Total Comp/Non Comp Receipts:                             $2,189,983.22
                     Total Internal/Transfer Receipts:                  $2,778.30                                Total Internal/Transfer Receipts:                             $2,778.30


                     Total Compensable Disbursements:               $1,451,503.56                                Total Compensable Disbursements:                          $1,451,503.56
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:             $1,451,503.56                                Total Comp/Non Comp Disbursements:                        $1,451,503.56
                     Total Internal/Transfer Disbursements:           $741,257.96                                Total Internal/Transfer Disbursements:                      $741,257.96
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 179 of 635                           Page No: 164              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                          ******0323
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                            Checking Account
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                          4                                                      5                    6                      7

   Transaction       Check /                          Paid to/              Description of Transaction                              Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                       $


11/13/2008            (3)      Bank Atlantic                         Conversion Chapter 11 funds                                    1290-010          $27,848.73                                       $27,848.73
04/28/2009            101      Cardiac Management Systems            Closing Account Procedure CP# 576                              2990-000                                     $27,848.73                    $0.00

                                                                                      TOTALS:                                                            $27,848.73             $27,848.73                     $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00                  $0.00
                                                                                      Subtotal                                                           $27,848.73             $27,848.73
                                                                                          Less: Payments to debtors                                           $0.00                  $0.00
                                                                                      Net                                                                $27,848.73             $27,848.73



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                     $27,848.73                                 Total Compensable Receipts:                                    $27,848.73
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $27,848.73                                 Total Comp/Non Comp Receipts:                                  $27,848.73
                     Total Internal/Transfer Receipts:                    $0.00                                 Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                $27,848.73                                 Total Compensable Disbursements:                               $27,848.73
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:              $27,848.73                                 Total Comp/Non Comp Disbursements:                             $27,848.73
                     Total Internal/Transfer Disbursements:               $0.00                                 Total Internal/Transfer Disbursements:                              $0.00
                                                        Case 08-19029-LMI         Doc 1541 Filed
                                                                                        FORM   2 04/22/21                Page 180 of 635                      Page No: 165             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                Checking Acct #:                        ******4790
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:              6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                  Separate bond (if applicable):

       1                2                               3                                           4                                             5                     6                     7

   Transaction       Check /                          Paid to/              Description of Transaction                        Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                       Received From                                                             Tran Code            $                     $


11/13/2008            (34)     Anthony L. Moreno                     ACCOUNTS RECEIVABLE                                     1121-000              $50.00                                            $50.00
11/13/2008            (34)     Bank Atlantic                         Conversion to CH 7                                      1121-000             $450.79                                           $500.79
11/13/2008            (34)     Emilia Calvo                          ACCOUNTS RECEIVABLE                                     1121-000              $50.00                                           $550.79
11/13/2008            (34)     Jeffrey R. Davis                      ACCOUNTS RECEIVABLE                                     1121-000             $490.00                                         $1,040.79
11/13/2008            (34)     Jorge L. Arana                        ACCOUNTS RECEIVABLE                                     1121-000              $50.00                                         $1,090.79
11/13/2008            (34)     Kathy A. Kestel                       ACCOUNTS RECEIVABLE                                     1121-000                 $5.00                                       $1,095.79
11/13/2008            (34)     Raul F. Arrocha                       ACCOUNTS RECEIVABLE                                     1121-000                 $1.66                                       $1,097.45
11/13/2008            (34)     Raul F. Arrocha                       Reversed Deposit Rev. 3 Reversed Deposit 100001 1       1121-000                 $1.66                                        $1,099.11
                                                                     ACCOUNTS RECEIVABLE
11/13/2008            (34)     Steven A. Richman                     ACCOUNTS RECEIVABLE                                     1121-000                 $5.61                                       $1,104.72
11/13/2008            (34)     Anthony L. Moreno                     Reversed Deposit 100001 4 ACCOUNTS RECEIVABLE           1121-000             ($50.00)                                        $1,054.72
11/13/2008            (34)     Arrocha                               Reverese Dep 1 Arrocha                                  1121-000              ($1.66)                                        $1,053.06
11/13/2008            (34)     Arrocha                               Reversal Deposit Rev 3 Arrocha                          1121-000              ($1.66)                                        $1,051.40
11/13/2008            (34)     Emilia Calvo                          Reversed Deposit 100001 5 ACCOUNTS RECEIVABLE           1121-000             ($50.00)                                        $1,001.40
11/13/2008            (34)     Jeffrey R. Davis                      Reversed Deposit 100001 7 ACCOUNTS RECEIVABLE           1121-000            ($490.00)                                          $511.40
11/13/2008            (34)     Jorge L. Arana                        Reversed Deposit 100001 6 ACCOUNTS RECEIVABLE           1121-000             ($50.00)                                          $461.40
11/13/2008            (34)     Kestel                                Reversal Deposit Kestel                                 1121-000              ($5.00)                                          $456.40
11/13/2008            (34)     Steven A. Richman                     Reversed Deposit 100001 3 ACCOUNTS RECEIVABLE           1121-000              ($5.61)                                          $450.79
11/20/2008                     BankAtlantic                          Bank Fee CP# 526 Order dated 2/6/09                     2600-000                                         $32.00                $418.79
11/30/2008                     Bank Atlantic                         Bank Fee CP# 526 Order dated 2/6/09                     2600-000                                         $32.00                $386.79
12/03/2008                     BankAtlantic                          Bank Fee CP# 526 Order dated 2/6/09                     2600-000                                         $32.00                $354.79
12/08/2008                     BankAtlantic                          Bank Fee CP# 526 Order dated 2/6/09                     2600-000                                         $32.00                $322.79
02/04/2009            (34)     Arrocha                               Date correction                                         1121-000                 $1.66                                         $324.45
02/04/2009            (34)     Kestel                                Date Correction                                         1121-000                 $5.00                                         $329.45
02/04/2009            (34)     Kathy A. Kestel                       Reversed Deposit 100001 2 ACCOUNTS RECEIVABLE           1121-000              ($5.00)                                          $324.45
02/04/2009            (34)     Raul F. Arrocha                       Reversed Deposit 100001 1 ACCOUNTS RECEIVABLE           1121-000              ($1.66)                                          $322.79
03/03/2009                     Bank Atlantic                         Bank Fee CP# 526 Order dated 2/6/09                     2600-000                                         $35.00                $287.79


                                                                                                                            SUBTOTALS              $450.79                   $163.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 181 of 635                          Page No: 166                Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                         ******4790
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                           08-19036 DDA
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                3                                           4                                                      5                     6                        7

   Transaction       Check /                           Paid to/             Description of Transaction                                 Uniform           Deposit             Disbursement                Balance
      Date            Ref. #                        Received From                                                                     Tran Code            $                      $


03/03/2009                     Bank Atlantic                         Bank Fee CP# 526 Order dated 2/6/09                               2600-000                                          $35.00                 $252.79
03/03/2009                     Bank Atlantic                         Bank Fee CP# 526 Order dated 2/6/09                               2600-000                                          $35.00                 $217.79
06/30/2009                     Cardiac Management                    Closing Account                                                   2990-000                                         $217.79                    $0.00
11/13/2009            (34)     Arrocha                               Date Correction                                                   1121-000                 $1.66                                              $1.66
11/13/2009            (34)     Raul F. Arrocha                       Reversed Deposit 100001 1 ACCOUNTS RECEIVABLE                     1121-000              ($1.66)                                               $0.00
11/20/2009                     BankAtlantic                          Bank Fee CP# 811 Order dated 9/16/09                              2600-000                                          $32.00                 ($32.00)
11/25/2009                     BankAtlantic                          Bank Fee CP# 811 Order dated 9/16/09                              2600-000                                          $32.00                 ($64.00)
11/30/2009                     BankAtlantic                          Bank Fee reversal                                                 2600-000                                          ($64.00)                  $0.00

                                                                                         TOTALS:                                                            $450.79                     $450.79                    $0.00
                                                                                             Less: Bank transfers/CDs                                         $0.00                       $0.00
                                                                                         Subtotal                                                           $450.79                     $450.79
                                                                                             Less: Payments to debtors                                        $0.00                       $0.00
                                                                                         Net                                                                $450.79                     $450.79



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                        $450.79                                    Total Compensable Receipts:                                         $450.79
                     Total Non-Compensable Receipts:                      $0.00                                    Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                      $450.79                                    Total Comp/Non Comp Receipts:                                       $450.79
                     Total Internal/Transfer Receipts:                    $0.00                                    Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                   $450.79                                    Total Compensable Disbursements:                                $450.79
                     Total Non-Compensable Disbursements:                 $0.00                                    Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                 $450.79                                    Total Comp/Non Comp Disbursements:                              $450.79
                     Total Internal/Transfer Disbursements:               $0.00                                    Total Internal/Transfer Disbursements:                            $0.00
                                                         Case 08-19029-LMI            Doc 1541 Filed
                                                                                            FORM   2 04/22/21                     Page 182 of 635                            Page No: 167              Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                           Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                        Bank Name:                                 BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                             Checking Acct #:                           ******9043
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                             08-19073 DDA
For Period Beginning:             6/30/2008                                                                                              Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                               Separate bond (if applicable):

       1                2                                3                                              4                                                       5                      6                      7

   Transaction       Check /                          Paid to/                  Description of Transaction                                Uniform           Deposit               Disbursement              Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                        $


11/13/2008            (93)     Pembroke Pines Diagnostic Testing Group   Chapter 11 Funds                                                 1290-010               $50.46                                             $50.46
02/04/2009            (92)     Medoptions INC.                           ACCOUNTS RECEIVABLE                                              1121-000             $975.00                                            $1,025.46
02/04/2009            (92)     Medoptions INC.                           Reversed Deposit 100001 1 ACCOUNTS RECEIVABLE                    1121-000             ($975.00)                                            $50.46
04/28/2009            1163     Cardiac Management Systems                Closing Account Procedure                                        2990-000                                            $50.46                  $0.00

                                                                                            TOTALS:                                                                 $50.46                   $50.46                   $0.00
                                                                                                Less: Bank transfers/CDs                                             $0.00                    $0.00
                                                                                            Subtotal                                                                $50.46                   $50.46
                                                                                                Less: Payments to debtors                                            $0.00                    $0.00
                                                                                            Net                                                                     $50.46                   $50.46



                     For the period of 6/30/2008 to 3/4/2021                                                          For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                             $50.46                                   Total Compensable Receipts:                                           $50.46
                     Total Non-Compensable Receipts:                          $0.00                                   Total Non-Compensable Receipts:                                        $0.00
                     Total Comp/Non Comp Receipts:                           $50.46                                   Total Comp/Non Comp Receipts:                                         $50.46
                     Total Internal/Transfer Receipts:                        $0.00                                   Total Internal/Transfer Receipts:                                      $0.00


                     Total Compensable Disbursements:                        $50.46                                   Total Compensable Disbursements:                                      $50.46
                     Total Non-Compensable Disbursements:                     $0.00                                   Total Non-Compensable Disbursements:                                   $0.00
                     Total Comp/Non Comp Disbursements:                      $50.46                                   Total Comp/Non Comp Disbursements:                                    $50.46
                     Total Internal/Transfer Disbursements:                   $0.00                                   Total Internal/Transfer Disbursements:                                 $0.00
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                         Page 183 of 635                       Page No: 168            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                            Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                          Checking Acct #:                         ******9050
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                           08-19066 Atlantic DDA
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                 3                                            4                                                     5                     6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                                Uniform           Deposit             Disbursement              Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                      $


02/04/2009            (72)     Aetna                                  entered dep in wrong acct in the software, should be in so       1121-000             $381.55                                            $381.55
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/04/2009            (72)     Galia Gonzalez                         entered dep in wrong acct in the software, should be in so       1121-000              $50.00                                            $431.55
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/04/2009            (72)     Medoptions INC.                        entered dep in wrong acct in the software, should be in so       1121-000             $500.00                                            $931.55
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/06/2009            (72)     Aetna                                  entered dep in wrong acct in the software, should be in so       1121-000            ($381.55)                                           $550.00
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/06/2009            (72)     Galia Gonzalez                         entered dep in wrong acct in the software, should be in so       1121-000             ($50.00)                                           $500.00
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/06/2009            (72)     Medoptions INC.                        entered dep in wrong acct in the software, should be in so       1121-000            ($500.00)                                              $0.00
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/25/2009            (72)     Advent International Corporation       entered dep in wrong acct in the software, should be in so       1121-000           $1,374.00                                           $1,374.00
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
02/25/2009            (72)     Marcia Exelrud                         entered dep in wrong acct in the software, should be in so       1121-000              $52.80                                           $1,426.80
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
03/05/2009            (72)     Advent International Corporation       entered dep in wrong acct in the software, should be in so       1121-000           ($1,374.00)                                           $52.80
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE
03/05/2009            (72)     Marcia Exelrud                         entered dep in wrong acct in the software, should be in so       1121-000             ($52.80)                                              $0.00
                                                                      reversed - JPMORGAN CHASE BANK, N.A.:
                                                                      312223715365 ACCOUNTS RECEIVABLE



                                                                                                                                      SUBTOTALS                  $0.00                  $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 184 of 635                          Page No: 169            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******9050
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19066 Atlantic DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                      7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement              Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                    $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                        Case 08-19029-LMI         Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 185 of 635                      Page No: 170            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                     Checking Acct #:                        ******9191
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19066 Atlantic DDA
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                               3                                            4                                                  5                    6                      7

   Transaction       Check /                          Paid to/              Description of Transaction                             Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                       Received From                                                                  Tran Code            $                     $


11/13/2008            (72)     AvMed                                 A/R (Court Doc 526 per order 2/6/09 applies to all           1121-000             $336.13                                          $336.13
                                                                     transactions from 11/13/2008 through 2/14/2009)
11/13/2008            (72)     AvMed                                 A/R (Court Doc 526 per order 2/6/09 applies to all           1121-000             $375.10                                          $711.23
                                                                     transactions from 11/13/2008 through 2/14/2009)
11/13/2008            (72)     State of FL (Medicaid)                A/R (Court Doc 526 per order 2/6/09 applies to all           1121-000             $126.03                                          $837.26
                                                                     transactions from 11/13/2008 through 2/14/2009)
11/13/2008            (73)     BankAtlantic                          Money Turned Over at Conversion                              1290-010           $35,006.41                                     $35,843.67
11/17/2008            (72)     BC/BS                                 A/R (Court Doc 526 per order 2/6/09 applies to all           1121-000              $90.20                                      $35,933.87
                                                                     transactions from 11/13/2008 through 2/14/2009)
11/17/2008            (72)     FCSO (Medicare)                       A/R (Court Doc 526 per order 2/6/09 applies to all           1121-000             $676.44                                      $36,610.31
                                                                     transactions from 11/13/2008 through 2/14/2009)
11/19/2008                     Telecheck                             Operating Exp. (Court Doc526 per order 2/6/09 applies        2690-000                                        $45.25            $36,565.06
                                                                     to all transactions from 11/13/2008 through 2/14/2009)
11/20/2008            (72)     AvMed                                 A/R (Court Doc 526 applies to all transactions from          1121-000             $602.41                                      $37,167.47
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (72)     United HC                             A/R (Court Doc 526 applies to all transactions from          1121-000             $102.20                                      $37,269.67
                                                                     11/13/2008 through 2/14/2009)
11/26/2008            (72)     State of FL (Medicaid)                A/R (Court Doc 526 applies to all transactions from          1121-000              $21.32                                      $37,290.99
                                                                     11/13/2008 through 2/14/2009)
12/04/2008            (72)     State of FL (Medicaid)                A/R (Court Doc 526 applies to all transactions from          1121-000             $160.30                                      $37,451.29
                                                                     11/13/2008 through 2/14/2009)
12/11/2008            (72)     State of FL (Medicaid)                A/R (Court Doc 526 applies to all transactions from          1121-000             $273.72                                      $37,725.01
                                                                     11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 order dated 2/6/09             2690-000                                         $0.10            $37,724.91
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 order dated 2/6/09             2690-000                                        $39.90            $37,685.01
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)



                                                                                                                                 SUBTOTALS           $37,770.26                   $85.25
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 186 of 635                      Page No: 171               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******9191
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19066 Atlantic DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                              5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


12/19/2008                     Telecheck                              Operating Exp. (Court Doc 526 order dated 2/6/09          2690-000                                          $40.00           $37,645.01
                                                                      applies to all transactions from 11/13/2008 through
                                                                      2/14/2009)
12/26/2008           3969      ML                                     Pre Sale A/R Dist # 1 CP# 526 per order 2/6/09            7100-000                                    $32,787.50               $4,857.51
01/13/2009                     Suntrust                               Operating Exp. (Court Doc 526 order dated 2/6/09          2690-000                                          $39.90             $4,817.61
                                                                      applies to all transactions from 11/13/2008 through
                                                                      2/14/2009)
01/20/2009                     Telecheck                              Operating Exp. (Court Doc 526 order dated 2/6/09          2690-000                                          $40.00             $4,777.61
                                                                      applies to all transactions from 11/13/2008 through
                                                                      2/14/2009)
02/09/2009           3971      Cardiac                                Budget Funding CP# 526 per order 2/6/09                   9999-000                                        $4,176.15               $601.46
02/11/2009                     Suntrust                               Operating Exp. (Court Doc 526 order dated 2/6/09          2690-000                                          $39.90                $561.56
                                                                      applies to all transactions from 11/13/2008 through
                                                                      2/14/2009)
02/19/2009                     Telecheck                              Operating Exp. (Court Doc 576 order dated 2/6/09          2690-000                                          $15.00                $546.56
                                                                      applies to all transactions from 2/15/2009 through
                                                                      5/15/2009)
03/11/2009                     Suntrust                               Operating Exp. (Court Doc 576 order dated 2/6/09          2690-000                                          $39.90                $506.66
                                                                      applies to all transactions from 2/15/2009 through
                                                                      5/15/2009)
04/09/2009           3972      Cardiac                                Pre-Sale A/R Dist # 13 (Error) CP# 576                    9999-000                                        $3,468.86           ($2,962.20)
04/10/2009                     Return Check                           Returned Check #3972                                      9999-000           $3,468.86                                            $506.66
04/10/2009                     Overdraft fee                          Operating Exp. (Court Doc 576 order dated 2/6/09          2690-000                                          $35.00                $471.66
                                                                      applies to all transactions from 2/15/2009 through
                                                                      5/15/2009)
04/13/2009                     Suntrust                               Operating Exp. (Court Doc 576 order dated 2/6/09          2690-000                                          $39.90                $431.76
                                                                      applies to all transactions from 2/15/2009 through
                                                                      5/15/2009)
04/14/2009            (72)     Deposit                                Deposit (Error)                                           1121-000           $3,468.86                                         $3,900.62



                                                                                                                               SUBTOTALS            $6,937.72              $40,722.11
                                                        Case 08-19029-LMI         Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 187 of 635                       Page No: 172               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                            Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                   Checking Acct #:                         ******9191
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19066 Atlantic DDA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                               3                                            4                                                5                     6                       7

   Transaction       Check /                          Paid to/              Description of Transaction                           Uniform           Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                                Tran Code            $                      $


04/24/2009            (72)     United HC                             A/R (Court Doc 576 applies to all transactions from        1121-000             $831.09                                            $4,731.71
                                                                     2/15/2009 through 5/15/2009)
04/29/2009            (72)     FCSO (Medicare)                       A/R (Court Doc 576 applies to all transactions from        1121-000             $375.10                                            $5,106.81
                                                                     2/15/2009 through 5/15/2009)
05/01/2009            (72)     HMP                                   A/R (Court Doc 576 applies to all transactions from        1121-000                  $1.79                                         $5,108.60
                                                                     2/15/2009 through 5/15/2009)
05/01/2009            (72)     Returned Deposit                      Returned Deposit                                           1121-000           ($3,468.86)                                          $1,639.74
05/11/2009            (72)     HOI                                   A/R (Court Doc 576 applies to all transactions from        1121-000             $357.41                                            $1,997.15
                                                                     2/15/2009 through 5/15/2009)
05/12/2009                     Suntrust                              Operating Exp. (Court Doc 576 order dated 2/6/09           2690-000                                            $39.90            $1,957.25
                                                                     applies to all transactions from 2/15/2009 through
                                                                     5/15/2009)
05/15/2009           3994      Cardiac                               Budget Funding CP 701 08-19029                             9999-000                                          $491.84             $1,465.41
06/11/2009                     Suntrust                              Operating Expense    CP# 701 per order dated 5/20/09       2690-000                                            $39.90            $1,425.51
                                                                     08-19029
06/17/2009           3992      Cardiac                               Distribution # 25 Funding ML CP# 701 08-19029              2690-000                                          $357.41             $1,068.10
06/24/2009           3991      Cardiac                               Distribution #30 CP# 701 per order dated 5/20/09           2690-000                                          $100.00                $968.10
                                                                     08-19029
07/13/2009                     Suntrust                              Operating Expense    CP# 701 701 per order dated           2690-000                                            $39.90               $928.20
                                                                     5/20/09 08-19029
07/30/2009            (72)     HMP                                   ACCOUNTS RECEIVABLE                                        1121-000             $100.00                                          $1,028.20
08/11/2009                     Suntrust                              Operating Expense    CP# 701 701 per order dated           2690-000                                            $39.90               $988.30
                                                                     5/20/09 08-19029
09/11/2009                     Suntrust                              Operating Expense    CP# 701 701 per order dated           2690-000                                            $54.90               $933.40
                                                                     5/20/09 08-19029
12/23/2009                     Gables Diagnostic                     Trans to close account                                     9999-000                                          $933.40                   $0.00




                                                                                                                               SUBTOTALS           ($1,803.47)                   $2,097.15
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 188 of 635                           Page No: 173            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                          ******9191
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19066 Atlantic DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                      7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement              Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $42,904.51             $42,904.51                     $0.00
                                                                                         Less: Bank transfers/CDs                                        $3,468.86              $9,070.25
                                                                                     Subtotal                                                           $39,435.65             $33,834.26
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                $39,435.65             $33,834.26



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                     $39,435.65                                Total Compensable Receipts:                                    $39,435.65
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $39,435.65                                Total Comp/Non Comp Receipts:                                  $39,435.65
                     Total Internal/Transfer Receipts:                $3,468.86                                Total Internal/Transfer Receipts:                               $3,468.86


                     Total Compensable Disbursements:                $33,834.26                                Total Compensable Disbursements:                               $33,834.26
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:              $33,834.26                                Total Comp/Non Comp Disbursements:                             $33,834.26
                     Total Internal/Transfer Disbursements:           $9,070.25                                Total Internal/Transfer Disbursements:                          $9,070.25
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                    Page 189 of 635                         Page No: 174              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******9316
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19044 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                     5                    6                      7

   Transaction       Check /                          Paid to/              Description of Transaction                               Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                       Received From                                                                    Tran Code            $                     $


11/13/2008            (39)     Cardiac Management Systems            Chapter 11 Fees                                                 1290-010             $287.32                                          $287.32
04/28/2009           1086      Cardiac Management Systems            Closing Account Prodedure                                       2990-000                                        $287.32                  $0.00

                                                                                       TOTALS:                                                            $287.32                    $287.32                  $0.00
                                                                                           Less: Bank transfers/CDs                                         $0.00                      $0.00
                                                                                       Subtotal                                                           $287.32                    $287.32
                                                                                           Less: Payments to debtors                                        $0.00                      $0.00
                                                                                       Net                                                                $287.32                    $287.32



                     For the period of 6/30/2008 to 3/4/2021                                                     For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                        $287.32                                  Total Compensable Receipts:                                        $287.32
                     Total Non-Compensable Receipts:                      $0.00                                  Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                      $287.32                                  Total Comp/Non Comp Receipts:                                      $287.32
                     Total Internal/Transfer Receipts:                    $0.00                                  Total Internal/Transfer Receipts:                                    $0.00


                     Total Compensable Disbursements:                   $287.32                                  Total Compensable Disbursements:                               $287.32
                     Total Non-Compensable Disbursements:                 $0.00                                  Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                 $287.32                                  Total Comp/Non Comp Disbursements:                             $287.32
                     Total Internal/Transfer Disbursements:               $0.00                                  Total Internal/Transfer Disbursements:                           $0.00
                                                           Case 08-19029-LMI         Doc 1541 Filed
                                                                                           FORM   2 04/22/21                   Page 190 of 635                          Page No: 175               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                         ******9324
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                           08-19039 DDA
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                  3                                          4                                                       5                   6                       7

   Transaction       Check /                          Paid to/                Description of Transaction                               Uniform           Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                      $


11/13/2008            (37)     DTG of Sunset Square Inc.               DTG of Sunset Square Inc. Funds from Chapter 11                 1290-010             $2,818.30                                         $2,818.30
04/28/2009           1088      Cardiac Management Systems, Inc.        Closing Account Procedure                                       2990-000                                        $2,818.30                  $0.00

                                                                                        TOTALS:                                                             $2,818.30                  $2,818.30                  $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                      $0.00
                                                                                        Subtotal                                                            $2,818.30                  $2,818.30
                                                                                            Less: Payments to debtors                                           $0.00                      $0.00
                                                                                        Net                                                                 $2,818.30                  $2,818.30



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                         $2,818.30                                 Total Compensable Receipts:                                    $2,818.30
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                       $2,818.30                                 Total Comp/Non Comp Receipts:                                  $2,818.30
                     Total Internal/Transfer Receipts:                       $0.00                                 Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                    $2,818.30                                 Total Compensable Disbursements:                               $2,818.30
                     Total Non-Compensable Disbursements:                    $0.00                                 Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                  $2,818.30                                 Total Comp/Non Comp Disbursements:                             $2,818.30
                     Total Internal/Transfer Disbursements:                  $0.00                                 Total Internal/Transfer Disbursements:                             $0.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 191 of 635                      Page No: 176            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19053 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                               5                    6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


11/13/2008            (54)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000            $2,579.25                                       $2,579.25
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (54)     BankAtlantic                          Money Turned Over at Conversion                           1121-000           $70,783.71                                   $73,362.96
11/13/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $100.00                                    $73,462.96
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $885.31                                    $74,348.27
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from       1121-000              $25.00                                    $74,373.27
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (54)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $450.00                                    $74,823.27
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $440.66                                    $75,263.93
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000            $2,236.56                                   $77,500.49
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $390.00                                    $77,890.49
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from       1121-000              $50.00                                    $77,940.49
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $100.00                                    $78,040.49
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $100.00                                    $78,140.49
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $469.28                                    $78,609.77
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $11,934.16                                   $90,543.93
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000            $1,470.74                                   $92,014.67
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                              SUBTOTALS           $92,014.67                   $0.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 192 of 635                      Page No: 177            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19053 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


11/17/2008            (54)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $4,031.23                                    $96,045.90
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $398.06                                    $96,443.96
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from             1121-000             $100.00                                    $96,543.96
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $8,282.85                                   $104,826.81
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $20.00                                   $104,846.81
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $199.01                                   $105,045.82
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from             1121-000              $50.00                                   $105,095.82
                                                                     11/13/2008 through 2/14/2009)
11/19/2008                     Telecheck                             Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $74.65         $105,021.17
                                                                     from 11/13/2008 through 2/14/2009)
11/20/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $62.00                                   $105,083.17
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from             1121-000             $359.60                                   $105,442.77
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,274.43                                   $106,717.20
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,689.63                                   $108,406.83
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $40.00                                   $108,446.83
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from             1121-000              $75.00                                   $108,521.83
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (54)     Amex                                  A/R (Court Doc 526 applies to all transactions from             1121-000              $25.00                                   $108,546.83
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS           $16,606.81                   $74.65
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 193 of 635                      Page No: 178             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19053 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


11/24/2008            (54)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $802.58                                    $109,349.41
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (54)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $4,647.15                                    $113,996.56
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $173.05                                    $114,169.61
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (54)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $4,721.05                                    $118,890.66
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $180.70                                    $119,071.36
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $5,891.87                                    $124,963.23
                                                                     11/13/2008 through 2/14/2009)
11/24/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $288.54         $124,674.69
                                                                     from 11/13/2008 through 2/14/2009)
11/25/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $364.20                                    $125,038.89
                                                                     11/13/2008 through 2/14/2009)
11/26/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $50.00                                    $125,088.89
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $715.81                                    $125,804.70
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $772.22                                    $126,576.92
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $725.00                                    $127,301.92
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (54)     Telecheck                             A/R (Court Doc 526 applies to all transactions from             1121-000             $100.00                                    $127,401.92
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (54)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $764.47                                    $128,166.39
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (54)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,269.82                                    $130,436.21
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS           $22,177.92                   $288.54
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 194 of 635                      Page No: 179            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19053 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


12/01/2008            (54)     HIC                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $351.00                                   $130,787.21
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $186.98                                   $130,974.19
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (54)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,687.37                                   $132,661.56
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (54)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $15.00                                   $132,676.56
                                                                     11/13/2008 through 2/14/2009)
12/02/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $5,769.28                                   $138,445.84
                                                                     11/13/2008 through 2/14/2009)
12/02/2008                     Amex                                  Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $4.50         $138,441.34
                                                                     from 11/13/2008 through 2/14/2009)
12/03/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $195.57                                   $138,636.91
                                                                     11/13/2008 through 2/14/2009)
12/03/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $1,332.13                                   $139,969.04
                                                                     11/13/2008 through 2/14/2009)
12/04/2008            (54)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $544.44                                   $140,513.48
                                                                     11/13/2008 through 2/14/2009)
12/05/2008            (54)     HIC                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $178.16                                   $140,691.64
                                                                     11/13/2008 through 2/14/2009)
12/05/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000              $16.81                                   $140,708.45
                                                                     11/13/2008 through 2/14/2009)
12/05/2008                     Amex                                  Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $90.67         $140,617.78
                                                                     from 11/13/2008 through 2/14/2009)
12/08/2008            (54)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,011.14                                   $142,628.92
                                                                     11/13/2008 through 2/14/2009)
12/08/2008            (54)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,972.89                                   $144,601.81
                                                                     11/13/2008 through 2/14/2009)
12/08/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $8,500.70                                   $153,102.51
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS           $22,761.47                   $95.17
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 195 of 635                      Page No: 180             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19053 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


12/10/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,298.31                                    $154,400.82
                                                                     11/13/2008 through 2/14/2009)
12/11/2008            (54)     Avmed                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $516.72                                    $154,917.54
                                                                     11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $13.89         $154,903.65
                                                                     from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $91.55         $154,812.10
                                                                     from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $197.99         $154,614.11
                                                                     from 11/13/2008 through 2/14/2009)
12/15/2008            (54)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $997.50                                    $155,611.61
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (54)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $6,292.65                                    $161,904.26
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $713.16                                    $162,617.42
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (54)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $5,181.23                                    $167,798.65
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $1,077.04                                    $168,875.69
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (54)     United HC                             A/R (Court Doc 526 applies to all transactions from             1121-000           $7,502.47                                    $176,378.16
                                                                     11/13/2008 through 2/14/2009)
12/16/2008            (54)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $895.75                                    $177,273.91
                                                                     11/13/2008 through 2/14/2009)
12/18/2008            (54)     Avmed                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $373.84                                    $177,647.75
                                                                     11/13/2008 through 2/14/2009)
12/19/2008                     Telecheck                             Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $54.12         $177,593.63
                                                                     from 11/13/2008 through 2/14/2009)
12/19/2008           6638      Midtown                               Post Sale A/R Dist # 1 CP# 526 order dated 2/6/09               2990-000                                    $13,345.61          $164,248.02



                                                                                                                                    SUBTOTALS           $24,848.67              $13,703.16
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 196 of 635                      Page No: 181            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19053 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                               5                    6                    7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


12/22/2008            (54)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $106.02                                   $164,354.04
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (54)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $997.77                                   $165,351.81
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (54)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000            $6,274.10                                  $171,625.91
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $208.83                                   $171,834.74
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $854.49                                   $172,689.23
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (54)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000            $4,533.92                                  $177,223.15
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (54)     United HC                              A/R (Court Doc 526 applies to all transactions from       1121-000            $5,690.90                                  $182,914.05
                                                                      11/13/2008 through 2/14/2009)
12/23/2008            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000            $1,188.63                                  $184,102.68
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $374.95                                   $184,477.63
                                                                      11/13/2008 through 2/14/2009)
12/26/2008           6637      ML                                     Pre Sale A/R Dist # 1 CP# 526 order dated 2/6/09          4210-000                                    $54,905.85         $129,571.78
12/29/2008            (54)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $644.39                                   $130,216.17
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (54)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $10,469.71                                  $140,685.88
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $293.21                                   $140,979.09
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $581.59                                   $141,560.68
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (54)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000            $1,463.60                                  $143,024.28
                                                                      11/13/2008 through 2/14/2009)



                                                                                                                               SUBTOTALS           $33,682.11              $54,905.85
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 197 of 635                      Page No: 182            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


12/30/2008            (54)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $433.72                                   $143,458.00
                                                                    11/13/2008 through 2/14/2009)
12/30/2008            (54)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $5,392.72                                   $148,850.72
                                                                    11/13/2008 through 2/14/2009)
12/31/2008            (54)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $1,124.56                                   $149,975.28
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (54)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $300.00                                   $150,275.28
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (54)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $681.43                                   $150,956.71
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (54)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $793.53                                   $151,750.24
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (54)     Avmed                                A/R (Court Doc 526 applies to all transactions from       1121-000             $886.78                                   $152,637.02
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (54)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000             $787.05                                   $153,424.07
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (54)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,173.85                                   $156,597.92
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (54)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $826.44                                   $157,424.36
                                                                    11/13/2008 through 2/14/2009)
01/06/2009            (54)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $175.94                                   $157,600.30
                                                                    11/13/2008 through 2/14/2009)
01/06/2009            (54)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $7,872.41                                   $165,472.71
                                                                    11/13/2008 through 2/14/2009)
01/07/2009            (54)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $758.29                                   $166,231.00
                                                                    11/13/2008 through 2/14/2009)
01/12/2009            (54)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000             $546.91                                   $166,777.91
                                                                    11/13/2008 through 2/14/2009)
01/12/2009            (54)     BCBSF                                A/R (Court Doc 526 applies to all transactions from       1121-000           $3,548.60                                   $170,326.51
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                             SUBTOTALS           $27,302.23                   $0.00
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 198 of 635                      Page No: 183             Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19053 DDA
For Period Beginning:               6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                          Separate bond (if applicable):

       1                2                            3                                                4                                                    5                     6                     7

   Transaction       Check /                       Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                    Received From                                                                         Tran Code            $                     $


01/12/2009            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $304.44                                    $170,630.95
                                                                      11/13/2008 through 2/14/2009)
01/12/2009            (54)     HOI                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $103.69                                    $170,734.64
                                                                      11/13/2008 through 2/14/2009)
01/12/2009            (54)     United HC                              A/R (Court Doc 526 applies to all transactions from             1121-000           $1,706.70                                    $172,441.34
                                                                      11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                               Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $3.69         $172,437.65
                                                                      from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                               Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $39.90         $172,397.75
                                                                      from 11/13/2008 through 2/14/2009)
01/15/2009            (54)     Avmed                                  A/R (Court Doc 526 applies to all transactions from             1121-000              $95.85                                    $172,493.60
                                                                      11/13/2008 through 2/14/2009)
01/20/2009            (54)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,474.81                                    $173,968.41
                                                                      11/13/2008 through 2/14/2009)
01/20/2009            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $297.24                                    $174,265.65
                                                                      11/13/2008 through 2/14/2009)
01/20/2009            (54)     HOI                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $214.06                                    $174,479.71
                                                                      11/13/2008 through 2/14/2009)
01/20/2009                     Telecheck                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $40.00         $174,439.71
                                                                      from 11/13/2008 through 2/14/2009)
01/22/2009           6640      Midtown                                Post Sale A/R Dist # 2 CP# 526 order dated 2/6/09               2990-000                                    $24,597.80          $149,841.91
01/22/2009           6642      Midtown                                Post Sale A/R Dist # 3 CP# 526 order dated 2/6/09               2990-000                                    $43,771.89          $106,070.02
01/26/2009            (54)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $824.28                                    $106,894.30
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (54)     United                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $648.23                                    $107,542.53
                                                                      11/13/2008 through 2/14/2009)
01/27/2009           6639      ML                                     Pre Sale A/R Dist # 2 CP# 526 order dated 2/6/09                4210-000                                        $766.18         $106,776.35
01/27/2009           6641      ML                                     Pre Sale A/R Dist # 3 CP# 526 order dated 2/6/09                4210-000                                        $184.21         $106,592.14
02/02/2009            (54)     Bcbs                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $923.01                                    $107,515.15
                                                                      11/13/2008 through 2/14/2009)

                                                                                                                                     SUBTOTALS            $6,592.31              $69,403.67
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 199 of 635                      Page No: 184            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                   Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19053 DDA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                                              5                     6                    7

   Transaction       Check /                           Paid to/              Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                        Received From                                                               Tran Code            $                     $


02/02/2009            (54)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $2,222.70                                   $109,737.85
                                                                      11/13/2008 through 2/14/2009)
02/02/2009            (54)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $836.85                                   $110,574.70
                                                                      11/13/2008 through 2/14/2009)
02/02/2009            (54)     United                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $697.29                                    $111,271.99
                                                                      11/13/2008 through 2/14/2009)
02/04/2009            (54)     Alvaro Gutierrez                       ACCOUNTS RECEIVABLE                                       1121-000             $100.00                                    $111,371.99
02/04/2009            (54)     Jeffrey B. Lefton                      ACCOUNTS RECEIVABLE                                       1121-000             $100.00                                    $111,471.99
02/04/2009            (54)     Medoptions                             ACCOUNTS RECEIVABLE                                       1121-000             $650.00                                   $112,121.99
02/04/2009            (54)     Michael A. Johnson                     ACCOUNTS RECEIVABLE                                       1121-000             $100.00                                   $112,221.99
02/04/2009            (54)     Reliance Standard Life Insurance       ACCOUNTS RECEIVABLE                                       1121-000             $245.00                                   $112,466.99
02/04/2009            (54)     Reliance Standard Life Insurance       ACCOUNTS RECEIVABLE                                       1121-000             $308.03                                   $112,775.02
02/04/2009            (54)     Richard Sylvester                      ACCOUNTS RECEIVABLE                                       1121-000              $20.21                                   $112,795.23
02/04/2009            (54)     Alvaro Gutierrez                       Reversed Deposit 100001 2 ACCOUNTS RECEIVABLE             1121-000            ($100.00)                                  $112,695.23
02/04/2009            (54)     Jeffrey B. Lefton                      Reversed Deposit 100001 3 ACCOUNTS RECEIVABLE             1121-000            ($100.00)                                  $112,595.23
02/04/2009            (54)     Medoptions                             Reversed Deposit 100001 7 ACCOUNTS RECEIVABLE             1121-000            ($650.00)                                   $111,945.23
02/04/2009            (54)     Michael A. Johnson                     Reversed Deposit 100001 4 ACCOUNTS RECEIVABLE             1121-000            ($100.00)                                   $111,845.23
02/04/2009            (54)     Reliance Standard Life Insurance       Reversed Deposit 100001 6 ACCOUNTS RECEIVABLE             1121-000            ($308.03)                                   $111,537.20
02/04/2009            (54)     Reliance Standard Life Insurance       Reversed Deposit 100001 5                                 1121-000            ($245.00)                                   $111,292.20
                                                                      ACCOUNTS RECEIVABLE
02/04/2009            (54)     Richard Sylvester                      Reversed Deposit 100001 1 ACCOUNTS RECEIVABLE             1121-000             ($20.21)                                   $111,271.99
02/05/2009            (54)     HMP                                    ACCOUNTS RECEIVABLE                                       1121-000              $48.61                                    $111,320.60
02/05/2009           6643      Midtown                                Post Sale A/R Dist # 4 CP# 526 order dated 2/6/09         2990-000                                    $22,561.91          $88,758.69
02/05/2009           6645      Midtown                                Post Sale A/R Dist # 6 CP# 526 order dated 2/6/09         2990-000                                    $19,602.11          $69,156.58
02/06/2009            (54)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $600.00                                    $69,756.58
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (54)     United                                 A/R (Court Doc 526 applies to all transactions from       1121-000              $45.53                                     $69,802.11
                                                                      11/13/2008 through 2/14/2009)


                                                                                                                               SUBTOTALS            $4,450.98              $42,164.02
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 200 of 635                      Page No: 185             Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19053 DDA
For Period Beginning:               6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                          Separate bond (if applicable):

       1                2                            3                                                4                                                     5                    6                     7

   Transaction       Check /                       Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                    Received From                                                                         Tran Code            $                     $


02/09/2009            (54)     United                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $348.82                                     $70,150.93
                                                                      11/13/2008 through 2/14/2009)
02/09/2009           6644      ML                                     Pre Sale A/R Dist # 6 CP# 526 order dated 2/6/09                2990-000                                        $108.54          $70,042.39
02/09/2009           6648      Cardiac                                Pre Sale A/R Dist # 8 CP# 526 order dated 2/6/09                2990-000                                    $12,312.42           $57,729.97
02/10/2009            (54)     Medicare                               A/R (Court Doc 526 applies to all transactions from             1121-000              $25.76                                     $57,755.73
                                                                      11/13/2008 through 2/14/2009)
02/11/2009                     Suntrust                               Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                         $39.90          $57,715.83
                                                                      from 2/15/2009 through 5/15/2009)
02/12/2009            (54)     Avmed                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $327.49                                     $58,043.32
                                                                      11/13/2008 through 2/14/2009)
02/17/2009            (54)     HOI                                    A/R (Court Doc 576 applies to all transactions from             1121-000              $20.93                                     $58,064.25
                                                                      2/15/2009 through 5/15/2009)
02/17/2009            (54)     United                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $459.87                                     $58,524.12
                                                                      2/15/2009 through 5/15/2009)
02/19/2009            (54)     AvMed                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $598.99                                      $59,123.11
                                                                      2/15/2009 through 5/15/2009)
02/19/2009                     Telecheck                              Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                         $15.00           $59,108.11
                                                                      from 2/15/2009 through 5/15/2009)
02/20/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from             1121-000             $519.18                                     $59,627.29
                                                                      2/15/2009 through 5/15/2009)
02/23/2009            (54)     BCBS                                   A/R (Court Doc 576 applies to all transactions from             1121-000             $470.21                                     $60,097.50
                                                                      2/15/2009 through 5/15/2009)
02/23/2009            (54)     BCBS                                   A/R (Court Doc 576 applies to all transactions from             1121-000            $1,498.81                                    $61,596.31
                                                                      2/15/2009 through 5/15/2009)
02/23/2009            (54)     BCBS                                   A/R (Court Doc 576 applies to all transactions from             1121-000            $1,857.18                                    $63,453.49
                                                                      2/15/2009 through 5/15/2009)
02/23/2009            (54)     BCBS                                   A/R (Court Doc 576 applies to all transactions from             1121-000           $39,030.01                                   $102,483.50
                                                                      2/15/2009 through 5/15/2009)
02/23/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from             1121-000              $18.02                                    $102,501.52
                                                                      2/15/2009 through 5/15/2009)

                                                                                                                                     SUBTOTALS           $45,175.27              $12,475.86
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 201 of 635                      Page No: 186               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


02/23/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $12,452.09                                     $114,953.61
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (54)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000            $8,941.78                                     $123,895.39
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (54)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $17,897.47                                     $141,792.86
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $555.89                                      $142,348.75
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $17,344.22                                     $159,692.97
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $158.26                                      $159,851.23
                                                                    2/15/2009 through 5/15/2009)
02/25/2009           6647      Midtown                              Post Sale A/R Dist # 7 CP# 526 order dated 2/6/09         2990-000                                        $1,609.36         $158,241.87
02/25/2009           6649      Midtown                              Post Sale A/R Dist # 8 CP# 526 order dated 2/6/09         2990-000                                    $32,369.59            $125,872.28
02/26/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $473.34                                      $126,345.62
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $1,437.28                                     $127,782.90
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $523.88                                      $128,306.78
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $3,564.40                                     $131,871.18
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $128.05                                      $131,999.23
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $801.28                                      $132,800.51
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $1,235.10                                     $134,035.61
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $10,000.63                                     $144,036.24
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $75,513.67              $33,978.95
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 202 of 635                      Page No: 187               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19053 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                              5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


03/02/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from       1121-000             $283.80                                      $144,320.04
                                                                      2/15/2009 through 5/15/2009)
03/02/2009            (54)     HOI                                    A/R (Court Doc 576 applies to all transactions from       1121-000           $4,362.48                                      $148,682.52
                                                                      2/15/2009 through 5/15/2009)
03/02/2009            (54)     United                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,480.52                                      $151,163.04
                                                                      2/15/2009 through 5/15/2009)
03/02/2009            (54)     United                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,419.42                                      $154,582.46
                                                                      2/15/2009 through 5/15/2009)
03/02/2009            (54)     United                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $8,138.92                                      $162,721.38
                                                                      2/15/2009 through 5/15/2009)
03/02/2009           6646      ML                                     Pre Sale A/R Dist # 7 CP# 526 order dated 2/6/09          4210-000                                         $376.25          $162,345.13
03/02/2009           6650      Midtown                                Post Sale A/R Dist # 9 CP# 526 order dated 2/6/09         2990-000                                        $1,472.51         $160,872.62
03/02/2009           6651      Midtown                                Post Sale A/R Dist # 11 CP# 526 order dated 2/6/09        2990-000                                        $4,728.46         $156,144.16
03/03/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from       1121-000           $1,634.24                                      $157,778.40
                                                                      2/15/2009 through 5/15/2009)
03/04/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from       1121-000           $1,396.42                                      $159,174.82
                                                                      2/15/2009 through 5/15/2009)
03/05/2009            (54)     AvMed                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,273.48                                      $160,448.30
                                                                      2/15/2009 through 5/15/2009)
03/05/2009            (54)     HIC                                    A/R (Court Doc 576 applies to all transactions from       1121-000             $657.60                                      $161,105.90
                                                                      2/15/2009 through 5/15/2009)
03/05/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from       1121-000             $988.64                                      $162,094.54
                                                                      2/15/2009 through 5/15/2009)
03/06/2009            (54)     HHIC                                   A/R (Court Doc 576 applies to all transactions from       1121-000              $44.84                                      $162,139.38
                                                                      2/15/2009 through 5/15/2009)
03/06/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from       1121-000             $482.91                                      $162,622.29
                                                                      2/15/2009 through 5/15/2009)
03/06/2009            (54)     HMP                                    A/R (Court Doc 576 applies to all transactions from       1121-000           $1,707.04                                      $164,329.33
                                                                      2/15/2009 through 5/15/2009)


                                                                                                                               SUBTOTALS           $26,870.31                   $6,577.22
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 203 of 635                      Page No: 188            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/09/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,436.15                                   $171,765.48
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $381.31                                   $172,146.79
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $126.45                                   $172,273.24
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $3,076.53                                   $175,349.77
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,872.03                                   $177,221.80
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $6,149.76                                   $183,371.56
                                                                    2/15/2009 through 5/15/2009)
03/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $398.72                                   $183,770.28
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000                 $5.66                                 $183,775.94
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $2,222.33                                   $185,998.27
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $440.91                                   $186,439.18
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $189.68                                   $186,628.86
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $834.27                                   $187,463.13
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,090.50                                   $188,553.63
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $5,402.35                                   $193,955.98
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $703.88                                   $194,659.86
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $30,330.53                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 204 of 635                      Page No: 189            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/16/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,015.32                                  $195,675.18
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,269.95                                  $196,945.13
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $101.56                                   $197,046.69
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $324.90                                   $197,371.59
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $9,942.97                                  $207,314.56
                                                                    2/15/2009 through 5/15/2009)
03/17/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $580.23                                   $207,894.79
                                                                    2/15/2009 through 5/15/2009)
03/18/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $183.01                                   $208,077.80
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $853.29                                   $208,931.09
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $372.70                                   $209,303.79
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $182.54                                   $209,486.33
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $153.12                                   $209,639.45
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $745.30                                   $210,384.75
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $520.33                                   $210,905.08
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $672.56                                   $211,577.64
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $13,769.63                                  $225,347.27
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $30,687.41                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 205 of 635                      Page No: 190            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/23/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,637.58                                   $226,984.85
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000              $85.80                                   $227,070.65
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $5,209.83                                   $232,280.48
                                                                    2/15/2009 through 5/15/2009)
03/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $75.46                                   $232,355.94
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $843.29                                   $233,199.23
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,084.94                                   $234,284.17
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $266.77                                   $234,550.94
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $760.69                                   $235,311.63
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,467.94                                   $236,779.57
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000              $66.21                                   $236,845.78
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $166.18                                   $237,011.96
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $223.81                                   $237,235.77
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $6,086.19                                   $243,321.96
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $143.18                                   $243,465.14
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $741.58                                   $244,206.72
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $18,859.45                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 206 of 635                      Page No: 191            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/30/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $5,643.04                                  $249,849.76
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $831.11                                   $250,680.87
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $1,098.83                                  $251,779.70
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $11,689.72                                  $263,469.42
                                                                    2/15/2009 through 5/15/2009)
03/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,444.58                                  $264,914.00
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000            $1,672.75                                  $266,586.75
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $956.30                                   $267,543.05
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $177.10                                   $267,720.15
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $167.96                                   $267,888.11
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $593.00                                   $268,481.11
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,766.71                                  $270,247.82
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $228.78                                   $270,476.60
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $7,896.79                                  $278,373.39
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $461.07                                   $278,834.46
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $764.89                                   $279,599.35
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $35,392.63                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 207 of 635                      Page No: 192               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/06/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,355.43                                      $280,954.78
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $420.96                                      $281,375.74
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $664.05                                      $282,039.79
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $6,198.41                                      $288,238.20
                                                                    2/15/2009 through 5/15/2009)
04/07/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $934.59                                      $289,172.79
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000              $86.24                                      $289,259.03
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,238.28                                      $292,497.31
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,211.01                                      $293,708.32
                                                                    2/15/2009 through 5/15/2009)
04/09/2009           6654      Cardiac                              Pre Sale A/R Dist # 14 CP# 526 order dated 2/6/09         9999-000                                         $448.58          $293,259.74
04/09/2009           6656      Cardiac                              Pre Sale A/R Dist # 15 CP# 526 order dated 2/6/09         9999-000                                        $1,391.92         $291,867.82
04/09/2009           6658      Cardiac                              Pre Sale A/R Dist # 16 CP# 526 order dated 2/6/09         9999-000                                        $2,227.99         $289,639.83
04/09/2009           6660      Cardiac                              Pre Sale A/R Dist # 13 (Error) CP# 526 order dated        9999-000                                    $12,328.76            $277,311.07
                                                                    2/6/09
04/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $42.25                                      $277,353.32
                                                                    2/15/2009 through 5/15/2009)
04/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $151.51                                      $277,504.83
                                                                    2/15/2009 through 5/15/2009)
04/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,330.08                                      $279,834.91
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $189.16                                      $280,024.07
                                                                    2/15/2009 through 5/15/2009)


                                                                                                                             SUBTOTALS           $16,821.97              $16,397.25
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 208 of 635                      Page No: 193             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $223.19                                    $280,247.26
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $1,196.89                                   $281,444.15
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $8,435.39                                   $289,879.54
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (54)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000              $86.37                                    $289,965.91
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (54)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000            $2,999.79                                   $292,965.70
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (54)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000            $5,725.87                                   $298,691.57
                                                                    2/15/2009 through 5/15/2009)
04/13/2009           6652      Midtown                              Post Sale A/R Dist # 12 CP# 526 order dated 2/6/09        2990-000                                        $721.84         $297,969.73
04/13/2009           6653      Midtown                              Post Sale A/R Dist # 13 CP# 526 order dated 2/6/09        2990-000                                        $998.98         $296,970.75
04/13/2009           6655      Midtown                              Post Sale A/R Dist # 14 CP# 526 order dated 2/6/09        2990-000                                   $105,774.26          $191,196.49
04/13/2009           6657      Midtown                              Post Sale A/R Dist # 15 CP# 576                           2990-000                                    $36,369.97          $154,826.52
04/13/2009           6659      Midtown                              Post Sale A/R Dist # 16 CP# 526 order dated 2/6/09        2990-000                                    $20,905.81          $133,920.71
04/14/2009            (54)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $328.21                                    $134,248.92
                                                                    2/15/2009 through 5/15/2009)
04/14/2009                     Cardiac                              Return Check #6660 4/9/09 Pre Sale Dist #13               9999-000           $12,328.76                                   $146,577.68
04/15/2009            (54)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000            $1,542.50                                   $148,120.18
                                                                    2/15/2009 through 5/15/2009)
04/16/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000            $1,025.78                                   $149,145.96
                                                                    2/15/2009 through 5/15/2009)
04/16/2009            (54)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $555.06                                    $149,701.02
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (54)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $696.01                                    $150,397.03
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $1,119.44                                   $151,516.47
                                                                    2/15/2009 through 5/15/2009)
                                                                                                                             SUBTOTALS           $36,263.26             $164,770.86
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 209 of 635                      Page No: 194            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/20/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $6,122.65                                  $157,639.12
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $95.97                                   $157,735.09
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $896.88                                   $158,631.97
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $237.95                                   $158,869.92
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $942.86                                   $159,812.78
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $12,565.25                                  $172,378.03
                                                                    2/15/2009 through 5/15/2009)
04/20/2009           6663      Midtown                              Post Sale A/R Dist # 19 CP# 526 order dated 2/6/09        2990-000                                    $32,377.79         $140,000.24
04/21/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $4,159.85                                  $144,160.09
                                                                    2/15/2009 through 5/15/2009)
04/22/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $3,521.63                                  $147,681.72
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $289.88                                   $147,971.60
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $202.77                                   $148,174.37
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $318.20                                   $148,492.57
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $16.25                                   $148,508.82
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $193.48                                   $148,702.30
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $277.17                                   $148,979.47
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                             SUBTOTALS           $29,840.79              $32,377.79
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 210 of 635                      Page No: 195               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/27/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $681.02                                      $149,660.49
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,305.41                                      $156,965.90
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $426.58                                      $157,392.48
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,069.20                                      $158,461.68
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,385.44                                      $159,847.12
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $3,092.66                                      $162,939.78
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $7,441.33                                      $170,381.11
                                                                    2/15/2009 through 5/15/2009)
04/28/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,079.88                                      $171,460.99
                                                                    2/15/2009 through 5/15/2009)
04/28/2009           6664      Midtown                              Post Sale A/R Dist # 20 CP# 526 order dated 2/6/09        2990-000                                    $25,984.34            $145,476.65
04/29/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,215.79                                      $147,692.44
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,422.36                                      $149,114.80
                                                                    2/15/2009 through 5/15/2009)
04/30/2009           6662      Cardiac                              Pre Sale A/R Dist # 19 CP# 526 order dated 2/6/09         9999-000                                        $1,024.25         $148,090.55
05/01/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $266.77                                      $148,357.32
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $696.01                                      $149,053.33
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $692.20                                      $149,745.53
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $802.58                                      $150,548.11
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $28,577.23              $27,008.59
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 211 of 635                       Page No: 196            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                         ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                           08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                               3                                           4                                               5                     6                    7

   Transaction       Check /                         Paid to/              Description of Transaction                          Uniform           Deposit             Disbursement            Balance
      Date            Ref. #                      Received From                                                               Tran Code            $                      $


05/04/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $10,301.41                                   $160,849.52
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $4,409.23                                   $165,258.75
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,790.52                                   $167,049.27
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000              $54.81                                    $167,104.08
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $208.74                                    $167,312.82
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $5,388.02                                   $172,700.84
                                                                    2/15/2009 through 5/15/2009)
05/05/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000                  $5.99                                 $172,706.83
                                                                    2/15/2009 through 5/15/2009)
05/05/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $319.68                                    $173,026.51
                                                                    2/15/2009 through 5/15/2009)
05/05/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $1,856.21                                   $174,882.72
                                                                    2/15/2009 through 5/15/2009)
05/05/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $526.51                                    $175,409.23
                                                                    2/15/2009 through 5/15/2009)
05/05/2009            (54)     US Treasury (Medicaid)               A/R (Court Doc 576 applies to all transactions from       1121-000              $90.07                                    $175,499.30
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $520.30                                    $176,019.60
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $388.87                                    $176,408.47
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $632.20                                    $177,040.67
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $143.00                                    $177,183.67
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $26,635.56                    $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 212 of 635                      Page No: 197               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/07/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $153.93                                      $177,337.60
                                                                    2/15/2009 through 5/15/2009)
05/07/2009           6665      Midtown                              Post Sale A/R Dist # 21 CP# 526 order dated 2/6/09        2990-000                                        $8,004.22         $169,333.38
05/08/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,042.27                                      $170,375.65
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000              $54.81                                      $170,430.46
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $307.83                                      $170,738.29
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $681.02                                      $171,419.31
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,102.10                                      $172,521.41
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,849.55                                      $174,370.96
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,805.83                                      $182,176.79
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $426.58                                      $182,603.37
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $867.80                                      $183,471.17
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,165.65                                      $185,636.82
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $140.76                                      $185,777.58
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (54)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $5,858.91                                      $191,636.49
                                                                    2/15/2009 through 5/15/2009)
05/12/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $201.33                                      $191,837.82
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                             SUBTOTALS           $22,658.37                   $8,004.22
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 213 of 635                      Page No: 198               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/12/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,149.63                                      $192,987.45
                                                                    2/15/2009 through 5/15/2009)
05/12/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $110.94                                      $193,098.39
                                                                    2/15/2009 through 5/15/2009)
05/12/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $867.08                                      $193,965.47
                                                                    2/15/2009 through 5/15/2009)
05/12/2009           6688      Midtown                              Post Sale A/R Dist # 22 CP# 526 order dated 2/6/09        2990-000                                        $5,963.19         $188,002.28
05/13/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000              $54.81                                      $188,057.09
                                                                    2/15/2009 through 5/15/2009)
05/13/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $208.74                                      $188,265.83
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $325.64                                      $188,591.47
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $332.82                                      $188,924.29
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $216.11                                      $189,140.40
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $737.90                                      $189,878.30
                                                                    2/15/2009 through 5/15/2009)
05/15/2009           6687      Cardiac                              Budget Funding CP# 526 order dated 2/6/09                 9999-000                                         $275.49          $189,602.81
05/15/2009           6689      Cardiac                              Pre Sale A/R Dist # 22 CP# 526 order dated 2/6/09         9999-000                                        $5,407.81         $184,195.00
05/18/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $123.22                                      $184,318.22
05/18/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $830.38                                      $185,148.60
05/18/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $1,376.43                                      $186,525.03
05/18/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $4,156.98                                      $190,682.01
05/18/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $325.26                                      $191,007.27
05/18/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,263.51                                      $192,270.78
05/18/2009            (54)     HOI                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,698.77                                      $193,969.55
05/18/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000           $3,687.49                                      $197,657.04

                                                                                                                             SUBTOTALS           $17,465.71              $11,646.49
                                                   Case 08-19029-LMI            Doc 1541 Filed
                                                                                      FORM   2 04/22/21                   Page 214 of 635                      Page No: 199             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                               4                                               5                     6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/19/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $878.82                                    $198,535.86
05/20/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $696.01                                    $199,231.87
05/20/2009           6686      Midtown                              Post Sale A/R Dist # 23 CP# 701 order dated 5/20/09       2990-000                                    $14,930.53          $184,301.34
05/21/2009            (54)     AvMed                                ACCOUNTS RECEIVABLE                                       1121-000             $579.07                                    $184,880.41
05/21/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $3,154.57                                    $188,034.98
05/21/2009            (54)     Medicare                             ACCOUNTS RECEIVABLE                                       1121-000              $65.93                                    $188,100.91
05/22/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $111.36                                    $188,212.27
05/22/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $3,659.52                                    $191,871.79
05/26/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $350.10                                    $192,221.89
05/26/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $397.79                                    $192,619.68
05/26/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $4,978.22                                    $197,597.90
05/26/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $444.58                                    $198,042.48
05/26/2009            (54)     HOI                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,425.05                                    $199,467.53
05/26/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000           $2,464.06                                    $201,931.59
05/27/2009            (54)     HIC                                  ACCOUNTS RECEIVABLE                                       1121-000             $778.82                                    $202,710.41
05/27/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $2,431.41                                    $205,141.82
05/27/2009           6684      Midtown                              Post Sale A/R Dist # 24 CP# 701 order dated 5/20/09       2990-000                                    $19,187.20          $185,954.62
05/28/2009            (54)     AvMed                                ACCOUNTS RECEIVABLE                                       1121-000           $1,037.92                                    $186,992.54
05/29/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $51.80                                    $187,044.34
05/29/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $447.75                                    $187,492.09
05/29/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $745.26                                    $188,237.35
05/29/2009           6683      Cardiac                              Pre Sale A/R Dist # 24 CP# 701 order dated 5/20/09        9999-000                                        $763.36         $187,473.99
05/29/2009           6685      Cardiac                              Pre Sale A/R Dist # 23 CP# 701 order dated 5/20/09        9999-000                                        $195.57         $187,278.42
06/01/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $664.19                                    $187,942.61
06/01/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $1,376.29                                    $189,318.90
06/01/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $1,605.16                                    $190,924.06
06/01/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $1,997.21                                    $192,921.27


                                                                                                                             SUBTOTALS           $30,340.89              $35,076.66
                                                   Case 08-19029-LMI            Doc 1541 Filed
                                                                                      FORM   2 04/22/21                   Page 215 of 635                      Page No: 200            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                               4                                               5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/01/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $7,832.38                                   $200,753.65
06/01/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $176.25                                   $200,929.90
06/01/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $331.82                                   $201,261.72
06/01/2009            (54)     HWHO                                 ACCOUNTS RECEIVABLE                                       1121-000             $415.66                                   $201,677.38
06/01/2009            (54)     United HC                            ACCOUNTS RECEIVABLE                                       1121-000           $7,146.46                                   $208,823.84
06/02/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,443.07                                   $210,266.91
06/02/2009            (54)     Treas                                ACCOUNTS RECEIVABLE                                       1121-000              $43.02                                   $210,309.93
06/03/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $64.68                                   $210,374.61
06/04/2009            (54)     Avmed                                ACCOUNTS RECEIVABLE                                       1121-000             $524.07                                   $210,898.68
06/04/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $2,114.24                                   $213,012.92
06/05/2009            (54)     HHIC                                 ACCOUNTS RECEIVABLE                                       1121-000             $111.36                                   $213,124.28
06/05/2009            (54)     HIC                                  ACCOUNTS RECEIVABLE                                       1121-000             $540.83                                   $213,665.11
06/05/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $75.06                                   $213,740.17
06/05/2009           6682      Midtown                              Post Sale A/R Dist # 25 CP# 701 order dated 5/20/09       2990-000                                    $17,361.18         $196,378.99
06/08/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $131.30                                   $196,510.29
06/08/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $327.15                                   $196,837.44
06/08/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $681.02                                   $197,518.46
06/08/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $7,437.35                                   $204,955.81
06/08/2009            (54)     HHIC                                 ACCOUNTS RECEIVABLE                                       1121-000             $111.36                                   $205,067.17
06/08/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $86.37                                   $205,153.54
06/08/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $237.55                                   $205,391.09
06/08/2009            (54)     HOI                                  ACCOUNTS RECEIVABLE                                       1121-000           $2,766.78                                   $208,157.87
06/08/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000           $7,888.03                                   $216,045.90
06/09/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $932.61                                   $216,978.51
06/10/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,523.49                                   $218,502.00
06/10/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000              $49.00                                   $218,551.00
06/11/2009            (54)     AvMed                                ACCOUNTS RECEIVABLE                                       1121-000           $1,714.39                                   $220,265.39


                                                                                                                             SUBTOTALS           $44,705.30              $17,361.18
                                                   Case 08-19029-LMI            Doc 1541 Filed
                                                                                      FORM   2 04/22/21                   Page 216 of 635                      Page No: 201               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                               4                                               5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


06/11/2009            (54)     HIC                                  ACCOUNTS RECEIVABLE                                       1121-000             $213.30                                      $220,478.69
06/11/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,128.14                                      $221,606.83
06/12/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $131.17                                      $221,738.00
06/12/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $2,170.25                                      $223,908.25
06/15/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $392.45                                      $224,300.70
06/15/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $5,159.01                                      $229,459.71
06/15/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000           $6,815.73                                      $236,275.44
06/16/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000           $1,325.45                                      $237,600.89
06/16/2009           6676      Midtown                              Post Sale A/R Dist # 27 CP# 701 order dated 5/20/09       2990-000                                    $11,603.03            $225,997.86
06/16/2009           6679      Midtown                              Post Sale A/R Dist # 26 CP# 701 order dated 5/20/09       2990-000                                    $16,449.68            $209,548.18
06/17/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $373.72                                      $209,921.90
06/17/2009           6677      Cardiac                              Pre Sale A/R Dist # 28 CP# 701 order dated 5/20/09        9999-000                                        $3,158.91         $206,762.99
06/17/2009           6678      Cardiac                              Pre Sale A/R Dist # 26CP# 701 order dated 5/20/09         9999-000                                        $1,825.15         $204,937.84
06/17/2009           6681      Cardiac                              Pre Sale A/R Dist # 25 CP# 701 order dated 5/20/09        9999-000                                        $1,883.11         $203,054.73
06/18/2009            (54)     AvMed                                ACCOUNTS RECEIVABLE                                       1121-000             $131.18                                      $203,185.91
06/18/2009            (54)     AvMed                                ACCOUNTS RECEIVABLE                                       1121-000             $230.42                                      $203,416.33
06/18/2009            (54)     Medicare                             ACCOUNTS RECEIVABLE                                       1121-000           $1,772.27                                      $205,188.60
06/19/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $696.01                                      $205,884.61
06/22/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $259.77                                      $206,144.38
06/22/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $558.87                                      $206,703.25
06/22/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $1,393.32                                      $208,096.57
06/22/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000           $9,336.22                                      $217,432.79
06/22/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $138.28                                      $217,571.07
06/22/2009            (54)     HOI                                  ACCOUNTS RECEIVABLE                                       1121-000           $2,501.91                                      $220,072.98
06/22/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000           $1,494.86                                      $221,567.84
06/24/2009           6674      Midtown                              Post Sale A/R Dist # 30 CP# 701 order dated 5/20/09       2990-000                                    $19,592.23            $201,975.61
06/24/2009           6675      Midtown                              Post Sale A/R Dist # 29 CP# 701                           2990-000                                    $18,940.45            $183,035.16


                                                                                                                             SUBTOTALS           $36,222.33              $73,452.56
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 217 of 635                      Page No: 202            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                                5                   6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform            Deposit           Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code             $                    $


06/25/2009            (54)     HIC                                  ACCOUNTS RECEIVABLE                                       1121-000              $138.71                                  $183,173.87
06/25/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000             $1,280.84                                 $184,454.71
06/26/2009            (54)     HHP                                  ACCOUNTS RECEIVABLE                                       1121-000              $764.89                                  $185,219.60
06/26/2009            (54)     HIC                                  ACCOUNTS RECEIVABLE                                       1121-000              $646.01                                  $185,865.61
06/26/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $316.30                                  $186,181.91
06/26/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $790.70                                  $186,972.61
06/26/2009            (54)     Medicare                             ACCOUNTS RECEIVABLE                                       1121-000           $132,514.01                                 $319,486.62
06/29/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000              $166.31                                  $319,652.93
06/29/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $1,040.22                                 $320,693.15
06/29/2009            (54)     BCBS                                 ACCOUNTS RECEIVABLE                                       1121-000             $9,145.08                                 $329,838.23
06/29/2009            (54)     HHIC                                 ACCOUNTS RECEIVABLE                                       1121-000              $740.96                                  $330,579.19
06/29/2009            (54)     HOI                                  ACCOUNTS RECEIVABLE                                       1121-000             $3,311.62                                 $333,890.81
06/29/2009            (54)     Medicare                             ACCOUNTS RECEIVABLE                                       1121-000             $7,084.38                                 $340,975.19
06/29/2009            (54)     United                               ACCOUNTS RECEIVABLE                                       1121-000             $9,510.53                                 $350,485.72
06/30/2009            (54)     HIC                                  ACCOUNTS RECEIVABLE                                       1121-000               $93.18                                  $350,578.90
06/30/2009            (54)     HMP                                  ACCOUNTS RECEIVABLE                                       1121-000              $520.28                                  $351,099.18
06/30/2009            (54)     Medicare                             ACCOUNTS RECEIVABLE                                       1121-000               $72.69                                  $351,171.87
07/01/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $355.61                                  $351,527.48
                                                                    5/15/2009 through 9/30/2009)
07/02/2009            (54)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000              $196.61                                  $351,724.09
                                                                    5/15/2009 through 9/30/2009)
07/02/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $2,206.16                                 $353,930.25
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $273.73                                  $354,203.98
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $191.02                                  $354,395.00
                                                                    5/15/2009 through 9/30/2009)



                                                                                                                             SUBTOTALS           $171,359.84                  $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 218 of 635                      Page No: 203            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $617.38                                   $355,012.38
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,473.08                                   $356,485.46
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $6,225.56                                   $362,711.02
                                                                    5/15/2009 through 9/30/2009)
07/03/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,279.52                                   $363,990.54
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,225.57                                   $366,216.11
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $8,743.99                                   $374,960.10
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,407.60                                   $376,367.70
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,391.95                                   $377,759.65
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $7,399.12                                   $385,158.77
                                                                    5/15/2009 through 9/30/2009)
07/06/2009           6667      Midtown                              Post Sale A/R Dist # 33 CP# 701 order dated 5/20/09       2990-000                                    $40,426.18         $344,732.59
07/06/2009           6668      Midtown                              Post Sale A/R Dist # 32 CP# 701 order dated 5/20/09       2990-000                                   $150,639.83         $194,092.76
07/06/2009           6670      Midtown                              Post Sale A/R Dist # 18 CP# 701 order dated 5/20/09       2990-000                                    $25,469.40         $168,623.36
07/06/2009           6672      Midtown                              Post Sale A/R Dist # 17 CP# 701 order dated 5/20/09       2990-000                                    $22,921.62         $145,701.74
07/06/2009           6673      Midtown                              Post Sale A/R Dist # 31 CP# 701 order dated 5/20/09       2990-000                                    $10,080.51         $135,621.23
07/07/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,153.29                                   $137,774.52
                                                                    5/15/2009 through 9/30/2009)
07/08/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $652.06                                   $138,426.58
                                                                    5/15/2009 through 9/30/2009)
07/08/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $824.12                                   $139,250.70
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                             SUBTOTALS           $34,393.24             $249,537.54
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 219 of 635                      Page No: 204            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/09/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $225.79                                   $139,476.49
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $716.91                                   $140,193.40
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $175.35                                   $140,368.75
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,219.30                                  $141,588.05
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $218.04                                   $141,806.09
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $176.40                                   $141,982.49
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $166.42                                   $142,148.91
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $771.69                                   $142,920.60
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $11,545.08                                  $154,465.68
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $186.39                                   $154,652.07
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $150.25                                   $154,802.32
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $1,305.67                                  $156,107.99
                                                                    5/15/2009 through 9/30/2009)
07/14/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $619.63                                   $156,727.62
                                                                    5/15/2009 through 9/30/2009)
07/14/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $38,082.05                                  $194,809.67
                                                                    5/15/2009 through 9/30/2009)
07/14/2009            6711     Midtown                              Post Sale A/R Dist # 34 CP# 701 order dated 5/20/09       2990-000                                    $33,517.26         $161,292.41



                                                                                                                             SUBTOTALS           $55,558.97              $33,517.26
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 220 of 635                      Page No: 205               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/15/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $13.17                                      $161,305.58
                                                                    5/15/2009 through 9/30/2009)
07/15/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $9,658.59                                     $170,964.17
                                                                    5/15/2009 through 9/30/2009)
07/15/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $981.54                                      $171,945.71
                                                                    5/15/2009 through 9/30/2009)
07/15/2009           6669      Cardiac                              Pre Sale A/R Dist # 18 CP# 701 order dated 5/20/09        9999-000                                         $991.63          $170,954.08
07/15/2009           6709      Midtown                              Post Sale A/R Dist # 35 CP# 701 order dated 5/20/09       2990-000                                        $1,494.86         $169,459.22
07/16/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $1,830.88                                     $171,290.10
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $68.08                                      $171,358.18
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $140.44                                      $171,498.62
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $131.76                                      $171,630.38
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $216.24                                      $171,846.62
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000            $7,494.79                                     $179,341.41
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $900.50                                      $180,241.91
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $262.41                                      $180,504.32
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $499.57                                      $181,003.89
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $13,610.57                                     $194,614.46
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $77.74                                      $194,692.20
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $35,886.28                   $2,486.49
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 221 of 635                      Page No: 206               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                          3                                                4                                               5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                    Tran Code            $                     $


07/20/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $2,280.11                                      $196,972.31
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000           $6,687.59                                      $203,659.90
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000              $90.76                                      $203,750.66
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000           $1,259.41                                      $205,010.07
                                                                    5/15/2009 through 9/30/2009)
07/20/2009           6706      Midtown                              Post Sale A/R Dist # 36 CP# 701 order dated 5/20/09        2990-000                                    $19,129.85            $185,880.22
07/21/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000           $1,868.71                                      $187,748.93
                                                                    5/15/2009 through 9/30/2009)
07/21/2009           6708      DTG                                  Correction from Dist #31 CP# 701 order dated 5/20/09       2990-000                                        $6,815.73         $180,933.20
07/22/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from        1121-000             $111.36                                      $181,044.56
                                                                    5/15/2009 through 9/30/2009)
07/22/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000           $4,603.63                                      $185,648.19
                                                                    5/15/2009 through 9/30/2009)
07/22/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000             $979.62                                      $186,627.81
                                                                    5/15/2009 through 9/30/2009)
07/22/2009           6702      Midtown                              Post Sale A/R Dist # 33 CP# 701 order dated 5/20/09        2990-000                                        $1,422.36         $185,205.45
07/22/2009           6703      Midtown                              Post Sale A/R Dist # 33 CP# 701 order dated 5/20/09        2990-000                                        $1,037.92         $184,167.53
07/22/2009           6704      Midtown                              Post Sale A/R Dist # 33 CP# 701 order dated 5/20/09        2990-000                                         $196.61          $183,970.92
07/22/2009           6705      Midtown                              Post Sale A/R Dist # 37 CP# 701 order dated 5/20/09        2990-000                                        $8,399.64         $175,571.28
07/22/2009           6707      Midtown                              Post Sale A/R Dist # 35 CP# 701 order dated 5/20/09        2990-000                                    $10,790.05            $164,781.23
07/22/2009           6712      Cardiac                              Pre Sale A/R Dist # 33CP# 701 order dated 5/20/09          9999-000                                        $3,695.36         $161,085.87
07/23/2009            (54)     Medicaid                             A/R (Court Doc 576 applies to all transactions from        1121-000                 $7.32                                    $161,093.19
                                                                    5/15/2009 through 9/30/2009)
07/23/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000           $1,525.33                                      $162,618.52
                                                                    5/15/2009 through 9/30/2009)



                                                                                                                              SUBTOTALS           $19,413.84              $51,487.52
                                                    Case 08-19029-LMI            Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 222 of 635                      Page No: 207            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                               4                                              5                     6                    7

   Transaction       Check /                      Paid to/                 Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                  Tran Code            $                     $


07/24/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $642.11                                   $163,260.63
                                                                    5/15/2009 through 9/30/2009)
07/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,195.94                                   $164,456.57
                                                                    5/15/2009 through 9/30/2009)
07/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,790.20                                   $167,246.77
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $123.58                                   $167,370.35
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $433.95                                   $167,804.30
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,412.33                                   $175,216.63
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,335.92                                   $177,552.55
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $4,395.83                                   $181,948.38
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $4,183.66                                   $186,132.04
                                                                    5/15/2009 through 9/30/2009)
07/28/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $344.21                                   $186,476.25
                                                                    5/15/2009 through 9/30/2009)
07/29/2009            (54)     U.S. Treasury                        A/R (Court Doc 576 applies to all transactions from       1121-000             $201.24                                   $186,677.49
                                                                    5/15/2009 through 9/30/2009)
07/29/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $796.22                                   $187,473.71
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $861.71                                   $188,335.42
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (54)     Medicaid                             A/R (Court Doc 576 applies to all transactions from       1121-000             $826.18                                   $189,161.60
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (54)     U.S. Treasury                        A/R (Court Doc 576 applies to all transactions from       1121-000             $144.56                                   $189,306.16
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $26,687.64                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 223 of 635                      Page No: 208            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $199.65                                   $189,505.81
                                                                    5/15/2009 through 9/30/2009)
07/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,366.21                                  $191,872.02
                                                                    5/15/2009 through 9/30/2009)
07/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,398.02                                  $194,270.04
                                                                    5/15/2009 through 9/30/2009)
07/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $3,222.54                                  $197,492.58
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $302.98                                   $197,795.56
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $778.92                                   $198,574.48
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $10,106.34                                  $208,680.82
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $919.80                                   $209,600.62
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $3,253.50                                  $212,854.12
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,842.81                                  $215,696.93
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $3,942.18                                  $219,639.11
                                                                    5/15/2009 through 9/30/2009)
08/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,310.32                                  $220,949.43
                                                                    5/15/2009 through 9/30/2009)
08/05/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $290.33                                   $221,239.76
                                                                    5/15/2009 through 9/30/2009)
08/05/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $758.94                                   $221,998.70
                                                                    5/15/2009 through 9/30/2009)
08/06/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $474.45                                   $222,473.15
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $33,166.99                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 224 of 635                      Page No: 209            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/07/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $844.87                                   $223,318.02
                                                                    5/15/2009 through 9/30/2009)
08/07/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,155.73                                   $224,473.75
                                                                    5/15/2009 through 9/30/2009)
08/07/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $3,429.62                                   $227,903.37
                                                                    5/15/2009 through 9/30/2009)
08/07/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $900.50                                   $228,803.87
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $20.97                                   $228,824.84
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $59.56                                   $228,884.40
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $279.26                                   $229,163.66
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $302.98                                   $229,466.64
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $5,350.13                                   $234,816.77
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $967.19                                   $235,783.96
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $237.16                                   $236,021.12
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,845.57                                   $237,866.69
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,565.30                                   $240,431.99
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $5,016.53                                   $245,448.52
                                                                    5/15/2009 through 9/30/2009)
08/11/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,252.43                                   $246,700.95
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $24,227.80                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 225 of 635                      Page No: 210            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                          3                                                4                                                5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                            Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                     Tran Code            $                     $


08/11/2009           6699      Midtown                              Post Sale A/R Dist # 39 CP# 701 order dated 5/20/09         2990-000                                    $38,485.06         $208,215.89
08/11/2009           6700      Cardiac                              Holdback of Pre-sale collections from Midtown CP# 701       2990-000                                    $15,000.00         $193,215.89
                                                                    order dated 5/20/09
08/11/2009           6701      Midtown                              Post Sale A/R Dist # 38 CP# 701 order dated 5/20/09         2990-000                                    $74,263.17         $118,952.72
08/12/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from         1121-000             $212.74                                   $119,165.46
                                                                    5/15/2009 through 9/30/2009)
08/13/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from         1121-000             $276.72                                   $119,442.18
                                                                    5/15/2009 through 9/30/2009)
08/13/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $103.02                                   $119,545.20
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $147.57                                   $119,692.77
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $270.37                                   $119,963.14
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $337.33                                   $120,300.47
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $734.80                                   $121,035.27
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from         1121-000           $5,826.70                                   $126,861.97
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from         1121-000             $155.90                                   $127,017.87
                                                                    5/15/2009 through 9/30/2009)
08/14/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from         1121-000           $1,155.38                                   $128,173.25
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from         1121-000              $87.75                                   $128,261.00
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from         1121-000             $392.45                                   $128,653.45
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from         1121-000             $694.04                                   $129,347.49
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                               SUBTOTALS           $10,394.77             $127,748.23
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 226 of 635                      Page No: 211               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/17/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $6,753.12                                      $136,100.61
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $630.16                                      $136,730.77
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $53.89                                      $136,784.66
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $759.09                                      $137,543.75
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,863.27                                      $139,407.02
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $5,602.08                                      $145,009.10
                                                                    5/15/2009 through 9/30/2009)
08/18/2009           6696      Cardiac                              Pre Sale A/R Dist # 41 CP# 701 order dated 5/20/09        9999-000                                        $1,181.43         $143,827.67
08/18/2009           6697      Midtown                              Post Sale A/R Dist # 41 CP# 701 order dated 5/20/09       2990-000                                    $28,499.68            $115,327.99
08/18/2009           6698      Midtown                              Post Sale A/R Dist # 40 CP# 701 order dated 5/20/09       2990-000                                    $29,073.83             $86,254.16
08/19/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,477.06                                       $87,731.22
                                                                    5/15/2009 through 9/30/2009)
08/20/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $205.51                                       $87,936.73
                                                                    5/15/2009 through 9/30/2009)
08/20/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $642.11                                       $88,578.84
                                                                    5/15/2009 through 9/30/2009)
08/20/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $178.27                                        $88,757.11
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $86.37                                       $88,843.48
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $969.89                                       $89,813.37
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,082.18                                       $90,895.55
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                             SUBTOTALS           $20,303.00              $58,754.94
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 227 of 635                      Page No: 212            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/21/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,425.33                                    $92,320.88
                                                                    5/15/2009 through 9/30/2009)
08/21/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $900.50                                    $93,221.38
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $191.96                                    $93,413.34
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $518.89                                    $93,932.23
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,767.08                                   $101,699.31
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,278.94                                   $103,978.25
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,104.26                                   $106,082.51
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (54)     United                               Adj to Deposti # 1536                                     1121-000                 $0.17                                 $106,082.68
08/24/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $4,253.00                                   $110,335.68
                                                                    5/15/2009 through 9/30/2009)
08/25/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $60.12                                   $110,395.80
                                                                    5/15/2009 through 9/30/2009)
08/26/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $564.05                                   $110,959.85
                                                                    5/15/2009 through 9/30/2009)
08/26/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $430.30                                    $111,390.15
                                                                    5/15/2009 through 9/30/2009)
08/27/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $471.00                                    $111,861.15
                                                                    5/15/2009 through 9/30/2009)
08/27/2009            (54)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $853.29                                   $112,714.44
                                                                    5/15/2009 through 9/30/2009)
08/27/2009            (54)     Avmed                                Adj to Deposit # 1545                                     1121-000              ($0.41)                                  $112,714.03
08/28/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $289.94                                   $113,003.97
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $22,108.42                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 228 of 635                      Page No: 213            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/28/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $294.88                                   $113,298.85
                                                                    5/15/2009 through 9/30/2009)
08/28/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,431.10                                   $114,729.95
                                                                    5/15/2009 through 9/30/2009)
08/28/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $3,074.72                                   $117,804.67
                                                                    5/15/2009 through 9/30/2009)
08/28/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000              $91.98                                   $117,896.65
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $179.89                                   $118,076.54
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $359.54                                   $118,436.08
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $5,809.38                                   $124,245.46
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $353.64                                   $124,599.10
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $725.15                                   $125,324.25
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,616.35                                   $127,940.60
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $510.22                                   $128,450.82
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $5,169.02                                   $133,619.84
                                                                    5/15/2009 through 9/30/2009)
08/31/2009           6694      Midtown                              Post Sale A/R Dist # 43 CP# 701 order dated 5/20/09       2990-000                                    $15,617.92         $118,001.92
08/31/2009           6695      Midtown                              Post Sale A/R Dist # 42 CP# 701 order dated 5/20/09       2990-000                                    $25,958.52          $92,043.40
09/01/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,503.40                                    $94,546.80
                                                                    5/15/2009 through 9/30/2009)
09/02/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $773.82                                    $95,320.62
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $23,893.09              $41,576.44
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 229 of 635                      Page No: 214            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


09/03/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $241.20                                    $95,561.82
                                                                    5/15/2009 through 9/30/2009)
09/03/2009            (54)     US Treasury                          A/R (Court Doc 576 applies to all transactions from       1121-000             $183.32                                    $95,745.14
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $152.41                                    $95,897.55
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $642.11                                    $96,539.66
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $16.95                                    $96,556.61
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $61.98                                    $96,618.59
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $835.29                                    $97,453.88
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $943.34                                    $98,397.22
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,558.08                                    $99,955.30
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $525.65                                   $100,480.95
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $179.90                                   $100,660.85
                                                                    5/15/2009 through 9/30/2009)
09/04/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $561.04                                   $101,221.89
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $557.91                                   $101,779.80
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,773.30                                   $105,553.10
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $745.77                                   $106,298.87
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $10,978.25                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 230 of 635                      Page No: 215            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                               5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


09/08/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $319.57                                   $106,618.44
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $7,090.59                                  $113,709.03
                                                                    5/15/2009 through 9/30/2009)
09/09/2009           6693      Midtown                              Post Sale A/R Dist # 44 CP# 701 order dated 5/20/09       2990-000                                    $31,331.03          $82,378.00
09/10/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $933.92                                     $83,311.92
                                                                    5/15/2009 through 9/30/2009)
09/11/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,848.16                                   $85,160.08
                                                                    5/15/2009 through 9/30/2009)
09/11/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $2,034.35                                   $87,194.43
                                                                    5/15/2009 through 9/30/2009)
09/11/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $469.03                                    $87,663.46
                                                                    5/15/2009 through 9/30/2009)
09/11/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $576.76                                    $88,240.22
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $918.56                                    $89,158.78
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000            $1,367.35                                   $90,526.13
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $14,677.98                                  $105,204.11
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $1,553.13                                  $106,757.24
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000            $5,401.98                                  $112,159.22
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $106.81                                   $112,266.03
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000            $1,584.07                                  $113,850.10
                                                                    5/15/2009 through 9/30/2009)



                                                                                                                             SUBTOTALS           $38,882.26              $31,331.03
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 231 of 635                      Page No: 216            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


09/15/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $76.86                                   $113,926.96
                                                                    5/15/2009 through 9/30/2009)
09/15/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000              $87.84                                   $114,014.80
                                                                    5/15/2009 through 9/30/2009)
09/16/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $424.12                                   $114,438.92
                                                                    5/15/2009 through 9/30/2009)
09/16/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $566.96                                   $115,005.88
                                                                    5/15/2009 through 9/30/2009)
09/17/2009            (54)     Medicaid                             A/R (Court Doc 576 applies to all transactions from       1121-000              $12.45                                   $115,018.33
                                                                    5/15/2009 through 9/30/2009)
09/17/2009           6692      Midtown                              Post Sale A/R Dist # 45 CP# 811 order dated 9/16/09       2990-000                                    $24,718.36          $90,299.97
09/18/2009            (54)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $345.72                                    $90,645.69
                                                                    5/15/2009 through 9/30/2009)
09/18/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $290.84                                    $90,936.53
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $208.51                                    $91,145.04
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $7,289.08                                    $98,434.12
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,262.19                                   $100,696.31
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,839.65                                   $102,535.96
                                                                    5/15/2009 through 9/30/2009)
09/23/2009           6691      Midtown                              Post Sale A/R Dist # 46 CP# 811 order dated 9/16/09       2990-000                                    $18,349.36          $84,186.60
09/25/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $300.96                                    $84,487.56
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (54)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,090.78                                    $87,578.34
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (54)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,384.29                                    $88,962.63
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $18,180.25              $43,067.72
                                                    Case 08-19029-LMI            Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 232 of 635                      Page No: 217               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                           3                                               4                                                   5                     6                       7

   Transaction       Check /                      Paid to/                 Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                   Received From                                                                       Tran Code            $                     $


09/28/2009            (54)     Medicare                             A/R (Court Doc 576 applies to all transactions from            1121-000             $207.50                                       $89,170.13
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (54)     United                               A/R (Court Doc 576 applies to all transactions from            1121-000             $857.03                                       $90,027.16
                                                                    5/15/2009 through 9/30/2009)
09/29/2009           6690      Cardiac                              Transfer                                                       9999-000                                    $72,587.17             $17,439.99
10/05/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000           $3,910.87                                       $21,350.86
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (54)     Humana                               A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $450.86                                       $21,801.72
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (54)     United Health                        A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $259.94                                       $22,061.66
                                                                    from 9/30/09 through 12/31/09)
10/07/2009           6736      Cardiac                              Weekly Sweep                                                   9999-000                                    $11,900.39             $10,161.27
10/08/2009            (54)     Avmed                                A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $155.72                                       $10,316.99
                                                                    from 9/30/09 through 12/31/09)
10/09/2009            (54)     Humana                               A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $817.09                                        $11,134.08
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $758.53                                        $11,892.61
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (54)     United Health                        A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $57.69                                        $11,950.30
                                                                    from 9/30/09 through 12/31/09)
10/13/2009           6735      Cardiac                              Weekly Sweep                                                   9999-000                                        $5,539.60            $6,410.70
10/16/2009           6734      Cardiac                              Weekly Sweep                                                   9999-000                                        $5,594.58                $816.12
10/19/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $164.97                                             $981.09
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $441.02                                            $1,422.11
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (54)     Medicare                             A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $230.74                                         $1,652.85
                                                                    from 9/30/09 through 12/31/09)
10/26/2009           6733      Cardiac                              Weekly Sweep                                                   9999-000                                         $816.22                 $836.63


                                                                                                                                  SUBTOTALS            $8,311.96              $96,437.96
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 233 of 635                      Page No: 218               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                    5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


11/02/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $102.14                                            $938.77
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $733.53                                           $1,672.30
                                                                    from 9/30/09 through 12/31/09)
11/03/2009           6732      Cardiac                              Per agreement                                                  2990-000                                         $836.76                $835.54
11/06/2009            (54)     Humana                               A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $822.34                                         $1,657.88
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $802.58                                         $2,460.46
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $206.36                                         $2,666.82
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $371.80                                         $3,038.62
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $2,204.20                                        $5,242.82
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $3,007.51                                        $8,250.33
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000           $18,430.71                                      $26,681.04
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000           $40,891.81                                      $67,572.85
                                                                    from 9/30/09 through 12/31/09)
11/17/2009           6727      Cardiac                              Weekly Sweep                                                   9999-000                                        $1,658.01          $65,914.84
11/20/2009           6726      Cardiac                              Weekly Sweep                                                   9999-000                                         $802.58            $65,112.26
11/23/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $371.80                                       $65,484.06
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $931.68                                       $66,415.74
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $2,552.59                                      $68,968.33
                                                                    from 9/30/09 through 12/31/09)


                                                                                                                                  SUBTOTALS           $71,429.05                   $3,297.35
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 234 of 635                      Page No: 219             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                     5                   6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform            Deposit           Disbursement             Balance
      Date            Ref. #                  Received From                                                                        Tran Code             $                    $


11/23/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $2,561.70                                   $71,530.03
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $15,879.36                                   $87,409.39
                                                                    from 9/30/09 through 12/31/09)
11/25/2009            (54)     Medicare                             A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $968.59                                    $88,377.98
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $144.89                                    $88,522.87
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $744.88                                    $89,267.75
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $885.03                                    $90,152.78
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $1,935.72                                   $92,088.50
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $14,644.26                                  $106,732.76
                                                                    from 9/30/09 through 12/31/09)
11/30/2009           6725      Cardiac                              Weekly Sweep                                                   9999-000                                    $65,112.47           $41,620.29
12/02/2009            (54)     Medicare                             A/R (CP# 811 order on 916/09 applies to all transactions       1121-000           $136,788.32                                  $178,408.61
                                                                    from 9/30/09 through 12/31/09)
12/04/2009            (54)     Medicare                             A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $648.06                                   $179,056.67
                                                                    from 9/30/09 through 12/31/09)
12/04/2009           6723      Cardiac                              Weekly Sweep                                                   9999-000                                        $968.59         $178,088.08
12/04/2009           6724      Cardiac                              Weekly Sweep                                                   9999-000                                    $22,297.13          $155,790.95
12/07/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000              $450.16                                   $156,241.11
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $1,691.24                                  $157,932.35
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $9,451.92                                  $167,384.27
                                                                    from 9/30/09 through 12/31/09)


                                                                                                                                  SUBTOTALS           $186,794.13             $88,378.19
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 235 of 635                      Page No: 220            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                    5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


12/08/2009            (54)     Humana                               A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $102.90                                   $167,487.17
                                                                    from 9/30/09 through 12/31/09)
12/11/2009           6722      Cardiac                              Weekly Sweep                                                   9999-000                                   $155,791.16           $11,696.01
12/14/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $460.41                                    $12,156.42
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $586.76                                    $12,743.18
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $1,826.15                                   $14,569.33
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000            $4,428.21                                   $18,997.54
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (54)     BCBS                                 A/R (CP# 811 order on 916/09 applies to all transactions       1121-000           $10,137.13                                   $29,134.67
                                                                    from 9/30/09 through 12/31/09)
12/15/2009            (54)     Humana                               A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $745.79                                    $29,880.46
                                                                    from 9/30/09 through 12/31/09)
12/15/2009            (54)     Medicare                             A/R (CP# 811 order on 916/09 applies to all transactions       1121-000             $187.86                                    $30,068.32
                                                                    from 9/30/09 through 12/31/09)
12/17/2009            (54)     Medicaid                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $2,168.88                                   $32,237.20
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009            (54)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $3,461.29                                   $35,698.49
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009           6721      Cardiac                              Weekly Sweep                                                   9999-000                                    $11,696.22          $24,002.27
12/21/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000             $668.53                                    $24,670.80
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000             $922.36                                    $25,593.16
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $1,016.40                                   $26,609.56
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000            $6,826.08                                   $33,435.64
                                                                    from 12/15/09 through 1/15/2010)

                                                                                                                                  SUBTOTALS           $33,538.75             $167,487.38
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 236 of 635                      Page No: 221               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                               3                                           4                                                   5                    6                       7

   Transaction       Check /                         Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                   Tran Code            $                     $


12/22/2009            (54)     United Health                        A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $61.36                                       $33,497.00
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009            (54)     Medicaid                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $20.04                                       $33,517.04
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009           6720      Cardiac                              Weekly Sweep                                                  9999-000                                    $24,002.48               $9,514.56
12/29/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $430.25                                         $9,944.81
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $505.13                                       $10,449.94
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $2,226.56                                      $12,676.50
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $3,283.75                                      $15,960.25
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (54)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $11,701.56                                      $27,661.81
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (54)     United Health                        A/R (CP #890 order on 12/15/09 applies all transactions       1121-000            $2,204.14                                      $29,865.95
                                                                    from 12/15/09 through 1/15/2010)
12/30/2009           6719      Cardiac Management Systems, Inc      Per agreement                                                 9999-000                                        $9,514.77          $20,351.18
01/04/2010            (54)     HMP EFPay                            Insurance Payment                                             1121-000              $17.70                                       $20,368.88
01/04/2010                     American Express                     Credit Card Expense                                           2690-000                                           $7.95           $20,360.93
01/05/2010            (54)     BCBS                                 Insurance Payment                                             1121-000             $252.09                                       $20,613.02
01/05/2010            (54)     BCBS                                 Insurance Payment                                             1121-000             $935.82                                       $21,548.84
01/05/2010            (54)     BCBS                                 Insurance Payment                                             1121-000           $14,214.02                                      $35,762.86
01/05/2010            (54)     HOI HOI                              Inaurance Payment                                             1121-000            $1,680.86                                      $37,443.72
01/05/2010            (54)     Unitedhealthcare                     Insurance payment                                             1121-000             $180.00                                       $37,623.72
01/05/2010           6718      Cardiac Management Systems, Inc      Per agreement                                                 9999-000                                    $20,351.39             $17,272.33
01/11/2010            (54)     BCBS                                 Insurance Payment                                             1121-000             $561.09                                       $17,833.42
01/11/2010            (54)     BCBS                                 Insurance Payment                                             1121-000             $879.12                                       $18,712.54
01/11/2010            (54)     BCBS                                 Insurance Payment                                             1121-000            $7,873.67                                      $26,586.21

                                                                                                                                 SUBTOTALS           $47,027.16              $53,876.59
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21          Page 237 of 635                      Page No: 222               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                     Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                          Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                            Separate bond (if applicable):

       1                2                                3                                          4                                       5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                 Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                     Tran Code            $                     $


01/11/2010            (54)     BCBS                                  Insurance payment                                1121-000           $10,779.11                                      $37,365.32
01/11/2010            (54)     HOI HOI                               Insurance Payment                                1121-000            $3,600.67                                      $40,965.99
01/11/2010           6717      Cardiac Management Systems, Inc       Per agreement                                    2990-000                                    $17,272.54             $23,693.45
01/19/2010            (54)     BCBS                                  Insurance payment                                1121-000             $378.72                                       $24,072.17
01/19/2010            (54)     BCBS                                  Insurance Paymentt                               1121-000             $841.66                                       $24,913.83
01/19/2010            (54)     BCBS                                  Insurance payment                                1121-000             $958.74                                       $25,872.57
01/19/2010            (54)     HOI HOI                               Insurance Payment                                1121-000            $2,682.58                                      $28,555.15
01/19/2010            (54)     Unitedhealthcare                      Insuance Payment                                 1121-000             $128.10                                       $28,683.25
01/20/2010            (54)     BCBS                                  Insurance Payment                                1121-000            $5,745.28                                      $34,428.53
01/20/2010           6716      Cardiac Management Systems, Inc       Per agreement                                    9999-000                                    $15,819.99             $18,608.54
01/25/2010            (54)     BCBS                                  Insurance Payment                                1121-000              $98.27                                       $18,706.81
01/25/2010            (54)     BCBS                                  Insurance Payment                                1121-000             $362.56                                       $19,069.37
01/25/2010            (54)     BCBS                                  Insurance Payment                                1121-000            $5,745.28                                      $24,814.65
01/25/2010            (54)     HOI HOI                               Insurance Payment                                1121-000            $1,695.77                                      $26,510.42
01/25/2010            (54)     Unitedhealthcare                      Insurance Payment                                1121-000            $1,711.46                                      $28,221.88
01/25/2010            (54)     Unitedhealthcare                      Insurance Payment                                1121-000            $1,711.46                                      $29,933.34
01/25/2010            (54)     BCBS                                  Reversed Deposit Adj. 27 Insurance Payment       1121-000           ($5,745.28)                                     $24,188.06
01/25/2010            (54)     Unitedhealthcare                      Reversed Deposit Adj. 29 Insurance Payment       1121-000           ($1,711.46)                                     $22,476.60
02/01/2010            (54)     BCBS                                  Insurance Payment                                1121-000             $202.58                                       $22,679.18
02/01/2010            (54)     BCBS                                  Insurance Payment                                1121-000            $2,072.39                                      $24,751.57
02/01/2010            (54)     BCBS                                  Insurance Payment                                1121-000            $4,904.09                                      $29,655.66
02/01/2010            (54)     HOI HOI                               Insurance Payment                                1121-000            $2,566.37                                      $32,222.03
02/01/2010            (54)     Unitedhealthcare                      Insurance Payment                                1121-000             $235.58                                       $32,457.61
02/03/2010            (54)     FCSO                                  INSURANCE PAYMENT                                1121-000            $1,132.02                                      $33,589.63
02/03/2010                     AMERICAN EXPRESS                      CREDIT CARD EXPENSE                              2690-000                                           $7.95           $33,581.68
02/03/2010           6714      Cardiac Management                    Sweep of Account                                 9999-000                                        $9,613.34          $23,968.34
02/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                                1121-000             $179.05                                       $24,147.39


                                                                                                                     SUBTOTALS           $40,275.00              $42,713.82
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 238 of 635                       Page No: 223            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                         ******9340
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                           08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                           4                                                    5                    6                    7

   Transaction       Check /                           Paid to/             Description of Transaction                              Uniform            Deposit            Disbursement            Balance
      Date            Ref. #                        Received From                                                                  Tran Code             $                     $


02/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000              $223.81                                    $24,371.20
02/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000              $232.37                                    $24,603.57
02/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000             $5,958.38                                   $30,561.95
02/08/2010            (54)     HOI HOI                               INSURANCE PAYMENT                                             1121-000             $1,271.88                                   $31,833.83
02/10/2010            (54)     FCSO                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $42,230.21                                    $74,064.04
                                                                     from 12/15/09 through 1/15/2010)
02/10/2010            (54)     FCSO                                  INSURANCE PAYMENT                                             1121-000           $43,512.35                                   $117,576.39
02/10/2010            (54)     BCBS                                  Correction Adj # 42                                           1121-000                ($0.10)                                 $117,576.29
02/10/2010            (54)     FCSO                                  Reversed Deposit Adj. 10 A/R (CP #890 order on                1121-000           ($42,230.21)                                  $75,346.08
                                                                     12/15/09 applies all transactions from 12/15/09 through
                                                                     1/15/2010)
02/12/2010           6713      Cardiac Management                    Sweep of Account                                              9999-000                                     $11,104.98          $64,241.10
02/16/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000              $497.52                                    $64,738.62
02/16/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000             $1,429.14                                   $66,167.76
02/16/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000             $6,112.36                                   $72,280.12
02/16/2010            (54)     HOI HOI                               INSURANCE PAYMENT                                             1121-000             $3,155.14                                   $75,435.26
02/17/2010            (54)     FCSO                                  INSURANCE PAYMENT                                             1121-000             $1,687.84                                   $77,123.10
02/17/2010           6737      Cardiac Management                    Sweep of Account                                              9999-000                                     $51,377.84          $25,745.26
02/18/2010            (54)     FCSO                                  INSURANCE PAYMENT                                             1121-000              $540.93                                    $26,286.19
02/18/2010            (54)     STATE OF FLORIDA MEDICAID             INSURANCE PAYMENT                                             1121-000              $896.73                                    $27,182.92
02/22/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000                $42.97                                   $27,225.89
02/22/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000                $53.23                                   $27,279.12
02/22/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000             $1,112.29                                   $28,391.41
02/22/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000             $3,341.77                                   $31,733.18
02/22/2010            (54)     HOI HOI                               INSURANCE PAYMENT                                             1121-000             $2,920.62                                   $34,653.80
03/01/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000                $40.02                                   $34,693.82
03/01/2010            (54)     BCBS                                  INSURANCE PAYMENT                                             1121-000             $6,204.85                                   $40,898.67
03/01/2010            (54)     HOI HOI                               INSURANCE PAYMENET                                            1121-000             $1,256.87                                   $42,155.54

                                                                                                                                  SUBTOTALS            $80,490.97              $62,482.82
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21   Page 239 of 635                      Page No: 224               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                   Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                     Separate bond (if applicable):

       1                2                                3                                          4                                5                    6                       7

   Transaction       Check /                          Paid to/              Description of Transaction          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                               Tran Code            $                     $


03/03/2010            (54)     FCSO                                  INSURANCE PAYMENT                         1121-000            $5,637.29                                      $47,792.83
03/03/2010            (54)     HMP EFPAYMENT                         INSURANCE PAYMENT                         1121-000             $107.38                                       $47,900.21
03/03/2010                     AMERICAN EXPRESS                      CREDIT CARD PAYMENT                       2690-000                                           $7.95           $47,892.26
03/05/2010            (54)     BCBS                                  Insurance Payment                         1121-000            $5,420.00                                      $53,312.26
03/05/2010           6738      Lake Worth Diagnostic Testing         Sweep account                             9999-000                                    $14,319.66             $38,992.60
03/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000              $23.72                                       $39,016.32
03/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000             $497.52                                       $39,513.84
03/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000             $904.89                                       $40,418.73
03/08/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000            $2,796.61                                      $43,215.34
03/08/2010            (54)     HOI HOI                               INSURANCE PAYMENT                         1121-000             $719.54                                       $43,934.88
03/08/2010            (54)     UNITEDHEALTHCARE                      INSURANCE PAYMENT                         1121-000             $235.48                                       $44,170.36
03/08/2010            (54)     UNITEDHEALTHCARE                      INSURANCE PAYMENT                         1121-000             $684.88                                       $44,855.24
03/08/2010           6739      Lake Worth Diagnostic Testing         Sweep account                             9999-000                                        $7,470.88          $37,384.36
03/10/2010            (54)     FCSO                                  INSURANCE PAYMENT                         1121-000             $223.35                                       $37,607.71
03/11/2010            (54)     FCSO                                  INSURANCE PAYMENT                         1121-000            $6,795.24                                      $44,402.95
03/15/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000             $209.29                                       $44,612.24
03/15/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000            $5,144.84                                      $49,757.08
03/15/2010            (54)     HOI HOI                               INSURANCE PAYMENT                         1121-000            $1,093.64                                      $50,850.72
03/15/2010            (54)     UNITEDHEALTHCARE                      INSURANCE PAYMENT                         1121-000            $1,757.69                                      $52,608.41
03/18/2010                     Lake Worth Diagnostic Testing         Correction check 6740                     2990-000                                           $0.01           $52,608.40
03/18/2010           6740      Lake Worth Diagnostic Testing         Sweep account                             9999-000                                    $13,238.45             $39,369.95
03/20/2010           6741      Lake Worth Diagnostic Testing         Sweep account                             9999-000                                    $12,881.23             $26,488.72
03/22/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000             $345.29                                       $26,834.01
03/22/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000            $8,370.49                                      $35,204.50
03/22/2010            (54)     HOI HOI                               INSURANCE PAYMENT                         1121-000             $615.98                                       $35,820.48
03/25/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000           $14,077.86                                      $49,898.34
03/25/2010            (54)     HMP EFPAYMENT                         INSURANCE PAYMENT                         1121-000             $717.11                                       $50,615.45


                                                                                                              SUBTOTALS           $56,378.09              $47,918.18
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21   Page 240 of 635                      Page No: 225            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                   Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                     Separate bond (if applicable):

       1                2                                3                                          4                               5                     6                    7

   Transaction       Check /                          Paid to/              Description of Transaction          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                       Received From                                               Tran Code            $                     $


03/29/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000              $23.72                                    $50,639.17
03/29/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000             $166.42                                    $50,805.59
03/29/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000             $378.72                                    $51,184.31
03/29/2010            (54)     BCBS                                  INSURANCE PAYMENT                         1121-000           $1,098.62                                    $52,282.93
03/29/2010            (54)     HOI HOI                               INSURANCE PAYMENT                         1121-000           $3,078.90                                    $55,361.83
03/29/2010            (54)     UNITEDHEALTHCARE                      INSURANCE PAYMENT                         1121-000             $304.00                                    $55,665.83
04/05/2010            (54)     BCBS                                  Insurance Payment                         1121-000             $443.00                                    $56,108.83
04/05/2010            (54)     BCBS                                  Insurance Payment                         1121-000             $681.02                                    $56,789.85
04/05/2010            (54)     BCBS                                  Insurance Payment                         1121-000           $6,853.77                                    $63,643.62
04/05/2010            (54)     HMP Efpayment                         Inaurance Payment                         1121-000              $91.82                                    $63,735.44
04/05/2010            (54)     HOI HOI                               Insurance Payment                         1121-000             $128.81                                    $63,864.25
04/05/2010            (54)     HOI HOI                               Insurance Payment                         1121-000             $209.34                                    $64,073.59
04/05/2010            (54)     Unitedhealthcare                      Inaurance Payment                         1121-000              $99.30                                    $64,172.89
04/05/2010                     American Express                      Credit Card Expense                       2690-000                                         $7.95          $64,164.94
04/05/2010           6743      Lake Worth Diagnostic Testing         Sweep account                             2990-000                                    $45,881.68          $18,283.26
04/12/2010            (54)     BCBS                                  Insurance Payment                         1121-000             $730.25                                    $19,013.51
04/12/2010            (54)     BCBS                                  Insurance Payment                         1121-000           $5,113.09                                    $24,126.60
04/12/2010            (54)     HOI HOI                               Insurance Payment                         1121-000             $742.66                                    $24,869.26
04/19/2010            (54)     BCBS                                  Insurance Payment                         1121-000              $29.65                                    $24,898.91
04/19/2010            (54)     BCBS                                  Insurance Payments                        1121-000             $201.16                                    $25,100.07
04/19/2010            (54)     BCBS                                  Insurance Payment                         1121-000           $9,898.70                                    $34,998.77
04/19/2010            (54)     FCSO                                  Insurance Payment                         1121-000           $9,375.93                                    $44,374.70
04/19/2010            (54)     HOI HOI                               Insurance Payment                         1121-000             $832.95                                    $45,207.65
04/26/2010            (54)     BCBS                                  Insurance Payment                         1121-000             $528.66                                    $45,736.31
04/26/2010            (54)     BCBS                                  Insurance Payment                         1121-000           $1,474.73                                     $47,211.04
04/26/2010            (54)     BCCBS                                 Insurance Payment                         1121-000           $6,388.58                                    $53,599.62
04/26/2010            (54)     FCSO                                  Insurance Payment                         1121-000           $3,513.69                                     $57,113.31


                                                                                                              SUBTOTALS           $52,387.49              $45,889.63
                                                       Case 08-19029-LMI        Doc 1541 Filed
                                                                                      FORM   2 04/22/21   Page 241 of 635                      Page No: 226            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                  Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                      Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                    Separate bond (if applicable):

       1                2                              3                                           4                                5                    6                    7

   Transaction       Check /                         Paid to/              Description of Transaction          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                      Received From                                               Tran Code            $                     $


04/26/2010            (54)     HOI HOI                              Insurance Payment                         1121-000            $1,870.69                                   $58,984.00
05/03/2010            (54)     BCBS                                 Insurance Payment                         1121-000              $29.65                                    $59,013.65
05/03/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $313.24                                    $59,326.89
05/03/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $371.80                                    $59,698.69
05/03/2010            (54)     BCBS                                 Insurance Payment                         1121-000           $10,309.86                                   $70,008.55
05/03/2010            (54)     HOI HOI                              Insurance Payment                         1121-000            $1,414.91                                   $71,423.46
05/04/2010                     American Express                     Credit Cared Charge                       2690-000                                        $7.95           $71,415.51
05/10/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $410.35                                    $71,825.86
05/10/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $436.92                                    $72,262.78
05/10/2010            (54)     BCBS                                 Insurance Payment                         1121-000            $1,838.97                                   $74,101.75
05/10/2010            (54)     BCBS                                 Insurance Payment                         1121-000            $1,942.89                                   $76,044.64
05/10/2010            (54)     BCBS                                 Insurance Payment                         1121-000            $6,515.36                                   $82,560.00
05/10/2010            (54)     HOI HOI                              Insurance Payment                         1121-000            $1,981.48                                   $84,541.48
05/10/2010            (54)     Unitedhealthcare                     Insurance Payment                         1121-000             $218.00                                    $84,759.48
05/17/2010            (54)     BCBS                                 Insurance Payment                         1121-000              $47.87                                    $84,807.35
05/17/2010            (54)     BCBS                                 Insurance Payment                         1121-000            $7,836.46                                   $92,643.81
05/17/2010            (54)     HOI HOI                              Insurance Payment                         1121-000            $1,257.74                                   $93,901.55
05/17/2010            (54)     Unitedhealthcare                     Insurance Payment                         1121-000             $829.00                                    $94,730.55
05/24/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $629.33                                    $95,359.88
05/24/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $816.80                                    $96,176.68
05/24/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $818.18                                    $96,994.86
06/01/2010            (54)     BCBS                                 Insurance Payment                         1121-000              $72.40                                    $97,067.26
06/01/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $279.05                                    $97,346.31
06/01/2010            (54)     BCBS                                 Insurance Payment                         1121-000             $645.01                                    $97,991.32
06/01/2010            (54)     BCBS                                 Insurance Payment                         1121-000            $5,429.52                                  $103,420.84
06/01/2010            (54)     BCBS                                 Insurance Payment                         1121-000            $6,822.50                                  $110,243.34
06/01/2010            (54)     HOI HOI                              Insurance Payment                         1121-000             $460.04                                   $110,703.38


                                                                                                             SUBTOTALS           $53,598.02                   $7.95
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21           Page 242 of 635                      Page No: 227            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                      Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                           Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                            Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                             Separate bond (if applicable):

       1                2                                3                                          4                                        5                    6                    7

   Transaction       Check /                          Paid to/              Description of Transaction                  Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                       Received From                                                       Tran Code            $                     $


06/01/2010            (54)     Unitedhealthcare                      Insurance Payment                                 1121-000             $524.30                                    $111,227.68
06/03/2010                     American Express                      Credit Card Charge                                2690-000                                         $7.95          $111,219.73
06/07/2010            (54)     BCBS                                  Insurance Payment                                 1121-000              $52.83                                    $111,272.56
06/07/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $265.21                                    $111,537.77
06/07/2010            (54)     HOI HOI                               Insurance Payment                                 1121-000             $335.99                                    $111,873.76
06/07/2010            (54)     Unitedhealthcare                      Insurance Payment                                 1121-000             $500.00                                   $112,373.76
06/07/2010           6744      Lake Worth Diagnostic Testing         Funds paid to Midtown Imaging - Buyer             2990-000                                    $61,568.36          $50,805.40
06/14/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $174.17                                    $50,979.57
06/14/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $174.17                                    $51,153.74
06/14/2010            (54)     BCBS                                  Insurance Payment                                 1121-000            $8,231.95                                   $59,385.69
06/14/2010            (54)     HOI HOI                               INCOMING WIRE TRANSFER                            1121-000             $595.31                                    $59,981.00
06/18/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $136.49                                     $60,117.49
06/18/2010            (54)     FCSO                                  Insurance Payment                                 1121-000           $67,526.43                                  $127,643.92
06/18/2010            (54)     Unitedhealthcare                      Insurance Payment                                 1121-000             $546.37                                   $128,190.29
06/21/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $375.36                                   $128,565.65
06/21/2010            (54)     BCBS                                  Insurance Payment                                 1121-000            $5,024.68                                  $133,590.33
06/21/2010            (54)     BCBS                                  Insurance Payment                                 1121-000            $7,038.32                                  $140,628.65
06/21/2010            (54)     HOI HOI                               Insurance Payment                                 1121-000              $88.64                                   $140,717.29
06/21/2010            (54)     HOI HOI                               Insurance Payment                                 1121-000            $2,325.21                                  $143,042.50
06/28/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $344.20                                   $143,386.70
06/28/2010            (54)     BCBS                                  Insurance Payment                                 1121-000             $825.43                                   $144,212.13
06/28/2010            (54)     Unitedhealthcare                      INCOMING WIRE TRANSFER                            1121-000             $485.00                                   $144,697.13
07/01/2010                     Midtown Imaging                       Account turned over to purchaser                  2990-000                                   $144,697.13                  $0.00
11/05/2010            (54)     BCBS                                  Reversed Deposit Adj. 33 Insurance Payment        1121-000             ($98.27)                                        ($98.27)
11/09/2010            (54)     BCBS                                  Insurance Payment                                 1121-000              $29.65                                         ($68.62)
11/09/2010            (54)     BCBS                                  Reversed Deposit Adj. 107 Insurance Payment       1121-000             ($29.65)                                        ($98.27)
11/25/2010            (54)     BCBS                                  Insurance Payment                                 1121-000              $98.27                                            $0.00


                                                                                                                      SUBTOTALS           $95,570.06             $206,273.44
                                                         Case 08-19029-LMI          Doc 1541 Filed
                                                                                          FORM   2 04/22/21                  Page 243 of 635                         Page No: 228            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******9340
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

      1                 2                                3                                           4                                                    5                    6                    7

  Transaction        Check /                          Paid to/               Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                    Tran Code            $                     $


                                                                                       TOTALS:                                                       $2,074,033.17           $2,074,033.17                  $0.00
                                                                                           Less: Bank transfers/CDs                                     $12,328.76             $581,258.45
                                                                                       Subtotal                                                      $2,061,704.41           $1,492,774.72
                                                                                           Less: Payments to debtors                                         $0.00                   $0.00
                                                                                       Net                                                           $2,061,704.41           $1,492,774.72



                     For the period of 6/30/2008 to 3/4/2021                                                     For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                    $2,061,704.41                                Total Compensable Receipts:                               $2,061,704.41
                     Total Non-Compensable Receipts:                        $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                  $2,061,704.41                                Total Comp/Non Comp Receipts:                             $2,061,704.41
                     Total Internal/Transfer Receipts:                 $12,328.76                                Total Internal/Transfer Receipts:                            $12,328.76


                     Total Compensable Disbursements:               $1,492,774.72                                Total Compensable Disbursements:                          $1,492,774.72
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:             $1,492,774.72                                Total Comp/Non Comp Disbursements:                        $1,492,774.72
                     Total Internal/Transfer Disbursements:           $581,258.45                                Total Internal/Transfer Disbursements:                      $581,258.45
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 244 of 635                          Page No: 229               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                         ******9365
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                           08-19050 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                        5                   6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                      $


11/13/2008            (52)     DTG of Miami, Inc.                    Chapter 11 funds                                                 1290-010             $4,147.38                                         $4,147.38
04/28/2009           1082      Cardiac Management Systems, Inc.      Closing Account Procedures                                       2990-000                                        $4,147.38                  $0.00

                                                                                        TOTALS:                                                            $4,147.38                  $4,147.38                  $0.00
                                                                                            Less: Bank transfers/CDs                                           $0.00                      $0.00
                                                                                        Subtotal                                                           $4,147.38                  $4,147.38
                                                                                            Less: Payments to debtors                                          $0.00                      $0.00
                                                                                        Net                                                                $4,147.38                  $4,147.38



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                       $4,147.38                                  Total Compensable Receipts:                                    $4,147.38
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                     $4,147.38                                  Total Comp/Non Comp Receipts:                                  $4,147.38
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                  $4,147.38                                  Total Compensable Disbursements:                               $4,147.38
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                $4,147.38                                  Total Comp/Non Comp Disbursements:                             $4,147.38
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                             $0.00
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 245 of 635                         Page No: 230              Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******7950
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19068 DDA
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                 3                                          4                                                      5                    6                      7

   Transaction       Check /                          Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                     $


11/13/2008            (81)     Coral Gables Diagnostic Testing        Chapter 11 Funds      Account # 0055779050                       1290-010             $741.09                                          $741.09
04/28/2009           1084      Cardiac Management Systems, Inc.       Closing Account Procedure Funds Consoldated to Estate            2990-000                                        $741.09                  $0.00
                                                                      08-19029

                                                                                         TOTALS:                                                            $741.09                    $741.09                  $0.00
                                                                                             Less: Bank transfers/CDs                                         $0.00                      $0.00
                                                                                         Subtotal                                                           $741.09                    $741.09
                                                                                             Less: Payments to debtors                                        $0.00                      $0.00
                                                                                         Net                                                                $741.09                    $741.09



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 04/28/2009 to 3/4/2021

                     Total Compensable Receipts:                         $741.09                                   Total Compensable Receipts:                                        $741.09
                     Total Non-Compensable Receipts:                       $0.00                                   Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                       $741.09                                   Total Comp/Non Comp Receipts:                                      $741.09
                     Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                                    $0.00


                     Total Compensable Disbursements:                    $741.09                                   Total Compensable Disbursements:                               $741.09
                     Total Non-Compensable Disbursements:                  $0.00                                   Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                  $741.09                                   Total Comp/Non Comp Disbursements:                             $741.09
                     Total Internal/Transfer Disbursements:                $0.00                                   Total Internal/Transfer Disbursements:                           $0.00
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 246 of 635                      Page No: 231            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                     5                    6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


11/13/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000             $337.75                                         $337.75
                                                                    11/13/2008 through 2/14/2009)
11/13/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000            $1,293.37                                       $1,631.12
                                                                    11/13/2008 through 2/14/2009)
11/13/2008            (92)     FCSO (Medicare)                      A/R (Court Doc 526 applies to all transactions from             1121-000             $185.52                                        $1,816.64
                                                                    11/13/2008 through 2/14/2009)
11/13/2008            (93)     BankAtlantic                         Money Turned Over at Conversion                                 1290-010           $50,517.13                                   $52,333.77
11/14/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $335.28                                    $52,669.05
                                                                    11/13/2008 through 2/14/2009)
11/14/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $531.64                                    $53,200.69
                                                                    11/13/2008 through 2/14/2009)
11/14/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $835.65                                    $54,036.34
                                                                    11/13/2008 through 2/14/2009)
11/14/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000            $1,739.70                                   $55,776.04
                                                                    11/13/2008 through 2/14/2009)
11/17/2008            (92)     BC/BS                                A/R (Court Doc 526 applies to all transactions from             1121-000             $865.66                                    $56,641.70
                                                                    11/13/2008 through 2/14/2009)
11/17/2008            (92)     BC/BS                                A/R (Court Doc 526 applies to all transactions from             1121-000            $3,186.82                                   $59,828.52
                                                                    11/13/2008 through 2/14/2009)
11/17/2008            (92)     HOI                                  A/R (Court Doc 526 applies to all transactions from             1121-000            $3,164.11                                   $62,992.63
                                                                    11/13/2008 through 2/14/2009)
11/18/2008            (92)     United HC                            A/R (Court Doc 526 applies to all transactions from             1121-000            $2,745.21                                   $65,737.84
                                                                    11/13/2008 through 2/14/2009)
11/19/2008            (92)     FCSO (Medicare)                      A/R (Court Doc 526 applies to all transactions from             1121-000             $961.65                                    $66,699.49
                                                                    11/13/2008 through 2/14/2009)
11/19/2008                     Telecheck                            Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $40.00          $66,659.49
                                                                    from 11/13/2008 through 2/14/2009)
11/20/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000             $111.07                                    $66,770.56
                                                                    11/13/2008 through 2/14/2009)



                                                                                                                                   SUBTOTALS           $66,810.56                   $40.00
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 247 of 635                      Page No: 232            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                             3                                             4                                              5                     6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                Tran Code            $                     $


11/20/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000             $640.48                                     $67,411.04
                                                                    11/13/2008 through 2/14/2009)
11/20/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000           $1,044.93                                    $68,455.97
                                                                    11/13/2008 through 2/14/2009)
11/21/2008            (92)     FCSO (Medicare)                      A/R (Court Doc 526 applies to all transactions from       1121-000             $337.75                                    $68,793.72
                                                                    11/13/2008 through 2/14/2009)
11/21/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $449.78                                    $69,243.50
                                                                    11/13/2008 through 2/14/2009)
11/21/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $625.72                                    $69,869.22
                                                                    11/13/2008 through 2/14/2009)
11/24/2008            (92)     BC/BS                                A/R (Court Doc 526 applies to all transactions from       1121-000              $79.73                                    $69,948.95
                                                                    11/13/2008 through 2/14/2009)
11/24/2008            (92)     BC/BS                                A/R (Court Doc 526 applies to all transactions from       1121-000             $387.23                                    $70,336.18
                                                                    11/13/2008 through 2/14/2009)
11/24/2008            (92)     BC/BS                                A/R (Court Doc 526 applies to all transactions from       1121-000           $2,200.85                                    $72,537.03
                                                                    11/13/2008 through 2/14/2009)
11/24/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $103.99                                    $72,641.02
                                                                    11/13/2008 through 2/14/2009)
11/24/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $522.66                                    $73,163.68
                                                                    11/13/2008 through 2/14/2009)
11/24/2008            (92)     HOI                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,062.21                                    $75,225.89
                                                                    11/13/2008 through 2/14/2009)
11/25/2008            (92)     United HC                            A/R (Court Doc 526 applies to all transactions from       1121-000           $2,987.29                                    $78,213.18
                                                                    11/13/2008 through 2/14/2009)
11/26/2008            (92)     FCSO (Medicare)                      A/R (Court Doc 526 applies to all transactions from       1121-000             $121.79                                    $78,334.97
                                                                    11/13/2008 through 2/14/2009)
11/28/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000             $337.46                                    $78,672.43
                                                                    11/13/2008 through 2/14/2009)
11/28/2008            (92)     AvMed                                A/R (Court Doc 526 applies to all transactions from       1121-000             $711.35                                    $79,383.78
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                             SUBTOTALS           $12,613.22                   $0.00
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                   Page 248 of 635                      Page No: 233            Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                  3                                           4                                               5                     6                    7

   Transaction       Check /                             Paid to/             Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                          Received From                                                               Tran Code            $                     $


11/28/2008            (92)     FCSO (Medicare)                         A/R (Court Doc 526 applies to all transactions from        1121-000           $2,279.52                                    $81,663.30
                                                                       11/13/2008 through 2/14/2009)
12/01/2008            (92)     BC/BS                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $418.28                                    $82,081.58
                                                                       11/13/2008 through 2/14/2009)
12/01/2008            (92)     BC/BS                                   A/R (Court Doc 526 applies to all transactions from        1121-000           $2,035.30                                     $84,116.88
                                                                       11/13/2008 through 2/14/2009)
12/01/2008            (92)     HHP                                     A/R (Court Doc 526 applies to all transactions from        1121-000             $424.42                                    $84,541.30
                                                                       11/13/2008 through 2/14/2009)
12/01/2008            (92)     HHP                                     Duplicate payment                                          1121-000             $424.42                                    $84,965.72
12/01/2008            (92)     HOI                                     A/R (Court Doc 526 applies to all transactions from        1121-000             $938.68                                    $85,904.40
                                                                       11/13/2008 through 2/14/2009)
12/01/2008                     Yellowpage                              Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $27.50          $85,876.90
                                                                       applies to all transactions from 11/13/2008 through
                                                                       2/14/2009)
12/03/2008            (92)     United HC                               A/R (Court Doc 526 applies to all transactions from        1121-000           $3,552.64                                    $89,429.54
                                                                       11/13/2008 through 2/14/2009)
12/03/2008                     Amex                                    Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                         $5.95          $89,423.59
                                                                       applies to all transactions from 11/13/2008 through
                                                                       2/14/2009)
12/04/2008            (92)     AvMed, Inc.                             A/R (Court Doc 526 applies to all transactions from        1121-000             $287.75                                     $89,711.34
                                                                       11/13/2008 through 2/14/2009)
12/04/2008            (92)     Avmed-MDC                               A/R (Court Doc 526 applies to all transactions from        1121-000             $303.74                                    $90,015.08
                                                                       11/13/2008 through 2/14/2009)
12/04/2008            (92)     State of FL Medicaid                    A/R (Court Doc 526 applies to all transactions from        1121-000              $15.62                                    $90,030.70
                                                                       11/13/2008 through 2/14/2009)
12/04/2008            (92)     United HC                               A/R (Court Doc 526 applies to all transactions from        1121-000           $1,700.92                                    $91,731.62
                                                                       11/13/2008 through 2/14/2009)
12/05/2008            (92)     BankAtlantic                            Reversal of Duplicate payment 12/1/08                      1121-000            ($424.42)                                   $91,307.20
12/08/2008            (92)     BC/BS                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $219.11                                    $91,526.31
                                                                       11/13/2008 through 2/14/2009)

                                                                                                                                 SUBTOTALS           $12,175.98                   $33.45
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                   Page 249 of 635                      Page No: 234            Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                  3                                           4                                               5                     6                    7

   Transaction       Check /                             Paid to/             Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                          Received From                                                               Tran Code            $                     $


12/08/2008            (92)     FCSO, Inc.                              A/R (Court Doc 526 applies to all transactions from        1121-000             $138.26                                    $91,664.57
                                                                       11/13/2008 through 2/14/2009)
12/08/2008            (92)     HOI                                     A/R (Court Doc 526 applies to all transactions from        1121-000              $63.25                                    $91,727.82
                                                                       11/13/2008 through 2/14/2009)
12/09/2008            (92)     United HC                               A/R (Court Doc 526 applies to all transactions from        1121-000           $1,284.71                                    $93,012.53
                                                                       11/13/2008 through 2/14/2009)
12/10/2008            (92)     FCSO, Inc.                              A/R (Court Doc 526 applies to all transactions from        1121-000             $337.46                                    $93,349.99
                                                                       11/13/2008 through 2/14/2009)
12/11/2008            (92)     Avmed, Inc.                             A/R (Court Doc 526 applies to all transactions from        1121-000             $160.67                                    $93,510.66
                                                                       11/13/2008 through 2/14/2009)
12/11/2008            (92)     Avmed-MDC                               A/R (Court Doc 526 applies to all transactions from        1121-000             $939.47                                    $94,450.13
                                                                       11/13/2008 through 2/14/2009)
12/11/2008            (92)     State of FL Medicaid                    A/R (Court Doc 526 applies to all transactions from        1121-000             $446.85                                    $94,896.98
                                                                       11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                                Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $34.95          $94,862.03
                                                                       applies to all transactions from 11/13/2008 through
                                                                       2/14/2009)
12/12/2008            (92)     HMP                                     A/R (Court Doc 526 applies to all transactions from        1121-000             $429.62                                    $95,291.65
                                                                       11/13/2008 through 2/14/2009)
12/12/2008            (92)     HMP                                     A/R (Court Doc 526 applies to all transactions from        1121-000           $1,750.97                                    $97,042.62
                                                                       11/13/2008 through 2/14/2009)
12/15/2008            (92)     BCBSF                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $194.07                                    $97,236.69
                                                                       11/13/2008 through 2/14/2009)
12/15/2008            (92)     BCBSF                                   A/R (Court Doc 526 applies to all transactions from        1121-000           $1,063.84                                    $98,300.53
                                                                       11/13/2008 through 2/14/2009)
12/15/2008            (92)     BCBSF                                   A/R (Court Doc 526 applies to all transactions from        1121-000           $1,199.52                                    $99,500.05
                                                                       11/13/2008 through 2/14/2009)
12/15/2008            (92)     HMP                                     A/R (Court Doc 526 applies to all transactions from        1121-000             $887.16                                   $100,387.21
                                                                       11/13/2008 through 2/14/2009)



                                                                                                                                 SUBTOTALS            $8,895.85                   $34.95
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 250 of 635                      Page No: 235            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                            3                                              4                                               5                     6                    7

   Transaction       Check /                       Paid to/                Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                  Tran Code            $                     $


12/15/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from        1121-000           $1,761.05                                   $102,148.26
                                                                    11/13/2008 through 2/14/2009)
12/15/2008            (92)     HOI                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $796.09                                   $102,944.35
                                                                    11/13/2008 through 2/14/2009)
12/16/2008            (92)     United HC                            A/R (Court Doc 526 applies to all transactions from        1121-000           $2,705.64                                   $105,649.99
                                                                    11/13/2008 through 2/14/2009)
12/17/2008            (92)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from        1121-000             $577.78                                   $106,227.77
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (92)     Avmed                                A/R (Court Doc 526 applies to all transactions from        1121-000             $866.58                                   $107,094.35
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (92)     Avmed                                A/R (Court Doc 526 applies to all transactions from        1121-000           $1,110.88                                   $108,205.23
                                                                    11/13/2008 through 2/14/2009)
12/18/2008            (92)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from        1121-000             $111.07                                   $108,316.30
                                                                    11/13/2008 through 2/14/2009)
12/19/2008            (92)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from        1121-000             $111.07                                   $108,427.37
                                                                    11/13/2008 through 2/14/2009)
12/19/2008            (92)     HHIC                                 A/R (Court Doc 526 applies to all transactions from        1121-000             $768.75                                   $109,196.12
                                                                    11/13/2008 through 2/14/2009)
12/19/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $931.72                                   $110,127.84
                                                                    11/13/2008 through 2/14/2009)
12/19/2008                     Telecheck                            Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $40.00         $110,087.84
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
12/19/2008           4134      Midtown                              Post Sale A/R Dist # 1 CP# 526 order dated 2/6/09          2990-000                                    $15,869.16          $94,218.68
12/22/2008            (92)     BCBSF                                A/R (Court Doc 526 applies to all transactions from        1121-000             $889.43                                     $95,108.11
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $389.99                                    $95,498.10
                                                                    11/13/2008 through 2/14/2009)
12/22/2008            (92)     HOI                                  A/R (Court Doc 526 applies to all transactions from        1121-000              $20.93                                    $95,519.03
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                              SUBTOTALS           $11,040.98              $15,909.16
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                   Page 251 of 635                      Page No: 236            Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:               6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                     Separate bond (if applicable):

       1                2                            3                                                4                                               5                     6                    7

   Transaction       Check /                       Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                    Tran Code            $                     $


12/23/2008            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from        1121-000           $1,348.88                                    $96,867.91
                                                                      11/13/2008 through 2/14/2009)
12/23/2008            (92)     United HC                              A/R (Court Doc 526 applies to all transactions from        1121-000           $2,883.86                                    $99,751.77
                                                                      11/13/2008 through 2/14/2009)
12/24/2008            (92)     FCSO, Inc. Med                         A/R (Court Doc 526 applies to all transactions from        1121-000             $243.54                                    $99,995.31
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (92)     Avmed                                  A/R (Court Doc 526 applies to all transactions from        1121-000           $1,488.00                                   $101,483.31
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (92)     FCSO, Inc. Med                         A/R (Court Doc 526 applies to all transactions from        1121-000             $207.50                                   $101,690.81
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from        1121-000             $215.99                                   $101,906.80
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from        1121-000             $443.83                                   $102,350.63
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from        1121-000             $549.60                                   $102,900.23
                                                                      11/13/2008 through 2/14/2009)
12/26/2008           4133      ML                                     Pre Sale A/R Dist # 1 CP# 526 order dated 2/6/09           4210-000                                    $33,923.95          $68,976.28
12/29/2008            (92)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from        1121-000           $1,709.16                                    $70,685.44
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from        1121-000            $1,111.52                                   $71,796.96
                                                                      11/13/2008 through 2/14/2009)
12/29/2008            (92)     HOI                                    A/R (Court Doc 526 applies to all transactions from        1121-000             $264.84                                    $72,061.80
                                                                      11/13/2008 through 2/14/2009)
12/30/2008                     Yellowpage                             Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $27.50          $72,034.30
                                                                      applies to all transactions from 11/13/2008 through
                                                                      2/14/2009)
12/31/2008            (92)     FCSO, Inc. Med                         A/R (Court Doc 526 applies to all transactions from        1121-000              $86.38                                    $72,120.68
                                                                      11/13/2008 through 2/14/2009)
12/31/2008            (92)     United HC                              A/R (Court Doc 526 applies to all transactions from        1121-000           $1,221.54                                    $73,342.22
                                                                      11/13/2008 through 2/14/2009)

                                                                                                                                SUBTOTALS           $11,774.64              $33,951.45
                                                     Case 08-19029-LMI           Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 252 of 635                      Page No: 237            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                            3                                              4                                               5                     6                    7

   Transaction       Check /                       Paid to/                Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                  Tran Code            $                     $


01/02/2009            (92)     FCSO Inc., Med                       A/R (Court Doc 526 applies to all transactions from        1121-000             $457.51                                    $73,799.73
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (92)     HMP                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $212.67                                    $74,012.40
                                                                    11/13/2008 through 2/14/2009)
01/02/2009            (92)     United HC                            A/R (Court Doc 526 applies to all transactions from        1121-000             $994.47                                    $75,006.87
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (92)     Avmed                                A/R (Court Doc 526 applies to all transactions from        1121-000             $348.56                                    $75,355.43
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (92)     Avmed                                A/R (Court Doc 526 applies to all transactions from        1121-000             $710.57                                    $76,066.00
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (92)     BCBSF                                A/R (Court Doc 526 applies to all transactions from        1121-000              $63.06                                    $76,129.06
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (92)     BCBSF                                A/R (Court Doc 526 applies to all transactions from        1121-000           $1,757.02                                    $77,886.08
                                                                    11/13/2008 through 2/14/2009)
01/05/2009            (92)     HOI                                  A/R (Court Doc 526 applies to all transactions from        1121-000             $148.51                                    $78,034.59
                                                                    11/13/2008 through 2/14/2009)
01/05/2009                     Amex                                 Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $5.95           $78,028.64
                                                                    applies to all transactions from 11/13/2008 through
                                                                    2/14/2009)
01/06/2009            (92)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from        1121-000             $111.07                                    $78,139.71
                                                                    11/13/2008 through 2/14/2009)
01/06/2009            (92)     FCSO, Inc. Med                       A/R (Court Doc 526 applies to all transactions from        1121-000             $374.01                                    $78,513.72
                                                                    11/13/2008 through 2/14/2009)
01/07/2009            (92)     United HC                            A/R (Court Doc 526 applies to all transactions from        1121-000             $994.38                                    $79,508.10
                                                                    11/13/2008 through 2/14/2009)
01/08/2009            (92)     Avmed                                A/R (Court Doc 526 applies to all transactions from        1121-000              $76.38                                    $79,584.48
                                                                    11/13/2008 through 2/14/2009)
01/08/2009            (92)     Avmed                                A/R (Court Doc 526 applies to all transactions from        1121-000             $296.31                                    $79,880.79
                                                                    11/13/2008 through 2/14/2009)



                                                                                                                              SUBTOTALS            $6,544.52                   $5.95
                                                     Case 08-19029-LMI            Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 253 of 635                      Page No: 238            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19073 DDA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                            3                                               4                                               5                     6                    7

   Transaction       Check /                       Paid to/                 Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


01/09/2009            (92)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from        1121-000             $741.71                                    $80,622.50
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (92)     HHIC                                  A/R (Court Doc 526 applies to all transactions from        1121-000              $80.69                                    $80,703.19
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (92)     HMP                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $555.25                                    $81,258.44
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (92)     HMP                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $571.55                                    $81,829.99
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (92)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from        1121-000              $98.79                                    $81,928.78
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (92)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from        1121-000           $1,499.30                                    $83,428.08
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (92)     HMP                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $646.53                                    $84,074.61
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (92)     HOI                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $654.42                                    $84,729.03
                                                                     11/13/2008 through 2/14/2009)
01/13/2009            (92)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from        1121-000             $328.63                                    $85,057.66
                                                                     11/13/2008 through 2/14/2009)
01/13/2009            (92)     United HC                             A/R (Court Doc 526 applies to all transactions from        1121-000           $1,626.42                                    $86,684.08
                                                                     11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $34.95          $86,649.13
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
01/14/2009            (92)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from        1121-000             $457.51                                    $87,106.64
                                                                     11/13/2008 through 2/14/2009)
01/15/2009            (92)     Avmed                                 A/R (Court Doc 526 applies to all transactions from        1121-000             $520.35                                    $87,626.99
                                                                     11/13/2008 through 2/14/2009)
01/16/2009            (92)     FCSO, Inc. Med                        A/R (Court Doc 526 applies to all transactions from        1121-000             $106.81                                    $87,733.80
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                               SUBTOTALS            $7,887.96                   $34.95
                                                        Case 08-19029-LMI         Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 254 of 635                      Page No: 239            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19073 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                               3                                            4                                                    5                     6                    7

   Transaction       Check /                          Paid to/              Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                       Received From                                                                     Tran Code            $                     $


01/16/2009            (92)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000              $38.54                                    $87,772.34
                                                                     11/13/2008 through 2/14/2009)
01/20/2009            (92)     BCBS                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $1,487.09                                    $89,259.43
                                                                     11/13/2008 through 2/14/2009)
01/20/2009                     Telecheck                             Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $40.00          $89,219.43
                                                                     from 11/13/2008 through 2/14/2009)
01/21/2009            (92)     FCSO                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $204.18                                    $89,423.61
                                                                     11/13/2008 through 2/14/2009)
01/21/2009            (92)     United                                A/R (Court Doc 526 applies to all transactions from             1121-000             $500.48                                    $89,924.09
                                                                     11/13/2008 through 2/14/2009)
01/22/2009            (92)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $679.49                                    $90,603.58
                                                                     11/13/2008 through 2/14/2009)
01/22/2009            (92)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $957.21                                    $91,560.79
                                                                     11/13/2008 through 2/14/2009)
01/22/2009            (92)     FCSO                                  A/R (Court Doc 526 applies to all transactions from             1121-000              $83.88                                    $91,644.67
                                                                     11/13/2008 through 2/14/2009)
01/22/2009            (92)     State of FL (Medicaid)                A/R (Court Doc 526 applies to all transactions from             1121-000             $161.70                                    $91,806.37
                                                                     11/13/2008 through 2/14/2009)
01/22/2009                     Stop Pay                              Operating Exp. (Court Doc 526 per order dated 2/6/09            2690-000                                        $30.00          $91,776.37
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
01/22/2009           4136      Midtown                               Post Sale A/R Dist # 2 CP# 526 order dated 2/6/09               2990-000                                    $12,398.09          $79,378.28
01/22/2009           4137      Midtown                               Post Sale A/R Dist # 3 CP# 526 order dated 2/6/09               2990-000                                    $15,157.08          $64,221.20
01/23/2009            (92)     FCSO                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $864.82                                    $65,086.02
                                                                     11/13/2008 through 2/14/2009)
01/23/2009            (92)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $487.12                                    $65,573.14
                                                                     11/13/2008 through 2/14/2009)
01/26/2009            (92)     BCBS                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $1,412.38                                    $66,985.52
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                                    SUBTOTALS            $6,876.89              $27,625.17
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 255 of 635                      Page No: 240              Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                        Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19073 DDA
For Period Beginning:               6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                          Separate bond (if applicable):

       1                2                            3                                                4                                                    5                     6                      7

   Transaction       Check /                       Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                    Received From                                                                         Tran Code            $                     $


01/26/2009            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000              $86.37                                      $67,071.89
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (92)     HOI                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $100.00                                      $67,171.89
                                                                      11/13/2008 through 2/14/2009)
01/27/2009            (92)     United                                 A/R (Court Doc 526 applies to all transactions from             1121-000            $3,111.83                                     $70,283.72
                                                                      11/13/2008 through 2/14/2009)
01/27/2009           4135      ML                                     Pre Sale A/R Dist # 2 CP# 526 order dated 2/6/09                4210-000                                        $118.82           $70,164.90
01/27/2009           4138      ML                                     Pre Sale A/R Dist # 3 CP# 526 order dated 2/6/09                4210-000                                         $63.98           $70,100.92
01/28/2009            (92)     FCSO                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $284.47                                      $70,385.39
                                                                      11/13/2008 through 2/14/2009)
01/29/2009            (92)     AvMed                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $233.58                                      $70,618.97
                                                                      11/13/2008 through 2/14/2009)
01/29/2009            (92)     AvMed                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $1,873.82                                      $72,492.79
                                                                      11/13/2008 through 2/14/2009)
01/29/2009            (92)     FCSO                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $672.30                                      $73,165.09
                                                                      11/13/2008 through 2/14/2009)
01/29/2009                     Yellowpage                             Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $27.50           $73,137.59
                                                                      from 11/13/2008 through 2/14/2009)
01/30/2009            (92)     FCSO                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,153.22                                      $74,290.81
                                                                      11/13/2008 through 2/14/2009)
01/30/2009            (92)     HHP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $221.13                                       $74,511.94
                                                                      11/13/2008 through 2/14/2009)
01/30/2009                     BankAtlantic                           Reversal of charge from Yellowpage 1/29/09                      2690-000                                        ($27.50)          $74,539.44
02/02/2009            (92)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $2,069.82                                      $76,609.26
                                                                      11/13/2008 through 2/14/2009)
02/03/2009            (92)     United                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,092.09                                      $78,701.35
                                                                      11/13/2008 through 2/14/2009)
02/03/2009                     Amex                                   Operating Exp. (Court Doc 526 per order dated 2/6/09            2690-000                                          $5.95           $78,695.40
                                                                      applies to all transactions from 11/13/2008 through
                                                                      2/14/2009)

                                                                                                                                     SUBTOTALS           $11,898.63                   $188.75
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 256 of 635                      Page No: 241               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19073 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                              5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


02/04/2009            (92)     HHP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $573.42                                       $79,268.82
                                                                      11/13/2008 through 2/14/2009)
02/04/2009            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $266.77                                       $79,535.59
                                                                      11/13/2008 through 2/14/2009)
02/04/2009            (92)     Medicare                               A/R (Court Doc 526 applies to all transactions from       1121-000             $217.26                                       $79,752.85
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (92)     AvMed                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,429.81                                       $81,182.66
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (92)     AvMed                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $1,531.85                                       $82,714.51
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $441.16                                       $83,155.67
                                                                      11/13/2008 through 2/14/2009)
02/05/2009           4140      Midtown                                Post Sale A/R Dist # 4 CP# 526 order dated 2/6/09         2990-000                                    $13,997.07             $69,158.60
02/05/2009           4141      Midtown                                Post Sale A/R Dist # 5 CP# 526 order dated 2/6/09         2990-000                                        $2,180.59          $66,978.01
02/05/2009           4142      Midtown                                Post Sale A/R Dist CP# 526 order dated 2/6/09             2990-000                                    $10,939.15             $56,038.86
02/06/2009            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000           $1,507.36                                       $57,546.22
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (92)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $98.79                                       $57,645.01
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (92)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $365.72                                       $58,010.73
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (92)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $368.95                                       $58,379.68
                                                                      11/13/2008 through 2/14/2009)
02/09/2009           4139      ML                                     Pre Sale A/R Dist # 4 CP# 526 order dated 2/6/09          4210-000                                         $145.32           $58,234.36
02/09/2009           4144      Cardiac                                Pre Sale A/R Dist # 8 CP# 526 order dated 2/6/09          9999-000                                        $8,199.29          $50,035.07
02/10/2009            (92)     United HC                              A/R (Court Doc 526 applies to all transactions from       1121-000           $1,565.96                                       $51,601.03
                                                                      11/13/2008 through 2/14/2009)
02/11/2009            (92)     Medicare                               A/R (Court Doc 526 applies to all transactions from       1121-000             $615.79                                       $52,216.82
                                                                      11/13/2008 through 2/14/2009)


                                                                                                                               SUBTOTALS            $8,982.84              $35,461.42
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 257 of 635                      Page No: 242            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19073 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


02/11/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $34.95          $52,181.87
                                                                     from 11/13/2008 through 2/14/2009)
02/12/2009            (92)     Medicare                              A/R (Court Doc 526 applies to all transactions from             1121-000             $218.42                                    $52,400.29
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (92)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $716.90                                     $53,117.19
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (92)     Medicare                              A/R (Court Doc 526 applies to all transactions from             1121-000             $165.06                                    $53,282.25
                                                                     11/13/2008 through 2/14/2009)
02/17/2009            (92)     BCBS                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $109.69                                    $53,391.94
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (92)     BCBS                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $554.84                                    $53,946.78
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (92)     HOI                                   A/R (Court Doc 576 applies to all transactions from             1121-000             $154.04                                    $54,100.82
                                                                     2/15/2009 through 5/15/2009)
02/18/2009            (92)     United                                A/R (Court Doc 576 applies to all transactions from             1121-000           $2,876.30                                    $56,977.12
                                                                     2/15/2009 through 5/15/2009)
02/19/2009            (92)     AvMed                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $517.85                                    $57,494.97
                                                                     2/15/2009 through 5/15/2009)
02/19/2009            (92)     AvMed                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $872.99                                    $58,367.96
                                                                     2/15/2009 through 5/15/2009)
02/19/2009                     Telecheck                             Operating Exp. (Court Doc526 per order dated 2/6/09             2690-000                                        $15.00          $58,352.96
                                                                     applies to all transactions from 2/15/2009 through
                                                                     5/15/2009)
02/23/2009            (92)     BCBS                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $613.06                                    $58,966.02
                                                                     2/15/2009 through 5/15/2009)
02/23/2009            (92)     BCBS                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,924.68                                    $60,890.70
                                                                     2/15/2009 through 5/15/2009)
02/23/2009            (92)     HMP                                   A/R (Court Doc 576 applies to all transactions from             1121-000             $221.13                                     $61,111.83
                                                                     2/15/2009 through 5/15/2009)



                                                                                                                                    SUBTOTALS            $8,944.96                   $49.95
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 258 of 635                      Page No: 243               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


02/23/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $430.68                                       $61,542.51
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $63.25                                       $61,605.76
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (92)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000             $424.43                                       $62,030.19
                                                                    2/15/2009 through 5/15/2009)
02/24/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $375.05                                       $62,405.24
                                                                    2/15/2009 through 5/15/2009)
02/24/2009            (92)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $2,864.23                                       $65,269.47
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $342.58                                       $65,612.05
                                                                    2/15/2009 through 5/15/2009)
02/25/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $2,083.53                                       $67,695.58
                                                                    2/15/2009 through 5/15/2009)
02/25/2009           4143      Midtown                              Post Sale A/R Dist # 7CP# 526 order dated 2/6/09          2990-000                                        $5,264.27          $62,431.31
02/25/2009           4145      Midtown                              Post Sale A/R Dist # 8 CP# 526 order dated 2/6/09         2990-000                                        $8,180.01          $54,251.30
02/26/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $599.55                                       $54,850.85
                                                                    2/15/2009 through 5/15/2009)
02/26/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $599.57                                       $55,450.42
                                                                    2/15/2009 through 5/15/2009)
02/26/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $949.04                                       $56,399.46
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,435.74                                       $57,835.20
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,217.62                                       $61,052.82
                                                                    2/15/2009 through 5/15/2009)
03/02/2009           4146      Midtown                              Post Sale A/R Dist # 9 CP# 526 order dated 2/6/09         2990-000                                        $8,741.60           $52,311.22
03/02/2009           4148      Midtown                              Post Sale A/R Dist # 11 CP# 526 order dated 2/6/09        2990-000                                        $7,024.81          $45,286.41
03/03/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $214.81                                       $45,501.22
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $13,600.08              $29,210.69
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 259 of 635                      Page No: 244             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                          3                                                4                                                    5                     6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                         Tran Code            $                     $


03/03/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from             1121-000           $2,634.52                                     $48,135.74
                                                                    2/15/2009 through 5/15/2009)
03/03/2009                     Amex                                 Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $5.95          $48,129.79
                                                                    from 2/15/2009 through 5/15/2009)
03/04/2009            (92)     HIC                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $853.11                                     $48,982.90
                                                                    2/15/2009 through 5/15/2009)
03/04/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $442.26                                     $49,425.16
                                                                    2/15/2009 through 5/15/2009)
03/04/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from             1121-000             $176.56                                     $49,601.72
                                                                    2/15/2009 through 5/15/2009)
03/04/2009           4147      Cardiac                              Pre Sale A/R Dist # 9 CP# 526 order dated 2/6/09                9999-000                                        $100.00          $49,501.72
03/04/2009           4149      Cardiac                              Pre Sale A/R Dist # 11 CP# 526 order dated 2/6/09               9999-000                                        $757.18          $48,744.54
03/05/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000             $867.48                                     $49,612.02
                                                                    2/15/2009 through 5/15/2009)
03/05/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,864.93                                     $51,476.95
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (92)     HHIC                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $304.50                                     $51,781.45
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $365.73                                     $52,147.18
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $595.45                                     $52,742.63
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $811.53                                     $53,554.16
                                                                    2/15/2009 through 5/15/2009)
03/06/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,107.77                                     $54,661.93
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $209.90                                     $54,871.83
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $1,102.28                                      $55,974.11
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                                   SUBTOTALS           $11,336.02                   $863.13
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 260 of 635                      Page No: 245            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/09/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $342.58                                    $56,316.69
                                                                    2/15/2009 through 5/15/2009)
03/09/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,534.82                                    $57,851.51
                                                                    2/15/2009 through 5/15/2009)
03/10/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,188.89                                    $60,040.40
                                                                    2/15/2009 through 5/15/2009)
03/11/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $489.12                                    $60,529.52
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000              $67.56                                    $60,597.08
                                                                    2/15/2009 through 5/15/2009)
03/12/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $391.52                                    $60,988.60
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $187.86                                    $61,176.46
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $391.16                                    $61,567.62
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $709.08                                    $62,276.70
                                                                    2/15/2009 through 5/15/2009)
03/13/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $1,096.51                                    $63,373.21
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $491.23                                    $63,864.44
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,190.63                                    $65,055.07
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,526.03                                    $68,581.10
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (92)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $168.00                                    $68,749.10
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $53.87                                    $68,802.97
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $12,828.86                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 261 of 635                      Page No: 246            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/17/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $824.36                                    $69,627.33
                                                                    2/15/2009 through 5/15/2009)
03/17/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $151.60                                    $69,778.93
                                                                    2/15/2009 through 5/15/2009)
03/17/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $236.38                                    $70,015.31
                                                                    2/15/2009 through 5/15/2009)
03/17/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,303.80                                     $71,319.11
                                                                    2/15/2009 through 5/15/2009)
03/18/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $764.89                                    $72,084.00
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $714.20                                    $72,798.20
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,041.24                                    $73,839.44
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $221.13                                    $74,060.57
                                                                    2/15/2009 through 5/15/2009)
03/20/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $316.63                                    $74,377.20
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $201.16                                    $74,578.36
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $264.71                                    $74,843.07
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $580.76                                    $75,423.83
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,356.90                                    $78,780.73
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $40.63                                    $78,821.36
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $641.36                                    $79,462.72
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $10,659.75                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 262 of 635                      Page No: 247            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


03/23/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $63.25                                    $79,525.97
                                                                    2/15/2009 through 5/15/2009)
03/24/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $6,805.63                                    $86,331.60
                                                                    2/15/2009 through 5/15/2009)
03/25/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $1,729.72                                    $88,061.32
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $496.51                                    $88,557.83
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,096.96                                    $89,654.79
                                                                    2/15/2009 through 5/15/2009)
03/26/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $367.90                                    $90,022.69
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $733.33                                    $90,756.02
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $849.36                                    $91,605.38
                                                                    2/15/2009 through 5/15/2009)
03/27/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $531.42                                    $92,136.80
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $55.95                                    $92,192.75
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,817.50                                    $95,010.25
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $351.39                                    $95,361.64
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,365.54                                    $97,727.18
                                                                    2/15/2009 through 5/15/2009)
03/30/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $350.99                                    $98,078.17
                                                                    2/15/2009 through 5/15/2009)
03/31/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $2,821.58                                   $100,899.75
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $21,437.03                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 263 of 635                      Page No: 248            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                          3                                                4                                               5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                    Tran Code            $                     $


03/31/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000           $2,381.25                                   $103,281.00
                                                                    2/15/2009 through 5/15/2009)
04/01/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000           $2,848.44                                   $106,129.44
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from        1121-000           $1,518.71                                   $107,648.15
                                                                    2/15/2009 through 5/15/2009)
04/02/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000             $367.90                                   $108,016.05
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (92)     HIC                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $1,411.48                                   $109,427.53
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $954.46                                   $110,381.99
                                                                    2/15/2009 through 5/15/2009)
04/03/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000             $115.65                                   $110,497.64
                                                                    2/15/2009 through 5/15/2009)
04/03/2009                     Amex                                 Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                        $5.95          $110,491.69
                                                                    applies to all transactions from 2/15/2009 through
                                                                    5/15/2009)
04/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from        1121-000             $825.96                                    $111,317.65
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from        1121-000           $4,277.47                                   $115,595.12
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $363.94                                   $115,959.06
                                                                    2/15/2009 through 5/15/2009)
04/06/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $290.15                                   $116,249.21
                                                                    2/15/2009 through 5/15/2009)
04/07/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000             $764.11                                   $117,013.32
                                                                    2/15/2009 through 5/15/2009)
04/07/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000           $1,178.31                                   $118,191.63
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                              SUBTOTALS           $17,297.83                   $5.95
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 264 of 635                      Page No: 249               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/08/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000             $940.28                                      $119,131.91
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $939.63                                      $120,071.54
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,639.10                                      $121,710.64
                                                                    2/15/2009 through 5/15/2009)
04/09/2009           4152      Cardiac                              Pre Sale A/R Dist # 14 CP# 526 order dated 2/6/09         9999-000                                         $247.56          $121,463.08
04/09/2009           4154      Cardiac                              Pre Sale A/R Dist # 15 CP# 526 order dated 2/6/09         9999-000                                        $1,814.53         $119,648.55
04/10/2009            (92)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $375.05                                      $120,023.60
                                                                    2/15/2009 through 5/15/2009)
04/10/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $2,597.84                                      $122,621.44
                                                                    2/15/2009 through 5/15/2009)
04/10/2009           4157      Cardiac                              Pre Sale A/R Dist # 13 (Error) CP# 526 order dated        9999-000                                        $8,390.32         $114,231.12
                                                                    2/6/09
04/13/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $440.15                                      $114,671.27
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,670.80                                      $116,342.07
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (92)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $221.04                                       $116,563.11
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (92)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $221.13                                      $116,784.24
                                                                    2/15/2009 through 5/15/2009)
04/13/2009           4150      Midtown                              Post Sale A/R Dist # 12 CP# 526 order dated 2/6/09        2990-000                                        $4,115.59         $112,668.65
04/13/2009           4151      Midtown                              Post Sale A/R Dist # 13 CP# 526 order dated 2/6/09        2990-000                                        $5,085.71         $107,582.94
04/13/2009           4153      Midtown                              Post Sale A/R Dist # 14 CP# 526 order dated 2/6/09        2990-000                                    $11,243.22             $96,339.72
04/13/2009           4155      Midtown                              Post Sale A/R Dist # 15 CP# 526 order dated 2/6/09        2990-000                                    $10,442.96             $85,896.76
04/13/2009           4156      Midtown                              Post Sale A/R Dist # 16 CP# 526 order dated 2/6/09        2990-000                                        $7,223.25          $78,673.51
04/14/2009            (92)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $4,452.68                                       $83,126.19
                                                                    2/15/2009 through 5/15/2009)


                                                                                                                             SUBTOTALS           $13,497.70              $48,563.14
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 265 of 635                      Page No: 250            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                          3                                                4                                                5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                            Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                     Tran Code            $                     $


04/14/2009                     BankAtlantic                         Deposit for check #4157 written in error Pre-Sale #13       9999-000           $8,390.32                                    $91,516.51
                                                                    4/10/09
04/15/2009            (92)     Avmed                                A/R (Court Doc 576 applies to all transactions from         1121-000           $1,047.84                                    $92,564.35
                                                                    2/15/2009 through 5/15/2009)
04/15/2009            (92)     Avmed                                A/R (Court Doc 576 applies to all transactions from         1121-000           $1,330.83                                    $93,895.18
                                                                    2/15/2009 through 5/15/2009)
04/15/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from         1121-000             $322.20                                    $94,217.38
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (92)     Humana                               A/R (Court Doc 576 applies to all transactions from         1121-000             $171.13                                    $94,388.51
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (92)     Humana                               A/R (Court Doc 576 applies to all transactions from         1121-000             $458.80                                    $94,847.31
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from         1121-000             $907.41                                    $95,754.72
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from         1121-000              $57.50                                    $95,812.22
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from         1121-000             $464.75                                    $96,276.97
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from         1121-000           $1,652.22                                    $97,929.19
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $342.58                                    $98,271.77
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from         1121-000             $567.48                                    $98,839.25
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from         1121-000           $1,338.18                                   $100,177.43
                                                                    2/15/2009 through 5/15/2009)
04/20/2009           4159      Midtown                              Post Sale A/R Dist # 19 CP# 526 order dated 2/6/09          2990-000                                    $18,009.85          $82,167.58
04/21/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from         1121-000             $828.14                                    $82,995.72
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                               SUBTOTALS           $17,879.38              $18,009.85
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 266 of 635                      Page No: 251            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/21/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,544.23                                    $84,539.95
                                                                    2/15/2009 through 5/15/2009)
04/22/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $262.59                                    $84,802.54
                                                                    2/15/2009 through 5/15/2009)
04/22/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $665.88                                    $85,468.42
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,379.31                                    $86,847.73
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $233.48                                    $87,081.21
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $115.65                                    $87,196.86
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (92)     HIC                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,223.69                                    $88,420.55
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $342.58                                    $88,763.13
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $678.81                                    $89,441.94
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $719.63                                    $90,161.57
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $563.93                                    $90,725.50
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $78.59                                    $90,804.09
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $430.25                                    $91,234.34
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,676.18                                    $92,910.52
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $654.77                                    $93,565.29
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $10,569.57                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 267 of 635                      Page No: 252            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/28/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $171.13                                    $93,736.42
                                                                    2/15/2009 through 5/15/2009)
04/28/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $1,551.16                                    $95,287.58
                                                                    2/15/2009 through 5/15/2009)
04/28/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from       1121-000           $2,279.79                                    $97,567.37
                                                                    2/15/2009 through 5/15/2009)
04/28/2009           4161      Midtown                              Post Sale A/R Dist # 20 CP# 526 order dated 2/6/09        2990-000                                    $14,191.84          $83,375.53
04/29/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $540.47                                    $83,916.00
                                                                    2/15/2009 through 5/15/2009)
04/29/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000           $1,161.68                                    $85,077.68
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $374.60                                    $85,452.28
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,271.40                                    $86,723.68
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (92)     Medicaid                             A/R (Court Doc 576 applies to all transactions from       1121-000             $171.70                                    $86,895.38
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000              $92.56                                    $86,987.94
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $573.42                                    $87,561.36
                                                                    2/15/2009 through 5/15/2009)
05/01/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $555.26                                     $88,116.62
                                                                    2/15/2009 through 5/15/2009)
05/01/2009           4160      CMS Impress                          Budget Funding 1st Dist CP# 526 order dated 2/6/09        2990-000                                    $15,512.66          $72,603.96
05/04/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $365.72                                    $72,969.68
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,596.35                                    $76,566.03
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,377.66                                    $77,943.69
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $14,082.90              $29,704.50
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 268 of 635                      Page No: 253            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                          3                                                4                                               5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                    Tran Code            $                     $


05/04/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $1,465.88                                    $79,409.57
                                                                    2/15/2009 through 5/15/2009)
05/04/2009                     Amex                                 Operating Exp. (Court Doc 526 per order dated 2/6/09       2690-000                                         $5.95          $79,403.62
                                                                    applies to all transactions from 2/15/2009 through
                                                                    5/15/2009)
05/05/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000           $5,980.96                                    $85,384.58
                                                                    2/15/2009 through 5/15/2009)
05/06/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000           $1,083.29                                    $86,467.87
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from        1121-000           $1,992.28                                    $88,460.15
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from        1121-000           $3,209.68                                    $91,669.83
                                                                    2/15/2009 through 5/15/2009)
05/07/2009           4162      Midtown                              Post Sale A/R Dist # 21 CP# 526 order dated 2/6/09         2990-000                                    $10,336.60          $81,333.23
05/08/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from        1121-000              $77.43                                    $81,410.66
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $304.36                                    $81,715.02
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from        1121-000           $1,466.24                                    $83,181.26
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from        1121-000              $85.24                                    $83,266.50
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from        1121-000           $2,087.11                                    $85,353.61
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $163.28                                    $85,516.89
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from        1121-000             $813.69                                    $86,330.58
                                                                    2/15/2009 through 5/15/2009)
05/12/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $214.81                                    $86,545.39
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                              SUBTOTALS           $18,944.25              $10,342.55
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 269 of 635                      Page No: 254               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/12/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $408.39                                       $86,953.78
                                                                    2/15/2009 through 5/15/2009)
05/12/2009            (92)     United HC                            A/R (Court Doc 576 applies to all transactions from       1121-000           $4,626.60                                       $91,580.38
                                                                    2/15/2009 through 5/15/2009)
05/12/2009           4173      Midtown                              Post Sale A/R Dist # 22 CP# 526 order dated 2/6/09        2990-000                                        $4,668.63           $86,911.75
05/13/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000             $305.50                                       $87,217.25
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (92)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $221.42                                       $87,438.67
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (92)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $789.10                                       $88,227.77
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (92)     Medicaid                             A/R (Court Doc 576 applies to all transactions from       1121-000             $171.70                                       $88,399.47
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $495.87                                       $88,895.34
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from       1121-000              $47.88                                       $88,943.22
                                                                    2/15/2009 through 5/15/2009)
05/15/2009           4171      Cardiac                              Budget Funding CP# 526 order dated 2/6/09                 9999-000                                         $544.25           $88,398.97
05/15/2009           4172      Cardiac                              Pre Sale A/R Dist # 22 CP# 526 order dated 2/6/09         9999-000                                         $514.04           $87,884.93
05/18/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $40.00                                       $87,924.93
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000              $63.78                                       $87,988.71
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $183.84                                       $88,172.55
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $1,322.73                                       $89,495.28
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $1,502.94                                       $90,998.22
                                                                    5/15/2009 through 6/30/2009)


                                                                                                                             SUBTOTALS           $10,179.75                   $5,726.92
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 270 of 635                      Page No: 255               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


05/18/2009            (92)     HOI                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $625.09                                       $91,623.31
                                                                    5/15/2009 through 6/30/2009)
05/19/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000             $555.26                                       $92,178.57
                                                                    5/15/2009 through 6/30/2009)
05/19/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000             $363.10                                       $92,541.67
                                                                    5/15/2009 through 6/30/2009)
05/19/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000           $2,817.33                                       $95,359.00
                                                                    5/15/2009 through 6/30/2009)
05/20/2009           4170      Midtown                              Post Sale A/R Dist # 23 CP# 701 per order dated 5/20/09       2990-000                                        $3,552.23          $91,806.77
05/21/2009            (92)     AvMed                                A/R (Court Doc 576 applies to all transactions from           1121-000             $350.99                                       $92,157.76
                                                                    5/15/2009 through 6/30/2009)
05/21/2009            (92)     AvMed                                A/R (Court Doc 701 applies to all transactions from           1121-000           $3,258.60                                       $95,416.36
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (92)     HHIC                                 A/R (Court Doc 701 applies to all transactions from           1121-000           $1,509.78                                       $96,926.14
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $457.52                                       $97,383.66
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $828.35                                       $98,212.01
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000             $179.90                                       $98,391.91
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $278.96                                       $98,670.87
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $310.95                                       $98,981.82
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $945.16                                       $99,926.98
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000           $3,138.00                                      $103,064.98
                                                                    5/15/2009 through 6/30/2009)



                                                                                                                                 SUBTOTALS           $15,618.99                   $3,552.23
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 271 of 635                      Page No: 256               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


05/26/2009            (92)     HOI                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $204.38                                      $103,269.36
                                                                    5/15/2009 through 6/30/2009)
05/27/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $356.17                                      $103,625.53
                                                                    5/15/2009 through 6/30/2009)
05/27/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000           $5,382.45                                      $109,007.98
                                                                    5/15/2009 through 6/30/2009)
05/27/2009           4169      Midtown                              Post Sale A/R Dist # 24 CP# 701 per order dated 5/20/09       2990-000                                        $6,961.41         $102,046.57
05/28/2009            (92)     AvMed                                A/R (Court Doc 701 applies to all transactions from           1121-000           $1,012.39                                      $103,058.96
                                                                    5/15/2009 through 6/30/2009)
05/28/2009            (92)     AvMed                                A/R (Court Doc 701 applies to all transactions from           1121-000           $1,634.96                                      $104,693.92
                                                                    5/15/2009 through 6/30/2009)
05/28/2009            (92)     CFL                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $105.65                                      $104,799.57
                                                                    5/15/2009 through 6/30/2009)
05/28/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000           $2,227.33                                      $107,026.90
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000             $332.91                                      $107,359.81
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000              $56.14                                      $107,415.95
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $256.07                                      $107,672.02
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000           $1,651.58                                      $109,323.60
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $441.16                                      $109,764.76
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (92)     Medicare                             A/R (Court Doc 701applies to all transactions from            1121-000             $794.96                                      $110,559.72
                                                                    5/15/2009 through 6/30/2009)
06/02/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000             $332.91                                      $110,892.63
                                                                    5/15/2009 through 6/30/2009)



                                                                                                                                 SUBTOTALS           $14,789.06                   $6,961.41
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 272 of 635                      Page No: 257               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


06/02/2009            (92)     United HC                            A/R (Court Doc 701 applies to all transactions from           1121-000           $2,762.40                                      $113,655.03
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000           $1,284.97                                      $114,940.00
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (92)     United HC                            A/R (Court Doc 701 applies to all transactions from           1121-000             $328.00                                      $115,268.00
                                                                    5/15/2009 through 6/30/2009)
06/03/2009            (92)     United HC                            A/R (Court Doc 701 applies to all transactions from           1121-000           $1,013.78                                      $116,281.78
                                                                    5/15/2009 through 6/30/2009)
06/03/2009                     Amex                                 Operating Exp. (Court Doc 701per order dated 5/20/09          2690-000                                            $5.95         $116,275.83
                                                                    applies to all transactions from 5/15/2009 through
                                                                    6/30/2009)
06/04/2009            (92)     Avmed                                A/R (Court Doc 701 applies to all transactions from           1121-000           $1,039.54                                      $117,315.37
                                                                    5/15/2009 through 6/30/2009)
06/04/2009            (92)     Avmed                                A/R (Court Doc 701 applies to all transactions from           1121-000           $1,060.52                                      $118,375.89
                                                                    5/15/2009 through 6/30/2009)
06/04/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000             $445.92                                      $118,821.81
                                                                    5/15/2009 through 6/30/2009)
06/05/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000             $840.19                                      $119,662.00
                                                                    5/15/2009 through 6/30/2009)
06/05/2009           4168      Midtown                              Post Sale A/R Dist # 25 CP# 701 per order dated 5/20/09       2990-000                                        $6,245.60         $113,416.40
06/08/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $144.53                                      $113,560.93
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $237.12                                      $113,798.05
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000           $1,009.95                                      $114,808.00
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000           $1,213.02                                      $116,021.02
                                                                    5/15/2009 through 6/30/2009)
06/08/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000           $1,838.24                                      $117,859.26
                                                                    5/15/2009 through 6/30/2009)

                                                                                                                                 SUBTOTALS           $13,218.18                   $6,251.55
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 273 of 635                      Page No: 258            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                          3                                                4                                               5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                    Tran Code            $                     $


06/08/2009            (92)     HOI                                  A/R (Court Doc 701 applies to all transactions from        1121-000           $1,662.11                                   $119,521.37
                                                                    5/15/2009 through 6/30/2009)
06/09/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from        1121-000           $1,062.36                                   $120,583.73
                                                                    5/15/2009 through 6/30/2009)
06/09/2009            (92)     US Treasury                          A/R (Court Doc 701 applies to all transactions from        1121-000             $420.78                                   $121,004.51
                                                                    5/15/2009 through 6/30/2009)
06/10/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from        1121-000             $369.33                                   $121,373.84
                                                                    5/15/2009 through 6/30/2009)
06/11/2009            (92)     AvMed                                A/R (Court Doc 701 applies to all transactions from        1121-000             $375.53                                   $121,749.37
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from        1121-000             $188.27                                   $121,937.64
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from        1121-000             $362.12                                   $122,299.76
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from        1121-000             $701.87                                   $123,001.63
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     BCBS                                 A/R (Court Doc 7016 applies to all transactions from       1121-000           $5,616.36                                   $128,617.99
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     HHP                                  A/R (Court Doc 701 applies to all transactions from        1121-000             $764.89                                   $129,382.88
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from        1121-000             $100.00                                   $129,482.88
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from        1121-000           $1,201.74                                   $130,684.62
                                                                    5/15/2009 through 6/30/2009)
06/15/2009            (92)     HOI                                  A/R (Court Doc 701 applies to all transactions from        1121-000             $234.02                                   $130,918.64
                                                                    5/15/2009 through 6/30/2009)
06/16/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from        1121-000             $459.59                                   $131,378.23
                                                                    5/15/2009 through 6/30/2009)
06/16/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from        1121-000           $2,813.34                                   $134,191.57
                                                                    5/15/2009 through 6/30/2009)

                                                                                                                              SUBTOTALS           $16,332.31                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 274 of 635                      Page No: 259               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


06/16/2009           4164      Midtown                              Post Sale A/R Dist # 28 CP# 701 per order dated 5/20/09       2990-000                                    $20,317.25            $113,874.32
06/16/2009           4165      Midtown                              Post Sale A/R Dist # 27 CP# 701 per order dated 5/20/09       2990-000                                         $356.17          $113,518.15
06/16/2009           4166      Midtown                              Post Sale A/R Dist # 26 CP# 701 per order dated 5/20/09       2990-000                                        $2,795.65         $110,722.50
06/17/2009            (92)     HMP                                  A/R (Court Doc 701 applies to all transactions from           1121-000             $214.81                                      $110,937.31
                                                                    5/15/2009 through 6/30/2009)
06/17/2009            (92)     United                               A/R (Court Doc 7016 applies to all transactions from          1121-000             $212.74                                       $111,150.05
                                                                    5/15/2009 through 6/30/2009)
06/17/2009           4163      Cardiac                              Pre Sale A/R Dist # 22 CP# 701 per order dated 5/20/09        9999-000                                        $1,390.81         $109,759.24
06/17/2009           4167      Cardiac                              Pre Sale A/R Dist # 22 CP# 701 per order dated 5/20/09        9999-000                                         $102.20          $109,657.04
06/18/2009            (92)     Avmed                                A/R (Court Doc 701 applies to all transactions from           1121-000           $2,086.90                                       $111,743.94
                                                                    5/15/2009 through 6/30/2009)
06/18/2009            (92)     Medicare                             A/R (Court Doc 701 applies to all transactions from           1121-000             $878.05                                      $112,621.99
                                                                    5/15/2009 through 6/30/2009)
06/19/2009            (92)     HHIC                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $108.28                                      $112,730.27
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000              $50.00                                      $112,780.27
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $575.08                                      $113,355.35
                                                                    5/15/2009 through 6/30/2009)
06/23/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000             $824.60                                      $114,179.95
                                                                    5/15/2009 through 6/30/2009)
06/24/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000             $108.54                                      $114,288.49
                                                                    5/15/2009 through 6/30/2009)
06/24/2009           4191      Midtown                              Post Sale A/R Dist # 30 CP# 701 per order dated 5/20/09       2990-000                                         $375.53          $113,912.96
06/24/2009           4192      Midtown                              Post Sale A/R Dist # 29 CP# 701 per order dated 5/20/09       2990-000                                        $2,541.22          $111,371.74
06/25/2009            (92)     AvMed                                A/R (Court Doc 701 applies to all transactions from           1121-000             $823.98                                      $112,195.72
                                                                    5/15/2009 through 6/30/2009)
06/29/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000             $604.07                                      $112,799.79
                                                                    5/15/2009 through 6/30/2009)


                                                                                                                                 SUBTOTALS            $6,487.05              $27,878.83
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 275 of 635                      Page No: 260               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                   5                    6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


06/29/2009            (92)     BCBS                                 A/R (Court Doc 701 applies to all transactions from           1121-000            $5,454.04                                     $118,253.83
                                                                    5/15/2009 through 6/30/2009)
06/29/2009            (92)     HOI                                  A/R (Court Doc 701 applies to all transactions from           1121-000            $1,730.70                                     $119,984.53
                                                                    5/15/2009 through 6/30/2009)
06/30/2009            (92)     United                               A/R (Court Doc 701 applies to all transactions from           1121-000             $101.56                                      $120,086.09
                                                                    5/15/2009 through 6/30/2009)
07/03/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from           1121-000             $210.89                                      $120,296.98
                                                                    5/15/2009 through 9/30/2009)
07/03/2009                     Amex                                 Operating Exp. (Court Doc 701 per order dated 5/20/09         2690-000                                           $7.95          $120,289.03
                                                                    applies to all transactions from 5/15/2009 through
                                                                    9/30/2009)
07/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $399.06                                      $120,688.09
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $456.87                                      $121,144.96
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000            $1,084.23                                     $122,229.19
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000            $2,219.31                                     $124,448.50
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $18,242.47                                     $142,690.97
                                                                    5/15/2009 through 9/30/2009)
07/06/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000            $2,689.02                                     $145,379.99
                                                                    5/15/2009 through 9/30/2009)
07/06/2009           4186      Midtown                              Post Sale A/R Dist # 33 CP# 701 per order dated 5/20/09       2990-000                                    $66,866.04             $78,513.95
07/06/2009           4187      Midtown                              Post Sale A/R Dist # 18 CP# 701 per order dated 5/20/09       2990-000                                    $14,402.70              $64,111.25
07/06/2009           4189      Midtown                              Post Sale A/R Dist # 17 CP# 701 per order dated 5/20/09       2990-000                                        $9,031.88          $55,079.37
07/06/2009           4190      Midtown                              Post Sale A/R Dist # 31 CP# 701 per order dated 5/20/09       2990-000                                        $4,936.21          $50,143.16
07/07/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000            $1,551.35                                      $51,694.51
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                                 SUBTOTALS           $34,139.50              $95,244.78
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 276 of 635                      Page No: 261               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


07/08/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000           $1,466.24                                       $53,160.75
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (92)     HMP                                  A/R (Court Doc 576 applies to all transactions from           1121-000             $214.81                                       $53,375.56
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000              $98.79                                       $53,474.35
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $106.48                                       $53,580.83
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $168.26                                       $53,749.09
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $5,278.52                                       $59,027.61
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $3,560.70                                       $62,588.31
                                                                    5/15/2009 through 9/30/2009)
07/14/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000              $76.74                                       $62,665.05
                                                                    5/15/2009 through 9/30/2009)
07/14/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000             $232.91                                       $62,897.96
                                                                    5/15/2009 through 9/30/2009)
07/15/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000             $949.54                                       $63,847.50
                                                                    5/15/2009 through 9/30/2009)
07/15/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000             $274.23                                       $64,121.73
                                                                    5/15/2009 through 9/30/2009)
07/15/2009           4183      Midtown                              Post Sale A/R Dist # 35 CP# 701 per order dated 5/20/09       2990-000                                         $983.14           $63,138.59
07/15/2009           4184      Midtown                              Post Sale A/R Dist # 34 CP# 701 per order dated 5/20/09       2990-000                                         $210.89           $62,927.70
07/15/2009           4188      Cardiac                              Pre Sale A/R Dist # 17 CP# 701 per order dated 5/20/09        9999-000                                           $53.87          $62,873.83
07/20/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $347.90                                       $63,221.73
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $2,618.63                                       $65,840.36
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                                 SUBTOTALS           $15,393.75                   $1,247.90
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 277 of 635                      Page No: 262               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


07/20/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000             $453.04                                       $66,293.40
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000             $531.42                                       $66,824.82
                                                                    5/15/2009 through 9/30/2009)
07/22/2009           4177      Midtown                              Post Sale A/R Dist # 33 CP# 701 per order dated 5/20/09       2990-000                                        $2,647.35          $64,177.47
07/22/2009           4178      Midtown                              Post Sale A/R Dist # 37 CP# 701 per order dated 5/20/09       2990-000                                        $1,399.06          $62,778.41
07/22/2009           4179      Midtown                              Post Sale A/R Dist # 33 CP# 701 per order dated 5/20/09       2990-000                                        $7,788.81          $54,989.60
07/22/2009           4180      Midtown                              Post Sale A/R Dist # 37 CP# 701 per order dated 5/20/09       2990-000                                    $28,108.55             $26,881.05
07/22/2009           4181      Midtown                              Post Sale A/R Dist # 36 CP# 701 per order dated 5/20/09       2990-000                                         $214.81           $26,666.24
07/22/2009           4182      Midtown                              Post Sale A/R Dist # 35 CP# 701 per order dated 5/20/09       2990-000                                         $101.56           $26,564.68
07/27/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $1,324.58                                       $27,889.26
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $1,686.15                                       $29,575.41
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $1,264.22                                       $30,839.63
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $1,524.65                                       $32,364.28
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000             $224.73                                       $32,589.01
                                                                    5/15/2009 through 9/30/2009)
08/04/2009                     Amex                                 Operating Exp. (Court Doc 701 per order dated 5/20/09         2690-000                                           $7.95           $32,581.06
                                                                    applies to all transactions from 5/15/2009 through
                                                                    9/30/2009)
08/10/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000              $54.30                                       $32,635.36
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $845.31                                       $33,480.67
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $1,223.21                                       $34,703.88
                                                                    5/15/2009 through 9/30/2009)


                                                                                                                                 SUBTOTALS            $9,131.61              $40,268.09
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 278 of 635                      Page No: 263               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


08/10/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $4,195.93                                       $38,899.81
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $2,722.04                                       $41,621.85
                                                                    5/15/2009 through 9/30/2009)
08/11/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000              $82.01                                       $41,703.86
                                                                    5/15/2009 through 9/30/2009)
08/11/2009           4175      Midtown                              Post Sale A/R Dist # 39 CP# 701 per order dated 5/20/09       2990-000                                        $3,950.99          $37,752.87
08/11/2009           4176      Midtown                              Post Sale A/R Dist # 38 CP# 701 per order dated 5/20/09       2990-000                                    $10,746.17             $27,006.70
08/13/2009            (92)     Avmed                                A/R (Court Doc 576 applies to all transactions from           1121-000             $823.98                                       $27,830.68
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000              $79.03                                       $27,909.71
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $3,964.49                                       $31,874.20
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $1,193.19                                       $33,067.39
                                                                    5/15/2009 through 9/30/2009)
08/18/2009           4174      Midtown                              Post Sale A/R Dist # 40 CP# 701 per order dated 5/20/09       2990-000                                        $4,274.95          $28,792.44
08/19/2009           4212      Midtown                              Post Sale A/R Dist # 41 CP# 701 per order dated 5/20/09       2990-000                                        $1,749.38          $27,043.06
08/24/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $439.28                                       $27,482.34
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $504.49                                       $27,986.83
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $3,505.16                                       $31,491.99
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $250.48                                       $31,742.47
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $392.45                                       $32,134.92
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $402.39                                       $32,537.31
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                                 SUBTOTALS           $18,554.92              $20,721.49
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 279 of 635                      Page No: 264               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


08/31/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $2,425.17                                       $34,962.48
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000             $310.30                                       $35,272.78
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000             $106.81                                       $35,379.59
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            211      Midtown                              Post Sale A/R Dist # 42 CP# 701 per order dated 5/20/09       2990-000                                        $9,122.80          $26,256.79
09/03/2009                     Amex                                 Operating Exp. (Court Doc 701 per order dated 5/20/09         2690-000                                           $7.95           $26,248.84
                                                                    applies to all transactions from 5/15/2009 through
                                                                    9/30/2009)
09/08/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $409.98                                       $26,658.82
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $1,763.69                                       $28,422.51
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $1,415.15                                       $29,837.66
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000             $527.99                                       $30,365.65
                                                                    5/15/2009 through 9/30/2009)
09/09/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000             $721.00                                       $31,086.65
                                                                    5/15/2009 through 9/30/2009)
09/10/2009           4210      Midtown                              Post Sale A/R Dist # 44 CP# 701 per order dated 5/20/09       2990-000                                        $9,685.64          $21,401.01
09/14/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $213.66                                       $21,614.67
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $2,216.72                                       $23,831.39
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $1,803.65                                       $25,635.04
                                                                    5/15/2009 through 9/30/2009)
09/15/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000             $495.01                                       $26,130.05
                                                                    5/15/2009 through 9/30/2009)
09/17/2009           4209      Midtown                              Post Sale A/R Dist # 45 CP# 811 per order dated 9/16/09       2990-000                                        $3,887.60          $22,242.45

                                                                                                                                 SUBTOTALS           $12,409.13              $22,703.99
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 280 of 635                      Page No: 265               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


09/21/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000              $98.79                                       $22,341.24
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $313.96                                       $22,655.20
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $757.40                                       $23,412.60
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $1,095.75                                       $24,508.35
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $3,756.16                                       $28,264.51
                                                                    5/15/2009 through 9/30/2009)
09/21/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $2,827.91                                       $31,092.42
                                                                    5/15/2009 through 9/30/2009)
09/22/2009            (92)     United                               A/R (Court Doc 576 applies to all transactions from           1121-000             $675.45                                       $31,767.87
                                                                    5/15/2009 through 9/30/2009)
09/24/2009           4208      Midtown                              Post Sale A/R Dist # 46 CP# 811 per order dated 9/16/09       2990-000                                        $4,837.81          $26,930.06
09/25/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000           $8,456.57                                       $35,386.63
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $157.95                                       $35,544.58
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000             $925.73                                       $36,470.31
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (92)     BCBS                                 A/R (Court Doc 576 applies to all transactions from           1121-000           $4,464.66                                       $40,934.97
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (92)     HOI                                  A/R (Court Doc 576 applies to all transactions from           1121-000           $1,493.01                                       $42,427.98
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000           $1,606.83                                       $44,034.81
                                                                    5/15/2009 through 9/30/2009)
09/29/2009           4207      Cardiac                              Sweep account Transfer                                        9999-000                                    $17,404.64             $26,630.17
09/30/2009            (92)     Medicare                             A/R (Court Doc 576 applies to all transactions from           1121-000             $784.41                                       $27,414.58
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                                 SUBTOTALS           $27,414.58              $22,242.45
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 281 of 635                      Page No: 266               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                          3                                                4                                                 5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                      Tran Code            $                     $


10/05/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000              $91.97                                       $27,506.55
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $115.38                                       $27,621.93
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $2,995.01                                       $30,616.94
                                                                    from 9/30/09 through 12/31/09)
10/05/2009                     AmEx                                 Bank                                                         2690-000                                           $7.95           $30,608.99
10/06/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,504.00                                        $32,112.99
                                                                    from 9/30/09 through 12/31/09)
10/07/2009           4206      Cardiac                              Weekly Sweep                                                 9999-000                                    $17,981.99             $14,131.00
10/09/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $4,186.51                                       $18,317.51
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $361.78                                       $18,679.29
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $606.65                                       $19,285.94
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,059.22                                       $20,345.16
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $3,687.63                                       $24,032.79
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $2,927.60                                       $26,960.39
                                                                    from 9/30/09 through 12/31/09)
10/13/2009           4205      Cardiac                              Weekly Sweep                                                 9999-000                                        $9,432.59          $17,527.80
10/15/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,277.82                                       $18,805.62
                                                                    from 9/30/09 through 12/31/09)
10/16/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $2,629.48                                       $21,435.10
                                                                    from 9/30/09 through 12/31/09)
10/16/2009           4204      Cardiac                              Weekly Sweep                                                 9999-000                                        $8,892.87          $12,542.23
10/19/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $667.16                                       $13,209.39
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                SUBTOTALS           $22,110.21              $36,315.40
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 282 of 635                      Page No: 267            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                          3                                                4                                                 5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                      Tran Code            $                     $


10/19/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $895.46                                    $14,104.85
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,236.66                                    $15,341.51
                                                                    from 9/30/09 through 12/31/09)
10/20/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $786.09                                    $16,127.60
                                                                    from 9/30/09 through 12/31/09)
10/22/2009            (92)     Medicaid                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $122.87                                    $16,250.47
                                                                    from 9/30/09 through 12/31/09)
10/23/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,262.66                                    $17,513.13
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000              $79.03                                    $17,592.16
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $327.19                                    $17,919.35
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $333.59                                    $18,252.94
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $412.59                                    $18,665.53
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,051.56                                    $19,717.09
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $7,060.86                                    $26,777.95
                                                                    from 9/30/09 through 12/31/09)
10/26/2009           4203      Cardiac                              Weekly Sweep                                                 9999-000                                    $12,550.18          $14,227.77
10/27/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000              $31.62                                    $14,259.39
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $392.45                                    $14,651.84
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $676.73                                    $15,328.57
                                                                    from 9/30/09 through 12/31/09)



                                                                                                                                SUBTOTALS           $14,669.36              $12,550.18
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 283 of 635                      Page No: 268               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                          3                                                4                                                 5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                      Tran Code            $                     $


11/02/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $818.11                                       $16,146.68
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,925.02                                       $18,071.70
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $3,407.84                                       $21,479.54
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $8,181.95                                       $29,661.49
                                                                    from 9/30/09 through 12/31/09)
11/03/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $6,962.29                                       $36,623.78
                                                                    from 9/30/09 through 12/31/09)
11/03/2009                     AMEX                                 Bank                                                         2690-000                                            $7.95          $36,615.83
11/03/2009           4202      Cardiac                              Weekly Sweep                                                 9999-000                                        $4,970.00          $31,645.83
11/04/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $2,643.23                                       $34,289.06
                                                                    from 9/30/09 through 12/31/09)
11/05/2009            (92)     Medicaid                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $115.81                                       $34,404.87
                                                                    from 9/30/09 through 12/31/09)
11/05/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $869.09                                       $35,273.96
                                                                    from 9/30/09 through 12/31/09)
11/06/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $3,765.58                                       $39,039.54
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000              $46.97                                       $39,086.51
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $128.14                                       $39,214.65
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $194.72                                       $39,409.37
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $388.05                                       $39,797.42
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $4,630.28                                       $44,427.70
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                SUBTOTALS           $34,077.08                   $4,977.95
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 284 of 635                      Page No: 269               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                          3                                                4                                                 5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                      Tran Code            $                     $


11/09/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $568.25                                       $44,995.95
                                                                    from 9/30/09 through 12/31/09)
11/12/2009            (92)     Medicaid                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $217.47                                       $45,213.42
                                                                    from 9/30/09 through 12/31/09)
11/12/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $3,159.76                                       $48,373.18
                                                                    from 9/30/09 through 12/31/09)
11/12/2009           4199      Cardiac                              Weekly Sweep                                                 9999-000                                        $9,296.44          $39,076.74
11/13/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $403.50                                       $39,480.24
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $350.82                                       $39,831.06
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $392.45                                       $40,223.51
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $755.80                                       $40,979.31
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,147.33                                       $42,126.64
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $1,701.07                                       $43,827.71
                                                                    from 9/30/09 through 12/31/09)
11/17/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $156.96                                       $43,984.67
                                                                    from 9/30/09 through 12/31/09)
11/17/2009           4198      Cardiac                              Weekly Sweep                                                 9999-000                                    $29,758.10             $14,226.57
11/19/2009            (92)     Medicaid                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000              $28.77                                       $14,255.34
                                                                    from 9/30/09 through 12/31/09)
11/20/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $814.20                                       $15,069.54
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $524.89                                       $15,594.43
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $2,239.93                                       $17,834.36
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                SUBTOTALS           $12,461.20              $39,054.54
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 285 of 635                      Page No: 270               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                          3                                                4                                                 5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                      Tran Code            $                     $


11/23/2009           4197      Cardiac                              Weekly Sweep                                                 9999-000                                        $9,737.14            $8,097.22
11/24/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $391.46                                         $8,488.68
                                                                    from 9/30/09 through 12/31/09)
11/24/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000              $88.41                                         $8,577.09
                                                                    from 9/30/09 through 12/31/09)
11/25/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000           $6,343.95                                       $14,921.04
                                                                    from 9/30/09 through 12/31/09)
11/27/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $610.00                                       $15,531.04
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $435.76                                       $15,966.80
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $647.43                                       $16,614.23
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $669.45                                       $17,283.68
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $604.82                                       $17,888.50
                                                                    from 9/30/09 through 12/31/09)
12/01/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $387.65                                       $18,276.15
                                                                    from 9/30/09 through 12/31/09)
12/03/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $132.50                                       $18,408.65
                                                                    from 9/30/09 through 12/31/09)
12/03/2009                     AMEX                                 Bank                                                         2690-000                                           $7.95           $18,400.70
12/04/2009           4196      Cardiac                              Weekly Sweep                                                 9999-000                                        $5,347.40          $13,053.30
12/07/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $189.16                                       $13,242.46
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $403.06                                       $13,645.52
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions       1121-000             $724.54                                       $14,370.06
                                                                    from 9/30/09 through 12/31/09)


                                                                                                                                SUBTOTALS           $11,628.19              $15,092.49
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 286 of 635                      Page No: 271               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


12/07/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000           $2,914.91                                       $17,284.97
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000           $5,845.36                                       $23,130.33
                                                                    from 9/30/09 through 12/31/09)
12/08/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions        1121-000              $28.91                                       $23,159.24
                                                                    from 9/30/09 through 12/31/09)
12/09/2009            (92)     Medicare                             A/R (CP #811 order on 9/16/09 applies all transactions        1121-000           $4,349.54                                       $27,508.78
                                                                    from 9/30/09 through 12/31/09)
12/10/2009            (92)     Medicaid                             A/R (CP #811 order on 9/16/09 applies all transactions        1121-000             $548.64                                       $28,057.42
                                                                    from 9/30/09 through 12/31/09)
12/11/2009           4195      Cardiac                              Weekly Sweep                                                  9999-000                                        $2,869.66          $25,187.76
12/14/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000             $245.88                                       $25,433.64
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000             $718.31                                       $26,151.95
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000           $1,407.58                                       $27,559.53
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000           $1,918.78                                       $29,478.31
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (92)     BCBS                                 A/R (CP #811 order on 9/16/09 applies all transactions        1121-000           $4,299.80                                        $33,778.11
                                                                    from 9/30/09 through 12/31/09)
12/15/2009            (92)     United                               A/R (CP #811 order on 9/16/09 applies all transactions        1121-000             $972.74                                       $34,750.85
                                                                    from 9/30/09 through 12/31/09)
12/17/2009            (92)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $217.26                                        $34,968.11
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009           4193      Cardiac                              Weekly Sweep                                                  9999-000                                    $15,004.12             $19,963.99
12/18/2009            (92)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $627.86                                       $20,591.85
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $243.99                                       $20,835.84
                                                                    from 12/15/09 through 1/15/2010)

                                                                                                                                 SUBTOTALS           $24,339.56              $17,873.78
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 287 of 635                      Page No: 272            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                          3                                                4                                                  5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                              Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                       Tran Code            $                     $


12/21/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $340.15                                    $21,175.99
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $627.92                                    $21,803.91
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $701.97                                    $22,505.88
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,677.25                                    $24,183.13
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $6,580.48                                    $30,763.61
                                                                    from 12/15/09 through 1/15/2010)
12/22/2009            (92)     United                               A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $488.23                                    $31,251.84
                                                                    from 12/15/09 through 1/15/2010)
12/23/2009            (92)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,750.64                                    $33,002.48
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009            (92)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $920.99                                    $33,923.47
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009            (92)     FCSO                                 Amount correction                                             1121-000              ($0.70)                                   $33,922.77
12/24/2009           4194      Cardiac                              Weekly Sweep                                                  9999-000                                    $10,408.21          $23,514.56
12/28/2009            (92)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $660.19                                    $24,174.75
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $543.78                                    $24,718.53
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $2,054.30                                    $26,772.83
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $2,158.40                                    $28,931.23
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (92)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $7,582.83                                    $36,514.06
                                                                    from 12/15/09 through 1/15/2010)
12/30/2009            (92)     Medicare                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,939.04                                    $38,453.10
                                                                    from 12/15/09 through 1/15/2010)

                                                                                                                                 SUBTOTALS           $28,025.47              $10,408.21
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 288 of 635                      Page No: 273            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                           4                                                  5                     6                    7

   Transaction       Check /                           Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


12/30/2009            (92)     United                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $54.32                                    $38,507.42
                                                                     from 12/15/09 through 1/15/2010)
12/31/2009            (92)     Medicare                              A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $528.47                                    $39,035.89
                                                                     from 12/15/09 through 1/15/2010)
01/04/2010            (92)     FCSO                                  A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000           $2,294.50                                    $41,330.39
                                                                     through 3/15/10
01/04/2010                     AMX                                   A/R (CP #918 order on 2/1/2010 applies all transactions       2690-000                                         $7.95          $41,322.44
                                                                     through 3/15/10
01/05/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000              $72.40                                    $41,394.84
                                                                     from 12/15/09 through 1/15/201
01/05/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $186.47                                    $41,581.31
                                                                     from 12/15/09 through 1/15/201
01/05/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $927.54                                    $42,508.85
                                                                     from 12/15/09 through 1/15/201
01/05/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,221.29                                    $43,730.14
                                                                     from 12/15/09 through 1/15/201
01/05/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $5,500.19                                    $49,230.33
                                                                     from 12/15/09 through 1/15/201
01/05/2010            (92)     FCSO                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,389.22                                    $50,619.55
                                                                     from 12/15/09 through 1/15/201
01/05/2010            (92)     HOI                                   A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $468.30                                    $51,087.85
                                                                     from 12/15/09 through 1/15/201
01/05/2010           4213      Cardiac Management                    Weekly Sweep                                                  9999-000                                    $13,330.92          $37,756.93
01/07/2010           4214      Cardiac Management                    Weekly Sweep                                                  9999-000                                    $15,521.33          $22,235.60
01/11/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $511.61                                    $22,747.21
                                                                     from 12/15/09 through 1/15/201
01/11/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,243.11                                    $23,990.32
                                                                     from 12/15/09 through 1/15/201
01/11/2010            (92)     BCBSF                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $2,091.07                                    $26,081.39
                                                                     from 12/15/09 through 1/15/201

                                                                                                                                  SUBTOTALS           $16,488.49              $28,860.20
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 289 of 635                      Page No: 274               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                           4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


01/11/2010            (92)     HOI                                   A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $372.63                                       $26,454.02
                                                                     from 12/15/09 through 1/15/201
01/11/2010            (92)     UnitedHealthcare                      A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $152.50                                       $26,606.52
                                                                     from 12/15/09 through 1/15/201
01/12/2010           4216      Cardiac Management                    Weekly Sweep                                                  9999-000                                    $12,051.96             $14,554.56
01/13/2010            (92)     FCSO                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $367.90                                       $14,922.46
                                                                     from 12/15/09 through 1/15/201
01/14/2010            (92)     FCSO                                  A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $580.20                                       $15,502.66
                                                                     from 12/15/09 through 1/15/201
01/19/2010            (92)     BCBS                                  A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $663.67                                       $16,166.33
                                                                     through 3/15/10
01/19/2010            (92)     BCBS                                  A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000            $2,633.62                                      $18,799.95
                                                                     through 3/15/10
01/19/2010            (92)     BCBSF                                 A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $107.49                                       $18,907.44
                                                                     through 3/15/10
01/19/2010            (92)     BCBSF                                 A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000           $12,810.61                                      $31,718.05
                                                                     through 3/15/10
01/19/2010            (92)     HOI                                   A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $724.44                                       $32,442.49
                                                                     through 3/15/10
01/19/2010            (92)     BCBSF                                 Correction 1588                                               1121-000               ($0.01)                                     $32,442.48
01/21/2010           4217      Cardiac Management                    Weekly Sweep                                                  9999-000                                        $5,319.02          $27,123.46
01/25/2010            (92)     BCBSF                                 A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $170.13                                       $27,293.59
                                                                     through 3/15/10
01/25/2010            (92)     BCBSF                                 A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $312.47                                       $27,606.06
                                                                     through 3/15/10
01/25/2010            (92)     BCBSF                                 A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $749.03                                       $28,355.09
                                                                     through 3/15/10
01/25/2010            (92)     BCBSF                                 A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000            $3,059.85                                      $31,414.94
                                                                     through 3/15/10


                                                                                                                                  SUBTOTALS           $22,704.53              $17,370.98
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                      Page 290 of 635                      Page No: 275               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                           4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


01/25/2010            (92)     HOI                                   A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000            $1,202.59                                      $32,617.53
                                                                     through 3/15/10
01/27/2010            (92)     FCSO                                  A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000            $1,152.27                                      $33,769.80
                                                                     through 3/15/10
01/28/2010            (92)     FCSO                                  A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $115.65                                       $33,885.45
                                                                     through 3/15/10
01/28/2010            (92)     HMP                                   A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000             $251.34                                       $34,136.79
                                                                     through 3/15/10
02/03/2010                     AMX                                   A/R (CP #918 order on 2/1/2010 applies all transactions       2690-000                                           $7.95           $34,128.84
                                                                     through 3/15/10
02/04/2010           4219      Cardiac Management                    Weekly Sweep                                                  9999-000                                        $7,013.33           $27,115.51
02/06/2010           4220      Cardiac Management                    Weekly Sweep                                                  9999-000                                        $7,611.74          $19,503.77
02/18/2010           4221      Cardiac Management                    Weekly Sweep                                                  9999-000                                        $5,744.01          $13,759.76
02/26/2010            (92)     PreAuth Cr                            A/R (CP #918 order on 2/1/2010 applies all transactions       1121-000           $30,928.16                                      $44,687.92
                                                                     through 3/15/10
03/01/2010            (92)     BCBS                                  Insurance Payment                                             1121-000             $112.01                                       $44,799.93
03/01/2010            (92)     BCBS                                  Insurance Payment                                             1121-000             $376.13                                       $45,176.06
03/01/2010            (92)     BCBS                                  Insurance Payment                                             1121-000             $692.56                                       $45,868.62
03/01/2010            (92)     BCBS                                  Insurance Payment                                             1121-000            $2,193.39                                      $48,062.01
03/01/2010            (92)     BCBS                                  Insurance Payment                                             1121-000            $3,309.97                                      $51,371.98
03/01/2010            (92)     HOI HOI                               Insurance Payment                                             1121-000            $2,670.40                                      $54,042.38
03/04/2010           4222      Cardiac Management                    Weekly Sweep                                                  9999-000                                        $9,397.88          $44,644.50
03/04/2010           4223      Cardiac Management                    Weekly Sweep                                                  9999-000                                        $8,166.58          $36,477.92
03/08/2010            (92)     BCBS                                  Insurance Payment                                             1121-000             $341.96                                       $36,819.88
03/08/2010            (92)     BCBS                                  Insurance Payment                                             1121-000            $1,841.66                                      $38,661.54
03/08/2010            (92)     HOI HOI                               Insurance Payment                                             1121-000             $203.14                                       $38,864.68
03/08/2010            (92)     HOI HOI                               Insurance Payment                                             1121-000            $1,701.50                                      $40,566.18
03/08/2010            (92)     Unitedhealthcare                      Insurance Payment                                             1121-000             $149.32                                       $40,715.50


                                                                                                                                  SUBTOTALS           $47,242.05              $37,941.49
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21   Page 291 of 635                      Page No: 276               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                     Separate bond (if applicable):

       1                2                                3                                          4                               5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                              Tran Code            $                     $


03/11/2010           4224      Cardiac Management                    Weekly Sweep                              9999-000                                        $7,161.07          $33,554.43
03/11/2010           4225      Cardiac Management                    Weekly Sweep                              9999-000                                        $4,386.17          $29,168.26
03/15/2010            (92)     BCBS                                  Insurance Payment                         1121-000              $76.93                                       $29,245.19
03/15/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $458.16                                       $29,703.35
03/15/2010            (92)     BCBS                                  Insurance Payment                         1121-000           $1,803.83                                       $31,507.18
03/22/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $170.99                                       $31,678.17
03/22/2010            (92)     HOI HOI                               Insurance Payment                         1121-000             $268.65                                       $31,946.82
03/29/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $126.22                                       $32,073.04
03/29/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $201.63                                       $32,274.67
03/29/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $592.62                                       $32,867.29
03/29/2010            (92)     BCBS                                  Insurance Payment                         1121-000           $4,126.05                                       $36,993.34
03/29/2010            (92)     HOI HOI                               Insurance Payment                         1121-000           $1,577.26                                       $38,570.60
04/05/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $131.61                                       $38,702.21
04/05/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $166.18                                       $38,868.39
04/05/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $513.22                                       $39,381.61
04/05/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $931.68                                       $40,313.29
04/05/2010            (92)     BCBS                                  Insurance Payment                         1121-000           $6,610.96                                       $46,924.25
04/05/2010            (92)     HOI HOI                               Insurance Payment                         1121-000           $1,673.41                                       $48,597.66
04/12/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $313.96                                        $48,911.62
04/12/2010            (92)     BCBS                                  Insurance Payment                         1121-000           $1,282.38                                       $50,194.00
04/12/2010            (92)     BCBS                                  Insurance Payment                         1121-000           $3,582.95                                       $53,776.95
04/12/2010            (92)     BCBS                                  Insurance Payment                         1121-000           $4,709.11                                       $58,486.06
04/12/2010            (92)     HOI HOI                               Insurance Payment                         1121-000             $204.30                                       $58,690.36
04/12/2010            (92)     HOI HOI                               Insurance Payment                         1121-000             $744.26                                       $59,434.62
04/19/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $156.39                                       $59,591.01
04/19/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $273.30                                       $59,864.31
04/19/2010            (92)     BCBS                                  Insurance Payment                         1121-000             $392.45                                       $60,256.76


                                                                                                              SUBTOTALS           $31,088.50              $11,547.24
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 292 of 635                      Page No: 277            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                                3                                          4                                                 5                    6                    7

   Transaction       Check /                           Paid to/             Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                        Received From                                                               Tran Code            $                     $


04/19/2010            (92)     FCSO                                  Insurance Payment                                          1121-000             $572.80                                    $60,829.56
04/19/2010           4227      Cardiac Management                    Weekly Sweep                                               2990-000                                    $21,474.20          $39,355.36
04/26/2010            (92)     BCBS                                  Insurance Payment                                          1121-000             $355.30                                    $39,710.66
04/26/2010            (92)     BCBS                                  Insurance Payment                                          1121-000             $371.80                                    $40,082.46
04/26/2010            (92)     BCBS                                  Insurance Payment                                          1121-000           $2,922.18                                    $43,004.64
04/26/2010            (92)     HOI HOI                               Insurance Payment                                          1121-000             $874.73                                    $43,879.37
05/03/2010            (92)     BCBS                                  Insurance Payment                                          1121-000             $355.48                                    $44,234.85
05/03/2010            (92)     BCBS                                  Insurance Payment                                          1121-000           $1,688.73                                    $45,923.58
05/06/2010            (92)     MEDICAID                              Insurance Payment                                          1121-000              $71.99                                    $45,995.57
05/10/2010            (92)     BCBS                                  Insurance Payment                                          1121-000           $1,697.39                                    $47,692.96
05/10/2010            (92)     BCBS                                  Insurance Payment                                          1121-000           $4,244.35                                    $51,937.31
05/11/2010            (92)     BCBS                                  Insurance Payment                                          1121-000              $79.03                                    $52,016.34
05/11/2010            (92)     HOI HOI                               Insurance Payment                                          1121-000           $1,636.42                                    $53,652.76
05/17/2010            (92)     BCBS                                  Insurance Payment                                          1121-000             $239.95                                    $53,892.71
05/17/2010            (92)     BCBS                                  Insurance Payment                                          1121-000             $563.78                                    $54,456.49
05/17/2010            (92)     BCBS                                  Insurance Payment                                          1121-000           $3,444.90                                    $57,901.39
05/17/2010            (92)     HOI HOI                               Insurance Payment                                          1121-000             $273.34                                    $58,174.73
05/17/2010                     BCBS                                  Turnover bank accounts to Merril Lynch Order dated         9999-000             $344.90                                    $58,519.63
                                                                     6/28/10 DE# 1010
05/17/2010                     BCBS                                  Turnover bank accounts to Merril Lynch Order dated         9999-000           $3,100.00                                    $61,619.63
                                                                     6/28/10 DE# 1010
05/24/2010            (92)     BCBS                                  Insurance Payment                                          1121-000             $308.85                                    $61,928.48
05/24/2010            (92)     BCBS                                  Insurance Payment                                          1121-000           $2,482.33                                    $64,410.81
05/24/2010            (92)     FCSO                                  Insurance Payment                                          1121-000           $1,443.80                                    $65,854.61
05/24/2010            (92)     HOI HOI                               Insurance Payment                                          1121-000             $460.52                                    $66,315.13
05/24/2010                     BCBS                                  Reversed Deposit Adj. 1602 Turnover bank accounts to       9999-000           ($3,100.00)                                  $63,215.13
                                                                     Merril Lynch Order dated 6/28/10 DE# 1010


                                                                                                                               SUBTOTALS           $24,432.57              $21,474.20
                                                       Case 08-19029-LMI        Doc 1541 Filed
                                                                                      FORM   2 04/22/21                    Page 293 of 635                      Page No: 278            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******9605
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                              3                                           4                                                 5                    6                    7

   Transaction       Check /                         Paid to/              Description of Transaction                           Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                      Received From                                                                Tran Code            $                     $


05/24/2010                     BCBS                                 Reversed Deposit Adj. 1603 Turnover bank accounts to       9999-000           ($2,482.33)                                  $60,732.80
                                                                    Merril Lynch Order dated 6/28/10 DE# 1010
05/24/2010                     BCBS                                 Reversed Deposit Adj. 1601 Turnover bank accounts to       9999-000            ($344.90)                                   $60,387.90
                                                                    Merril Lynch Order dated 6/28/10 DE# 1010
05/24/2010                     BCBS                                 Turnover bank accounts to Merril Lynch Order dated         9999-000           $2,482.33                                    $62,870.23
                                                                    6/28/10 DE# 1010
06/01/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $504.55                                    $63,374.78
06/01/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $685.76                                    $64,060.54
06/01/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $781.94                                    $64,842.48
06/01/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $802.43                                    $65,644.91
06/01/2010            (92)     BCBS                                 Insurance Payment                                          1121-000           $3,201.62                                    $68,846.53
06/01/2010            (92)     HOI HOI                              Insurance Payment                                          1121-000             $837.16                                    $69,683.69
06/03/2010            (92)     Medicaid                             Insurance Payment                                          1121-000           $2,666.05                                    $72,349.74
06/07/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $474.83                                    $72,824.57
06/07/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $534.81                                    $73,359.38
06/07/2010            (92)     BCBS                                 Insurance Payment                                          1121-000           $5,448.85                                    $78,808.23
06/07/2010            (92)     HOI HOI                              Insurance Payment                                          1121-000              $63.25                                    $78,871.48
06/08/2010            (92)     Unitedhealthcare                     Insurance Payment                                          1121-000              $90.76                                    $78,962.24
06/08/2010           4228      Midtown                              Payment to purchaser                                       2990-000                                    $26,529.30          $52,432.94
06/14/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $497.52                                    $52,930.46
06/14/2010            (92)     BCBS                                 Insurance Payment                                          1121-000           $2,663.51                                    $55,593.97
06/14/2010            (92)     HOI HOI                              Insurance Payment                                          1121-000           $1,020.38                                    $56,614.35
06/21/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $310.44                                    $56,924.79
06/21/2010            (92)     BCBS                                 Insurance Payment                                          1121-000             $713.68                                    $57,638.47
06/21/2010            (92)     BCBS                                 Insurance Payment                                          1121-000           $1,514.37                                    $59,152.84
06/21/2010            (92)     BCBS                                 Insurance Payment                                          1121-000           $4,772.88                                    $63,925.72
06/21/2010            (92)     HOI HOI                              Insurance Payment                                          1121-000           $1,530.01                                    $65,455.73
06/21/2010            (92)     MEDICAID                             Insurance Payment                                          1121-000             $286.10                                    $65,741.83

                                                                                                                              SUBTOTALS           $29,056.00              $26,529.30
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 294 of 635                          Page No: 279            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                         ******9605
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                           08-19073 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                        5                   6                    7

   Transaction       Check /                          Paid to/              Description of Transaction                                Uniform           Deposit             Disbursement            Balance
      Date            Ref. #                       Received From                                                                     Tran Code            $                      $


06/28/2010            (92)     BCBS                                  Insurance Payment                                                1121-000               $98.79                                   $65,840.62
06/28/2010            (92)     BCBS                                  Insurance Payment                                                1121-000             $2,385.54                                  $68,226.16
06/28/2010            (92)     HOI HOI                               Insurance Payment                                                1121-000              $402.33                                   $68,628.49
06/29/2010            (92)     Unitedhealthcare                      Insurance Payment                                                1121-000              $675.73                                   $69,304.22
07/01/2010                     Midtown Imaging                       Account Turned Over to Purchaser Per Order dated                 2990-000                                    $69,304.22                  $0.00
                                                                     6/28/10 DE# 1010

                                                                                      TOTALS:                                                           $852,134.83             $852,134.83                   $0.00
                                                                                          Less: Bank transfers/CDs                                        $8,390.32             $271,471.40
                                                                                      Subtotal                                                          $843,744.51             $580,663.43
                                                                                          Less: Payments to debtors                                           $0.00                   $0.00
                                                                                      Net                                                               $843,744.51             $580,663.43



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                     $843,744.51                                  Total Compensable Receipts:                                  $843,744.51
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                   $843,744.51                                  Total Comp/Non Comp Receipts:                                $843,744.51
                     Total Internal/Transfer Receipts:                 $8,390.32                                  Total Internal/Transfer Receipts:                              $8,390.32


                     Total Compensable Disbursements:                $580,663.43                                  Total Compensable Disbursements:                            $580,663.43
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:              $580,663.43                                  Total Comp/Non Comp Disbursements:                          $580,663.43
                     Total Internal/Transfer Disbursements:          $271,471.40                                  Total Internal/Transfer Disbursements:                      $271,471.40
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 295 of 635                      Page No: 280            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                               5                    6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


11/13/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $372.27                                          $372.27
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $687.87                                        $1,060.14
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from       1121-000            $2,697.47                                       $3,757.61
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $73.26                                        $3,830.87
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $285.38                                         $4,116.25
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $650.00                                        $4,766.25
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (52)     BankAtlantic                          Money Turned Over at Conversion                           1290-010           $33,467.10                                   $38,233.35
11/14/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $58.63                                    $38,291.98
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $142.14                                    $38,434.12
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $511.60                                    $38,945.72
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $27.64                                    $38,973.36
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000            $1,741.75                                    $40,715.11
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000             $854.23                                    $41,569.34
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000            $1,462.93                                   $43,032.27
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000            $1,606.41                                   $44,638.68
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                              SUBTOTALS           $44,638.68                   $0.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 296 of 635                      Page No: 281             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


11/17/2008            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,410.51                                     $46,049.19
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $212.92                                      $46,262.11
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $177.00                                      $46,439.11
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $25.00                                      $46,464.11
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $92.10                                     $46,556.21
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from             1121-000              $18.21                                     $46,574.42
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $270.69                                      $46,845.11
                                                                     11/13/2008 through 2/14/2009)
11/19/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $1.40          $46,843.71
                                                                     from 11/13/2008 through 2/14/2009)
11/19/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $19.95          $46,823.76
                                                                     from 11/13/2008 through 2/14/2009)
11/19/2008                     Telecheck                             Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $100.35          $46,723.41
                                                                     from 11/13/2008 through 2/14/2009)
11/19/2008                     Telecheck                             Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $299.59          $46,423.82
                                                                     from 11/13/2008 through 2/14/2009)
11/20/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,161.97                                     $47,585.79
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,681.49                                     $49,267.28
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $50.00                                     $49,317.28
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $175.27                                     $49,492.55
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS            $5,275.16                   $421.29
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 297 of 635                      Page No: 282            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                              5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


11/21/2008            (51)     HHIC                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $533.55                                    $50,026.10
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (51)     HIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $207.40                                    $50,233.50
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $23.05                                    $50,256.55
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000              $34.99                                    $50,291.54
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $424.42                                    $50,715.96
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $281.95                                    $50,997.91
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $10.00                                    $51,007.91
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $523.66                                    $51,531.57
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $1,893.52                                    $53,425.09
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from       1121-000           $2,224.95                                    $55,650.04
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,458.03                                    $57,108.07
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $25.00                                    $57,133.07
                                                                     11/13/2008 through 2/14/2009)
11/25/2008            (51)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $23.01                                    $57,156.08
                                                                     11/13/2008 through 2/14/2009)
11/25/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $69.82                                    $57,225.90
                                                                     11/13/2008 through 2/14/2009)
11/25/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $364.66                                    $57,590.56
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                              SUBTOTALS            $8,098.01                   $0.00
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 298 of 635                      Page No: 283             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                              4                                                    5                     6                     7

   Transaction       Check /                        Paid to/                Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                     Received From                                                                       Tran Code            $                     $


11/25/2008                     Maintenance Fee                       Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $150.40          $57,440.16
                                                                     from 11/13/2008 through 2/14/2009)
11/26/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $218.75                                     $57,658.91
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $638.74                                     $58,297.65
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (51)     AvMed                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,258.83                                     $60,556.48
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (51)     HHIC                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $531.64                                     $61,088.12
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $168.78                                     $61,256.90
                                                                     11/13/2008 through 2/14/2009)
11/28/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000           $1,320.95                                     $62,577.85
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $909.28                                     $63,487.13
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,126.30                                     $65,613.43
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,424.73                                     $68,038.16
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,449.65                                     $69,487.81
                                                                     11/13/2008 through 2/14/2009)
12/01/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $766.20                                     $70,254.01
                                                                     11/13/2008 through 2/14/2009)
12/02/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000             $623.59                                     $70,877.60
                                                                     11/13/2008 through 2/14/2009)
12/02/2008                     Amex                                  Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $4.50          $70,873.10
                                                                     from 11/13/2008 through 2/14/2009)
12/03/2008            (51)     Suntrust                              A/R (Court Doc 526 applies to all transactions from             1121-000              $65.68                                     $70,938.78
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS           $13,503.12                   $154.90
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 299 of 635                      Page No: 284             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


12/04/2008            (51)     Avmed, Inc.                           A/R (Court Doc 526 applies to all transactions from             1121-000             $754.75                                     $71,693.53
                                                                     11/13/2008 through 2/14/2009)
12/04/2008            (51)     Avmed-MDC                             A/R (Court Doc 526 applies to all transactions from             1121-000             $335.22                                     $72,028.75
                                                                     11/13/2008 through 2/14/2009)
12/04/2008                     Amex                                  Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $4.95          $72,023.80
                                                                     from 11/13/2008 through 2/14/2009)
12/05/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $134.85                                     $72,158.65
                                                                     11/13/2008 through 2/14/2009)
12/05/2008                     Amex                                  Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $115.63          $72,043.02
                                                                     from 11/13/2008 through 2/14/2009)
12/08/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $388.05                                     $72,431.07
                                                                     11/13/2008 through 2/14/2009)
12/08/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,123.49                                     $73,554.56
                                                                     11/13/2008 through 2/14/2009)
12/08/2008            (51)     BC/BS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,862.29                                     $75,416.85
                                                                     11/13/2008 through 2/14/2009)
12/08/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $288.84                                     $75,705.69
                                                                     11/13/2008 through 2/14/2009)
12/08/2008            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,432.13                                     $77,137.82
                                                                     11/13/2008 through 2/14/2009)
12/11/2008            (51)     Avmed, Inc.                           A/R (Court Doc 526 applies to all transactions from             1121-000           $1,533.66                                     $78,671.48
                                                                     11/13/2008 through 2/14/2009)
12/11/2008            (51)     Avmed-MDC                             A/R (Court Doc 526 applies to all transactions from             1121-000             $377.58                                     $79,049.06
                                                                     11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $17.89          $79,031.17
                                                                     from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $41.48          $78,989.69
                                                                     from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $42.26          $78,947.43
                                                                     from 11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS            $8,230.86                   $222.21
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 300 of 635                      Page No: 285             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $55.40          $78,892.03
                                                                     from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $80.80           $78,811.23
                                                                     from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $277.34          $78,533.89
                                                                     from 11/13/2008 through 2/14/2009)
12/12/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $384.85                                     $78,918.74
                                                                     11/13/2008 through 2/14/2009)
12/12/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $409.73                                     $79,328.47
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $609.49                                     $79,937.96
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $876.77                                     $80,814.73
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,584.98                                     $82,399.71
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $602.95                                     $83,002.66
                                                                     11/13/2008 through 2/14/2009)
12/15/2008            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $373.49                                     $83,376.15
                                                                     11/13/2008 through 2/14/2009)
12/18/2008            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,200.28                                     $84,576.43
                                                                     11/13/2008 through 2/14/2009)
12/18/2008            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,690.81                                     $86,267.24
                                                                     11/13/2008 through 2/14/2009)
12/19/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000              $99.44                                     $86,366.68
                                                                     11/13/2008 through 2/14/2009)
12/19/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $154.58                                     $86,521.26
                                                                     11/13/2008 through 2/14/2009)
12/19/2008            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $297.68                                     $86,818.94
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS            $8,285.05                   $413.54
                                                      Case 08-19029-LMI            Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 301 of 635                      Page No: 286               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19050 DDA
For Period Beginning:               6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                               4                                                    5                     6                       7

   Transaction       Check /                        Paid to/                 Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                        Tran Code            $                     $


12/19/2008                     Telecheck                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $30.10           $86,788.84
                                                                      from 11/13/2008 through 2/14/2009)
12/19/2008                     Telecheck                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $100.00           $86,688.84
                                                                      from 11/13/2008 through 2/14/2009)
12/19/2008           6346      Midtown                                Post Sale A/R Dist # 1 CP# 526 Court order dated                2990-000                                        $8,689.49          $77,999.35
                                                                      2/6/2009
12/22/2008            (51)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $704.14                                       $78,703.49
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (51)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $1,150.47                                       $79,853.96
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (51)     BCBSF                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $2,655.75                                       $82,509.71
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000              $18.75                                       $82,528.46
                                                                      11/13/2008 through 2/14/2009)
12/22/2008            (51)     HOI                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $811.00                                       $83,339.46
                                                                      11/13/2008 through 2/14/2009)
12/23/2008                     Maintenance Fee                        Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $15.75           $83,323.71
                                                                      from 11/13/2008 through 2/14/2009)
12/24/2008            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $149.05                                       $83,472.76
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (51)     AVMED                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $1,397.97                                       $84,870.73
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (51)     AVMED                                  A/R (Court Doc 526 applies to all transactions from             1121-000           $2,007.20                                       $86,877.93
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $288.84                                       $87,166.77
                                                                      11/13/2008 through 2/14/2009)
12/26/2008            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $424.42                                       $87,591.19
                                                                      11/13/2008 through 2/14/2009)
12/26/2008           6345      ML                                     Pre Sale A/R Dist # 1CP# 526 Court order dated 2/6/2009         4210-000                                    $46,770.63             $40,820.56



                                                                                                                                     SUBTOTALS            $9,607.59              $55,605.97
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 302 of 635                      Page No: 287             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


12/29/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $101.72                                     $40,922.28
                                                                     11/13/2008 through 2/14/2009)
12/29/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $671.15                                     $41,593.43
                                                                     11/13/2008 through 2/14/2009)
12/29/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,178.69                                     $42,772.12
                                                                     11/13/2008 through 2/14/2009)
12/29/2008            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,289.91                                     $44,062.03
                                                                     11/13/2008 through 2/14/2009)
12/29/2008            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,243.55                                     $45,305.58
                                                                     11/13/2008 through 2/14/2009)
12/30/2008                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $300.00          $45,005.58
                                                                     from 11/13/2008 through 2/14/2009)
01/02/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $424.42                                     $45,430.00
                                                                     11/13/2008 through 2/14/2009)
01/05/2009            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,057.81                                     $47,487.81
                                                                     11/13/2008 through 2/14/2009)
01/05/2009            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,490.38                                     $49,978.19
                                                                     11/13/2008 through 2/14/2009)
01/05/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $418.28                                     $50,396.47
                                                                     11/13/2008 through 2/14/2009)
01/05/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,614.09                                     $52,010.56
                                                                     11/13/2008 through 2/14/2009)
01/05/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,642.83                                     $53,653.39
                                                                     11/13/2008 through 2/14/2009)
01/05/2009            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000           $1,771.16                                     $55,424.55
                                                                     11/13/2008 through 2/14/2009)
01/07/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $503.74                                     $55,928.29
                                                                     11/13/2008 through 2/14/2009)
01/08/2009            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $583.73                                     $56,512.02
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS           $15,991.46                   $300.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 303 of 635                      Page No: 288             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                           3                                                4                                                    5                     6                     7

   Transaction       Check /                      Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                   Received From                                                                         Tran Code            $                     $


01/08/2009            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $816.46                                     $57,328.48
                                                                     11/13/2008 through 2/14/2009)
01/08/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $634.58                                     $57,963.06
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $475.81                                     $58,438.87
                                                                     11/13/2008 through 2/14/2009)
01/09/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $631.90                                     $59,070.77
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $189.16                                     $59,259.93
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $264.86                                     $59,524.79
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $341.59                                     $59,866.38
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (51)     BCBSF                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,810.31                                     $61,676.69
                                                                     11/13/2008 through 2/14/2009)
01/12/2009            (51)     HOI                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $601.38                                     $62,278.07
                                                                     11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $1.62          $62,276.45
                                                                     from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $10.12          $62,266.33
                                                                     from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $39.90          $62,226.43
                                                                     from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $65.85          $62,160.58
                                                                     from 11/13/2008 through 2/14/2009)
01/15/2009            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000              $92.22                                     $62,252.80
                                                                     11/13/2008 through 2/14/2009)
01/15/2009            (51)     AVMED                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $324.72                                     $62,577.52
                                                                     11/13/2008 through 2/14/2009)

                                                                                                                                    SUBTOTALS            $6,182.99                   $117.49
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 304 of 635                      Page No: 289             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                     7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


01/16/2009            (51)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $422.43                                     $62,999.95
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (51)     BCBS                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $170.40                                     $63,170.35
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (51)     BCBS                                 A/R (Court Doc 526 applies to all transactions from             1121-000             $639.99                                     $63,810.34
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (51)     BCBS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $1,862.83                                     $65,673.17
                                                                    11/13/2008 through 2/14/2009)
01/20/2009            (51)     BCBS                                 A/R (Court Doc 526 applies to all transactions from             1121-000           $2,646.67                                     $68,319.84
                                                                    11/13/2008 through 2/14/2009)
01/20/2009                     Telecheck                            Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $30.00          $68,289.84
                                                                    from 11/13/2008 through 2/14/2009)
01/20/2009                     Telecheck                            Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                        $100.00          $68,189.84
                                                                    from 11/13/2008 through 2/14/2009)
01/22/2009            (51)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000             $172.93                                     $68,362.77
                                                                    11/13/2008 through 2/14/2009)
01/22/2009            (51)     AvMed                                A/R (Court Doc 526 applies to all transactions from             1121-000             $946.12                                     $69,308.89
                                                                    11/13/2008 through 2/14/2009)
01/22/2009                     Maintenance Fee                      Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                          $5.82          $69,303.07
                                                                    from 11/13/2008 through 2/14/2009)
01/22/2009           6348      Midtown                              Post Sale A/R Dist # 2 CP# 526 Court order dated                2990-000                                    $15,591.75            $53,711.32
                                                                    2/6/2009
01/22/2009           6350      Midtown                              Post Sale A/R Dist # 3 CP# 526 Court order dated                2990-000                                    $21,225.54           $32,485.78
                                                                    2/6/2009
01/23/2009            (51)     HMP                                  A/R (Court Doc 526 applies to all transactions from             1121-000             $662.29                                     $33,148.07
                                                                    11/13/2008 through 2/14/2009)
01/23/2009           6351      DTG Management                       Transferred to Acct # 5466 CP# 526 Court order dated            9999-000                                    $16,449.67           $16,698.40
                                                                    2/6/2009
01/26/2009            (51)     BCBS                                 A/R (Court Doc 526 applies to all transactions from             1121-000              $37.29                                     $16,735.69
                                                                    11/13/2008 through 2/14/2009)

                                                                                                                                   SUBTOTALS            $7,560.95              $53,402.78
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 305 of 635                      Page No: 290               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19050 DDA
For Period Beginning:               6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                          Separate bond (if applicable):

       1                2                            3                                                4                                                     5                    6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                         Tran Code            $                     $


01/26/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $271.69                                       $17,007.38
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000            $2,452.41                                      $19,459.79
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000            $3,396.79                                      $22,856.58
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $426.58                                       $23,283.16
                                                                      11/13/2008 through 2/14/2009)
01/26/2009            (51)     HOI                                    A/R (Court Doc 526 applies to all transactions from             1121-000            $1,407.17                                      $24,690.33
                                                                      11/13/2008 through 2/14/2009)
01/27/2009                     Capital One                            Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $462.97           $24,227.36
                                                                      from 11/13/2008 through 2/14/2009)
01/27/2009           6347      ML                                     Pre Sale A/R Dist # 2 CP# 526 Court order dated                 4210-000                                         $343.65           $23,883.71
                                                                      2/6/2009
01/27/2009           6349      ML                                     Pre Sale A/R Dist # 3 CP# 526 Court order dated                 4210-000                                         $357.54           $23,526.17
                                                                      2/6/2009
01/28/2009                     Cardiac                                Transferred from Acct # 5466                                    9999-000           $32,899.34                                      $56,425.51
01/29/2009            (51)     AvMed                                  A/R (Court Doc 526 applies to all transactions from             1121-000            $1,268.72                                      $57,694.23
                                                                      11/13/2008 through 2/14/2009)
01/29/2009            (51)     AvMed                                  A/R (Court Doc 526 applies to all transactions from             1121-000            $3,441.93                                      $61,136.16
                                                                      11/13/2008 through 2/14/2009)
01/30/2009            (51)     HIC                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $501.93                                       $61,638.09
                                                                      11/13/2008 through 2/14/2009)
01/30/2009            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $625.95                                       $62,264.04
                                                                      11/13/2008 through 2/14/2009)
01/30/2009            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from             1121-000             $679.45                                       $62,943.49
                                                                      11/13/2008 through 2/14/2009)
02/02/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from             1121-000             $330.67                                       $63,274.16
                                                                      11/13/2008 through 2/14/2009)



                                                                                                                                     SUBTOTALS           $47,702.63                   $1,164.16
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 306 of 635                      Page No: 291               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19050 DDA
For Period Beginning:               6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                    Separate bond (if applicable):

       1                2                            3                                                4                                              5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                     $


02/02/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $342.99                                       $63,617.15
                                                                      11/13/2008 through 2/14/2009)
02/02/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $3,173.55                                       $66,790.70
                                                                      11/13/2008 through 2/14/2009)
02/02/2009            (51)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000           $1,841.65                                       $68,632.35
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (51)     AvMed                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $611.77                                       $69,244.12
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (51)     AvMed                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,234.38                                       $71,478.50
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (51)     AvMed                                  A/R (Court Doc 526 applies to all transactions from       1121-000           $2,327.42                                       $73,805.92
                                                                      11/13/2008 through 2/14/2009)
02/05/2009            (51)     HHIC                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $430.68                                       $74,236.60
                                                                      11/13/2008 through 2/14/2009)
02/05/2009           6353      Midtown                                Post Sale A/R Dist # 5 CP# 526 Court order dated          2990-000                                        $5,554.49           $68,682.11
                                                                      2/6/2009
02/05/2009           6355      Midtown                                Post Sale A/R Dist # 6 CP# 526 Court order dated          2990-000                                    $11,727.00              $56,955.11
                                                                      2/6/2009
02/06/2009            (51)     HMP                                    A/R (Court Doc 526 applies to all transactions from       1121-000             $725.08                                       $57,680.19
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000             $646.20                                       $58,326.39
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (51)     BCBS                                   A/R (Court Doc 526 applies to all transactions from       1121-000           $1,048.90                                       $59,375.29
                                                                      11/13/2008 through 2/14/2009)
02/09/2009            (51)     HOI                                    A/R (Court Doc 526 applies to all transactions from       1121-000              $89.19                                       $59,464.48
                                                                      11/13/2008 through 2/14/2009)
02/09/2009           6352      ML                                     Pre Sale A/R Dist # 5 CP# 526 Court order dated           4210-000                                         $406.12           $59,058.36
                                                                      2/6/2009
02/09/2009           6354      ML                                     Pre Sale A/R Dist # 6 CP# 526 Court order dated           4210-000                                          $42.48           $59,015.88
                                                                      2/6/2009

                                                                                                                               SUBTOTALS           $13,471.81              $17,730.09
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 307 of 635                      Page No: 292               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                   Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19050 DDA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                           3                                                4                                               5                     6                       7

   Transaction       Check /                      Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                   Received From                                                                    Tran Code            $                     $


02/09/2009           6358      Cardiac                               Pre Sale A/R Dist # 8 CP# 526 Court order dated            9999-000                                        $3,380.18          $55,635.70
                                                                     2/6/2009
02/11/2009                     Suntrust                              Operating Exp. (Court Doc CP# 526 Court order dated        2690-000                                           $39.90          $55,595.80
                                                                     2/6/2009 applies to all transactions from 11/13/2008
                                                                     through 2/14/2009)
02/11/2009                     Suntrust                              Operating Exp. (Court Doc CP# 526 Court order dated        2690-000                                           $39.90          $55,555.90
                                                                     2/6/2009 applies to all transactions from 11/13/2008
                                                                     through 2/14/2009)
02/12/2009            (51)     AvMed                                 A/R (Court Doc CP# 526 Court order dated 2/6/2009          1121-000             $972.86                                       $56,528.76
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
02/12/2009            (51)     AvMed                                 A/R (Court Doc CP# 526 Court order dated 2/6/2009          1121-000           $1,929.01                                       $58,457.77
                                                                     applies to all transactions from 11/13/2008 through
                                                                     2/14/2009)
02/13/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from        1121-000              $19.80                                       $58,477.57
                                                                     11/13/2008 through 2/14/2009)
02/13/2009            (51)     HMP                                   A/R (Court Doc 526 applies to all transactions from        1121-000             $726.37                                       $59,203.94
                                                                     11/13/2008 through 2/14/2009)
02/17/2009            (51)     BCBS                                  A/R (Court Doc 576 applies to all transactions from        1121-000             $524.36                                       $59,728.30
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (51)     BCBS                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $1,253.35                                       $60,981.65
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (51)     BCBS                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $1,288.52                                       $62,270.17
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (51)     BCBS                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $1,507.11                                       $63,777.28
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (51)     BCBS                                  A/R (Court Doc 576 applies to all transactions from        1121-000           $1,935.60                                       $65,712.88
                                                                     2/15/2009 through 5/15/2009)
02/17/2009            (51)     HOI                                   A/R (Court Doc 576 applies to all transactions from        1121-000           $1,681.37                                       $67,394.25
                                                                     2/15/2009 through 5/15/2009)


                                                                                                                               SUBTOTALS           $11,838.35                   $3,459.98
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 308 of 635                      Page No: 293               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


02/19/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $2,083.08                                       $69,477.33
                                                                    2/15/2009 through 5/15/2009)
02/19/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $2,144.85                                       $71,622.18
                                                                    2/15/2009 through 5/15/2009)
02/19/2009                     Telecheck                            Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $25.00           $71,597.18
                                                                    from 2/15/2009 through 5/15/2009)
02/20/2009            (51)     HHP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $261.49                                       $71,858.67
                                                                    2/15/2009 through 5/15/2009)
02/20/2009            (51)     HIC                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $912.71                                       $72,771.38
                                                                    2/15/2009 through 5/15/2009)
02/20/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $177.43                                       $72,948.81
                                                                    2/15/2009 through 5/15/2009)
02/20/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $731.11                                       $73,679.92
                                                                    2/15/2009 through 5/15/2009)
02/20/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,815.43                                       $75,495.35
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $710.25                                       $76,205.60
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $2,243.17                                       $78,448.77
                                                                    2/15/2009 through 5/15/2009)
02/23/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $464.15                                       $78,912.92
                                                                    2/15/2009 through 5/15/2009)
02/24/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $10.79           $78,902.13
                                                                    from 2/15/2009 through 5/15/2009)
02/25/2009           6356      Midtown                              Post Sale A/R Dist # 4 CP# 526 Court order dated                2990-000                                    $12,445.54             $66,456.59
                                                                    2/6/2009
02/25/2009           6359      Midtown                              Post Sale A/R Dist # 8 CP# 526 Court order dated                2990-000                                        $8,023.88          $58,432.71
                                                                    2/6/2009
02/26/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,936.15                                       $60,368.86
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                                   SUBTOTALS           $13,479.82              $20,505.21
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 309 of 635                      Page No: 294             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                     7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


02/26/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,297.55                                     $62,666.41
                                                                    2/15/2009 through 5/15/2009)
02/26/2009           6357      Midtown                              Post Sale A/R Dist # 7 CP# 526 Court order dated          2990-000                                        $479.61          $62,186.80
                                                                    2/6/2009
02/27/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000              $95.56                                     $62,282.36
                                                                    2/15/2009 through 5/15/2009)
02/27/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $733.33                                     $63,015.69
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $170.63                                     $63,186.32
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $780.47                                     $63,966.79
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,367.21                                     $67,334.00
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $3,520.09                                     $70,854.09
                                                                    2/15/2009 through 5/15/2009)
03/02/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $543.61                                     $71,397.70
                                                                    2/15/2009 through 5/15/2009)
03/02/2009           6360      Midtown                              Post Sale A/R Dist # 9 CP# 526 Court order dated          2990-000                                    $14,509.91           $56,887.79
                                                                    2/6/2009
03/02/2009           6373      Midtown                              Post Sale A/R Dist # 11 CP# 526 Court order dated         2990-000                                    $11,785.10           $45,102.69
                                                                    2/6/2009
03/03/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $764.89                                     $45,867.58
                                                                    2/15/2009 through 5/15/2009)
03/04/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $177.43                                     $46,045.01
                                                                    2/15/2009 through 5/15/2009)
03/04/2009           6374      Cardiac                              Pre Sale A/R Dist # 11 CP# 526 Court order dated          9999-000                                        $233.09           $45,811.92
                                                                    2/6/2009
03/05/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,545.43                                     $49,357.35
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $15,996.20              $27,007.71
                                                  Case 08-19029-LMI             Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 310 of 635                      Page No: 295            Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:           **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19050 DDA
For Period Beginning:            6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:               3/4/2021                                                                                    Separate bond (if applicable):

       1                2                         3                                                4                                              5                     6                    7

   Transaction       Check /                    Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                 Received From                                                                   Tran Code            $                     $


03/05/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000           $6,414.69                                    $55,772.04
                                                                   2/15/2009 through 5/15/2009)
03/06/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $177.43                                    $55,949.47
                                                                   2/15/2009 through 5/15/2009)
03/06/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $266.77                                    $56,216.24
                                                                   2/15/2009 through 5/15/2009)
03/09/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000              $63.78                                    $56,280.02
                                                                   2/15/2009 through 5/15/2009)
03/09/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000              $98.79                                    $56,378.81
                                                                   2/15/2009 through 5/15/2009)
03/09/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $566.41                                    $56,945.22
                                                                   2/15/2009 through 5/15/2009)
03/09/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $702.26                                    $57,647.48
                                                                   2/15/2009 through 5/15/2009)
03/09/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,619.58                                    $60,267.06
                                                                   2/15/2009 through 5/15/2009)
03/09/2009            (51)     HOI                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $846.24                                     $61,113.30
                                                                   2/15/2009 through 5/15/2009)
03/12/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000             $545.84                                    $61,659.14
                                                                   2/15/2009 through 5/15/2009)
03/13/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000           $4,002.54                                    $65,661.68
                                                                   2/15/2009 through 5/15/2009)
03/13/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $435.33                                    $66,097.01
                                                                   2/15/2009 through 5/15/2009)
03/13/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,188.79                                    $67,285.80
                                                                   2/15/2009 through 5/15/2009)
03/16/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $464.75                                    $67,750.55
                                                                   2/15/2009 through 5/15/2009)
03/16/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $552.34                                    $68,302.89
                                                                   2/15/2009 through 5/15/2009)

                                                                                                                            SUBTOTALS           $18,945.54                   $0.00
                                                      Case 08-19029-LMI           Doc 1541 Filed
                                                                                        FORM   2 04/22/21                       Page 311 of 635                      Page No: 296             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                              4                                                   5                     6                     7

   Transaction       Check /                        Paid to/                 Description of Transaction                              Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


03/16/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $2,231.99                                     $70,534.88
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $2,973.39                                     $73,508.27
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000              $86.99                                     $73,595.26
                                                                    2/15/2009 through 5/15/2009)
03/16/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $141.63                                     $73,736.89
                                                                    2/15/2009 through 5/15/2009)
03/18/2009                     BankAtlantic                         voided                                                          2990-000                                   ($10,129.92)          $83,866.81
03/19/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,928.97                                     $85,795.78
                                                                    2/15/2009 through 5/15/2009)
03/19/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $2,399.03                                     $88,194.81
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $635.38                                     $88,830.19
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $2,210.44                                     $91,040.63
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $2,444.98                                     $93,485.61
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $138.59                                     $93,624.20
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $223.87                                     $93,848.07
                                                                    2/15/2009 through 5/15/2009)
03/23/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,149.36                                     $94,997.43
                                                                    2/15/2009 through 5/15/2009)
03/24/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                         $8.33           $94,989.10
                                                                    from 2/15/2009 through 5/15/2009)
03/26/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000             $590.04                                     $95,579.14
                                                                    2/15/2009 through 5/15/2009)



                                                                                                                                   SUBTOTALS           $17,154.66             ($10,121.59)
                                                  Case 08-19029-LMI             Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 312 of 635                      Page No: 297            Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:           **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19050 DDA
For Period Beginning:            6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:               3/4/2021                                                                                    Separate bond (if applicable):

       1                2                         3                                                4                                              5                     6                    7

   Transaction       Check /                    Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                 Received From                                                                   Tran Code            $                     $


03/26/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,280.91                                    $96,860.05
                                                                   2/15/2009 through 5/15/2009)
03/27/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $221.13                                    $97,081.18
                                                                   2/15/2009 through 5/15/2009)
03/27/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $603.83                                    $97,685.01
                                                                   2/15/2009 through 5/15/2009)
03/30/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $302.39                                    $97,987.40
                                                                   2/15/2009 through 5/15/2009)
03/30/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $533.04                                    $98,520.44
                                                                   2/15/2009 through 5/15/2009)
03/30/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $18.75                                    $98,539.19
                                                                   2/15/2009 through 5/15/2009)
03/30/2009            (51)     HOI                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $579.17                                     $99,118.36
                                                                   2/15/2009 through 5/15/2009)
04/02/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,314.56                                   $100,432.92
                                                                   2/15/2009 through 5/15/2009)
04/02/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,659.04                                   $102,091.96
                                                                   2/15/2009 through 5/15/2009)
04/03/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $368.95                                   $102,460.91
                                                                   2/15/2009 through 5/15/2009)
04/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $150.07                                   $102,610.98
                                                                   2/15/2009 through 5/15/2009)
04/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $888.94                                   $103,499.92
                                                                   2/15/2009 through 5/15/2009)
04/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,214.40                                   $106,714.32
                                                                   2/15/2009 through 5/15/2009)
04/06/2009            (51)     HHP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $281.31                                   $106,995.63
                                                                   2/15/2009 through 5/15/2009)
04/06/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $578.50                                   $107,574.13
                                                                   2/15/2009 through 5/15/2009)

                                                                                                                            SUBTOTALS           $11,994.99                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 313 of 635                      Page No: 298               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/06/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $354.30                                      $107,928.43
                                                                    2/15/2009 through 5/15/2009)
04/07/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $221.13                                      $108,149.56
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $999.67                                      $109,149.23
                                                                    2/15/2009 through 5/15/2009)
04/09/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,850.38                                      $112,999.61
                                                                    2/15/2009 through 5/15/2009)
04/09/2009           6363      Cardiac                              Pre Sale A/R Dist # 13 CP# 526 Court order dated          9999-000                                          $96.46          $112,903.15
                                                                    2/6/2009
04/09/2009           6365      Cardiac                              Pre Sale A/R Dist # 15 CP# 526 Court order dated          9999-000                                        $1,507.99          $111,395.16
                                                                    2/6/2009
04/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,342.40                                      $112,737.56
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,604.69                                      $114,342.25
                                                                    2/15/2009 through 5/15/2009)
04/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,652.01                                      $115,994.26
                                                                    2/15/2009 through 5/15/2009)
04/13/2009           6362      Midtown                              Post Sale A/R Dist # 12 CP# 526 Court order dated         2990-000                                        $5,432.33         $110,561.93
                                                                    2/6/2009
04/13/2009           6364      Midtown                              Post Sale A/R Dist # 13 CP# 526 Court order dated         2990-000                                    $16,219.95             $94,341.98
                                                                    2/6/2009
04/13/2009           6366      Midtown                              Post Sale A/R Dist # 15 CP# 526 Court order dated         2990-000                                    $18,220.66             $76,121.32
                                                                    2/6/2009
04/13/2009           6368      Midtown                              Post Sale A/R Dist # 16 CP# 526 Court order dated         2990-000                                    $11,069.56             $65,051.76
                                                                    2/6/2009
04/16/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,874.75                                       $66,926.51
                                                                    2/15/2009 through 5/15/2009)
04/16/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,719.77                                       $69,646.28
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $14,619.10              $52,546.95
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 314 of 635                      Page No: 299               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


04/16/2009            (51)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $167.50                                       $69,813.78
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (51)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000              $78.14                                       $69,891.92
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (51)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000             $261.49                                       $70,153.41
                                                                    2/15/2009 through 5/15/2009)
04/17/2009            (51)     Humana                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,085.32                                       $71,238.73
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $313.96                                       $71,552.69
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,049.86                                       $72,602.55
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,129.18                                       $73,731.73
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (51)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $375.05                                       $74,106.78
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $725.28                                       $74,832.06
                                                                    2/15/2009 through 5/15/2009)
04/20/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,155.42                                       $75,987.48
                                                                    2/15/2009 through 5/15/2009)
04/20/2009           6369      Midtown                              Post Sale A/R Dist # 19 CP# 526 Court order dated         2990-000                                        $3,009.68          $72,977.80
                                                                    2/6/2009
04/22/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $674.93                                       $73,652.73
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $398.06                                       $74,050.79
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,114.36                                       $75,165.15
                                                                    2/15/2009 through 5/15/2009)
04/23/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $192.59                                       $75,357.74
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS            $8,721.14                   $3,009.68
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 315 of 635                      Page No: 300             Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                     7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


04/23/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                         $13.24          $75,344.50
                                                                    from 2/15/2009 through 5/15/2009)
04/24/2009            (51)     HHIC                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $571.55                                     $75,916.05
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,400.02                                     $77,316.07
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $1,402.06                                     $78,718.13
                                                                    2/15/2009 through 5/15/2009)
04/24/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $2,922.95                                     $81,641.08
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000              $98.79                                     $81,739.87
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $906.58                                     $82,646.45
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $2,194.69                                     $84,841.14
                                                                    2/15/2009 through 5/15/2009)
04/27/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $310.90                                     $85,152.04
                                                                    2/15/2009 through 5/15/2009)
04/28/2009           6370      Midtown                              Post Sale A/R Dist # 20 CP# 526 Court order dated               2990-000                                    $10,538.70           $74,613.34
                                                                    2/6/2009
04/30/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000             $625.94                                     $75,239.28
                                                                    2/15/2009 through 5/15/2009)
04/30/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,627.11                                     $76,866.39
                                                                    2/15/2009 through 5/15/2009)
04/30/2009           6367      Cardiac                              Pre Sale A/R Dist # 19 CP# 526 Court order dated                9999-000                                        $107.18          $76,759.21
                                                                    2/6/2009
05/01/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $426.58                                     $77,185.79
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000              $57.50                                     $77,243.29
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                                   SUBTOTALS           $12,544.67              $10,659.12
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 316 of 635                      Page No: 301            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/04/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $929.61                                    $78,172.90
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,995.13                                    $80,168.03
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,495.61                                    $82,663.64
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (51)     HHP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $731.11                                    $83,394.75
                                                                    2/15/2009 through 5/15/2009)
05/04/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $891.67                                    $84,286.42
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $608.65                                    $84,895.07
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,724.40                                    $86,619.47
                                                                    2/15/2009 through 5/15/2009)
05/07/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $351.20                                    $86,970.67
                                                                    2/15/2009 through 5/15/2009)
05/07/2009           6371      Midtown                              Post Sale A/R Dist # 21 CP# 526 Court order dated         2990-000                                    $10,786.07          $76,184.60
                                                                    2/6/2009
05/08/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $206.36                                    $76,390.96
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $495.39                                    $76,886.35
                                                                    2/15/2009 through 5/15/2009)
05/08/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $622.25                                    $77,508.60
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $108.09                                    $77,616.69
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $313.96                                    $77,930.65
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $410.78                                    $78,341.43
                                                                    2/15/2009 through 5/15/2009)

                                                                                                                             SUBTOTALS           $11,884.21              $10,786.07
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 317 of 635                      Page No: 302               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/11/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,976.14                                       $80,317.57
                                                                    2/15/2009 through 5/15/2009)
05/11/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $200.30                                       $80,517.87
                                                                    2/15/2009 through 5/15/2009)
05/12/2009           6406      Midtown                              Post Sale A/R Dist # 22 CP# 526 Court order dated         2990-000                                    $10,707.41             $69,810.46
                                                                    2/6/2009
05/14/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $998.76                                       $70,809.22
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,308.76                                        $72,117.98
                                                                    2/15/2009 through 5/15/2009)
05/14/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $430.68                                       $72,548.66
                                                                    2/15/2009 through 5/15/2009)
05/15/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $728.88                                       $73,277.54
                                                                    2/15/2009 through 5/15/2009)
05/15/2009           6378      Cardiac                              Budget Funding CP# 526 Court order dated 2/6/2009         9999-000                                        $1,730.08          $71,547.46
05/15/2009           6405      Cardiac                              Pre Sale A/R Dist # 22 CP# 526 Court order dated          9999-000                                        $1,850.34          $69,697.12
                                                                    2/6/2009
05/18/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $187.56                                       $69,884.68
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $503.49                                       $70,388.17
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $671.31                                       $71,059.48
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $1,195.45                                       $72,254.93
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $2,820.76                                       $75,075.69
                                                                    5/15/2009 through 6/30/2009)
05/18/2009            (51)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $967.18                                       $76,042.87
                                                                    5/15/2009 through 6/30/2009)



                                                                                                                             SUBTOTALS           $11,989.27              $14,287.83
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 318 of 635                      Page No: 303               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


05/20/2009           6404      Midtown                              Post Sale A/R Dist # 23 CP# 701Court order dated                2990-000                                        $6,190.59          $69,852.28
                                                                    5/20/2009
05/21/2009            (51)     AvMed                                A/R (Court Doc 701 applies to all transactions from             1121-000             $401.43                                       $70,253.71
                                                                    5/15/2009 through 6/30/2009)
05/21/2009            (51)     AvMed                                A/R (Court Doc 701 applies to all transactions from             1121-000           $1,100.49                                       $71,354.20
                                                                    5/15/2009 through 6/30/2009)
05/21/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $475.77                                       $71,829.97
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $108.28                                       $71,938.25
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $209.47                                       $72,147.72
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $430.68                                       $72,578.40
                                                                    5/15/2009 through 6/30/2009)
05/22/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000           $1,981.17                                       $74,559.57
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000             $233.09                                       $74,792.66
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000             $426.66                                       $75,219.32
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000             $761.68                                       $75,981.00
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000             $762.50                                       $76,743.50
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000           $2,630.59                                       $79,374.09
                                                                    5/15/2009 through 6/30/2009)
05/26/2009            (51)     HOI                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $672.13                                       $80,046.22
                                                                    5/15/2009 through 6/30/2009)
05/27/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                           $12.51          $80,033.71
                                                                    from 5/15/2009 through 6/30/2009)

                                                                                                                                   SUBTOTALS           $10,193.94                   $6,203.10
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 319 of 635                      Page No: 304               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


05/27/2009           6377      Midtown                              Post Sale A/R Dist # 24 CP# 701Court order dated          2990-000                                    $10,135.43             $69,898.28
                                                                    5/20/2009
05/28/2009            (51)     AvMed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,434.52                                       $71,332.80
                                                                    5/15/2009 through 6/30/2009)
05/28/2009            (51)     AvMed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $2,255.19                                       $73,587.99
                                                                    5/15/2009 through 6/30/2009)
05/29/2009            (51)     HHP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $711.11                                       $74,299.10
                                                                    5/15/2009 through 6/30/2009)
05/29/2009           6376      Cardiac                              Pre Sale A/R Dist # 22 CP# 701Court order dated           9999-000                                         $973.45           $73,325.65
                                                                    5/20/2009
06/01/2009            (51)     BCBS                                 A/R (Court Doc 701applies to all transactions from        1121-000             $199.81                                       $73,525.46
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $392.45                                       $73,917.91
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $741.70                                       $74,659.61
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (51)     BCBS                                 A/R (Court Doc 701applies to all transactions from        1121-000           $1,896.69                                       $76,556.30
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $383.91                                       $76,940.21
                                                                    5/15/2009 through 6/30/2009)
06/01/2009            (51)     HOI                                  A/R (Court Doc 701 applies to all transactions from       1121-000           $1,418.35                                       $78,358.56
                                                                    5/15/2009 through 6/30/2009)
06/04/2009            (51)     Avmed                                A/R (Court Doc 701applies to all transactions from        1121-000           $1,106.21                                       $79,464.77
                                                                    5/15/2009 through 6/30/2009)
06/04/2009            (51)     Avmed                                A/R (Court Doc 701 applies to all transactions from       1121-000           $1,219.00                                       $80,683.77
                                                                    5/15/2009 through 6/30/2009)
06/05/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from       1121-000             $556.74                                       $81,240.51
                                                                    5/15/2009 through 6/30/2009)
06/05/2009           6375      Midtown                              Post Sale A/R Dist # 25 CP# 701Court order dated          2990-000                                        $6,476.35          $74,764.16
                                                                    5/20/2009

                                                                                                                             SUBTOTALS           $12,315.68              $17,585.23
                                                  Case 08-19029-LMI             Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 320 of 635                      Page No: 305            Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:           **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19050 DDA
For Period Beginning:            6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:               3/4/2021                                                                                    Separate bond (if applicable):

       1                2                         3                                                4                                              5                     6                    7

   Transaction       Check /                    Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                 Received From                                                                   Tran Code            $                     $


06/08/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $148.47                                    $74,912.63
                                                                   5/15/2009 through 6/30/2009)
06/08/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $225.60                                    $75,138.23
                                                                   5/15/2009 through 6/30/2009)
06/08/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $506.33                                    $75,644.56
                                                                   5/15/2009 through 6/30/2009)
06/08/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $898.93                                    $76,543.49
                                                                   5/15/2009 through 6/30/2009)
06/08/2009            (51)     HOI                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $836.02                                    $77,379.51
                                                                   5/15/2009 through 6/30/2009)
06/11/2009            (51)     AvMed                               A/R (Court Doc 701 applies to all transactions from       1121-000             $766.80                                    $78,146.31
                                                                   5/15/2009 through 6/30/2009)
06/11/2009            (51)     AvMed                               A/R (Court Doc 701 applies to all transactions from       1121-000             $805.17                                    $78,951.48
                                                                   5/15/2009 through 6/30/2009)
06/11/2009            (51)     HMP                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $100.00                                    $79,051.48
                                                                   5/15/2009 through 6/30/2009)
06/15/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $139.74                                    $79,191.22
                                                                   5/15/2009 through 6/30/2009)
06/15/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $260.09                                    $79,451.31
                                                                   5/15/2009 through 6/30/2009)
06/15/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $477.77                                    $79,929.08
                                                                   5/15/2009 through 6/30/2009)
06/15/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000           $2,749.09                                    $82,678.17
                                                                   5/15/2009 through 6/30/2009)
06/15/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000           $5,806.40                                    $88,484.57
                                                                   5/15/2009 through 6/30/2009)
06/15/2009            (51)     HOI                                 A/R (Court Doc 701 applies to all transactions from       1121-000           $1,742.46                                    $90,227.03
                                                                   5/15/2009 through 6/30/2009)
06/16/2009            (51)     HIC                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $660.67                                    $90,887.70
                                                                   5/15/2009 through 6/30/2009)

                                                                                                                            SUBTOTALS           $16,123.54                   $0.00
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 321 of 635                      Page No: 306               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


06/16/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000           $1,058.04                                       $91,945.74
                                                                    5/15/2009 through 6/30/2009)
06/16/2009           6372      Midtown                              Post Sale A/R Dist # 26 CP# 701Court order dated                2990-000                                        $9,551.12          $82,394.62
                                                                    5/20/2009
06/16/2009           6403      Midtown                              Post Sale A/R Dist # 27 CP# 701Court order dated                2990-000                                        $6,197.76          $76,196.86
                                                                    5/20/2009
06/18/2009            (51)     Avmed                                A/R (Court Doc 701 applies to all transactions from             1121-000           $2,343.66                                       $78,540.52
                                                                    5/15/2009 through 6/30/2009)
06/18/2009            (51)     Avmed                                A/R (Court Doc 701 applies to all transactions from             1121-000           $4,042.81                                       $82,583.33
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000             $127.67                                        $82,711.00
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (51)     BCBS                                 A/R (Court Doc 701 applies to all transactions from             1121-000             $944.23                                       $83,655.23
                                                                    5/15/2009 through 6/30/2009)
06/22/2009            (51)     HOI                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $209.40                                       $83,864.63
                                                                    5/15/2009 through 6/30/2009)
06/23/2009                     Maintenance Fee                      Operating Exp. (Court Doc 701 applies to all transactions       2690-000                                          $13.45           $83,851.18
                                                                    from 5/15/2009 through 6/30/2009)
06/24/2009           6400      Cardiac                              Pre Sale A/R Dist # 30 CP# 701Court order dated                 9999-000                                         $100.00           $83,751.18
                                                                    5/20/2009
06/24/2009           6401      Midtown                              Post Sale A/R Dist # 30 CP# 701Court order dated                2990-000                                        $4,187.32          $79,563.86
                                                                    5/20/2009
06/24/2009           6402      Midtown                              Post Sale A/R Dist # 29 CP# 701Court order dated                2990-000                                        $7,914.86          $71,649.00
                                                                    5/20/2009
06/25/2009            (51)     AvMed                                A/R (Court Doc 701 applies to all transactions from             1121-000             $592.17                                       $72,241.17
                                                                    5/15/2009 through 6/30/2009)
06/25/2009            (51)     AvMed                                A/R (Court Doc 701 applies to all transactions from             1121-000           $1,009.84                                       $73,251.01
                                                                    5/15/2009 through 6/30/2009)
06/25/2009            (51)     HMP                                  A/R (Court Doc 701 applies to all transactions from             1121-000             $571.37                                       $73,822.38
                                                                    5/15/2009 through 6/30/2009)

                                                                                                                                   SUBTOTALS           $10,899.19              $27,964.51
                                                  Case 08-19029-LMI             Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 322 of 635                      Page No: 307            Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:           **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19050 DDA
For Period Beginning:            6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:               3/4/2021                                                                                    Separate bond (if applicable):

       1                2                         3                                                4                                              5                     6                    7

   Transaction       Check /                    Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                 Received From                                                                   Tran Code            $                     $


06/26/2009            (51)     HMP                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $768.72                                    $74,591.10
                                                                   5/15/2009 through 6/30/2009)
06/29/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $160.93                                    $74,752.03
                                                                   5/15/2009 through 6/30/2009)
06/29/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $329.85                                    $75,081.88
                                                                   5/15/2009 through 6/30/2009)
06/29/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $464.75                                    $75,546.63
                                                                   5/15/2009 through 6/30/2009)
06/29/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $766.05                                    $76,312.68
                                                                   5/15/2009 through 6/30/2009)
06/29/2009            (51)     BCBS                                A/R (Court Doc 701 applies to all transactions from       1121-000             $843.67                                    $77,156.35
                                                                   5/15/2009 through 6/30/2009)
06/29/2009            (51)     HOI                                 A/R (Court Doc 701 applies to all transactions from       1121-000             $589.05                                    $77,745.40
                                                                   5/15/2009 through 6/30/2009)
07/01/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,105.48                                    $78,850.88
                                                                   5/15/2009 through 9/30/2009)
07/02/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000             $507.17                                    $79,358.05
                                                                   5/15/2009 through 9/30/2009)
07/02/2009            (51)     AvMed                               A/R (Court Doc 576 applies to all transactions from       1121-000           $1,899.40                                    $81,257.45
                                                                   5/15/2009 through 9/30/2009)
07/03/2009            (51)     HMP                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $184.21                                    $81,441.66
                                                                   5/15/2009 through 9/30/2009)
07/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $456.87                                    $81,898.53
                                                                   5/15/2009 through 9/30/2009)
07/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000             $728.63                                    $82,627.16
                                                                   5/15/2009 through 9/30/2009)
07/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,411.47                                    $84,038.63
                                                                   5/15/2009 through 9/30/2009)
07/06/2009            (51)     BCBS                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,605.23                                    $85,643.86
                                                                   5/15/2009 through 9/30/2009)

                                                                                                                            SUBTOTALS           $11,821.48                   $0.00
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 323 of 635                      Page No: 308               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/06/2009           6395      Midtown                              Post Sale A/R Dist # 33 CP# 701Court order dated          2990-000                                         $401.43           $85,242.43
                                                                    5/20/2009
07/06/2009           6396      Midtown                              Post Sale A/R Dist # 32 CP# 701Court order dated          2990-000                                        $2,621.39          $82,621.04
                                                                    5/20/2009
07/06/2009           6397      Midtown                              Post Sale A/R Dist # 18 CP# 701Court order dated          2990-000                                        $9,498.53          $73,122.51
                                                                    5/20/2009
07/06/2009           6398      Midtown                              Post Sale A/R Dist # 17 CP# 701Court order dated          2990-000                                    $10,779.09             $62,343.42
                                                                    5/20/2009
07/06/2009           6399      Midtown                              Post Sale A/R Dist # 31 CP# 701Court order dated          2990-000                                    $19,280.73             $43,062.69
                                                                    5/20/2009
07/08/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $524.09                                       $43,586.78
                                                                    5/15/2009 through 9/30/2009)
07/09/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $202.78                                       $43,789.56
                                                                    5/15/2009 through 9/30/2009)
07/09/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $931.91                                       $44,721.47
                                                                    5/15/2009 through 9/30/2009)
07/10/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $733.63                                       $45,455.10
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $384.40                                       $45,839.50
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $521.40                                       $46,360.90
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $561.22                                       $46,922.12
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,806.26                                       $48,728.38
                                                                    5/15/2009 through 9/30/2009)
07/13/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000           $1,313.96                                       $50,042.34
                                                                    5/15/2009 through 9/30/2009)
07/14/2009           6393      Midtown                              Post Sale A/R Dist # 34 CP# 701Court order dated          2990-000                                        $4,443.54          $45,598.80
                                                                    5/20/2009

                                                                                                                             SUBTOTALS            $6,979.65              $47,024.71
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 324 of 635                      Page No: 309               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


07/16/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $1,934.33                                       $47,533.13
                                                                    5/15/2009 through 9/30/2009)
07/16/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $3,175.96                                       $50,709.09
                                                                    5/15/2009 through 9/30/2009)
07/17/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $144.68                                       $50,853.77
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000              $70.06                                       $50,923.83
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $145.29                                       $51,069.12
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $151.33                                       $51,220.45
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $863.94                                       $52,084.39
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,286.17                                       $54,370.56
                                                                    5/15/2009 through 9/30/2009)
07/20/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $210.43                                       $54,580.99
                                                                    5/15/2009 through 9/30/2009)
07/20/2009           6392      Midtown                              Post Sale A/R Dist # 36 CP# 701Court order dated          2990-000                                        $6,594.61          $47,986.38
                                                                    5/20/2009
07/22/2009            (51)     HHIC                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $419.84                                       $48,406.22
                                                                    5/15/2009 through 9/30/2009)
07/22/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from       1121-000             $811.04                                       $49,217.26
                                                                    5/15/2009 through 9/30/2009)
07/22/2009           6391      Midtown                              Post Sale A/R Dist # 33 CP# 701Court order dated          2990-000                                        $1,602.01          $47,615.25
                                                                    5/20/2009
07/22/2009           6433      Midtown                              Post Sale A/R Dist # 33 CP# 701Court order dated          2990-000                                        $1,100.49          $46,514.76
                                                                    5/20/2009
07/22/2009           6434      Midtown                              Post Sale A/R Dist # 33 CP# 701Court order dated          2990-000                                        $3,689.71          $42,825.05
                                                                    5/20/2009

                                                                                                                             SUBTOTALS           $10,213.07              $12,986.82
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 325 of 635                      Page No: 310            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                    7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


07/23/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000             $997.79                                    $43,822.84
                                                                    5/15/2009 through 9/30/2009)
07/23/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $3,220.60                                    $47,043.44
                                                                    5/15/2009 through 9/30/2009)
07/23/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                        $13.02          $47,030.42
                                                                    from 5/15/2009 through 9/30/2009)
07/24/2009            (51)     HHP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $230.26                                    $47,260.68
                                                                    5/15/2009 through 9/30/2009)
07/24/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $237.73                                    $47,498.41
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000              $93.02                                    $47,591.43
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $198.13                                    $47,789.56
                                                                    5/15/2009 through 9/30/2009)
07/27/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $580.17                                    $48,369.73
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from             1121-000              $93.28                                    $48,463.01
                                                                    5/15/2009 through 9/30/2009)
07/30/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from             1121-000             $645.24                                    $49,108.25
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $369.47                                    $49,477.72
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $894.05                                    $50,371.77
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $958.87                                    $51,330.64
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $1,659.57                                    $52,990.21
                                                                    5/15/2009 through 9/30/2009)
08/03/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000           $2,260.29                                    $55,250.50
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                                   SUBTOTALS           $12,438.47                   $13.02
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                  Page 326 of 635                      Page No: 311               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                  Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                    Separate bond (if applicable):

       1                2                          3                                                4                                              5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                   Tran Code            $                     $


08/10/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $193.05                                       $55,443.55
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $895.35                                       $56,338.90
                                                                    5/15/2009 through 9/30/2009)
08/10/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,339.67                                       $57,678.57
                                                                    5/15/2009 through 9/30/2009)
08/11/2009           6431      Midtown                              Post Sale A/R Dist # 39 CP# 701Court order dated          2990-000                                        $5,426.09          $52,252.48
                                                                    5/20/2009
08/11/2009           6432      Midtown                              Post Sale A/R Dist # 38 CP# 701Court order dated          2990-000                                        $9,842.21          $42,410.27
                                                                    5/20/2009
08/13/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $527.04                                       $42,937.31
                                                                    5/15/2009 through 9/30/2009)
08/13/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000           $2,142.39                                       $45,079.70
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $389.90                                       $45,469.60
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000             $718.99                                       $46,188.59
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $1,371.40                                       $47,559.99
                                                                    5/15/2009 through 9/30/2009)
08/17/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from       1121-000           $2,957.52                                       $50,517.51
                                                                    5/15/2009 through 9/30/2009)
08/18/2009           6428      Midtown                              Post Sale A/R Dist # 14 CP# 701Court order dated          2990-000                                        $8,480.16          $42,037.35
                                                                    5/20/2009
08/18/2009           6429      Midtown                              Post Sale A/R Dist # 41 CP# 701Court order dated          2990-000                                        $6,142.25          $35,895.10
                                                                    5/20/2009
08/19/2009           6430      Midtown                              Post Sale A/R Dist # 40 CP# 701Court order dated          2990-000                                        $1,609.84          $34,285.26
                                                                    5/20/2009
08/20/2009            (51)     Avmed                                A/R (Court Doc 576 applies to all transactions from       1121-000             $218.58                                       $34,503.84
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                             SUBTOTALS           $10,753.89              $31,500.55
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 327 of 635                      Page No: 312               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


08/21/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $731.11                                       $35,234.95
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000              $89.19                                       $35,324.14
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $142.40                                       $35,466.54
                                                                    5/15/2009 through 9/30/2009)
08/24/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $548.90                                       $36,015.44
                                                                    5/15/2009 through 9/30/2009)
08/25/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                           $16.19          $35,999.25
                                                                    from 5/15/2009 through 9/30/2009)
08/31/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $392.45                                       $36,391.70
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $695.85                                       $37,087.55
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $723.61                                        $37,811.16
                                                                    5/15/2009 through 9/30/2009)
08/31/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $3,813.93                                       $41,625.09
                                                                    5/15/2009 through 9/30/2009)
08/31/2009           6426      Midtown                              Post Sale A/R Dist # 43 CP# 701Court order dated                2990-000                                        $6,168.92          $35,456.17
                                                                    5/20/2009
08/31/2009           6427      Midtown                              Post Sale A/R Dist # 42 CP# 701Court order dated                2990-000                                        $2,428.07          $33,028.10
                                                                    5/20/2009
09/08/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000              $59.56                                       $33,087.66
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $1,216.33                                       $34,303.99
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $1,285.78                                       $35,589.77
                                                                    5/15/2009 through 9/30/2009)
09/08/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $110.43                                       $35,700.20
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                                   SUBTOTALS            $9,809.54                   $8,613.18
                                                      Case 08-19029-LMI          Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 328 of 635                      Page No: 313               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                             3                                             4                                                    5                     6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


09/10/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $167.50                                       $35,867.70
                                                                    5/15/2009 through 9/30/2009)
09/10/2009           6425      Midtown                              Post Sale A/R Dist # 44 CP# 701Court order dated                2990-000                                         $780.49           $35,087.21
                                                                    5/20/2009
09/11/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $839.77                                       $35,926.98
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $392.45                                       $36,319.43
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $395.04                                       $36,714.47
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000           $1,858.72                                       $38,573.19
                                                                    5/15/2009 through 9/30/2009)
09/14/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from             1121-000             $297.99                                       $38,871.18
                                                                    5/15/2009 through 9/30/2009)
09/17/2009           6424      Midtown                              Post Sale A/R Dist # 45 CP# 811Court order dated                2990-000                                        $5,625.84          $33,245.34
                                                                    9/16/2009
09/21/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000              $83.14                                       $33,328.48
                                                                    5/15/2009 through 9/30/2009)
09/24/2009            (51)     AvMed                                A/R (Court Doc 576 applies to all transactions from             1121-000           $1,013.88                                       $34,342.36
                                                                    5/15/2009 through 9/30/2009)
09/24/2009            (51)     Medicaid                             A/R (Court Doc 576 applies to all transactions from             1121-000             $635.52                                       $34,977.88
                                                                    5/15/2009 through 9/30/2009)
09/24/2009                     Maintenance Fee                      Operating Exp. (Court Doc 576 applies to all transactions       2690-000                                          $15.05           $34,962.83
                                                                    from 5/15/2009 through 9/30/2009)
09/24/2009           6423      Midtown                              Post Sale A/R Dist # 46 CP# 811Court order dated                2990-000                                        $3,679.37          $31,283.46
                                                                    9/16/2009
09/28/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $160.93                                       $31,444.39
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from             1121-000             $984.80                                       $32,429.19
                                                                    5/15/2009 through 9/30/2009)

                                                                                                                                   SUBTOTALS            $6,829.74              $10,100.75
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 329 of 635                      Page No: 314               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


09/28/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from            1121-000           $1,133.06                                       $33,562.25
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (51)     BCBS                                 A/R (Court Doc 576 applies to all transactions from            1121-000           $2,324.28                                       $35,886.53
                                                                    5/15/2009 through 9/30/2009)
09/28/2009            (51)     HOI                                  A/R (Court Doc 576 applies to all transactions from            1121-000           $2,864.31                                       $38,750.84
                                                                    5/15/2009 through 9/30/2009)
09/29/2009            (51)     HMP                                  A/R (Court Doc 576 applies to all transactions from            1121-000             $359.86                                        $39,110.70
                                                                    5/15/2009 through 9/30/2009)
09/29/2009           6422      Cardiac                              Transfer CP# 811Court order dated 9/16/2009                    9999-000                                    $29,565.97                 $9,544.73
10/01/2009            (51)     AvMed                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $507.45                                       $10,052.18
                                                                    from 9/30/09 through 12/31/09)
10/01/2009            (51)     Avmed                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $658.22                                       $10,710.40
                                                                    from 9/30/09 through 12/31/09)
10/01/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,008.65                                        $11,719.05
                                                                    from 9/30/09 through 12/31/09)
10/02/2009            (51)     Humana                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $710.25                                       $12,429.30
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $190.26                                       $12,619.56
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $239.95                                       $12,859.51
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $656.29                                       $13,515.80
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,203.35                                       $14,719.15
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,243.38                                       $15,962.53
                                                                    from 9/30/09 through 12/31/09)
10/05/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $3,131.40                                       $19,093.93
                                                                    from 9/30/09 through 12/31/09)
10/07/2009           6421      Cardiac                              Weekly Sweep CP# 811Court order dated 9/16/2009                9999-000                                        $1,717.49          $17,376.44

                                                                                                                                  SUBTOTALS           $16,230.71              $31,283.46
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 330 of 635                      Page No: 315            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


10/08/2009            (51)     AvMed                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,068.78                                    $18,445.22
                                                                    from 9/30/09 through 12/31/09)
10/08/2009            (51)     Avmed                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,321.15                                    $20,766.37
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $304.23                                    $21,070.60
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $464.75                                    $21,535.35
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $467.93                                    $22,003.28
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $642.04                                    $22,645.32
                                                                    from 9/30/09 through 12/31/09)
10/13/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,249.33                                    $24,894.65
                                                                    from 9/30/09 through 12/31/09)
10/13/2009           6420      Cardiac                              Weekly Sweep CP# 811Court order dated 9/16/2009                9999-000                                    $10,711.81          $14,182.84
10/16/2009            (51)     AvMed                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $733.45                                    $14,916.29
                                                                    from 9/30/09 through 12/31/09)
10/16/2009           6419      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                    $10,054.46            $4,861.83
10/19/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $75.46                                      $4,937.29
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000              $86.02                                      $5,023.31
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $778.98                                      $5,802.29
                                                                    from 9/30/09 through 12/31/09)
10/19/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $3,759.61                                      $9,561.90
                                                                    from 9/30/09 through 12/31/09)
10/22/2009            (51)     AvMed                                A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $436.68                                      $9,998.58
                                                                    from 9/30/09 through 12/31/09)
10/22/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $562.68                                    $10,561.26
                                                                    from 9/30/09 through 12/31/09)

                                                                                                                                  SUBTOTALS           $13,951.09              $20,766.27
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 331 of 635                      Page No: 316               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


10/23/2009                     Bank                                 Maintenance Fee                                                2690-000                                          $15.92           $10,545.34
10/26/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $237.61                                       $10,782.95
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $464.75                                        $11,247.70
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $682.24                                        $11,929.94
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $900.92                                       $12,830.86
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $4,277.16                                       $17,108.02
                                                                    from 9/30/09 through 12/31/09)
10/26/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $6,149.94                                       $23,257.96
                                                                    from 9/30/09 through 12/31/09)
10/26/2009           6418      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               2990-000                                        $4,861.73          $18,396.23
11/02/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $116.68                                       $18,512.91
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,222.39                                       $19,735.30
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,132.53                                       $21,867.83
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,214.66                                       $24,082.49
                                                                    from 9/30/09 through 12/31/09)
11/02/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $6,383.75                                       $30,466.24
                                                                    from 9/30/09 through 12/31/09)
11/03/2009           6417      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                        $5,699.43          $24,766.81
11/05/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,090.21                                       $25,857.02
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $106.47                                       $25,963.49
                                                                    from 9/30/09 through 12/31/09)


                                                                                                                                  SUBTOTALS           $25,979.31              $10,577.08
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 332 of 635                      Page No: 317            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


11/09/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,036.68                                    $27,000.17
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,735.09                                    $28,735.26
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,983.39                                    $30,718.65
                                                                    from 9/30/09 through 12/31/09)
11/09/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $3,949.39                                    $34,668.04
                                                                    from 9/30/09 through 12/31/09)
11/12/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $4,768.32                                    $39,436.36
                                                                    from 9/30/09 through 12/31/09)
11/12/2009           6412      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                    $12,712.62          $26,723.74
11/13/2009            (51)     Humana                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $434.95                                    $27,158.69
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $232.77                                    $27,391.46
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $253.98                                    $27,645.44
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,224.60                                    $28,870.04
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,889.05                                    $30,759.09
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,175.90                                    $32,934.99
                                                                    from 9/30/09 through 12/31/09)
11/16/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,836.64                                    $35,771.63
                                                                    from 9/30/09 through 12/31/09)
11/17/2009            6411     Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                    $13,160.22           $22,611.41
11/20/2009            (51)     Humana                               A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $764.82                                    $23,376.23
                                                                    from 9/30/09 through 12/31/09)
11/20/2009           6410      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                    $14,014.29            $9,361.94



                                                                                                                                  SUBTOTALS           $23,285.58              $39,887.13
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 333 of 635                      Page No: 318               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


11/23/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $342.98                                           $9,704.92
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,073.96                                       $10,778.88
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,781.47                                       $12,560.35
                                                                    from 9/30/09 through 12/31/09)
11/23/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $4,103.95                                       $16,664.30
                                                                    from 9/30/09 through 12/31/09)
11/24/2009                     Bank                                 Maintenance Fee                                                2690-000                                          $19.76           $16,644.54
11/25/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,873.05                                       $18,517.59
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $388.78                                       $18,906.37
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $597.03                                       $19,503.40
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $789.30                                       $20,292.70
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,037.54                                       $21,330.24
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,584.52                                       $22,914.76
                                                                    from 9/30/09 through 12/31/09)
11/30/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,310.68                                       $25,225.44
                                                                    from 9/30/09 through 12/31/09)
11/30/2009           6408      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                        $9,377.76          $15,847.68
12/03/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $540.92                                       $16,388.60
                                                                    from 9/30/09 through 12/31/09)
12/04/2009           6407      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                        $9,175.41            $7,213.19
12/07/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $266.57                                         $7,479.76
                                                                    from 9/30/09 through 12/31/09)


                                                                                                                                  SUBTOTALS           $16,690.75              $18,572.93
                                                   Case 08-19029-LMI             Doc 1541 Filed
                                                                                       FORM   2 04/22/21                       Page 334 of 635                      Page No: 319               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                          3                                                4                                                   5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                        Tran Code            $                     $


12/07/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $333.59                                           $7,813.35
                                                                    from 9/30/09 through 12/31/09)
12/07/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,159.06                                           $9,972.41
                                                                    from 9/30/09 through 12/31/09)
12/10/2009            (51)     Medicaid                             A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,402.82                                       $12,375.23
                                                                    from 9/30/09 through 12/31/09)
12/11/2009           6390      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                        $7,248.77            $5,126.46
12/14/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000             $323.25                                         $5,449.71
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,113.15                                         $6,562.86
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,742.64                                         $8,305.50
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $1,763.67                                       $10,069.17
                                                                    from 9/30/09 through 12/31/09)
12/14/2009            (51)     BCBS                                 A/R (CP#811 order on 9/16/09 applies to all transactions       1121-000           $2,825.26                                       $12,894.43
                                                                    from 9/30/09 through 12/31/09)
12/17/2009            (51)     Avmed                                A/R (CP #890 order on 12/15/09 applies all transactions        1121-000             $350.28                                       $13,244.71
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009            (51)     Medicaid                             A/R (CP #890 order on 12/15/09 applies all transactions        1121-000             $142.04                                       $13,386.75
                                                                    from 12/15/09 through 1/15/2010)
12/17/2009           6389      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009               9999-000                                        $5,162.04            $8,224.71
12/21/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000             $923.49                                         $9,148.20
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000           $1,004.95                                       $10,153.15
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000           $1,639.90                                        $11,793.05
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions        1121-000           $1,841.30                                       $13,634.35
                                                                    from 12/15/09 through 1/15/2010)

                                                                                                                                  SUBTOTALS           $18,565.40              $12,410.81
                                                       Case 08-19029-LMI         Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 335 of 635                      Page No: 320                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                              3                                            4                                                  5                     6                        7

   Transaction       Check /                         Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement                Balance
      Date            Ref. #                      Received From                                                                   Tran Code            $                     $


12/21/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $4,239.07                                        $17,873.42
                                                                    from 12/15/09 through 1/15/2010)
12/21/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $6,454.72                                        $24,328.14
                                                                    from 12/15/09 through 1/15/2010)
12/24/2009                     Bank                                 Maintenance Fee                                               2690-000                                           $19.06           $24,309.08
12/24/2009           6388      Cardiac                              Weekly Sweep ,CP# 811Court order dated 9/16/2009              9999-000                                        $8,260.29           $16,048.79
12/29/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $156.76                                        $16,205.55
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $181.60                                        $16,387.15
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $278.51                                        $16,665.66
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $421.10                                        $17,086.76
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $1,190.27                                        $18,277.03
                                                                    from 12/15/09 through 1/15/2010)
12/29/2009            (51)     BCBS                                 A/R (CP #890 order on 12/15/09 applies all transactions       1121-000           $2,971.52                                        $21,248.55
                                                                    from 12/15/09 through 1/15/2010)
12/30/2009            (51)     Avmed                                A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $659.75                                        $21,908.30
                                                                    from 12/15/09 through 1/15/2010)
12/31/2009            (51)     Medicaid                             A/R (CP #890 order on 12/15/09 applies all transactions       1121-000             $249.78                                        $22,158.08
                                                                    from 12/15/09 through 1/15/2010)
01/04/2010                     American Express                     Reversal Credit Card Expense                                  2690-000                                           ($7.95)          $22,166.03
01/04/2010                     American Express                     Reverse entry Credit Card Expense                             2690-000                                           ($7.95)          $22,173.98
01/04/2010                     American Express                     Credit Card Expense                                           2690-000                                            $7.95           $22,166.03
01/04/2010                     American Express                     Credit Card Expense                                           2690-000                                            $7.95           $22,158.08
01/04/2010                     AMX                                  operating expense pre order dated 2/1/10 DE# 918              2690-000                                            $7.95           $22,150.13
01/04/2010                     AMX                                  operating expense pre order dated 2/1/10 DE# 918              2690-000                                            $7.95           $22,142.18
01/05/2010            (51)     BCBS                                 Insurance Payment                                             1121-000              $50.00                                        $22,192.18


                                                                                                                                 SUBTOTALS           $16,853.08                   $8,295.25
                                                   Case 08-19029-LMI            Doc 1541 Filed
                                                                                      FORM   2 04/22/21                Page 336 of 635                      Page No: 321               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                               Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                 Separate bond (if applicable):

       1                2                          3                                               4                                            5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                       Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                Tran Code            $                     $


01/05/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $739.56                                       $22,931.74
01/05/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $1,139.96                                       $24,071.70
01/05/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $1,779.44                                       $25,851.14
01/05/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000           $1,094.16                                       $26,945.30
01/05/2010           6387      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                    $16,084.37             $10,860.93
01/07/2010            (51)     Medicaid                             Insurance Payment                                      1121-000             $678.40                                        $11,539.33
01/07/2010                     Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $6,109.20            $5,430.13
01/07/2010                     Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                    ($6,109.20)             $11,539.33
01/11/2010            (51)     BCBS                                 Insurance Payment                                      1121-000              $47.45                                        $11,586.78
01/11/2010            (51)     BCBS                                 Insurance Payment                                      1121-000              $98.27                                        $11,685.05
01/11/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $2,148.19                                       $13,833.24
01/11/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $3,114.37                                       $16,947.61
01/11/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $4,639.34                                       $21,586.95
01/11/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000           $1,778.80                                       $23,365.75
01/11/2010            (51)     MEDICAID                             Insurance Payment                                      1121-000             $191.55                                       $23,557.30
01/11/2010           6386      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $6,109.29          $17,448.01
01/12/2010           6385      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $5,465.62           $11,982.39
01/19/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $518.44                                       $12,500.83
01/19/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $1,410.44                                        $13,911.27
01/19/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $1,503.22                                       $15,414.49
01/19/2010            (51)     BCBS                                 Insurance Payment                                      1121-000           $2,309.09                                       $17,723.58
01/19/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000              $89.19                                       $17,812.77
01/21/2010           6384      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                    $12,017.97               $5,794.80
01/25/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $306.52                                         $6,101.32
01/25/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $388.05                                         $6,489.37
01/25/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $523.37                                         $7,012.74
01/25/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $762.36                                         $7,775.10


                                                                                                                          SUBTOTALS           $25,260.17              $39,677.25
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM   2 04/22/21                    Page 337 of 635                        Page No: 322                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                          ******3276
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                            08-19050 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                              3                                           4                                                    5                     6                        7

   Transaction       Check /                         Paid to/              Description of Transaction                             Uniform            Deposit             Disbursement                Balance
      Date            Ref. #                      Received From                                                                  Tran Code             $                      $


01/25/2010            (51)     BCBS                                 Insurance Payment                                            1121-000              $762.36                                             $8,537.46
01/25/2010            (51)     HOI HOI                              Insurance Payment                                            1121-000              $210.43                                             $8,747.89
01/25/2010            (51)     MEDICAID                             Insurance Payment                                            1121-000                   $5.08                                          $8,752.97
01/25/2010            (51)     BCBS                                 Reversed Deposit Adj. 25 Insurance Payment                   1121-000             ($762.36)                                            $7,990.61
01/26/2010                     AMX                                  Reversal Bank Expense                                        2690-000                                            ($19.34)              $8,009.95
01/26/2010                     BankAtlantic                         Bank Charge                                                  2690-000                                             $19.34             $7,990.61
01/26/2010                     BankAtlantic                         operating expense pre order dated 2/1/10 DE# 918             2690-000                                             $19.34             $7,971.27
01/27/2010            (51)     MEDICAID                             Insurance Payment                                            1121-000                   $4.39                                        $7,975.66
01/31/2010            (51)     PreAuthorized Cr                     A/R pre order dated 2/1/10 DE# 918                           1121-000           $25,530.07                                         $33,505.73
01/31/2010            (51)     PreAuthorized Cr                     Reversed Deposit Adj. 1 A/R pre order dated 2/1/10 DE#       1121-000           ($25,530.07)                                         $7,975.66
                                                                    918
02/01/2010            (51)     BCBS                                 Insurance Payment                                            1121-000              $888.21                                           $8,863.87
02/01/2010            (51)     BCBS                                 Insurance Payment                                            1121-000              $985.36                                           $9,849.23
02/01/2010            (51)     BCBS                                 Insurance Payment                                            1121-000             $1,188.89                                         $11,038.12
02/01/2010            (51)     BCBS                                 Insurance Payment                                            1121-000             $1,502.27                                        $12,540.39
02/01/2010            (51)     HOI HOI                              Insurance Payment                                            1121-000              $448.27                                         $12,988.66
02/03/2010                     AMX                                  Credit Card Expense                                          2690-000                                              $7.95           $12,980.71
02/03/2010                     AMX                                  Credit Card Expense                                          2690-000                                              $7.95           $12,972.76
02/04/2010            (51)     MEDICAID                             Insurance Payment                                            1121-000                $51.24                                        $13,024.00
02/04/2010           6382      Cardiac                              Weekly Sweep, CP# 811Court order dated 9/16/2009             9999-000                                          $2,195.12           $10,828.88
02/08/2010            (51)     BCBS                                 Insurance Payment                                            1121-000                $66.92                                        $10,895.80
02/08/2010            (51)     BCBS                                 Insurance Payment                                            1121-000              $304.23                                          $11,200.03
02/08/2010            (51)     BCBS                                 Insurance Payment                                            1121-000              $354.30                                          $11,554.33
02/08/2010            (51)     BCBS                                 Insurance Payment                                            1121-000             $1,138.19                                        $12,692.52
02/08/2010            (51)     BCBS                                 Insurance Payment                                            1121-000             $2,951.73                                        $15,644.25
02/11/2010            (51)     MEDICAID                             Insurance Payment                                            1121-000                $62.52                                        $15,706.77
02/16/2010            (51)     BCBS                                 Insurance Payment                                            1121-000              $367.90                                         $16,074.67


                                                                                                                                SUBTOTALS            $10,529.93                    $2,230.36
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21              Page 338 of 635                      Page No: 323               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                                3                                          4                                            5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                       Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                           Tran Code            $                     $


02/16/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $561.86                                       $16,636.53
02/16/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $743.76                                       $17,380.29
02/16/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,048.92                                       $18,429.21
02/16/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000             $197.05                                       $18,626.26
02/16/2010           6381      Cardiac                               Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $5,048.34          $13,577.92
02/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $313.96                                       $13,891.88
02/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $345.14                                       $14,237.02
02/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $573.53                                       $14,810.55
02/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,116.83                                       $15,927.38
02/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $2,154.22                                       $18,081.60
02/22/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000           $1,218.53                                       $19,300.13
02/22/2010           6379      Cardiac Management Systems            Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $4,877.89          $14,422.24
02/23/2010                     BankAtlantic                          Bank Charge                                            2690-000                                          $19.26           $14,402.98
02/25/2010            (51)     MEDICAID                              Insurance Payment                                      1121-000           $8,320.31                                       $22,723.29
03/01/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $174.99                                       $22,898.28
03/01/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $195.95                                       $23,094.23
03/01/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $665.91                                       $23,760.14
03/01/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $4,655.94                                       $28,416.08
03/01/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000             $823.99                                       $29,240.07
03/03/2010                     AMX                                   Credit Card EXpense                                    2690-000                                           $7.95           $29,232.12
03/04/2010            (51)     Medicaid                              Insurance Payment                                      1121-000             $301.22                                       $29,533.34
03/04/2010           6435      Cardiac Management                    Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $2,919.94          $26,613.40
03/04/2010           6436      Cardiac Management                    Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                    $14,020.26             $12,593.14
03/08/2010            (51)     BCBS                                  Insurance Payment                                      1121-000                 $0.31                                     $12,593.45
03/08/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $310.22                                       $12,903.67
03/08/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,523.55                                       $14,427.22
03/08/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $2,422.54                                       $16,849.76


                                                                                                                           SUBTOTALS           $27,668.73              $26,893.64
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21              Page 339 of 635                      Page No: 324               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                                3                                          4                                            5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                       Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                           Tran Code            $                     $


03/08/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000             $114.43                                       $16,964.19
03/11/2010           6437      Cardiac Management                    Weekly Sweep,CP# 811Court order dated 9/16/2009        9999-000                                        $6,810.05          $10,154.14
03/15/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $186.47                                       $10,340.61
03/15/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $467.78                                       $10,808.39
03/15/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $497.52                                        $11,305.91
03/15/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,047.36                                       $12,353.27
03/15/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000              $90.54                                       $12,443.81
03/16/2010           6438      Cardiac Management                    Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                        $4,371.05            $8,072.76
03/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $385.92                                         $8,458.68
03/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $617.63                                         $9,076.31
03/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $835.92                                         $9,912.23
03/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $944.82                                       $10,857.05
03/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,410.09                                       $12,267.14
03/22/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $3,160.95                                       $15,428.09
03/22/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000           $1,181.62                                       $16,609.71
03/29/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $140.04                                       $16,749.75
03/29/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $367.90                                        $17,117.65
03/29/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $980.16                                       $18,097.81
03/29/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $3,752.64                                       $21,850.45
03/29/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000             $282.44                                       $22,132.89
03/29/2010                     BankAtlantic                          Bank Charge                                            2690-000                                          $19.31            $22,113.58
04/05/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $113.28                                       $22,226.86
04/05/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $370.66                                       $22,597.52
04/05/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $806.77                                       $23,404.29
04/05/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $2,216.82                                        $25,621.11
04/06/2010                     American Express                      Credit Card Expense                                    2690-000                                           $7.95           $25,613.16
04/12/2010            (51)     BCBS                                  Insurance Payment                                      1121-000              $19.98                                       $25,633.14


                                                                                                                           SUBTOTALS           $19,991.74              $11,208.36
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21              Page 340 of 635                      Page No: 325            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                                3                                          4                                             5                    6                    7

   Transaction       Check /                           Paid to/             Description of Transaction                       Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                        Received From                                                           Tran Code            $                     $


04/12/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $498.19                                    $26,131.33
04/12/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $3,805.26                                    $29,936.59
04/19/2010            (51)     BCBS                                  Insurance Payment                                      1121-000              $95.28                                    $30,031.87
04/19/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $967.16                                    $30,999.03
04/19/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,639.48                                    $32,638.51
04/19/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000             $166.90                                    $32,805.41
04/22/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000           $1,164.59                                    $33,970.00
04/22/2010            (51)     Medicaid                              Insurance Payment                                      1121-000           $2,676.93                                    $36,646.93
04/22/2010            (51)     MEDICAID                              Insurance Payment                                      1121-000           $2,678.93                                    $39,325.86
04/22/2010            (51)     MEDICAID                              Reversed Deposit Adj. 107 Insurance Payment            1121-000           ($2,678.93)                                  $36,646.93
04/22/2010                     BankAtlantic                          Bank Charge                                            2690-000                                        $18.88          $36,628.05
04/23/2010           6440      Cardiac Management                    Weekly Sweep, CP# 811Court order dated 9/16/2009       9999-000                                    $19,830.07          $16,797.98
04/26/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $328.87                                    $17,126.85
04/26/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $925.46                                    $18,052.31
04/26/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,157.50                                    $19,209.81
05/03/2010            (51)     BCBS                                  Insurance Payment                                      1121-000              $88.92                                    $19,298.73
05/03/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $958.02                                    $20,256.75
05/03/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,281.17                                    $21,537.92
05/03/2010            (51)     HOI HOI                               Insurance Payment                                      1121-000           $1,432.26                                    $22,970.18
05/04/2010                     American Express                      Credit Card Expense                                    2690-000                                         $7.95          $22,962.23
05/06/2010            (51)     Medicaid                              Insurance Payment                                      1121-000           $6,056.59                                    $29,018.82
05/10/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $274.16                                    $29,292.98
05/10/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $628.14                                    $29,921.12
05/10/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $1,979.14                                    $31,900.26
05/10/2010            (51)     BCBS                                  Insurance Payment                                      1121-000           $2,970.53                                    $34,870.79
05/17/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $110.09                                    $34,980.88
05/17/2010            (51)     BCBS                                  Insurance Payment                                      1121-000             $232.77                                    $35,213.65


                                                                                                                           SUBTOTALS           $29,437.41              $19,856.90
                                                       Case 08-19029-LMI          Doc 1541 Filed
                                                                                        FORM   2 04/22/21              Page 341 of 635                      Page No: 326            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                               Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                 Separate bond (if applicable):

       1                2                              3                                           4                                             5                    6                    7

   Transaction       Check /                         Paid to/              Description of Transaction                       Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                      Received From                                                            Tran Code            $                     $


05/17/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $426.61                                    $35,640.26
05/17/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $428.61                                    $36,068.87
05/17/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $447.42                                    $36,516.29
05/17/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $709.14                                    $37,225.43
05/17/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000            $1,288.29                                   $38,513.72
05/17/2010            (51)     BCBS                                 Reversed Deposit Adj. 128 Insurance Payment            1121-000            ($428.61)                                    $38,085.11
05/24/2010            (51)     BCBS                                 Insurance Payment                                      1121-000              $98.79                                    $38,183.90
05/24/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $242.29                                    $38,426.19
05/24/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $485.44                                     $38,911.63
05/24/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $962.59                                    $39,874.22
05/24/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000             $303.32                                    $40,177.54
05/24/2010                     BankAtlantic                         Bank Charge                                            2690-000                                        $16.34          $40,161.20
05/27/2010            (51)     Medicaid                             Insurance Payment                                      1121-000              $71.99                                    $40,233.19
06/01/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $304.23                                    $40,537.42
06/01/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $392.45                                    $40,929.87
06/01/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $602.59                                    $41,532.46
06/01/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $4,108.00                                   $45,640.46
06/01/2010            (51)     BSBC                                 Insurance Payment                                      1121-000            $1,898.89                                   $47,539.35
06/01/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000             $572.63                                     $48,111.98
06/03/2010            (51)     Medicaid                             Insurance Payment                                      1121-000           $30,024.87                                   $78,136.85
06/03/2010                     American Express                     Credit Card Expense                                    2690-000                                         $7.95          $78,128.90
06/07/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $306.32                                    $78,435.22
06/07/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $619.28                                    $79,054.50
06/07/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $1,424.39                                   $80,478.89
06/07/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $2,366.43                                   $82,845.32
06/07/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000             $582.31                                    $83,427.63
06/10/2010           6441      Midtown                              Per EOB # 75 ,CP# 811Court order dated 9/16/2009       2990-000                                    $29,114.53          $54,313.10


                                                                                                                          SUBTOTALS           $48,238.27              $29,138.82
                                                   Case 08-19029-LMI              Doc 1541 Filed
                                                                                        FORM   2 04/22/21              Page 342 of 635                      Page No: 327            Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                               Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                 Separate bond (if applicable):

       1                2                          3                                               4                                             5                    6                    7

   Transaction       Check /                     Paid to/                  Description of Transaction                       Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                  Received From                                                                Tran Code            $                     $


06/14/2010            (51)     BCBS                                 Insurance Payment                                      1121-000              $63.79                                    $54,376.89
06/14/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $246.99                                    $54,623.88
06/14/2010            (51)     BCBS                                 INCOMING WIRE TRANSFER                                 1121-000             $339.14                                    $54,963.02
06/14/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $539.93                                    $55,502.95
06/14/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $1,416.20                                   $56,919.15
06/21/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $425.73                                    $57,344.88
06/21/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $794.88                                    $58,139.76
06/21/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $1,510.19                                   $59,649.95
06/21/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $2,163.15                                   $61,813.10
06/24/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $2,139.40                                   $63,952.50
06/24/2010            (51)     Medicaid                             Insurance Payment                                      1121-000           $10,840.59                                   $74,793.09
06/24/2010                     BankAtlantic                         Bank Charge                                            2690-000                                        $15.17          $74,777.92
06/28/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $241.97                                    $75,019.89
06/28/2010            (51)     BCBS                                 Insurance Payment                                      1121-000             $581.18                                    $75,601.07
06/28/2010            (51)     BCBS                                 Insurance Payment                                      1121-000            $1,066.83                                   $76,667.90
06/28/2010            (51)     HOI HOI                              Insurance Payment                                      1121-000             $396.03                                    $77,063.93
06/30/2010                     Midtown                              Account Turned Over to Purchaser Per Order dated       2990-000                                    $77,063.93                  $0.00
                                                                    6/28/10 DE# 1010




                                                                                                                          SUBTOTALS           $22,766.00              $77,079.10
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 343 of 635                         Page No: 328            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3276
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                    7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $771,542.62            $771,542.62                   $0.00
                                                                                          Less: Bank transfers/CDs                                     $32,899.34            $263,038.97
                                                                                      Subtotal                                                        $738,643.28            $508,503.65
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                             $738,643.28            $508,503.65



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                     $738,643.28                                Total Compensable Receipts:                                 $738,643.28
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $738,643.28                                Total Comp/Non Comp Receipts:                               $738,643.28
                     Total Internal/Transfer Receipts:                $32,899.34                                Total Internal/Transfer Receipts:                            $32,899.34


                     Total Compensable Disbursements:                $508,503.65                                Total Compensable Disbursements:                           $508,503.65
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $508,503.65                                Total Comp/Non Comp Disbursements:                         $508,503.65
                     Total Internal/Transfer Disbursements:          $263,038.97                                Total Internal/Transfer Disbursements:                     $263,038.97
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                   Page 344 of 635                          Page No: 329               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                        Money Market Acct #:                     ******4067
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                           08-19064 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                       5                   6                       7

   Transaction       Check /                          Paid to/              Description of Transaction                               Uniform           Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                                    Tran Code            $                      $


04/28/2009            (71)     BankAtlantic                          Opening Balance                                                 1290-010             $1,768.37                                         $1,768.37
05/15/2009            101      Cardiac                               Funds consolidated to estate 08-19029                           2990-000                                        $1,768.37                  $0.00

                                                                                       TOTALS:                                                            $1,768.37                  $1,768.37                  $0.00
                                                                                           Less: Bank transfers/CDs                                           $0.00                      $0.00
                                                                                       Subtotal                                                           $1,768.37                  $1,768.37
                                                                                           Less: Payments to debtors                                          $0.00                      $0.00
                                                                                       Net                                                                $1,768.37                  $1,768.37



                     For the period of 6/30/2008 to 3/4/2021                                                     For the entire history of the account between 04/28/2009 to 3/4/2021

                     Total Compensable Receipts:                       $1,768.37                                 Total Compensable Receipts:                                    $1,768.37
                     Total Non-Compensable Receipts:                       $0.00                                 Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                     $1,768.37                                 Total Comp/Non Comp Receipts:                                  $1,768.37
                     Total Internal/Transfer Receipts:                     $0.00                                 Total Internal/Transfer Receipts:                                  $0.00


                     Total Compensable Disbursements:                  $1,768.37                                 Total Compensable Disbursements:                               $1,768.37
                     Total Non-Compensable Disbursements:                  $0.00                                 Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                $1,768.37                                 Total Comp/Non Comp Disbursements:                             $1,768.37
                     Total Internal/Transfer Disbursements:                $0.00                                 Total Internal/Transfer Disbursements:                             $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 345 of 635                           Page No: 330              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                          ******7629
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                            08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                          4                                                    5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                       $


11/13/2008            (55)     BankAtlantic                          Funds from chapter 11                                          1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure                                      2990-000                                           $50.00                  $0.00

                                                                                      TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                      Subtotal                                                               $50.00                   $50.00
                                                                                          Less: Payments to debtors                                           $0.00                    $0.00
                                                                                      Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                         $50.00                                 Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                       $50.00                                 Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                    $0.00                                 Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $50.00                                 Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                  $50.00                                 Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:               $0.00                                 Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 346 of 635                           Page No: 331              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******7637
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19073 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (93)     BankAtlantic                          Chapter 11 Funds                                                 1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure                                        2990-000                                           $50.00                  $0.00

                                                                                        TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                        Subtotal                                                               $50.00                   $50.00
                                                                                            Less: Payments to debtors                                           $0.00                    $0.00
                                                                                        Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                         $50.00                                   Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                       $50.00                                   Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                    $0.00                                   Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $50.00                                   Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                  $50.00                                   Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:               $0.00                                   Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 347 of 635                           Page No: 332              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******7660
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19062 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (62)     BankAtlantic                          Chapter 11 funds                                                 1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure                                        2990-000                                           $50.00                  $0.00

                                                                                        TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                        Subtotal                                                               $50.00                   $50.00
                                                                                            Less: Payments to debtors                                           $0.00                    $0.00
                                                                                        Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                          $50.00                                  Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                        $50.00                                  Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                     $50.00                                  Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                   $50.00                                  Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 348 of 635                           Page No: 333              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******7678
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19069 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (83)     BankAtlantic                          Chapter 11 Funds                                                 1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure - Cooper City Diagnostic               2990-000                                           $50.00                  $0.00
                                                                     Testing

                                                                                        TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                        Subtotal                                                               $50.00                   $50.00
                                                                                            Less: Payments to debtors                                           $0.00                    $0.00
                                                                                        Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                          $50.00                                  Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                        $50.00                                  Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                     $50.00                                  Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                   $50.00                                  Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 349 of 635                           Page No: 334              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******7926
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19036 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (29)     BankAtlantic                          Chapter 11 Funds                                                 1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure                                        2990-000                                           $50.00                  $0.00

                                                                                        TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                        Subtotal                                                               $50.00                   $50.00
                                                                                            Less: Payments to debtors                                           $0.00                    $0.00
                                                                                        Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                         $50.00                                   Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                       $50.00                                   Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                    $0.00                                   Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $50.00                                   Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                  $50.00                                   Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:               $0.00                                   Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 350 of 635                           Page No: 335              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******7934
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19047 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (50)     BankAtlantic                          Diagnostic Testing Group Chapter 11 Funds                        1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure Consolidated into Cardiac              2990-000                                           $50.00                  $0.00
                                                                     Management

                                                                                      TOTALS:                                                                  $50.00                   $50.00                   $0.00
                                                                                          Less: Bank transfers/CDs                                              $0.00                    $0.00
                                                                                      Subtotal                                                                 $50.00                   $50.00
                                                                                          Less: Payments to debtors                                             $0.00                    $0.00
                                                                                      Net                                                                      $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 04/28/2009 to 3/4/2021

                     Total Compensable Receipts:                          $50.00                                  Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                       $0.00                                  Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                        $50.00                                  Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                     $0.00                                  Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                     $50.00                                  Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                  $0.00                                  Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                   $50.00                                  Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:                $0.00                                  Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 351 of 635                           Page No: 336              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******7942
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19066 Atlantic DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (73)     BankAtlantic                          Chapter 11 Funds                                                 1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure                                        2990-000                                           $50.00                  $0.00

                                                                                        TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                        Subtotal                                                               $50.00                   $50.00
                                                                                            Less: Payments to debtors                                           $0.00                    $0.00
                                                                                        Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                         $50.00                                   Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                       $50.00                                   Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                    $0.00                                   Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $50.00                                   Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                  $50.00                                   Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:               $0.00                                   Total Internal/Transfer Disbursements:                                $0.00
                                                    Case 08-19029-LMI             Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 352 of 635                      Page No: 337            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                  Checking Acct #:                        ******8197
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19069 DDA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                           3                                                4                                              5                     6                    7

   Transaction       Check /                      Paid to/                  Description of Transaction                          Uniform           Deposit            Disbursement            Balance
      Date            Ref. #                   Received From                                                                   Tran Code            $                     $


11/13/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $387.41                                         $387.41
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $794.09                                        $1,181.50
                                                                     11/13/2008 through 2/14/2009)
11/13/2008            (83)     BankAtlantic                          Money Turned Over at Conversion                           1290-010           $8,977.57                                    $10,159.07
11/14/2008            (82)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $609.61                                    $10,768.68
                                                                     11/13/2008 through 2/14/2009)
11/14/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $154.59                                    $10,923.27
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (82)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $100.00                                     $11,023.27
                                                                     11/13/2008 through 2/14/2009)
11/17/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $911.93                                     $11,935.20
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $229.73                                    $12,164.93
                                                                     11/13/2008 through 2/14/2009)
11/18/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $397.55                                    $12,562.48
                                                                     11/13/2008 through 2/14/2009)
11/19/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $25.00                                    $12,587.48
                                                                     11/13/2008 through 2/14/2009)
11/20/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $372.20                                    $12,959.68
                                                                     11/13/2008 through 2/14/2009)
11/21/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000             $290.81                                    $13,250.49
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (82)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000              $75.80                                    $13,326.29
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (82)     Amex                                  A/R (Court Doc 526 applies to all transactions from       1121-000             $350.04                                    $13,676.33
                                                                     11/13/2008 through 2/14/2009)
11/24/2008            (82)     Suntrust                              A/R (Court Doc 526 applies to all transactions from       1121-000              $45.10                                    $13,721.43
                                                                     11/13/2008 through 2/14/2009)



                                                                                                                              SUBTOTALS           $13,721.43                   $0.00
                                                     Case 08-19029-LMI             Doc 1541 Filed
                                                                                         FORM   2 04/22/21                        Page 353 of 635                      Page No: 338               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              BANK ATLANTIC
Primary Taxpayer ID #:              **-***6872                                                                                        Checking Acct #:                        ******8197
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19069 DDA
For Period Beginning:               6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                  3/4/2021                                                                                          Separate bond (if applicable):

       1                2                            3                                                4                                                    5                     6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                    Received From                                                                         Tran Code            $                     $


11/25/2008            (82)     Suntrust                               A/R (Court Doc 526 applies to all transactions from             1121-000              $55.00                                       $13,776.43
                                                                      11/13/2008 through 2/14/2009)
11/25/2008            (82)     Suntrust                               A/R (Court Doc 526 applies to all transactions from             1121-000             $746.89                                       $14,523.32
                                                                      11/13/2008 through 2/14/2009)
11/28/2008            (82)     Suntrust                               A/R (Court Doc 526 applies to all transactions from             1121-000              $96.45                                       $14,619.77
                                                                      11/13/2008 through 2/14/2009)
12/01/2008            (82)     Amex                                   A/R (Court Doc 526 applies to all transactions from             1121-000              $55.39                                       $14,675.16
                                                                      11/13/2008 through 2/14/2009)
12/01/2008            (82)     Suntrust                               A/R (Court Doc 526 applies to all transactions from             1121-000             $111.44                                       $14,786.60
                                                                      11/13/2008 through 2/14/2009)
12/02/2008            (82)     Suntrust                               A/R (Court Doc 526 applies to all transactions from             1121-000              $30.00                                       $14,816.60
                                                                      11/13/2008 through 2/14/2009)
12/02/2008                     Amex                                   Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                            $4.50          $14,812.10
                                                                      from 11/13/2008 through 2/14/2009)
12/03/2008            (82)     Amex                                   A/R (Court Doc 526 applies to all transactions from             1121-000              $81.71                                       $14,893.81
                                                                      11/13/2008 through 2/14/2009)
12/03/2008            (82)     Suntrust                               A/R (Court Doc 526 applies to all transactions from             1121-000              $40.00                                       $14,933.81
                                                                      11/13/2008 through 2/14/2009)
12/05/2008                     Amex                                   Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                           $58.81          $14,875.00
                                                                      from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                               Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                           $23.96          $14,851.04
                                                                      from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                               Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                           $50.15          $14,800.89
                                                                      from 11/13/2008 through 2/14/2009)
12/11/2008                     Suntrust                               Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                         $151.93           $14,648.96
                                                                      from 11/13/2008 through 2/14/2009)
12/26/2008           2456      ML                                     Pre Sale A/R Dist # 1 CP# 526                                   4210-000                                        $3,684.83          $10,964.13
01/02/2009                     Amex                                   Operating Exp. (Court Doc 526 applies to all transactions       2690-000                                            $4.95          $10,959.18
                                                                      from 11/13/2008 through 2/14/2009)



                                                                                                                                     SUBTOTALS            $1,216.88                   $3,979.13
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 354 of 635                           Page No: 339             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                         Trustee Name:                             Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:             **-***6872                                                                                           Checking Acct #:                          ******8197
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                            08-19069 DDA
For Period Beginning:              6/30/2008                                                                                            Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                 3/4/2021                                                                                             Separate bond (if applicable):

       1                2                                3                                           4                                                          5                    6                     7

   Transaction       Check /                          Paid to/              Description of Transaction                                   Uniform           Deposit              Disbursement             Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                       $


01/05/2009                     Amex                                  Operating Exp. (Court Doc 526 applies to all transactions           2690-000                                           $4.11          $10,955.07
                                                                     from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions           2690-000                                           $0.01          $10,955.06
                                                                     from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions           2690-000                                           $1.06          $10,954.00
                                                                     from 11/13/2008 through 2/14/2009)
01/13/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions           2690-000                                          $54.48          $10,899.52
                                                                     from 11/13/2008 through 2/14/2009)
02/11/2009                     Suntrust                              Operating Exp. (Court Doc 526 applies to all transactions           2690-000                                          $54.95          $10,844.57
                                                                     from 11/13/2008 through 2/14/2009)
03/09/2009                     Suntrust                              Operating Exp. (Court Doc 576 applies to all transactions           2690-000                                         $500.00          $10,344.57
                                                                     from 2/15/2009 through 5/15/2009)
09/22/2009            101      Cooper City                           Weekly Sweep BankAtlantic                                           9999-000                                     $10,344.57                   $0.00

                                                                                       TOTALS:                                                                $14,938.31             $14,938.31                    $0.00
                                                                                           Less: Bank transfers/CDs                                                $0.00             $10,344.57
                                                                                       Subtotal                                                               $14,938.31              $4,593.74
                                                                                           Less: Payments to debtors                                               $0.00                  $0.00
                                                                                       Net                                                                    $14,938.31              $4,593.74



                     For the period of 6/30/2008 to 3/4/2021                                                         For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                     $14,938.31                                      Total Compensable Receipts:                                    $14,938.31
                     Total Non-Compensable Receipts:                      $0.00                                      Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $14,938.31                                      Total Comp/Non Comp Receipts:                                  $14,938.31
                     Total Internal/Transfer Receipts:                    $0.00                                      Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                 $4,593.74                                      Total Compensable Disbursements:                                $4,593.74
                     Total Non-Compensable Disbursements:                 $0.00                                      Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:               $4,593.74                                      Total Comp/Non Comp Disbursements:                              $4,593.74
                     Total Internal/Transfer Disbursements:          $10,344.57                                      Total Internal/Transfer Disbursements:                         $10,344.57
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 355 of 635                          Page No: 340            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******8213
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19069 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                    7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement            Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                  $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 356 of 635                           Page No: 341              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                BANK ATLANTIC
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******8031
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19073 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                      5                      6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


11/13/2008            (93)     BamkAtlantic                          Chapter 11 Funds                                                 1290-010              $50.00                                            $50.00
05/04/2009            101      Cardiac Management                    Closing Account Procedure                                        2990-000                                           $50.00                  $0.00

                                                                                        TOTALS:                                                                $50.00                   $50.00                   $0.00
                                                                                            Less: Bank transfers/CDs                                            $0.00                    $0.00
                                                                                        Subtotal                                                               $50.00                   $50.00
                                                                                            Less: Payments to debtors                                           $0.00                    $0.00
                                                                                        Net                                                                    $50.00                   $50.00



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/23/2008 to 3/4/2021

                     Total Compensable Receipts:                         $50.00                                   Total Compensable Receipts:                                          $50.00
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                       $50.00                                   Total Comp/Non Comp Receipts:                                        $50.00
                     Total Internal/Transfer Receipts:                    $0.00                                   Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $50.00                                   Total Compensable Disbursements:                                     $50.00
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                  $50.00                                   Total Comp/Non Comp Disbursements:                                   $50.00
                     Total Internal/Transfer Disbursements:               $0.00                                   Total Internal/Transfer Disbursements:                                $0.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 357 of 635                      Page No: 342               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              Sabadell United Bank
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******2206
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Checking Account
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                           4                                                   5                    6                       7

   Transaction       Check /                          Paid to/               Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                     $


11/13/2008            (3)      From Account #0166010579              Payables                                                      1290-010           $25,000.00                                      $25,000.00
11/13/2008            101      Cardiac Management Systems            Reimburse for check #1001                                     2990-000                                         $550.00           $24,450.00
11/18/2008            102      Deborah Kenneway                      Courier week ending 11/14/08                                  2690-000                                         $145.00           $24,305.00
11/18/2008            103      Laura Byron                           Admin 11/10-11/14                                             2990-000                                         $500.00           $23,805.00
11/18/2008            104      Carina Correa                         11/6-11/15                                                    2990-000                                         $874.00           $22,931.00
11/18/2008            105      Ranae Breslow                         11/6-11/16/08                                                 2990-000                                         $950.00           $21,981.00
11/24/2008            106      Laura Byron                           Admin 11/18-11/24                                             2990-000                                         $850.00           $21,131.00
11/24/2008            107      Carina Correa                         11/17-11/21 incl                                              2990-000                                         $668.00           $20,463.00
11/24/2008            108      Ranae Breslow                         11/17-11/23 incl                                              2990-000                                         $546.00           $19,917.00
11/26/2008            109      Debbie Kenneway                       Lake Worth Courier                                            2990-000                                         $145.00           $19,772.00
11/26/2008            110      Debbie Kenneway                       Lake Worth Courier                                            2690-000                                          $95.00           $19,677.00
12/02/2008            111      1776 Associates Limited               Rent Plantation and one month ( $3,339.00 ) and deposit       2990-000                                        $6,839.00          $12,838.00
                                                                     ($3,500.00)
12/02/2008            112      Lima Movers                           Moving charges to Plantation Office                           2990-000                                        $1,100.00           $11,738.00
12/02/2008            112      Lima Movers                           Moving charges to Plantation Office                           2990-003                                    ($1,100.00)            $12,838.00
12/02/2008            113      Christine Hansen                      Desks-8 Plantation Office                                     2990-000                                         $400.00           $12,438.00
12/03/2008            114      Laura Byron                           11/24-11/29 inclusive                                         2990-000                                         $725.00            $11,713.00
12/03/2008            115      Carina Correa                         11/17-11/21 incl 11/24-11/26 inclusive                        2990-000                                         $342.00            $11,371.00
12/03/2008            116      Ranae Breslow                         11/24, 11/26, +11/29                                          2990-000                                         $240.00            $11,131.00
12/03/2008            117      Conference America, Inc                                                                             2990-000                                         $151.05           $10,979.95
12/04/2008            118      Lima Movers                           Moving charges to Plantation Office                           2990-000                                         $720.00           $10,259.95
12/08/2008            119      Midtown                               1st distribution                                              2990-000                                        $6,331.42            $3,928.53
12/11/2008            120      Christie Blix                         Admin hrs 3                                                   2990-000                                          $60.00             $3,868.53
12/11/2008            121      1776 Associates Limited               Rent Plantation and one month balance Deposit 7,210.00        2990-000                                         $371.00             $3,497.53
12/23/2008            122      Aventura Diagnostic Testing Group     Account Closing Procedure                                     2990-000                                        $3,497.53                  $0.00




                                                                                                                                  SUBTOTALS           $25,000.00              $25,000.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 358 of 635                           Page No: 343              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                Sabadell United Bank
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                          ******2206
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            Checking Account
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                      7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement              Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $25,000.00             $25,000.00                     $0.00
                                                                                         Less: Bank transfers/CDs                                            $0.00                  $0.00
                                                                                     Subtotal                                                           $25,000.00             $25,000.00
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                $25,000.00             $25,000.00



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 10/02/2008 to 3/4/2021

                     Total Compensable Receipts:                     $25,000.00                                Total Compensable Receipts:                                    $25,000.00
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $25,000.00                                Total Comp/Non Comp Receipts:                                  $25,000.00
                     Total Internal/Transfer Receipts:                    $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                $25,000.00                                Total Compensable Disbursements:                               $25,000.00
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:              $25,000.00                                Total Comp/Non Comp Disbursements:                             $25,000.00
                     Total Internal/Transfer Disbursements:               $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                         Case 08-19029-LMI          Doc 1541 Filed
                                                                                          FORM   2 04/22/21                    Page 359 of 635                      Page No: 344               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                              4                                                 5                   6                       7

   Transaction       Check /                          Paid to/                 Description of Transaction                           Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                       Received From                                                                   Tran Code             $                    $


04/11/2014                     Rabobank, N.A.                           Transfer Funds                                             9999-000           $766,716.10                                    $766,716.10
04/30/2014                     Green Bank                               Bank Service Fee                                           2600-000                                         $798.22          $765,917.88
05/18/2014           5001      DMS Inc.                                 Monthly payment document storage May 2014 order            2410-000                                         $338.00          $765,579.88
                                                                        dated 2/23/2012 D.E. #1288 Invoice #0918
05/18/2014           5002      DMS Inc.                                 Monthly payment document storage May 2014 order            2410-000                                        $1,059.00         $764,520.88
                                                                        dated 1/14/2011 D.E.1082 Invoice # 0924
05/18/2014           5003      DMS Inc.                                 Payment for document storage per order dated 5/18/11       2410-000                                          $25.00          $764,495.88
                                                                        ECF# 1141 May 2014 Invoice # 0919
05/30/2014                     Green Bank                               Bank Service Fee                                           2600-000                                        $1,275.38         $763,220.50
06/16/2014           5004      DMS Inc.                                 Monthly payment document storage June 2014 order           2410-000                                         $338.00          $762,882.50
                                                                        dated 2/23/2012 D.E. #1288 Invoice #0937
06/16/2014           5005      DMS Inc.                                 Monthly payment document storage June 2014 order           2410-000                                        $1,059.00         $761,823.50
                                                                        dated 1/14/2011 D.E.1082 Invoice # 0944
06/16/2014           5006      DMS Inc.                                 Payment for document storage per order dated 5/18/11       2410-000                                          $25.00          $761,798.50
                                                                        ECF# 1141 June 2014 Invoice # 0938
06/30/2014                     Green Bank                               Bank Service Fee                                           2600-000                                        $1,151.33         $760,647.17
07/08/2014           5007      DMS Inc.                                 Monthly payment document storage July 2014 order           2410-000                                         $338.00          $760,309.17
                                                                        dated 2/23/2012 D.E. #1288 Invoice #0957
07/08/2014           5008      DMS Inc.                                 Monthly payment document storage July 2014 order           2410-000                                        $1,059.00         $759,250.17
                                                                        dated 1/14/2011 D.E.1082 Invoice # 0964
07/08/2014           5009      DMS Inc.                                 Payment for document storage per order dated 5/18/11       2410-000                                          $25.00          $759,225.17
                                                                        ECF# 1141 July 2014 Invoice # 0958
07/31/2014                     Green Bank                               Bank Service Fee                                           2600-000                                        $1,227.30         $757,997.87
08/13/2014           (102)     Markowitz, Ringel, Trusty & Hartog, PA   ECF #1443 dated 7/10/14 Order                              1241-000             $5,000.00                                    $762,997.87
08/29/2014                     Green Bank                               Bank Service Fee                                           2600-000                                        $1,267.84         $761,730.03
09/30/2014                     Green Bank                               Bank Service Fee                                           2600-000                                        $1,149.89         $760,580.14
10/08/2014           5010      DMS Inc.                                 Payment for document storage per order dated 5/18/11       2410-000                                          $25.00          $760,555.14
                                                                        ECF# 1141 Aug 2014 Invoice # 0981



                                                                                                                                  SUBTOTALS           $771,716.10             $11,160.96
                                                   Case 08-19029-LMI            Doc 1541 Filed
                                                                                      FORM   2 04/22/21                    Page 360 of 635                      Page No: 345               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                          3                                               4                                                5                     6                       7

   Transaction       Check /                     Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                  Received From                                                                    Tran Code            $                     $


10/08/2014            5011     DMS Inc.                             Payment for document storage per order dated 5/18/11       2410-000                                           $25.00         $760,530.14
                                                                    ECF# 1141 Sept 2014 Invoice #1001
10/08/2014           5012      DMS Inc.                             Payment for document storage per order dated 5/18/11       2410-000                                           $25.00         $760,505.14
                                                                    ECF# 1141 Oct 2014 Invoice #1022
10/08/2014           5013      DMS Inc.                             Monthly payment document storage Aug 2014 order            2410-000                                        $1,059.00         $759,446.14
                                                                    dated 1/14/2011 D.E.1082 Invoice # 0987
10/08/2014           5014      DMS Inc.                             Monthly payment document storage Sept 2014 order           2410-000                                        $1,059.00         $758,387.14
                                                                    dated 1/14/2011 D.E.1082 Invoice # 1006
10/08/2014           5015      DMS Inc.                             Monthly payment document storage Oct 2014 order            2410-000                                        $1,059.00         $757,328.14
                                                                    dated 1/14/2011 D.E.1082 Invoice # 1026
10/08/2014           5016      DMS Inc.                             Monthly payment document storage Aug 2014 order            2410-000                                         $338.00          $756,990.14
                                                                    dated 2/23/2012 D.E. #1288 Invoice #0980
10/08/2014           5017      DMS Inc.                             Monthly payment document storage Sept 2014 order           2410-000                                         $338.00          $756,652.14
                                                                    dated 2/23/2012 D.E. #1288 Invoice #1000
10/08/2014           5018      DMS Inc.                             Monthly payment document storage Oct 2014 order            2410-000                                         $338.00          $756,314.14
                                                                    dated 2/23/2012 D.E. #1288 Invoice #1021
10/31/2014                     Green Bank                           Bank Service Fee                                           2600-000                                        $1,302.08         $755,012.06
11/10/2014           5019      DMS Inc.                             Monthly payment document storage Nov 2014 order            2410-000                                         $338.00          $754,674.06
                                                                    dated 2/23/2012 D.E. #1288 Invoice #1038
11/10/2014           5020      DMS Inc.                             Monthly payment document storage Nov 2014 order            2410-000                                        $1,059.00         $753,615.06
                                                                    dated 1/14/2011 D.E.1082 Invoice # 1042
11/10/2014           5021      DMS Inc.                             Payment for document storage per order dated 5/18/11       2410-000                                           $75.00         $753,540.06
                                                                    ECF# 1141 Nov 2014 Invoice #1049
11/10/2014           5022      DMS Inc.                             Payment for document storage per order dated 5/18/11       2410-000                                         $275.50          $753,264.56
                                                                    ECF# 1141 Nov 2014 Invoice #1050
11/28/2014                     Green Bank                           Bank Service Fee                                           2600-000                                        $1,099.18         $752,165.38
12/22/2014           5023      DMS Inc.                             Monthly payment document storage Dec 2014 order            2410-000                                         $338.00          $751,827.38
                                                                    dated 2/23/2012 D.E. #1288 Invoice #1059
12/22/2014           5024      DMS Inc.                             Payment for document storage per order dated 5/18/11       2410-000                                           $75.00         $751,752.38
                                                                    ECF# 1141 Dec 2014 Invoice #1060

                                                                                                                              SUBTOTALS                 $0.00                  $8,802.76
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21                     Page 361 of 635                      Page No: 346               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          DDA
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                     3                                           4                                                5                     6                       7

   Transaction       Check /                               Paid to/              Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                            Received From                                                                 Tran Code            $                     $


12/22/2014           5025      DMS Inc.                                   Monthly payment document storage Dec 2014 order             2410-000                                        $1,059.00         $750,693.38
                                                                          dated 1/14/2011 D.E.1082 Invoice # 1064
12/31/2014                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,213.76         $749,479.62
01/12/2015           (103)     Markowitz, Ringel, Trusty & Hartog, PA     ECF #1450 dated 10/15/14 Order                              1241-000           $4,000.00                                      $753,479.62
01/20/2015           5026      International Sureties, Ltd.               Chapter 7 Blanket Bond #016027932 for period 1/1/2015       2300-000                                         $679.42          $752,800.20
                                                                          to 1/1/2016
01/30/2015                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,252.87         $751,547.33
02/04/2015           (104)     AC & S Transportation, Inc.                ECF #1465 dated 2/3/15 Motion                               1249-000           $1,500.00                                      $753,047.33
02/04/2015           5027      DMS Inc.                                   Monthly payment document storage Jan 2015 order             2410-000                                         $338.00          $752,709.33
                                                                          dated 2/23/2012 D.E. #1288 Invoice #1076
02/04/2015           5028      DMS Inc.                                   Payment for document storage per order dated 5/18/11        2410-000                                          $75.00          $752,634.33
                                                                          ECF# 1141 Jan 2015 Invoice #1077
02/04/2015           5029      DMS Inc.                                   Monthly payment document storage Jan 2015 order             2410-000                                        $1,059.00         $751,575.33
                                                                          dated 1/14/2011 D.E.1082 Invoice # 1080
02/04/2015           5030      Kluger,Peretz, Kaplan & Berlin             Per order dated 12/4/2014                                   3210-000                                    $21,500.00            $730,075.33
                                                                          ECF # 1459
02/04/2015           5031      Kluger,Peretz, Kaplan & Berlin             Per order dated 12/4/2014                                   3220-000                                         $144.50          $729,930.83
                                                                          ECF # 1459
02/27/2015                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,081.25         $728,849.58
03/20/2015           (104)     AC&S Transportation, Inc.                  ECF #1470 dated 3/2/15 Order                                1249-000           $1,500.00                                      $730,349.58
03/25/2015                     Trustee Services, Inc.                     Bond reimbursement                                          2300-002                                        ($257.98)         $730,607.56
03/31/2015                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,139.23         $729,468.33
04/07/2015           5032      DMS Inc.                                   Monthly payment document storage for three months           2410-000                                        $3,177.00         $726,291.33
                                                                          Feb thru April 2015 order dated 1/14/2011 D.E.1082
                                                                          Invoice No.'s # 1135; #1115; #1098
04/07/2015           5033      DMS Inc.                                   Monthly payment document storage order dated                2410-000                                        $1,014.00         $725,277.33
                                                                          2/23/2012 D.E. #1288 For storage for the three months
                                                                          Feb 2015 thru April 2015. Inv No.'s 1094; 1109;1130



                                                                                                                                     SUBTOTALS            $7,000.00              $33,475.05
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 362 of 635                      Page No: 347               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6872                                                                                   Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          DDA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                3                                           4                                                5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                               Tran Code            $                     $


04/07/2015           5034      DMS Inc.                              Payment for document storage per order dated 5/18/11       2410-000                                         $225.00          $725,052.33
                                                                     ECF# 1141 for three months Feb 2015 thru April 2015;
                                                                     Invoice No.'s 1131; #1110; #1095.
04/30/2015                     Green Bank                            Bank Service Fee                                           2600-000                                        $1,135.55         $723,916.78
05/05/2015           5035      DMS Inc.                              Payment for document storage per order dated 5/18/11       2410-000                                          $75.00          $723,841.78
                                                                     ECF# 1141 May 2015 Invoice #1148
05/05/2015           5036      DMS Inc.                              Monthly payment document storage May 2015 order            2410-000                                        $1,059.00         $722,782.78
                                                                     dated 1/14/2011 D.E.1082 Invoice # 1158
05/05/2015           5037      DMS Inc.                              Monthly payment document storage May 2015 order            2410-000                                         $338.00          $722,444.78
                                                                     dated 2/23/2012 D.E. #1288 Invoice #1147
05/29/2015                     Green Bank                            Bank Service Fee                                           2600-000                                        $1,166.57         $721,278.21
06/09/2015           5038      DMS Inc.                              Monthly payment document storage June 2015 order           2410-000                                         $338.00          $720,940.21
                                                                     dated 2/23/2012 D.E. #1288 Invoice #1162
06/09/2015           5039      DMS Inc.                              Payment for document storage per order dated 5/18/11       2410-000                                          $75.00          $720,865.21
                                                                     ECF# 1141 June 2015 Invoice #1163
06/09/2015           5040      DMS Inc.                              Per Order dated 5/18/11, D.E. #1141 Invoice # 1168         2410-000                                        $1,059.00         $719,806.21
06/30/2015                     Green Bank                            Bank Service Fee                                           2600-000                                        $1,125.30         $718,680.91
07/10/2015           5041      DMS Inc.                              Monthly payment document storage July 2015 order           2410-000                                         $338.00          $718,342.91
                                                                     dated 2/23/2012 D.E. #1288 Inv #1178
07/10/2015           5042      DMS Inc.                              Payment for document storage per order dated 5/18/11       2410-000                                          $75.00          $718,267.91
                                                                     ECF# 1141 July 2015 Invoice #1179
07/10/2015           5043      DMS Inc.                              Per Order dated 5/18/11, D.E. #1141 Invoice # 1183         2410-000                                        $1,059.00         $717,208.91
07/31/2015                     Green Bank                            Bank Service Fee                                           2600-000                                        $1,233.10         $715,975.81
08/04/2015           5044      DMS Inc.                              Monthly payment document storage Aug 2015 order            2410-000                                         $338.00          $715,637.81
                                                                     dated 2/23/2012 D.E. #1288 Inv #1192
08/04/2015           5045      DMS Inc.                              Per order dated 12/4/2014                                  2410-000                                          $75.00          $715,562.81
                                                                     ECF # 1459
08/04/2015           5046      DMS Inc.                              Per Order dated 5/18/11, D.E. #1141 Invoice # 1199         2410-000                                        $1,059.00         $714,503.81
08/07/2015           (105)     Oak Point Partners                    ECF #1478 dated 7/20/15 Order                              1229-000           $10,000.00                                     $724,503.81


                                                                                                                               SUBTOTALS           $10,000.00              $10,773.52
                                                     Case 08-19029-LMI          Doc 1541 Filed
                                                                                      FORM   2 04/22/21                Page 363 of 635                      Page No: 348                Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***6872                                                                               Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          DDA
For Period Beginning:             6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                 Separate bond (if applicable):

       1                2                            3                                             4                                            5                     6                        7

   Transaction       Check /                       Paid to/                Description of Transaction                       Uniform           Deposit            Disbursement                Balance
      Date            Ref. #                    Received From                                                              Tran Code            $                     $


08/31/2015                     Green Bank                           Bank Service Fee                                       2600-000                                        $1,092.31          $723,411.50
09/09/2015           5047      DMS Inc.                             Monthly payment document storage Sept 2015 order       2410-000                                         $338.00           $723,073.50
                                                                    dated 2/23/2012 D.E. #1288 Inv #1208
09/09/2015           5048      DMS Inc.                             Per Order dated 5/18/11, D.E. #1141 Inv #1213          2410-000                                        $1,059.00          $722,014.50
09/09/2015           5049      DMS Inc.                             Per order dated 12/4/2014                              2410-000                                           $75.00          $721,939.50
                                                                    ECF # 1459 - Inv #1209 Sept Storage
09/30/2015                     Green Bank                           Bank Service Fee                                       2600-000                                        $1,128.56          $720,810.94
09/30/2015           5050      DMS Inc.                             Per Order dated 5/18/11, D.E. #1141; Inv #1229         2410-003                                        $1,059.00          $719,751.94
09/30/2015           5050      VOID: DMS Inc.                                                                              2410-003                                    ($1,059.00)            $720,810.94
09/30/2015           5051      DMS Inc.                             Per order dated 12/4/2014                              2410-000                                           $75.00          $720,735.94
                                                                    ECF # 1459 - Inv #1226 Oct 2015 Storage
09/30/2015           5051      VOID: DMS Inc.                                                                              2410-003                                          ($75.00)         $720,810.94
09/30/2015           5052      DMS Inc.                             Monthly payment document storage Oct 2015 order        2410-000                                         $338.00           $720,472.94
                                                                    dated 2/23/2012 D.E. #1288 Invoice #1225
09/30/2015           5052      VOID: DMS Inc.                                                                              2410-003                                        ($338.00)          $720,810.94
09/30/2015           5053      DMS Inc.                             Per Order dated 5/18/11, D.E. #1141; Inv #1229         2410-000                                        $1,059.00          $719,751.94
09/30/2015           5054      DMS Inc.                             Per order dated 12/4/2014                              2410-000                                           $75.00          $719,676.94
                                                                    ECF # 1459 - Inv #1226 Oct 2015 Storage
09/30/2015           5055      DMS Inc.                             Monthly payment document storage Oct 2015 order        2410-000                                         $338.00           $719,338.94
                                                                    dated 2/23/2012 D.E. #1288 Invoice #1225
10/30/2015                     Green Bank                           Bank Service Fee                                       2600-000                                        $1,198.77          $718,140.17
11/10/2015           5056      DMS Inc.                             Monthly payment document storage order dated           2410-000                                         $338.00           $717,802.17
                                                                    2/23/2012 D.E. #1288 - Inv #1239 November 2015
                                                                    storage.
11/10/2015           5057      DMS Inc.                             Per order dated 12/4/2014                              2410-000                                           $75.00          $717,727.17
                                                                    ECF # 1459 - Inv #1240 Nov 2015 Storage
11/10/2015           5058      DMS Inc.                             Per Order dated 5/18/11, D.E. #1141 - Inv #1243        2410-000                                        $1,059.00          $716,668.17
11/30/2015                     Green Bank                           Bank Service Fee                                       2600-000                                        $1,083.17          $715,585.00



                                                                                                                          SUBTOTALS                 $0.00                  $8,918.81
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21                     Page 364 of 635                      Page No: 349               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          DDA
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                     3                                          4                                                 5                     6                       7

   Transaction       Check /                            Paid to/                 Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                    Tran Code            $                     $


12/08/2015           5059      DMS Inc.                                   Monthly payment document storage order dated                2410-000                                         $338.00          $715,247.00
                                                                          2/23/2012 D.E. #1288 - Inv #1255 Per December 2015
                                                                          storage.
12/08/2015           5060      DMS Inc.                                   Per order dated 12/4/2014                                   2410-000                                          $75.00          $715,172.00
                                                                          ECF # 1459 - Inv #1256 Dec 2015 Storage
12/08/2015           5061      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141- Inv #1260              2410-000                                        $1,059.00         $714,113.00
12/31/2015                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,153.12         $712,959.88
01/05/2016           5062      DMS Inc.                                   Monthly payment document storage Jan 2016 order             2410-000                                         $338.00          $712,621.88
                                                                          dated 2/23/2012 D.E. #1288 - Inv #1270
01/05/2016           5063      DMS Inc.                                   Per order dated 12/4/2014                                   2410-000                                          $75.00          $712,546.88
                                                                          ECF # 1459 - Inv #1271 Jan 2016 Storage
01/05/2016           5064      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141; Inv #1275              2410-000                                        $1,059.00         $711,487.88
01/11/2016           5065      International Sureties, Ltd.               Bond Payment                                                2300-000                                         $288.33          $711,199.55
01/29/2016                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,148.76         $710,050.79
02/09/2016           5066      DMS, Inc.                                  Monthly payment document storage Feb 2016 order             2410-000                                         $338.00          $709,712.79
                                                                          dated 2/23/12 D.E. #1288 - Inv #1286
02/09/2016           5067      DMS Inc.                                   Per order dated 12/4/14 ECF#1459 - Inv #1287 Feb 2016       2410-000                                          $75.00          $709,637.79
                                                                          storage
02/09/2016           5068      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141, Inv #1290 Feb          2410-000                                        $1,059.00         $708,578.79
                                                                          2016 storage
02/29/2016                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,070.81         $707,507.98
03/15/2016           5069      DMS Inc.                                   Monthly payment document storage per Order dated            2410-000                                         $338.00          $707,169.98
                                                                          2/23/12, Doc #1288. - March Storage Fee Inv #1299
03/15/2016           5070      DMS Inc.                                   Per Order dated 12/4/14 ECF# 1459 - Inv #1300 March         2410-000                                          $75.00          $707,094.98
                                                                          2016 storage.
03/15/2016           5071      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141- Monthly payment        2410-000                                        $1,059.00         $706,035.98
                                                                          document storage March 2016
03/31/2016                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,141.39         $704,894.59
04/05/2016           5072      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141- Monthly payment        2410-000                                        $1,059.00         $703,835.59
                                                                          document storage April 2016 - Inv #1317
                                                                                                                                     SUBTOTALS                 $0.00             $11,749.41
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 365 of 635                      Page No: 350               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                  5                     6                       7

   Transaction       Check /                        Paid to/                Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                    Tran Code            $                     $


04/05/2016           5073      DMS Inc.                              Per order dated 12/4/14 ECF#1459 - Inv #1314 April           2410-000                                          $75.00          $703,760.59
                                                                     2016 storage
04/05/2016           5074      DMS Inc.                              Monthly payment document storage order dated                 2410-000                                         $338.00          $703,422.59
                                                                     2/23/2012 D.E. #1288 - Inv #1313 Per April 2016
                                                                     storage.
04/29/2016                     Green Bank                            Bank Service Fee                                             2600-000                                        $1,136.10         $702,286.49
05/03/2016           5075      DMS Inc.                              Per Order dated 5/18/11, D.E. #1141 - Monthly payment        2410-000                                        $1,059.00         $701,227.49
                                                                     document storage May 2016 - Inv #1331
05/03/2016           5076      DMS Inc.                              Per Order dated 12/4/2014 D.E. #1459 - Monthly               2410-000                                          $75.00          $701,152.49
                                                                     payment document storage May 2016 - Inv #1328
05/03/2016           5077      DMS Inc.                              Per Order dated 2/23/12, D.E. #1288 - Monthly payment        2410-000                                         $338.00          $700,814.49
                                                                     document storage May 2016 - Inv #1327
05/31/2016                     Green Bank                            Bank Service Fee                                             2600-000                                        $1,095.11         $699,719.38
06/01/2016           5078      DMS Inc.                              Per Order dated 2/23/12, D.E. #1288 - Monthly payment        2410-000                                         $338.00          $699,381.38
                                                                     document storage June 2016 - Inv #1339
06/01/2016           5079      DMS Inc.                              Per Order dated 12/4/2014 D.E. #1459 - Monthly               2410-000                                          $75.00          $699,306.38
                                                                     payment document storage June 2016 - Inv #1340
06/01/2016           5080      DMS Inc.                              Per Order dated 5/18/11, D.E. #1141 - Monthly payment        2410-000                                        $1,059.00         $698,247.38
                                                                     document storage June 2016 - Inv #1343
06/30/2016                     Green Bank                            Bank Service Fee                                             2600-000                                        $1,091.48         $697,155.90
07/06/2016           5081      DMS Inc.                              Per Order dated 5/18/11, D.E. #1141 - Monthly payment        2410-000                                        $1,059.00         $696,096.90
                                                                     document storage July 2016 - Inv #1358
07/06/2016           5082      DMS Inc.                              Per Order dated 12/4/14, D.E. #1459 - Monthly payment        2410-000                                          $75.00          $696,021.90
                                                                     document storage July 2016 - Inv #1355
07/06/2016           5083      DMS Inc.                              Per Order dated 2/23/12, D.E. #1288 - Monthly payment        2410-000                                         $338.00          $695,683.90
                                                                     document storage July 2016 - Inv #1354
07/12/2016           5084      Ingham Retirement Group               Per Order dated 6/29/16, Doc #1488.                          3991-000                                    $15,000.00            $680,683.90
07/29/2016                     Green Bank                            Bank Service Fee                                             2600-000                                        $1,118.93         $679,564.97
08/09/2016           5085      DMS Inc.                              Per Order dated 2/23/12, D.E. 1288 - Inv #1366 Monthly       2410-000                                         $338.00          $679,226.97
                                                                     payment document storage August 2016

                                                                                                                                 SUBTOTALS                 $0.00             $24,608.62
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 366 of 635                      Page No: 351               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                          4                                                 5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                Tran Code            $                     $


08/09/2016           5086      DMS Inc.                               Per Order dated 12/4/14, D.E. 1459 - Monthly payment        2410-000                                          $75.00          $679,151.97
                                                                      document storage August 2016 - Inv #1367
08/09/2016           5087      DMS Inc.                               Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $678,092.97
                                                                      document storage August 2016 - Inv #1370.
08/31/2016                     Green Bank                             Bank Service Fee                                            2600-000                                        $1,095.46         $676,997.51
09/07/2016           5088      DMS Inc.                               Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $675,938.51
                                                                      document storage Sept 2016 - Inv #1381.
09/07/2016           5089      DMS Inc.                               Per Order dated 2/23/12, D.E. #1288 - Monthly payment       2410-000                                         $338.00          $675,600.51
                                                                      document storage Sept 2016 - Inv #1378
09/07/2016           5090      DMS Inc.                               Per Order dated 12/4/2014 D.E. #1459 - Monthly              2410-000                                          $75.00          $675,525.51
                                                                      payment document storage Sept 2016 - Inv #1379
09/30/2016                     Green Bank                             Bank Service Fee                                            2600-000                                        $1,126.33         $674,399.18
10/05/2016           5091      DMS Inc.                               Per Order dated 12/4/2014 D.E. #1459 - Monthly              2410-000                                          $75.00          $674,324.18
                                                                      payment document storage Oct 2016 - Inv #1393
10/05/2016           5092      DMS Inc.                               Per Order dated 2/23/12, D.E. #1288 - Monthly payment       2410-000                                         $338.00          $673,986.18
                                                                      document storage Oct 2016 - Inv #1392
10/05/2016           5093      DMS Inc.                               Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $672,927.18
                                                                      document storage Oct 2016 - Inv #1395
10/31/2016                     Green Bank                             Bank Service Fee                                            2600-000                                        $1,016.91         $671,910.27
11/02/2016           5094      DMS Inc.                               Monthly payment document storage Nov 2016 order             2410-000                                         $338.00          $671,572.27
                                                                      dated 2/23/2012 D.E. #1288 Invoice #1401
11/02/2016           5095      DMS Inc.                               Per Order dated 12/4/2014 D.E. #1459 - Monthly              2410-000                                          $75.00          $671,497.27
                                                                      payment document storage Nov 2016 - Inv #1402
11/02/2016           5096      DMS Inc.                               Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $670,438.27
                                                                      document storage Nov 2016 - Inv #1405
11/30/2016                     Green Bank                             Bank Service Fee                                            2600-000                                        $1,048.13         $669,390.14
11/30/2016           5097      Department of Labor                    ECF #1496 dated 11/30/16 Order                              2990-000                                        $1,500.00         $667,890.14
12/02/2016           5098      DMS Inc.                               Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $666,831.14
                                                                      document storage Dec 2016 - Inv #1415


                                                                                                                                 SUBTOTALS                 $0.00             $12,395.83
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21                     Page 367 of 635                      Page No: 352               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          DDA
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                     3                                          4                                                 5                     6                       7

   Transaction       Check /                            Paid to/                 Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                    Tran Code            $                     $


12/02/2016           5099      DMS Inc.                                   Per Order dated 2/23/12, D.E. 1288 - Monthly payment        2410-000                                         $338.00          $666,493.14
                                                                          document storage Dec 2016 - Inv #1412
12/02/2016           5100      DMS Inc.                                   Per Order dated 12/4/14, D.E. #1459 - Monthly payment       2410-000                                          $75.00          $666,418.14
                                                                          document storage Dec 2016 - Inv #1413
12/30/2016                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,076.70         $665,341.44
01/04/2017           5101      DMS Inc.                                   Per Order dated 12/4/14, D.E. #1459 - Monthly payment       2410-000                                          $75.00          $665,266.44
                                                                          document storage Dec 2016 - Inv #1421
01/04/2017           5102      DMS Inc.                                   Per Order dated 2/23/12, D.E. #1288 - Monthly payment       2410-000                                         $338.00          $664,928.44
                                                                          document storage Sept 2016 - Inv #1420
01/04/2017           5103      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $663,869.44
                                                                          document storage Sept 2016 - Inv #1423
01/24/2017           5104      International Sureties, Ltd.               Bond Payment                                                2300-000                                         $206.50          $663,662.94
01/31/2017                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,071.91         $662,591.03
02/07/2017           5105      DMS Inc.                                   Per Order dated 5/18/11, D.E. #1141 - Monthly payment       2410-000                                        $1,059.00         $661,532.03
                                                                          document storage Feb 2019 - Inv #1430
02/07/2017           5105      VOID: DMS Inc.                                                                                         2410-003                                    ($1,059.00)           $662,591.03
02/07/2017           5106      DMS Inc.                                   Per Order dated 2/23/12, D.E. #1288 - Monthly payment       2410-000                                         $338.00          $662,253.03
                                                                          document storage Feb 2017 - Inv #1427
02/07/2017           5106      VOID: DMS Inc.                                                                                         2410-003                                        ($338.00)         $662,591.03
02/07/2017           5107      DMS Inc.                                   Per Order dated 12/4/14, D.E. #1459 - Monthly payment       2410-000                                          $75.00          $662,516.03
                                                                          document storage Feb 2017 - Inv #1428
02/07/2017           5107      VOID: DMS Inc.                                                                                         2410-003                                         ($75.00)         $662,591.03
02/21/2017           5108      DMS Inc.                                   Per Order dated 11/30/16, Doc #1497. Shredding of           2410-000                                        $2,885.00         $659,706.03
                                                                          documents in storage.
02/28/2017                     Green Bank                                 Bank Service Fee                                            2600-000                                         $965.74          $658,740.29
03/31/2017                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,131.58         $657,608.71
04/28/2017                     Green Bank                                 Bank Service Fee                                            2600-000                                         $958.48          $656,650.23
05/31/2017                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,059.63         $655,590.60
06/30/2017                     Green Bank                                 Bank Service Fee                                            2600-000                                        $1,092.05         $654,498.55

                                                                                                                                     SUBTOTALS                 $0.00             $12,332.59
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21            Page 368 of 635                      Page No: 353               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6872                                                                                Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          DDA
For Period Beginning:              6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                  Separate bond (if applicable):

       1                2                                     3                                          4                                        5                     6                       7

   Transaction       Check /                            Paid to/                 Description of Transaction                   Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                           Tran Code            $                     $


07/31/2017                     Green Bank                                 Bank Service Fee                                   2600-000                                         $988.02          $653,510.53
08/31/2017                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,054.56         $652,455.97
09/29/2017                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,052.86         $651,403.11
10/31/2017                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,017.25         $650,385.86
11/30/2017                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,015.67         $649,370.19
12/29/2017                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,047.88         $648,322.31
01/30/2018           5109      International Sureties, Ltd.               Chapter 7 Blanket Bond Premium Allocation          2300-000                                         $199.59          $648,122.72
                                                                          Term 1/1/18 - 1/1/19 Bond #016027932
01/31/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,046.19         $647,076.53
02/28/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                         $943.18          $646,133.35
03/30/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,076.29         $645,057.06
04/30/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                         $973.77          $644,083.29
05/31/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,039.35         $643,043.94
06/29/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,037.67         $642,006.27
07/31/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,002.58         $641,003.69
08/31/2018                     Green Bank                                 Bank Service Fee                                   2600-000                                        $1,134.48         $639,869.21
01/28/2019            5110     International Sureties, Ltd.               Bond Payment                                       2300-000                                         $191.92          $639,677.29
01/14/2020            5111     International Sureties, Ltd.               Ch 7 Bond Allocation Bond #016027932 - Term:       2300-000                                         $215.18          $639,462.11
                                                                          01/01/20 to 01/01/21
10/30/2020                     Veritex Community Bank                     Bank Service Fee                                   2600-000                                        $1,065.18         $638,396.93
11/02/2020                     Veritex Community Bank                     Bank Service Fee                                   2600-000                                    ($1,065.18)           $639,462.11




                                                                                                                            SUBTOTALS                 $0.00             $15,036.44
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 369 of 635                         Page No: 354            Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******2901
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                      7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $788,716.10            $149,253.99            $639,462.11
                                                                                          Less: Bank transfers/CDs                                    $766,716.10                  $0.00
                                                                                      Subtotal                                                         $22,000.00            $149,253.99
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                              $22,000.00            $149,253.99



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 04/11/2014 to 3/4/2021

                     Total Compensable Receipts:                      $22,000.00                                Total Compensable Receipts:                                  $22,000.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                    $22,000.00                                Total Comp/Non Comp Receipts:                                $22,000.00
                     Total Internal/Transfer Receipts:               $766,716.10                                Total Internal/Transfer Receipts:                           $766,716.10


                     Total Compensable Disbursements:                $149,253.99                                Total Compensable Disbursements:                           $149,253.99
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $149,253.99                                Total Comp/Non Comp Disbursements:                         $149,253.99
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                  Page 370 of 635                      Page No: 355             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                                    Money Market Acct #:                    ******0265
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          Escrow Sale Proceeds
For Period Beginning:              6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                      Separate bond (if applicable):

       1                2                                    3                                         4                                              5                     6                     7

   Transaction       Check /                            Paid to/              Description of Transaction                          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                               Tran Code           $                      $


12/01/2008            (3)      Cardiac Management Systems              Closing of chapter 11 bank accounts                       1290-010         $399,143.83                                    $399,143.83
12/05/2008                     To Account #********0267                Transfer                                                  9999-000                                   $176,232.33          $222,911.50
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                               1270-000              $21.89                                    $222,933.39
01/26/2009            (3)      Cardiac Management Systems              Regions Bank                                              1290-010         $151,499.76                                    $374,433.15
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                               1270-000              $23.42                                    $374,456.57
02/20/2009                     Aventura Diagnostic Testing             7th Distribution CP # 526 see reversed entry 3/9/09       9999-000          $10,519.14                                    $384,975.71
02/20/2009                     Cooper City Diagnostic Testing          7th Distribution CP # 526 see reversed entry 3/9/09       9999-000             $574.21                                    $385,549.92
02/20/2009                     DTG Management Inc                      7th Distribution CP # 526 see reversed entry 3/9/09       9999-000           $9,363.59                                    $394,913.51
02/20/2009                     DTG of Miami Inc                        7th Distribution CP # 526 see reversed entry 3/9/09       9999-000           $2,600.00                                    $397,513.51
02/20/2009                     Lake Worth Diagnostic Testing           7th Distribution CP # 526 see reversed entry 3/9/09       9999-000             $866.55                                    $398,380.06
02/20/2009                     Pines Diagnostic Testing                7th Distribution CP # 526 see reversed entry 3/9/09       9999-000           $2,734.70                                    $401,114.76
02/20/2009                     Gables Diagnostic Testing               7th Distribution CP # 526 see reversed entry 3/9/09       7100-000                                   ($10,925.00)         $412,039.76
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                               1270-000              $34.39                                    $412,074.15
03/09/2009                     To Account #********0268                Transfer                                                  9999-000                                    $37,583.19          $374,490.96
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                               1270-000              $40.04                                    $374,531.00
04/24/2009            (4)      United Stated Treasury                  OWCP Med Serv Payment                                     1224-000             $858.84                                    $375,389.84
04/24/2009            (4)      United States Treasury                  OWCP Med Serv Payment                                     1224-000           $1,754.64                                    $377,144.48
04/28/2009                     To Account #********0267                Transfer                                                  9999-000                                        $100.00         $377,044.48
04/28/2009                     To Account #********0267                Transfer                                                  9999-000                                        $314.81         $376,729.67
04/28/2009                     To Account #********0267                Transfer                                                  9999-000                                        $438.60         $376,291.07
04/29/2009            (92)     Pines diagnostic Testing Group, Inc     Distribution #1 CMS (NOTE 1) CP# 526                      1121-000          $15,512.66                                    $391,803.73
04/30/2009            (4)      United States Treasury                  OWCP Med Serv Payment CP# 526                             1224-000           $1,353.21                                    $393,156.94
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                               1270-000              $36.86                                    $393,193.80
05/04/2009            (3)      Aventura Diagnostic                     Regions CP# 576                                           1290-010           $7,000.00                                    $400,193.80
05/04/2009            (3)      Cooper City                             Regions CP# 576                                           1290-010           $7,064.65                                    $407,258.45
05/04/2009            (3)      DTG Cooper City                         Regions CP# 576                                           1290-010           $5,333.99                                    $412,592.44
05/04/2009            (3)      DTG Management                          Regions CP# 576                                           1290-010           $6,934.63                                    $419,527.07
                                                                                                                                SUBTOTALS         $623,271.00              $203,743.93
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21          Page 371 of 635                      Page No: 356             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                      Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                N.A.
Primary Taxpayer ID #:             **-***6872                                                                           Money Market Acct #:                    ******0265
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                          Escrow Sale Proceeds
For Period Beginning:              6/30/2008                                                                            Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                             Separate bond (if applicable):

       1                2                                  3                                          4                                      5                     6                     7

   Transaction       Check /                            Paid to/              Description of Transaction                 Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                      Tran Code           $                      $


05/04/2009            (3)      DTG Miami                               Regions CP# 576                                  1290-010           $3,302.18                                    $422,829.25
05/04/2009            (3)      DTG of Sunset Square Two                Regions CP# 576                                  1290-010             $313.62                                    $423,142.87
05/04/2009            (3)      DTG Sunset Square                       Regions CP# 526                                  1290-010           $1,682.18                                    $424,825.05
05/04/2009            (3)      Gables Diagnostic                       Regions CP# 576                                  1290-010           $9,500.85                                    $434,325.90
05/07/2009            (3)      Cardiac Management                      Close debtor account Bank Atlantic CP# 576       1290-010             $235.74                                    $434,561.64
05/07/2009            (3)      Cardiac Management                      Close debtor account Bank Atlantic CP# 576       1290-010          $27,848.73                                    $462,410.37
05/07/2009            (3)      Coral Gables Diagnostic                 Close debtor account Bank Atlantic CP# 576       1290-010             $741.09                                    $463,151.46
05/07/2009            (3)      Douglas Diagnostic                      Close debtor account Bank Atlantic CP# 576       1290-010           $6,577.55                                    $469,729.01
05/07/2009            (3)      DTG Ancillary                           Close debtor account Bank Atlantic CP# 576       1290-010             $557.63                                    $470,286.64
05/07/2009            (3)      DTG Miami Inc                           Close debtor account Bank Atlantic CP# 576       1290-010           $4,147.38                                    $474,434.02
05/07/2009            (3)      DTG of Aventura                         Close debtor account Bank Atlantic CP# 576       1290-010           $1,768.37                                    $476,202.39
05/07/2009            (3)      DTG Of Copper City                      Close debtor account Bank Atlantic CP#576        1290-010             $727.35                                    $476,929.74
05/07/2009            (3)      DTG of Sunset Square Inc                Close debtor account Bank Atlantic CP# 576       1290-010           $2,818.30                                    $479,748.04
05/07/2009            (3)      DTG Sunset Square Two                   Close debtor account Bank Atlantic CP# 576       1290-010             $287.32                                    $480,035.36
05/07/2009            (3)      Pembroke Pines Diagnostic               Close debtor account Bank Atlantic CP# 576       1290-010              $50.46                                    $480,085.82
05/07/2009            (3)      Pembroke West Diagnostic                Close debtor account Bank Atlantic CP# 576       1290-010           $5,006.50                                    $485,092.32
05/11/2009            (3)      Aventura Diagnostic                     Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,142.32
05/11/2009            (3)      Cooper City                             Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,192.32
05/11/2009            (3)      Diagnostic Testing                      Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,242.32
05/11/2009            (3)      DTG Management                          Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,292.32
05/11/2009            (3)      Gables Diagnostic                       Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,342.32
05/11/2009            (3)      Lake Worth                              Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,392.32
05/11/2009            (3)      Pines Diagnostic                        Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,442.32
05/11/2009            (3)      Pines Diagnostic                        Close debtor account Bank Atlantic CP# 576       1290-010              $50.00                                    $485,492.32
05/11/2009            (3)      Waterways Imaging                       Close debtor account Bank Atlantic CP# 576       1290-010           $6,557.96                                    $492,050.28
05/18/2009            (4)      United States Treasury                  OWCP Med Serv Pmnt                               1224-000             $876.60                                    $492,926.88
05/29/2009            (4)      United States Treasury                  OWCP Med Serv Pmnt                               1224-000             $450.50                                    $493,377.38
                                                                                                                       SUBTOTALS           $73,850.31                   $0.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 372 of 635                      Page No: 357               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Money Market Acct #:                    ******0265
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Escrow Sale Proceeds
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                  3                                           4                                                 5                     6                       7

   Transaction       Check /                          Paid to/                Description of Transaction                             Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                                    Tran Code           $                      $


05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $43.62                                      $493,421.00
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $51.78                                      $493,472.78
07/10/2009            (3)      Bank Atlantic                           Close debtor accounts Galloway Diagnostic CP 701             1290-010              $29.32                                      $493,502.10
07/10/2009            (3)      Bank Atlantic                           Close debtor accounts DTG Management Cp# 701                 1290-010             $217.79                                      $493,719.89
07/10/2009            (3)      Bank of America                         Close debtor accounts CP# 701                                1290-010          $15,102.07                                      $508,821.96
07/28/2009            (6)      Bunnell Woulfe Kirschbaum               per settlement Hill York Corp/Zurick N America cp# 641       1249-000          $26,981.26                                      $535,803.22
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $51.12                                      $535,854.34
08/05/2009                     To Account #********0266                Transfer                                                     9999-000                                   $125,000.00            $410,854.34
08/05/2009           1001      KENNETH A. WELT, TRUSTEE CHP 7          DTG Management CP#29 case 08-19036                           2100-000                                    $35,229.66            $375,624.68
08/11/2009                     To Account #********0266                Transfer                                                     9999-000                                    $40,000.00            $335,624.68
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $38.19                                      $335,662.87
09/29/2009           1002      James E. Mitchell                       Settlement Zurich North America 3/25/09 CP# 641              2990-000                                    $10,000.00            $325,662.87
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $33.02                                      $325,695.89
10/21/2009            (6)      Huron Consulting Services               Payment : Settlement Huron Consulting Motion 834             1249-000           $5,139.69                                      $330,835.58
                                                                       dated 10/5/09 awaiting order
10/21/2009            (6)      Keller Landsberg                        Payment per settlement Philips CP# 776 per order dated       1249-000          $20,000.00                                      $350,835.58
                                                                       8/6/09
10/21/2009                     To Account #********0266                Transfer                                                     9999-000                                        $8,000.00         $342,835.58
10/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $32.73                                      $342,868.31
11/06/2009                     To Account #********0266                Transfer                                                     9999-000                                   $160,000.00            $182,868.31
11/10/2009                     To Account #********0266                Transfer                                                     9999-000                                        $4,000.00         $178,868.31
11/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $23.06                                      $178,891.37
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $18.18                                      $178,909.55
01/05/2010            (3)      DTG Cooper City                         Regions CP# 576                                              1290-010                 $0.23                                    $178,909.78
01/05/2010            (3)      DTG of Sunset Square Two                Regions CP# 576                                              1290-010                 $0.01                                    $178,909.79
01/05/2010            (3)      DTG Sunset Square                       Regions CP# 576                                              1290-010                 $0.19                                    $178,909.98
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.1200%                                  1270-000              $17.01                                      $178,926.99

                                                                                                                                   SUBTOTALS           $67,779.27             $382,229.66
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21                  Page 373 of 635                          Page No: 358             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                         Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                                N.A.
Primary Taxpayer ID #:            **-***6872                                                                                           Money Market Acct #:                     ******0265
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                           Escrow Sale Proceeds
For Period Beginning:             6/30/2008                                                                                            Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                             Separate bond (if applicable):

       1                2                                3                                             4                                                     5                     6                     7

   Transaction       Check /                          Paid to/                 Description of Transaction                               Uniform           Deposit             Disbursement             Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                      $


02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.1200%                                     1270-000              $16.43                                    $178,943.42
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.                Current Interest Rate is 0.1200%                                1270-000                 $1.76                                  $178,945.18
03/02/2010                     Wire out to BNYM account ********0265    Wire out to BNYM account ********0265                           9999-000        ($178,945.18)                                            $0.00

                                                                                          TOTALS:                                                        $585,973.59              $585,973.59                    $0.00
                                                                                              Less: Bank transfers/CDs                                  ($152,286.99)             $551,668.93
                                                                                          Subtotal                                                       $738,260.58               $34,304.66
                                                                                              Less: Payments to debtors                                        $0.00                    $0.00
                                                                                          Net                                                            $738,260.58               $34,304.66



                     For the period of 6/30/2008 to 3/4/2021                                                        For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                        $738,260.58                                 Total Compensable Receipts:                                  $738,260.58
                     Total Non-Compensable Receipts:                          $0.00                                 Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                      $738,260.58                                 Total Comp/Non Comp Receipts:                                $738,260.58
                     Total Internal/Transfer Receipts:                 ($152,286.99)                                Total Internal/Transfer Receipts:                           ($152,286.99)


                     Total Compensable Disbursements:                   $34,304.66                                  Total Compensable Disbursements:                             $34,304.66
                     Total Non-Compensable Disbursements:                    $0.00                                  Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                 $34,304.66                                  Total Comp/Non Comp Disbursements:                           $34,304.66
                     Total Internal/Transfer Disbursements:            $551,668.93                                  Total Internal/Transfer Disbursements:                      $551,668.93
                                                      Case 08-19029-LMI            Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 374 of 635                         Page No: 359               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                              N.A.
Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                             3                                               4                                                      5                   6                       7

   Transaction       Check /                        Paid to/                  Description of Transaction                               Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                     Received From                                                                        Tran Code             $                    $


01/02/2009                     From Account #********0267           Transfer                                                           9999-000             $314.81                                           $314.81
01/02/2009            101      INTERNATIONAL SURETIES, LTD.         Bond Local Rules                                                   2300-000                                        $314.81                   $0.00
03/02/2009                     From Account #********0267           Transfer                                                           9999-000             $100.00                                           $100.00
03/02/2009            102      INTERNATIONAL SURETIES, LTD.         Bond Local Rules 016038102 Chapter 11                              2300-000                                        $100.00                   $0.00
03/19/2009                     From Account #********0267           Tranfer                                                            9999-000             $438.60                                           $438.60
03/19/2009            103      INTERNATIONAL SURETIES, LTD.         Coral Gables DTG 08-19068 Bond# 016038113 Chapter                  2300-000                                        $101.25                $337.35
                                                                    11
03/19/2009            104      INTERNATIONAL SURETIES, LTD.         DTG of Aventura 08-19064 Bond# 016038111 Chapter                   2300-000                                        $107.45                $229.90
                                                                    11
03/19/2009            105      INTERNATIONAL SURETIES, LTD.         Diagnostic Testing Group of Palm Beach 08-19058                    2300-000                                        $101.25                $128.65
                                                                    Bond# 016038109 Chapter 11
03/19/2009            106      INTERNATIONAL SURETIES, LTD.         Diagnostic Testing Group, Inc 08-19047 Bond#                       2300-000                                        $128.65                   $0.00
                                                                    016038106 Chapter 11
08/05/2009                     From Account #********0265           Transfer                                                           9999-000          $125,000.00                                    $125,000.00
08/05/2009            107      KENNETH A. WELT, TRUSTEE CHP 7       CP# 757, CP# 781 order dated 8/10/2009 Cardiac                     2100-000                                   $16,407.56            $108,592.44
                                                                    Management 08-19029
08/05/2009            108      KENNETH A. WELT, TRUSTEE CHP 7       CP# 28 Order dated 8/5/2009 Cardiac Management                     2100-000                                   $13,112.60             $95,479.84
                                                                    08-19073
08/06/2009            109      KENNETH A. WELT, TRUSTEE CHP 7       CP# 31 Order dated 8/5/2009 Cardiac Management                     2100-000                                   $13,112.60             $82,367.24
                                                                    08-19062
08/07/2009            110      KENNETH A. WELT, TRUSTEE CHP 7       CP# 31 Order dated 8/5/2009 Cardiac Management                     2100-000                                       $2,286.61          $80,080.63
                                                                    08-19062 Balance of amount $15,399.21
08/07/2009            111      KENNETH A. WELT, TRUSTEE CHP 7       CP# 29 Order dated 8/5/2009 Cardiac Management                     2100-000                                       $3,958.65          $76,121.98
                                                                    08-19053
08/07/2009            112      KENNETH A. WELT, TRUSTEE CHP 7       CP# 28 Order dated 8/5/2009 Cardiac Management                     2100-000                                       $1,661.35          $74,460.63
                                                                    08-19050
08/10/2009            113      MacumRachlin                         Accountant for Trustee CP# 777 Order dated 8/7/2009                   *                                       $72,688.23               $1,772.40
                                                                    Expenses                                              $(943.48)    3420-000                                                            $1,772.40
                                                                    Fees 70% of $102,492.50                           $(71,744.75)     3410-000                                                            $1,772.40

                                                                                                                                      SUBTOTALS          $125,853.41            $124,081.01
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21                         Page 375 of 635                          Page No: 360               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                                Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                             Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                                       N.A.
Primary Taxpayer ID #:            **-***6872                                                                                                  Checking Acct #:                         ******0266
Co-Debtor Taxpayer ID #:                                                                                                                      Account Title:                           Operating Account Estate
For Period Beginning:             6/30/2008                                                                                                   Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                                    Separate bond (if applicable):

       1                2                                3                                               4                                                           5                    6                       7

   Transaction       Check /                          Paid to/                   Description of Transaction                                    Uniform            Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                              Tran Code             $                     $


08/11/2009                     From Account #********0265                 Transfer                                                             9999-000           $40,000.00                                      $41,772.40
08/11/2009            114      KENNETH A. WELT, TRUSTEE CHP 7             CP# 29 Order dated 8/5/2009 Cardiac Management                       2100-000                                    $14,967.72             $26,804.68
                                                                          08-19069
08/11/2009            115      KENNETH A. WELT, TRUSTEE CHP 7             CP# 26 Order dated 8/5/2009 Cardiac Management                       2100-000                                    $24,573.69                 $2,230.99
                                                                          08-19066
08/26/2009            116      Florida Department of Labor & Employment   Cardiac Management UCT# -330250                                      2690-000                                           $8.08               $2,222.91
                               Sec
10/21/2009                     From Account #********0265                 Transfer                                                             9999-000            $8,000.00                                      $10,222.91
10/21/2009            117      Alan Landsberg                             Payment : Per CP# 776 per order dated 8/6/2009 40%                   3210-600                                        $8,000.00              $2,222.91
                                                                          contengency fee
11/06/2009                     From Account #********0265                 Transfer                                                             9999-000          $160,000.00                                     $162,222.91
11/06/2009            118      MacumRachlin                               Accountant for the Trustee CP# 866 Ordered Dated                        *                                        $55,813.44            $106,409.47
                                                                          11/5/09
                                                                                                                                 $(211.04)     3420-000                                                          $106,409.47
                                                                                                                               $(55,602.40)    3410-000                                                          $106,409.47
11/06/2009            119      Markowitz, Davis, Ringel & Trusty          Interim Fees and Expenses Attorney for Trustee Per                   3210-003                                   $105,599.10                  $810.37
                                                                          order dated 11/5/09 CP# 865
11/06/2009            119      Markowitz, Davis, Ringel & Trusty          Interim Fees and Expenses Attorney for Trustee Per                   3210-003                                  ($105,599.10)           $106,409.47
                                                                          order dated 11/5/09 CP# 865
11/10/2009                     From Account #********0265                 Transfer                                                             9999-000            $4,000.00                                     $110,409.47
11/17/2009            120      Markowitz, Davis, Ringel & Trusty          Interim Fees and Expenses Attorney for Trustee Per                      *                                        $75,093.60             $35,315.87
                                                                          order dated 11/5/09 CP# 865
                                                                                                                               $(71,179.50)    3210-000                                                           $35,315.87
                                                                                                                                $(3,914.10)    3220-000                                                           $35,315.87
01/06/2010            121      INTERNATIONAL SURETIES, LTD.               Bond Local Rules-all associated cases                                2300-000                                         $717.49           $34,598.38
03/02/2010                     Wire out to BNYM account ********0266      Wire out to BNYM account ********0266                                9999-000          ($34,598.38)                                             $0.00




                                                                                                                                              SUBTOTALS          $177,401.62             $179,174.02
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 376 of 635                         Page No: 361             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $303,255.03            $303,255.03                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $303,255.03                  $0.00
                                                                                      Subtotal                                                              $0.00            $303,255.03
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                                   $0.00            $303,255.03



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:               $303,255.03                                Total Internal/Transfer Receipts:                           $303,255.03


                     Total Compensable Disbursements:                $303,255.03                                Total Compensable Disbursements:                           $303,255.03
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $303,255.03                                Total Comp/Non Comp Disbursements:                         $303,255.03
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                                             Case 08-19029-LMI          Doc 1541 Filed
                                                                                              FORM   2 04/22/21           Page 377 of 635                      Page No: 362               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                      N.A.
Primary Taxpayer ID #:             **-***6872                                                                                 Money Market Acct #:                    ******0267
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          Escrow Administrative
For Period Beginning:              6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                   Separate bond (if applicable):

       1                2                                    3                                             4                                       5                     6                       7

   Transaction       Check /                            Paid to/                   Description of Transaction                  Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                            Tran Code           $                      $


12/05/2008                     From Account #********0265                Transfer                                             9999-000         $176,232.33                                      $176,232.33
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.1200%                          1270-000              $12.99                                      $176,245.32
01/02/2009                     To Account #********0266                  Transfer                                             9999-000                                         $314.81          $175,930.51
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.1200%                          1270-000              $17.31                                      $175,947.82
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.1200%                          1270-000              $16.15                                      $175,963.97
03/02/2009                     To Account #********0266                  Transfer                                             9999-000                                         $100.00          $175,863.97
03/19/2009                     To Account #********0266                  Tranfer                                              9999-000                                         $438.60          $175,425.37
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.1200%                          1270-000              $18.44                                      $175,443.81
04/28/2009                     From Account #********0265                Transfer                                             9999-000             $100.00                                      $175,543.81
04/28/2009                     From Account #********0265                Transfer                                             9999-000             $314.81                                      $175,858.62
04/28/2009                     From Account #********0265                Transfer                                             9999-000             $438.60                                      $176,297.22
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.1200%                          1270-000              $17.27                                      $176,314.49
05/22/2009           1001      Kluger, Peretz, Kaplan, & Berlin P.L.     DE680 08-19029 order dated 5/6/09      CARDIAC       6700-002                                    $20,149.56            $156,164.93
                                                                         MANAGEMENT SYSTEMS, INC
05/22/2009           1002      Florida Health Law Center                 DE681 08-19029 order dated 5/6/09      CARDIAC       6700-002                                        $6,323.35         $149,841.58
                                                                         MANAGEMENT SYSTEMS, INC
05/22/2009           1003      Fran Weinberg & Black, P.L.               DE682 08-19029 order dated 5/6/09      CARDIAC       6700-002                                    $23,705.43            $126,136.15
                                                                         MANAGEMENT SYSTEMS, INC
05/22/2009           1004      Valero & Raimondi                         DE683 08-19029 order dated 5/6/09      CARDIAC       6700-002                                         $355.52          $125,780.63
                                                                         MANAGEMENT SYSTEMS, INC
05/22/2009           1005      Anthony Vitale                            DE684 08-19029 order dated 5/6/09 CARDIAC            6700-002                                         $423.39          $125,357.24
                                                                         MANAGEMENT SYSTEMS, INC
05/22/2009           1006      Law office of Patrick Scott               DE692 08-19029 order dated 5/11/09 CARDIAC           6700-002                                    $34,275.08             $91,082.16
                                                                         MANAGEMENT SYSTEMS, INC
05/22/2009           1007      Trenwith Securities                       DE669 08-19029 order dated 4/27/09 CARDIAC           6990-002                                    $51,377.26             $39,704.90
                                                                         MANAGEMENT SYSTEMS, INC
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                          1270-000              $15.95                                       $39,720.85
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                          1270-000                 $2.09                                     $39,722.94

                                                                                                                             SUBTOTALS         $177,185.94              $137,463.00
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM   2 04/22/21                   Page 378 of 635                           Page No: 363             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                                JPMORGAN CHASE BANK,
                                                                                                                                                                                N.A.
Primary Taxpayer ID #:            **-***6872                                                                                          Money Market Acct #:                      ******0267
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                            Escrow Administrative
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                3                                            4                                                      5                     6                     7

   Transaction       Check /                          Paid to/                Description of Transaction                               Uniform           Deposit              Disbursement             Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                       $


07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                     1270-000                  $1.67                                   $39,724.61
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                     1270-000                  $1.67                                   $39,726.28
09/25/2009           1008      Merrill Lynch Commercial Finance Corp   CP# 800 order dated 9/9/09                                      7200-000                                     $39,622.71                $103.57
09/25/2009           1008      Merrill Lynch Commercial Finance Corp   CP# 800 order dated 9/9/09                                      7200-004                                    ($39,622.71)          $39,726.28
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                     1270-000                  $1.62                                   $39,727.90
10/01/2009           1009      Bank of America Merrill Lynch           DE# 800 order dated 9/9/09                                      7100-000                                     $39,622.71                $105.19
10/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                     1270-000                  $0.21                                        $105.40
03/02/2010                     Wire out to BNYM account ********0267   Wire out to BNYM account ********0267                           9999-000             ($105.40)                                            $0.00
03/09/2010                     JPMorgan Chase Bank, N.A.               Wire in from JPMorgan Chase Bank                                9999-000               $49.84                                           $49.84
03/12/2010                     Wire out to BNYM account ********0267   Wire out to BNYM account ********0267                           9999-000              ($49.84)                                            $0.00

                                                                                         TOTALS:                                                        $177,085.71               $177,085.71                    $0.00
                                                                                             Less: Bank transfers/CDs                                   $176,980.34                   $853.41
                                                                                         Subtotal                                                           $105.37               $176,232.30
                                                                                             Less: Payments to debtors                                        $0.00                     $0.00
                                                                                         Net                                                                $105.37               $176,232.30



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                           $105.37                                 Total Compensable Receipts:                                       $105.37
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                         $105.37                                 Total Comp/Non Comp Receipts:                                     $105.37
                     Total Internal/Transfer Receipts:                 $176,980.34                                 Total Internal/Transfer Receipts:                             $176,980.34


                     Total Compensable Disbursements:                   $39,622.71                                 Total Compensable Disbursements:                              $39,622.71
                     Total Non-Compensable Disbursements:              $136,609.59                                 Total Non-Compensable Disbursements:                         $136,609.59
                     Total Comp/Non Comp Disbursements:                $176,232.30                                 Total Comp/Non Comp Disbursements:                           $176,232.30
                     Total Internal/Transfer Disbursements:                $853.41                                 Total Internal/Transfer Disbursements:                           $853.41
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 379 of 635                      Page No: 364               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                          4                                                   5                    6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                     $


12/16/2008                     Aventura Diagnostic                    BankAtlantic Trans act # 55647836 Monthly Expense            9999-000           $65,000.00                                      $65,000.00
                                                                      Budget CP# 576 Order to operate dated 2/6/09
12/16/2008            101      Max Power                              Invoice # 3343 CP# 526 Order to operate dated 2/6/09         2690-000                                         $143.10           $64,856.90
12/16/2008            102      Max Power                              Invoice # 3344 CP# 526 Order to operate dated 2/6/09         2690-000                                    $13,964.44             $50,892.46
12/16/2008            103      Esther Ramos                           Office Cleaning CP# 526 Order to operate dated 2/6/09        2690-000                                         $400.00           $50,492.46
12/16/2008            104      Carina Correa                          Order to operate dated 2/6/09 Reimbursement office           2690-000                                         $760.54           $49,731.92
                                                                      equipment,Office Depot,Home Depot, Target CP# 576
12/17/2008            105      Concept 2000                           Payroll 12/7/08 CP# 526 Order to operate dated 2/6/09        2690-000                                        $4,705.57          $45,026.35
12/18/2008            106      Concept 2000                           Payroll 12/14/08 CP# 526 Order to operate dated 2/6/09       2690-000                                        $6,541.48          $38,484.87
12/23/2008            107      Kings Cup Inc                          Invoice #1286 CP# 526 Order to operate dated 2/6/09          2690-000                                          $94.77           $38,390.10
12/23/2008            108      Carina Correa                          Reimbursement office equipment,Office Max CP# 526            2690-000                                         $481.73           $37,908.37
                                                                      Order to operate dated 2/6/09
12/23/2008            109      Comcast                                Acct# 8495753921146104 CP# 526 Order to operate              2690-000                                         $554.17           $37,354.20
                                                                      dated 2/6/09
12/23/2008            110      Laura Byron                            Reimbursement Office Max-Toner CP# 526 Order to              2690-000                                         $146.27           $37,207.93
                                                                      operate dated 2/6/09
12/23/2008            111      1776 Associates, LTD                   After hour access cards CP# 526 Order to operate dated       2690-000                                         $120.00           $37,087.93
                                                                      2/6/09
12/23/2008            112      Huneycutt & Associates, CPAs PLLC      October 2008 Invoice CP# 526 Order to operate dated          2690-000                                        $1,600.00          $35,487.93
                                                                      2/6/09
12/23/2008            113      Huneycutt & Associates, CPAs PLLC      Nov 1-Nov 15 2008 Invoice CP# 526 Order to operate           2690-000                                        $2,600.00          $32,887.93
                                                                      dated 2/6/09
12/23/2008            114      Huneycutt & Associates, CPAs PLLC      Nov 16-Nov 30 2008 Invoice CP# 526 Order to operate          2690-000                                        $2,450.00          $30,437.93
                                                                      dated 2/6/09
12/23/2008            115      Huneycutt & Associates, CPAs PLLC      Dec 1-Dec 15 2008 Invoice CP# 526 Order to operate           2690-000                                        $1,500.00          $28,937.93
                                                                      dated 2/6/09
12/23/2008            116      Frohme Enterprises, Inc.               October 2008 Invoice CP# 526 Invoice KW 08-01Order           2690-000                                        $3,750.00          $25,187.93
                                                                      to operate dated 2/6/09


                                                                                                                                  SUBTOTALS           $65,000.00              $39,812.07
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 380 of 635                      Page No: 365               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                           4                                                  5                    6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                     $


12/23/2008            117      Frohme Enterprises, Inc.               Dec 1- Dec 15 2008 Invoice CP# 526 Invoice # KW              2690-000                                    $11,775.00             $13,412.93
                                                                      08-04 Order to operate dated 2/6/09
12/24/2008            118      Frohme Enterprises, Inc.               Nov 1-Nov 15 2008 Invoice CP# 526 Invoice # KW               2690-000                                        $8,700.00              $4,712.93
                                                                      08-02 Order to operate dated 2/6/09
12/30/2008                     Aventura Diagnostic                    ML Budget agreement/ from BankAtlantic Receivables           9999-000           $80,000.00                                      $84,712.93
                                                                      Account Order to operate dated 2/6/09
12/30/2008            119      Concept 2000                           Payroll 12/21/08 CP# 526 Order to operate dated 2/6/09       2690-000                                        $5,736.95          $78,975.98
12/30/2008            120      Frohme Enterprises, Inc.               Nov 16-Nov 30 2008 Invoice CP# 526 Invoice # KW              2690-000                                        $9,262.50          $69,713.48
                                                                      08-03 Order to operate dated 2/6/09
12/30/2008            121      Card Member Services                   Internet site CP# 526 Order to operate dated 2/6/09          2690-000                                         $238.80           $69,474.68
01/05/2009            123      Carina Correa                          Reimbursement office equipment,Office Depot CP# 526          2690-000                                         $255.28           $69,219.40
                                                                      Order to operate dated 2/6/09
01/05/2009            124      Manny Vecino                           Furniture Delivery CP# 526 Order to operate dated            2690-000                                         $200.00           $69,019.40
                                                                      2/6/09
01/05/2009            125      The Telephone Man                      Telephone Installation CP# 526 Order to operate dated        2690-000                                         $427.50           $68,591.90
                                                                      2/6/09
01/05/2009            126                                             Miss printed check                                           2690-000                                                           $68,591.90
01/05/2009            126                                             Miss printed check                                           2690-004                                                           $68,591.90
01/05/2009            127      1776 Associates, LTD                   Rent Jan CP# 526 Order to operate dated 2/6/09               2690-000                                        $3,710.00          $64,881.90
01/05/2009            128      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 CP# 526 Order to operate dated          2690-000                                         $699.47           $64,182.43
                                                                      2/6/09
01/05/2009            129      Linda Salas-Fernandez                  Reimbursement office supplies CP# 526 Order to operate       2690-000                                          $96.24           $64,086.19
                                                                      dated 2/6/09
01/05/2009            153      Concept 2000                           Payroll 12/28/08 CP# 526 Order to operate dated 2/6/09       2690-000                                        $3,822.13          $60,264.06
01/09/2009            130      Frohme Enterprises, Inc.               Dec 15- Dec 31 2008 Invoice CP# 526 Invoice # KW             2690-000                                        $8,475.00          $51,789.06
                                                                      08-05 Order to operate dated 2/6/09
01/09/2009            131      Huneycutt & Associates, CPAs PLLC      Dec 15-Dec 31 2008 Invoice CP# 526 Order to operate          2690-000                                         $300.00           $51,489.06
                                                                      dated 2/6/09


                                                                                                                                  SUBTOTALS           $80,000.00              $53,698.87
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                       Page 381 of 635                      Page No: 366               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                 3                                          4                                                    5                     6                       7

   Transaction       Check /                           Paid to/              Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                     $


01/09/2009            132      1776 Associates, LTD                   After hour access cards CP# 526 2 additional cards Order       2690-000                                          $60.00           $51,429.06
                                                                      to operate dated 2/6/09
01/09/2009            133      Carina Correa                          Reimbursement office equipment, CP# 526 Order to               2690-000                                         $541.25           $50,887.81
                                                                      operate dated 2/6/09
01/09/2009            134      Concept 2000                           Payroll 1/4/08 CP# 526 Order to operate dated 2/6/09           2690-000                                        $4,432.58          $46,455.23
01/09/2009            135      Kings Cup Inc                          Invoice #1312 CP# 526 Order to operate dated 2/6/09            2690-000                                          $35.97           $46,419.26
01/15/2009            136      Concept 2000                           Payroll 1/11/08 CP# 526 Order to operate dated 2/6/09          2690-000                                        $6,232.73          $40,186.53
01/19/2009            137      Tech Masters                           Training CP#526 invoice 1/1/09 Order to operate dated          2690-000                                        $1,650.00          $38,536.53
                                                                      2/6/09
01/19/2009            138      Carina Correa                          Reimbursement office equipment, orders 1039 & 8083             2690-000                                         $203.14           $38,333.39
                                                                      CP# 526 Order to operate dated 2/6/09
01/19/2009            139      Comcast                                Acct# 8495753921146104 CP# 526 Order to operate                2690-000                                         $438.51           $37,894.88
                                                                      dated 2/6/09
01/19/2009            140      Kings Cup Inc                          Invoice #1363 CP# 526 Order to operate dated 2/6/09            2690-000                                          $95.11           $37,799.77
01/21/2009            141      FEDERAL EXPRESS                        Invoices 25074, 28539, 37173, 51324,58660, 25007 CP#           2990-000                                         $279.06           $37,520.71
                                                                      526 Order to operate dated 2/6/09
01/26/2009            142      Carina Correa                          Reimbursement office equipment invoice 547864/14 &             2690-000                                         $243.77           $37,276.94
                                                                      Table CP# 526 Order to operate dated 2/6/09
01/26/2009            143      Kirk Frome                             Medical Arts Press CP# 526 Order to operate dated              2990-000                                         $122.76           $37,154.18
                                                                      2/6/09
01/26/2009            144      Max Power                              Computer Setup Invoices # 3445,3444,3427,3412 CP#              2990-000                                        $9,612.00          $27,542.18
                                                                      526 Order to operate dated 2/6/09
01/26/2009            145      Kings Cup Inc                          Invoice #1312 CP# 526 Order to operate dated 2/6/09            2690-000                                          $35.97           $27,506.21
01/26/2009            146      Frohme Enterprises, Inc.               Jan 1-Jan 15 2009 Invoice CP# 526 Invoice # KW 08-05           2690-000                                        $8,775.00          $18,731.21
                                                                      Order to operate dated 2/6/09
01/26/2009            147      Huneycutt & Associates, CPAs PLLC      Jan 1-Jan 15 2009 Invoice CP# 526 Order to operate             2690-000                                        $3,850.00          $14,881.21
                                                                      dated 2/6/09
01/26/2009            148      Linda Salas-Fernandez                  Reimbursement office supplies CP# 526 Order to operate         2690-000                                          $25.22           $14,855.99
                                                                      dated 2/6/09

                                                                                                                                    SUBTOTALS                 $0.00             $36,633.07
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 382 of 635                      Page No: 367               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                                     Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                 3                                          4                                                  5                    6                       7

   Transaction       Check /                          Paid to/               Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                  Tran Code            $                     $


01/27/2009            149      Concept 2000                           Payroll 1/18/08 CP# 526 Order to operate dated 2/6/09       2690-000                                        $6,088.68            $8,767.31
02/02/2009            150      Tech Masters                           Training CP#526 invoice CNS020109 1/9/09 Order to           2690-000                                        $1,230.00            $7,537.31
                                                                      operate dated 2/6/09
02/04/2009                     Aventura Diagnostic Testing Group      8th Distribution ML funding for Feb CP# 526 Order to        9999-000            $7,359.98                                      $14,897.29
                                                                      operate dated 2/6/09
02/04/2009                     Diagnostic Testing Group               8th Distribution ML funding for Feb CP# 526 Order to        9999-000            $2,880.22                                      $17,777.51
                                                                      operate dated 2/6/09
02/04/2009                     Diagnostic Testing Group               8th Distribution ML Funding for Feb CP# 526 Order to        9999-000            $3,380.18                                      $21,157.69
                                                                      operate dated 2/6/09
02/04/2009                     Gables Diagnostic Testing Group        8th Distribution ML funding for Feb CP# 526 Order to        9999-000            $4,176.15                                      $25,333.84
                                                                      operate dated 2/6/09
02/04/2009                     Pines Diagnostic Testing Group         8th Distribution ML funding for Feb CP# 526 Order to        9999-000            $8,199.29                                      $33,533.13
                                                                      operate dated 2/6/09
02/04/2009            (54)     Lake Worth Diagnostic Testing Group    8th Distribution ML funding for Feb CP# 526 Order to        1121-000           $12,312.43                                      $45,845.56
                                                                      operate dated 2/6/09
02/04/2009            151      Concept 2000                           Payroll 1/25/08 CP# 526 Order to operate dated 2/6/09       2690-000                                        $8,666.86          $37,178.70
02/04/2009            152      Tech Masters                           Training CP#526 Order to operate dated 2/6/09 invoice       2690-000                                        $2,115.00          $35,063.70
                                                                      CMS PI 020109 1/9/09
02/05/2009            154      Kings Cup Inc                          Invoice #1420 CP#526 Order to operate dated 2/6/09          2690-000                                          $23.22           $35,040.48
02/05/2009            155      Carina Correa                          Reimbursement office equipment, CP#526 Order to             2690-000                                         $761.45           $34,279.03
                                                                      operate dated 2/6/09
02/05/2009            156      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 CP#526 Order to operate dated          2690-000                                         $257.01           $34,022.02
                                                                      2/6/09
02/05/2009            157      1776 Associates, LTD                   Rent Feb CP# 526 Order to operate dated 2/6/09              2690-000                                        $3,710.00          $30,312.02
02/05/2009            158      Concept 2000                           Payroll 2/01/09 CP# 526 Order to operate dated 2/6/09       2690-000                                        $6,637.59          $23,674.43
02/15/2009            159      Concept 2000                           Payroll 2/08/09 CP# 526 Order to operate dated 2/6/09       2690-000                                        $7,631.51          $16,042.92
02/20/2009            160      Huneycutt & Associates, CPAs PLLC      Feb 1-Feb 15 2008 Invoice CP# 526 Order to operate          2690-000                                        $4,649.32           $11,393.60
                                                                      dated 2/6/09


                                                                                                                                 SUBTOTALS           $38,308.25              $41,770.64
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 383 of 635                      Page No: 368               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                                     Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                    3                                       4                                                 5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                Tran Code            $                     $


02/20/2009            161      Frohme Enterprises, Inc.               Jan 16-31 2009 Invoice CP# 526 Order to operate dated       2690-000                                        $8,700.00            $2,693.60
                                                                      2/6/09 Invoice # 09-02
02/20/2009            162      Carina Correa                          Reimbursement office equipment, CP# 526 Order to            2690-000                                         $456.81             $2,236.79
                                                                      operate dated 2/6/09
02/20/2009            163      Comcast                                Acct# 8495753921146104 CP# 526 Order to operate             2690-000                                         $439.65             $1,797.14
                                                                      dated 2/6/09
02/24/2009            164      Concept 2000                           Payroll 2/15/09 CP# 526 Order to operate dated 2/6/09       2690-000                                        $7,455.88           ($5,658.74)
02/25/2009                     Aventura Diagnostic                    9th Distribution ML Funding Order to operate dated          9999-000             $150.00                                        ($5,508.74)
                                                                      2/6/09
02/25/2009                     Aventura Diagnostic Testing            8th Distribution ML Funding Order to operate dated          9999-000           $1,364.42                                        ($4,144.32)
                                                                      2/6/09
02/25/2009                     Aventura Diagnostic Testing Group      9th Distribution ML Funding Order to operate dated          9999-000           $4,011.39                                            ($132.93)
                                                                      2/6/09
02/25/2009                     Diagnostic Testing Group               11th Distribution ML Funding Order to operate dated         9999-000             $233.09                                             $100.16
                                                                      2/6/09
02/25/2009                     DTG Management                         9th distribution ML Funding Order to operate dated          9999-000             $169.85                                             $270.01
                                                                      2/6/09
02/25/2009                     DTG Management                         8th Distribution ML Funding Order to operate dated          9999-000             $652.27                                             $922.28
                                                                      2/6/09
02/25/2009                     DTG of Miami                           8th Distribution ML FundingOrder to operate dated           9999-000             $192.01                                            $1,114.29
                                                                      2/6/09
02/25/2009                     Lake Worth Diagnostic Testing          8th Distribution ML Funding Order to operate dated          9999-000           $1,523.24                                         $2,637.53
                                                                      2/6/09
02/25/2009                     Lake Worth Diagnostic Testing          9th Distribution ML Funding Order to operate dated          9999-000           $2,188.29                                         $4,825.82
                                                                      2/6/09
02/25/2009                     Pines Diagnostic                       9th Distribution ML Funding Order to operate dated          9999-000             $144.28                                         $4,970.10
                                                                      2/6/09
02/25/2009                     Pines Diagnostic Testing               9th Distribution ML Funding Order to operate dated          9999-000             $100.00                                         $5,070.10
                                                                      2/6/09


                                                                                                                                 SUBTOTALS           $10,728.84              $17,052.34
                                                            Case 08-19029-LMI        Doc 1541 Filed
                                                                                           FORM   2 04/22/21                     Page 384 of 635                      Page No: 369               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                    3                                          4                                                  5                    6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                     $


02/25/2009                     Pines Diagnostic Testing                 8th Distribution ML Funding Order to operate dated           9999-000             $975.00                                           $6,045.10
                                                                        2/6/09
02/25/2009                     Pines Diagnostic Testing Group           11th Distribution ML funding Order to operate dated          9999-000             $757.18                                           $6,802.28
                                                                        2/6/09
02/25/2009            (72)     Gables Diagnostic Testing                8th Distribution Order to operate dated 2/6/09               1121-000             $931.55                                           $7,733.83
02/25/2009            (72)     Gablese Diagnostic Testing Group         9th Distribution ML Funding Order to operate dated           1121-000            $1,000.00                                          $8,733.83
                                                                        2/6/09
02/26/2009            165      Concept 2000                             Payroll 2/22/09 CP# 576 Order to operate dated 2/6/09        2690-000                                        $7,599.39            $1,134.44
02/27/2009            166      Carina Correa                            Reimbursement office equipment,CP#526 Order to               2690-000                                         $129.88             $1,004.56
                                                                        operate dated 2/6/09
02/27/2009            167      Kirk Frome                               Medical Arts Press CP# 526 Order to operate dated            2690-000                                          $73.48                $931.08
                                                                        2/6/09
02/27/2009            168      Kirk Frome                               Medical Arts Press CP# 526 Order to operate dated            2690-000                                          $47.99                $883.09
                                                                        2/6/09
02/27/2009            169      World Wide Express                       CP# 526 Order to operate dated 2/6/09                        2690-000                                          $20.52                $862.57
02/27/2009            170      Kings Cup Inc                            Invoice #1532 CP# 526 Order to operate dated 2/6/09          2690-000                                          $78.94                $783.63
03/04/2009            171      1776 Associates, LTD                     Rent March CP# 526 Order to operate dated 2/6/09             2690-000                                        $3,710.00           ($2,926.37)
03/05/2009                     Aventura Diagnostic Testing Group        10th Distribution Order to operate dated 2/6/09              9999-000            $4,796.96                                        $1,870.59
03/05/2009                     Cooper City Diagnostic                   10th Distribution Order to operate dated 2/6/09              9999-000              $10.00                                         $1,880.59
03/05/2009                     DTG Management                           10th Distribution Order to operate dated 2/6/09              9999-000            $1,065.60                                        $2,946.19
03/05/2009                     Gables Diagnosstic Testing               10th Distribution Order to operate dated 2/6/09              9999-000            $1,520.00                                        $4,466.19
03/05/2009                     Lake Worth Diagnostic Testing            10th Distribution Order to operate dated 2/6/09              9999-000             $186.13                                         $4,652.32
03/05/2009                     Pines Diagnostic Testing                 10th Distribution ML Funding Order to operate dated          9999-000             $240.02                                         $4,892.34
                                                                        2/6/09
03/05/2009            172      Concept 2000                             Payroll 3/1/09 CP# 526 Order to operate dated 2/6/09         2690-000                                        $8,796.50           ($3,904.16)
03/09/2009                     From Account #********0265               Transfer                                                     9999-000           $37,583.19                                      $33,679.03
03/10/2009                     Aventura Diagnostic Testing              11 Distribution 08-19062 cp#526 Order to operate dated       9999-000            $3,362.63                                      $37,041.66
                                                                        2/6/09

                                                                                                                                    SUBTOTALS           $52,428.26              $20,456.70
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                       Page 385 of 635                      Page No: 370               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                    3                                        4                                                    5                    6                       7

   Transaction       Check /                           Paid to/              Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                     $


03/10/2009                     Aventura Diagnostic Testing            11th Distribution cp#526 Order to operate dated 2/6/09         9999-000           $3,362.63                                       $40,404.29
03/10/2009                     DTG Management Inc                     11th Distribution 08-19036 CP# 526 Order to operate            9999-000             $841.54                                       $41,245.83
                                                                      dated 2/6/09
03/10/2009                     DTG Management Inc                     11th Distribution cp# 526 Order to operate dated 2/6/09        9999-000             $841.54                                       $42,087.37
03/10/2009                     Lake Worth Disgnostic Testing          10th Distribution 08-19053 cp# 526 Order to operate            9999-000           $7,073.94                                       $49,161.31
                                                                      dated 2/6/09
03/10/2009                     Aventura Diagnostic Testing            Reversed Deposit **0008 2 11 Distribution 08-*9062             9999-000           ($3,362.63)                                     $45,798.68
                                                                      cp#526
03/10/2009                     DTG Management Inc                     Reversed Deposit **0008 1 11th Distribution 08-*9036           9999-000            ($841.54)                                      $44,957.14
                                                                      cp#526
03/10/2009                     Lake Worth Disgnostic Testing          Reversed Deposit **0008 3 10th Distribution 08-*9053           9999-000           ($7,073.94)                                     $37,883.20
                                                                      cp# 526
03/12/2009            173      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 CP# 526 Order to operate dated            2690-000                                         $277.77           $37,605.43
                                                                      2/6/09
03/12/2009            174      Huneycutt & Associates, CPAs PLLC      Feb 16-Feb 28 2008 Invoice CP# 526 Order to operate            2690-000                                        $6,262.63          $31,342.80
                                                                      dated 2/6/09
03/12/2009            175      Frohme Enterprises, Inc.               Feb 16-Feb 28 2009 Invoice CP# 526 Order to operate            2690-000                                        $6,225.00           $25,117.80
                                                                      dated 2/6/09
03/12/2009            176      Carina Correa                          Reimbursement office equipment, CP# 526 Order to               2690-000                                          $77.36           $25,040.44
                                                                      operate dated 2/6/09
03/12/2009            177      Comcast                                Acct# 8495753921146104 CP# 526 Order to operate                2690-000                                         $439.65           $24,600.79
                                                                      dated 2/6/09
03/12/2009            178      Tech Masters                           CP#526 Order to operate dated 2/6/09 invoice                   2690-000                                        $2,100.00          $22,500.79
                                                                      CMS030109
03/12/2009            179      Tech Masters                           CP#526 Order to operate dated 2/6/09 invoice CMS PI            2690-000                                        $1,615.00          $20,885.79
                                                                      030109
03/12/2009            180      Concept 2000                           Payroll 3/8/09 CP# 526 Order to operate dated 2/6/09           2690-000                                        $7,822.13          $13,063.66
03/17/2009                     Aventura Diagnostic 08-19062           12th Distribution cp # 526Order to operate dated 2/6/09        9999-000           $4,595.96                                       $17,659.62
03/17/2009                     DTG Management 08-19036                12th Distribution cp # 526 Order to operate dated 2/6/09       9999-000           $1,758.20                                       $19,417.82

                                                                                                                                    SUBTOTALS            $7,195.70              $24,819.54
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                        Page 386 of 635                      Page No: 371               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                                          Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                   3                                          4                                                     5                    6                       7

   Transaction       Check /                            Paid to/              Description of Transaction                                Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                     Tran Code            $                     $


03/17/2009                     DTG Management Inc 08-19036             13th Distribution cp # 526 Order to operate dated 2/6/09        9999-000              $90.76                                       $19,508.58
03/17/2009                     DTG of Miami 08-19050                   12th Distributiion cp # 526 Order to operate dated 2/6/09       9999-000             $333.50                                       $19,842.08
03/17/2009                     Gables Diagnostic 08-19066              CP# 526 Order to operate dated 2/6/09                           9999-000            $3,077.21                                      $22,919.29
03/17/2009                     Lake Worth Diagnostic                   12th Distribution cp # 526 Order to operate dated 2/6/09        9999-000            $5,528.46                                      $28,447.75
03/17/2009                     Lake Worth Diagnostic 08-19053          10th Distribution cp # 526 Order to operate dated 2/6/09        9999-000            $7,073.94                                      $35,521.69
03/17/2009                     Pines Diagnostic08-19073                12th Distribution cp # 526 Order to operate dated 2/6/09        9999-000            $2,579.87                                      $38,101.56
03/19/2009            (6)      Merrill Lynch                           Per CP# 608 Funds to pay prior chapter expense Order            1249-000           $10,000.00                                      $48,101.56
                                                                       dated 2/27/09
03/19/2009            181      Concept 2000                            Payroll 03/15/09 CP# 526 Order to operate dated 2/6/09          2690-000                                        $7,712.23          $40,389.33
03/20/2009            182      Florida Health Law Center               CP# 608 Carve out expense order dated 2/27/09                   6700-000                                    $10,000.00             $30,389.33
03/27/2009            183      Concept 2000                            Payroll 03/22/09 CP# 526 Order to operate dated 2/6/09          2690-000                                        $7,078.92          $23,310.41
03/31/2009            184      Frohme Enterprises, Inc.                March 2009 Invoice KW 90-05 CP# 526 Order to                    2690-000                                        $9,600.00          $13,710.41
                                                                       operate dated 2/6/09
03/31/2009            185      Huneycutt & Associates, CPAs PLLC       March 2009 Invoice # 15 CP# 526 Order to operate dated          2690-000                                        $1,850.00           $11,860.41
                                                                       2/6/09
03/31/2009            186      Huneycutt & Associates, CPAs PLLC       March 2009 Invoice # 16 CP# 526 Order to operate dated          2690-000                                        $2,200.00            $9,660.41
                                                                       2/6/09
03/31/2009            187      Max Power                               Computer Invoices # CP# 526 Order to operate dated              2990-000                                         $200.00             $9,460.41
                                                                       2/6/09
03/31/2009            188      Heriberto Colon                         Refund patient duplicate payment CP#526 Order to                2690-000                                         $678.29             $8,782.12
                                                                       operate dated 2/6/09
04/02/2009            189      1776 Associates, LTD                    Rent April CP# 526 Order to operate dated 2/6/09                2690-000                                        $3,710.00            $5,072.12
04/06/2009                     Aventura Diagnostic                     15th Distribution ERA CP# 526 Order to operate dated            9999-000             $484.64                                         $5,556.76
                                                                       2/6/09
04/06/2009                     Aventura Diagnostic                     12th Distribution ERA CP# 526 Order to operate dated            9999-000             $557.49                                            $6,114.25
                                                                       2/6/09
04/06/2009                     Aventura Diagnostic                     14th Distribution ERA CP# 526 Order to operate dated            9999-000            $1,007.93                                        $7,122.18
                                                                       2/6/09


                                                                                                                                      SUBTOTALS           $30,733.80              $43,029.44
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 387 of 635                      Page No: 372             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                    3                                        4                                                  5                    6                     7

   Transaction       Check /                            Paid to/              Description of Transaction                            Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                     $


04/06/2009                     Aventura Diagnostic                     13th Distribution EOB CP# 526 Order to operate dated        9999-000            $2,778.30                                        $9,900.48
                                                                       2/6/09
04/06/2009                     Aventura Diagnostic Testing             13th Distribution MLCase # 08-19029 CP# 526 Order to        9999-000            $2,778.30                                    $12,678.78
                                                                       operate dated 2/6/09
04/06/2009                     Diagnostic Testing Group                13th Distribution ERA CP# 526 Order to operate dated        9999-000              $96.46                                     $12,775.24
                                                                       2/6/09
04/06/2009                     Diagnostic Testing Group                15th Distribution ERA CP# 526 Order to operate dated        9999-000            $1,507.99                                    $14,283.23
                                                                       2/6/09
04/06/2009                     DTG Management                          13th Distribution ML Case # 08-19029 CP# 526 Order          9999-000            $3,091.48                                    $17,374.71
                                                                       to operate dated 2/6/09
04/06/2009                     Gables Diagnostic Testing               13th Distribution ML Case # 08-19029 CP# 526 Order          9999-000            $3,468.86                                    $20,843.57
                                                                       to operate dated 2/6/09
04/06/2009                     Gables Diagnostic Testing Group         13th Distribution EOB CP# 526 Order to operate dated        9999-000            $3,468.86                                    $24,312.43
                                                                       2/6/09
04/06/2009                     Lake Worth Diagnostic Testing           13th Distribution EOB CP# 526 Order to operate dated        9999-000           $12,328.76                                    $36,641.19
                                                                       2/6/09
04/06/2009                     Lake Worth Diagnostic Testing           13th distribution ML Case # 08-19029 CP# 526 Order to       9999-000           $12,328.76                                    $48,969.95
                                                                       operate dated 2/6/09
04/06/2009                     Lake Worth Diagnostic Testing Group     14th Distribution ERA CP# 526 Order to operate dated        9999-000             $448.58                                     $49,418.53
                                                                       2/6/09
04/06/2009                     Lake Worth Diagnostic Testing Group     15th Distribution ERA CP# 526 Order to operate dated        9999-000            $1,391.92                                    $50,810.45
                                                                       2/6/09
04/06/2009                     Lake Worth Diagnostic Testing Group     16th Distribution ERA CP# 526 Order to operate dated        9999-000            $2,227.99                                    $53,038.44
                                                                       2/6/09
04/06/2009                     Pines Diagnostic Testing Group          15th Distribution ERA CP# 526 Order to operate dated        9999-000            $1,814.53                                    $54,852.97
                                                                       2/6/09
04/06/2009                     Pines Diagnostic Testing Group          13th Distribution EOB CP# 526 Order to operate dated        9999-000            $8,390.32                                    $63,243.29
                                                                       2/6/09
04/06/2009                     Pines Dianostic Testing Group           14th Distribution ERA CP# 526 Order to operate dated        9999-000             $247.56                                     $63,490.85
                                                                       2/6/09
                                                                                                                                  SUBTOTALS           $56,368.67                   $0.00
                                                          Case 08-19029-LMI         Doc 1541 Filed
                                                                                          FORM   2 04/22/21                      Page 388 of 635                      Page No: 373               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                 3                                           4                                                   5                     6                       7

   Transaction       Check /                            Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                   Tran Code            $                     $


04/06/2009            190      Concept 2000                            Payroll 03/29/09 CP# 526 Order to operate dated 2/6/09        2690-000                                        $4,433.82          $59,057.03
04/07/2009            191      FEDERAL EXPRESS                         Shipping Case # 08-19029 CP# 526 Order to operate             2690-000                                         $340.18           $58,716.85
                                                                       dated 2/6/09
04/08/2009            192      Gables Diagnostic Testing Group         Reverse check # 3972 incorrect bank account                   9999-000                                        $3,468.86          $55,247.99
04/08/2009            193      Aventura Diagnostic                     Reverse Check # 5577 incorrect bank account                   9999-000                                        $2,778.30          $52,469.69
04/08/2009            194      Pines Diagnostic Testing Group          Reverse check # 4157 incorrect bank account                   9999-000                                        $8,390.32          $44,079.37
04/08/2009            195      Lake Worth Diagnostic Testing Group     Reverse check # 6660 incorrect bank account                   9999-000                                    $12,328.76             $31,750.61
04/09/2009                     Pines Diagnostic Testing Group          13th Distribution CP# 526 Order to operate dated 2/6/09       9999-000           $8,390.32                                       $40,140.93
04/15/2009            196      Concept 2000                            Payroll 04/05/09 CP# 526 Order to operate dated 2/6/09        2690-000                                        $3,150.75          $36,990.18
04/16/2009            197      FLORIDA POWER & LIGHT COMPANY           Account # 97273-0896 CP# 526 Order to operate dated           2690-000                                         $282.30           $36,707.88
                                                                       2/6/09
04/16/2009            198      Kings Cup Inc                           Invoice #1681 CP# 526 Order to operate dated 2/6/09           2690-000                                          $57.88           $36,650.00
04/16/2009            199      Toshiba Business Solutions of Florida   Invoice # 871878 CP# 526 Order to operate dated               2690-000                                         $225.00           $36,425.00
                                                                       2/6/09
04/16/2009            200      Medical Arts Press                      Invoice # 1336738 Supplies for billing CP# 526 Order to       2690-000                                          $60.34           $36,364.66
                                                                       operate dated 2/6/09
04/16/2009            201      Medical Arts Press                      Invoice # 1347412 Supplies for billing CP# 526 Order to       2690-000                                         $166.23           $36,198.43
                                                                       operate dated 2/6/09
04/16/2009            202      Tech Masters                            CP#526 Order to operate dated 2/6/09 invoice CMS PI           2690-000                                        $1,615.00          $34,583.43
                                                                       040109
04/16/2009            203      World Wide Express                      Courier Services Invoices #1910,6787,9748 CP# 526             2690-000                                          $38.06           $34,545.37
                                                                       Order to operate dated 2/6/09
04/16/2009            204      Carina Correa                           Reimbursement office equipment, CP# 526 Order to              2690-000                                          $74.18           $34,471.19
                                                                       operate dated 2/6/09 00898 & 00897
04/16/2009            205      Frohme Enterprises, Inc.                March 16-31 2009 Invoice KW 90-06 CP# 526 Order to            2690-000                                        $8,250.00          $26,221.19
                                                                       operate dated 2/6/09
04/16/2009            206      Comcast                                 April Acct# 8495753921146104 CP# 526 Order to                 2690-000                                         $441.11           $25,780.08
                                                                       operate dated 2/6/09


                                                                                                                                    SUBTOTALS            $8,390.32              $46,101.09
                                                          Case 08-19029-LMI         Doc 1541 Filed
                                                                                          FORM   2 04/22/21                      Page 389 of 635                      Page No: 374               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                 3                                            4                                                   5                    6                       7

   Transaction       Check /                            Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                   Tran Code            $                     $


04/16/2009            207      Toshiba Business Solutions of Florida   Invoice # 903726 CP# 526 Order to operate dated               2690-000                                         $328.60           $25,451.48
                                                                       2/6/09
04/16/2009            208      Concept 2000                            Payroll 04/12/09 CP# 526 Order to operate dated 2/6/09        2690-000                                        $3,147.96          $22,303.52
04/22/2009                     Aventura Diagnostic                     19th Distribution cp 526 Order to operate dated 2/6/09        9999-000             $114.26                                       $22,417.78
04/22/2009                     Aventura Diagnostic                     15th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $3,722.20                                      $26,139.98
04/22/2009                     Aventura Diagnostic                     14th Distribution cp 526 Order to operate dated 2/6/09        9999-000           $15,559.47                                      $41,699.45
04/22/2009                     Cooper City Diagnostic                  14th Distribution cp 526 Order to operate dated 2/6/09        9999-000              $61.25                                       $41,760.70
04/22/2009                     Cooper City Diagnostic                  15th Distribution cp 526 Order to operate dated 2/6/09        9999-000             $500.00                                       $42,260.70
04/22/2009                     Diagnistic Testing Group                19th Distribtuion cp 526 Order to operate dated 2/6/09        9999-000             $107.18                                       $42,367.88
04/22/2009                     DTG Management                          15th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $1,180.58                                      $43,548.46
04/22/2009                     DTG Management                          14th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $8,759.92                                      $52,308.38
04/22/2009                     Gables Diagnostic                       15th Distribution cp 526 Order to operate dated 2/6/09        9999-000              $50.00                                       $52,358.38
04/22/2009                     Gables Diagnostic                       14th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $1,694.17                                      $54,052.55
04/22/2009                     Lake Worth Diagnostic                   14th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $7,273.86                                      $61,326.41
04/22/2009                     Lake Worth Disgnostic                   15th Distribution cp 526 Order to operate dated 2/6/09        9999-000             $266.55                                       $61,592.96
04/22/2009                     Lake Worth Disgnostic                   19th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $1,024.25                                      $62,617.21
04/22/2009                     Pines Diagnostic                        15th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $1,174.07                                      $63,791.28
04/22/2009                     Pines Diagnostic                        14th Distributionh cp 526 Order to operate dated 2/6/09       9999-000            $4,569.85                                      $68,361.13
04/24/2009                     Aventura Diagnostic                     16th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $8,228.40                                      $76,589.53
04/24/2009                     Cooper City Diagnostic                  16th Distribution cp 526 Order to operate dated 2/6/09        9999-000             $499.00                                       $77,088.53
04/24/2009                     DTG Management                          16th Distributiion cp 526 Order to operate dated 2/6/09       9999-000            $6,847.34                                      $83,935.87
04/24/2009                     DTG Miami Inc part of deposit 100022    16th Distribution cp 526 Order to operate dated 2/6/09        9999-000             $615.00                                       $84,550.87
                                                                       this check is part of deposit # 100022
04/24/2009                     Gables Diagnostic                       15th Distribution cp 526 Order to operate dated 2/6/09        9999-000             $500.00                                       $85,050.87
04/24/2009                     Lake Worth Diagnostic                   16th Distribution cp 526 Order to operate dated 2/6/09        9999-000            $3,347.55                                      $88,398.42
04/24/2009                     Pines Diagnistic                        16th Distribtuion cp 526 Order to operate dated 2/6/09        9999-000            $2,655.16                                      $91,053.58



                                                                                                                                    SUBTOTALS           $68,750.06                   $3,476.56
                                                             Case 08-19029-LMI        Doc 1541 Filed
                                                                                            FORM   2 04/22/21                     Page 390 of 635                      Page No: 375               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                              N.A.
Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                    3                                           4                                                  5                    6                       7

   Transaction       Check /                               Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                            Received From                                                                 Tran Code            $                     $


04/24/2009            209      Frohme Enterprises, Inc.                  April 1-15 2009 Invoice KW 90-07 CP# 526 Order to            2690-000                                        $6,000.00          $85,053.58
                                                                         operate dated 2/6/09
04/24/2009            210      Huneycutt & Associates, CPAs PLLC         Invoice # 200904013 CP# 526 Order to operate dated           2690-000                                        $2,100.00          $82,953.58
                                                                         2/6/09
04/24/2009            211      Max Power                                 Computer Invoices # 3532 CP# 526 Order to operate            2990-000                                         $250.00           $82,703.58
                                                                         dated 2/6/09
04/24/2009            212      Max Power                                 Computer Invoices # 3524 CP# 526 Order to operate            2990-000                                         $100.00           $82,603.58
                                                                         dated 2/6/09
04/24/2009            213      Huneycutt & Associates, CPAs PLLC         Invoice # 17 CP# 526 Order to operate dated 2/6/09           2690-000                                        $1,550.00          $81,053.58
04/24/2009            214      1776 Associates, LTD                      After hour access cards CP# 526 Order to operate dated       2690-000                                          $30.00           $81,023.58
                                                                         2/6/09 J3-53093
04/24/2009            215      Carina Correa                             Reimbursement office equipment, CP# 526 Order to             2690-000                                         $443.03           $80,580.55
                                                                         operate dated 2/6/09 # 472305958-001
04/24/2009            216      Sunshine Mesenger Service                 CP# 526 Order to operate dated 2/6/09 Courier                2690-000                                         $221.20           $80,359.35
04/24/2009            217      Trustee Services, Inc.                    CP# 526 Order to operate dated 2/6/09 Reimbursement          2690-000                                        $1,890.00          $78,469.35
                                                                         postage
04/29/2009                     Gable Diagonistic Testing Group           Reverse check # 192                                          9999-000           $3,468.86                                       $81,938.21
04/29/2009            218      Concept 2000                              Payroll 04/19/09 CP# 526 Order to operate dated 2/6/09       2690-000                                        $3,247.89          $78,690.32
04/30/2009                     Gables                                    returned check                                               9999-000           ($3,468.86)                                     $75,221.46
05/04/2009                     Aventura Diagnostic                       17th Distribution cp 526 Order to operate dated 2/6/09       9999-000           $3,082.15                                       $78,303.61
05/04/2009                     DTG Management                            17th Distribution cp 526 Order to operate dated 2/6/09       9999-000           $1,419.79                                       $79,723.40
05/04/2009                     DTG Miami                                 17th Distribution cp 526 Order to operate dated 2/6/09       9999-000             $564.37                                       $80,287.77
05/04/2009                     Gables Diagnostic                         17th Distribution cp 526 Order to operate dated 2/6/09       9999-000             $762.15                                       $81,049.92
05/04/2009                     Lakeworth Diagnostic                      17th Distribution cp 526 Order to operate dated 2/6/09       9999-000           $2,661.87                                        $83,711.79
05/04/2009                     Pines Diagnostic                          17th Distribution cp 526 Order to operate dated 2/6/09       9999-000              $90.70                                       $83,802.49
05/04/2009            (72)     Lakeworth Diagnostic                      17th Distribution cp 526 Order to operate dated 2/6/09       1121-000              $64.00                                       $83,866.49
05/04/2009            219      BankAtlantic                              Image Fees CP# 526 Order to operate dated 2/6/09             2690-000                                          $12.00           $83,854.49
05/04/2009            220      Toshiba Business Solutions of Florida     Invoice #   CP# 526 Order to operate dated 2/6/09            2690-000                                         $655.84           $83,198.65

                                                                                                                                     SUBTOTALS            $8,645.03              $16,499.96
                                                             Case 08-19029-LMI        Doc 1541 Filed
                                                                                            FORM   2 04/22/21                      Page 391 of 635                      Page No: 376               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                                          Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                    3                                           4                                                  5                     6                       7

   Transaction       Check /                               Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                            Received From                                                                  Tran Code            $                     $


05/04/2009            221      FLORIDA POWER & LIGHT COMPANY             Account # 97273-0896 CP# 526 Order to operate dated           2690-000                                         $275.65           $82,923.00
                                                                         2/6/09
05/04/2009            222      Kings Cup Inc                             Invoice #1719,1793,1471,1572,1631 CP# 526 Order to            2690-000                                         $242.73           $82,680.27
                                                                         operate dated 2/6/09
05/04/2009            223      1776 Associates, LTD                      Rent May CP# 526 Order to operate dated 2/6/09                2690-000                                        $3,710.00          $78,970.27
05/06/2009            224      Concept 2000                              Payroll 04/26/09 CP# 526 Order to operate dated 2/6/09        2690-000                                        $3,078.59          $75,891.68
05/07/2009            225      Concept 2000                              Payroll 05/3/09 CP# 526 Order to operate dated 2/6/09         2690-000                                        $3,182.95          $72,708.73
05/08/2009            226      Frohme Enterprises, Inc.                  Feb 1-15 2009 Invoice KW 09-03 CP# 526 Order to               2690-000                                        $8,550.00          $64,158.73
                                                                         operate dated 2/6/09
05/08/2009            227      Frohme Enterprises, Inc.                  April 16-30 2009 Invoice KW 09-08 CP# 526 Order to            2690-000                                        $6,000.00          $58,158.73
                                                                         operate dated 2/6/09
05/08/2009            228      Huneycutt & Associates, CPAs PLLC         Invoice # 20090501 CP# 526 Order to operate dated             2690-000                                        $5,369.49          $52,789.24
                                                                         2/6/09
05/08/2009            229      Trustee Services, Inc.                    CP# 526 Order to operate dated 2/6/09 Reimbursement           2690-000                                         $195.34           $52,593.90
                                                                         postage Invoice # 1072
05/08/2009            230      Comcast                                   May Acct# 8495753921146104 CP# 526 Order to                   2690-000                                         $439.98           $52,153.92
                                                                         operate dated 2/6/09
05/08/2009            231      Tech Masters                              CP#526 Order to operate dated 2/6/09 invoice CMS PI           2690-000                                         $680.00           $51,473.92
                                                                         -050109
05/08/2009            232      Sunshine Mesenger Service                 CP#526 Order to operate dated 2/6/09 Courier                  2690-000                                          $46.34           $51,427.58
05/11/2009                     Aventura Diagnostic                       22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000           $2,742.65                                       $54,170.23
05/11/2009                     Aventura Diagnostic                       22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000           $3,771.10                                       $57,941.33
05/11/2009                     Diagnostic Testing                        22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000             $211.22                                       $58,152.55
05/11/2009                     Diagnostic Testing                        22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000           $1,730.08                                       $59,882.63
05/11/2009                     Diagnostic Testing                        22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000           $1,850.34                                       $61,732.97
05/11/2009                     Gables Diagnostic                         22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000             $491.84                                       $62,224.81
05/11/2009                     Lake Worth                                22nd Distributiion cp 526 Order to operate dated 2/6/09       9999-000           $5,407.81                                       $67,632.62
05/11/2009                     Lake Worth Diagnostic                     22nd Distribution cp 526 Order to operate dated 2/6/09        9999-000             $275.49                                        $67,908.11

                                                                                                                                      SUBTOTALS           $16,480.53              $31,771.07
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                       Page 392 of 635                      Page No: 377               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                 3                                           4                                                   5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                   Tran Code            $                     $


05/11/2009                     Pines Diagnostic                       22nd Distribution cp 526 Order to operate dated 2/6/09         9999-000             $514.04                                       $68,422.15
05/11/2009                     Pines Diagnostic                       22nd Distribution cp 526 Order to operate dated 2/6/09         9999-000             $544.25                                       $68,966.40
05/11/2009            (64)     Aventura Diagnostic                    21st Distribution cp 526 Order to operate dated 2/6/09         1121-000              $32.32                                       $68,998.72
05/15/2009            233      Concept 2000                           Payroll 05/10/09 CP# 526 Order to operate dated 2/6/09         2690-000                                        $3,192.37          $65,806.35
05/18/2009                     Aventura Diagnostic                    26 distribution cp 701 Order to operate dated 5/20/09          9999-000             $930.06                                       $66,736.41
05/22/2009                     Aventura Diagnostic                    Pre Sale AR19th Distribution cp#701 Order to operate           9999-000           $9,154.11                                       $75,890.52
                                                                      dated 5/20/09
05/22/2009                     Diagnostic Testing Group               23 ERA Distribution cp#701 Order to operate dated              9999-000             $599.27                                       $76,489.79
                                                                      5/20/09
05/22/2009                     DTG Management Inc                     Pre Sale AR19th Distribution cp#701 Order to operate           9999-000             $414.99                                       $76,904.78
                                                                      dated 5/20/09
05/22/2009                     Lake Worth Diagnostic                  23 ERA Distribution cp#701 Order to operate dated              9999-000             $195.57                                       $77,100.35
                                                                      5/20/09
05/22/2009                     Lake Worth Diagnostic                  Pre Sale AR19th Distribution cp#701 Order to operate           9999-000             $400.69                                       $77,501.04
                                                                      dated 5/20/09
05/22/2009                     Pines Diagnostic                       Pre Sale AR19th Distribution cp#701 Order to operate           9999-000             $890.54                                       $78,391.58
                                                                      dated 5/20/09
05/22/2009            234      Concept 2000                           Payroll 05/17/09 CP# 701 Order to operate dated 5/20/09        2690-000                                        $3,192.37          $75,199.21
05/25/2009                     Aventura Diagnostic                    24 ERA Distribution cp# 701 Order to operate dated             9999-000           $1,208.90                                        $76,408.11
                                                                      5/20/09
05/25/2009                     Aventura Diagnostic                    20th Distribution cp# 701 Order to operate dated 5/20/09       9999-000           $5,710.73                                        $82,118.84
05/25/2009                     Cooper City Diagnostic                 20th Distribution cp#701 Order to operate dated 5/20/09        9999-000           $1,650.00                                       $83,768.84
05/25/2009                     Diagnostic Testing Gropu               24 ERA Distribution cp# 701 Order to operate dated             9999-000             $973.45                                       $84,742.29
                                                                      5/20/09
05/25/2009                     DTG Management                         20th Distribution cp 701 Order to operate dated 5/20/09        9999-000           $3,045.18                                       $87,787.47
05/25/2009                     DTG of Miami                           20th Distribution cp# 701 Order to operate dated 5/20/09       9999-000             $630.00                                       $88,417.47
05/25/2009                     Gables Diagnostic                      20th Distribution cp# 701 Order to operate dated 5/20/09       9999-000             $700.00                                        $89,117.47



                                                                                                                                    SUBTOTALS           $27,594.10                   $6,384.74
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                      Page 393 of 635                      Page No: 378               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                  3                                          4                                                   5                     6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                     $


05/25/2009                     Lake Worth Diagnostic                   24 ERA Distribution cp# 701 Order to operate dated            9999-000             $763.36                                       $89,880.83
                                                                       5/20/09
05/25/2009                     Lake Worth Diagnostic                   20th Distribution cp#701 Order to operate dated 5/20/09       9999-000           $6,103.61                                       $95,984.44
05/25/2009                     Pines Diagnostic                        20th Distribution cp# 701Order to operate dated 5/20/09       9999-000           $1,619.97                                       $97,604.41
05/27/2009            235      City of Plantation                      Invoice # FH00002546 CP# 701 Order to operate dated           2690-000                                         $131.00           $97,473.41
                                                                       5/20/09
05/27/2009            236      Kings Cup Inc                           Invoice #1855 CP# 701 Order to operate dated 5/20/09          2690-000                                         $108.62           $97,364.79
05/27/2009            236      Kings Cup Inc                           Invoice #1855 CP# 701 Order to operate dated 5/20/09          2690-003                                        ($108.62)          $97,473.41
05/27/2009            237      Huneycutt & Associates, CPAs PLLC       Invoice # 200905003 CP# 701 Order to operate dated            2690-000                                        $2,050.00          $95,423.41
                                                                       5/20/09 May 1-15 2009
05/27/2009            238      Max Power                               Computer Invoices # 3597 CP# 701 Order to operate             2990-000                                         $300.00           $95,123.41
                                                                       dated 5/20/09
05/27/2009            239      World Wide Express                      Courier Services Invoices #130527 CP# 701 Order to            2690-000                                          $27.74           $95,095.67
                                                                       operate dated 5/20/09
05/27/2009            240      Frohme Enterprises, Inc.                May 1-15 2009 Invoice KW 09-09 CP# 701 Order to               2690-000                                        $6,000.00          $89,095.67
                                                                       operate dated 5/20/09
05/27/2009            241      World Wide Express                      Courier Services Invoices #144318 CP# 701 Order to            2690-000                                          $29.68           $89,065.99
                                                                       operate dated 5/20/09
05/27/2009            242      Sunshine Mesenger Service               Invoice # 190508 CP# 701 Order to operate dated               2690-000                                         $167.38           $88,898.61
                                                                       5/20/09 Courier
05/27/2009            242      Sunshine Mesenger Service               Invoice # 190508 CP# 701 Order to operate dated               2690-003                                        ($167.38)          $89,065.99
                                                                       5/20/09 Courier
05/27/2009            243      Sunshine Mesenger Service               Invoice # 190802 CP# 701 Order to operate dated               2690-000                                          $53.30           $89,012.69
                                                                       5/20/09 Courier
05/27/2009            244      1776 Associates, LTD                    Rent June CP#701 Order to operate dated 5/20/09               2690-000                                        $3,710.00          $85,302.69
05/27/2009            245      Kings Cup Inc                           Invoice #1855 CP# 701 Order to operate dated 5/20/09          2690-000                                          $79.38           $85,223.31
05/30/2009            246      Concept 2000                            Payroll 05/24/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $3,203.48          $82,019.83
06/04/2009            247      Comcast                                 June Acct# 8495753921146104 CP# 701 Order to                  2690-000                                         $439.98           $81,579.85
                                                                       operate dated 5/20/09

                                                                                                                                    SUBTOTALS            $8,486.94              $16,024.56
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 394 of 635                      Page No: 379               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                    3                                        4                                                   5                    6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                     $


06/04/2009            248      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 CP# 701 Order to operate dated           2690-000                                         $312.67           $81,267.18
                                                                      5/20/09
06/04/2009            249      Kings Cup Inc                          Invoice #1914 CP# 701 Order to operate dated 5/20/09          2690-000                                          $10.75           $81,256.43
06/04/2009            250      Tech Masters                           CP# 701 Order to operate dated 5/20/09 invoice CMS PI         2690-000                                         $680.00           $80,576.43
                                                                      -060109
06/04/2009            251      Frohme Enterprises, Inc.               May 16-31 2009 Invoice KW 09-09 CP# 701 Order to              2690-000                                        $6,000.00          $74,576.43
                                                                      operate dated 5/20/09
06/04/2009            252      Huneycutt & Associates, CPAs PLLC      Invoice # 200906001 CP# 701Order to operate dated             2690-000                                        $1,150.00          $73,426.43
                                                                      5/20/09 May 16-31 2009
06/06/2009            253      Concept 2000                           Payroll 05/31/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $3,011.97          $70,414.46
06/12/2009                     Aventura Diagnostic                    25 ERA Distribution cp 701 Order to operate dated             9999-000             $299.93                                       $70,714.39
                                                                      5/20/09
06/12/2009                     Aventura Diagnostic                    26 ERAA Distribution cp 701 Order to operate dated            9999-000             $710.52                                       $71,424.91
                                                                      5/20/09
06/12/2009                     Aventura Diagnostic                    21 Distribution cp 701 Order to operate dated 5/20/09         9999-000           $10,050.55                                      $81,475.46
06/12/2009                     Aventura Diagnostic Testing            28 ERA Distribution cp 701 Order to operate dated             9999-000            $3,210.36                                      $84,685.82
                                                                      5/20/09
06/12/2009                     Cooper City Diagnostic                 22 Distribution cp 701 Order to operate dated 5/20/09         9999-000            $1,925.00                                      $86,610.82
06/12/2009                     Diagnostic Testing Group               28 ERA Distribution cp 701 Order to operate dated             9999-000            $1,148.65                                      $87,759.47
                                                                      5/20/09
06/12/2009                     DTG Management                         22 Distribution cp 701 Order to operate dated 5/20/09         9999-000             $326.57                                       $88,086.04
06/12/2009                     DTG Management                         21 Distribution cp 701 Order to operate dated 5/20/09         9999-000             $982.64                                       $89,068.68
06/12/2009                     DTG Management                         22 Distribution cp 701 Order to operate dated 5/20/09         9999-000            $2,085.41                                      $91,154.09
06/12/2009                     Gables Diagnostic Group                21 Distribution cp 701 Order to operate dated 5/20/09         9999-000            $1,822.95                                      $92,977.04
06/12/2009                     Lake Worth Diagnostic                  26 ERA Distribution cp 701 Order to operate dated             9999-000            $1,825.15                                      $94,802.19
                                                                      5/20/09
06/12/2009                     Lake Worth Diagnostic                  25 ERA Distribution cp 701 Order to operate dated             9999-000            $1,883.11                                      $96,685.30
                                                                      5/20/09
06/12/2009                     Lake Worth Diagnostic                  21 Distribution cp 701 Order to operate dated 5/20/09         9999-000            $2,931.45                                      $99,616.75
                                                                                                                                   SUBTOTALS           $29,202.29              $11,165.39
                                                          Case 08-19029-LMI         Doc 1541 Filed
                                                                                          FORM   2 04/22/21                      Page 395 of 635                      Page No: 380               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                    3                                         4                                                  5                     6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                     $


06/12/2009                     Lake Worth Diagnostic                   22 Distribution cp 701 Order to operate dated 5/20/09         9999-000           $5,753.42                                      $105,370.17
06/12/2009                     Lake Woth Diagnostic                    24 ERA Distribution cp 701 Order to operate dated             9999-000           $3,158.91                                      $108,529.08
                                                                       5/20/09 open item
06/12/2009                     Pines Diagnostic                        25 ERA Distribution cp 701 Order to operate dated             9999-000             $102.20                                      $108,631.28
                                                                       5/20/09
06/12/2009                     Pines Diagnostic                        21 Distribution cp 701 Order to operate dated 5/20/09         9999-000           $1,840.00                                      $110,471.28
06/12/2009                     Pines Diagnostic Testing                22 Distribution cp 701 Order to operate dated 5/20/09         9999-000           $1,495.94                                       $111,967.22
06/12/2009                     Pines Diagnostic Testing Group          28 ERA Distribution cp 701 Order to operate dated             9999-000           $1,390.81                                      $113,358.03
                                                                       5/20/09
06/12/2009            (44)     Diagnostic Testing Group                25 ERA Distribution cp 701 Order to operate dated             1121-000             $439.01                                      $113,797.04
                                                                       5/20/09
06/12/2009            (64)     Aventura Diagnostic Testing             22 Distribution cp 701Order to operate dated 5/20/09          1121-000           $6,555.41                                      $120,352.45
06/12/2009            (64)     Cardiac                                 Correction Deposit # 38                                       1121-000             $100.00                                      $120,452.45
06/12/2009            (72)     Gables Diagnostic Testing Group         25 ERA Distributiion cp 701 Order to operate dated            1121-000             $357.41                                      $120,809.86
                                                                       5/20/09
06/16/2009            254      Concept 2000                            Payroll 06/07/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $3,147.96         $117,661.90
06/18/2009            255      Reserve Account                         Postage to financial institutions CP# 701 Order to            2990-000                                          $11.52          $117,650.38
                                                                       operate dated 5/20/09
06/19/2009            256      Kings Cup Inc                           Invoice #1970 CP# 701 Order to operate dated 5/20/09          2690-000                                          $90.38          $117,560.00
06/19/2009            257      Toshiba Business Solutions of Florida   Invoice #925876    CP# 701 Order to operate dated             2690-000                                         $674.08          $116,885.92
                                                                       5/20/09
06/19/2009            258      Frohme Enterprises, Inc.                June 1-15 2009 Invoice KW 09-11 CP# 701 Order to              2690-000                                        $6,000.00         $110,885.92
                                                                       operate dated 5/20/09
06/19/2009            259      Elvira Kunz Executrix                   Courier Services Invoices #087921 CP# 701 Order to            7100-003                                          $91.22          $110,794.70
                                                                       operate dated 5/20/09
06/19/2009            259      Elvira Kunz Executrix                   Courier Services Invoices #087921 CP# 701 Order to            7100-003                                         ($91.22)         $110,885.92
                                                                       operate dated 5/20/09
06/19/2009            260      World Wide Express                      Courier Services Invoices #087921 CP# 701 Order to            2690-000                                          $91.22          $110,794.70
                                                                       operate dated 5/20/09

                                                                                                                                    SUBTOTALS           $21,193.11              $10,015.16
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 396 of 635                      Page No: 381               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                           4                                                  5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                     $


06/19/2009            261      World Wide Express                     Courier Services Invoices #103125 CP# 701 Order to            2690-000                                         $163.35          $110,631.35
                                                                      operate dated 5/20/09
06/19/2009            262      Kings Cup Inc                          Invoice #1973 CP# 701 Order to operate dated 5/20/09          2690-000                                          $29.24           $110,602.11
06/19/2009            263      Comcast                                July Acct# 8495753921146104 CP# 701 Order to                  2690-000                                         $443.41          $110,158.70
                                                                      operate dated 5/20/09
06/22/2009                     Aventura Diagnostic                    30 ERA Distribution cp # 701 Order to operate dated           9999-000             $991.54                                       $111,150.24
                                                                      5/20/09
06/22/2009                     Aventura Gisgnostic                    Pre Sale AR 23 Distribution cp # 701 Order to operate         9999-000           $7,805.00                                      $118,955.24
                                                                      dated 5/20/09
06/22/2009                     Diagnostic Testing                     30 ERA Distribution cp # 701 Order to operate dated           9999-000             $100.00                                      $119,055.24
                                                                      5/20/09
06/22/2009                     DTG Miami                              23 Distribution cp # 701 Order to operate dated 5/20/09       9999-000           $1,125.00                                      $120,180.24
06/22/2009                     DTG of Miami                           23 Distribution cp # 701 Order to operate dated 5/20/09       9999-000             $109.98                                      $120,290.22
06/22/2009                     Gables Diagnostic                      23 Distribution cp # 701 Order to operate dated 5/20/09       9999-000             $300.00                                      $120,590.22
06/22/2009                     Lake Worth Diagnostic                  23 Distribution cp # 701 Order to operate dated 5/20/09       9999-000           $2,653.71                                      $123,243.93
06/22/2009                     Pines Disgnostic                       23 Distribution cp # 701 Order to operate dated 5/20/09       9999-000             $131.97                                      $123,375.90
06/22/2009            (72)     Gables Diagnistic                      30 ERA Distribution cp # 701 Order to operate dated           1121-000             $100.00                                      $123,475.90
                                                                      5/20/09
06/24/2009            264      Concept 2000                           Payroll 06/14/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,831.56         $120,644.34
06/26/2009            265      Sunshine State Messenger               Invoice # 190508 CP# 701 Order to operate dated               2690-000                                         $167.38          $120,476.96
                                                                      5/20/09 courier
06/26/2009            266      Concept 2000                           Payroll 06/21/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,903.72         $117,573.24
06/30/2009            267      Sandirose Magdar                       Time period 10/23/08-5/5/09   CP# 701 Order to operate        2690-000                                        $5,310.00         $112,263.24
                                                                      dated 5/20/09
07/06/2009            268      1776 Associates, LTD                   Rent July CP#701 Order to operate dated 5/20/09               2690-000                                        $1,200.00          $111,063.24
07/06/2009            269      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 CP# 701 Order to operate dated           2690-000                                         $113.00          $110,950.24
                                                                      5/20/09
07/06/2009            270      Frohme Enterprises, Inc.               June 16-30 2009 Invoice KW 09-12 CP# 701 Order to             2690-000                                        $3,300.00         $107,650.24
                                                                      operate dated 5/20/09
                                                                                                                                   SUBTOTALS           $13,317.20              $16,461.66
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                      Page 397 of 635                      Page No: 382               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                  3                                           4                                                  5                     6                       7

   Transaction       Check /                             Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                          Received From                                                                  Tran Code            $                     $


07/06/2009            271      Huneycutt & Associates, CPAs PLLC       Invoice # 200906004 CP# 701 Order to operate dated            2690-000                                        $1,000.00         $106,650.24
                                                                       5/20/09 June 1-15 2009
07/06/2009            272      Huneycutt & Associates, CPAs PLLC       Invoice # 200907001 CP# 701Order to operate dated             2690-000                                        $1,850.00         $104,800.24
                                                                       5/20/09 June 16-30 2009
07/06/2009            273      Tech Masters                            CP# 701 Order to operate dated 5/20/09 invoice CMS PI         2690-000                                         $680.00          $104,120.24
                                                                       -070109
07/06/2009            274      Conference America                      Conference Calls CP# 701 Order to operate dated 5/20/09       2690-000                                         $160.94          $103,959.30
07/07/2009            275      Concept 2000                            Payroll 06/28/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,748.29         $101,211.01
07/10/2009                     Avenrtura Diagnostic                    25th Distribution cp 701 Order to operate dated 5/20/09       9999-000           $1,187.00                                      $102,398.01
07/10/2009                     DTG Management                          25th Distribution cp 701 Order to operate dated 5/20/09       9999-000             $325.00                                      $102,723.01
07/10/2009                     DTG of Miami                            25th Distribution cp 701 Order to operate dated 5/20/09       9999-000             $320.16                                      $103,043.17
07/10/2009                     Gables Diagnostic                       25th Distribution cp 701 Order to operate dated 5/20/09       9999-000              $25.00                                      $103,068.17
07/10/2009                     Lake Worth Diagnostic                   17 ERA Distribution cp 701 Order to operate dated             9999-000             $991.63                                      $104,059.80
                                                                       5/20/09
07/10/2009                     Pines Diagnostic                        17 ERA Diatribution cp 701 Order to operate dated             9999-000              $53.87                                      $104,113.67
                                                                       5/20/09
07/11/2009            276      Concept 2000                            Payroll 07/05/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,592.05         $101,521.62
07/20/2009                     Aventura Diagnostic                     33th Distribution ERA CP# 701 Order to operate dated          9999-000             $236.38                                      $101,758.00
                                                                       5/20/09
07/20/2009                     Aventura Diagnostic                     36th Distribution ERA CP# 701 Order to operate dated          9999-000             $593.12                                      $102,351.12
                                                                       5/20/09
07/20/2009                     Lake Worth Diagnostic Testing           33th Distribution ERA CP# 701 Order to operate dated          9999-000           $3,695.36                                      $106,046.48
                                                                       5/20/09
07/21/2009            277      UPS                                     Invoice # 0000A6V618289 CP# 701 Order to operate              2690-000                                          $46.19          $106,000.29
                                                                       dated 5/20/09
07/21/2009            278      Concept 2000                            Payroll 07/12/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,748.29         $103,252.00
07/24/2009            279      Concept 2000                            Payroll 07/19/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,526.25         $100,725.75
07/30/2009            280      1776 Associates, LTD                    Rent AugustCP#701 Order to operate dated 5/20/09              2690-000                                        $1,200.00          $99,525.75


                                                                                                                                    SUBTOTALS            $7,427.52              $15,552.01
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 398 of 635                      Page No: 383               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                                      Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                          4                                                  5                     6                       7

   Transaction       Check /                           Paid to/              Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


07/30/2009            281      Kings Cup Inc                          Invoice #2067CP# 701 Order to operate dated 5/20/09          2690-000                                          $21.30           $99,504.45
07/30/2009            282      Carina Correa                          Reimbursement office equipment, CP# 701 Order to             2690-000                                         $114.48           $99,389.97
                                                                      operate dated 5/20/09 # 9195455572
07/30/2009            283      Carina Correa                          Reimbursement office equipment, CP# 701 Order to             2690-000                                         $172.77           $99,217.20
                                                                      operate dated 5/20/09 # 9195455567
07/30/2009            284      Frohme Enterprises, Inc.               July 1-15 2009 Invoice KW 09-13 CP# 701 Order to             2690-000                                        $3,000.00          $96,217.20
                                                                      operate dated 5/20/09
07/30/2009            285      Huneycutt & Associates, CPAs PLLC      Invoice # 2009070041 CP# 701 Order to operate dated          2690-000                                         $900.00           $95,317.20
                                                                      5/20/09 July 1-15 2009
07/30/2009            286      Concept 2000                           Payroll 07/26/09 CP# 701Order to operate dated 5/20/09       2690-000                                        $2,712.22          $92,604.98
08/05/2009            287      Max Power                              Computer Invoices # 3663 CP# 701 Order to operate            2990-000                                         $100.00           $92,504.98
                                                                      dated 5/20/09
08/05/2009            288      Max Power                              Computer Invoices # 3604 CP# 701 Order to operate            2990-000                                         $100.00           $92,404.98
                                                                      dated 5/20/09
08/05/2009            289      Max Power                              Computer Invoices # 3490 CP# 701 Order to operate            2990-000                                         $100.00           $92,304.98
                                                                      dated 5/20/09
08/05/2009            290      Max Power                              Computer Invoices # 3473 CP# 701 Order to operate            2990-000                                         $400.00           $91,904.98
                                                                      dated 5/20/09
08/05/2009            291      Tech Masters                           CP# 701 Order to operate dated 5/20/09 invoice CMS PI        2690-000                                         $680.00           $91,224.98
                                                                      -080109
08/05/2009            292      Frohme Enterprises, Inc.               July 16-31 2009 Invoice KW 09-14 CP# 701 Order to            2690-000                                        $3,150.00          $88,074.98
                                                                      operate dated 5/20/09
08/05/2009            293      Huneycutt & Associates, CPAs PLLC      Invoice # 200908001 CP# 701 Order to operate dated           2690-000                                        $1,650.00          $86,424.98
                                                                      5/20/09 July 16-31 2009
08/10/2009                     DTG Management                         38th Distribution CP # P701 Order to operate dated           9999-000                 $2.35                                     $86,427.33
                                                                      5/20/09
08/10/2009            294      MacumRachlin                           CP# 777 Order dated 8/7/09                                   3410-003                                    $45,074.00             $41,353.33
08/10/2009            294      MacumRachlin                           CP# 777 Order dated 8/7/09                                   3410-004                                   ($45,074.00)            $86,427.33
08/11/2009            295      Concept 2000                           Payroll 08/2/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,734.42          $83,692.91

                                                                                                                                  SUBTOTALS                 $2.35             $15,835.19
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21                     Page 399 of 635                      Page No: 384               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                                          Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                    3                                            4                                                  5                    6                       7

   Transaction       Check /                          Paid to/                   Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                     $


08/12/2009            296      MacumRachlin                               Accountant for Trustee CP# 777 Order dated 8/7/09 CP#        3410-000                                    $45,074.00             $38,618.91
                                                                          803 Order dated 9/10/09
08/13/2009            297      Concept 2000                               Payroll 08/9/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,850.18          $35,768.73
08/14/2009            298      Midtown Imaging                            Banking Fee Stop Payment Distribution 18      CP# 701        2990-000                                         $180.00           $35,588.73
                                                                          Order to operate dated 5/20/09
08/17/2009                     Aventura Diagnostic Testing                25th Distribution 701 Order to operate dated 5/20/09         9999-000            $1,550.00                                      $37,138.73
08/17/2009                     Aventura Diagnostic Testing                26th Distribution 701 Order to operate dated 5/20/09         9999-000           $11,437.03                                      $48,575.76
08/17/2009                     DTG Management Inc                         41st Distribution 701 Order to operate dated 5/20/09         9999-000             $369.15                                       $48,944.91
08/17/2009                     DTG Management Inc                         24th Distribution 701 Order to operate dated 5/20/09         9999-000            $1,030.00                                      $49,974.91
08/17/2009                     DTG Management Inc                         26th Distribution 701 Order to operate dated 5/20/09         9999-000           $12,725.22                                      $62,700.13
08/17/2009                     DTG of Miami Inc                           24th Distribution 701 Order to operate dated 5/20/09         9999-000             $418.44                                        $63,118.57
08/17/2009                     Health Diagnostics Management of America   18th ERA Distribution CP 701 Order to operate dated          9999-000             $162.04                                       $63,280.61
                                                                          5/20/09
08/17/2009                     Health Diagnostics Management of America   18th ERA Distribution CP 701 Order to operate dated          9999-000            $1,163.80                                      $64,444.41
                                                                          5/20/09
08/17/2009                     Health Diagnostics Management of America   18th ERA Distribution CP 701 Order to operate dated          9999-000            $2,566.38                                      $67,010.79
                                                                          5/20/09
08/17/2009                     Health Diagnostics Management of America   18th ERA Distribution CP 701 Order to operate dated          9999-000            $3,618.22                                      $70,629.01
                                                                          5/20/09
08/17/2009                     Health Diagnostics Management of America   18th ERA Distribution CP 701 Order to operate dated          9999-000            $4,361.75                                      $74,990.76
                                                                          5/20/09
08/17/2009                     Health Diagnostics Management of America   18th ERA Distribution CP 701 Order to operate dated          9999-000            $4,618.12                                      $79,608.88
                                                                          5/20/09
08/17/2009                     Lake Worth Diagnostic                      25th Distribution 701 Order to operate dated 5/20/09         9999-000             $555.72                                       $80,164.60
08/17/2009                     Lake Worth Diagnostic                      41 ERA Distribution 701 Order to operate dated 5/20/09       9999-000            $1,181.43                                      $81,346.03
08/17/2009                     Lake Worth Diagnostic Testing              24th Distribution 701 Order to operate dated 5/20/09         9999-000            $1,585.94                                      $82,931.97
08/17/2009                     Lake Worth Disgnostic                      24th Distribution 701 Order to operate dated 5/20/09         9999-000            $1,274.07                                      $84,206.04
08/17/2009                     Lake Worth Disgnostic Testing              26th Distribution 701 Order to operate dated 5/20/09         9999-000            $6,292.87                                      $90,498.91

                                                                                                                                      SUBTOTALS           $54,910.18              $48,104.18
                                                            Case 08-19029-LMI        Doc 1541 Filed
                                                                                           FORM   2 04/22/21                      Page 400 of 635                      Page No: 385               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                              N.A.
Primary Taxpayer ID #:             **-***6872                                                                                         Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                   3                                           4                                                  5                     6                       7

   Transaction       Check /                              Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                           Received From                                                                  Tran Code            $                     $


08/17/2009                     Pine Diagnostic Testing                  25th Distribution 701 Order to operate dated 5/20/09          9999-000           $1,713.93                                       $92,212.84
08/17/2009                     Pines Diagnostic Testing                 24th Distribution 701 Order to operate dated 5/20/09          9999-000           $1,520.00                                       $93,732.84
08/17/2009                     Pines Diagnostic Testing                 26th Distribution 701 Order to operate dated 5/20/09          9999-000           $3,776.72                                       $97,509.56
08/17/2009            (51)     DTG                                      24th Distribution CP 701 Order to operate dated 5/20/09       1121-000              $27.00                                       $97,536.56
08/17/2009            (51)     DTG of Miami Inc                         24th Distribution 701 Order to operate dated 5/20/09          1121-000             $758.24                                       $98,294.80
08/18/2009            299      SBL Enterprises, Inc.                    Boxes from New York CP 701 Order to operate dated             2690-000                                        $5,986.32          $92,308.48
                                                                        5/20/09
08/20/2009            300      Concept 2000                             Payroll 08/16/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,748.29          $89,560.19
08/22/2009            301      BankAtlantic                             Bank Statements necessary for review Jan - June 2008          2690-000                                         $330.00           $89,230.19
                                                                        CP# 701 Order to operate dated 5/20/09
08/27/2009            302      Cardmember Services                      UPS CP# 701 Order to operate dated 5/20/09                    2690-000                                          $90.54           $89,139.65
08/27/2009            303      Sunshine State Messenger                 Invoice # 191097 CP# 701 Order to operate dated               2690-000                                          $54.70           $89,084.95
                                                                        5/20/09 courier
08/27/2009            304      Frohme Enterprises, Inc.                 Aug 1-15 2009 Invoice KW 09-15 CP# 701 Order to               2690-000                                        $3,225.00          $85,859.95
                                                                        operate dated 5/20/09
08/27/2009            305      Huneycutt & Associates, CPAs PLLC        Invoice # 200908002 CP# 701 Order to operate dated            2690-000                                        $1,450.00          $84,409.95
                                                                        5/20/09 Aug 1-15 2009
08/27/2009            306      Sunshine State Messenger                 Invoice # 192528 CP# 701 Order to operate dated               2690-000                                          $31.74           $84,378.21
                                                                        5/20/09 courier
08/27/2009            307      Sunshine State Messenger                 Invoice # 192283 CP# 701 Order to operate dated               2690-000                                          $27.59           $84,350.62
                                                                        5/20/09 courier
08/27/2009            308      Max Power                                Computer Invoices # 3642 CP# 701 Order to operate             2990-000                                         $300.00           $84,050.62
                                                                        dated 5/20/09
08/27/2009            309      World Wide Express                       Courier Services Invoices #322853 CP# 701 Order to            2690-000                                          $16.63           $84,033.99
                                                                        operate dated 5/20/09
08/28/2009            310      Concept 2000                             Payroll 08/23/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,748.29          $81,285.70
08/31/2009            311      Midtown Imaging                          Distribution EOB# 24 CP 701 Order to operate dated            9999-000                                         $418.44           $80,867.26
                                                                        5/20/09


                                                                                                                                     SUBTOTALS            $7,795.89              $17,427.54
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                       Page 401 of 635                      Page No: 386               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                          4                                                   5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                     $


08/31/2009            312      Midtown Imaging                        Distribution EOB # 24 CP 701 Order to operate dated           9999-000                                        $1,585.94          $79,281.32
                                                                      5/20/09
09/04/2009            313      1776 Associates, LTD                   Rent Sept CP#701 Order to operate dated 5/20/09               2690-000                                        $1,200.00          $78,081.32
09/04/2009            314      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 CP# 701 Order to operate dated           2690-000                                          $98.02           $77,983.30
                                                                      5/20/09
09/04/2009            315      Tech Masters                           CP# 701 Order to operate dated 5/20/09 invoice CMS PI         2690-000                                         $680.00           $77,303.30
                                                                      -090109
09/04/2009            316      Huneycutt & Associates, CPAs PLLC      Invoice # 200909002 CP# 701 Order to operate dated            2690-000                                        $2,457.50          $74,845.80
                                                                      5/20/09 Aug 16-31 2009
09/04/2009            317      Frohme Enterprises, Inc.               Aug 16-31 2009 Invoice KW 09-16 CP# 701 Order to              2690-000                                        $3,750.00          $71,095.80
                                                                      operate dated 5/20/09
09/08/2009            318      Concept 2000                           Payroll 08/30/09 CP# 701 Order to operate dated 5/20/09       2690-000                                        $2,304.21          $68,791.59
09/14/2009            319      Concept 2000                           Payroll 09/6/09 CP# 701 Order to operate dated 5/20/09        2690-000                                        $2,304.21          $66,487.38
09/17/2009            320      Concept 2000                           Payroll 09/13/09 CP# 701 Order to operate dated 9/16/09       2690-000                                        $2,220.94          $64,266.44
09/24/2009            321      Concept 2000                           Payroll 09/20/09 CP# 811 Order to operate dated 9/16/09       2690-000                                        $2,220.94          $62,045.50
09/25/2009                     Aventura Diagnostic                    46th ERA Distribution cp# 811 Order to operate dated          9999-000             $676.07                                       $62,721.57
                                                                      9/16/09
09/29/2009            322      Merrill Lynch                          Per agreement on Receivables cp# 811 Order to operate         4110-000                                    $15,000.00             $47,721.57
                                                                      dated 9/16/09
09/30/2009            323      UPS                                    Invoice # 18339, 18389 cp# 811 Order to operate dated         2690-000                                          $49.84           $47,671.73
                                                                      9/16/09
09/30/2009            323      UPS                                    Invoice # 18339, 18389 cp# 811 Order to operate dated         2690-004                                         ($49.84)          $47,721.57
                                                                      9/16/09
10/02/2009                     DTG of Miami Inc                       47th ERA Distribution cp# 811 Order to operate dated          9999-000             $867.52                                       $48,589.09
                                                                      9/16/09
10/02/2009                     Gables Diagnostic                      47th ERA Distribution cp# 811 Order to operate dated          9999-000             $832.88                                       $49,421.97
                                                                      9/16/09
10/02/2009                     Lake Worth Disgnostic                  47th ERA Distribution cp# 811 Order to operate dated          9999-000              $54.81                                       $49,476.78
                                                                      9/16/09

                                                                                                                                   SUBTOTALS            $2,431.28              $33,821.76
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 402 of 635                      Page No: 387               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                           4                                                   5                    6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                     $


10/02/2009                     Pines Diagnostic                       47th ERA Distribution cp# 811 Order to operate dated          9999-000             $444.75                                       $49,921.53
                                                                      9/16/09
10/02/2009            324      Concept 2000                           Payroll 09/27/09 cp# 811 Order to operate dated 9/16/09       2690-000                                        $2,304.21          $47,617.32
10/02/2009            325      Frohme Enterprises, Inc.               Sept 1-15 2009 Invoice KW 09-16 cp# 811 Order to              2690-000                                        $3,300.00          $44,317.32
                                                                      operate dated 9/16/09
10/02/2009            326      Comcast                                Aug & Sept Acct# 8495753921146104 cp# 811 Order to            2690-000                                         $890.73           $43,426.59
                                                                      operate dated 9/16/09
10/02/2009            327      World Wide Express                     Courier Services Invoices #228081 cp# 811 Order to            2690-000                                          $36.93           $43,389.66
                                                                      operate dated 9/16/09
10/02/2009            328      Huneycutt & Associates, CPAs PLLC      Invoice # 200909008cp# 811 Order to operate dated             2690-000                                        $1,500.00          $41,889.66
                                                                      9/16/09 Sept 1-15 2009
10/02/2009            329      1776 Associates, LTD                   Rent Oct cp# 811 Order to operate dated 9/16/09               2690-000                                        $1,200.00          $40,689.66
10/02/2009            330      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 cp# 811 Order to operate dated           2690-000                                         $118.91           $40,570.75
                                                                      9/16/09
10/09/2009                     Aventura Diagnostic                    27th Distribution 9/16/2009 cp# 811 Order to operate          9999-000            $3,397.97                                      $43,968.72
                                                                      dated 9/16/09
10/09/2009                     DTG Management                         27th Distribution 9/16/2009 cp# 811 Order to operate          9999-000            $2,708.78                                      $46,677.50
                                                                      dated 9/16/09
10/09/2009                     Lake Worth Diagnostic                  27th Distribution 9/16/2009 cp# 811 Order to operate          9999-000             $957.58                                       $47,635.08
                                                                      dated 9/16/09
10/09/2009                     Pines Diagnostic                       27th Distribution 9/16/2009 cp# 811 Order to operate          9999-000             $688.85                                       $48,323.93
                                                                      dated 9/16/09
10/09/2009                     DTG Management                         Deposit Reversal 27th Distribution/ See Deposit 52 for        9999-000           ($2,708.78)                                     $45,615.15
                                                                      correct deposit
10/14/2009            331      Concept 2000                           Payroll 10/4/09 CP# 811 order on 9/16/09                      2690-000                                        $2,220.94          $43,394.21
10/22/2009                     Aventura Diagnostic                    28th Distribution 9/16/2009 cp # 811                          9999-000           $17,170.90                                       $60,565.11
10/22/2009                     DTG Management                         27th Distribution 9/16/2009 cp # 811                          9999-000            $2,708.78                                      $63,273.89
10/22/2009                     DTG Management                         28th Distribution 9/16/2009 cp # 811                          9999-000           $10,876.71                                      $74,150.60
10/22/2009                     Pines Diagnostic                       28th Distribution 9/16/2009 cp # 811                          9999-000            $2,748.44                                      $76,899.04

                                                                                                                                   SUBTOTALS           $38,993.98              $11,571.72
                                                           Case 08-19029-LMI             Doc 1541 Filed
                                                                                               FORM   2 04/22/21                     Page 403 of 635                      Page No: 388               Exhibit B
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                                 N.A.
 Primary Taxpayer ID #:             **-***6872                                                                                           Checking Acct #:                        ******0268
 Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                          Admin Checking ML
 For Period Beginning:              6/30/2008                                                                                            Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                             Separate bond (if applicable):

       1                 2                                 3                                               4                                                  5                     6                       7

   Transaction        Check /                            Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date             Ref. #                         Received From                                                                      Tran Code            $                     $


10/22/2009             (72)     Lake Worth Diagnostic                       28th Distribution 9/16/2009 cp # 811                         1121-000           $4,378.03                                       $81,277.07
10/22/2009             332      Concept 2000                                Payroll 10/11/09 CP# 811 order on 9/16/09                    2690-000                                        $2,304.21          $78,972.86
10/23/2009             333      Concept 2000                                Payroll 10/18/09 CP# 811 order on 9/16/09                    2690-000                                        $2,084.96          $76,887.90
10/29/2009             334      Tech Masters                                cp# 811 Order to operate dated 9/16/09 invoice CMS PI        2690-000                                         $680.00           $76,207.90
                                                                            -100109
10/29/2009             335      Frohme Enterprises, Inc.                    Sept 16-30 2009 Invoice KW 09-16 cp# 811 Order to            2690-000                                        $3,300.00          $72,907.90
                                                                            operate dated 9/16/09
10/29/2009             336      Huneycutt & Associates, CPAs PLLC           Invoice # 200910001cp# 811 Order to operate dated            2690-000                                        $1,300.00          $71,607.90
                                                                            9/16/09 Sept 16-30 2009
10/29/2009             337      Office Depot, Inc                           Office Supplies cp# 811 Order to operate dated 9/16/09       2690-000                                         $143.07           $71,464.83
10/29/2009             338      Document Management Solutions, Inc.         Payment Document Storage cp# 811 Order to operate            2410-000                                         $205.00           $71,259.83
                                                                            dated 9/16/09 Invoice # 1104
10/29/2009             339      Frohme Enterprises, Inc.                    October 1-15 2009 Invoice KW 09-19 cp# 811 Order to          2690-000                                        $3,900.00          $67,359.83
                                                                            operate dated 9/16/09
10/29/2009             340      Huneycutt & Associates, CPAs PLLC           Invoice # 200910003 cp# 811 Order to operate dated           2690-000                                        $1,450.00          $65,909.83
                                                                            9/16/09 Oct. 1-15 2009
10/29/2009             341      World Wide Express                          Courier Services Invoices #460790, 474866, 365428 cp#        2690-000                                         $125.84           $65,783.99
                                                                            811 Order to operate dated 9/16/09
10/29/2009             342      1776 Associates, LTD                        Rent Nov 2009 cp# 811 Order to operate dated 9/16/09         2690-000                                        $1,200.00          $64,583.99
10/29/2009             343      FLORIDA POWER & LIGHT COMPANY               Account # 97273-0896 cp# 811 Order to operate dated          2690-000                                          $96.94           $64,487.05
                                                                            9/16/09
10/29/2009             344      Concept 2000                                Payroll 10/25/09 CP# 811 order on 9/16/09                    2690-000                                        $2,248.71          $62,238.34
11/07/2009             345      Concept 2000                                Payroll 11/01/09 CP# 811 order on 9/16/09                    2690-000                                        $2,366.60          $59,871.74
11/10/2009             346      Midtown Imaging LLC                         Courier Services Reimbursement Invoice # 66 Per order        2990-000                                        $4,000.00          $55,871.74
                                                                            #811 dated 9/16/09
11/11/2009                      Aventura Diagnostic                         54th ERA Distribution cp 811 per order 9/16/2009             9999-000              $79.03                                       $55,950.77
11/11/2009             347      Recall Total Information Management, Inc.   Payment for Rent Document Storage Order dated                2410-000                                        $2,114.71          $53,836.06
                                                                            11/9/09 per CP# 872 invoice # 1070578943
11/16/2009             348      Concept 2000                                Payroll 11/08/09 CP# 811 order on 9/16/09                    2690-000                                        $2,304.21          $51,531.85
                                                                                                                                        SUBTOTALS            $4,457.06              $29,824.25
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 404 of 635                      Page No: 389               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                           4                                                  5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                     $


11/18/2009                     Pines Diagnostic                       55th Distribution ERA cp # 811 per order 9/16/2009            9999-000             $535.78                                       $52,067.63
11/18/2009            349      Midtown Imaging LLC                    Correction to Distribution # 54 order per 9/16/09 CP#         2990-000                                          $79.03           $51,988.60
                                                                      811
11/24/2009            350      Concept 2000                           Payroll 11/15/09 CP# 811 order on 9/16/09                     2690-000                                        $2,304.21          $49,684.39
11/24/2009            351      Concept 2000                           Payroll 11/22/09 CP# 811 order on 9/16/09                     2690-000                                        $2,165.44          $47,518.95
11/24/2009            352      World Wide Express                     Courier Services Invoices # 558371, 516067 , 488898 cp#       2690-000                                          $40.59           $47,478.36
                                                                      811 Order to operate dated 9/16/09
11/24/2009            353      Tech Masters                           cp# 811 Order to operate dated 9/16/09 invoice CMS PI         2690-000                                         $680.00           $46,798.36
                                                                      -110109
11/24/2009            354      Kings Cup Inc                          Invoice #2564 cp# 811 Order to operate dated 9/16/09          2690-000                                          $41.43           $46,756.93
11/24/2009            355      Kings Cup Inc                          Invoice #1997 cp# 811 Order to operate dated 9/16/09          2690-000                                          $21.68           $46,735.25
11/24/2009            356      Kings Cup Inc                          Invoice #2295 cp# 811 Order to operate dated 9/16/09          2690-000                                          $17.79           $46,717.46
11/24/2009            357      Frohme Enterprises, Inc.               October 16-31 2009 Invoice KW 09-20 cp# 811 Order to          2690-000                                        $3,900.00          $42,817.46
                                                                      operate dated 9/16/09
11/24/2009            358      Britenets Solutions                    Invoice # 6496, 6488, 6518,6523 cp# 811 Order to              2990-000                                         $775.00           $42,042.46
                                                                      operate dated 9/16/09
11/24/2009            359      Huneycutt & Associates, CPAs PLLC      Invoice # 200911003 cp# 811 Order to operate dated            2690-000                                        $3,245.16          $38,797.30
                                                                      9/16/09 Oct. 16-31 2009
11/24/2009            360      Document Management Solutions, Inc.    Payment Document Storage cp# 811 Order to operate             2410-000                                         $637.64           $38,159.66
                                                                      dated 9/16/09 Invoice # 1078
11/24/2009            361      Document Management Solutions, Inc.    Payment Document Storage cp# 811 Order to operate             2410-000                                        $1,455.00          $36,704.66
                                                                      dated 9/16/09 Invoice # 1088
11/24/2009            362      Comcast                                Acct# 8495753921146104 cp# 811 Order to operate               2690-000                                            $5.11          $36,699.55
                                                                      dated 9/16/09
11/24/2009            363      Frohme Enterprises, Inc.               November 1 to 15 2009 Invoice KW 09-21 cp# 811                2690-000                                        $3,900.00          $32,799.55
                                                                      Order to operate dated 9/16/09
11/24/2009            364      Huneycutt & Associates, CPAs PLLC      Invoice # 200911005 cp# 811 Order to operate dated            2690-000                                         $500.00           $32,299.55
                                                                      9/16/09 Nov. 1-15 2009
12/02/2009                     Aventura Diagnostic                    29th Distribution EOB cp # 811 per order date 9/16/2009       9999-000           $7,737.65                                       $40,037.20

                                                                                                                                   SUBTOTALS            $8,273.43              $19,768.08
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 405 of 635                      Page No: 390               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                           4                                                   5                    6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                              Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                     $


12/02/2009                     DTG Management                         29th Distribution cp # 811 per order date 9/16/2009           9999-000            $2,277.65                                      $42,314.85
12/02/2009                     Lake Worth Diagnostic                  29th EOB Distribution cp # 811 per order date 9/16/2009       9999-000            $2,146.72                                      $44,461.57
12/02/2009                     Pines Diagnostic                       29th Distribution cp # 811 per order date 9/16/2009           9999-000            $1,010.28                                      $45,471.85
12/08/2009            365      1776 Associates, LTD                   Rent Dec 2009 CP# 811                                         2690-000                                        $1,200.00          $44,271.85
12/08/2009            366      FLORIDA POWER & LIGHT COMPANY          Account # 97273-0896 cp# 811 Order to operate dated           2690-000                                          $77.24           $44,194.61
                                                                      9/16/09
12/08/2009            367      Concept 2000                           Payroll 11/29/09 CP# 811 order on 9/16/09                     2690-000                                        $2,179.32          $42,015.29
12/09/2009            368      Concept 2000                           Payroll 12/06/09 CP# 811 order on 9/16/09                     2690-000                                        $2,345.80          $39,669.49
12/15/2009                     Aventura Diagnostic                    30th Distribution EOB cp # 811 per order date 9/16/2009       9999-000           $24,789.88                                      $64,459.37
12/15/2009                     Pines Diagnostic                       30th Distribution cp # 811 per order date 9/16/2009           9999-000             $103.57                                       $64,562.94
12/15/2009            (72)     Lake Worth Diagnostic                  30th EOB Distribution cp # 811 per order date 9/16/2009       1121-000            $2,013.54                                      $66,576.48
12/22/2009            369      Concept 2000                           Payroll 12/13/09 cp# 890 Order to operate dated               2690-000                                        $2,304.21          $64,272.27
                                                                      12/15/09
12/22/2009            370      Huneycutt & Associates, CPAs PLLC      Invoice # 20092001 cp# 890 Order to operate dated             2690-000                                        $1,000.00          $63,272.27
                                                                      12/15/09 Nov. 16-30 2009
12/22/2009            371      Huneycutt & Associates, CPAs PLLC      Invoice # 20092005 cp# 890 Order to operate dated             2690-000                                        $1,500.00          $61,772.27
                                                                      12/15/09 Dec. 1-15 2009
12/22/2009            372      Frohme Enterprises, Inc.               November 15 to 302009 Invoice KW 09-22 cp# 890                2690-000                                        $3,225.00          $58,547.27
                                                                      Order to operate dated 12/15/09
12/22/2009            373      Frohme Enterprises, Inc.               December 1 to 152009 Invoice KW 09-23 cp# 890                 2690-000                                        $3,825.00          $54,722.27
                                                                      Order to operate dated 12/15/09
12/22/2009            374      Tech Masters                           cp# 890 Order to operate dated 12/15/09                       2690-000                                         $637.64           $54,084.63
12/22/2009            374      Tech Masters                           cp# 890 Order to operate dated 12/15/09                       2690-003                                        ($637.64)          $54,722.27
12/22/2009            375      Document Management Solutions, Inc.    Payment Document Storage December 2008 cp# 890                2410-000                                         $205.00           $54,517.27
                                                                      Order to operate dated 12/15/09 Order to operate dated
                                                                      12/15/09 Invoice # 1128
12/22/2009            376      Kings Cup Inc                          Invoice #2696 cp# 890 Order to operate dated 12/15/09         2690-000                                          $41.34           $54,475.93



                                                                                                                                   SUBTOTALS           $32,341.64              $17,902.91
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 406 of 635                      Page No: 391               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                                     Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Admin Checking ML
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                 3                                           4                                                5                     6                       7

   Transaction       Check /                           Paid to/              Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


12/22/2009            377      Tech Masters                           cp# 890 Order to operate dated 12/15/09 Invoice #           2690-000                                         $680.00           $53,795.93
                                                                      120109
12/29/2009            378      Concept 2000                           Payroll 12/20/09 cp# 890 Order to operate dated             2690-000                                        $1,926.74          $51,869.19
                                                                      12/15/09
12/31/2009            122      Concept 2000                           cp# 890 Order to operate dated 12/15/09                     2690-000                                        $3,822.13          $48,047.06
12/31/2009            122      Concept 2000                           cp# 890 Order to operate dated 12/15/09                     2690-003                                    ($3,822.13)            $51,869.19
01/05/2010                     DTG Management                         30th Distribution cp# 890 Order to operate dated            9999-000             $920.75                                       $52,789.94
                                                                      12/15/09
01/05/2010            379      1776 Associates, LTD                   Rent Jan 2010 cp# 890 Order to operate dated 12/15/09       2690-000                                         $600.00           $52,189.94
01/05/2010            380      FLORIDA POWER & LIGHT COMPANY          Account # 97273-08596 cp# 890 Order to operate dated        2690-000                                          $86.57           $52,103.37
                                                                      12/15/09 January
01/05/2010            381      Huneycutt & Associates, CPAs PLLC      Invoice # 20101001 cp# 890 Order to operate dated           2690-000                                        $1,350.00          $50,753.37
                                                                      12/15/09 Dec. 16-31 2009
01/05/2010            382      Tech Masters                           cp# 890 Order to operate dated 12/15/09 Invoice #           2690-000                                         $340.00           $50,413.37
                                                                      010110
01/05/2010            383      Document Management Solutions, Inc.    Payment Document Storage Januarycp# 890 Order to            2410-000                                         $205.00           $50,208.37
                                                                      operate dated 12/15/09 Invoice # 1152
01/05/2010            384      Frohme Enterprises, Inc.               December 16 to 31 2009 Invoice KW 09-24 cp# 890             2690-000                                        $3,750.00          $46,458.37
                                                                      Order to operate dated 12/15/09
01/05/2010            385      Concept 2000                           Payroll 12/27/09 cp# 890 Order to operate dated             2690-000                                        $1,334.04          $45,124.33
                                                                      12/15/09
01/06/2010            386      Concept 2000                           Payroll 1/3/2010 cp# 890 Order to operate dated             2690-000                                        $1,793.05          $43,331.28
                                                                      12/15/09
01/14/2010            387      Concept 2010 Employer Services         Payroll 1/10/2010 cp# 890 Order to operate dated            2690-000                                        $1,989.14          $41,342.14
                                                                      12/15/09 Invoice # 116
01/15/2010            389      Document Management Solutions, Inc.    Payment Document Storage January cp# 890 Order to           2410-000                                         $534.92           $40,807.22
                                                                      operate dated 12/15/09 Invoice # 1169
01/21/2010            388      Concept 2010 Employer Services         Payroll 1/15/2010 cp# 890 Order to operate dated            2690-000                                        $1,903.97          $38,903.25
                                                                      12/15/09 Invoice # 154

                                                                                                                                 SUBTOTALS              $920.75              $16,493.43
                                                          Case 08-19029-LMI         Doc 1541 Filed
                                                                                          FORM   2 04/22/21                        Page 407 of 635                       Page No: 392               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                            Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                                N.A.
Primary Taxpayer ID #:             **-***6872                                                                                          Checking Acct #:                         ******0268
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                           Admin Checking ML
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                                       5                    6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                                Uniform            Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                      Tran Code             $                     $


01/28/2010            390      Comcast                                 Acct# 8495753921146104 cp# 890 Order to operate                 2690-000                                          $152.99           $38,750.26
                                                                       dated 12/15/09 Final
02/04/2010            391      Susan Konick                            Per order dated 2/1/10 CP# 918 Bugeted Item Week                2690-000                                         $1,000.00          $37,750.26
                                                                       Ending 1/22/10
02/04/2010            392      Susan Konick                            Per order dated 2/1/10 CP# 918 Bugeted Item Week                2690-000                                         $1,000.00          $36,750.26
                                                                       ending 1/29/10
02/04/2010            393      Laura Bryon                             Per order dated 2/1/10 CP# 918 Budgeted item weeks              2690-000                                          $250.00           $36,500.26
                                                                       1/22/10, 1/29/10
02/04/2010            394      Document Management Solutions, Inc.     Payment Document Storage January cp# 916 Order                  2410-000                                          $404.50           $36,095.76
                                                                       dated 1/29/10 Invoice # 1170
02/04/2010            395      Huneycutt & Associates, CPAs PLLC       Invoice # 20101004 cp# 890 Order to operate dated               2690-000                                         $1,450.00          $34,645.76
                                                                       12/15/09 Jan 1-15 2010
02/04/2010            396      Frohme Enterprises, Inc.                Jan 1 to 15 2010 Invoice KW 10-1 cp# 890 Order to               2690-000                                         $5,100.00          $29,545.76
                                                                       operate dated 12/15/09
02/11/2010            397      Susan Konick                            Per order dated 2/1/10 CP# 918 Bugeted Item Week                2690-000                                          $750.00           $28,795.76
                                                                       ending 2/1/10
02/16/2010            398      World Wide Express                      Courier Services Invoices # 698401 Per order dated 2/1/10       2690-000                                           $18.78           $28,776.98
                                                                       CP# 918 Bugeted Item
02/16/2010            399      Laura Bryon                             Per order dated 2/1/10 CP# 918 Budgeted item weeks              2690-000                                          $250.00           $28,526.98
                                                                       2/7/10, 2/14/10
02/18/2010            400      Susan Konick                            Per order dated 2/1/10 CP# 918 Bugeted Item Week                2690-000                                          $825.00           $27,701.98
                                                                       ending 2/13/10 33 hours
02/26/2010            401      Susan Konick                            Per order dated 2/1/10 CP# 918 Bugeted Item Week                2690-000                                          $737.50           $26,964.48
                                                                       ending 2/19/10 27.5 hours
02/26/2010            402      UPS                                     Invoice # 18339, 18389 cp# 811 Order to operate dated           2690-000                                           $49.84           $26,914.64
                                                                       9/16/09 check reissued
02/26/2010            402      UPS                                     Invoice # 18339, 18389 cp# 811 Order to operate dated           2690-003                                          ($49.84)          $26,964.48
                                                                       9/16/09 check reissued
03/02/2010                     Wire out to BNYM account ********0268   Wire out to BNYM account ********0268                           9999-000           ($26,964.48)                                             $0.00


                                                                                                                                      SUBTOTALS           ($26,964.48)             $11,938.77
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 408 of 635                         Page No: 393             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******0268
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Admin Checking ML
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $673,412.70            $673,412.70                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $634,343.76             $28,970.62
                                                                                      Subtotal                                                         $39,068.94            $644,442.08
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                              $39,068.94            $644,442.08



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/05/2008 to 3/4/2021

                     Total Compensable Receipts:                      $39,068.94                                Total Compensable Receipts:                                  $39,068.94
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                    $39,068.94                                Total Comp/Non Comp Receipts:                                $39,068.94
                     Total Internal/Transfer Receipts:               $634,343.76                                Total Internal/Transfer Receipts:                           $634,343.76


                     Total Compensable Disbursements:                $644,442.08                                Total Compensable Disbursements:                           $644,442.08
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $644,442.08                                Total Comp/Non Comp Disbursements:                         $644,442.08
                     Total Internal/Transfer Disbursements:           $28,970.62                                Total Internal/Transfer Disbursements:                      $28,970.62
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 409 of 635                      Page No: 394             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                     7

   Transaction       Check /                             Paid to/             Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                          Received From                                              Tran Code           $                      $


11/26/2008            (34)     GHI                                     ACCOUNTS RECEIVABLE                       1121-000             $140.26                                          $140.26
11/26/2008            (34)     Jose Sanguily                           ACCOUNTS RECEIVABLE                       1121-000             $180.65                                          $320.91
11/26/2008            (34)     Steven Richman                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                          $345.91
12/01/2008            (29)     DTG Management, Inc                     Closing of chapter 11 bank accounts       1290-010          $66,865.81                                      $67,211.72
12/02/2008            (34)     Aetna Life Insurance                    ACCOUNTS RECEIVABLE                       1121-000             $433.49                                     $67,645.21
12/02/2008            (34)     Analbert Lopez                          ACCOUNTS RECEIVABLE                       1121-000              $10.00                                     $67,655.21
12/02/2008            (34)     Candace S. Taksier                      ACCOUNTS RECEIVABLE                       1121-000              $39.18                                     $67,694.39
12/02/2008            (34)     Hector Valdes                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $67,719.39
12/02/2008            (34)     Horizon                                 ACCOUNTS RECEIVABLE                       1121-000                 $2.13                                   $67,721.52
12/02/2008            (34)     Miami Dade County                       ACCOUNTS RECEIVABLE                       1121-000             $280.00                                     $68,001.52
12/02/2008            (34)     Nora Laureano                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $68,051.52
12/02/2008            (34)     Oscar H. Herrera                        ACCOUNTS RECEIVABLE                       1121-000             $350.00                                     $68,401.52
12/05/2008            (34)     Bisenema Victor                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $68,451.52
12/05/2008            (34)     Connecticut General                     ACCOUNTS RECEIVABLE                       1121-000              $35.98                                     $68,487.50
12/05/2008            (34)     Dinorah Baquedano                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $68,512.50
12/05/2008            (34)     Kathy A. Kestel                         ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                   $68,517.50
12/05/2008            (34)     Luz D. Escamilla                        ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $68,537.50
12/05/2008            (34)     Neighborhood Health Partnership         ACCOUNTS RECEIVABLE                       1121-000             $469.66                                     $69,007.16
12/05/2008            (34)     Neighborhood Health Partnership         ACCOUNTS RECEIVABLE                       1121-000             $951.83                                     $69,958.99
12/05/2008            (34)     Neighborhood Health Partnership         ACCOUNTS RECEIVABLE                       1121-000           $3,813.67                                     $73,772.66
12/05/2008            (34)     Neighborhool Health Partnership         ACCOUNTS RECEIVABLE                       1121-000           $5,303.88                                     $79,076.54
12/05/2008            (34)     Ruby Dozier                             ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $79,126.54
12/05/2008            (34)     Ursule Pierre                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $79,176.54
12/08/2008            (34)     Angel L. Santiago                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $79,201.54
12/08/2008            (34)     German Trias                            ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $79,221.54
12/08/2008            (34)     Law Firm of Cohen & Cohen               ACCOUNTS RECEIVABLE                       1121-000             $150.00                                     $79,371.54
12/08/2008            (34)     Maria Lobo                              ACCOUNTS RECEIVABLE                       1121-000              $34.00                                     $79,405.54
                                                                                                                SUBTOTALS           $79,405.54                   $0.00
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21           Page 410 of 635                      Page No: 395               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                          Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                       Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                 N.A.
Primary Taxpayer ID #:             **-***6872                                                                            Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                             Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                              Separate bond (if applicable):

       1                2                                 3                                           4                                       5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                   Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                       Tran Code           $                      $


12/08/2008            (34)     Reinaldo Antoni                        ACCOUNTS RECEIVABLE                                1121-000              $50.00                                       $79,455.54
12/08/2008                     To Account #********1066               Transfer                                           9999-000                                    $64,428.20             $15,027.34
12/08/2008           1001      DTG of Miami                           Correction/Adjustment to receivables/per 1st       9999-000                                        $3,969.82           $11,057.52
                                                                      reconcilliation cp# 526
12/15/2008            (34)     Bank of America                        ACCOUNTS RECEIVABLE                                1121-000           $4,525.00                                       $15,582.52
12/15/2008            (34)     Barbara Kogan                          ACCOUNTS RECEIVABLE                                1121-000             $100.00                                       $15,682.52
12/15/2008            (34)     Federico R. Andres                     ACCOUNTS RECEIVABLE                                1121-000              $15.00                                       $15,697.52
12/15/2008            (34)     Harvey J. Smart                        ACCOUNTS RECEIVABLE                                1121-000              $50.00                                       $15,747.52
12/15/2008            (34)     Kim Greenwald                          ACCOUNTS RECEIVABLE                                1121-000              $50.00                                       $15,797.52
12/15/2008            (34)     Medfocus Radiology Network             ACCOUNTS RECEIVABLE                                1121-000             $450.00                                       $16,247.52
12/15/2008            (34)     Quintairos, Prieto, Wood & Boyer, PA   ACCOUNTS RECEIVABLE                                1121-000              $16.00                                       $16,263.52
12/15/2008            (34)     State Farm                             ACCOUNTS RECEIVABLE                                1121-000             $172.00                                       $16,435.52
12/15/2008            (34)     Tiimofei S. Fedosin                    ACCOUNTS RECEIVABLE                                1121-000             $177.56                                       $16,613.08
12/16/2008            (34)     Analbert Lopez                         ACCOUNTS RECEIVABLE                                1121-000              $10.00                                       $16,623.08
12/16/2008            (34)     Ivan Belmont                           ACCOUNTS RECEIVABLE                                1121-000              $50.00                                       $16,673.08
12/16/2008            (34)     John D. Rogers                         ACCOUNTS RECEIVABLE                                1121-000             $100.00                                       $16,773.08
12/16/2008            (34)     Wicker Law Firm, PA                    ACCOUNTS RECEIVABLE                                1121-000              $56.00                                       $16,829.08
12/19/2008            (34)     AXA Assistance USA                     ACCOUNTS RECEIVABLE                                1121-000           $2,630.50                                       $19,459.58
12/19/2008            (34)     Candace S. Taksier                     ACCOUNTS RECEIVABLE                                1121-000              $40.00                                       $19,499.58
12/19/2008            (34)     Jose A. Caraballo                      ACCOUNTS RECEIVABLE                                1121-000              $67.34                                       $19,566.92
12/19/2008            (34)     Julio Salgueiro                        ACCOUNTS RECEIVABLE                                1121-000              $50.00                                       $19,616.92
12/19/2008            (34)     L. Richard Mattaway                    ACCOUNTS RECEIVABLE                                1121-000             $298.34                                       $19,915.26
12/19/2008            (34)     Liberty Mutual                         ACCOUNTS RECEIVABLE                                1121-000              $75.00                                       $19,990.26
12/19/2008            (34)     Richard A. Zahn                        ACCOUNTS RECEIVABLE                                1121-000              $16.00                                       $20,006.26
12/19/2008            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                1121-000             $131.17                                       $20,137.43
12/19/2008            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                1121-000           $3,453.04                                       $23,590.47
12/19/2008            (34)     United States Treasury                 ACCOUNTS RECEIVABLE                                1121-000             $844.38                                       $24,434.85

                                                                                                                        SUBTOTALS           $13,427.33              $68,398.02
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 411 of 635                      Page No: 396             Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                     3                                          4                               5                     6                     7

   Transaction       Check /                            Paid to/                 Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                  Tran Code           $                      $


12/19/2008            (34)     Wellcare of Florida                        ACCOUNTS RECEIVABLE                       1121-000           $1,734.96                                     $26,169.81
12/26/2008            (34)     Acct 279610                                ACCOUNTS RECEIVABLE                       1121-000             $128.08                                     $26,297.89
12/26/2008            (34)     Cesar Ramirez                              ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $26,397.89
12/26/2008            (34)     Ferrukh Zafar                              ACCOUNTS RECEIVABLE                       1121-000             $125.00                                     $26,522.89
12/26/2008            (34)     Gleny J. Soto                              ACCOUNTS RECEIVABLE                       1121-000              $16.00                                     $26,538.89
12/26/2008            (34)     Moises S. Rosario Santana                  ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $26,563.89
12/26/2008            (34)     Willy's Hair Designers, Inc.               ACCOUNTS RECEIVABLE                       1121-000             $262.19                                     $26,826.08
12/31/2008            (34)     Eduardo Hernandez                          ACCOUNTS RECEIVABLE                       1121-000              $38.15                                     $26,864.23
12/31/2008            (34)     Hector Jesus Valdes                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $26,914.23
12/31/2008            (34)     Kathy A. Kestel                            ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                   $26,919.23
12/31/2008            (34)     Medfocus Radiology Group                   ACCOUNTS RECEIVABLE                       1121-000             $450.00                                     $27,369.23
12/31/2008            (34)     Untied Automobile Insurance Company        ACCOUNTS RECEIVABLE                       1121-000             $170.00                                     $27,539.23
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%               1270-000                 $1.52                                   $27,540.75
01/07/2009            (34)     M. Kocourek                                ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $27,640.75
01/14/2009            (34)     Analbert Lopez                             ACCOUNTS RECEIVABLE                       1121-000              $10.00                                     $27,650.75
01/14/2009            (34)     Care Access Health Plan, Inc.              ACCOUNTS RECEIVABLE                       1121-000           $1,060.23                                     $28,710.98
01/14/2009            (34)     Reinaldo Antoni                            ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $28,760.98
01/14/2009            (34)     Ruenell B. Lorio                           ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $28,780.98
01/14/2009            (34)     Silvio A. Rivera                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $28,830.98
01/14/2009            (34)     Steven A. Richman                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $28,855.98
01/14/2009                     To Account #********1066                   Transfer                                  9999-000                                    $27,600.00             $1,255.98
01/20/2009            (34)     Fournaris & Sanet, P.A.                    ACCOUNTS RECEIVABLE                       1121-000           $2,320.00                                       $3,575.98
01/20/2009            (34)     Maria Herrera                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $3,625.98
01/20/2009            (34)     Medfocus Radiogy Network                   ACCOUNTS RECEIVABLE                       1121-000             $450.00                                       $4,075.98
01/20/2009            (34)     Michael Anthony Remy, P.A.                 ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                       $5,575.98
01/20/2009            (34)     Sage Law Offices                           ACCOUNTS RECEIVABLE                       1121-000             $325.29                                       $5,901.27
01/20/2009            (34)     Sage law Offices                           ACCOUNTS RECEIVABLE                       1121-000           $3,138.60                                       $9,039.87
                                                                                                                   SUBTOTALS           $12,205.02              $27,600.00
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21   Page 412 of 635                      Page No: 397               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                             Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                       N.A.
Primary Taxpayer ID #:             **-***6872                                                                  Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                    Separate bond (if applicable):

       1                2                                 3                                         4                               5                     6                       7

   Transaction       Check /                          Paid to/              Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                               Tran Code           $                      $


01/20/2009            (34)     William C. Sankey                     ACCOUNTS RECEIVABLE                       1121-000             $100.00                                           $9,139.87
01/22/2009                     To Account #********1066              Transfer                                  9999-000                                        $1,000.00            $8,139.87
01/26/2009            (34)     DTG Management                        Regions Bank                              1121-000           $6,934.63                                       $15,074.50
01/27/2009            (34)     MEDFOCUS Radiology Network            ACCOUNTS RECEIVABLE                       1121-000           $1,979.70                                       $17,054.20
01/27/2009            (34)     Moises Rosario                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $17,104.20
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.             Interest posting at 0.0500%               1270-000                 $0.65                                     $17,104.85
02/04/2009            (34)     Anthony Moreno                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $17,154.85
02/04/2009            (34)     Emilia Calvo                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $17,204.85
02/04/2009            (34)     Jeffrey Davis                         ACCOUNTS RECEIVABLE                       1121-000             $490.00                                       $17,694.85
02/04/2009            (34)     Jorge Arana                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $17,744.85
02/04/2009            (34)     Kathy Kestel                          ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                     $17,749.85
02/04/2009            (34)     Raul Arrocha                          ACCOUNTS RECEIVABLE                       1121-000                 $1.66                                     $17,751.51
02/04/2009            (34)     Steven Richman                        ACCOUNTS RECEIVABLE                       1121-000                 $5.61                                     $17,757.12
02/12/2009            (34)     Claire Harvey                         ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $17,782.12
02/12/2009            (34)     Foster Davidson                       ACCOUNTS RECEIVABLE                       1121-000              $41.81                                       $17,823.93
02/12/2009            (34)     Gonzalo Alvarez                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $17,848.93
02/12/2009            (34)     Hernando Pertuz                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $17,873.93
02/12/2009            (34)     Jerome Perlman                        ACCOUNTS RECEIVABLE                       1121-000              $18.00                                       $17,891.93
02/12/2009            (34)     Roberto Estrada                       ACCOUNTS RECEIVABLE                       1121-000              $35.04                                       $17,926.97
02/16/2009            (34)     Augusto Barbaran                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $17,976.97
02/16/2009            (34)     Douglas J. Prinz                      ACCOUNTS RECEIVABLE                       1121-000              $47.99                                       $18,024.96
02/16/2009            (34)     Galo F. Menendez                      ACCOUNTS RECEIVABLE                       1121-000             $211.14                                       $18,236.10
02/16/2009            (34)     Gladys Rosario                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $18,286.10
02/16/2009            (34)     Joseph G. Mondo                       ACCOUNTS RECEIVABLE                       1121-000              $35.00                                       $18,321.10
02/16/2009            (34)     Marjorie A. Kean                      ACCOUNTS RECEIVABLE                       1121-000              $78.49                                       $18,399.59
02/16/2009            (34)     Robert E. Butler                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $18,449.59
02/16/2009            (34)     Ruenell B. Lorio                      ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $18,469.59
                                                                                                              SUBTOTALS           $10,429.72                   $1,000.00
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21   Page 413 of 635                      Page No: 398               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                   Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                               5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                              Tran Code           $                      $


02/16/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000             $128.00                                       $18,597.59
02/16/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000             $394.98                                       $18,992.57
02/16/2009            (34)     Western Union                          ACCOUNTS RECEIVABLE                       1121-000              $10.00                                       $19,002.57
02/16/2009            (34)     Yull Manzi                             ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $19,027.57
02/18/2009                     To Account #********1066               Transfer                                  9999-000                                        $9,000.00          $10,027.57
02/23/2009                     To Account #********1066               Transfer                                  9999-000                                        $1,000.00            $9,027.57
02/25/2009            (34)     Ciro Setaro                            ACCOUNTS RECEIVABLE                       1121-000             $172.27                                         $9,199.84
02/25/2009            (34)     Ciro Setaro                            ACCOUNTS RECEIVABLE                       1121-000             $288.20                                         $9,488.04
02/25/2009            (34)     Esther Del Rosario                     ACCOUNTS RECEIVABLE                       1121-000              $78.49                                         $9,566.53
02/25/2009            (34)     Jose Camargo                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $9,616.53
02/25/2009            (34)     Luigi Burgio                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $9,666.53
02/25/2009            (34)     Vladimir N. Rudnev                     ACCOUNTS RECEIVABLE                       1121-000              $35.00                                         $9,701.53
02/25/2009            (34)     William C. Sankey                      ACCOUNTS RECEIVABLE                       1121-000             $147.58                                            $9,849.11
02/25/2009            (34)     Yanick P. Domond                       ACCOUNTS RECEIVABLE                       1121-000              $20.00                                            $9,869.11
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%               1270-000                 $0.54                                       $9,869.65
03/02/2009                     To Account #********1066               Transfer                                  9999-000                                         $300.00             $9,569.65
03/03/2009                     To Account #********1066               Transfer                                  9999-000                                        $1,200.00            $8,369.65
03/04/2009            (34)     Kevin H. Bowers                        ACCOUNTS RECEIVABLE                       1121-000             $802.95                                         $9,172.60
03/04/2009            (34)     Marie D. Beniot                        ACCOUNTS RECEIVABLE                       1121-000              $75.00                                         $9,247.60
03/04/2009            (34)     Pablo Bustos                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $9,297.60
03/04/2009            (34)     Richard Simpson                        ACCOUNTS RECEIVABLE                       1121-000             $198.90                                         $9,496.50
03/04/2009            (34)     Robert J. Dewhirst                     ACCOUNTS RECEIVABLE                       1121-000             $273.88                                         $9,770.38
03/04/2009            (34)     Vincent J. Carlucci                    ACCOUNTS RECEIVABLE                       1121-000              $90.50                                         $9,860.88
03/05/2009                     To Account #********1066               Transfer                                  9999-000                                        $5,000.00            $4,860.88
03/09/2009            (34)     Iliana Zamora                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $4,910.88
03/09/2009            (34)     James Morin                            ACCOUNTS RECEIVABLE                       1121-000              $13.17                                         $4,924.05
03/09/2009            (34)     Kevin Marlin                           ACCOUNTS RECEIVABLE                       1121-000             $140.00                                         $5,064.05
                                                                                                               SUBTOTALS            $3,094.46              $16,500.00
                                                          Case 08-19029-LMI     Doc 1541 Filed
                                                                                      FORM   2 04/22/21   Page 414 of 635                       Page No: 399             Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                             Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                       N.A.
Primary Taxpayer ID #:             **-***6872                                                                  Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                    Separate bond (if applicable):

       1                2                                 3                                        4                                5                     6                     7

   Transaction       Check /                            Paid to/           Description of Transaction           Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                             Tran Code           $                      $


03/09/2009            (34)     Marlon R. Flores                       ACCOUNTS RECEIVABLE                       1121-000                $8.80                                       $5,072.85
03/09/2009            (34)     Ruenell B. Lorio                       ACCOUNTS RECEIVABLE                       1121-000             $20.00                                         $5,092.85
03/09/2009            (34)     Suzanne Sardina                        ACCOUNTS RECEIVABLE                       1121-000             $10.00                                         $5,102.85
03/09/2009            (34)     Thelma Harvey                          ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $5,127.85
03/11/2009            (34)     B. Gross                               ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $5,152.85
03/11/2009            (34)     C. Dixon                               ACCOUNTS RECEIVABLE                       1121-000             $12.57                                         $5,165.42
03/11/2009            (34)     Claudette Hodge                        ACCOUNTS RECEIVABLE                       1121-000            $100.00                                         $5,265.42
03/11/2009            (34)     Debie Pearson Harden                   ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $5,315.42
03/11/2009            (34)     Eduardo R. Mena                        ACCOUNTS RECEIVABLE                       1121-000             $65.59                                         $5,381.01
03/11/2009            (34)     Elsa Nino                              ACCOUNTS RECEIVABLE                       1121-000             $30.00                                          $5,411.01
03/11/2009            (34)     Idalys Y. Figuera                      ACCOUNTS RECEIVABLE                       1121-000             $20.00                                         $5,431.01
03/11/2009            (34)     Maria C. Toro                          ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $5,481.01
03/11/2009            (34)     Martha C. Fernandez                    ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $5,506.01
03/11/2009            (34)     Medoptions, Inc.                       ACCOUNTS RECEIVABLE                       1121-000          $1,000.00                                         $6,506.01
03/11/2009            (34)     Michael A. Johnson                     ACCOUNTS RECEIVABLE                       1121-000            $100.00                                         $6,606.01
03/11/2009            (34)     Ralph V. Caputo                        ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $6,656.01
03/17/2009            (34)     Jose M. Diaz, DDS                      ACCOUNTS RECEIVABLE                       1121-000            $250.00                                         $6,906.01
03/17/2009            (34)     Manuel Jesus Cuartas                   ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $6,956.01
03/17/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000            $303.00                                         $7,259.01
03/17/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000          $1,134.00                                         $8,393.01
03/24/2009            (34)     Alejandrina Moral                      ACCOUNTS RECEIVABLE                       1121-000             $22.50                                         $8,415.51
03/24/2009            (34)     Barbara Garcilazo                      ACCOUNTS RECEIVABLE                       1121-000             $20.00                                         $8,435.51
03/24/2009            (34)     Hecor Jesus Valdes                     ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $8,460.51
03/24/2009            (34)     JD Wyatt, Jr.                          ACCOUNTS RECEIVABLE                       1121-000             $81.84                                         $8,542.35
03/24/2009            (34)     Jihan O Madruga                        ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $8,567.35
03/24/2009            (34)     Jjihan O Madruga                       ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $8,592.35
03/24/2009            (34)     Julio C. Natera                        ACCOUNTS RECEIVABLE                       1121-000            $327.73                                         $8,920.08
                                                                                                               SUBTOTALS           $3,856.03                   $0.00
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 415 of 635                      Page No: 400               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                  3                                              4                               5                     6                       7

   Transaction       Check /                            Paid to/                  Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                   Tran Code           $                      $


03/24/2009            (34)     Lidsky, Vaccaro & Montes, PA                ACCOUNTS RECEIVABLE                       1121-000             $750.00                                           $9,670.08
03/24/2009            (34)     Luz D. Escamilla                            ACCOUNTS RECEIVABLE                       1121-000              $20.00                                           $9,690.08
03/24/2009            (34)     Manuel Forte                                ACCOUNTS RECEIVABLE                       1121-000              $15.03                                            $9,705.11
03/24/2009            (34)     Maria E. Kreske                             ACCOUNTS RECEIVABLE                       1121-000              $85.05                                           $9,790.16
03/24/2009            (34)     Marjore Kean                                ACCOUNTS RECEIVABLE                       1121-000              $78.49                                           $9,868.65
03/24/2009            (34)     Miriam C. Delgado                           ACCOUNTS RECEIVABLE                       1121-000              $30.00                                           $9,898.65
03/24/2009            (34)     Modesto Nodarse                             ACCOUNTS RECEIVABLE                       1121-000             $100.00                                           $9,998.65
03/24/2009            (34)     Moises Rosario                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $10,048.65
03/24/2009            (34)     Panter & Panter, PA                         ACCOUNTS RECEIVABLE                       1121-000           $1,750.00                                        $11,798.65
03/24/2009            (34)     Shirlene Gouveia                            ACCOUNTS RECEIVABLE                       1121-000              $50.00                                        $11,848.65
03/24/2009            (34)     Tech Health                                 ACCOUNTS RECEIVABLE                       1121-000           $1,975.00                                       $13,823.65
03/24/2009            (34)     Teresa Bonnin                               ACCOUNTS RECEIVABLE                       1121-000             $102.89                                       $13,926.54
03/24/2009            (34)     Teresa C. Fleites                           ACCOUNTS RECEIVABLE                       1121-000              $40.00                                       $13,966.54
03/24/2009            (34)     Victor J. Atherton                          ACCOUNTS RECEIVABLE                       1121-000             $165.96                                       $14,132.50
03/31/2009            (34)     American Union Financial Services, Inc.     ACCOUNTS RECEIVABLE                       1121-000              $35.00                                       $14,167.50
03/31/2009            (34)     Bernstein Chackman & Liss                   ACCOUNTS RECEIVABLE                       1121-000           $2,000.00                                       $16,167.50
03/31/2009            (34)     Ela Marquez                                 ACCOUNTS RECEIVABLE                       1121-000              $10.65                                       $16,178.15
03/31/2009            (34)     Florida Firefighters Insurance Trust Fund   ACCOUNTS RECEIVABLE                       1121-000              $95.28                                       $16,273.43
03/31/2009            (34)     Joel David McLaughlin                       ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $16,303.43
03/31/2009            (34)     Jose Blandon                                ACCOUNTS RECEIVABLE                       1121-000              $57.97                                       $16,361.40
03/31/2009            (34)     Joyce Alarcon                               ACCOUNTS RECEIVABLE                       1121-000              $35.00                                       $16,396.40
03/31/2009            (34)     Raul H. Jara                                ACCOUNTS RECEIVABLE                       1121-000             $251.08                                       $16,647.48
03/31/2009            (34)     Raul H. Jara                                ACCOUNTS RECEIVABLE                       1121-000             $358.94                                       $17,006.42
03/31/2009            (34)     Tech Health                                 ACCOUNTS RECEIVABLE                       1121-000             $225.00                                       $17,231.42
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.28                                     $17,231.70
03/31/2009                     To Account #********1066                    Transfer                                  9999-000                                        $3,300.00          $13,931.70
04/09/2009            (34)     Elsa Nino                                   ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $13,961.70
                                                                                                                    SUBTOTALS            $8,341.62                   $3,300.00
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21   Page 416 of 635                      Page No: 401               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                   Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                               5                     6                       7

   Transaction       Check /                           Paid to/              Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                               Tran Code           $                      $


04/09/2009            (34)     Neighborhood Health Partnership        ACCOUNTS RECEIVABLE                       1121-000           $1,839.60                                       $15,801.30
04/09/2009            (34)     Nora L. Laureano                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $15,851.30
04/09/2009            (34)     Praveen Maruvekere                     ACCOUNTS RECEIVABLE                       1121-000             $600.00                                       $16,451.30
04/13/2009                     To Account #********1066               Transfer                                  9999-000                                        $6,000.00          $10,451.30
04/15/2009            (34)     3822960                                ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $10,471.30
04/15/2009            (34)     Alfredo L. Parody                      ACCOUNTS RECEIVABLE                       1121-000             $270.60                                       $10,741.90
04/15/2009            (34)     Analbert Lopez                         ACCOUNTS RECEIVABLE                       1121-000              $10.00                                       $10,751.90
04/15/2009            (34)     Anthem                                 ACCOUNTS RECEIVABLE                       1121-000                 $0.57                                     $10,752.47
04/15/2009            (34)     Anthem                                 ACCOUNTS RECEIVABLE                       1121-000                 $2.91                                     $10,755.38
04/15/2009            (34)     Edwin Jue                              ACCOUNTS RECEIVABLE                       1121-000                 $7.50                                     $10,762.88
04/15/2009            (34)     Humberto Guzman                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $10,812.88
04/15/2009            (34)     Jonathan R. Friedland PA               ACCOUNTS RECEIVABLE                       1121-000             $750.00                                        $11,562.88
04/15/2009            (34)     Jose L. Fernandez                      ACCOUNTS RECEIVABLE                       1121-000             $100.00                                        $11,662.88
04/15/2009            (34)     Jose R. Rey                            ACCOUNTS RECEIVABLE                       1121-000              $35.00                                        $11,697.88
04/15/2009            (34)     Lazaro Gonzalez                        ACCOUNTS RECEIVABLE                       1121-000              $77.61                                        $11,775.49
04/15/2009            (34)     Manuel Jesus Cuartas                   ACCOUNTS RECEIVABLE                       1121-000              $50.00                                        $11,825.49
04/15/2009            (34)     Maria T. Fernandez                     ACCOUNTS RECEIVABLE                       1121-000              $25.00                                        $11,850.49
04/15/2009            (34)     Medfocus Radiology Network             ACCOUNTS RECEIVABLE                       1121-000             $900.00                                       $12,750.49
04/15/2009            (34)     Michelle L. Neeley                     ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                     $12,755.49
04/15/2009            (34)     Moises Rosario                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $12,805.49
04/15/2009            (34)     Nuria Reina                            ACCOUNTS RECEIVABLE                       1121-000             $136.13                                       $12,941.62
04/15/2009            (34)     Rene A. Lopez                          ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $12,961.62
04/15/2009            (34)     Ruenell B. Lorio                       ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $12,981.62
04/15/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000             $134.00                                        $13,115.62
04/15/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000             $142.50                                       $13,258.12
04/15/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                       1121-000           $2,913.12                                       $16,171.24
04/15/2009            (34)     Sedgwick Claims Mgmt Services, Inc.    ACCOUNTS RECEIVABLE                       1121-000             $497.71                                       $16,668.95
                                                                                                               SUBTOTALS            $8,707.25                   $6,000.00
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 417 of 635                      Page No: 402               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                  3                                              4                               5                     6                       7

   Transaction       Check /                             Paid to/                 Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                  Tran Code           $                      $


04/15/2009            (34)     Sedgwick Claims Mgmt Services, Inc.         ACCOUNTS RECEIVABLE                       1121-000             $568.45                                       $17,237.40
04/15/2009            (34)     Tammy Lee Vera                              ACCOUNTS RECEIVABLE                       1121-000              $39.73                                       $17,277.13
04/15/2009            (34)     Tannia Concepcion                           ACCOUNTS RECEIVABLE                       1121-000              $21.51                                       $17,298.64
04/16/2009                     To Account #********1066                    Transfer                                  9999-000                                        $3,500.00          $13,798.64
04/21/2009                     To Account #********1066                    Transfer                                  9999-000                                    $12,000.00               $1,798.64
04/22/2009            (34)     Israel Velez-Ruiz                           ACCOUNTS RECEIVABLE                       1121-000              $59.79                                         $1,858.43
04/22/2009            (34)     Jihan O. Madruga                            ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $1,883.43
04/22/2009            (34)     Jihan O. Madruga                            ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $1,908.43
04/22/2009            (34)     Jose B. Solorzano                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $1,933.43
04/22/2009            (34)     Maria E. Kreske                             ACCOUNTS RECEIVABLE                       1121-000              $85.00                                         $2,018.43
04/22/2009            (34)     Nachlas Law Group                           ACCOUNTS RECEIVABLE                       1121-000             $950.00                                         $2,968.43
04/22/2009            (34)     Thomas Danker                               ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $3,068.43
04/22/2009            (34)     Western Union                               ACCOUNTS RECEIVABLE                       1121-000             $150.00                                         $3,218.43
04/28/2009                     To Account #********1066                    Transfer                                  9999-000                                         $742.92             $2,475.51
04/29/2009                     To Account #********1066                    Transfer                                  9999-000                                        $1,419.79            $1,055.72
04/30/2009            (34)     Ernesto Padilla-Rivero                      ACCOUNTS RECEIVABLE                       1121-000              $75.00                                         $1,130.72
04/30/2009            (34)     Grupo Inversion De Hermanos                 ACCOUNTS RECEIVABLE                       1121-000              $40.51                                         $1,171.23
04/30/2009            (34)     Kathy A. Kestel                             ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                       $1,176.23
04/30/2009            (34)     Seawest Adjustment Company, Inc.            ACCOUNTS RECEIVABLE                       1121-000           $3,000.00                                         $4,176.23
04/30/2009            (34)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $497.11                                         $4,673.34
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.37                                       $4,673.71
05/06/2009                     To Account #********1066                    Transfer                                  9999-000                                        $3,618.22            $1,055.49
05/07/2009            (34)     Blanca Rosa McLaughlin                      ACCOUNTS RECEIVABLE                       1121-000              $39.00                                         $1,094.49
05/07/2009            (34)     Blanca Rosa McLaughlin                      ACCOUNTS RECEIVABLE                       1121-000              $70.00                                         $1,164.49
05/07/2009            (34)     Global Bankers Trust                        ACCOUNTS RECEIVABLE                       1121-000             $156.05                                         $1,320.54
05/07/2009            (34)     Moises Rosario                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,370.54
05/07/2009            (34)     NF Thomas                                   ACCOUNTS RECEIVABLE                       1121-000              $74.94                                         $1,445.48
                                                                                                                    SUBTOTALS            $6,057.46              $21,280.93
                                                          Case 08-19029-LMI            Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 418 of 635                      Page No: 403               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                 3                                               4                               5                     6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                    Tran Code           $                      $


05/07/2009            (34)     Timo Toukolehto                             ACCOUNTS RECEIVABLE                       1121-000              $25.00                                           $1,470.48
05/12/2009                     To Account #********1066                    Transfer                                  9999-000                                        $1,000.00                $470.48
05/18/2009            (34)     Elsa Nino                                   ACCOUNTS RECEIVABLE                       1121-000              $30.00                                             $500.48
05/18/2009            (34)     Jihan O. Madruga                            ACCOUNTS RECEIVABLE                       1121-000              $25.94                                             $526.42
05/18/2009            (34)     Jihan O. Madruga                            ACCOUNTS RECEIVABLE                       1121-000              $25.94                                             $552.36
05/18/2009            (34)     Law Offices of Andrew W. Horn, PA           ACCOUNTS RECEIVABLE                       1121-000           $1,400.00                                         $1,952.36
05/18/2009            (34)     Ruenell B. Lorio                            ACCOUNTS RECEIVABLE                       1121-000              $16.75                                            $1,969.11
05/18/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000                 $7.50                                       $1,976.61
05/18/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000             $200.00                                         $2,176.61
05/18/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000             $937.40                                            $3,114.01
05/18/2009            (34)     Sheila P. Orsi                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $3,164.01
05/18/2009            (34)     Union Fidelity Life Insurance Co            ACCOUNTS RECEIVABLE                       1121-000             $351.65                                         $3,515.66
05/22/2009                     To Account #********1066                    Transfer                                  9999-000                                        $3,500.00                 $15.66
05/26/2009            (34)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000             $698.74                                             $714.40
05/26/2009            (34)     Bernard Veargis                             ACCOUNTS RECEIVABLE                       1121-000             $247.25                                             $961.65
05/26/2009            (34)     Cigna                                       ACCOUNTS RECEIVABLE                       1121-000             $625.00                                         $1,586.65
05/26/2009            (34)     Lennart Anderrson                           ACCOUNTS RECEIVABLE                       1121-000              $59.80                                         $1,646.45
05/26/2009            (34)     Lisdey Padron                               ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,696.45
05/26/2009            (34)     Praveen Maruvekere                          ACCOUNTS RECEIVABLE                       1121-000             $600.00                                         $2,296.45
05/26/2009            (34)     Todd Sosnowski                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $2,321.45
05/29/2009            (34)     Accident Law Offices of Philip Deberard     ACCOUNTS RECEIVABLE                       1121-000              $47.74                                         $2,369.19
05/29/2009            (34)     Alexander Angueira                          ACCOUNTS RECEIVABLE                       1121-000             $164.80                                         $2,533.99
05/29/2009            (34)     Analbert Lopez                              ACCOUNTS RECEIVABLE                       1121-000              $10.00                                         $2,543.99
05/29/2009            (34)     Cigna                                       ACCOUNTS RECEIVABLE                       1121-000             $166.40                                         $2,710.39
05/29/2009            (34)     Maggie Ann Furniss                          ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $2,810.39
05/29/2009            (34)     Manuel Jesus Cuartas                        ACCOUNTS RECEIVABLE                       1121-000              $15.52                                         $2,825.91
05/29/2009            (34)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $568.45                                         $3,394.36
                                                                                                                    SUBTOTALS            $6,448.88                   $4,500.00
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 419 of 635                      Page No: 404               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                 3                                               4                               5                     6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                    Tran Code           $                      $


05/29/2009            (34)     Steven A. Richman                           ACCOUNTS RECEIVABLE                       1121-000              $12.50                                           $3,406.86
05/29/2009            (34)     Terry M. Rosenblum & Associates, PA         ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                           $4,406.86
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.05                                         $4,406.91
05/29/2009                     To Account #********1066                    Transfer                                  9999-000                                        $1,300.00            $3,106.91
06/04/2009                     To Account #********1066                    Transfer                                  9999-000                                        $2,100.00            $1,006.91
06/05/2009            (34)     Bernstein $ Maryanoff Attorneys, LLC        ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                         $2,006.91
06/05/2009            (34)     Celestino Roldan                            ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $2,106.91
06/05/2009            (34)     Todd Sosnowski                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $2,131.91
06/12/2009            (34)     Elsa Nino                                   ACCOUNTS RECEIVABLE                       1121-000              $30.00                                         $2,161.91
06/12/2009            (34)     Timothy K. Barket, PA                       ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                         $3,161.91
06/12/2009                     To Account #********1066                    Transfer                                  9999-000                                        $1,200.00            $1,961.91
06/22/2009            (34)     Allrad Direct, LLC                          ACCOUNTS RECEIVABLE                       1121-000             $275.00                                         $2,236.91
06/22/2009            (34)     Jon kevin Cato                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $2,261.91
06/22/2009            (34)     Todd Sosnowski                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $2,286.91
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.07                                       $2,286.98
07/02/2009                     To Account #********1066                    Transfer                                  9999-000                                         $500.00             $1,786.98
07/06/2009                     To Account #********1066                    Transfer                                  9999-000                                        $1,030.00               $756.98
07/20/2009            (34)     Analbert Lopez                              ACCOUNTS RECEIVABLE                       1121-000              $10.00                                            $766.98
07/20/2009            (34)     Esther M. Frick                             ACCOUNTS RECEIVABLE                       1121-000              $19.80                                            $786.78
07/20/2009            (34)     German & Marta Trias                        ACCOUNTS RECEIVABLE                       1121-000              $37.50                                            $824.28
07/20/2009            (34)     Jihan O Madruga                             ACCOUNTS RECEIVABLE                       1121-000              $32.75                                            $857.03
07/20/2009            (34)     Jihan O. Madruga                            ACCOUNTS RECEIVABLE                       1121-000              $32.75                                            $889.78
07/20/2009            (34)     Midwest Diagnostic Management, LLC          ACCOUNTS RECEIVABLE                       1121-000           $2,868.38                                         $3,758.16
07/20/2009            (34)     NCL                                         ACCOUNTS RECEIVABLE                       1121-000           $2,000.00                                         $5,758.16
07/20/2009            (34)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $995.42                                         $6,753.58
07/20/2009            (34)     Steven A. Richman                           ACCOUNTS RECEIVABLE                       1121-000              $12.50                                         $6,766.08
07/20/2009            (34)     Todd Sosnowski                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $6,791.08
                                                                                                                    SUBTOTALS            $9,526.72                   $6,130.00
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 420 of 635                      Page No: 405             Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                 3                                               4                               5                     6                     7

   Transaction       Check /                           Paid to/                   Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                    Tran Code           $                      $


07/29/2009            (34)     Alina Guerra                                ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                       $6,796.08
07/29/2009            (34)     Analbert Lopez                              ACCOUNTS RECEIVABLE                       1121-000              $10.00                                         $6,806.08
07/29/2009            (34)     Hector Guerrero                             ACCOUNTS RECEIVABLE                       1121-000              $40.80                                         $6,846.88
07/29/2009            (34)     Jason A. Setchen                            ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                         $7,846.88
07/29/2009            (34)     Jihan O Madruga                             ACCOUNTS RECEIVABLE                       1121-000              $65.50                                         $7,912.38
07/29/2009            (34)     Jihan O Madruga                             ACCOUNTS RECEIVABLE                       1121-000              $65.50                                         $7,977.88
07/29/2009            (34)     Mary E. Rutherford                          ACCOUNTS RECEIVABLE                       1121-000             $118.72                                       $8,096.60
07/29/2009            (34)     Mary Lora                                   ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $8,126.60
07/29/2009            (34)     Melissa Guella                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $8,151.60
07/29/2009            (34)     One Call Medical                            ACCOUNTS RECEIVABLE                       1121-000             $961.60                                          $9,113.20
07/29/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000              $11.50                                       $9,124.70
07/29/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000             $158.00                                       $9,282.70
07/29/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000             $287.50                                       $9,570.20
07/29/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000           $1,239.11                                     $10,809.31
07/29/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000           $1,444.00                                     $12,253.31
07/29/2009            (34)     Sage Law Offices                            ACCOUNTS RECEIVABLE                       1121-000           $3,517.50                                     $15,770.81
07/29/2009            (34)     Todd Sosnowski                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $15,795.81
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.13                                   $15,795.94
08/12/2009                     To Account #********1066                    Transfer                                  9999-000                                    $15,000.00                 $795.94
08/24/2009            (34)     Analbert Lopez                              ACCOUNTS RECEIVABLE                       1121-000              $10.00                                           $805.94
08/24/2009            (34)     Carmen Gomez                                ACCOUNTS RECEIVABLE                       1121-000             $156.21                                           $962.15
08/24/2009            (34)     Goldberg & Hirsh, PA                        ACCOUNTS RECEIVABLE                       1121-000              $75.89                                       $1,038.04
08/24/2009            (34)     Health Diagnostics Management of America,   ACCOUNTS RECEIVABLE                       1121-000             $162.04                                       $1,200.08
                               LLC
08/24/2009            (34)     Kathy A. Kestel                             ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                     $1,205.08
08/24/2009            (34)     Law Offices of Robert Rubenstein, PA        ACCOUNTS RECEIVABLE                       1121-000             $500.00                                       $1,705.08
08/24/2009            (34)     Metro Dade Firefighters Wellness Center     ACCOUNTS RECEIVABLE                       1121-000           $1,125.00                                       $2,830.08

                                                                                                                    SUBTOTALS           $11,039.00              $15,000.00
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 421 of 635                      Page No: 406             Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                                   Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                     3                                      4                                               5                     6                     7

   Transaction       Check /                            Paid to/             Description of Transaction                          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                              Tran Code           $                      $


08/24/2009            (34)     Neighborhood Health Partnership        ACCOUNTS RECEIVABLE                                       1121-000           $1,001.56                                         $3,831.64
08/24/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                       1121-000              $24.57                                         $3,856.21
08/24/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                       1121-000             $287.41                                         $4,143.62
08/24/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                       1121-000             $332.50                                         $4,476.12
08/24/2009            (34)     Todd Sosnowski                         ACCOUNTS RECEIVABLE                                       1121-000              $25.00                                         $4,501.12
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                               1270-000                 $0.25                                       $4,501.37
09/03/2009            (34)     Health Diagnostic Management           Reverse deposti stopped payment - Redeposited in ML       1121-000            ($162.04)                                        $4,339.33
                                                                      Budget Account
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                               1270-000                 $0.17                                       $4,339.50
10/09/2009            (34)     Bernice Newell                         ACCOUNTS RECEIVABLE                                       1121-000              $60.00                                         $4,399.50
10/09/2009            (34)     Francisco J. Vinas, PA                 ACCOUNTS RECEIVABLE                                       1121-000           $1,851.00                                         $6,250.50
10/09/2009            (34)     Gerald J. Tobin, PA                    ACCOUNTS RECEIVABLE                                       1121-000             $700.00                                         $6,950.50
10/09/2009            (34)     Gerrman Trias                          ACCOUNTS RECEIVABLE                                       1121-000              $37.50                                         $6,988.00
10/09/2009            (34)     Goldberrg & Rosen, PA                  ACCOUNTS RECEIVABLE                                       1121-000           $4,000.00                                     $10,988.00
10/09/2009            (34)     Gulf Coast vs. Nationwide Class        ACCOUNTS RECEIVABLE                                       1121-000                 $0.76                                   $10,988.76
                               Administrator
10/09/2009            (34)     Jihan O Madruga                        ACCOUNTS RECEIVABLE                                       1121-000              $65.50                                      $11,054.26
10/09/2009            (34)     Jjihan O Madruga                       ACCOUNTS RECEIVABLE                                       1121-000              $65.50                                      $11,119.76
10/09/2009            (34)     Jjihan O Madruga                       ACCOUNTS RECEIVABLE                                       1121-000             $329.25                                      $11,449.01
10/09/2009            (34)     Nicole Freedlander, PA                 ACCOUNTS RECEIVABLE                                       1121-000           $1,150.00                                     $12,599.01
10/09/2009            (34)     Noeila Diaz                            ACCOUNTS RECEIVABLE                                       1121-000              $25.00                                     $12,624.01
10/09/2009            (34)     Rodrigo L. Saavedra, Jr., PA           ACCOUNTS RECEIVABLE                                       1121-000             $750.00                                     $13,374.01
10/09/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                       1121-000              $27.50                                     $13,401.51
10/09/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                       1121-000             $297.50                                     $13,699.01
10/09/2009            (34)     Sage Law Offices                       ACCOUNTS RECEIVABLE                                       1121-000           $1,313.80                                     $15,012.81
10/09/2009            (34)     Sally Vemezia                          ACCOUNTS RECEIVABLE                                       1121-000              $15.00                                     $15,027.81
10/09/2009            (34)     Stephen B. Meisel, MD                  ACCOUNTS RECEIVABLE                                       1121-000             $113.40                                     $15,141.21

                                                                                                                               SUBTOTALS           $12,311.13                   $0.00
                                                          Case 08-19029-LMI           Doc 1541 Filed
                                                                                            FORM   2 04/22/21             Page 422 of 635                      Page No: 407               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                      N.A.
Primary Taxpayer ID #:             **-***6872                                                                                 Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                   Separate bond (if applicable):

       1                2                                 3                                              4                                         5                     6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                             Tran Code           $                      $


10/09/2009            (34)     Todd Sosnowski                             ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $15,166.21
10/09/2009            (34)     Todd Sosnowski                             ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $15,191.21
10/09/2009            (34)     Todd Sosnowski                             ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $15,216.21
10/14/2009            (34)     Jihan O Madruga                            ACCOUNTS RECEIVABLE                                 1121-000              $65.50                                       $15,281.71
10/14/2009            (34)     Luz D. Escamilla                           ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                       $15,301.71
10/28/2009                     DTG Management Inc                         Weekly sweep Bank Atlantic account # 55165466       9999-000          $12,668.00                                       $27,969.71
10/29/2009                     To Account #********1066                   Transfer                                            9999-000                                    $12,668.10             $15,301.61
10/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                         1270-000                 $0.41                                     $15,302.02
11/03/2009                     DTG Management Inc                         Weekly Sweep Bank Atlantic account # 55165466       9999-000          $30,966.98                                       $46,269.00
11/07/2009                     DTG Management                             Weekly Sweep Bank Atlantic account # 55165466       9999-000           $5,810.14                                       $52,079.14
11/10/2009                     To Account #********1066                   Transfer                                            9999-000                                        $6,000.00          $46,079.14
11/12/2009                     To Account #********1066                   Transfer                                            9999-000                                    $12,000.00             $34,079.14
11/18/2009            (34)     Idalys Y. Figuera                          ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                       $34,099.14
11/18/2009            (34)     Jihan O Madruga                            ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                       $34,149.14
11/18/2009            (34)     Kenny Herrnandez or Caridad Hernandez      ACCOUNTS RECEIVABLE                                 1121-000              $40.00                                       $34,189.14
11/18/2009            (34)     Mark R. Hanson, PA                         ACCOUNTS RECEIVABLE                                 1121-000             $301.72                                       $34,490.86
11/18/2009            (34)     Prince & Glick PA                          ACCOUNTS RECEIVABLE                                 1121-000           $1,515.00                                       $36,005.86
11/18/2009            (34)     Schuler, Halvorson & Weisser, PA           ACCOUNTS RECEIVABLE                                 1121-000             $250.93                                       $36,256.79
11/18/2009            (34)     Talib-Din Abdul-Wali or Ernestine Harris   ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                       $36,306.79
11/18/2009            (34)     Todd Sosnowski                             ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $36,331.79
11/18/2009            (34)     Todd Sosnowski                             ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $36,356.79
11/18/2009                     To Account #********1066                   Transfer                                            9999-000                                    $30,966.98               $5,389.81
11/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                         1270-000                 $0.90                                       $5,390.71
12/02/2009                     DTG Management                             Weekly Sweep Bank Atlantic Account # 55165466       9999-000          $53,446.16                                       $58,836.87
12/09/2009            (34)     Jihan O Madruga                            ACCOUNTS RECEIVABLE                                 1121-000              $50.75                                       $58,887.62
12/09/2009            (34)     Michael J. Schwartz, PA                    ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $58,912.62
12/09/2009            (34)     Nachlas Law Group                          ACCOUNTS RECEIVABLE                                 1121-000             $750.00                                       $59,662.62
                                                                                                                             SUBTOTALS         $106,156.49               $61,635.08
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21           Page 423 of 635                      Page No: 408               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                     N.A.
Primary Taxpayer ID #:             **-***6872                                                                                Money Market Acct #:                    ******1065
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          Money Market Account
For Period Beginning:              6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                  Separate bond (if applicable):

       1                2                                 3                                               4                                       5                     6                       7

   Transaction       Check /                          Paid to/                    Description of Transaction                  Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                             Tran Code           $                      $


12/09/2009            (34)     Talib-Din Abdul-Wali                    ACCOUNTS RECEIVABLE                                   1121-000              $50.00                                       $59,712.62
12/09/2009            (34)     Todd Sosnowski                          ACCOUNTS RECEIVABLE                                   1121-000              $25.00                                       $59,737.62
12/11/2009                     To Account #********1066                Transfer                                              9999-000                                    $59,600.00                  $137.62
12/15/2009                     DTG Management                          weekly Sweep BankAtlantic Accounts                    9999-000           $6,048.12                                         $6,185.74
12/15/2009                     DTG Management                          Weekly Sweep BankAtlantic Accounts                    9999-000           $8,138.47                                       $14,324.21
12/15/2009                     DTG Management                          Weekly Sweep Bank Atlantic Account # 55165466         9999-000           $9,675.59                                       $23,999.80
12/21/2009                     To Account #********1066                Transfer                                              9999-000                                    $15,000.00               $8,999.80
12/22/2009            (34)     Analbert Lopez                          ACCOUNTS RECEIVABLE                                   1121-000              $10.00                                         $9,009.80
12/22/2009            (34)     Analbert Lopez                          ACCOUNTS RECEIVABLE Correction to Deposit # 62        1121-000              $20.00                                         $9,029.80
12/22/2009            (34)     Todd Sosnowski                          ACCOUNTS RECEIVABLE                                   1121-000              $25.00                                         $9,054.80
12/22/2009                     To Account #********1066                Transfer                                              9999-000                                        $5,400.00            $3,654.80
12/24/2009                     DTG Management                          Weekly Sweep BankAtlantic Accounts                    9999-000           $7,186.83                                       $10,841.63
12/24/2009                     To Account #********1066                Transfer                                              9999-000                                        $1,000.00            $9,841.63
12/29/2009                     To Account #********1066                Transfer                                              9999-000                                        $1,000.00            $8,841.63
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                           1270-000                 $0.79                                       $8,842.42
01/05/2010                     DTG Management                          Weekly Sweep BankAtlantic Accounts 12/25/09           9999-000          $13,391.44                                       $22,233.86
01/05/2010                     DTG Management                          Weekly Sweep BankAtlantic Accounts 12/25/09           9999-000          $27,017.37                                       $49,251.23
01/07/2010                     To Account #********1066                transfer                                              9999-000                                    $30,000.00             $19,251.23
01/19/2010                     DTG Management                          Weekly Sweep BankAtlantic Accounts 1/4/10             9999-000          $12,509.23                                       $31,760.46
01/26/2010            (34)     Analbert Lopez                          Acct# 3847250 /ACCOUNTS RECEIVABLE                    1121-000              $10.00                                       $31,770.46
01/26/2010            (34)     Diagnostic Testing Group Inc            ACCOUNTS RECEIVABLE                                   1121-000             $960.67                                       $32,731.13
01/26/2010            (34)     Jihan O Madruga                         #3769720 Final Payment / ACCOUNTS RECEIVABLE          1121-000             $163.00                                       $32,894.13
01/26/2010            (34)     Todd Sosnowski                          Acct. 3828800 Patient Todd Sosnowski / ACCOUNTS       1121-000              $25.00                                       $32,919.13
                                                                       RECEIVABLE
01/26/2010            (34)     Ultra Open MRI Corporation v Hartford   ACCOUNTS RECEIVABLE                                   1121-000              $76.79                                       $32,995.92
                               Casualty Insurance Co
01/28/2010                     To Account #********1066                Transfer                                              9999-000                                    $25,000.00               $7,995.92

                                                                                                                            SUBTOTALS           $85,333.30             $137,000.00
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM   2 04/22/21                   Page 424 of 635                          Page No: 409             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:            **-***6872                                                                                          Money Market Acct #:                     ******1065
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                           Money Market Account
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                                     5                     6                     7

   Transaction       Check /                          Paid to/                Description of Transaction                               Uniform           Deposit             Disbursement             Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                      $


01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                     1270-000                 $0.92                                       $7,996.84
02/01/2010                     DTG Management                          Weekly Sweep BankAtlantic Accounts                              9999-000          $11,650.50                                     $19,647.34
02/04/2010                     DTG Management                          Weekly Sweep BankAtlantic Accounts                              9999-000             $896.15                                     $20,543.49
02/10/2010                     To Account #********1066                Transfer                                                        9999-000                                    $15,000.00             $5,543.49
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                     1270-000                 $0.38                                     $5,543.87
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Current Interest Rate is 0.0500%                                1270-000                 $0.02                                     $5,543.89
03/02/2010                     Wire out to BNYM account ********1065   Wire out to BNYM account ********1065                           9999-000          ($5,543.89)                                            $0.00

                                                                                         TOTALS:                                                        $383,344.03              $383,344.03                    $0.00
                                                                                             Less: Bank transfers/CDs                                   $193,861.09              $383,344.03
                                                                                         Subtotal                                                       $189,482.94                    $0.00
                                                                                             Less: Payments to debtors                                        $0.00                    $0.00
                                                                                         Net                                                            $189,482.94                    $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                       $189,482.94                                 Total Compensable Receipts:                                  $189,482.94
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                    $0.00
                     Total Comp/Non Comp Receipts:                     $189,482.94                                 Total Comp/Non Comp Receipts:                                $189,482.94
                     Total Internal/Transfer Receipts:                 $193,861.09                                 Total Internal/Transfer Receipts:                            $193,861.09


                     Total Compensable Disbursements:                        $0.00                                 Total Compensable Disbursements:                                  $0.00
                     Total Non-Compensable Disbursements:                    $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                      $0.00                                 Total Comp/Non Comp Disbursements:                                $0.00
                     Total Internal/Transfer Disbursements:            $383,344.03                                 Total Internal/Transfer Disbursements:                      $383,344.03
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 425 of 635                      Page No: 410               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                3                                            4                                                   5                    6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                   Tran Code            $                     $


12/08/2008                     From Account #********1065              Transfer                                                     9999-000           $64,428.20                                      $64,428.20
12/08/2008            101      Midtown                                 1st Distribution 08-19029 CP# 526 Order dated 2/6/2009       2990-000                                         $234.82           $64,193.38
12/08/2008            102      Merrill Lynch Commercial Finance Corp   1st Distribution 08-19029 CP# 526 Order dated 2/6/2009       4210-000                                    $59,506.04               $4,687.34
12/11/2008            103      Midtown Imaging LLC                     2nd Distribution Post AR Case # 08-19029 CP# 526             2990-000                                        $2,626.58            $2,060.76
                                                                       Order dated 2/6/2009
12/11/2008            104      Merrill Lynch Commercial Finance Corp   2nd Distribution 08-19029 CP# 526 Order dated                4210-000                                        $1,922.94               $137.82
                                                                       2/6/2009
01/02/2009            105      INTERNATIONAL SURETIES, LTD.            Bond Local Rules                                             2300-000                                          $20.51                $117.31
01/14/2009                     From Account #********1065              Transfer                                                     9999-000           $27,600.00                                      $27,717.31
01/14/2009            106      Midtown Imaging LLC                     3rd Distribution Post AR Case # 08-19029 CP# 526             2990-000                                        $5,968.88          $21,748.43
                                                                       Order dated 2/6/2009
01/14/2009            107      Merrill Lynch Commercial Finance Corp   3rd Distribution 08-19029 CP# 526 Order dated 2/6/2009       4210-000                                        $5,085.14          $16,663.29
01/14/2009            108      Merrill Lynch Commercial Finance Corp   4th Distribution 08-19029 CP# 526 Order dated 2/6/2009       4210-000                                        $5,771.56          $10,891.73
01/14/2009            109      Merrill Lynch Commercial Finance Corp   5th Distribution 08-19029 CP# 526 Order dated 2/6/2009       4210-000                                        $7,875.81            $3,015.92
01/14/2009            110      Midtown Imaging LLC                     5th Distribution Post AR Case # 08-19029 CP# 526             2990-000                                        $1,809.96            $1,205.96
                                                                       Order dated 2/6/2009
01/22/2009                     From Account #********1065              Transfer                                                     9999-000            $1,000.00                                        $2,205.96
01/22/2009            111      Merrill Lynch Commercial Finance Corp   6th Distribution 08-19029 CP# 526 Order dated 2/6/2009       4210-000                                        $1,290.23               $915.73
02/18/2009                     From Account #********1065              Transfer                                                     9999-000            $9,000.00                                        $9,915.73
02/18/2009            112      Midtown Imaging LLC                     7th Distribution Post AR Case # 08-19029 CP#                 2990-000                                         $450.00             $9,465.73
                                                                       576Order dated 2/6/2009
02/18/2009            113      Cardiac Management                      7th Distribution 08-19029 CP# 576 Order dated 2/6/2009       9999-000                                        $9,363.59               $102.14
02/23/2009                     From Account #********1065              Transfer                                                     9999-000            $1,000.00                                        $1,102.14
02/23/2009            114      Cardiac Management                      8th Distribution 08-19029 CP# 576 Order dated 2/6/2009       9999-000                                         $652.27                $449.87
02/23/2009            115      Cardiac Management                      9th Distribution 08-19029 CP# 576 Order dated 2/6/2009       9999-000                                         $169.85                $280.02
03/02/2009                     From Account #********1065              Transfer                                                     9999-000              $300.00                                           $580.02
03/02/2009            116      INTERNATIONAL SURETIES, LTD.            Bond 016038103 CHP 11                                        2300-000                                         $295.95                $284.07
03/03/2009                     From Account #********1065              Transfer                                                     9999-000            $1,200.00                                        $1,484.07
                                                                                                                                   SUBTOTALS           $104,528.20            $103,044.13
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                 Page 426 of 635                      Page No: 411               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                     N.A.
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                                3                                          4                                              5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                            Tran Code            $                     $


03/03/2009            117      Cardiac Management                    10th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $1,065.60               $418.47
                                                                     2/6/2009
03/03/2009            118      Midtown Imaging LLC                   10th Distribution Post AR Case # 08-19029 CP# 576       2990-000                                          $35.00                $383.47
                                                                     Order dated 2/6/2009
03/05/2009                     From Account #********1065            Transfer                                                9999-000            $5,000.00                                          $5,383.47
03/05/2009            119      Cardiac Management                    11th Distribution 08-19029 CP# 576 Order dated          9999-000                                         $841.54               $4,541.93
                                                                     2/6/2009
03/12/2009            120      Cardiac Management                    12th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $1,758.20            $2,783.73
                                                                     2/6/2009
03/31/2009                     From Account #********1065            Transfer                                                9999-000            $3,300.00                                        $6,083.73
03/31/2009            121      Cardiac Management                    13th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $3,091.48            $2,992.25
                                                                     2/6/2009
03/31/2009            122      Midtown Imaging LLC                   13th Distribution Post AR Case # 08-19029 CP# 576       2990-000                                         $173.68             $2,818.57
                                                                     Order dated 2/6/2009
04/13/2009                     From Account #********1065            Transfer                                                9999-000            $6,000.00                                        $8,818.57
04/13/2009            123      Cardiac Management                    14th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $8,759.92                $58.65
                                                                     2/6/2009
04/16/2009                     From Account #********1065            Transfer                                                9999-000            $3,500.00                                        $3,558.65
04/16/2009            124      Midtown Imaging LLC                   15th Distribution Post AR Case # 08-19029 CP# 576       2990-000                                        $1,339.02            $2,219.63
                                                                     Order dated 2/6/2009
04/16/2009            125      Cardiac Management                    15th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $1,180.58            $1,039.05
                                                                     2/6/2009
04/21/2009                     From Account #********1065            Transfer                                                9999-000           $12,000.00                                      $13,039.05
04/21/2009            126      Cardiac Management                    16 th Distribution 08-19029 CP# 576 Order dated         9999-000                                        $6,847.34            $6,191.71
                                                                     2/6/2009
04/28/2009                     From Account #********1065            Transfer                                                9999-000             $742.92                                         $6,934.63
04/28/2009            127      Cardiac Management                    Regions Adjustment CP# 576 Order dated 2/6/2009         2990-000                                        $6,934.63                  $0.00
04/29/2009                     From Account #********1065            Transfer                                                9999-000            $1,419.79                                        $1,419.79


                                                                                                                            SUBTOTALS           $31,962.71              $32,026.99
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                 Page 427 of 635                      Page No: 412               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                     N.A.
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                                3                                          4                                              5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                            Tran Code            $                     $


04/29/2009            128      Cardiac Management                    17th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $1,419.79                  $0.00
                                                                     2/6/2009
05/06/2009                     From Account #********1065            Transfer                                                9999-000            $3,618.22                                        $3,618.22
05/06/2009            129      Cardiac Management                    18th Distribution 08-19029 CP# 576 Order dated          9999-000                                        $3,618.22                  $0.00
                                                                     2/6/2009
05/12/2009                     From Account #********1065            Transfer                                                9999-000            $1,000.00                                        $1,000.00
05/12/2009            130      Cardiac Management                    19th Distribution 08-19029 CP# 576Order dated           9999-000                                         $414.99                $585.01
                                                                     2/6/2009
05/22/2009                     From Account #********1065            Transfer                                                9999-000            $3,500.00                                        $4,085.01
05/22/2009            131      Cardiac Management                    20th Distribution 08-19029 CP# 701 Order dated          9999-000                                        $3,045.18            $1,039.83
                                                                     5/20/2009
05/29/2009                     From Account #********1065            Transfer                                                9999-000            $1,300.00                                        $2,339.83
05/29/2009            132      Midtown Imaging LLC                   21st Distribution Post AR Case # 08-19029 CP# 701       2990-000                                        $1,323.15            $1,016.68
                                                                     Order dated 5/20/2009
05/29/2009            133      Cardiac Management                    21st Distribution 08-19029 CP# 701 Order dated          9999-000                                         $982.64                 $34.04
                                                                     5/20/2009
06/04/2009                     From Account #********1065            Transfer                                                9999-000            $2,100.00                                        $2,134.04
06/04/2009            134      Cardiac Management                    22nd Distribution 08-19029 CP# 701 Order dated          9999-000                                        $2,085.41                $48.63
                                                                     5/20/2009
06/12/2009                     From Account #********1065            Transfer                                                9999-000            $1,200.00                                        $1,248.63
06/12/2009            135      Cardiac Management                    23rd Distribution 08-19029 CP# 701 Order dated          9999-000                                        $1,125.00               $123.63
                                                                     5/20/2009
07/02/2009                     From Account #********1065            Transfer                                                9999-000             $500.00                                            $623.63
07/02/2009            136      Cardiac Management                    25th Distribution 08-19029 CP# 701 Order dated          9999-000                                         $325.00                $298.63
                                                                     5/20/2009
07/06/2009                     From Account #********1065            Transfer                                                9999-000            $1,030.00                                        $1,328.63
07/06/2009            137      Cardiac Management                    24th Distribution 08-19029 CP# 701 Order dated          9999-000                                        $1,030.00               $298.63
                                                                     5/20/2009
08/12/2009                     From Account #********1065            Transfer                                                9999-000           $15,000.00                                      $15,298.63
                                                                                                                            SUBTOTALS           $29,248.22              $15,369.38
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 428 of 635                      Page No: 413               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


08/12/2009            138      Midtown Imaging LLC                   26th Distribution Post AR Case # 08-19029 CP# 701            2990-000                                        $2,313.61          $12,985.02
                                                                     Order dated 5/20/2009
08/12/2009            139      Cardiac Management                    26th Distribution 08-19029 CP# 701Order dated                9999-000                                    $12,725.22                  $259.80
                                                                     5/20/2009
09/29/2009                     DTG Management                        Weekly Sweep Bank Atlantic account # 55165466                9999-000           $56,343.98                                      $56,603.78
09/29/2009            140      Midtown Imaging LLC                   47th ERA Distribution Post AR Case # 08-19029 CP#            2990-003                                        $5,045.10          $51,558.68
                                                                     811 Order dated 9/16/2009
09/29/2009            140      Midtown Imaging LLC                   47th ERA Distribution Post AR Case # 08-19029 CP#            2990-003                                    ($5,045.10)            $56,603.78
                                                                     811 Order dated 9/16/2009
09/29/2009            141      Midtown Imaging LLC                   48th ERA Distribution Post AR Case # 08-19029 CP#            2990-003                                    $28,111.26             $28,492.52
                                                                     811 Order dated 9/16/2009
09/29/2009            141      Midtown Imaging LLC                   48th ERA Distribution Post AR Case # 08-19029 CP#            2990-003                                   ($28,111.26)            $56,603.78
                                                                     811 Order dated 9/16/2009
10/01/2009                     Cardiac Management                    27th Distribution 08-*9029 CP# 811 Reissued as check #       9999-000                                        $2,708.78          $53,895.00
                                                                     148 Order dated 9/16/2009
10/01/2009                     Cardiac Management                    27th Distribution 08-*9029 CP# 811 Reissued as check #       9999-000                                    ($2,708.78)            $56,603.78
                                                                     148 Order dated 9/16/2009
10/01/2009            143      Midtown Imaging LLC                   27th Distribution Post AR Case # 08-19029 CP# 811            2990-000                                         $834.36           $55,769.42
                                                                     Order dated 9/16/2009
10/06/2009            144      Midtown Imaging LLC                   47th ERA Distribution Post AR Case # 08-19029 CP#            2990-000                                        $5,045.10          $50,724.32
                                                                     811 Order dated 9/16/2009
10/06/2009            145      Midtown Imaging LLC                   48th ERA Distribution Post AR Case # 08-19029 CP#            2990-000                                    $28,111.26             $22,613.06
                                                                     811 per order 9/16/09
10/14/2009            146      Midtown Imaging LLC                   50th ERA Distribution Post AR Case # 08-19029 CP#            2990-000                                        $5,767.28          $16,845.78
                                                                     811 per order 9/16/09
10/14/2009            147      Cardiac Management                    28th Distribution 08-19029 CP# 811 per order 9/16/09         9999-000                                    $10,876.71               $5,969.07
10/16/2009            148      Cardiac Management                    27th Distribution 08-19029 CP# 811 Order dated               9999-000                                        $2,708.78            $3,260.29
                                                                     9/16/2009
10/29/2009                     From Account #********1065            Transfer                                                     9999-000           $12,668.10                                      $15,928.39

                                                                                                                                 SUBTOTALS           $69,012.08              $68,382.32
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 429 of 635                      Page No: 414               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                        N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                                3                                          4                                                 5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                               Tran Code            $                     $


10/29/2009            149      Midtown Imaging LLC                   52th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                    $12,668.10               $3,260.29
                                                                     811 per order 9/16/09
11/02/2009            150      Midtown Imaging LLC                   Open Issues 50th ERA Distribution Post AR Case #           2990-000                                         $123.04             $3,137.25
                                                                     08-19029 CP# 811 per order 9/16/09
11/10/2009                     From Account #********1065            Transfer                                                   9999-000            $6,000.00                                        $9,137.25
11/10/2009            151      Midtown Imaging LLC                   54th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                        $5,810.14               $3,327.11
                                                                     811 per order 9/16/09
11/12/2009                     From Account #********1065            Transfer                                                   9999-000           $12,000.00                                       $15,327.11
11/12/2009            152      Midtown Imaging LLC                   55th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                    $12,590.21               $2,736.90
                                                                     811 per order 9/16/09
11/18/2009                     DTG Management                        Weekly Sweep BankAtlantic Act# 5466                        9999-000            $8,909.30                                       $11,646.20
11/18/2009                     From Account #********1065            Transfer                                                   9999-000           $30,966.98                                      $42,613.18
11/18/2009            153      Midtown Imaging LLC                   53th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                    $30,966.98              $11,646.20
                                                                     811 per order 9/16/09
11/18/2009            154      Midtown Imaging LLC                   56th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                        $8,909.30            $2,736.90
                                                                     811 per order 9/16/09
11/25/2009            155      Cardiac Management                    29th Distribution 08-19029 CP# 811 per order 9/16/09       9999-000                                        $2,277.65                $459.25
12/11/2009                     From Account #********1065            Transfer                                                   9999-000           $59,600.00                                      $60,059.25
12/11/2009            156      Midtown Imaging LLC                   58th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                    $59,605.49                   $453.76
                                                                     811 per order 9/16/09
12/21/2009                     From Account #********1065            Transfer                                                   9999-000           $15,000.00                                      $15,453.76
12/21/2009            157      Midtown Imaging LLC                   59th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                        $4,104.14           $11,349.62
                                                                     890 per order 12/15/09
12/21/2009            158      Midtown Imaging LLC                   60th ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                        $8,138.47               $3,211.15
                                                                     890 per order 12/15/09
12/22/2009                     From Account #********1065            Transfer                                                   9999-000            $5,400.00                                           $8,611.15
12/22/2009            159      Midtown Imaging LLC                   58-B ERA Distribution Post AR Case # 08-19029 CP#          2990-000                                        $5,369.16            $3,241.99
                                                                     890 per order 12/15/09
12/24/2009                     From Account #********1065            Transfer                                                   9999-000            $1,000.00                                        $4,241.99
                                                                                                                               SUBTOTALS           $138,876.28            $150,562.68
                                                         Case 08-19029-LMI             Doc 1541 Filed
                                                                                             FORM   2 04/22/21                 Page 430 of 635                      Page No: 415               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                                4                                              5                    6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


12/24/2009            160      Midtown Imaging LLC                     61st ERA Distribution Post AR Case # 08-19029 CP#           2990-000                                        $3,903.10                $338.89
                                                                       890 per order 12/15/09
12/29/2009                     From Account #********1065              Transfer                                                    9999-000            $1,000.00                                        $1,338.89
12/29/2009            161      Cardiac Management                      30th Distribution 08-19029 CP# 890 per order 12/15/09       9999-000                                         $920.75                 $418.14
01/07/2010                     From Account #********1065              transfer                                                    9999-000           $30,000.00                                      $30,418.14
01/07/2010            162      Midtown Imaging LLC                     62nd ERA Distribution Post AR Case # 08-19029 CP#           2990-000                                    $13,404.43             $17,013.71
                                                                       890 per order 12/15/09
01/28/2010                     From Account #********1065              Transfer                                                    9999-000           $25,000.00                                      $42,013.71
01/28/2010            163      Midtown Imaging LLC                     63rd ERA Distribution Post AR Case # 08-19029 CP#           2990-000                                    $27,017.37             $14,996.34
                                                                       890 per order 12/15/09
01/28/2010            164      Midtown Imaging LLC                     64th ERA Distribution Post AR Case # 08-19029 CP#           2990-000                                    $12,509.23                  $2,487.11
                                                                       890 per order 12/15/09         029 CP# 811 per order
                                                                       9/16/09
02/10/2010                     From Account #********1065              Transfer                                                    9999-000           $15,000.00                                       $17,487.11
02/10/2010            165      Midtown Imaging LLC                     66th ERA Distribution Post AR CP# 890 per order             2990-000                                    $12,485.83               $5,001.28
                                                                       12/15/09
02/10/2010            166      Midtown Imaging LLC                     67th ERA Distribution Post AR.CP# 890 per order             2990-000                                         $896.15             $4,105.13
                                                                       12/15/09
02/10/2010            167      Midtown Imaging LLC                     68th ERA Distribution Post AR,CP# 890 per order             2990-000                                         $592.06             $3,513.07
                                                                       12/15/09
03/02/2010                     Wire out to BNYM account ********1066   Wire out to BNYM account ********1066                       9999-000           ($3,513.07)                                             $0.00




                                                                                                                                  SUBTOTALS           $67,486.93              $71,728.92
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 431 of 635                         Page No: 416             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******1066
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19036 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $441,114.42            $441,114.42                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $441,114.42             $77,285.71
                                                                                      Subtotal                                                              $0.00            $363,828.71
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                                   $0.00            $363,828.71



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/08/2008 to 3/4/2021

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:               $441,114.42                                Total Internal/Transfer Receipts:                           $441,114.42


                     Total Compensable Disbursements:                $363,828.71                                Total Compensable Disbursements:                           $363,828.71
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $363,828.71                                Total Comp/Non Comp Disbursements:                         $363,828.71
                     Total Internal/Transfer Disbursements:           $77,285.71                                Total Internal/Transfer Disbursements:                      $77,285.71
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 432 of 635                          Page No: 417             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******1067
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19036 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 433 of 635                      Page No: 418             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******2965
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19050 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                     7

   Transaction       Check /                            Paid to/              Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                               Tran Code           $                      $


11/26/2008            (51)     The Hartford                            ACCOUNTS RECEIVABLE                       1121-000              $54.25                                           $54.25
11/26/2008            (51)     The Hartford                            ACCOUNTS RECEIVABLE                       1121-000             $217.02                                          $271.27
11/26/2008            (51)     Vista Healthplan                        ACCOUNTS RECEIVABLE                       1121-000           $1,094.96                                         $1,366.23
12/01/2008            (52)     DTG of Miami, Inc                       Closing of chapter 11 bank accounts       1290-010          $64,217.84                                     $65,584.07
12/02/2008            (51)     AXA Assistance USA                      ACCOUNTS RECEIVABLE                       1121-000             $838.39                                     $66,422.46
12/02/2008            (51)     Preferred Care Partners                 ACCOUNTS RECEIVABLE                       1121-000             $242.01                                     $66,664.47
12/02/2008            (51)     Public Health Trust                     ACCOUNTS RECEIVABLE                       1121-000                 $2.26                                   $66,666.73
12/02/2008            (51)     Total Health Choice, Inc.               ACCOUNTS RECEIVABLE                       1121-000             $555.14                                     $67,221.87
12/02/2008            (51)     United Health Care                      ACCOUNTS RECEIVABLE                       1121-000              $93.78                                     $67,315.65
12/08/2008                     DTG Management                          Transfer                                  9999-000           $3,969.82                                     $71,285.47
12/08/2008            (51)     Amerigroup                              ACCOUNTS RECEIVABLE                       1121-000             $232.26                                     $71,517.73
12/08/2008            (51)     Amerigroup                              ACCOUNTS RECEIVABLE                       1121-000             $444.58                                     $71,962.31
12/08/2008            (51)     Norwegian Cruise Line                   ACCOUNTS RECEIVABLE                       1121-000           $1,300.00                                     $73,262.31
12/08/2008            (51)     One Call Medical                        ACCOUNTS RECEIVABLE                       1121-000             $180.80                                      $73,443.11
12/08/2008            (51)     United Healthcare                       ACCOUNTS RECEIVABLE                       1121-000             $502.12                                     $73,945.23
12/08/2008            (51)     United Healthcare                       ACCOUNTS RECEIVABLE                       1121-000           $1,992.00                                     $75,937.23
12/08/2008            (51)     United Healthcare                       ACCOUNTS RECEIVABLE                       1121-000           $3,080.00                                     $79,017.23
12/08/2008            (51)     United Healthcare                       ACCOUNTS RECEIVABLE                       1121-000           $6,997.23                                     $86,014.46
12/08/2008            (51)     United Healthcare                       ACCOUNTS RECEIVABLE                       1121-000          $15,769.19                                    $101,783.65
12/08/2008            (51)     Vista                                   ACCOUNTS RECEIVABLE                       1121-000             $615.55                                    $102,399.20
12/08/2008                     To Account #********2966                Transfer                                  9999-000                                    $64,428.20           $37,971.00
12/11/2008                     To Account #********2966                Transfer                                  9999-000                                    $30,000.00             $7,971.00
12/16/2008            (51)     Adventist Risk Management               ACCOUNTS RECEIVABLE                       1121-000              $72.16                                       $8,043.16
12/16/2008            (51)     ECHO Health, Inc.                       ACCOUNTS RECEIVABLE                       1121-000              $37.50                                       $8,080.66
12/16/2008            (51)     One Call Medical                        ACCOUNTS RECEIVABLE                       1121-000             $300.00                                       $8,380.66
12/16/2008            (51)     State Farm                              ACCOUNTS RECEIVABLE                       1121-000             $759.26                                       $9,139.92
12/16/2008            (51)     United Health Care                      ACCOUNTS RECEIVABLE                       1121-000             $157.71                                       $9,297.63
                                                                                                                SUBTOTALS         $103,725.83               $94,428.20
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 434 of 635                      Page No: 419               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                                   Money Market Acct #:                    ******2965
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19050 MMA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                  3                                          4                                              5                     6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                         Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                               Tran Code           $                      $


12/31/2008            (51)     AXA Assistance USA                      ACCOUNTS RECEIVABLE                                      1121-000             $497.71                                           $9,795.34
12/31/2008            (51)     Sandra Lorena Medina                    ACCOUNTS RECEIVABLE                                      1121-000              $67.49                                           $9,862.83
12/31/2008            (51)     Vista                                   ACCOUNTS RECEIVABLE                                      1121-000           $1,121.13                                       $10,983.96
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                              1270-000                 $1.27                                     $10,985.23
01/14/2009            (51)     AXA Assistance USA                      ACCOUNTS RECEIVABLE                                      1121-000             $539.21                                        $11,524.44
01/14/2009                     To Account #********2966                Transfer                                                 9999-000                                         $300.00            $11,224.44
01/14/2009                     To Account #********2966                Transfer                                                 9999-000                                    $10,000.00                 $1,224.44
01/20/2009            (51)     Kaplan and Freedman, P.A.               ACCOUNTS RECEIVABLE                                      1121-000           $2,890.00                                            $4,114.44
01/20/2009            (51)     NCL                                     ACCOUNTS RECEIVABLE                                      1121-000           $3,030.54                                           $7,144.98
01/20/2009            (51)     The National Radiology Network          ACCOUNTS RECEIVABLE                                      1121-000             $382.00                                           $7,526.98
01/20/2009            (51)     Vista HealthPlan of South Florida       ACCOUNTS RECEIVABLE                                      1121-000              $18.65                                           $7,545.63
01/22/2009                     To Account #********2966                Transfer                                                 9999-000                                        $1,000.00              $6,545.63
01/26/2009                     DT of Miami, Inc                        Regions Bank                                             9999-000           $3,302.18                                           $9,847.81
01/27/2009            (51)     Francisco J. Vinas, P.A.                ACCOUNTS RECEIVABLE                                      1121-000           $2,600.00                                       $12,447.81
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                              1270-000                 $0.30                                      $12,448.11
02/04/2009            (51)     J K Harris                              Accounts Receivable                                      1121-000             $514.00                                        $12,962.11
02/04/2009            (51)     Vista                                   Account Receivable                                       1121-000           $1,364.59                                       $14,326.70
02/04/2009            (51)     Vista                                   Accounts Receivable                                      1121-000           $1,381.91                                       $15,708.61
02/04/2009            (51)     Vista                                   Deposit Correction Check # 6100438233 s/b $ 138.91       1121-000          ($1,243.00)                                      $14,465.61
                                                                       not 1381.91 Deposit # 10013-2
02/16/2009            (51)     Government Employees Insurance Co.      ACCOUNTS RECEIVABLE                                      1121-000             $704.98                                       $15,170.59
02/18/2009                     To Account #********2966                Transfer                                                 9999-000                                        $3,000.00          $12,170.59
02/23/2009                     To Account #********2966                Transfer                                                 9999-000                                        $2,000.00          $10,170.59
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                              1270-000                 $0.46                                     $10,171.05
03/04/2009            (51)     Zurich                                  ACCOUNTS RECEIVABLE                                      1121-000             $333.50                                       $10,504.55
03/12/2009                     To Account #********2966                Transfer                                                 9999-000                                        $5,000.00            $5,504.55
03/24/2009            (51)     Vista                                   ACCOUNTS RECEIVABLE                                      1121-000             $721.72                                         $6,226.27

                                                                                                                               SUBTOTALS           $18,228.64              $21,300.00
                                                           Case 08-19029-LMI         Doc 1541 Filed
                                                                                           FORM   2 04/22/21                  Page 435 of 635                      Page No: 420               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                                     Money Market Acct #:                    ******2965
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19050 MMA
For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                  3                                            4                                              5                     6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                         Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                                Tran Code           $                      $


03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.32                                         $6,226.59
04/15/2009            (51)     Med Solutions                             ACCOUNTS RECEIVABLE                                      1121-000             $615.00                                           $6,841.59
04/22/2009            (51)     Med Solutions, Inc.                       ACCOUNTS RECEIVABLE                                      1121-000             $564.37                                           $7,405.96
04/29/2009                     To Account #********2966                  Transfer                                                 9999-000                                        $1,000.00            $6,405.96
04/30/2009            (51)     Humana                                    ACCOUNTS RECEIVABLE                                      1121-000             $162.04                                         $6,568.00
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.26                                       $6,568.26
05/18/2009            (51)     Allrad Direct, LLC                        ACCOUNTS RECEIVABLE                                      1121-000             $630.00                                         $7,198.26
05/22/2009                     To Account #********2966                  Transfer                                                 9999-000                                         $630.00             $6,568.26
05/29/2009            (51)     One Call Medical                          ACCOUNTS RECEIVABLE                                      1121-000              $83.40                                         $6,651.66
05/29/2009            (51)     Vista Healthplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                                      1121-000             $575.88                                         $7,227.54
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.26                                       $7,227.80
06/04/2009                     To Account #********2966                  Transfer                                                 9999-000                                         $650.00             $6,577.80
06/05/2009            (51)     United Healthcare                         ACCOUNTS RECEIVABLE                                      1121-000             $745.16                                         $7,322.96
06/12/2009            (51)     Vista Healthplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                                      1121-000             $484.18                                         $7,807.14
06/12/2009            (51)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                                      1121-000             $719.50                                         $8,526.64
06/12/2009                     To Account #********2966                  Transfer                                                 9999-000                                        $1,000.00            $7,526.64
06/22/2009            (51)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                                      1121-000           $1,063.59                                         $8,590.23
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.32                                       $8,590.55
07/02/2009                     To Account #********2966                  Transfer                                                 9999-000                                         $750.00             $7,840.55
07/06/2009                     To Account #********2966                  Transfer                                                 9999-000                                        $1,200.00            $6,640.55
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.29                                       $6,640.84
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.27                                          $6,641.11
09/25/2009                     Diagnostic Testing Group                  Weekly sweep Bank Atalntic account # 55863276 cp #       9999-000          $29,565.97                                       $36,207.08
                                                                         811
09/29/2009                     To Account #********2966                  Transfer                                                 9999-000                                        $7,000.00          $29,207.08
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%                              1270-000                 $0.33                                     $29,207.41



                                                                                                                                 SUBTOTALS           $35,211.14              $12,230.00
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM   2 04/22/21              Page 436 of 635                      Page No: 421               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                        N.A.
 Primary Taxpayer ID #:             **-***6872                                                                                  Money Market Acct #:                    ******2965
 Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19050 MMA
 For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                 2                                 3                                              4                                          5                     6                       7

   Transaction        Check /                           Paid to/                  Description of Transaction                     Uniform          Deposit             Disbursement               Balance
      Date             Ref. #                        Received From                                                              Tran Code           $                      $


10/02/2009                      Diagnostic Testing Group               Weekly Sweep Bank Atlantic account # 55863276 cp #       9999-000           $1,717.49                                       $30,924.90
                                                                       811
10/06/2009                      Diagnostic Testing                     Weekly sweep Bank Atlantic account # 55863276            9999-000          $10,711.81                                       $41,636.71
10/14/2009                      Diagnostic Testing Group               Weekly sweep Bank Atlantic account # 55863276            9999-000          $10,054.46                                       $51,691.17
                                                                       10/5-10/9/2009
10/14/2009                      To Account #********2966               transfer                                                 9999-000                                        $7,000.00          $44,691.17
10/22/2009             (44)     Diagnostic Testing                     Weekly sweep Bank Atlantic account # 55863276            1121-000           $4,862.73                                       $49,553.90
10/29/2009                      To Account #********2966               Transfer                                                 9999-000                                    $12,000.00             $37,553.90
10/30/2009                      Diagnostic Testing Group               Weekly sweep Bank Atlantic account # 55863276            9999-000           $5,699.43                                       $43,253.33
10/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                              1270-000                 $1.55                                     $43,254.88
11/02/2009                      To Account #********2966               Transfer                                                 9999-000                                    $15,000.00             $28,254.88
11/07/2009                      DTG of Miami                           Weekly Sweep Bank Atlantic account # 55863276            9999-000          $12,712.62                                       $40,967.50
11/10/2009                      To Account #********2966               Transfer                                                 9999-000                                    $12,000.00             $28,967.50
11/11/2009                      Diagnostic Testing Group               Weekly sweep Bank Atlantic account # 55863276            9999-000          $13,160.22                                       $42,127.72
11/12/2009                      To Account #********2966               Transfer                                                 9999-000                                    $15,000.00             $27,127.72
11/18/2009                      Diagnostic Testing Group Miami         Weekly sweep Bank Atlantic account # 55863276            9999-000          $14,014.29                                       $41,142.01
11/18/2009                      To Account #********2966               Transfer                                                 9999-000                                    $14,014.29             $27,127.72
11/25/2009                      DTG of Miami                           Weekly Sweep Bank Atlantic Account # 55863276            9999-000           $9,377.76                                       $36,505.48
11/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                              1270-000                 $1.08                                     $36,506.56
12/02/2009                      DTG of Miami                           Weekly Sweep Bank Atlantic Account # 55863276            9999-000           $9,175.41                                       $45,681.97
12/09/2009                      DTG of Miami                           Weekly Sweep Bank Atlantic Account # 55863276            9999-000           $7,248.77                                       $52,930.74
12/11/2009                      To Account #********2966               Transfer                                                 9999-000                                    $25,000.00             $27,930.74
12/15/2009                      DTG of Miami                           Weekly Sweep Bank Atlantic Account # 55863276            9999-000           $5,162.04                                       $33,092.78
12/22/2009                      Diagnostic Testing Group               Weekly Sweep BankAtlantic Account                        9999-000           $8,260.29                                       $41,353.07
12/24/2009                      To Account #********2966               Transfer                                                 9999-000                                        $8,000.00          $33,353.07
12/31/2009            (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                              1270-000                 $1.48                                     $33,354.55
01/05/2010                      Diagnostic Testing Group               Weekly Sweep BankAtlantic Account                        9999-000          $16,084.37                                       $49,438.92

                                                                                                                               SUBTOTALS         $128,245.80              $108,014.29
                                                          Case 08-19029-LMI        Doc 1541 Filed
                                                                                         FORM   2 04/22/21     Page 437 of 635                      Page No: 422               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                       Money Market Acct #:                    ******2965
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19050 MMA
For Period Beginning:             6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                         Separate bond (if applicable):

       1                2                                 3                                           4                                 5                     6                       7

   Transaction       Check /                          Paid to/                Description of Transaction            Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                       Received From                                                   Tran Code           $                      $


01/05/2010                     To Account #********2966                Transfer                                    9999-000                                    $16,000.00             $33,438.92
01/07/2010                     Diagnostic Testing Group                Weekly Sweep BankAtlantic Account           9999-000           $6,109.29                                       $39,548.21
01/12/2010                     Diagnostic Testing Group                Weekly Sweep BankAtlantic Account           9999-000           $5,465.62                                       $45,013.83
01/21/2010                     Diagnostic Testing Group                Weekly Sweep BankAtlantic Account           9999-000          $12,017.97                                       $57,031.80
01/28/2010                     To Account #********2966                Transfer                                    9999-000                                    $23,000.00             $34,031.80
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $1.57                                     $34,033.37
02/04/2010                     Diagnostic Testing Group                Weekly Sweep BankAtlantic Account           9999-000           $2,195.12                                       $36,228.49
02/10/2010                     To Account #********2966                Transfer                                    9999-000                                    $13,000.00             $23,228.49
02/16/2010                     Diagnostic Testing Group                Weekly Sweep BankAtlantic Account           9999-000           $5,048.34                                       $28,276.83
02/18/2010                     Diagnostic Testing Group                Weekly Sweep BankAtlantic Account           9999-000           $4,877.89                                       $33,154.72
02/25/2010            (51)     Sage Law Offices                        ACCOUNTS RECEIVABLE                         1121-000             $100.00                                       $33,254.72
02/25/2010                     To Account #********2966                Transfer                                    9999-000                                        $5,000.00          $28,254.72
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $1.15                                     $28,255.87
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Current Interest Rate is 0.0500%            1270-000                 $0.11                                     $28,255.98
03/02/2010                     Wire out to BNYM account ********2965   Wire out to BNYM account ********2965       9999-000         ($28,255.98)                                              $0.00




                                                                                                                  SUBTOTALS            $7,561.08              $57,000.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 438 of 635                         Page No: 423             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                    ******2965
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 MMA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                        $292,972.49             $292,972.49                    $0.00
                                                                                          Less: Bank transfers/CDs                                   $167,675.18             $292,972.49
                                                                                      Subtotal                                                       $125,297.31                   $0.00
                                                                                          Less: Payments to debtors                                        $0.00                   $0.00
                                                                                      Net                                                            $125,297.31                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                     $125,297.31                                Total Compensable Receipts:                                 $125,297.31
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $125,297.31                                Total Comp/Non Comp Receipts:                               $125,297.31
                     Total Internal/Transfer Receipts:               $167,675.18                                Total Internal/Transfer Receipts:                           $167,675.18


                     Total Compensable Disbursements:                      $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:          $292,972.49                                Total Internal/Transfer Disbursements:                     $292,972.49
                                                        Case 08-19029-LMI          Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 439 of 635                      Page No: 424               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                               3                                             4                                                 5                    6                       7

   Transaction       Check /                         Paid to/                 Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                   Tran Code            $                     $


12/08/2008                     From Account #********2965              Transfer                                                   9999-000           $64,428.20                                      $64,428.20
12/08/2008            101      Midtown                                 1st Distribution 08-19029 CP# 526 Order Dated              2990-000                                        $1,151.78          $63,276.42
                                                                       2/6/2009
12/08/2008            102      Merrill Lynch Commercial Finance Corp   1st Distribution 08-19029 CP# 526 Order Dated              4210-000                                    $63,276.42                     $0.00
                                                                       2/6/2009
12/11/2008                     From Account #********2965              Transfer                                                   9999-000           $30,000.00                                      $30,000.00
12/11/2008            103      Midtown Imaging LLC                     2nd Distribution Case # 08-19029 CP# 526 Order Dated       2990-000                                        $2,520.27          $27,479.73
                                                                       2/6/2009
12/11/2008            104      Merrill Lynch Commercial Finance Corp   Distribution 08-19029 CP# 526 Order Dated 2/6/2009         4210-000                                        $3,679.06          $23,800.67
01/02/2009            105      INTERNATIONAL SURETIES, LTD.            Bond Local Rules                                           2300-000                                          $25.80           $23,774.87
01/14/2009                     From Account #********2965              Transfer                                                   9999-000              $300.00                                      $24,074.87
01/14/2009                     From Account #********2965              Transfer                                                   9999-000           $10,000.00                                      $34,074.87
01/14/2009            106      Midtown Imaging LLC                     3rd Distribution Case # 08-19029 CP# 526 Order Dated       2990-000                                         $615.55           $33,459.32
                                                                       2/6/2009
01/14/2009            107      Merrill Lynch Commercial Finance Corp   3rd Distribution 08-19029 CP# 526 Order Dated              4210-000                                    $30,498.18               $2,961.14
                                                                       2/6/2009
01/14/2009            108      Midtown Imaging LLC                     4th Distribution Case # 08-19029 CP# 526 Order Dated       2990-000                                          $67.51             $2,893.63
                                                                       2/6/2009
01/14/2009            109      Merrill Lynch Commercial Finance Corp   5th Distribution 08-19029 CP# 526 Order Dated              4210-000                                         $497.71             $2,395.92
                                                                       2/6/2009
01/14/2009            110      Midtown Imaging LLC                     5th Distribution Case # 08-19029 CP# 526 Order Dated       2990-000                                        $1,121.13            $1,274.79
                                                                       2/6/2009
01/14/2009            111      Merrill Lynch Commercial Finance Corp   4th Distribution 08-19029 CP# 526 Order Dated              4210-000                                        $1,259.12                $15.67
                                                                       2/6/2009
01/22/2009                     From Account #********2965              Transfer                                                   9999-000            $1,000.00                                        $1,015.67
01/22/2009            112      Merrill Lynch Commercial Finance Corp   6th Distribution 08-19029 CP# 526 Order Dated              4210-000                                         $539.21                $476.46
                                                                       2/6/2009
02/18/2009                     From Account #********2965              Transfer                                                   9999-000            $3,000.00                                        $3,476.46


                                                                                                                                 SUBTOTALS           $108,728.20            $105,251.74
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 440 of 635                      Page No: 425               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                3                                          4                                                 5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                Tran Code            $                     $


02/18/2009            113      Cardiac Management                    7th Distribution 08-19029 CP# 526 Order Dated               9999-000                                        $2,600.00               $876.46
                                                                     2/6/2009
02/23/2009                     From Account #********2965            Transfer                                                    9999-000           $2,000.00                                           $2,876.46
02/23/2009            114      Cardiac Management                    8th Distribution 08-19029 CP# 526 Order Dated               9999-000                                         $192.01               $2,684.45
                                                                     2/6/2009
02/23/2009            115      Midtown Imaging LLC                   8th Distribution Case # 08-19029 CP# 526 Order Dated        2990-000                                        $1,825.49               $858.96
                                                                     2/6/2009
03/02/2009            116      INTERNATIONAL SURETIES, LTD.          Bond 016038107 Chp 11                                       2300-000                                         $106.55                $752.41
03/03/2009            117      Midtown Imaging LLC                   10th Distribution 08-19029 CP# 526 Order Dated              2990-000                                         $704.98                 $47.43
                                                                     2/6/2009
03/12/2009                     From Account #********2965            Transfer                                                    9999-000           $5,000.00                                           $5,047.43
03/12/2009            118      Cardiac Management                    12th Distribution 08-19029 CP# 526 Order Dated              9999-000                                         $333.50               $4,713.93
                                                                     2/6/2009
04/13/2009            119      Midtown Imaging LLC                   14th Distribution Case # 08-19029 CP# 526 Order Dated       2990-000                                         $721.72               $3,992.21
                                                                     2/6/2009
04/21/2009            120      Cardiac Management                    16th Distribution 08-19029 CP# 526 Order Dated              9999-000                                         $615.00             $3,377.21
                                                                     2/6/2009
04/28/2009            121      Cardiac Management                    Regions Adjustment CP# 526 Order Dated 2/6/2009             9999-000                                        $3,302.18                $75.03
04/29/2009                     From Account #********2965            Transfer                                                    9999-000           $1,000.00                                         $1,075.03
04/29/2009            122      Cardiac Management                    17th Distribution 08-19029 CP# 526 Order Dated              9999-000                                         $564.37                $510.66
                                                                     2/6/2009
05/06/2009            123      Cardiac Management                    18th Distribution 08-19029 CP# 526 Order Dated              9999-000                                         $162.04                $348.62
                                                                     2/6/2009
05/22/2009                     From Account #********2965            Transfer                                                    9999-000             $630.00                                            $978.62
05/22/2009            124      Cardiac Management                    20th Distribution 08-19029 CP# 701 Order Dated              9999-000                                         $630.00                $348.62
                                                                     5/20/2009
06/04/2009                     From Account #********2965            Transfer                                                    9999-000             $650.00                                            $998.62
06/04/2009            125      Midtown Imaging LLC                   22nd Distribution Case # 08-19029 CP# 701 Order Dated       2990-000                                         $332.71                $665.91
                                                                     5/20/2009

                                                                                                                                SUBTOTALS            $9,280.00              $12,090.55
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM   2 04/22/21                 Page 441 of 635                      Page No: 426               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                3                                              4                                              5                    6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                Tran Code            $                     $


06/04/2009            126      Cardiac Management                    22nd Distribution 08-19029 CP# 701 Order Dated              9999-000                                         $326.57                $339.34
                                                                     5/20/2009
06/12/2009                     From Account #********2965            Transfer                                                    9999-000            $1,000.00                                        $1,339.34
06/12/2009            127      Midtown Imaging LLC                   23rd Distribution Case # 08-19029 CP# 701 Order Dated       2990-000                                         $635.18                $704.16
                                                                     5/20/2009
06/12/2009            128      Cardiac Management                    23rd Distribution 08-19029 CP# 701                          9999-000                                         $109.98                $594.18
07/02/2009                     From Account #********2965            Transfer                                                    9999-000             $750.00                                         $1,344.18
07/02/2009            129      Cardiac Management                    25th Distribution 08-19029CP# 701 Order Dated               9999-000                                         $320.16             $1,024.02
                                                                     5/20/2009
07/02/2009            130      Midtown Imaging LLC                   25th Distribution Case # 08-19029 CP# 701 Order Dated       2990-000                                         $743.43                $280.59
                                                                     5/20/2009
07/06/2009                     From Account #********2965            Transfer                                                    9999-000            $1,200.00                                        $1,480.59
07/06/2009            131      Midtown Imaging LLC                   24th Distribution Case # 08-19029 CP# 701 Order Dated       2990-000                                         $418.44             $1,062.15
                                                                     5/20/2009
07/06/2009            132      Cardiac Management                    24th Distribution 08-19029 CP# 701 Order Dated              2990-000                                         $785.24                $276.91
                                                                     5/20/2009
09/29/2009                     From Account #********2965            Transfer                                                    9999-000            $7,000.00                                        $7,276.91
09/29/2009            133      Midtown Imaging LLC                   47th ERA Distribution Case # 08-19029 CP# 811Order          2990-000                                        $2,406.57            $4,870.34
                                                                     Dated 9/16/2009
09/29/2009            134      Midtown Imaging LLC                   48th ERA Distribution Case # 08-19029 CP# 811Order          2990-000                                        $2,944.20            $1,926.14
                                                                     Dated 9/16/2009
09/29/2009            135      Cardiac Management                    47th ERA Distribution 08-19029 CP# 811Order Dated           9999-000                                         $867.52             $1,058.62
                                                                     9/16/2009
10/02/2009            136      Midtown Imaging LLC                   49th ERA Distribution Case # 08-19029 CP# 811 per           2990-000                                         $718.66                $339.96
                                                                     order 9/16/09
10/14/2009                     From Account #********2965            transfer                                                    9999-000            $7,000.00                                        $7,339.96
10/14/2009            137      Midtown Imaging LLC                   50th ERA Distribution Case # 08-19029 CP# 811 per           2990-000                                        $6,681.83               $658.13
                                                                     order 9/16/09
10/29/2009                     From Account #********2965            Transfer                                                    9999-000           $12,000.00                                      $12,658.13

                                                                                                                                SUBTOTALS           $28,950.00              $16,957.78
                                                      Case 08-19029-LMI         Doc 1541 Filed
                                                                                      FORM   2 04/22/21                 Page 442 of 635                      Page No: 427               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                              Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                           Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                    N.A.
Primary Taxpayer ID #:            **-***6872                                                                                Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                 Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                  Separate bond (if applicable):

       1                2                             3                                            4                                              5                    6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                        Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                              Tran Code            $                     $


10/29/2009            138      Midtown Imaging LLC                  51st ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $6,664.63            $5,993.50
                                                                    order 9/16/09
10/29/2009            139      Midtown Imaging LLC                  52nd ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $4,128.28            $1,865.22
                                                                    order 9/16/09
11/02/2009                     From Account #********2965           Transfer                                                9999-000           $15,000.00                                      $16,865.22
11/02/2009            140      Midtown Imaging LLC                  Open Issues 50th ERA Distribution Case # 08-19029       2990-000                                        $2,864.31          $14,000.91
                                                                    CP# 811 per order 9/16/09
11/02/2009            141      Midtown Imaging LLC                  53rd ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $5,262.75            $8,738.16
                                                                    order 9/16/09
11/10/2009                     From Account #********2965           Transfer                                                9999-000           $12,000.00                                      $20,738.16
11/10/2009            142      Midtown Imaging LLC                  54th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                    $12,712.62               $8,025.54
                                                                    order 9/16/09
11/12/2009                     From Account #********2965           Transfer                                                9999-000           $15,000.00                                      $23,025.54
11/12/2009            143      Midtown Imaging LLC                  55th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                    $13,160.22               $9,865.32
                                                                    order 9/16/09
11/18/2009                     From Account #********2965           Transfer                                                9999-000           $14,014.29                                      $23,879.61
11/18/2009            144      Midtown Imaging LLC                  56th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                    $14,014.29               $9,865.32
                                                                    order 9/16/09
11/25/2009            145      Midtown Imaging LLC                  57th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $9,377.76               $487.56
                                                                    order 9/16/09
12/11/2009                     From Account #********2965           Transfer                                                9999-000           $25,000.00                                      $25,487.56
12/11/2009            146      Midtown Imaging LLC                  58th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $9,175.41          $16,312.15
                                                                    order 9/16/09
12/21/2009            147      Midtown Imaging LLC                  59th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $7,248.77            $9,063.38
                                                                    order 9/16/09
12/21/2009            148      Midtown Imaging LLC                  60th ERA Distribution Case # 08-19029 CP# 811 per       2990-000                                        $5,162.04            $3,901.34
                                                                    order 9/16/09
12/24/2009                     From Account #********2965           Transfer                                                9999-000            $8,000.00                                       $11,901.34



                                                                                                                           SUBTOTALS           $89,014.29              $89,771.08
                                                       Case 08-19029-LMI           Doc 1541 Filed
                                                                                         FORM   2 04/22/21                      Page 443 of 635                      Page No: 428               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                              3                                              4                                                   5                    6                       7

   Transaction       Check /                        Paid to/                  Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                      Tran Code            $                     $


12/24/2009            149      Midtown Imaging LLC                     61st ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                        $7,910.01            $3,991.33
                                                                       order 9/16/09
01/05/2010                     From Account #********2965              Transfer                                                     9999-000           $16,000.00                                      $19,991.33
01/05/2010            150      Midtown Imaging LLC                     62nd ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                    $16,103.43               $3,887.90
                                                                       order 9/16/09
01/28/2010                     From Account #********2965              Transfer                                                     9999-000           $23,000.00                                      $26,887.90
01/28/2010            151      Midtown Imaging LLC                     63rd ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                        $5,449.54          $21,438.36
                                                                       order 9/16/09
01/28/2010            152      Midtown Imaging LLC                     64th ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                        $5,481.52          $15,956.84
                                                                       order 9/16/09
01/28/2010            153      Midtown Imaging LLC                     65th ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                    $12,017.97               $3,938.87
                                                                       order 9/16/09
02/10/2010                     From Account #********2965              Transfer                                                     9999-000           $13,000.00                                      $16,938.87
02/10/2010            154      Midtown Imaging LLC                     66th ERA Distribution Case # 08-19029 65th ERA               2990-000                                        $5,835.46           $11,103.41
                                                                       Distribution Case # 08-19029 CP# 811 per order 9/16/09
02/10/2010            155      Midtown Imaging LLC                     67th ERA Distribution Case # 08-19029, 65th ERA              2990-000                                        $2,195.12            $8,908.29
                                                                       Distribution Case # 08-19029 CP# 811 per order 9/16/09
02/10/2010            156      Midtown Imaging LLC                     68th ERA Distribution Case # 08-19029,65th ERA               2990-000                                        $5,064.24            $3,844.05
                                                                       Distribution Case # 08-19029 CP# 811 per order 9/16/09
02/25/2010                     From Account #********2965              Transfer                                                     9999-000            $5,000.00                                        $8,844.05
02/25/2010            157      Midtown Imaging LLC                     69th ERA Distribution Case # 08-19029, 65th ERA              2990-000                                        $4,877.89            $3,966.16
                                                                       Distribution Case # 08-19029 CP# 811 per order 9/16/09
03/02/2010                     Wire out to BNYM account ********2966   Wire out to BNYM account ********2966                        9999-000           ($3,966.16)                                             $0.00




                                                                                                                                   SUBTOTALS           $53,033.84              $64,935.18
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 444 of 635                         Page No: 429             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******2966
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19050 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $289,006.33            $289,006.33                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $289,006.33             $10,023.33
                                                                                      Subtotal                                                              $0.00            $278,983.00
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                                   $0.00            $278,983.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/08/2008 to 3/4/2021

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:               $289,006.33                                Total Internal/Transfer Receipts:                           $289,006.33


                     Total Compensable Disbursements:                $278,983.00                                Total Compensable Disbursements:                           $278,983.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $278,983.00                                Total Comp/Non Comp Disbursements:                         $278,983.00
                     Total Internal/Transfer Disbursements:           $10,023.33                                Total Internal/Transfer Disbursements:                      $10,023.33
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 445 of 635                          Page No: 430             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******2967
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19050 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                             Case 08-19029-LMI       Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 446 of 635                      Page No: 431             Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                    3                                          4                               5                     6                     7

   Transaction       Check /                            Paid to/                Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                 Tran Code           $                      $


11/26/2008            (54)     Aleida Miyares                            ACCOUNTS RECEIVABLE                       1121-000              $30.00                                           $30.00
11/26/2008            (54)     Consuelo Gonzalez                         ACCOUNTS RECEIVABLE                       1121-000              $45.00                                           $75.00
11/26/2008            (54)     HOP Administration                        ACCOUNTS RECEIVABLE                       1121-000              $93.78                                          $168.78
11/26/2008            (54)     MESA                                      ACCOUNTS RECEIVABLE                       1121-000              $81.65                                          $250.43
11/26/2008            (54)     MHBP                                      ACCOUNTS RECEIVABLE                       1121-000              $55.63                                          $306.06
11/26/2008            (54)     United American Insurance Company         ACCOUNTS RECEIVABLE                       1121-000              $82.89                                          $388.95
12/01/2008            (55)     Lake Worth Diagnostic Testing             Closing of chapter 11 bank accounts       1290-010          $92,205.55                                     $92,594.50
12/02/2008            (54)     Advantra Freedom                          ACCOUNTS RECEIVABLE                       1121-000             $307.29                                     $92,901.79
12/02/2008            (54)     Amerigroup                                ACCOUNTS RECEIVABLE                       1121-000              $74.80                                     $92,976.59
12/02/2008            (54)     Betty T. Eastwood                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $93,026.59
12/02/2008            (54)     Blue Cross Blue Shield of Florida         ACCOUNTS RECEIVABLE                       1121-000             $602.35                                     $93,628.94
12/02/2008            (54)     Gabriel Hunicut                           ACCOUNTS RECEIVABLE                       1121-000              $34.00                                     $93,662.94
12/02/2008            (54)     Highmark Blue Shield                      ACCOUNTS RECEIVABLE                       1121-000              $21.28                                     $93,684.22
12/02/2008            (54)     Jean Fritz                                ACCOUNTS RECEIVABLE                       1121-000             $191.55                                     $93,875.77
12/02/2008            (54)     Johnson Anselmo Murdoch Burke Piper &     ACCOUNTS RECEIVABLE                       1121-000              $57.00                                     $93,932.77
                               Hochman PA
12/02/2008            (54)     Littky Smith Phipps Casas & Phillips PA   ACCOUNTS RECEIVABLE                       1121-000              $32.00                                     $93,964.77
12/02/2008            (54)     Michael A. Johnson                        ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $94,064.77
12/02/2008            (54)     One Call Medical                          ACCOUNTS RECEIVABLE                       1121-000             $450.00                                     $94,514.77
12/02/2008            (54)     Pence and Macmillan LLC                   ACCOUNTS RECEIVABLE                       1121-000              $63.00                                     $94,577.77
12/02/2008            (54)     Progressive Select Insurance Company      ACCOUNTS RECEIVABLE                       1121-000              $55.00                                     $94,632.77
12/08/2008            (54)     Amcomp Preferred Insurance Co.            ACCOUNTS RECEIVABLE                       1121-000             $714.00                                     $95,346.77
12/08/2008            (54)     Amerigroup                                ACCOUNTS RECEIVABLE                       1121-000             $320.16                                     $95,666.93
12/08/2008            (54)     Antonio Acevedo                           ACCOUNTS RECEIVABLE                       1121-000             $153.13                                     $95,820.06
12/08/2008            (54)     Isle of Capri Casinos, Inc.               ACCOUNTS RECEIVABLE                       1121-000             $396.00                                     $96,216.06
12/08/2008            (54)     Lennart Andersson                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $96,266.06
12/08/2008            (54)     New Hampshire Indemnity Company, Inc.     ACCOUNTS RECEIVABLE                       1121-000             $906.54                                     $97,172.60

                                                                                                                  SUBTOTALS           $97,172.60                   $0.00
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 447 of 635                      Page No: 432             Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                  3                                              4                               5                     6                     7

   Transaction       Check /                            Paid to/                  Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                   Tran Code           $                      $


12/08/2008            (54)     Paula Pepe                                  ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $97,222.60
12/08/2008            (54)     Rebecca S. Mattadeen                        ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $97,242.60
12/08/2008            (54)     Regency Party Rentals And Supplies, Inc.    ACCOUNTS RECEIVABLE                       1121-000             $250.00                                     $97,492.60
12/08/2008            (54)     The Hartford                                ACCOUNTS RECEIVABLE                       1121-000           $1,691.87                                     $99,184.47
12/08/2008            (54)     United Healthcare                           ACCOUNTS RECEIVABLE                       1121-000             $407.56                                     $99,592.03
12/08/2008            (54)     Vista                                       ACCOUNTS RECEIVABLE                       1121-000           $2,013.11                                    $101,605.14
12/08/2008            (54)     William A. Carey                            ACCOUNTS RECEIVABLE                       1121-000              $40.00                                    $101,645.14
12/08/2008           1001      Merrill Lynch Commercial Finance Corp       1st Distribution 08-19029 CP# 525         7100-000                                    $79,688.77           $21,956.37
12/11/2008                     To Account #********3766                    Transfer                                  9999-000                                    $20,000.00             $1,956.37
12/15/2008            (54)     Health Care District of Palm Beach County   ACCOUNTS RECEIVABLE                       1121-000          $17,818.33                                     $19,774.70
12/15/2008            (54)     Heriberto Colon                             ACCOUNTS RECEIVABLE                       1121-000             $678.29                                     $20,452.99
12/15/2008            (54)     Tricare                                     ACCOUNTS RECEIVABLE                       1121-000           $1,607.73                                     $22,060.72
12/16/2008            (54)     Blue Cross Blue Shield of Illinois          ACCOUNTS RECEIVABLE                       1121-000              $37.62                                     $22,098.34
12/19/2008            (54)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000           $1,430.63                                     $23,528.97
12/19/2008            (54)     Amerigroup                                  ACCOUNTS RECEIVABLE                       1121-000              $14.58                                     $23,543.55
12/19/2008            (54)     Ethel J. Dozier                             ACCOUNTS RECEIVABLE                       1121-000              $30.00                                     $23,573.55
12/19/2008            (54)     Humana                                      ACCOUNTS RECEIVABLE                       1121-000             $553.47                                     $24,127.02
12/19/2008            (54)     Louis Didato                                ACCOUNTS RECEIVABLE                       1121-000              $39.57                                     $24,166.59
12/22/2008            (54)     William C. Sankey                           ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $24,266.59
12/26/2008            (54)     Health Care District of Palm Beach County   ACCOUNTS RECEIVABLE                       1121-000          $38,909.37                                     $63,175.96
12/26/2008            (54)     Wellcare of Florida                         ACCOUNTS RECEIVABLE                       1121-000           $1,170.69                                     $64,346.65
12/31/2008            (54)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000             $655.22                                     $65,001.87
12/31/2008            (54)     Andy M. Custer, PA                          ACCOUNTS RECEIVABLE                       1121-000           $1,800.00                                     $66,801.87
12/31/2008            (54)     Geico                                       ACCOUNTS RECEIVABLE                       1121-000             $675.50                                     $67,477.37
12/31/2008            (54)     Heidi Frances Speaker                       ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $67,577.37
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $2.50                                   $67,579.87
01/07/2009            (54)     Anthony L. Halpin, Jr.                      ACCOUNTS RECEIVABLE                       1121-000              $23.57                                     $67,603.44
                                                                                                                    SUBTOTALS           $70,119.61              $99,688.77
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 448 of 635                      Page No: 433               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                       7

   Transaction       Check /                             Paid to/             Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                              Tran Code           $                      $


01/07/2009            (54)     Carol Hollander                         ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $67,628.44
01/07/2009            (54)     CIGNA                                   ACCOUNTS RECEIVABLE                       1121-000           $1,496.60                                       $69,125.04
01/07/2009            (54)     Nancy T. Castillo                       ACCOUNTS RECEIVABLE                       1121-000             $129.16                                       $69,254.20
01/07/2009            (54)     State Farm                              ACCOUNTS RECEIVABLE                       1121-000             $392.45                                       $69,646.65
01/07/2009            (54)     United Healthcare                       ACCOUNTS RECEIVABLE                       1121-000              $61.46                                        $69,708.11
01/14/2009            (54)     Aetna                                   ACCOUNTS RECEIVABLE                       1121-000                 $6.51                                     $69,714.62
01/14/2009            (54)     Betty T. Eastwood                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $69,764.62
01/14/2009            (54)     Elsa Carline Burke                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $69,814.62
01/14/2009            (54)     Juan C. Valenti                         ACCOUNTS RECEIVABLE                       1121-000              $40.00                                       $69,854.62
01/14/2009            (54)     Kristina Lynn Rodriguez                 ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                     $69,859.62
01/14/2009                     To Account #********3766                Transfer                                  9999-000                                    $66,500.00                 $3,359.62
01/20/2009            (54)     Bernice P. Basen                        ACCOUNTS RECEIVABLE                       1121-000             $308.25                                           $3,667.87
01/20/2009            (54)     Gloria H. Yedlinsky                     ACCOUNTS RECEIVABLE                       1121-000              $75.71                                           $3,743.58
01/20/2009            (54)     Maria V. Lastra                         ACCOUNTS RECEIVABLE                       1121-000              $20.21                                           $3,763.79
01/20/2009            (54)     Steinger & Iscoe, P.A.                  ACCOUNTS RECEIVABLE                       1121-000             $457.38                                           $4,221.17
01/22/2009                     To Account #********3766                Transfer                                  9999-000                                        $2,200.00            $2,021.17
01/27/2009            (54)     Timothy J. Valentine                    ACCOUNTS RECEIVABLE                       1121-000                 $5.00                                       $2,026.17
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%               1270-000                 $1.27                                       $2,027.44
02/04/2009            (54)     Alvaro Gutierrez                        Accounts Receivable                       1121-000             $100.00                                         $2,127.44
02/04/2009            (54)     Jeffrey Lefton                          Accounts Receivable                       1121-000             $100.00                                         $2,227.44
02/04/2009            (54)     Medoption Inc                           Accounts Receivable                       1121-000             $650.00                                         $2,877.44
02/04/2009            (54)     Michael Johnson                         Accounts Receivable                       1121-000             $100.00                                         $2,977.44
02/04/2009            (54)     Richard Sylvester                       Accounts Receivable                       1121-000              $20.31                                         $2,997.75
02/04/2009            (54)     Specialty Products                      Accounts Receivable                       1121-000             $245.00                                         $3,242.75
02/04/2009            (54)     Specialty Products                      Accounts Receivable                       1121-000             $308.03                                         $3,550.78
02/12/2009            (54)     Betty Eastwood                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $3,600.78
02/12/2009            (54)     Cigna                                   ACCOUNTS RECEIVABLE                       1121-000              $38.29                                         $3,639.07
                                                                                                                SUBTOTALS            $4,735.63              $68,700.00
                                                            Case 08-19029-LMI            Doc 1541 Filed
                                                                                               FORM   2 04/22/21             Page 449 of 635                      Page No: 434               Exhibit B
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                                    Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                      Separate bond (if applicable):

       1                2                                   3                                               4                                         5                     6                       7

   Transaction       Check /                             Paid to/                   Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                              Tran Code           $                      $


02/12/2009            (54)     Lesser Lesser                                 ACCOUNTS RECEIVABLE                                 1121-000           $2,100.00                                           $5,739.07
02/12/2009            (54)     Overpayment Recovery                          ACCOUNTS RECEIVABLE                                 1121-000             $607.14                                           $6,346.21
02/12/2009            (54)     Overpayment Recovery                          ACCOUNTS RECEIVABLE                                 1121-000           $1,414.96                                           $7,761.17
02/16/2009            (54)     Alecsandra Wright                             ACCOUNTS RECEIVABLE                                 1121-000             $100.00                                           $7,861.17
02/16/2009            (54)     Estelle H. Dekoff                             ACCOUNTS RECEIVABLE                                 1121-000              $11.13                                         $7,872.30
02/16/2009            (54)     Patricia L. Lopez                             ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                         $7,897.30
02/16/2009            (54)     Reinaldo Antoni                               ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                         $7,947.30
02/18/2009                     To Account #********3766                      Transfer                                            9999-000                                         $900.00             $7,047.30
02/23/2009                     To Account #********3766                      Transfer                                            9999-000                                        $4,000.00            $3,047.30
02/24/2009            (54)     Estelle H. Dekoff                             Reversed Deposit 100019 1 ACCOUNTS RECEIVABLE       1121-000             ($11.13)                                        $3,036.17
                                                                             CHECK RETURNED
02/25/2009            (54)     Fetterman & Associates, PA                    ACCOUNTS RECEIVABLE                                 1121-000           $1,500.00                                         $4,536.17
02/25/2009            (54)     Harland Scott Miller                          ACCOUNTS RECEIVABLE                                 1121-000           $1,316.28                                         $5,852.45
02/25/2009            (54)     Jose M. Molina                                ACCOUNTS RECEIVABLE                                 1121-000              $70.44                                         $5,922.89
02/25/2009            (54)     Littky, Smith, Phipps, Casas & Phillips, PA   ACCOUNTS RECEIVABLE                                 1121-000           $2,000.00                                         $7,922.89
02/25/2009            (54)     Marjorie L. Davies                            ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                         $7,947.89
02/25/2009            (54)     Mark R. Hanson, PA                            ACCOUNTS RECEIVABLE                                 1121-000             $301.72                                         $8,249.61
02/25/2009            (54)     Mary A. Rangel                                ACCOUNTS RECEIVABLE                                 1121-000              $60.00                                         $8,309.61
02/25/2009            (54)     The National Radiology Network, Inc.          ACCOUNTS RECEIVABLE                                 1121-000           $1,800.50                                        $10,110.11
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.                     Interest posting at 0.0500%                         1270-000                 $0.12                                      $10,110.23
03/04/2009            (54)     Aetna                                         ACCOUNTS RECEIVABLE                                 1121-000             $172.95                                       $10,283.18
03/04/2009            (54)     Aetna                                         ACCOUNTS RECEIVABLE                                 1121-000             $357.27                                       $10,640.45
03/04/2009            (54)     Antonio Alonso                                ACCOUNTS RECEIVABLE                                 1121-000             $227.43                                       $10,867.88
03/04/2009            (54)     Arsenio M. Fernando                           ACCOUNTS RECEIVABLE                                 1121-000             $106.41                                       $10,974.29
03/04/2009            (54)     Barbara or Donald Boline                      ACCOUNTS RECEIVABLE                                 1121-000              $87.00                                        $11,061.29
03/04/2009            (54)     Blanca J. Velez                               ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                        $11,081.29
03/04/2009            (54)     Bruce S. Chamblin                             ACCOUNTS RECEIVABLE                                 1121-000              $35.00                                        $11,116.29

                                                                                                                                SUBTOTALS           $12,377.22                   $4,900.00
                                                            Case 08-19029-LMI     Doc 1541 Filed
                                                                                        FORM   2 04/22/21   Page 450 of 635                       Page No: 435             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                   3                                        4                                5                     6                     7

   Transaction       Check /                              Paid to/           Description of Transaction           Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                           Received From                                             Tran Code           $                      $


03/04/2009            (54)     Cathy H. Lyn                             ACCOUNTS RECEIVABLE                       1121-000             $40.61                                      $11,156.90
03/04/2009            (54)     Christine E. Braswell                    ACCOUNTS RECEIVABLE                       1121-000             $25.00                                      $11,181.90
03/04/2009            (54)     Concepcion V. Aguilera                   ACCOUNTS RECEIVABLE                       1121-000             $25.00                                      $11,206.90
03/04/2009            (54)     Consuelo Gonzalez                        ACCOUNTS RECEIVABLE                       1121-000             $60.00                                      $11,266.90
03/04/2009            (54)     Darlene F. Lange                         ACCOUNTS RECEIVABLE                       1121-000             $50.19                                      $11,317.09
03/04/2009            (54)     David W. McCarty                         ACCOUNTS RECEIVABLE                       1121-000             $50.00                                      $11,367.09
03/04/2009            (54)     Douglas W. Santoro                       ACCOUNTS RECEIVABLE                       1121-000             $88.60                                      $11,455.69
03/04/2009            (54)     Edward M. Schmidt                        ACCOUNTS RECEIVABLE                       1121-000            $170.30                                      $11,625.99
03/04/2009            (54)     Frank H. Smith                           ACCOUNTS RECEIVABLE                       1121-000            $128.12                                      $11,754.11
03/04/2009            (54)     Horacio D. Botta                         ACCOUNTS RECEIVABLE                       1121-000            $150.00                                      $11,904.11
03/04/2009            (54)     Jabes Berrios                            ACCOUNTS RECEIVABLE                       1121-000                $5.00                                    $11,909.11
03/04/2009            (54)     Janie D. Chavez                          ACCOUNTS RECEIVABLE                       1121-000            $125.00                                      $12,034.11
03/04/2009            (54)     Joel P. Gordon, MD                       ACCOUNTS RECEIVABLE                       1121-000             $80.69                                      $12,114.80
03/04/2009            (54)     Jose R. Cruz                             ACCOUNTS RECEIVABLE                       1121-000             $20.00                                     $12,134.80
03/04/2009            (54)     Leon A. Kleinman                         ACCOUNTS RECEIVABLE                       1121-000            $104.32                                     $12,239.12
03/04/2009            (54)     Lisa L. Schultz                          ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $12,264.12
03/04/2009            (54)     Lola Maria Valdiviezo                    ACCOUNTS RECEIVABLE                       1121-000            $108.00                                     $12,372.12
03/04/2009            (54)     Marilyn Rinehart                         ACCOUNTS RECEIVABLE                       1121-000            $140.84                                     $12,512.96
03/04/2009            (54)     Norman Lalonde                           ACCOUNTS RECEIVABLE                       1121-000             $43.05                                     $12,556.01
03/04/2009            (54)     Online Resources                         ACCOUNTS RECEIVABLE                       1121-000            $408.34                                     $12,964.35
03/04/2009            (54)     P C Falcon-Parrella                      ACCOUNTS RECEIVABLE                       1121-000            $200.00                                     $13,164.35
03/04/2009            (54)     Patricia A. Bogert                       ACCOUNTS RECEIVABLE                       1121-000             $23.13                                     $13,187.48
03/04/2009            (54)     Patricia Charsha                         ACCOUNTS RECEIVABLE                       1121-000            $139.75                                     $13,327.23
03/04/2009            (54)     Priscilla M. Bartiromo                   ACCOUNTS RECEIVABLE                       1121-000            $323.76                                     $13,650.99
03/04/2009            (54)     Ronald A. Gonzalez                       ACCOUNTS RECEIVABLE                       1121-000                $4.78                                   $13,655.77
03/04/2009            (54)     Sidney Taussig                           ACCOUNTS RECEIVABLE                       1121-000             $16.75                                     $13,672.52
03/04/2009            (54)     Slavica Milevoj                          ACCOUNTS RECEIVABLE                       1121-000            $278.30                                     $13,950.82
                                                                                                                 SUBTOTALS           $2,834.53                   $0.00
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21   Page 451 of 635                      Page No: 436             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                     Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                       Separate bond (if applicable):

       1                2                                   3                                          4                               5                     6                     7

   Transaction       Check /                           Paid to/                Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                 Tran Code           $                      $


03/04/2009            (54)     Stephen D. Bobal                         ACCOUNTS RECEIVABLE                       1121-000              $70.93                                     $14,021.75
03/04/2009            (54)     Steven W. Brounell                       ACCOUNTS RECEIVABLE                       1121-000              $30.00                                     $14,051.75
03/04/2009            (54)     Teresa Tagleiri                          ACCOUNTS RECEIVABLE                       1121-000             $200.00                                     $14,251.75
03/04/2009            (54)     Theodora Lola Beaudry                    ACCOUNTS RECEIVABLE                       1121-000              $60.26                                     $14,312.01
03/04/2009            (54)     Vincent Esposito                         ACCOUNTS RECEIVABLE                       1121-000             $250.00                                     $14,562.01
03/04/2009            (54)     Vista                                    ACCOUNTS RECEIVABLE                       1121-000           $5,221.05                                     $19,783.06
03/05/2009                     To Account #********3766                 Transfer                                  9999-000                                    $10,000.00             $9,783.06
03/09/2009            (54)     Aetna                                    ACCOUNTS RECEIVABLE                       1121-000             $729.77                                     $10,512.83
03/09/2009            (54)     Carol Hollander                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $10,562.83
03/09/2009            (54)     Natalie Lefkowitz                        ACCOUNTS RECEIVABLE                       1121-000              $45.00                                     $10,607.83
03/09/2009            (54)     One Call Medical                         ACCOUNTS RECEIVABLE                       1121-000             $450.00                                      $11,057.83
03/09/2009            (54)     Reinaldo Antoni                          ACCOUNTS RECEIVABLE                       1121-000             $200.00                                      $11,257.83
03/09/2009            (54)     Riccardo Riccio                          ACCOUNTS RECEIVABLE                       1121-000              $82.72                                      $11,340.55
03/11/2009            (54)     Angela Samarel                           ACCOUNTS RECEIVABLE                       1121-000             $119.42                                      $11,459.97
03/11/2009            (54)     Betty e. Eastwood                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                      $11,509.97
03/11/2009            (54)     Cigna                                    ACCOUNTS RECEIVABLE                       1121-000           $5,371.25                                     $16,881.22
03/11/2009            (54)     David N. Weinberg                        ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $16,906.22
03/11/2009            (54)     Edward J. Daum                           ACCOUNTS RECEIVABLE                       1121-000              $79.18                                     $16,985.40
03/11/2009            (54)     Evelyn Perez                             ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $17,010.40
03/11/2009            (54)     Gabriel Hunicut                          ACCOUNTS RECEIVABLE                       1121-000              $13.00                                     $17,023.40
03/11/2009            (54)     Glenn A. Beckers                         ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $17,043.40
03/11/2009            (54)     Heriberto Colon                          ACCOUNTS RECEIVABLE                       1121-000             $678.29                                     $17,721.69
03/11/2009            (54)     Hermelinda Castaneda                     ACCOUNTS RECEIVABLE                       1121-000             $267.87                                     $17,989.56
03/11/2009            (54)     Hicks, Motto & Ehrlich PA                ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                     $18,989.56
03/11/2009            (54)     Jacqueline Nelson Mangatal               ACCOUNTS RECEIVABLE                       1121-000             $355.19                                     $19,344.75
03/11/2009            (54)     James J. Jochum                          ACCOUNTS RECEIVABLE                       1121-000                 $3.76                                   $19,348.51
03/11/2009            (54)     Janet Sanchez                            ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $19,398.51
                                                                                                                 SUBTOTALS           $15,447.69              $10,000.00
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21   Page 452 of 635                      Page No: 437             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                     Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                       Separate bond (if applicable):

       1                2                                   3                                          4                               5                     6                     7

   Transaction       Check /                            Paid to/               Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                Tran Code           $                      $


03/11/2009            (54)     Jill Draluck                             ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $19,498.51
03/11/2009            (54)     Jon Kevin Cato                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $19,523.51
03/11/2009            (54)     Juanita J. Parker                        ACCOUNTS RECEIVABLE                       1121-000              $71.22                                     $19,594.73
03/11/2009            (54)     Law Offices of Brian D. Guralinck, PA    ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                     $21,094.73
03/11/2009            (54)     Leslie Duberstein Glenn PA               ACCOUNTS RECEIVABLE                       1121-000           $1,540.00                                     $22,634.73
03/11/2009            (54)     Lisdey Padron                            ACCOUNTS RECEIVABLE                       1121-000              $50.49                                     $22,685.22
03/11/2009            (54)     Louis Urbinati, Jr.                      ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $22,785.22
03/11/2009            (54)     Marisela Ortiz                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $22,810.22
03/11/2009            (54)     Mirta Manuela Garcia                     ACCOUNTS RECEIVABLE                       1121-000              $35.32                                     $22,845.54
03/11/2009            (54)     MLS Solutions Group, Inc.                ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $22,945.54
03/11/2009            (54)     Nicolas J. Aguilera                      ACCOUNTS RECEIVABLE                       1121-000              $22.73                                     $22,968.27
03/11/2009            (54)     Ptricia B. Laseter                       ACCOUNTS RECEIVABLE                       1121-000              $88.40                                     $23,056.67
03/11/2009            (54)     Sandra A. Lewis                          ACCOUNTS RECEIVABLE                       1121-000             $103.00                                     $23,159.67
03/11/2009            (54)     Selburn O Dacres                         ACCOUNTS RECEIVABLE                       1121-000             $230.00                                     $23,389.67
03/11/2009            (54)     Treva Lemmons                            ACCOUNTS RECEIVABLE                       1121-000             $174.32                                     $23,563.99
03/11/2009            (54)     Wellcare of Florida                      ACCOUNTS RECEIVABLE                       1121-000             $248.22                                     $23,812.21
03/11/2009            (54)     Zoltan Bedecs                            ACCOUNTS RECEIVABLE                       1121-000              $37.73                                     $23,849.94
03/12/2009                     To Account #********3766                 Transfer                                  9999-000                                    $11,000.00           $12,849.94
03/17/2009            (54)     Advanced Ancillary Services, LLC         ACCOUNTS RECEIVABLE                       1121-000             $340.00                                     $13,189.94
03/17/2009            (54)     Aetna                                    ACCOUNTS RECEIVABLE                       1121-000             $846.34                                     $14,036.28
03/17/2009            (54)     Aetna                                    ACCOUNTS RECEIVABLE                       1121-000             $861.44                                     $14,897.72
03/17/2009            (54)     Alan F. Knop                             ACCOUNTS RECEIVABLE                       1121-000             $112.34                                     $15,010.06
03/17/2009            (54)     Alvaro Gutierrez                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $15,060.06
03/17/2009            (54)     Anthony W. Nagle                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                      $15,110.06
03/17/2009            (54)     Blue Cross Blue Sheild of Florida        ACCOUNTS RECEIVABLE                       1121-000             $717.87                                     $15,827.93
03/17/2009            (54)     Carlos O Carraca                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $15,877.93
03/17/2009            (54)     Cigna                                    ACCOUNTS RECEIVABLE                       1121-000             $796.73                                     $16,674.66
                                                                                                                 SUBTOTALS            $8,276.15              $11,000.00
                                                            Case 08-19029-LMI     Doc 1541 Filed
                                                                                        FORM   2 04/22/21   Page 453 of 635                       Page No: 438             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                   3                                        4                                5                     6                     7

   Transaction       Check /                              Paid to/           Description of Transaction           Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                           Received From                                             Tran Code           $                      $


03/17/2009            (54)     Cigna                                    ACCOUNTS RECEIVABLE                       1121-000          $3,127.79                                     $19,802.45
03/17/2009            (54)     Jennifer L. Digilio                      ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $19,852.45
03/17/2009            (54)     Kenny Hernandez                          ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $19,902.45
03/17/2009            (54)     Magaly Corral Pereiro                    ACCOUNTS RECEIVABLE                       1121-000             $10.00                                     $19,912.45
03/17/2009            (54)     Ricky Vilella                            ACCOUNTS RECEIVABLE                       1121-000            $100.00                                     $20,012.45
03/17/2009            (54)     Sergio A. Solari                         ACCOUNTS RECEIVABLE                       1121-000             $20.00                                     $20,032.45
03/17/2009            (54)     William A. Carey                         ACCOUNTS RECEIVABLE                       1121-000             $40.00                                     $20,072.45
03/24/2009            (54)     Aleida Miyares                           ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $20,097.45
03/24/2009            (54)     Chandra Ramdas                           ACCOUNTS RECEIVABLE                       1121-000             $20.00                                      $20,117.45
03/24/2009            (54)     Cigna                                    ACCOUNTS RECEIVABLE                       1121-000            $627.50                                     $20,744.95
03/24/2009            (54)     David W. McCarty                         ACCOUNTS RECEIVABLE                       1121-000            $314.00                                     $21,058.95
03/24/2009            (54)     Dolores M. Gavel                         ACCOUNTS RECEIVABLE                       1121-000            $214.69                                     $21,273.64
03/24/2009            (54)     Doris Garcia                             ACCOUNTS RECEIVABLE                       1121-000             $78.00                                     $21,351.64
03/24/2009            (54)     Elsa Carline Burke                       ACCOUNTS RECEIVABLE                       1121-000             $60.00                                      $21,411.64
03/24/2009            (54)     Findler & Findler                        ACCOUNTS RECEIVABLE                       1121-000          $2,000.00                                      $23,411.64
03/24/2009            (54)     Gail P. Shanklin                         ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $23,461.64
03/24/2009            (54)     Jeffey H. Pfeffer, PA                    ACCOUNTS RECEIVABLE                       1121-000          $1,125.00                                     $24,586.64
03/24/2009            (54)     Jjaime E. Suarez                         ACCOUNTS RECEIVABLE                       1121-000          $1,786.00                                     $26,372.64
03/24/2009            (54)     Jjoseph B Anlimah                        ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $26,397.64
03/24/2009            (54)     Med Options, Inc.                        ACCOUNTS RECEIVABLE                       1121-000          $1,080.00                                     $27,477.64
03/24/2009            (54)     Ms Nancy M. Schafer                      ACCOUNTS RECEIVABLE                       1121-000             $15.00                                     $27,492.64
03/24/2009            (54)     Sergio Arana Company                     ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $27,542.64
03/24/2009            (54)     Serio Arana Company                      ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $27,592.64
03/24/2009            (54)     Sharon M. Davis                          ACCOUNTS RECEIVABLE                       1121-000             $15.80                                     $27,608.44
03/24/2009            (54)     United World Life                        ACCOUNTS RECEIVABLE                       1121-000             $90.07                                     $27,698.51
03/31/2009            (54)     Aetna                                    ACCOUNTS RECEIVABLE                       1121-000          $1,951.05                                     $29,649.56
03/31/2009            (54)     Geraldine A. Larason                     ACCOUNTS RECEIVABLE                       1121-000                $5.13                                   $29,654.69
                                                                                                                 SUBTOTALS          $12,980.03                   $0.00
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21   Page 454 of 635                      Page No: 439               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                     Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                       Separate bond (if applicable):

       1                2                                   3                                          4                               5                     6                       7

   Transaction       Check /                              Paid to/             Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                           Received From                                              Tran Code           $                      $


03/31/2009            (54)     Madeline M. Stanton                      ACCOUNTS RECEIVABLE                       1121-000             $141.49                                       $29,796.18
03/31/2009            (54)     Principal Life Insurance Company         ACCOUNTS RECEIVABLE                       1121-000              $23.05                                       $29,819.23
03/31/2009            (54)     United Health Care                       ACCOUNTS RECEIVABLE                       1121-000              $39.57                                       $29,858.80
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%               1270-000                 $0.46                                     $29,859.26
03/31/2009                     To Account #********3766                 Transfer                                  9999-000                                    $19,000.00             $10,859.26
04/09/2009            (54)     Greggory N. Browne                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $10,909.26
04/09/2009            (54)     Kristen Shearon                          ACCOUNTS RECEIVABLE                       1121-000             $172.36                                        $11,081.62
04/09/2009            (54)     Linda Allen                              ACCOUNTS RECEIVABLE                       1121-000              $25.00                                        $11,106.62
04/09/2009            (54)     Marion H. Gaudet                         ACCOUNTS RECEIVABLE                       1121-000              $70.88                                        $11,177.50
04/09/2009            (54)     Mr. Phillip J. Davies                    ACCOUNTS RECEIVABLE                       1121-000              $50.00                                        $11,227.50
04/09/2009            (54)     Vista                                    ACCOUNTS RECEIVABLE                       1121-000             $704.14                                        $11,931.64
04/13/2009                     To Account #********3766                 Transfer                                  9999-000                                        $7,000.00            $4,931.64
04/15/2009            (54)     Ana G. Ferro                             ACCOUNTS RECEIVABLE                       1121-000             $147.34                                         $5,078.98
04/15/2009            (54)     Betty Eastwood                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $5,128.98
04/15/2009            (54)     Cigna                                    ACCOUNTS RECEIVABLE                       1121-000           $1,268.25                                         $6,397.23
04/15/2009            (54)     Edilberto D. Sulca                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $6,447.23
04/15/2009            (54)     Edilberto D. Sulca                       ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $6,547.23
04/15/2009            (54)     Esurance                                 ACCOUNTS RECEIVABLE                       1121-000              $57.31                                         $6,604.54
04/15/2009            (54)     Esurance Insurance Company               ACCOUNTS RECEIVABLE                       1121-000             $696.42                                         $7,300.96
04/15/2009            (54)     Heidi G. McKeever                        ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $7,400.96
04/15/2009            (54)     Joseph J. Nitti, Sr.                     ACCOUNTS RECEIVABLE                       1121-000              $55.63                                         $7,456.59
04/15/2009            (54)     Lidia Pena Gomez                         ACCOUNTS RECEIVABLE                       1121-000              $30.00                                         $7,486.59
04/15/2009            (54)     Margarita R. Gomez                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $7,536.59
04/15/2009            (54)     Med Solutions                            ACCOUNTS RECEIVABLE                       1121-000             $254.62                                         $7,791.21
04/15/2009            (54)     Plumbers & Pipefitters                   ACCOUNTS RECEIVABLE                       1121-000             $337.98                                         $8,129.19
04/15/2009            (54)     Riccardo Riccio                          ACCOUNTS RECEIVABLE                       1121-000             $150.00                                         $8,279.19
04/16/2009                     To Account #********3766                 Transfer                                  9999-000                                        $2,000.00            $6,279.19
                                                                                                                 SUBTOTALS            $4,624.50              $28,000.00
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 455 of 635                      Page No: 440               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                     3                                          4                               5                     6                       7

   Transaction       Check /                             Paid to/                Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                 Tran Code           $                      $


04/21/2009                     To Account #********3766                   Transfer                                  9999-000                                        $5,000.00            $1,279.19
04/22/2009            (54)     Aleida Miyares                             ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $1,304.19
04/22/2009            (54)     Anthony W. Nagle                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,354.19
04/22/2009            (54)     Doris Garcia                               ACCOUNTS RECEIVABLE                       1121-000              $32.00                                         $1,386.19
04/22/2009            (54)     Fara Settlement Fund                       ACCOUNTS RECEIVABLE                       1121-000             $105.37                                         $1,491.56
04/22/2009            (54)     Gail P. Shanklin                           ACCOUNTS RECEIVABLE                       1121-000              $30.00                                         $1,521.56
04/22/2009            (54)     Humana                                     ACCOUNTS RECEIVABLE                       1121-000              $97.04                                         $1,618.60
04/22/2009            (54)     Humana                                     ACCOUNTS RECEIVABLE                       1121-000             $199.50                                         $1,818.10
04/22/2009            (54)     Jan P. Weiss                               ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                         $3,318.10
04/22/2009            (54)     Lennart Anderrsson                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $3,368.10
04/22/2009            (54)     Magaly Corral Pereiro                      ACCOUNTS RECEIVABLE                       1121-000              $20.00                                         $3,388.10
04/22/2009            (54)     Rick S. Jacobs, PA                         ACCOUNTS RECEIVABLE                       1121-000             $600.00                                         $3,988.10
04/22/2009            (54)     Selective Insurance Company of the         ACCOUNTS RECEIVABLE                       1121-000              $64.00                                         $4,052.10
                               Southeast
04/22/2009            (54)     WaMu                                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $4,102.10
04/30/2009            (54)     Care Plus Health Plans, inc.               ACCOUNTS RECEIVABLE                       1121-000           $1,041.57                                         $5,143.67
04/30/2009            (54)     Edgar A. Zabala                            ACCOUNTS RECEIVABLE                       1121-000              $30.00                                         $5,173.67
04/30/2009            (54)     Jabes Berrios                              ACCOUNTS RECEIVABLE                       1121-000              $90.00                                         $5,263.67
04/30/2009            (54)     Mark Januschewski, PA                      ACCOUNTS RECEIVABLE                       1121-000           $1,200.00                                         $6,463.67
04/30/2009            (54)     One Call Medical                           ACCOUNTS RECEIVABLE                       1121-000             $300.00                                         $6,763.67
04/30/2009            (54)     Ryan D Matway                              ACCOUNTS RECEIVABLE                       1121-000              $78.29                                         $6,841.96
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%               1270-000                 $0.26                                       $6,842.22
05/06/2009                     To Account #********3766                   Transfer                                  9999-000                                        $2,739.86            $4,102.36
05/07/2009            (54)     Betty T. Eastwood                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $4,152.36
05/07/2009            (54)     Hallmark Construction Ind., Inc.           ACCOUNTS RECEIVABLE                       1121-000              $80.69                                         $4,233.05
05/07/2009            (54)     Rosenthal, Levy & Simon, PA                ACCOUNTS RECEIVABLE                       1121-000             $150.00                                         $4,383.05
05/07/2009            (54)     Selburn O Dacres                           ACCOUNTS RECEIVABLE                       1121-000             $120.00                                         $4,503.05

                                                                                                                   SUBTOTALS            $5,963.72                   $7,739.86
                                                            Case 08-19029-LMI         Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 456 of 635                      Page No: 441               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                   3                                            4                               5                     6                       7

   Transaction       Check /                              Paid to/               Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                           Received From                                                Tran Code           $                      $


05/12/2009                     To Account #********3766                   Transfer                                  9999-000                                        $1,000.00            $3,503.05
05/18/2009            (54)     Aetna Life Insurance Company               ACCOUNTS RECEIVABLE                       1121-000             $231.55                                         $3,734.60
05/18/2009            (54)     Board of County Commissioners              ACCOUNTS RECEIVABLE                       1121-000             $665.00                                         $4,399.60
05/18/2009            (54)     Cigna                                      ACCOUNTS RECEIVABLE                       1121-000           $1,157.50                                         $5,557.10
05/18/2009            (54)     Cigna                                      ACCOUNTS RECEIVABLE                       1121-000           $1,923.25                                         $7,480.35
05/18/2009            (54)     Conseco Senior Health Insurance Company    ACCOUNTS RECEIVABLE                       1121-000              $21.28                                         $7,501.63
05/18/2009            (54)     FA Richard & Associates, Inc.              ACCOUNTS RECEIVABLE                       1121-000             $278.00                                         $7,779.63
05/18/2009            (54)     First United American Life Insurance       ACCOUNTS RECEIVABLE                       1121-000              $93.78                                         $7,873.41
                               Company
05/18/2009            (54)     Jean S. Saintvil                           ACCOUNTS RECEIVABLE                       1121-000              $40.00                                         $7,913.41
05/18/2009            (54)     Liberty Mutual                             ACCOUNTS RECEIVABLE                       1121-000             $569.00                                         $8,482.41
05/18/2009            (54)     Maria A. Delgado                           ACCOUNTS RECEIVABLE                       1121-000                 $2.40                                       $8,484.81
05/18/2009            (54)     Mr. Phillip J. Davies                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $8,534.81
05/18/2009            (54)     Norman M. Beauchesne                       ACCOUNTS RECEIVABLE                       1121-000              $90.64                                         $8,625.45
05/18/2009            (54)     Southeast Risk Management Assn. II         ACCOUNTS RECEIVABLE                       1121-000             $482.00                                         $9,107.45
05/18/2009            (54)     United American Insurance Company          ACCOUNTS RECEIVABLE                       1121-000             $149.92                                         $9,257.37
05/18/2009            (54)     United Healthcare of Florida, Inc.         ACCOUNTS RECEIVABLE                       1121-000           $1,111.79                                       $10,369.16
05/22/2009            (54)     Anthem                                     ACCOUNTS RECEIVABLE                       1121-000             $181.45                                       $10,550.61
05/22/2009            (54)     Cigna                                      ACCOUNTS RECEIVABLE                       1121-000             $870.00                                        $11,420.61
05/22/2009            (54)     Health Care District Palm Beach County     ACCOUNTS RECEIVABLE                       1121-000           $9,032.68                                       $20,453.29
05/22/2009            (54)     Lesser, Lesser, Landy & Smith, PLLC        ACCOUNTS RECEIVABLE                       1121-000             $450.00                                       $20,903.29
05/22/2009            (54)     Luz D. Escamilla                           ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $20,923.29
05/22/2009            (54)     Monumental Life Insurance Company          ACCOUNTS RECEIVABLE                       1121-000             $238.11                                       $21,161.40
05/22/2009            (54)     Randall L. Wolff, MD                       ACCOUNTS RECEIVABLE                       1121-000             $350.00                                        $21,511.40
05/22/2009            (54)     Rosemena St Victor                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $21,561.40
05/22/2009            (54)     Sheet Metal Workers National Health Fund   ACCOUNTS RECEIVABLE                       1121-000              $89.93                                       $21,651.33



                                                                                                                   SUBTOTALS           $18,148.28                   $1,000.00
                                                          Case 08-19029-LMI          Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 457 of 635                      Page No: 442               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                 3                                             4                               5                     6                       7

   Transaction       Check /                           Paid to/                 Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                  Tran Code           $                      $


05/22/2009            (54)     State Farm Mutual Automobile Insurance    ACCOUNTS RECEIVABLE                       1121-000                 $0.52                                     $21,651.85
                               Company
05/22/2009            (54)     State Farm Mutual Automobile Insurance    ACCOUNTS RECEIVABLE                       1121-000             $238.11                                       $21,889.96
                               Company
05/22/2009            (54)     United Life Insurance Company             ACCOUNTS RECEIVABLE                       1121-000             $267.65                                       $22,157.61
05/22/2009                     To Account #********3766                  Transfer                                  9999-000                                        $6,900.00          $15,257.61
05/29/2009            (54)     Advanced Diagnostic Imaging Network       ACCOUNTS RECEIVABLE                       1121-000             $400.00                                       $15,657.61
05/29/2009            (54)     Anthem                                    ACCOUNTS RECEIVABLE                       1121-000             $199.95                                       $15,857.56
05/29/2009            (54)     Anthem                                    ACCOUNTS RECEIVABLE                       1121-000             $771.27                                       $16,628.83
05/29/2009            (54)     Blue Cross Blue Shield of Florida         ACCOUNTS RECEIVABLE                       1121-000             $123.58                                       $16,752.41
05/29/2009            (54)     Blue Cross Blue Shield of Massachusetts   ACCOUNTS RECEIVABLE                       1121-000             $289.25                                       $17,041.66
05/29/2009            (54)     Blue Cross Blue Shield of Massachusetts   ACCOUNTS RECEIVABLE                       1121-000             $510.70                                       $17,552.36
05/29/2009            (54)     Cigna                                     ACCOUNTS RECEIVABLE                       1121-000             $220.00                                       $17,772.36
05/29/2009            (54)     Cigna                                     ACCOUNTS RECEIVABLE                       1121-000             $975.83                                       $18,748.19
05/29/2009            (54)     Eugene O'Dell                             ACCOUNTS RECEIVABLE                       1121-000             $232.26                                       $18,980.45
05/29/2009            (54)     Heidi Speaker                             ACCOUNTS RECEIVABLE                       1121-000             $150.00                                       $19,130.45
05/29/2009            (54)     John S. Bielak                            ACCOUNTS RECEIVABLE                       1121-000             $150.00                                       $19,280.45
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000              $13.70                                       $19,294.15
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000              $13.70                                       $19,307.85
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000              $21.49                                       $19,329.34
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000              $21.49                                       $19,350.83
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000             $167.26                                       $19,518.09
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000             $174.56                                       $19,692.65
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000             $175.05                                       $19,867.70
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000             $175.05                                       $20,042.75
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000             $264.25                                       $20,307.00
05/29/2009            (54)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000             $357.85                                       $20,664.85

                                                                                                                  SUBTOTALS            $5,913.52                   $6,900.00
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 458 of 635                      Page No: 443               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                  3                                             4                               5                     6                       7

   Transaction       Check /                             Paid to/                Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                 Tran Code           $                      $


05/29/2009            (54)     Nartional Assoication of Letter Carriers   ACCOUNTS RECEIVABLE                       1121-000             $263.24                                       $20,928.09
                               Health Benefit Plan
05/29/2009            (54)     Transamerica Financial Life Insurance      ACCOUNTS RECEIVABLE                       1121-000              $27.73                                       $20,955.82
                               Company
05/29/2009            (54)     Transamerica Financial Life Insusrance     ACCOUNTS RECEIVABLE                       1121-000             $151.06                                       $21,106.88
                               Company
05/29/2009            (54)     Transamerica Life Insurance Company        ACCOUNTS RECEIVABLE                       1121-000              $27.73                                       $21,134.61
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%               1270-000                 $0.20                                     $21,134.81
05/29/2009                     To Account #********3766                   Transfer                                  9999-000                                    $11,100.00             $10,034.81
06/04/2009                     To Account #********3766                   Transfer                                  9999-000                                        $5,900.00            $4,134.81
06/05/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000           $1,127.70                                         $5,262.51
06/05/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000           $1,271.53                                         $6,534.04
06/05/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000           $1,709.32                                         $8,243.36
06/05/2009            (54)     AmeriHealth                                ACCOUNTS RECEIVABLE                       1121-000              $27.73                                         $8,271.09
06/05/2009            (54)     Anthem                                     ACCOUNTS RECEIVABLE                       1121-000             $258.17                                         $8,529.26
06/05/2009            (54)     Armor Correctional Health Services         ACCOUNTS RECEIVABLE                       1121-000             $141.16                                         $8,670.42
06/05/2009            (54)     Bllue Cross Blue Shield of Massachusetts   ACCOUNTS RECEIVABLE                       1121-000             $101.89                                         $8,772.31
06/05/2009            (54)     Blue Cross and Blue Shield of Michigan     ACCOUNTS RECEIVABLE                       1121-000             $641.63                                         $9,413.94
06/05/2009            (54)     Blue Cross Blue Shied of Florida Health    ACCOUNTS RECEIVABLE                       1121-000             $284.25                                         $9,698.19
                               Options
06/05/2009            (54)     Highmark Blue Shield                       ACCOUNTS RECEIVABLE                       1121-000              $36.88                                         $9,735.07
06/05/2009            (54)     Highmark Blue Shield                       ACCOUNTS RECEIVABLE                       1121-000             $267.67                                       $10,002.74
06/05/2009            (54)     Mr. Philip J. Davies                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $10,052.74
06/05/2009            (54)     Phyllis B. Neubert                         ACCOUNTS RECEIVABLE                       1121-000              $53.96                                       $10,106.70
06/05/2009            (54)     United American Insurance Company          ACCOUNTS RECEIVABLE                       1121-000              $30.09                                       $10,136.79
06/05/2009            (54)     Virginia Ball                              ACCOUNTS RECEIVABLE                       1121-000             $250.25                                       $10,387.04
06/05/2009            (54)     Vista Healthplan, Inc.                     ACCOUNTS RECEIVABLE                       1121-000             $991.77                                        $11,378.81


                                                                                                                   SUBTOTALS            $7,713.96              $17,000.00
                                                              Case 08-19029-LMI       Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 459 of 635                      Page No: 444               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                     3                                          4                               5                     6                       7

   Transaction       Check /                             Paid to/                Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                 Tran Code           $                      $


06/05/2009            (54)     Washhington National Insurance Company     ACCOUNTS RECEIVABLE                       1121-000              $71.53                                        $11,450.34
06/12/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000           $1,798.51                                       $13,248.85
06/12/2009            (54)     Blue Cross Blue Shield of Illinois         ACCOUNTS RECEIVABLE                       1121-000              $21.49                                       $13,270.34
06/12/2009            (54)     Blue Cross Blue Shield of Illinois         ACCOUNTS RECEIVABLE                       1121-000              $21.49                                       $13,291.83
06/12/2009            (54)     Blue Cross Blue Shield of Illinois         ACCOUNTS RECEIVABLE                       1121-000              $63.51                                       $13,355.34
06/12/2009            (54)     Care First Blue Cross Blue Shield          ACCOUNTS RECEIVABLE                       1121-000              $36.88                                       $13,392.22
06/12/2009            (54)     McDonald's Insurance Program               ACCOUNTS RECEIVABLE                       1121-000             $890.40                                       $14,282.62
06/12/2009            (54)     Washington National Insurance Company      ACCOUNTS RECEIVABLE                       1121-000              $27.73                                       $14,310.35
06/12/2009                     To Account #********3766                   Transfer                                  9999-000                                        $6,200.00               $8,110.35
06/22/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000             $147.49                                           $8,257.84
06/22/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000           $2,022.70                                       $10,280.54
06/22/2009            (54)     Betty T. Eastwood                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $10,330.54
06/22/2009            (54)     Linda S. Demastry                          ACCOUNTS RECEIVABLE                       1121-000              $87.98                                       $10,418.52
06/25/2009            (54)     Anthem                                     ACCOUNTS RECEIVABLE                       1121-000             $256.42                                       $10,674.94
06/25/2009            (54)     Care First Blue Cross and Blue Shield      ACCOUNTS RECEIVABLE                       1121-000              $21.49                                       $10,696.43
06/25/2009            (54)     Leslie Gray Streeter                       ACCOUNTS RECEIVABLE                       1121-000              $62.01                                       $10,758.44
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%               1270-000                 $0.33                                     $10,758.77
07/02/2009                     To Account #********3766                   Transfer                                  9999-000                                         $600.00           $10,158.77
07/02/2009                     To Account #********3766                   Transfer                                  9999-000                                        $2,000.00            $8,158.77
07/06/2009                     To Account #********3766                   Transfer                                  9999-000                                        $2,900.00            $5,258.77
07/20/2009            (54)     Betty T. Eastwood                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $5,308.77
07/20/2009            (54)     Care Plus Health Plans, Inc.               ACCOUNTS RECEIVABLE                       1121-000             $785.85                                         $6,094.62
07/20/2009            (54)     Mr. Philip J. Davies                       ACCOUNTS RECEIVABLE                       1121-000              $20.00                                            $6,114.62
07/29/2009            (54)     Aetna                                      ACCOUNTS RECEIVABLE                       1121-000             $197.69                                         $6,312.31
07/29/2009            (54)     Blue Cross Blue Shield of Tennessee        ACCOUNTS RECEIVABLE                       1121-000              $64.61                                         $6,376.92
07/29/2009            (54)     Claimetrics                                ACCOUNTS RECEIVABLE                       1121-000             $482.00                                         $6,858.92
07/29/2009            (54)     Claimetrics                                ACCOUNTS RECEIVABLE                       1121-000             $497.00                                         $7,355.92
                                                                                                                   SUBTOTALS            $7,677.11              $11,700.00
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM   2 04/22/21                    Page 460 of 635                      Page No: 445               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                                        Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                  3                                             4                                                5                     6                       7

   Transaction       Check /                             Paid to/                Description of Transaction                           Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                                  Tran Code           $                      $


07/29/2009            (54)     Joseph I. Lipsky, PA                       ACCOUNTS RECEIVABLE                                        1121-000             $500.00                                           $7,855.92
07/29/2009            (54)     La Cruz Azul de Puerto Rico, Inc.          ACCOUNTS RECEIVABLE                                        1121-000             $254.77                                            $8,110.69
07/29/2009            (54)     Lisdey Padron                              ACCOUNTS RECEIVABLE                                        1121-000              $50.00                                           $8,160.69
07/29/2009            (54)     Vista Healthplan of South Florida, Inc.    ACCOUNTS RECEIVABLE                                        1121-000             $401.07                                           $8,561.76
07/29/2009            (54)     Vista Healthplan, Inc.                     ACCOUNTS RECEIVABLE                                        1121-000           $2,649.96                                        $11,211.72
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                                1270-000                 $0.26                                      $11,211.98
08/12/2009                     To Account #********3766                   Transfer                                                   9999-000                                        $6,200.00               $5,011.98
08/24/2009            (54)     Bety T. Eastwood                           ACCOUNTS RECEIVABLE                                        1121-000              $50.00                                           $5,061.98
08/24/2009            (54)     Blue Cross and Blue Sheild of Michigan     ACCOUNTS RECEIVABLE                                        1121-000              $22.18                                           $5,084.16
08/24/2009            (54)     Blue Cross Blue Shield of Minnesota        ACCOUNTS RECEIVABLE                                        1121-000              $13.75                                           $5,097.91
08/24/2009            (54)     CIGNA                                      ACCOUNTS RECEIVABLE                                        1121-000             $260.00                                           $5,357.91
08/24/2009            (54)     Guarantee Trust Life Insurance Company     ACCOUNTS RECEIVABLE                                        1121-000              $65.19                                           $5,423.10
08/24/2009            (54)     Health Diagnostics Mangement of America,   ACCOUNTS RECEIVABLE                                        1121-000           $2,566.38                                           $7,989.48
                               LLC
08/24/2009            (54)     Mr. Philip J. Davies                       ACCOUNTS RECEIVABLE                                        1121-000              $50.00                                           $8,039.48
08/24/2009            (54)     United Healthcare                          ACCOUNTS RECEIVABLE                                        1121-000             $496.46                                           $8,535.94
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                                1270-000                 $0.30                                         $8,536.24
09/03/2009            (54)     Health Diagnostic Management               Deposit 59 Stopped payment- Redeposited in ML              1121-000          ($2,566.38)                                          $5,969.86
                                                                          Budget account
09/25/2009                     Lake Worth Diagnostic Testing              Weekly sweep of Bank Atlantic Account # 0055779340         9999-000          $72,587.17                                       $78,557.03
                                                                          cp 811
09/29/2009                     To Account #********3766                   Transfer                                                   9999-000                                    $30,000.00             $48,557.03
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                                1270-000                 $0.36                                     $48,557.39
10/02/2009                     Lake Worth Diagnostic                      Weekly sweep Bank Atlantic account # 55779340 cp 811       9999-000          $11,900.36                                       $60,457.75
10/02/2009                     Lake Worth Diagnostic                      Weekly sweep of Bank Atlantic account 005647836 cp         9999-000          $11,900.39                                       $72,358.14
                                                                          811
10/02/2009                     Lake Worth Diagnostic                      Reversed Deposit **0061 1 Weekly sweep Bank Atlantic       9999-000         ($11,900.36)                                      $60,457.78
                                                                          account # ****9340 cp 811 wrong amount
                                                                                                                                    SUBTOTALS           $89,301.86              $36,200.00
                                                            Case 08-19029-LMI        Doc 1541 Filed
                                                                                           FORM   2 04/22/21             Page 461 of 635                      Page No: 446             Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                     N.A.
 Primary Taxpayer ID #:             **-***6872                                                                               Money Market Acct #:                    ******3765
 Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19053 MMA
 For Period Beginning:              6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                 Separate bond (if applicable):

       1                 2                                  3                                           4                                         5                     6                     7

   Transaction        Check /                             Paid to/              Description of Transaction                    Uniform          Deposit             Disbursement             Balance
      Date             Ref. #                          Received From                                                         Tran Code           $                      $


10/02/2009                      To Account #********3766                 Transfer                                            9999-000                                    $25,000.00           $35,457.78
10/06/2009                      Lake Worth Diagnostic                    Weekly sweep                                        9999-000           $5,539.60                                     $40,997.38
10/09/2009             (54)     Anthony W. Nagle                         ACCOUNTS RECEIVABLE                                 1121-000             $466.73                                      $41,464.11
10/09/2009             (54)     Betty T. Eastwood                        ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                      $41,514.11
10/09/2009             (54)     Glenn's Contruction Clean-Up             ACCOUNTS RECEIVABLE                                 1121-000             $100.00                                      $41,614.11
10/09/2009             (54)     Health Care District Palm Beach County   ACCOUNTS RECEIVABLE                                 1121-000           $7,532.01                                     $49,146.12
10/09/2009             (54)     Horace A. Wise                           ACCOUNTS RECEIVABLE                                 1121-000              $70.00                                     $49,216.12
10/09/2009             (54)     Lisdey Padron                            ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $49,266.12
10/09/2009             (54)     Maritza G. Masterson                     ACCOUNTS RECEIVABLE                                 1121-000              $70.93                                     $49,337.05
10/09/2009             (54)     One Call Medical                         ACCOUNTS RECEIVABLE                                 1121-000             $184.40                                     $49,521.45
10/09/2009             (54)     Optum Health Bank                        ACCOUNTS RECEIVABLE                                 1121-000             $315.32                                     $49,836.77
10/09/2009             (54)     Patricia B. Laseter                      ACCOUNTS RECEIVABLE                                 1121-000             $120.67                                     $49,957.44
10/09/2009             (54)     The Law Office of Wolf & Pravato, PA     ACCOUNTS RECEIVABLE                                 1121-000              $40.00                                     $49,997.44
10/09/2009             (54)     William A. Carey                         ACCOUNTS RECEIVABLE                                 1121-000              $40.00                                     $50,037.44
10/14/2009                      Lake Worth Diagnostic                    Weekly sweep Bank Atlantic account # 55779340       9999-000           $5,594.58                                     $55,632.02
                                                                         10/5-10/9/2009
10/14/2009             (54)     Mr. Philip J. Davies                     ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $55,682.02
10/14/2009             (54)     Sergio Arana Company                     ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $55,732.02
10/14/2009             (54)     Sergio Arana Company                     ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $55,782.02
10/22/2009                      Lake Worth Diagnostic                    Weekly sweep Bank Atlantic account # 55779340       9999-000             $816.22                                     $56,598.24
10/29/2009                      To Account #********3766                 Transfer                                            9999-000                                    $10,000.00           $46,598.24
10/30/2009             (54)     Lake Worth Diagnostic                    Weekly sweep Bank Atlantic account # 55779340       1121-000             $836.73                                     $47,434.97
10/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%                         1270-000                 $1.82                                   $47,436.79
11/11/2009                      Lake Worth Diagnostic                    Weekly sweep Bank Atlantic account # 55779340       9999-000           $1,658.01                                     $49,094.80
11/18/2009                      Lake Worth Diagnostic                    Weekly sweep Bank Atlantic account # 55779340       9999-000             $802.58                                     $49,897.38
11/18/2009             (54)     Betty T. Eastwood                        ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $49,947.38
11/18/2009             (54)     Betty T. Eastwood                        ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $49,997.38

                                                                                                                            SUBTOTALS           $24,539.60              $35,000.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21             Page 462 of 635                      Page No: 447             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                            Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                         Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                   N.A.
Primary Taxpayer ID #:             **-***6872                                                                              Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                               Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                Separate bond (if applicable):

       1                2                                  3                                          4                                         5                     6                     7

   Transaction       Check /                           Paid to/               Description of Transaction                    Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                          Tran Code           $                      $


11/18/2009            (54)     Jjoseph B Anlimah                       ACCOUNTS RECEIVABLE                                 1121-000              $30.00                                     $50,027.38
11/18/2009            (54)     Jon Kevin Cato or Jamie Leach Cato      ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                     $50,052.38
11/18/2009            (54)     Maria E. Marrero or Jose E. Quirch      ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $50,102.38
11/18/2009            (54)     Murray R. Slik or Judith Silk           ACCOUNTS RECEIVABLE                                 1121-000             $857.00                                     $50,959.38
11/18/2009            (54)     Online Resources Graciela Jemio         ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                     $50,979.38
11/18/2009            (54)     Slinkman and Slinkman, PA               ACCOUNTS RECEIVABLE                                 1121-000             $900.00                                     $51,879.38
11/18/2009            (54)     Valerie Carbone or Scott D. Malcom      ACCOUNTS RECEIVABLE                                 1121-000             $119.72                                     $51,999.10
11/18/2009            (54)     Yvonne J. Henry or Nelson Henry         ACCOUNTS RECEIVABLE                                 1121-000              $45.00                                     $52,044.10
11/25/2009                     Lake Worth Diagnostic Testing Group     Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $65,112.47                                    $117,156.57
11/25/2009                     To Account #********3766                Transfer                                            9999-000                                    $50,000.00           $67,156.57
11/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                         1270-000                 $1.74                                   $67,158.31
12/02/2009                     Lake Worth Diagnostic                   Weekly Sweep Bank Atlantic Account # 55779340       9999-000             $968.59                                     $68,126.90
12/02/2009                     Lake Worth Diagnostic                   Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $22,297.13                                     $90,424.03
12/09/2009                     Lake Worth Diagnosstic                  Weekly Sweep Bank Atlantic Account # 55779340       9999-000         $155,791.16                                    $246,215.19
12/09/2009            (54)     Aleida Miyares                          ACCOUNTS RECEIVABLE                                 1121-000              $30.00                                    $246,245.19
12/09/2009            (54)     Anthem                                  ACCOUNTS RECEIVABLE                                 1121-000              $13.70                                    $246,258.89
12/09/2009            (54)     Anthem                                  ACCOUNTS RECEIVABLE                                 1121-000              $27.78                                    $246,286.67
12/09/2009            (54)     Betty T. Eastwood                       ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                    $246,336.67
12/09/2009            (54)     Carol Hollander                         ACCOUNTS RECEIVABLE                                 1121-000             $400.00                                    $246,736.67
12/09/2009            (54)     Gail P Shanklin                         ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                    $246,756.67
12/09/2009            (54)     Greggory N Browne                       ACCOUNTS RECEIVABLE                                 1121-000              $35.00                                    $246,791.67
12/09/2009            (54)     Henry Dana or Freida Dana               ACCOUNTS RECEIVABLE                                 1121-000              $96.11                                    $246,887.78
12/09/2009            (54)     Lisdey Padron                           ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                    $246,937.78
12/09/2009            (54)     Luz D. Escamilla                        ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                    $246,957.78
12/09/2009            (54)     Maria Leiva                             ACCOUNTS RECEIVABLE                                 1121-000              $55.63                                    $247,013.41
12/09/2009            (54)     Mark J. Hunt                            ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                    $247,063.41
12/09/2009            (54)     McFarlane Nixon-Calamari, PA            ACCOUNTS RECEIVABLE                                 1121-000           $1,000.00                                    $248,063.41
                                                                                                                          SUBTOTALS         $248,066.03               $50,000.00
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21             Page 463 of 635                      Page No: 448             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                    N.A.
Primary Taxpayer ID #:             **-***6872                                                                               Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                 Separate bond (if applicable):

       1                2                                   3                                          4                                         5                     6                     7

   Transaction       Check /                           Paid to/                Description of Transaction                    Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                           Tran Code           $                      $


12/09/2009            (54)     Ramon E. Sotolongo                       ACCOUNTS RECEIVABLE                                 1121-000              $56.61                                    $248,120.02
12/09/2009            (54)     Selburn O Dacres                         ACCOUNTS RECEIVABLE                                 1121-000             $108.71                                    $248,228.73
12/11/2009                     To Account #********3766                 Transfer                                            9999-000                                   $150,000.00           $98,228.73
12/15/2009                     Lake Worth Diagnosstic                   Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $11,696.22                                    $109,924.95
12/15/2009            (54)     Mark Hunt                                NFS returned Check # 1002                           1121-000             ($50.00)                                   $109,874.95
12/21/2009                     To Account #********3766                 Transfer                                            9999-000                                    $60,000.00           $49,874.95
12/22/2009            (54)     Hicks, Motto & Ehrlich, PA               ACCOUNTS RECEIVABLE                                 1121-000             $500.00                                     $50,374.95
12/22/2009            (54)     Luz D. Escamilla                         ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                     $50,394.95
12/24/2009                     To Account #********3766                 Transfer                                            9999-000                                    $24,000.00           $26,394.95
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%                         1270-000                 $3.02                                   $26,397.97
01/05/2010                     Lake Worth Diagnostic                    Weekly Sweep Bank Atlantic Account # 55779340       9999-000           $9,514.77                                     $35,912.74
01/05/2010                     To Account #********3766                 Transfer                                            9999-000                                    $10,000.00           $25,912.74
01/07/2010                     Lake Worth Diagnostic                    Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $20,351.39                                     $46,264.13
01/12/2010            (54)     Lake Worth Diagnostic                    Weekly Sweep Bank Atlantic Account # 55779340       1121-000          $17,272.64                                     $63,536.77
01/19/2010                     Lake Worth Diagnostic                    Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $24,002.48                                     $87,539.25
01/21/2010                     Lake Worth Diagnostic                    Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $15,819.99                                    $103,359.24
01/26/2010            (54)     Betty T. Eastwood                        ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                    $103,409.24
01/26/2010            (54)     Devin L. Fox                             ACCOUNTS RECEIVABLE                                 1121-000              $40.00                                    $103,449.24
01/26/2010            (54)     Jean S. Saintvil                         3613270 / ACCOUNTS RECEIVABLE                       1121-000              $30.00                                    $103,479.24
01/26/2010            (54)     Magellan Health Solutions on behalf of   Claim# 240361 / ACCOUNTS RECEIVABLE                 1121-000             $175.80                                    $103,655.04
                               CIGNA Healtcare Co
01/26/2010            (54)     Ultra Open MRI Corporation v Hartford    ACCOUNTS RECEIVABLE                                 1121-000              $76.79                                    $103,731.83
                               Casualty Insurance Co
01/26/2010            (54)     Viking Yacht Company                     ACCOUNTS RECEIVABLE                                 1121-000           $3,115.00                                    $106,846.83
01/28/2010                     To Account #********3766                 Transfer                                            9999-000                                    $53,000.00           $53,846.83
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%                         1270-000                 $2.19                                   $53,849.02
02/04/2010                     Lake Worth Diagnostic                    Weekly Sweep Bank Atlantic Account # 55779340       9999-000           $9,613.34                                     $63,462.36

                                                                                                                           SUBTOTALS          $112,398.95             $297,000.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21             Page 464 of 635                      Page No: 449             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                            Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                         Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                   N.A.
Primary Taxpayer ID #:             **-***6872                                                                              Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19053 MMA
For Period Beginning:              6/30/2008                                                                               Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                Separate bond (if applicable):

       1                2                                  3                                          4                                         5                     6                     7

   Transaction       Check /                             Paid to/             Description of Transaction                    Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                          Received From                                                        Tran Code           $                      $


02/10/2010                     To Account #********3766                Transfer                                            9999-000                                    $34,000.00           $29,462.36
02/16/2010                     Lake Worth Diagnostic                   Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $11,104.98                                     $40,567.34
02/18/2010                     Lake Worth Diagnostic Testing           Weekly Sweep Bank Atlantic Account # 55779340       9999-000          $51,377.84                                     $91,945.18
02/25/2010            (54)     Betty T. Eastwood                       ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $91,995.18
02/25/2010            (54)     Lisdey Pradon                           ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                     $92,045.18
02/25/2010            (54)     Mr. Philip J. Davies                    ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                     $92,070.18
02/25/2010            (54)     Sage Law Offices                        ACCOUNTS RECEIVABLE                                 1121-000              $17.50                                     $92,087.68
02/25/2010            (54)     Sage Law Offices                        ACCOUNTS RECEIVABLE                                 1121-000             $910.00                                     $92,997.68
02/25/2010            (54)     Thompson & Thomas, PA                   ACCOUNTS RECEIVABLE                                 1121-000             $575.00                                     $93,572.68
02/25/2010                     To Account #********3766                Transfer                                            9999-000                                    $55,000.00           $38,572.68
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                         1270-000                 $1.97                                   $38,574.65
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Current Interest Rate is 0.0500%                    1270-000                 $0.15                                   $38,574.80
03/02/2010                     Wire out to BNYM account ********3765   Wire out to BNYM account ********3765               9999-000         ($38,574.80)                                            $0.00




                                                                                                                          SUBTOTALS           $25,537.64              $89,000.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 465 of 635                         Page No: 450             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                    ******3765
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 MMA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                        $773,828.63             $773,828.63                    $0.00
                                                                                          Less: Bank transfers/CDs                                   $457,974.11             $694,139.86
                                                                                      Subtotal                                                       $315,854.52              $79,688.77
                                                                                          Less: Payments to debtors                                        $0.00                   $0.00
                                                                                      Net                                                            $315,854.52              $79,688.77



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                     $315,854.52                                Total Compensable Receipts:                                 $315,854.52
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $315,854.52                                Total Comp/Non Comp Receipts:                               $315,854.52
                     Total Internal/Transfer Receipts:               $457,974.11                                Total Internal/Transfer Receipts:                           $457,974.11


                     Total Compensable Disbursements:                 $79,688.77                                Total Compensable Disbursements:                            $79,688.77
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:               $79,688.77                                Total Comp/Non Comp Disbursements:                          $79,688.77
                     Total Internal/Transfer Disbursements:          $694,139.86                                Total Internal/Transfer Disbursements:                     $694,139.86
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 466 of 635                      Page No: 451               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                            4                                                  5                    6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


12/11/2008                     From Account #********3765              Transfer                                                    9999-000           $20,000.00                                      $20,000.00
12/11/2008            101      Midtown Imaging LLC                     2nd Distribution Case # 08-19029 CP# 526 order dated        2990-000                                        $4,455.61          $15,544.39
                                                                       2/6/09
12/11/2008            102      Merrill Lynch Commercial Finance Corp   2nd Distribution 08-19029 CP# 526 order dated 2/6/09        4210-000                                        $9,578.61            $5,965.78
01/02/2009            103      INTERNATIONAL SURETIES, LTD.            Bond Local Rules                                            2300-000                                          $23.57             $5,942.21
01/14/2009                     From Account #********3765              Transfer                                                    9999-000           $66,500.00                                      $72,442.21
01/14/2009            104      Midtown Imaging LLC                     3rd Distribution Case # 08-19029 CP# 526 order dated        2990-000                                        $1,657.36          $70,784.85
                                                                       2/6/09
01/14/2009            105      Merrill Lynch Commercial Finance Corp   3rd Distribution 08-19029 CP# 526 order dated 2/6/09        4210-000                                        $5,355.01          $65,429.84
01/14/2009            106      Midtown Imaging LLC                     4th Distribution Case # 08-19029 CP# 526 order dated        2990-000                                         $824.38           $64,605.46
                                                                       2/6/09
01/14/2009            107      Merrill Lynch Commercial Finance Corp   4th Distribution 08-19029CP# 526 order dated 2/6/09         4210-000                                    $19,317.59             $45,287.87
01/14/2009            108      Midtown Imaging LLC                     5th Distribution Case # 08-19029 CP# 526 order dated        2990-000                                    $23,223.72             $22,064.15
                                                                       2/6/09
01/14/2009            109      Merrill Lynch Commercial Finance Corp   5th Distribution 08-19029 CP# 526 order dated 2/6/09        4210-000                                    $21,701.84                  $362.31
01/22/2009                     From Account #********3765              Transfer                                                    9999-000            $2,200.00                                        $2,562.31
01/22/2009            110      Midtown Imaging LLC                     6th Distribution Case # 08-19029 CP# 526 order dated        2990-000                                        $1,319.36            $1,242.95
                                                                       2/6/09
01/22/2009            111      Merrill Lynch Commercial Finance Corp   6th Distribution 08-19029 CP# 526 order dated 2/6/09        4210-000                                         $910.39                $332.56
02/18/2009                     From Account #********3765              Transfer                                                    9999-000              $900.00                                        $1,232.56
02/18/2009            112      Cardiac Management                      7th Distribution 08-19029 CP# 526 order dated 2/6/09        9999-000                                         $866.55                $366.01
02/23/2009                     From Account #********3765              Transfer                                                    9999-000            $4,000.00                                        $4,366.01
02/23/2009            113      Cardiac Management                      8th Distribution 08-19029 CP# 526 order dated 2/6/09        9999-000                                        $1,523.24            $2,842.77
02/23/2009            114      Cardiac Management                      9th Distribution 08-19029 CP# 526 order dated 2/6/09        9999-000                                        $2,188.29               $654.48
03/02/2009            115      INTERNATIONAL SURETIES, LTD.            Bond 016038108 Chp 11                                       2300-000                                         $164.95                $489.53
03/03/2009            116      Cardiac Management                      10th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                         $186.13                $303.40
03/05/2009                     From Account #********3765              Transfer                                                    9999-000           $10,000.00                                      $10,303.40
03/05/2009            117      Cardiac Management                      11th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $7,073.94            $3,229.46
                                                                                                                                  SUBTOTALS           $103,600.00            $100,370.54
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 467 of 635                      Page No: 452               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                2                                3                                          4                                                  5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                Tran Code            $                     $


03/12/2009                     From Account #********3765            Transfer                                                    9999-000           $11,000.00                                      $14,229.46
03/12/2009            118      Cardiac Management                    12th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $5,528.46            $8,701.00
03/12/2009            119      Midtown Imaging LLC                   12th Distribution Case # 08-19029 CP# 526 order dated       2990-000                                        $5,701.86            $2,999.14
                                                                     2/6/09
03/31/2009                     From Account #********3765            Transfer                                                    9999-000           $19,000.00                                      $21,999.14
03/31/2009            120      Cardiac Management                    13th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                    $12,328.76               $9,670.38
03/31/2009            121      Midtown Imaging LLC                   13th Distribution Case # 08-19029 CP# 526 order dated       2990-000                                        $6,724.85            $2,945.53
                                                                     2/6/09
04/13/2009                     From Account #********3765            Transfer                                                    9999-000            $7,000.00                                        $9,945.53
04/13/2009            122      Cardiac Management                    14th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $7,273.86            $2,671.67
04/13/2009            123      Midtown Imaging LLC                   14th Distribution Case # 08-19029 CP# 526 order dated       2990-000                                        $2,512.49               $159.18
                                                                     2/6/09
04/16/2009                     From Account #********3765            Transfer                                                    9999-000            $2,000.00                                        $2,159.18
04/16/2009            124      Midtown Imaging LLC                   15th Distribution Case # 08-19029 CP# 526 order dated       2990-000                                         $734.95             $1,424.23
                                                                     2/6/09
04/16/2009            125      Cardiac Management                    15th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                         $266.55             $1,157.68
04/21/2009                     From Account #********3765            Transfer                                                    9999-000            $5,000.00                                        $6,157.68
04/21/2009            126      Cardiac Management                    16th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $3,347.55            $2,810.13
04/29/2009            127      Cardiac Management                    17th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $2,661.87               $148.26
04/29/2009            128      Midtown Imaging LLC                   17th Distribution Case # 08-19029 CP# 526 order dated       2990-000                                          $64.00                 $84.26
                                                                     2/6/09
05/06/2009                     From Account #********3765            Transfer                                                    9999-000            $2,739.86                                        $2,824.12
05/06/2009            129      Midtown Imaging LLC                   18th Distribution Case # 08-19029 CP# 526 order dated       2990-000                                         $173.48             $2,650.64
                                                                     2/6/09
05/06/2009            130      Cardiac Management                    18th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $2,566.38                $84.26
05/12/2009                     From Account #********3765            Transfer                                                    9999-000            $1,000.00                                        $1,084.26
05/12/2009            131      Cardiac Management                    19th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                         $400.69                $683.57
05/22/2009                     From Account #********3765            Transfer                                                    9999-000            $6,900.00                                        $7,583.57

                                                                                                                                SUBTOTALS           $54,639.86              $50,285.75
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 468 of 635                      Page No: 453               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


05/22/2009            132      Cardiac Management                    20th Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $6,103.61            $1,479.96
05/22/2009            133      Midtown Imaging LLC                   20th Distribution Case # 08-19029 CP# 701 order dated        2990-000                                         $762.50                $717.46
                                                                     5/20/09
05/29/2009                     From Account #********3765            Transfer                                                     9999-000           $11,100.00                                       $11,817.46
05/29/2009            134      Cardiac Management                    21st Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $2,931.45            $8,886.01
05/29/2009            135      Midtown Imaging LLC                   21st Distribution Case # 08-19029 CP# 701 order dated        2990-000                                        $8,857.00                $29.01
                                                                     5/20/09
06/04/2009                     From Account #********3765            Transfer                                                     9999-000            $5,900.00                                        $5,929.01
06/04/2009            136      Cardiac Management                    22nd Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $5,753.42               $175.59
06/04/2009            137      Midtown Imaging LLC                   22nd Distribution Case # 08-19029 CP# 701 order dated        2990-000                                         $123.58                 $52.01
                                                                     5/20/09
06/12/2009                     From Account #********3765            Transfer                                                     9999-000            $6,200.00                                        $6,252.01
06/12/2009            138      Cardiac Management                    23rd Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $2,653.71            $3,598.30
06/12/2009            139      Midtown Imaging LLC                   23rd Distribution Case # 08-19029 CP# 701 order dated        2990-000                                        $3,534.12                $64.18
                                                                     5/20/09
07/02/2009                     From Account #********3765            Transfer                                                     9999-000             $600.00                                            $664.18
07/02/2009                     From Account #********3765            Transfer                                                     9999-000            $2,000.00                                        $2,664.18
07/02/2009            140      Cardiac Management                    25th Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                         $555.72             $2,108.46
07/02/2009            141      Midtown Imaging LLC                   25th Distribution Case # 08-19029 CP# 701 order dated        2990-000                                        $1,752.45               $356.01
                                                                     5/20/09
07/06/2009                     From Account #********3765            Transfer                                                     9999-000            $2,900.00                                        $3,256.01
07/06/2009            142      Cardiac Management                    24th Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $1,274.07            $1,981.94
07/06/2009            143      Midtown Imaging LLC                   24th Distribution Case # 08-19029 CP# 701 order dated        2990-000                                        $1,585.94               $396.00
                                                                     5/20/09
08/12/2009                     From Account #********3765            Transfer                                                     9999-000            $6,200.00                                        $6,596.00
08/12/2009            144      Cardiac Management                    26th Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $6,292.87               $303.13
09/29/2009                     From Account #********3765            Transfer                                                     9999-000           $30,000.00                                      $30,303.13



                                                                                                                                 SUBTOTALS           $64,900.00              $42,180.44
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                      Page 469 of 635                      Page No: 454               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


09/29/2009            145      Midtown Imaging LLC                   47th ERA Distribution Case # 08-19029 CP# 811 order          2990-000                                         $779.57           $29,523.56
                                                                     dated 9/16/09
09/29/2009            146      Midtown Imaging LLC                   48th ERA Distribution Case # 08-19029 CP# 811 order          2990-000                                    $27,402.22               $2,121.34
                                                                     dated 9/16/09
09/29/2009            147      Cardiac Management                    47th ERA Distribution 08-19029 CP# 811 order dated           9999-000                                          $54.81             $2,066.53
                                                                     9/16/09
10/01/2009            148      Cardiac Management                    27th Distribution 08-19029 CP# 811 order dated 9/16/09       9999-000                                         $957.58             $1,108.95
10/02/2009                     From Account #********3765            Transfer                                                     9999-000           $25,000.00                                      $26,108.95
10/02/2009            149      Midtown Imaging LLC                   49th ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                    $11,900.39             $14,208.56
                                                                     order 9/16/09
10/14/2009            150      Midtown Imaging LLC                   28th EOB Distribution Case # 08-19029 CP# 811 per            2990-000                                        $4,662.03            $9,546.53
                                                                     order 9/16/09
10/14/2009            151      Cardiac Management                    28th EOB Distribution Case # 08-19029 CP# 811 per            2990-000                                        $4,378.03            $5,168.50
                                                                     order 9/16/09
10/14/2009            152      Midtown Imaging LLC                   50th ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                        $4,682.57                $485.93
                                                                     order 9/16/09
10/29/2009                     From Account #********3765            Transfer                                                     9999-000           $10,000.00                                      $10,485.93
10/29/2009            153      Midtown Imaging LLC                   51st ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                        $5,178.82               $5,307.11
                                                                     order 9/16/09
10/29/2009            154      Midtown Imaging LLC                   52nd ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                         $758.53             $4,548.58
                                                                     order 9/16/09
11/02/2009            155      Midtown Imaging LLC                   Open Issues 50th ERA Distribution Case # 08-19029            2990-000                                         $857.03             $3,691.55
                                                                     CP# 811 per order 9/16/09
11/02/2009            156      Midtown Imaging LLC                   53rd ERA Distribution Case # 08-19029 CP# 811 per            2990-000                                         $671.76             $3,019.79
                                                                     order 9/16/09
11/12/2009            157      Midtown Imaging LLC                   55th ERA Distribution Case # 08-19029 CP# 811 per            2990-003                                        $1,658.01            $1,361.78
                                                                     order 9/16/09
11/12/2009            157      Midtown Imaging LLC                   55th ERA Distribution Case # 08-19029 CP# 811 per            2990-003                                    ($1,658.01)              $3,019.79
                                                                     order 9/16/09

                                                                                                                                 SUBTOTALS           $35,000.00              $62,283.34
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 470 of 635                      Page No: 455               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                       N.A.
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                3                                          4                                                 5                   6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                          Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                        Received From                                                              Tran Code             $                    $


11/18/2009            158      Midtown Imaging LLC                   53rd ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                         $164.97             $2,854.82
                                                                     order 9/16/09
11/18/2009            159      Midtown Imaging LLC                   56th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                         $802.58             $2,052.24
                                                                     order 9/16/09
11/25/2009                     From Account #********3765            Transfer                                                  9999-000            $50,000.00                                     $52,052.24
11/25/2009            160      Cardiac Management                    29th EOB Distribution Case # 08-19029 CP# 811 per         9999-000                                        $2,146.72          $49,905.52
                                                                     order 9/16/09
12/11/2009                     From Account #********3765            Transfer                                                  9999-000           $150,000.00                                    $199,905.52
12/11/2009            161      Midtown Imaging LLC                   57th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                    $65,112.39            $134,793.13
                                                                     order 9/16/09
12/11/2009            162      Midtown Imaging LLC                   58th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                    $22,297.13            $112,496.00
                                                                     order 9/16/09
12/11/2009            163      Cardiac Management                    30th EOB Distribution Case # 08-19029 CP# 811 per         2990-000                                        $2,013.54         $110,482.46
                                                                     order 9/16/09
12/21/2009                     From Account #********3765            Transfer                                                  9999-000            $60,000.00                                    $170,482.46
12/21/2009            164      Midtown Imaging LLC                   59th ERA Distribution Case # 08-19029 CP# 890 order       2990-000                                   $155,791.16             $14,691.30
                                                                     dated 12/15/09
12/21/2009            165      Midtown Imaging LLC                   60th ERA Distribution Case # 08-19029 CP# 890 order       2990-000                                    $11,696.22               $2,995.08
                                                                     dated 12/15/09
12/22/2009            166      Midtown Imaging LLC                   58-B ERA Distribution Case # 08-19029 CP# 890 order       2990-000                                         $968.59             $2,026.49
                                                                     dated 12/15/09
12/24/2009                     From Account #********3765            Transfer                                                  9999-000            $24,000.00                                     $26,026.49
12/24/2009            167      Midtown Imaging LLC                   61st ERA Distribution Case # 08-19029 CP# 890 order       2990-000                                    $21,833.60               $4,192.89
                                                                     dated 12/15/09
01/05/2010                     From Account #********3765            Transfer                                                  9999-000            $10,000.00                                     $14,192.89
01/05/2010            168      Midtown Imaging LLC                   62nd ERA Distribution Case # 08-19029 CP# 890 order       2990-000                                        $9,494.73            $4,698.16
                                                                     dated 12/15/09
01/28/2010                     From Account #********3765            Transfer                                                  9999-000            $53,000.00                                     $57,698.16



                                                                                                                              SUBTOTALS           $347,000.00            $292,321.63
                                                       Case 08-19029-LMI           Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 471 of 635                      Page No: 456               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                              3                                              4                                                 5                    6                       7

   Transaction       Check /                        Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                    Tran Code            $                     $


01/28/2010            169      Midtown Imaging LLC                     63rd ERA Distribution Case # 08-19029 CP# 890 order        2990-000                                    $20,351.39             $37,346.77
                                                                       dated 12/15/09
01/28/2010            170      Midtown Imaging LLC                     64th ERA Distribution Case # 08-19029 CP# 890 order        2990-000                                    $17,280.49             $20,066.28
                                                                       dated 12/15/09
01/28/2010            171      Midtown Imaging LLC                     65th ERA Distribution Case # 08-19029 CP# 890 order        2990-000                                    $15,819.99               $4,246.29
                                                                       dated 12/15/09
02/10/2010                     From Account #********3765              Transfer                                                   9999-000           $34,000.00                                      $38,246.29
02/10/2010            172      Midtown Imaging LLC                     66th ERA Distribution Case # 08-19029, CP# 890 order       2990-000                                    $12,863.47             $25,382.82
                                                                       dated 12/15/09
02/10/2010            173      Midtown Imaging LLC                     67th ERA Distribution Case # 08-19029, CP# 890 order       2990-000                                        $9,613.34          $15,769.48
                                                                       dated 12/15/09
02/10/2010            174      Midtown Imaging LLC                     68th ERA Distribution Case # 08-19029, CP# 890 order       2990-000                                    $11,112.93               $4,656.55
                                                                       dated 12/15/09
02/25/2010                     From Account #********3765              Transfer                                                   9999-000           $55,000.00                                      $59,656.55
02/25/2010            175      Midtown Imaging LLC                     69th ERA Distribution Case # 08-19029, CP# 890 order       2990-000                                    $51,377.84               $8,278.71
                                                                       dated 12/15/09
03/02/2010                     Wire out to BNYM account ********3766   Wire out to BNYM account ********3766                      9999-000           ($6,620.70)                                       $1,658.01
05/28/2010                     Wire out to BNYM account ********3766   Wire out to BNYM account ********3766                      9999-000           ($1,658.01)                                             $0.00




                                                                                                                                 SUBTOTALS           $80,721.29             $138,419.45
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 472 of 635                         Page No: 457             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******3766
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19053 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $685,861.15            $685,861.15                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $685,861.15             $74,936.23
                                                                                      Subtotal                                                              $0.00            $610,924.92
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                                   $0.00            $610,924.92



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/11/2008 to 3/4/2021

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:               $685,861.15                                Total Internal/Transfer Receipts:                           $685,861.15


                     Total Compensable Disbursements:                $610,924.92                                Total Compensable Disbursements:                           $610,924.92
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $610,924.92                                Total Comp/Non Comp Disbursements:                         $610,924.92
                     Total Internal/Transfer Disbursements:           $74,936.23                                Total Internal/Transfer Disbursements:                      $74,936.23
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 473 of 635                          Page No: 458             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******3767
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19053 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                          Case 08-19029-LMI          Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 474 of 635                      Page No: 459             Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                  3                                            4                               5                     6                     7

   Transaction       Check /                            Paid to/                Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                 Tran Code           $                      $


11/26/2008            (64)     Angela Pettaway                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $50.00
11/26/2008            (64)     Golden Rule                               ACCOUNTS RECEIVABLE                       1121-000             $324.90                                          $374.90
11/26/2008            (64)     Horizon                                   ACCOUNTS RECEIVABLE                       1121-000              $28.57                                          $403.47
12/01/2008            (62)     Aventura Diagnostic Testing Group         Closing of chapter 11 bank accounts       1290-010         $110,035.34                                    $110,438.81
12/02/2008            (64)     Adventist Risk Management                 ACCOUNTS RECEIVABLE                       1121-000              $70.88                                    $110,509.69
12/02/2008            (64)     Blue Cross Blue Shield of Florida         ACCOUNTS RECEIVABLE                       1121-000             $102.84                                    $110,612.53
12/02/2008            (64)     Cleuber M. Mendonca                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                    $110,662.53
12/02/2008            (64)     Continental Life                          ACCOUNTS RECEIVABLE                       1121-000              $95.47                                    $110,758.00
12/02/2008            (64)     Echo Health, Inc.                         ACCOUNTS RECEIVABLE                       1121-000              $90.20                                    $110,848.20
12/02/2008            (64)     Mutual of Omaha                           ACCOUNTS RECEIVABLE                       1121-000              $90.20                                    $110,938.40
12/02/2008            (64)     Nancy Lipkins                             ACCOUNTS RECEIVABLE                       1121-000              $93.78                                     $111,032.18
12/02/2008            (64)     Public Health Trust                       ACCOUNTS RECEIVABLE                       1121-000              $52.04                                     $111,084.22
12/02/2008            (64)     Terry Chemtov                             ACCOUNTS RECEIVABLE                       1121-000              $41.18                                     $111,125.40
12/02/2008            (64)     United Health Care                        ACCOUNTS RECEIVABLE                       1121-000           $1,062.93                                    $112,188.33
12/02/2008            (64)     Vista                                     ACCOUNTS RECEIVABLE                       1121-000           $2,354.38                                    $114,542.71
12/02/2008            (64)     Yanick P. Domond                          ACCOUNTS RECEIVABLE                       1121-000              $28.79                                    $114,571.50
12/08/2008            (64)     Aetna                                     ACCOUNTS RECEIVABLE                       1121-000             $726.63                                    $115,298.13
12/08/2008            (64)     Aetna                                     ACCOUNTS RECEIVABLE                       1121-000             $834.86                                    $116,132.99
12/08/2008            (64)     Commerce and Industry Insurance Company   ACCOUNTS RECEIVABLE                       1121-000           $1,104.80                                    $117,237.79
12/08/2008            (64)     MHBP                                      ACCOUNTS RECEIVABLE                       1121-000              $51.21                                    $117,289.00
12/08/2008            (64)     OHI, Inc.                                 ACCOUNTS RECEIVABLE                       1121-000             $406.12                                    $117,695.12
12/08/2008            (64)     One Call Medical                          ACCOUNTS RECEIVABLE                       1121-000             $650.00                                    $118,345.12
12/08/2008            (64)     Saintil                                   ACCOUNTS RECEIVABLE                       1121-000              $45.00                                    $118,390.12
12/08/2008            (64)     UniCare                                   ACCOUNTS RECEIVABLE                       1121-000             $496.98                                    $118,887.10
12/08/2008            (64)     United Healthcare                         ACCOUNTS RECEIVABLE                       1121-000             $119.46                                    $119,006.56
12/08/2008            (64)     United Healthcare                         ACCOUNTS RECEIVABLE                       1121-000             $300.00                                    $119,306.56
12/08/2008            (64)     United Healthcare                         ACCOUNTS RECEIVABLE                       1121-000           $2,852.50                                    $122,159.06
                                                                                                                  SUBTOTALS         $122,159.06                    $0.00
                                                          Case 08-19029-LMI              Doc 1541 Filed
                                                                                               FORM   2 04/22/21   Page 475 of 635                      Page No: 460             Exhibit B
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                          Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                            Separate bond (if applicable):

       1                2                                 3                                                 4                               5                     6                     7

   Transaction       Check /                            Paid to/                    Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                     Tran Code           $                      $


12/08/2008           1001      Merrill Lynch Commercial Finance Corp.        1st Distribution 08-19029 CP# 525         4210-000                                   $110,069.88           $12,089.18
12/11/2008                     To Account #********4566                      Transfer                                  9999-000                                    $12,000.00                 $89.18
12/15/2008            (64)     Aetna                                         ACCOUNTS RECEIVABLE                       1121-000             $195.57                                          $284.75
12/15/2008            (64)     Aetna                                         ACCOUNTS RECEIVABLE                       1121-000             $377.27                                          $662.02
12/15/2008            (64)     Aetna                                         ACCOUNTS RECEIVABLE                       1121-000             $639.48                                       $1,301.50
12/15/2008            (64)     Aetna                                         ACCOUNTS RECEIVABLE                       1121-000             $661.79                                       $1,963.29
12/15/2008            (64)     Claimetrics                                   ACCOUNTS RECEIVABLE                       1121-000             $492.00                                       $2,455.29
12/15/2008            (64)     Claimetrics                                   ACCOUNTS RECEIVABLE                       1121-000             $492.00                                       $2,947.29
12/15/2008            (64)     Felix E. Najar                                ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $2,977.29
12/15/2008            (64)     Geico                                         ACCOUNTS RECEIVABLE                       1121-000             $832.46                                       $3,809.75
12/15/2008            (64)     Hemato-Oncology Medicine Associates           ACCOUNTS RECEIVABLE                       1121-000             $150.00                                       $3,959.75
12/15/2008            (64)     One Call Medical                              ACCOUNTS RECEIVABLE                       1121-000             $650.00                                       $4,609.75
12/15/2008            (64)     State Wide Schools Cooperative Health Plans   ACCOUNTS RECEIVABLE                       1121-000              $36.19                                       $4,645.94
12/15/2008            (64)     United States Treasury                        ACCOUNTS RECEIVABLE                       1121-000             $858.84                                       $5,504.78
12/16/2008            (64)     Alllen M. Levine                              ACCOUNTS RECEIVABLE                       1121-000             $124.90                                       $5,629.68
12/16/2008            (64)     Blue Cross Blue Shield of Florida             ACCOUNTS RECEIVABLE                       1121-000              $95.47                                       $5,725.15
12/16/2008            (64)     Blue Cross Blue Shield of Florida             ACCOUNTS RECEIVABLE                       1121-000           $1,088.27                                       $6,813.42
12/16/2008            (64)     Elsa Padilla                                  ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $6,863.42
12/16/2008            (64)     Gail Dicaterino                               ACCOUNTS RECEIVABLE                       1121-000              $35.00                                       $6,898.42
12/16/2008            (64)     Ginette Dore                                  ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $6,928.42
12/16/2008            (64)     Neighborhood Health Partnership               ACCOUNTS RECEIVABLE                       1121-000             $519.10                                       $7,447.52
12/16/2008            (64)     Public Health Trust                           ACCOUNTS RECEIVABLE                       1121-000             $730.42                                       $8,177.94
12/16/2008            (64)     United Healthcare                             ACCOUNTS RECEIVABLE                       1121-000             $498.89                                       $8,676.83
12/16/2008            (64)     United Healthcare                             ACCOUNTS RECEIVABLE                       1121-000             $535.77                                       $9,212.60
12/19/2008            (64)     Capitol Rentall Building Equipment            ACCOUNTS RECEIVABLE                       1121-000              $27.21                                       $9,239.81
12/19/2008            (64)     Desiree M. West Gilbert                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $9,289.81
12/19/2008            (64)     Gidon Payenson                                ACCOUNTS RECEIVABLE                       1121-000              $14.50                                       $9,304.31
                                                                                                                      SUBTOTALS            $9,215.13             $122,069.88
                                                             Case 08-19029-LMI         Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 476 of 635                      Page No: 461             Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                    3                                             4                              5                     6                     7

   Transaction       Check /                            Paid to/                  Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                   Tran Code           $                      $


12/19/2008            (64)     Humana                                      ACCOUNTS RECEIVABLE                       1121-000             $103.99                                         $9,408.30
12/19/2008            (64)     Motorola                                    ACCOUNTS RECEIVABLE                       1121-000             $384.10                                         $9,792.40
12/19/2008            (64)     One Call Medical                            ACCOUNTS RECEIVABLE                       1121-000             $650.00                                     $10,442.40
12/19/2008            (64)     Online Resource Corp                        ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $10,462.40
12/19/2008            (64)     Public Health Trust                         ACCOUNTS RECEIVABLE                       1121-000             $924.50                                      $11,386.90
12/19/2008            (64)     Teamsters & Food Employees Security Trust   ACCOUNTS RECEIVABLE                       1121-000              $55.73                                      $11,442.63
                               Fund
12/22/2008            (64)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000             $768.13                                     $12,210.76
12/22/2008            (64)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000           $1,000.93                                      $13,211.69
12/22/2008            (64)     Blue Cross Blue Shield of Florida           ACCOUNTS RECEIVABLE                       1121-000             $450.76                                     $13,662.45
12/22/2008            (64)     Joseph or Angelina Pusateri                 ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $13,762.45
12/22/2008            (64)     Myriam D. Azubel                            ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $13,787.45
12/22/2008            (64)     The National Radiology Network              ACCOUNTS RECEIVABLE                       1121-000             $411.00                                     $14,198.45
12/26/2008            (64)     One Call Medical                            ACCOUNTS RECEIVABLE                       1121-000             $325.00                                     $14,523.45
12/26/2008            (64)     Public Health Trust                         ACCOUNTS RECEIVABLE                       1121-000           $1,756.44                                     $16,279.89
12/26/2008            (64)     Ursule Pierre                               ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $16,329.89
12/31/2008            (1)      Aventura Diagnostic Testing-Mellon          funds from Chapter 11 Account             1290-010           $3,497.53                                     $19,827.42
12/31/2008            (64)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000             $165.51                                     $19,992.93
12/31/2008            (64)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000             $504.52                                     $20,497.45
12/31/2008            (64)     Aetna                                       ACCOUNTS RECEIVABLE                       1121-000             $903.68                                     $21,401.13
12/31/2008            (64)     Group Health, Inc.                          ACCOUNTS RECEIVABLE                       1121-000             $140.90                                     $21,542.03
12/31/2008            (64)     Latochia Oaddams                            ACCOUNTS RECEIVABLE                       1121-000              $93.81                                     $21,635.84
12/31/2008            (64)     Mauel Forte                                 ACCOUNTS RECEIVABLE                       1121-000                 $8.60                                   $21,644.44
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $2.67                                    $21,647.11
01/07/2009            (64)     One Call Medical                            ACCOUNTS RECEIVABLE                       1121-000             $325.00                                      $21,972.11
01/07/2009            (64)     Patricia Acosta                             ACCOUNTS RECEIVABLE                       1121-000              $75.00                                      $22,047.11
01/07/2009            (64)     United Healthcare                           ACCOUNTS RECEIVABLE                       1121-000             $874.93                                     $22,922.04

                                                                                                                    SUBTOTALS           $13,617.73                   $0.00
                                                            Case 08-19029-LMI            Doc 1541 Filed
                                                                                               FORM   2 04/22/21   Page 477 of 635                      Page No: 462             Exhibit B
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                          Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                            Separate bond (if applicable):

       1                2                                   3                                               4                               5                     6                     7

   Transaction       Check /                             Paid to/                   Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                          Received From                                                    Tran Code           $                      $


01/14/2009            (64)     Blue Cross Blue Shield of Florida             ACCOUNTS RECEIVABLE                       1121-000             $167.59                                     $23,089.63
01/14/2009            (64)     Graciela Jemio                                ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $23,109.63
01/14/2009            (64)     Laura Levi                                    ACCOUNTS RECEIVABLE                       1121-000              $76.49                                     $23,186.12
01/14/2009            (64)     Med Solutions                                 ACCOUNTS RECEIVABLE                       1121-000             $130.00                                     $23,316.12
01/14/2009            (64)     United States Treasury                        ACCOUNTS RECEIVABLE                       1121-000             $844.38                                     $24,160.50
01/14/2009                     To Account #********4566                      Transfer                                  9999-000                                    $17,000.00             $7,160.50
01/20/2009            (64)     Accident & Personal Injury Law Center, P.A.   ACCOUNTS RECEIVABLE                       1121-000           $4,525.00                                      $11,685.50
01/20/2009            (64)     Patricia I. Penniston-West                    ACCOUNTS RECEIVABLE                       1121-000              $23.99                                      $11,709.49
01/20/2009            (64)     Public Health Trust                           ACCOUNTS RECEIVABLE                       1121-000           $2,657.24                                     $14,366.73
01/20/2009            (64)     Ursule Pierre                                 ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $14,416.73
01/26/2009            (64)     Aventura DTG                                  Regions Bank                              1121-000           $7,000.00                                     $21,416.73
01/27/2009            (64)     Marc Jay Tannen, P.A.                         ACCOUNTS RECEIVABLE                       1121-000           $1,124.00                                     $22,540.73
01/27/2009            (64)     Public Health Trust                           ACCOUNTS RECEIVABLE                       1121-000           $1,166.04                                     $23,706.77
01/27/2009            (64)     Wald Gonzalez & Graff, P.A.                   ACCOUNTS RECEIVABLE                       1121-000           $2,782.50                                     $26,489.27
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                     Interest posting at 0.0500%               1270-000                 $0.65                                   $26,489.92
02/04/2009            (64)     Aetna Life Insurance                          Accounts Receivable                       1121-000             $623.09                                      $27,113.01
02/04/2009            (64)     Beverley Leif                                 ACCOUNTS RECEIVABLE                       1121-000              $47.56                                     $27,160.57
02/04/2009            (64)     Consolidated Health                           Accounts Receivable                       1121-000           $1,154.64                                     $28,315.21
02/04/2009            (64)     Geoffrey Koonin                               Account Receiveable                       1121-000              $10.85                                     $28,326.06
02/04/2009            (64)     Goldberg & Rosen                              Accounts Receivable                       1121-000             $900.00                                     $29,226.06
02/04/2009            (64)     Laurence Zieper                               Accounts Receivable                       1121-000              $45.74                                     $29,271.80
02/04/2009            (64)     Melina Robinson                               Accounts Receivable                       1121-000              $25.00                                     $29,296.80
02/04/2009            (64)     Nancy Murray                                  Accounts Receivable                       1121-000             $164.04                                     $29,460.84
02/04/2009            (64)     Steinger & Iscoe                              Accounts Receivable                       1121-000             $900.00                                     $30,360.84
02/04/2009            (64)     Tova Pitchon                                  ACCOUNTS RECEIVABLE                       1121-000              $40.00                                     $30,400.84
02/04/2009            (64)     Trust Account Ft Myers                        Accounts REceivable                       1121-000           $2,000.00                                     $32,400.84
02/16/2009            (64)     Adam Swint                                    ACCOUNTS RECEIVABLE                       1121-000             $156.58                                     $32,557.42
                                                                                                                      SUBTOTALS           $26,635.38              $17,000.00
                                                           Case 08-19029-LMI     Doc 1541 Filed
                                                                                       FORM   2 04/22/21   Page 478 of 635                       Page No: 463             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                   Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                     Separate bond (if applicable):

       1                2                                  3                                        4                                5                     6                     7

   Transaction       Check /                             Paid to/           Description of Transaction           Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                          Received From                                             Tran Code           $                      $


02/16/2009            (64)     Aetna                                   ACCOUNTS RECEIVABLE                       1121-000            $259.07                                     $32,816.49
02/16/2009            (64)     Barbara Oliva Kleiman                   ACCOUNTS RECEIVABLE                       1121-000             $69.32                                     $32,885.81
02/16/2009            (64)     Bracha Goffer Shlien                    ACCOUNTS RECEIVABLE                       1121-000             $15.00                                     $32,900.81
02/16/2009            (64)     Commerce and Industry Insurance Co.     ACCOUNTS RECEIVABLE                       1121-000          $1,049.00                                     $33,949.81
02/16/2009            (64)     Cusy Garcia                             ACCOUNTS RECEIVABLE                       1121-000                $6.06                                   $33,955.87
02/16/2009            (64)     Damaris G. Reyes Rivera                 ACCOUNTS RECEIVABLE                       1121-000             $30.00                                     $33,985.87
02/16/2009            (64)     Ellen Bentley                           ACCOUNTS RECEIVABLE                       1121-000            $150.00                                     $34,135.87
02/16/2009            (64)     Eutrice Nash                            ACCOUNTS RECEIVABLE                       1121-000            $100.00                                     $34,235.87
02/16/2009            (64)     Felix E. Najar                          ACCOUNTS RECEIVABLE                       1121-000            $102.72                                     $34,338.59
02/16/2009            (64)     Florence Celia Lategano                 ACCOUNTS RECEIVABLE                       1121-000             $14.28                                     $34,352.87
02/16/2009            (64)     Francine Cohen Sasson                   ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $34,402.87
02/16/2009            (64)     Franklyn D. Anderson                    ACCOUNTS RECEIVABLE                       1121-000                $8.42                                    $34,411.29
02/16/2009            (64)     Gloria Gonzalez                         ACCOUNTS RECEIVABLE                       1121-000             $95.07                                     $34,506.36
02/16/2009            (64)     Grant E. White                          ACCOUNTS RECEIVABLE                       1121-000             $20.00                                     $34,526.36
02/16/2009            (64)     Humana                                  ACCOUNTS RECEIVABLE                       1121-000            $292.95                                     $34,819.31
02/16/2009            (64)     Humana                                  ACCOUNTS RECEIVABLE                       1121-000            $909.94                                     $35,729.25
02/16/2009            (64)     Jean Weiner                             ACCOUNTS RECEIVABLE                       1121-000             $19.09                                     $35,748.34
02/16/2009            (64)     Jjames C. Gavigan, PA                   ACCOUNTS RECEIVABLE                       1121-000            $775.00                                     $36,523.34
02/16/2009            (64)     Jon A. Dorozan                          ACCOUNTS RECEIVABLE                       1121-000            $156.38                                     $36,679.72
02/16/2009            (64)     Jordan M. Leib                          ACCOUNTS RECEIVABLE                       1121-000             $35.00                                     $36,714.72
02/16/2009            (64)     Karen Prenovitz                         ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $36,739.72
02/16/2009            (64)     Keith L. Whittingham                    ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $36,764.72
02/16/2009            (64)     Lai Truong                              ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $36,789.72
02/16/2009            (64)     Leonard Krys                            ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $36,839.72
02/16/2009            (64)     Lois Herr                               ACCOUNTS RECEIVABLE                       1121-000            $161.33                                     $37,001.05
02/16/2009            (64)     Luis O. Gallegos                        ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $37,026.05
02/16/2009            (64)     Luz M. Canon                            ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $37,051.05
                                                                                                                SUBTOTALS           $4,493.63                   $0.00
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21   Page 479 of 635                      Page No: 464               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                   Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                     Separate bond (if applicable):

       1                2                                 3                                          4                               5                     6                       7

   Transaction       Check /                            Paid to/             Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                              Tran Code           $                      $


02/16/2009            (64)     MB Art Productions Corp.               ACCOUNTS RECEIVABLE                       1121-000              $47.99                                       $37,099.04
02/16/2009            (64)     Mihnea Marinescu                       ACCOUNTS RECEIVABLE                       1121-000             $100.00                                       $37,199.04
02/16/2009            (64)     Nicholas Kiriazi                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $37,224.04
02/16/2009            (64)     Online Resources Corporation           ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $37,244.04
02/16/2009            (64)     Pamela R. Williams                     ACCOUNTS RECEIVABLE                       1121-000              $40.00                                       $37,284.04
02/16/2009            (64)     Patricia A. Davis                      ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $37,309.04
02/16/2009            (64)     Patricia A. Delongchamps               ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $37,334.04
02/16/2009            (64)     Paul Pfeffer                           ACCOUNTS RECEIVABLE                       1121-000              $42.44                                       $37,376.48
02/16/2009            (64)     Phyllis H. Henann                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $37,426.48
02/16/2009            (64)     Public Health Trust                    ACCOUNTS RECEIVABLE                       1121-000           $1,150.49                                       $38,576.97
02/16/2009            (64)     Ralph Malmros                          ACCOUNTS RECEIVABLE                       1121-000                 $3.71                                     $38,580.68
02/16/2009            (64)     Salvador Sedas                         ACCOUNTS RECEIVABLE                       1121-000              $80.39                                       $38,661.07
02/16/2009            (64)     Sandi Music                            ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $38,691.07
02/16/2009            (64)     Sherryll M. Simmons                    ACCOUNTS RECEIVABLE                       1121-000              $75.74                                       $38,766.81
02/16/2009            (64)     Steven A. Woods                        ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $38,791.81
02/16/2009            (64)     Steven R. Weinstein                    ACCOUNTS RECEIVABLE                       1121-000              $31.52                                       $38,823.33
02/16/2009            (64)     Sylvia A. Thompson                     ACCOUNTS RECEIVABLE                       1121-000              $45.04                                       $38,868.37
02/16/2009            (64)     Terry M. Fisher                        ACCOUNTS RECEIVABLE                       1121-000             $114.77                                       $38,983.14
02/16/2009            (64)     Ursule Pierre                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $39,033.14
02/16/2009            (64)     Victor R. Scott                        ACCOUNTS RECEIVABLE                       1121-000             $184.60                                       $39,217.74
02/18/2009                     To Account #********4566               Transfer                                  9999-000                                    $12,000.00             $27,217.74
02/23/2009                     To Account #********4566               Transfer                                  9999-000                                        $5,000.00          $22,217.74
02/25/2009            (64)     Aida L. Rivera                         ACCOUNTS RECEIVABLE                       1121-000              $71.34                                       $22,289.08
02/25/2009            (64)     Alfonso Tyler                          ACCOUNTS RECEIVABLE                       1121-000                 $9.25                                     $22,298.33
02/25/2009            (64)     Darko Sosa                             ACCOUNTS RECEIVABLE                       1121-000                 $9.08                                     $22,307.41
02/25/2009            (64)     Erik Henry Dominguez                   ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $22,327.41
02/25/2009            (64)     Gianina Alva                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $22,377.41
                                                                                                               SUBTOTALS            $2,326.36              $17,000.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 480 of 635                      Page No: 465               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                       7

   Transaction       Check /                             Paid to/             Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                              Tran Code           $                      $


02/25/2009            (64)     Jeanette Rivera                         ACCOUNTS RECEIVABLE                       1121-000              $86.05                                       $22,463.46
02/25/2009            (64)     Judith T. Guskin                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $22,513.46
02/25/2009            (64)     Lazar Faktorovich                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $22,563.46
02/25/2009            (64)     Marcos Lencovski                        ACCOUNTS RECEIVABLE                       1121-000             $154.33                                       $22,717.79
02/25/2009            (64)     Maria E. Martinez                       ACCOUNTS RECEIVABLE                       1121-000              $87.72                                       $22,805.51
02/25/2009            (64)     Maria Martinez                          ACCOUNTS RECEIVABLE                       1121-000              $18.31                                       $22,823.82
02/25/2009            (64)     Mariano Fragni                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $22,848.82
02/25/2009            (64)     Nancy E. Harbach                        ACCOUNTS RECEIVABLE                       1121-000             $150.00                                       $22,998.82
02/25/2009            (64)     Nora Judith Pineda                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $23,048.82
02/25/2009            (64)     Orly Alexander                          ACCOUNTS RECEIVABLE                       1121-000             $100.00                                       $23,148.82
02/25/2009            (64)     Robert Sweisberger                      ACCOUNTS RECEIVABLE                       1121-000             $100.00                                       $23,248.82
02/25/2009            (64)     Rosalind M. Kass                        ACCOUNTS RECEIVABLE                       1121-000              $21.02                                       $23,269.84
02/25/2009            (64)     State Farm                              ACCOUNTS RECEIVABLE                       1121-000           $1,223.37                                       $24,493.21
02/25/2009            (64)     Teresa Ibarra Alonso                    ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $24,543.21
02/25/2009            (64)     Tess C. Charles                         ACCOUNTS RECEIVABLE                       1121-000             $270.60                                       $24,813.81
02/25/2009            (64)     Tricare                                 ACCOUNTS RECEIVABLE                       1121-000             $738.25                                       $25,552.06
02/25/2009            (64)     Warren R. Wilson                        ACCOUNTS RECEIVABLE                       1121-000              $28.31                                       $25,580.37
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%               1270-000                 $0.97                                     $25,581.34
03/03/2009                     To Account #********4566                Transfer                                  9999-000                                        $7,000.00          $18,581.34
03/04/2009            (64)     21st Century Insurance                  ACCOUNTS RECEIVABLE                       1121-000             $531.90                                        $19,113.24
03/04/2009            (64)     447898                                  ACCOUNTS RECEIVABLE                       1121-000              $71.00                                       $19,184.24
03/04/2009            (64)     Antonio Sola, Jr.                       ACCOUNTS RECEIVABLE                       1121-000              $26.80                                        $19,211.04
03/04/2009            (64)     Astrid E. Irigaray                      ACCOUNTS RECEIVABLE                       1121-000              $88.60                                       $19,299.64
03/04/2009            (64)     Debrah Tobis                            ACCOUNTS RECEIVABLE                       1121-000             $342.34                                       $19,641.98
03/04/2009            (64)     Fearan                                  ACCOUNTS RECEIVABLE                       1121-000              $17.60                                       $19,659.58
03/04/2009            (64)     HCM                                     ACCOUNTS RECEIVABLE                       1121-000           $1,184.06                                       $20,843.64
03/04/2009            (64)     Jerry Robinson                          ACCOUNTS RECEIVABLE                       1121-000             $100.00                                       $20,943.64
                                                                                                                SUBTOTALS            $5,566.23                   $7,000.00
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21   Page 481 of 635                      Page No: 466             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                     Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                       Separate bond (if applicable):

       1                2                                   3                                          4                               5                     6                     7

   Transaction       Check /                           Paid to/                Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                 Tran Code           $                      $


03/04/2009            (64)     John D. Gilbert                          ACCOUNTS RECEIVABLE                       1121-000             $100.00                                     $21,043.64
03/04/2009            (64)     John Farrington                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $21,068.64
03/04/2009            (64)     Jose H. Berrio                           ACCOUNTS RECEIVABLE                       1121-000              $30.00                                     $21,098.64
03/04/2009            (64)     Liza Schwarzberg                         ACCOUNTS RECEIVABLE                       1121-000              $75.27                                     $21,173.91
03/04/2009            (64)     Luba hoben                               ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $21,198.91
03/04/2009            (64)     M & W Legal Works, Inc.                  ACCOUNTS RECEIVABLE                       1121-000             $200.00                                     $21,398.91
03/04/2009            (64)     Marley Williams                          ACCOUNTS RECEIVABLE                       1121-000             $200.00                                     $21,598.91
03/04/2009            (64)     Massimo M. Valentini                     ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $21,623.91
03/04/2009            (64)     Miriam Gloder Maldonado                  ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $21,673.91
03/04/2009            (64)     Neighborhood Health Partnership          ACCOUNTS RECEIVABLE                       1121-000             $532.34                                     $22,206.25
03/04/2009            (64)     Ronald W. Notlon                         ACCOUNTS RECEIVABLE                       1121-000              $55.24                                     $22,261.49
03/04/2009            (64)     Zurich                                   ACCOUNTS RECEIVABLE                       1121-000             $295.00                                     $22,556.49
03/05/2009                     To Account #********4566                 Transfer                                  9999-000                                    $10,000.00           $12,556.49
03/09/2009            (64)     Aimee M. Mesa                            ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $12,606.49
03/09/2009            (64)     Alice Goldstein                          ACCOUNTS RECEIVABLE                       1121-000             $139.83                                     $12,746.32
03/09/2009            (64)     Progressive                              ACCOUNTS RECEIVABLE                       1121-000             $533.18                                     $13,279.50
03/11/2009            (64)     447898                                   ACCOUNTS RECEIVABLE                       1121-000             $150.00                                     $13,429.50
03/11/2009            (64)     Advanced Ancillary Services, LLC         ACCOUNTS RECEIVABLE                       1121-000             $588.77                                     $14,018.27
03/11/2009            (64)     Alberto Delazerda                        ACCOUNTS RECEIVABLE                       1121-000             $118.10                                     $14,136.37
03/11/2009            (64)     Anthony F. Sewell                        ACCOUNTS RECEIVABLE                       1121-000              $10.00                                     $14,146.37
03/11/2009            (64)     Candis C. Mason                          ACCOUNTS RECEIVABLE                       1121-000              $37.12                                     $14,183.49
03/11/2009            (64)     Cigna                                    ACCOUNTS RECEIVABLE                       1121-000           $1,535.00                                     $15,718.49
03/11/2009            (64)     Gerald D. Robinson                       ACCOUNTS RECEIVABLE                       1121-000              $95.00                                     $15,813.49
03/11/2009            (64)     Jonathan Potash                          ACCOUNTS RECEIVABLE                       1121-000              $30.00                                     $15,843.49
03/11/2009            (64)     Margo Brilliant, DDS                     ACCOUNTS RECEIVABLE                       1121-000              $18.17                                     $15,861.66
03/11/2009            (64)     Mariateresa Martinez Ferre               ACCOUNTS RECEIVABLE                       1121-000              $23.85                                     $15,885.51
03/11/2009            (64)     Preferred Care Partners                  ACCOUNTS RECEIVABLE                       1121-000             $646.73                                     $16,532.24
                                                                                                                 SUBTOTALS            $5,588.60              $10,000.00
                                                          Case 08-19029-LMI     Doc 1541 Filed
                                                                                      FORM   2 04/22/21   Page 482 of 635                       Page No: 467             Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                             Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                       N.A.
Primary Taxpayer ID #:             **-***6872                                                                  Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                    Separate bond (if applicable):

       1                2                                 3                                        4                                5                     6                     7

   Transaction       Check /                            Paid to/           Description of Transaction           Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                             Tran Code           $                      $


03/11/2009            (64)     Ursule Pierre                          ACCOUNTS RECEIVABLE                       1121-000            $392.99                                     $16,925.23
03/17/2009            (64)     Aetna                                  ACCOUNTS RECEIVABLE                       1121-000            $971.38                                     $17,896.61
03/17/2009            (64)     Jose F. Vega                           ACCOUNTS RECEIVABLE                       1121-000             $50.00                                     $17,946.61
03/17/2009            (64)     Nichole Elesia Pinnock                 ACCOUNTS RECEIVABLE                       1121-000             $20.00                                     $17,966.61
03/17/2009            (64)     Online Resources                       ACCOUNTS RECEIVABLE                       1121-000             $20.00                                     $17,986.61
03/17/2009            (64)     Robert S. Graham                       ACCOUNTS RECEIVABLE                       1121-000             $25.00                                      $18,011.61
03/17/2009            (64)     Robert Sweisberger                     ACCOUNTS RECEIVABLE                       1121-000            $100.00                                      $18,111.61
03/17/2009            (64)     Thomas A. Good                         ACCOUNTS RECEIVABLE                       1121-000             $27.00                                     $18,138.61
03/24/2009            (64)     CDIS                                   ACCOUNTS RECEIVABLE                       1121-000             $34.68                                     $18,173.29
03/24/2009            (64)     CDSI                                   ACCOUNTS RECEIVABLE                       1121-000                $8.65                                   $18,181.94
03/24/2009            (64)     Cigna                                  ACCOUNTS RECEIVABLE                       1121-000            $286.40                                     $18,468.34
03/24/2009            (64)     Eve Totfalusi                          ACCOUNTS RECEIVABLE                       1121-000             $40.05                                     $18,508.39
03/24/2009            (64)     Fannie M. Gilbert                      ACCOUNTS RECEIVABLE                       1121-000             $71.44                                     $18,579.83
03/24/2009            (64)     Greenberg & Stone, PA                  ACCOUNTS RECEIVABLE                       1121-000            $250.00                                     $18,829.83
03/24/2009            (64)     Greenspoon Marder, PA                  ACCOUNTS RECEIVABLE                       1121-000          $4,882.50                                     $23,712.33
03/24/2009            (64)     Guardian                               ACCOUNTS RECEIVABLE                       1121-000            $992.00                                     $24,704.33
03/24/2009            (64)     J. Frantz Chery                        ACCOUNTS RECEIVABLE                       1121-000             $25.00                                     $24,729.33
03/24/2009            (64)     Jennifer V. Elasik                     ACCOUNTS RECEIVABLE                       1121-000          $1,050.00                                     $25,779.33
03/24/2009            (64)     Joshua J. Hertz, PA                    ACCOUNTS RECEIVABLE                       1121-000          $2,200.00                                     $27,979.33
03/24/2009            (64)     Marilyn Mendez                         ACCOUNTS RECEIVABLE                       1121-000            $161.33                                     $28,140.66
03/24/2009            (64)     Neighborhood Health Partnership        ACCOUNTS RECEIVABLE                       1121-000            $115.37                                     $28,256.03
03/24/2009            (64)     Neighborhood Health Partnership        ACCOUNTS RECEIVABLE                       1121-000          $2,295.84                                     $30,551.87
03/24/2009            (64)     Rodney D. Logan, PA                    ACCOUNTS RECEIVABLE                       1121-000            $475.00                                     $31,026.87
03/24/2009            (64)     Stephen Tannenbaum                     ACCOUNTS RECEIVABLE                       1121-000             $35.00                                     $31,061.87
03/24/2009            (64)     The National Radiology Network, Inc.   ACCOUNTS RECEIVABLE                       1121-000            $644.00                                     $31,705.87
03/24/2009            (64)     The National Radiology Network, Inc.   ACCOUNTS RECEIVABLE                       1121-000            $762.00                                     $32,467.87
03/24/2009            (64)     Tony or Raquel Casas                   ACCOUNTS RECEIVABLE                       1121-000            $200.00                                     $32,667.87
                                                                                                               SUBTOTALS          $16,135.63                   $0.00
                                                           Case 08-19029-LMI         Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 483 of 635                      Page No: 468               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                  3                                            4                               5                     6                       7

   Transaction       Check /                            Paid to/                Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                 Tran Code           $                      $


03/24/2009            (64)     Wolfson Law Firm, LLP                     ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $32,692.87
03/31/2009            (64)     Cigna                                     ACCOUNTS RECEIVABLE                       1121-000             $671.40                                       $33,364.27
03/31/2009            (64)     Julie R. Green                            ACCOUNTS RECEIVABLE                       1121-000              $70.00                                       $33,434.27
03/31/2009            (64)     Neighborhood Health Partnership           ACCOUNTS RECEIVABLE                       1121-000           $2,749.99                                       $36,184.26
03/31/2009            (64)     Velazquez Cuetos & Waters Romero PA       ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                       $37,684.26
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%               1270-000                 $0.68                                     $37,684.94
03/31/2009                     To Account #********4566                  Transfer                                  9999-000                                        $5,000.00          $32,684.94
04/09/2009            (64)     Joseph Louis Contrearas                   ACCOUNTS RECEIVABLE                       1121-000             $233.28                                       $32,918.22
04/09/2009            (64)     Josiane Petit-Frere                       ACCOUNTS RECEIVABLE                       1121-000              $30.00                                       $32,948.22
04/09/2009            (64)     Med Solutions                             ACCOUNTS RECEIVABLE                       1121-000             $272.28                                       $33,220.50
04/09/2009            (64)     Public Health Trust                       ACCOUNTS RECEIVABLE                       1121-000             $694.89                                       $33,915.39
04/09/2009            (64)     Saskia Eartha Eustace                     ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $33,965.39
04/09/2009            (64)     SRS                                       ACCOUNTS RECEIVABLE                       1121-000           $2,535.00                                       $36,500.39
04/09/2009            (64)     Terrence Etienne                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $36,525.39
04/09/2009            (64)     United Healthcare                         ACCOUNTS RECEIVABLE                       1121-000             $701.15                                       $37,226.54
04/13/2009                     To Account #********4566                  Transfer                                  9999-000                                    $19,000.00             $18,226.54
04/14/2009                     To Account #********4566                  Transfer                                  9999-000                                        $4,541.60          $13,684.94
04/15/2009            (64)     Aetna                                     ACCOUNTS RECEIVABLE                       1121-000           $1,305.00                                       $14,989.94
04/15/2009            (64)     Charles Heighter                          ACCOUNTS RECEIVABLE                       1121-000              $22.58                                       $15,012.52
04/15/2009            (64)     Deborah A. Carman                         ACCOUNTS RECEIVABLE                       1121-000             $350.00                                       $15,362.52
04/15/2009            (64)     Francoise Printemps                       ACCOUNTS RECEIVABLE                       1121-000              $48.00                                       $15,410.52
04/15/2009            (64)     Graciela Jemio                            ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $15,430.52
04/15/2009            (64)     Greenspoon Marder PA                      ACCOUNTS RECEIVABLE                       1121-000           $3,000.00                                       $18,430.52
04/15/2009            (64)     Loren & Mercer PA                         ACCOUNTS RECEIVABLE                       1121-000           $2,000.00                                       $20,430.52
04/15/2009            (64)     Summit Healthplan, Inc.                   ACCOUNTS RECEIVABLE                       1121-000             $151.59                                        $20,582.11
04/15/2009            (64)     Vista Healthplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                       1121-000           $1,575.47                                       $22,157.58
04/15/2009            (64)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                       1121-000             $694.28                                       $22,851.86
                                                                                                                  SUBTOTALS           $18,725.59              $28,541.60
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 484 of 635                      Page No: 469               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                  3                                             4                               5                     6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                   Tran Code           $                      $


04/21/2009                     To Account #********4566                   Transfer                                  9999-000                                    $20,000.00               $2,851.86
04/22/2009            (64)     Anthony Corona                             ACCOUNTS RECEIVABLE                       1121-000              $96.39                                         $2,948.25
04/22/2009            (64)     Gallagher Bassett Services, Inc.           ACCOUNTS RECEIVABLE                       1121-000             $229.00                                         $3,177.25
04/22/2009            (64)     Humana                                     ACCOUNTS RECEIVABLE                       1121-000              $82.46                                         $3,259.71
04/22/2009            (64)     Law Offices of Robbins & Reynolds, PA      ACCOUNTS RECEIVABLE                       1121-000           $1,400.00                                         $4,659.71
04/22/2009            (64)     Max M. Hagen                               ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                         $5,659.71
04/22/2009            (64)     Odalys Santos                              ACCOUNTS RECEIVABLE                       1121-000              $75.00                                         $5,734.71
04/22/2009            (64)     Summit Healthplan, Inc.                    ACCOUNTS RECEIVABLE                       1121-000             $150.07                                         $5,884.78
04/22/2009            (64)     Thomas A. Good                             ACCOUNTS RECEIVABLE                       1121-000              $27.70                                         $5,912.48
04/22/2009            (64)     William J. Snihur                          ACCOUNTS RECEIVABLE                       1121-000              $21.53                                         $5,934.01
04/30/2009            (64)     Humana                                     ACCOUNTS RECEIVABLE                       1121-000             $189.66                                         $6,123.67
04/30/2009            (64)     Law Offices of Michael S. Elstein, PA      ACCOUNTS RECEIVABLE                       1121-000             $500.00                                         $6,623.67
04/30/2009            (64)     Law Offices of Spencer Marc Adonfeld, PA   ACCOUNTS RECEIVABLE                       1121-000           $1,750.00                                         $8,373.67
04/30/2009            (64)     Miriam Maldonado                           ACCOUNTS RECEIVABLE                       1121-000              $43.83                                         $8,417.50
04/30/2009            (64)     TechHealth, Inc.                           ACCOUNTS RECEIVABLE                       1121-000             $177.50                                         $8,595.00
04/30/2009            (64)     Vista Healthhplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $257.88                                         $8,852.88
04/30/2009            (64)     Vista Healthplan, Inc.                     ACCOUNTS RECEIVABLE                       1121-000           $1,582.54                                       $10,435.42
04/30/2009            (64)     Ziva Tawil                                 ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $10,485.42
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%               1270-000                 $0.79                                     $10,486.21
05/06/2009                     To Account #********4566                   Transfer                                  9999-000                                        $4,551.41            $5,934.80
05/07/2009            (64)     Allstate                                   ACCOUNTS RECEIVABLE                       1121-000           $2,517.53                                         $8,452.33
05/07/2009            (64)     Blue Cross Blue Shield of Illinois         ACCOUNTS RECEIVABLE                       1121-000              $74.66                                         $8,526.99
05/07/2009            (64)     Cigna                                      ACCOUNTS RECEIVABLE                       1121-000             $941.40                                         $9,468.39
05/07/2009            (64)     Law Offices of Arthur Garcia Jr., PA       ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                       $10,968.39
05/07/2009            (64)     Mark A. Leckband                           ACCOUNTS RECEIVABLE                       1121-000             $309.62                                        $11,278.01
05/07/2009            (64)     The Law Offices of Spencer G. Morgan, PA   ACCOUNTS RECEIVABLE                       1121-000           $1,545.00                                       $12,823.01
05/07/2009            (64)     Valle & Craig, PA                          ACCOUNTS RECEIVABLE                       1121-000           $2,812.50                                       $15,635.51
                                                                                                                   SUBTOTALS           $17,335.06              $24,551.41
                                                              Case 08-19029-LMI           Doc 1541 Filed
                                                                                                FORM   2 04/22/21   Page 485 of 635                      Page No: 470               Exhibit B
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                      Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                N.A.
Primary Taxpayer ID #:             **-***6872                                                                           Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                            Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                             Separate bond (if applicable):

       1                2                                     3                                              4                               5                     6                       7

   Transaction       Check /                           Paid to/                      Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                       Tran Code           $                      $


05/12/2009                     To Account #********4566                       Transfer                                  9999-000                                        $5,500.00          $10,135.51
05/18/2009            (64)     Care Plus Health Plans, Inc.                   ACCOUNTS RECEIVABLE                       1121-000           $1,610.19                                        $11,745.70
05/18/2009            (64)     Cigna                                          ACCOUNTS RECEIVABLE                       1121-000             $655.00                                       $12,400.70
05/18/2009            (64)     Cigna                                          ACCOUNTS RECEIVABLE                       1121-000             $842.60                                       $13,243.30
05/18/2009            (64)     Drupnick, Campbell, Malone, et al, PA          ACCOUNTS RECEIVABLE                       1121-000              $82.78                                       $13,326.08
05/18/2009            (64)     Graciela Jemio                                 ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $13,346.08
05/18/2009            (64)     Vista Healthplan of South Florida, Inc.        ACCOUNTS RECEIVABLE                       1121-000           $1,125.14                                       $14,471.22
05/19/2009            (64)     Law Offices of Russell A. Donhan, P.A.         Adj from Deposit 49                       1121-000           $3,300.00                                       $17,771.22
05/22/2009            (64)     Allrad Direct, LLC                             ACCOUNTS RECEIVABLE                       1121-000             $275.00                                       $18,046.22
05/22/2009            (64)     Allrad Direct, LLC                             ACCOUNTS RECEIVABLE                       1121-000           $1,455.00                                       $19,501.22
05/22/2009            (64)     Cigna                                          ACCOUNTS RECEIVABLE                       1121-000             $989.79                                       $20,491.01
05/22/2009            (64)     Frank K. Cooper Real Estate                    ACCOUNTS RECEIVABLE                       1121-000             $689.61                                       $21,180.62
05/22/2009            (64)     Katz & Katz, PA                                ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                       $22,180.62
05/22/2009            (64)     Law Offices of Frederrick A. Gunion, Jr., PA   ACCOUNTS RECEIVABLE                       1121-000              $70.00                                       $22,250.62
05/22/2009            (64)     Law Offices of Mark L. Weinstein, PA           ACCOUNTS RECEIVABLE                       1121-000           $2,500.00                                       $24,750.62
05/22/2009            (64)     National States Insurance Company              ACCOUNTS RECEIVABLE                       1121-000             $195.78                                       $24,946.40
05/22/2009            (64)     PIP Coverage to Michelle Pfeffer               ACCOUNTS RECEIVABLE                       1121-000           $2,649.18                                       $27,595.58
05/22/2009            (64)     Vista Healthplan, Inc.                         ACCOUNTS RECEIVABLE                       1121-000             $226.19                                       $27,821.77
05/22/2009                     To Account #********4566                       Transfer                                  9999-000                                        $8,000.00          $19,821.77
05/29/2009            (64)     Cigna                                          ACCOUNTS RECEIVABLE                       1121-000           $3,588.00                                       $23,409.77
05/29/2009            (64)     Kenneth Canon                                  ACCOUNTS RECEIVABLE                       1121-000             $150.00                                       $23,559.77
05/29/2009            (64)     Law Office JP Gonzales-Sirgo, PA               ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                       $25,059.77
05/29/2009            (64)     One Call Medical                               ACCOUNTS RECEIVABLE                       1121-000           $1,996.40                                       $27,056.17
05/29/2009            (64)     United Health Care                             ACCOUNTS RECEIVABLE                       1121-000             $396.01                                       $27,452.18
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                      Interest posting at 0.0500%               1270-000                 $0.37                                     $27,452.55
05/29/2009                     To Account #********4566                       Transfer                                  9999-000                                    $10,000.00             $17,452.55
06/04/2009                     To Account #********4566                       Transfer                                  9999-000                                        $7,600.00            $9,852.55
                                                                                                                       SUBTOTALS           $25,317.04              $31,100.00
                                                            Case 08-19029-LMI        Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 486 of 635                      Page No: 471               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                   3                                           4                               5                     6                       7

   Transaction       Check /                             Paid to/               Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                Tran Code           $                      $


06/05/2009            (64)     Scott M. Sandler, PA                      ACCOUNTS RECEIVABLE                       1121-000              $30.00                                           $9,882.55
06/05/2009            (64)     Stokes & Gonzalez, PA                     ACCOUNTS RECEIVABLE                       1121-000           $7,775.00                                       $17,657.55
06/12/2009            (64)     Jeffrey R. Deutsch, PA                    ACCOUNTS RECEIVABLE                       1121-000           $1,550.00                                       $19,207.55
06/12/2009                     To Account #********4566                  Transfer                                  9999-000                                        $8,000.00           $11,207.55
06/22/2009            (64)     Aetna                                     ACCOUNTS RECEIVABLE                       1121-000             $456.25                                        $11,663.80
06/22/2009            (64)     Bridgefield Employers Insurance Company   ACCOUNTS RECEIVABLE                       1121-000             $487.00                                       $12,150.80
06/22/2009            (64)     Grant White                               ACCOUNTS RECEIVABLE                       1121-000             $300.00                                       $12,450.80
06/22/2009            (64)     One Call Medical                          ACCOUNTS RECEIVABLE                       1121-000             $400.00                                       $12,850.80
06/25/2009            (64)     Kaplan and Freedman, PA                   ACCOUNTS RECEIVABLE                       1121-000           $2,761.78                                       $15,612.58
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%               1270-000                 $0.53                                      $15,613.11
07/02/2009                     To Account #********4566                  Transfer                                  9999-000                                        $1,200.00           $14,413.11
07/06/2009                     To Account #********4566                  Transfer                                  9999-000                                        $1,550.00           $12,863.11
07/20/2009            (64)     Aimee Angulo Mesa                         ACCOUNTS RECEIVABLE                       1121-000              $25.00                                        $12,888.11
07/20/2009            (64)     Arnon A. Labock                           ACCOUNTS RECEIVABLE                       1121-000             $197.38                                       $13,085.49
07/20/2009            (64)     Graciela Jemio                            ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $13,105.49
07/20/2009            (64)     Melrose Samuels                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $13,155.49
07/20/2009            (64)     Mercury Insurance Group                   ACCOUNTS RECEIVABLE                       1121-000             $144.41                                       $13,299.90
07/20/2009            (64)     Mercury Insurance Services                ACCOUNTS RECEIVABLE                       1121-000              $13.98                                       $13,313.88
07/20/2009            (64)     Midwest Diagnostic Mangement, LLC         ACCOUNTS RECEIVABLE                       1121-000           $3,493.85                                       $16,807.73
07/20/2009            (64)     Rosenberg & Rosenberg, PA                 ACCOUNTS RECEIVABLE                       1121-000           $2,000.00                                       $18,807.73
07/29/2009            (64)     Charles Richard Rose                      ACCOUNTS RECEIVABLE                       1121-000              $77.11                                       $18,884.84
07/29/2009            (64)     Cigna                                     ACCOUNTS RECEIVABLE                       1121-000             $133.76                                       $19,018.60
07/29/2009            (64)     Greenspoon Marder, PA                     ACCOUNTS RECEIVABLE                       1121-000           $5,000.00                                       $24,018.60
07/29/2009            (64)     Signal                                    ACCOUNTS RECEIVABLE                       1121-000             $282.00                                       $24,300.60
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%               1270-000                 $0.64                                     $24,301.24
08/12/2009                     To Account #********4566                  Transfer                                  9999-000                                    $14,000.00             $10,301.24
08/24/2009            (64)     Estate of Nancy C. Moreland               ACCOUNTS RECEIVABLE                       1121-000             $100.00                                       $10,401.24
                                                                                                                  SUBTOTALS           $25,298.69              $24,750.00
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM   2 04/22/21                     Page 487 of 635                      Page No: 472               Exhibit B
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                       Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                              N.A.
Primary Taxpayer ID #:             **-***6872                                                                                         Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                                          Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                  3                                             4                                                 5                     6                       7

   Transaction       Check /                            Paid to/                 Description of Transaction                            Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                                    Tran Code           $                      $


08/24/2009            (64)     Falk & Falk, PA                            ACCOUNTS RECEIVABLE                                         1121-000             $600.00                                        $11,001.24
08/24/2009            (64)     Health Diagnostics Mangement of America,   ACCOUNTS RECEIVABLE                                         1121-000           $4,361.75                                       $15,362.99
                               LLC
08/24/2009            (64)     Law Offices of Goldberg & Associates, PA   ACCOUNTS RECEIVABLE                                         1121-000           $1,545.00                                       $16,907.99
08/24/2009            (64)     One Call Medical                           ACCOUNTS RECEIVABLE                                         1121-000             $176.00                                       $17,083.99
08/24/2009            (64)     Preferred Care Partners                    ACCOUNTS RECEIVABLE                                         1121-000              $81.17                                       $17,165.16
08/24/2009            (64)     Sedwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                                         1121-000             $895.80                                       $18,060.96
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                                 1270-000                 $0.64                                     $18,061.60
09/03/2009            (64)     Health Diagnostic Management               Deposit # 60 Stopped payment - Redeposited in Cardiac       1121-000          ($4,361.75)                                      $13,699.85
                                                                          ML budget accoutn
09/25/2009                     Aventura Diagnostic                        Weekly sweep of Bank Atlantic account 005647836 cp          9999-000         $131,241.99                                      $144,941.84
                                                                          811
09/29/2009                     To Account #********4566                   Transfer                                                    9999-000                                    $83,000.00             $61,941.84
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                  Interest posting at 0.0500%                                 1270-000                 $0.69                                     $61,942.53
10/01/2009                     To Account #********4566                   Transfer                                                    9999-000                                        $3,500.00          $58,442.53
10/02/2009                     Aventura Diagnostic                        Weekly sweep Bank Atlantic account # 55647836 cp 811        9999-000           $4,665.69                                       $63,108.22
10/02/2009                     To Account #********4566                   Transfer                                                    9999-000                                    $20,000.00             $43,108.22
10/06/2009                     Aventura Diagnostic                        Weekly sweep                                                9999-000           $8,831.73                                       $51,939.95
10/09/2009            (64)     Blue Cross Blue Shield of Illinois         ACCOUNTS RECEIVABLE                                         1121-000              $46.90                                       $51,986.85
10/09/2009            (64)     CIGNA                                      ACCOUNTS RECEIVABLE                                         1121-000             $220.00                                       $52,206.85
10/09/2009            (64)     Debora V De Lio                            ACCOUNTS RECEIVABLE                                         1121-000                 $4.00                                     $52,210.85
10/09/2009            (64)     Edwina Howard                              ACCOUNTS RECEIVABLE                                         1121-000              $75.00                                       $52,285.85
10/09/2009            (64)     Friedman, Rodman & Frank, PA               ACCOUNTS RECEIVABLE                                         1121-000             $100.00                                       $52,385.85
10/09/2009            (64)     Graciela Jemio                             ACCOUNTS RECEIVABLE                                         1121-000              $20.00                                       $52,405.85
10/09/2009            (64)     Jorge A. Duarte, PA                        ACCOUNTS RECEIVABLE                                         1121-000           $4,000.00                                       $56,405.85
10/09/2009            (64)     Kandell & Kandell                          ACCOUNTS RECEIVABLE                                         1121-000             $800.00                                       $57,205.85
10/09/2009            (64)     Law Offices of Richard M. Kirshner, PA     ACCOUNTS RECEIVABLE                                         1121-000             $250.00                                       $57,455.85

                                                                                                                                     SUBTOTALS         $153,554.61              $106,500.00
                                                            Case 08-19029-LMI        Doc 1541 Filed
                                                                                           FORM   2 04/22/21            Page 488 of 635                      Page No: 473             Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                            Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                         Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                    N.A.
 Primary Taxpayer ID #:             **-***6872                                                                              Money Market Acct #:                    ******4565
 Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19062 MMA
 For Period Beginning:              6/30/2008                                                                               Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                Separate bond (if applicable):

       1                 2                                  3                                          4                                         5                     6                     7

   Transaction        Check /                             Paid to/             Description of Transaction                    Uniform          Deposit             Disbursement             Balance
      Date             Ref. #                          Received From                                                        Tran Code           $                      $


10/09/2009             (64)     Lawrence M. Presser                     ACCOUNTS RECEIVABLE                                 1121-000           $2,000.00                                     $59,455.85
10/09/2009             (64)     Midwest Diagnostic Management, LLC      ACCOUNTS RECEIVABLE                                 1121-000             $210.00                                     $59,665.85
10/09/2009             (64)     Pita & Del Prado IOTA                   ACCOUNTS RECEIVABLE                                 1121-000           $4,945.00                                     $64,610.85
10/09/2009             (64)     Rick S. Jacobs, PA                      ACCOUNTS RECEIVABLE                                 1121-000           $1,500.00                                      $66,110.85
10/09/2009             (64)     Winston & Clark, PA                     ACCOUNTS RECEIVABLE                                 1121-000           $3,000.00                                      $69,110.85
10/14/2009                      Aventura Diagnostic                     Weekly sweep Bank Atlantic account # 55647836       9999-000           $9,367.64                                     $78,478.49
10/14/2009             (64)     Greenspoon Marder PA                    ACCOUNTS RECEIVABLE                                 1121-000             $200.00                                     $78,678.49
10/14/2009                      To Account #********4566                Transfer                                            9999-000                                    $25,654.00           $53,024.49
10/15/2009             (64)     Greenspoon                              Deposit correction # 67-1                           1121-000           $1,800.00                                     $54,824.49
10/22/2009                      Aventura Diagnostic                     Weekly sweep Bank Atlantic account # 55647836       9999-000          $10,849.38                                     $65,673.87
10/29/2009                      To Account #********4566                Transfer                                            9999-000                                    $20,000.00           $45,673.87
10/30/2009                      Aventura Diagnostic                     Weekly sweep Bank Atlantic account # 55647836       9999-000          $52,137.55                                      $97,811.42
10/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                         1270-000                 $2.02                                   $97,813.44
11/02/2009                      To Account #********4566                Transfer                                            9999-000                                    $40,000.00           $57,813.44
11/07/2009                      Aventura Diagnostic                     Weekly Sweep Bank Atlantic account # 55647836       9999-000          $18,687.77                                     $76,501.21
11/10/2009                      To Account #********4566                Transfer                                            9999-000                                    $14,375.30           $62,125.91
11/10/2009                      To Account #********4566                Transfer                                            9999-000                                    $20,000.00           $42,125.91
11/11/2009                      Aventura Diagnostic                     Weekly sweep Bank Atlatnic account # 55647836       9999-000          $10,252.18                                     $52,378.09
11/18/2009                      Aventura Diagnostic                     Weekly sweep Bank Atlantic account # 55647836       9999-000          $11,428.14                                     $63,806.23
11/18/2009             (64)     Ansel & Miller, LLC                     ACCOUNTS RECEIVABLE                                 1121-000             $762.50                                     $64,568.73
11/18/2009             (64)     Jjay M. Klitzner, PA                    ACCOUNTS RECEIVABLE                                 1121-000           $1,650.00                                     $66,218.73
11/18/2009             (64)     Law Offices of Robert Rubenstein, PA    ACCOUNTS RECEIVABLE                                 1121-000           $1,000.00                                     $67,218.73
11/18/2009             (64)     Liberty Mutual                          ACCOUNTS RECEIVABLE                                 1121-000           $4,325.15                                     $71,543.88
11/18/2009                      To Account #********4566                Transfer                                            9999-000                                    $11,428.14            $60,115.74
11/25/2009                      Aventura Diagnosstic Testing Group      Sweep from BankAtlantic Account # 7836              9999-000          $59,950.10                                    $120,065.84
11/25/2009                      To Account #********4566                Transfer                                            9999-000                                    $59,000.00           $61,065.84
11/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                         1270-000                 $1.73                                   $61,067.57
                                                                                                                           SUBTOTALS         $194,069.16              $190,457.44
                                                           Case 08-19029-LMI        Doc 1541 Filed
                                                                                          FORM   2 04/22/21                    Page 489 of 635                      Page No: 474             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                                      Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19062 MMA
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                   3                                          4                                                5                     6                     7

   Transaction       Check /                            Paid to/              Description of Transaction                            Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                                 Tran Code           $                      $


12/02/2009                     Aventura Diagnostic                     Weekly Sweep Bank Atlantic Account # 55647836               9999-000           $5,231.15                                     $66,298.72
12/02/2009                     Aventura Diagnostic                     Weekly Sweep Bank Atlantic Account # 55647836               9999-000          $19,732.56                                     $86,031.28
12/09/2009                     Aventura Diagnostic                     Weekly Sweep Bank Atlantic Account # 55647836               9999-000          $20,066.09                                    $106,097.37
12/09/2009            (64)     Allstate                                ACCOUNTS RECEIVABLE                                         1121-000                 $1.78                                  $106,099.15
12/09/2009            (64)     Ansel & Miller, LLC                     ACCOUNTS RECEIVABLE                                         1121-000           $1,010.00                                    $107,109.15
12/09/2009            (64)     Law Offices of Arthur Garcia Jr., PA    ACCOUNTS RECEIVABLE                                         1121-000          $19,175.00                                    $126,284.15
12/09/2009            (64)     Law Offices of Russell A. Dohan, PA     ACCOUNTS RECEIVABLE                                         1121-000             $400.00                                    $126,684.15
12/09/2009            (64)     Odalys Santos                           ACCOUNTS RECEIVABLE                                         1121-000             $138.10                                    $126,822.25
12/09/2009            (64)     One Call Medical                        ACCOUNTS RECEIVABLE                                         1121-000             $325.00                                    $127,147.25
12/09/2009            (64)     Robert J. Bryan, PA                     ACCOUNTS RECEIVABLE                                         1121-000           $1,400.00                                    $128,547.25
12/09/2009            (64)     Rosenberg & Rosenberg, PA               ACCOUNTS RECEIVABLE                                         1121-000           $1,540.00                                    $130,087.25
12/09/2009            (64)     Winston & Clarke, PA                    ACCOUNTS RECEIVABLE                                         1121-000             $800.00                                    $130,887.25
12/11/2009                     To Account #********4566                Transfer                                                    9999-000                                    $50,000.00           $80,887.25
12/15/2009                     Aventura Diagnostic                     Weekly Sweep Bank Atlantic Account # 55647836               9999-000          $16,641.26                                     $97,528.51
12/21/2009                     To Account #********4566                Transfer                                                    9999-000                                    $40,000.00           $57,528.51
12/22/2009                     Aventura Diagnostic Testing Group       Weekly Sweep                                                9999-000          $19,645.67                                     $77,174.18
12/22/2009                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                                   9999-000          $24,002.48                                    $101,176.66
12/24/2009                     To Account #********4566                Transfer                                                    9999-000                                    $20,000.00           $81,176.66
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                                 1270-000                 $3.37                                   $81,180.03
01/05/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                                   9999-000          $34,259.10                                    $115,439.13
01/05/2010                     To Account #********4566                Transfer                                                    9999-000                                    $35,000.00           $80,439.13
01/07/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                                   9999-000          $35,307.38                                    $115,746.51
01/12/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                                   9999-000          $16,597.43                                    $132,343.94
01/12/2010           1002      Lake Worth                              Correction see trans # 62 s/b Lake Worth not Aventura       9999-000                                    $24,002.48          $108,341.46
01/21/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                                   9999-000           $9,090.63                                    $117,432.09
01/26/2010            (64)     International Patient Care Inc          Nov report / ACCOUNTS RECEIVABLE                            1121-000           $2,525.86                                    $119,957.95
01/26/2010            (64)     Kelsay Patterson Attorney at Law        Mark Stewart - Full & Final ACCOUNTS RECEIVABLE             1121-000             $850.00                                    $120,807.95
                                                                                                                                  SUBTOTALS         $228,742.86              $169,002.48
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21             Page 490 of 635                      Page No: 475             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                             Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                          Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                   N.A.
Primary Taxpayer ID #:            **-***6872                                                                               Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          08-19062 MMA
For Period Beginning:             6/30/2008                                                                                Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                 Separate bond (if applicable):

       1                2                                 3                                           4                                         5                     6                     7

   Transaction       Check /                          Paid to/                Description of Transaction                    Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                       Received From                                                           Tran Code           $                      $


01/26/2010            (64)     Law Office of Deirdre DiBiaggio         Jorge Miranda-Resolution of MRI Bill ACCOUNTS       1121-000             $500.00                                    $121,307.95
                                                                       RECEIVABLE
01/26/2010            (64)     Law Offices Richard M. Kirshner PA      Acct# 438790 ACCOUNTS RECEIVABLE                    1121-000           $1,700.00                                    $123,007.95
01/26/2010            (64)     Terry M. Rosenblum & Associates PA      Levin, Ruth Acct# 411284 ACCOUNTS RECEIVABLE        1121-000           $1,000.00                                    $124,007.95
01/26/2010            (64)     Ultra Open MRI Corporation v Hartford   ACCOUNTS RECEIVABLE                                 1121-000              $76.79                                    $124,084.74
                               Casualty Insurance Co
01/28/2010                     To Account #********4566                Transfer                                            9999-000                                    $60,000.00           $64,084.74
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                         1270-000                 $3.94                                   $64,088.68
02/04/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                           9999-000           $5,591.34                                     $69,680.02
02/10/2010                     To Account #********4566                Transfer                                            9999-000                                    $12,000.00           $57,680.02
02/10/2010                     To Account #********4566                Transfer                                            9999-000                                    $16,000.00           $41,680.02
02/16/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                           9999-000           $8,142.96                                     $49,822.98
02/18/2010                     Aventura Diagnostic Testing Group       Weekly Sweep BankAtlantic                           9999-000           $4,335.57                                     $54,158.55
02/25/2010            (64)     Debora V De Lio                         ACCOUNTS RECEIVABLE                                 1121-000                 $4.00                                   $54,162.55
02/25/2010            (64)     Don Russo, PA                           ACCOUNTS RECEIVABLE                                 1121-000           $1,552.50                                     $55,715.05
02/25/2010            (64)     Hoffman, Larin & Agnetti, PA            ACCOUNTS RECEIVABLE                                 1121-000           $1,000.00                                     $56,715.05
02/25/2010                     To Account #********4566                Transfer                                            9999-000                                    $15,000.00           $41,715.05
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                         1270-000                 $2.08                                   $41,717.13
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Current Interest Rate is 0.0500%                    1270-000                 $0.16                                   $41,717.29
03/02/2010                     Wire out to BNYM account ********4565   Wire out to BNYM account ********4565               9999-000         ($41,717.29)                                            $0.00




                                                                                                                          SUBTOTALS          ($17,807.95)            $103,000.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 491 of 635                         Page No: 476             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                    ******4565
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19062 MMA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                        $850,972.81             $850,972.81                    $0.00
                                                                                          Less: Bank transfers/CDs                                   $494,338.50             $740,902.93
                                                                                      Subtotal                                                       $356,634.31             $110,069.88
                                                                                          Less: Payments to debtors                                        $0.00                   $0.00
                                                                                      Net                                                            $356,634.31             $110,069.88



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                     $356,634.31                                Total Compensable Receipts:                                 $356,634.31
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $356,634.31                                Total Comp/Non Comp Receipts:                               $356,634.31
                     Total Internal/Transfer Receipts:               $494,338.50                                Total Internal/Transfer Receipts:                           $494,338.50


                     Total Compensable Disbursements:                $110,069.88                                Total Compensable Disbursements:                           $110,069.88
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $110,069.88                                Total Comp/Non Comp Disbursements:                         $110,069.88
                     Total Internal/Transfer Disbursements:          $740,902.93                                Total Internal/Transfer Disbursements:                     $740,902.93
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 492 of 635                      Page No: 477               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


12/11/2008                     From Account #********4565            Transfer                                                     9999-000           $12,000.00                                      $12,000.00
12/11/2008            101      Midtown Imaging LLC                   Post Sale AR CP# 526 per order dated 2/6/09                  2990-000                                        $2,483.85            $9,516.15
12/11/2008            102      Merrill Lynch                         Pre Sale AR CP# 526 per order dated 2/6/09                   4210-000                                        $4,170.78            $5,345.37
01/02/2009            103      INTERNATIONAL SURETIES, LTD.          Bond Local Rules 016027932                                   2300-000                                          $15.23             $5,330.14
01/14/2009                     From Account #********4565            Transfer                                                     9999-000           $17,000.00                                      $22,330.14
01/14/2009            104      Merrill Lynch                         Pre Sale AR 3rd Distribution CP # 526 per order 2/6/09       4210-000                                        $6,026.07          $16,304.07
01/14/2009            105      Merrill Lynch                         Pre Sale AR 4th Distribution CP# 526 per order dated         4210-000                                        $5,599.74          $10,704.33
                                                                     2/6/09
01/14/2009            106      Midtown Imaging LLC                   Post Sale AR 4th Distribution CP# 526 per order dated        2990-000                                         $919.15             $9,785.18
                                                                     2/6/09
01/14/2009            107      Midtown Imaging LLC                   Post Sale AR 5th Distribution CP# 526 per order dated        2990-000                                         $637.52             $9,147.66
                                                                     2/6/09
01/14/2009            108      Merrill Lynch                         Pre Sale AR 5th Distribution CP# 526 per order dated         4210-000                                        $4,290.93            $4,856.73
                                                                     2/6/09
01/22/2009            109      Merrill Lynch                         Pre Sale AR 6th Distribution CP# 526 per order dated         4210-000                                         $843.66             $4,013.07
                                                                     2/6/09
01/22/2009            110      Midtown Imaging LLC                   Post Sale AR 6th Distribution CP# 526 per order dated        2990-000                                        $1,669.73            $2,343.34
                                                                     2/6/09
02/18/2009                     From Account #********4565            Transfer                                                     9999-000           $12,000.00                                      $14,343.34
02/18/2009            111      Cardiac Management                    Pre Sale AR 7th Distribution CP# 526 per order dated         9999-000                                    $10,519.14               $3,824.20
                                                                     2/6/09
02/18/2009            112      Midtown Imaging LLC                   Post Sale AR 7th Distribution CP# 526 per order dated        2990-000                                        $1,809.63            $2,014.57
                                                                     2/6/09
02/23/2009                     From Account #********4565            Transfer                                                     9999-000            $5,000.00                                        $7,014.57
02/23/2009            113      Cardiac Management                    Pre Sale AR 8th Distribution CP# 526 per order dated         9999-000                                        $1,364.42            $5,650.15
                                                                     2/6/09
02/23/2009            114      Cardiac Management                    Pre Sale AR 9th Distribution CP# 526 per order dated         9999-000                                        $4,011.39            $1,638.76
                                                                     2/6/09


                                                                                                                                 SUBTOTALS           $46,000.00              $44,361.24
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 493 of 635                      Page No: 478               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


02/23/2009            115      Midtown Imaging LLC                   Post Sale AR 9th Distribution CP# 526 per order dated        2990-000                                         $535.11               $1,103.65
                                                                     2/6/09
03/03/2009                     From Account #********4565            Transfer                                                     9999-000            $7,000.00                                          $8,103.65
03/03/2009            116      Cardiac Management                    Pre Sale AR 10th Distribution CP# 526 per order dated        9999-000                                        $4,796.96              $3,306.69
                                                                     2/6/09
03/03/2009            117      Midtown Imaging LLC                   Post Sale AR 10th Distribution CP# 526 per order dated       2990-000                                        $2,019.89              $1,286.80
                                                                     2/6/09
03/05/2009                     From Account #********4565            Transfer                                                     9999-000           $10,000.00                                       $11,286.80
03/05/2009            118      Cardiac Management                    Pre Sale AR 11th Distribution CP# 526 per order dated        9999-000                                        $3,362.63              $7,924.17
                                                                     2/6/09
03/12/2009            119      Cardiac Management                    Pre Sale AR 12th Distribution CP# 526 per order dated        9999-000                                        $4,595.96              $3,328.21
                                                                     2/6/09
03/12/2009            120      Midtown Imaging LLC                   Post Sale AR 12th Distribution CP# 526 per order dated       2990-000                                         $102.20             $3,226.01
                                                                     2/6/09
03/31/2009                     From Account #********4565            Transfer                                                     9999-000            $5,000.00                                        $8,226.01
03/31/2009            121      Midtown Imaging LLC                   Post Sale AR 13th Distribution CP# 526 per order dated       2990-000                                        $2,080.81            $6,145.20
                                                                     2/6/09 case # 08-19029
03/31/2009            122      Cardiac Management                    Pre Sale AR 13th Distribution Case # 08-19029 CP# 526        9999-000                                        $2,778.30            $3,366.90
                                                                     per order dated 2/6/09
04/13/2009                     From Account #********4565            Transfer                                                     9999-000           $19,000.00                                      $22,366.90
04/13/2009            123      Midtown Imaging LLC                   Post Sale AR 14th Distribution CP# 526 per order dated       2990-000                                        $3,342.18          $19,024.72
                                                                     2/6/09 case # 08-19029
04/13/2009            124      Cardiac Management                    Pre Sale AR 14th Distribution Case # 08-19029 CP# 526        9999-000                                    $15,559.47               $3,465.25
                                                                     per order dated 2/6/09
04/14/2009                     From Account #********4565            Transfer                                                     9999-000            $4,541.60                                        $8,006.85
04/14/2009            125      Midtown Imaging LLC                   Post Sale AR 15th Distribution CP# 526 per order dated       2990-000                                         $819.40             $7,187.45
                                                                     2/6/09 case # 08-19029
04/14/2009            126      Cardiac Management                    Pre Sale AR 15th Distribution Case # 08-19029 CP# 526        9999-000                                        $3,722.20            $3,465.25
                                                                     per order dated 2/6/09

                                                                                                                                 SUBTOTALS           $45,541.60              $43,715.11
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                       Page 494 of 635                      Page No: 479               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:            **-***6872                                                                                        Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                     5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                               Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                   Tran Code            $                     $


04/21/2009                     From Account #********4565            Transfer                                                       9999-000           $20,000.00                                      $23,465.25
04/21/2009            127      Midtown Imaging LLC                   Post Sale AR 16th Distribution CP# 526 per order dated         2990-000                                         $938.52           $22,526.73
                                                                     2/6/09 case # 08-19029
04/21/2009            128      Cardiac Management                    Pre Sale AR 16th Distribution Case # 08-19029 CP# 526          9999-000                                        $8,228.40          $14,298.33
                                                                     per order dated 2/6/09
04/28/2009            129      Cardiac Management                    Regions Adjustment CP# 526 per order dated 2/6/09              2990-000                                        $7,000.00            $7,298.33
04/29/2009            130      Cardiac Management                    Pre Sale AR 17th Distribution Case # 08-19029 CP# 526          9999-000                                        $3,082.15            $4,216.18
                                                                     per order dated 2/6/09
05/06/2009                     From Account #********4565            Transfer                                                       9999-000            $4,551.41                                        $8,767.59
05/06/2009            131      Cardiac Management                    Pre Sale AR 18th Distribution Case # 08-19029 CP # 526         9999-000                                        $4,361.75            $4,405.84
                                                                     per order 2/6/09
05/06/2009            132      Midtown Imaging LLC                   Post Sale AR 18th Distribution CP # 526 per order 2/6/09       2990-000                                         $189.66             $4,216.18
                                                                     case # 08-19029
05/12/2009                     From Account #********4565            Transfer                                                       9999-000            $5,500.00                                        $9,716.18
05/12/2009            133      Cardiac Management                    Pre Sale AR 19th Distribution Case # 08-19029 CP # 526         9999-000                                        $9,154.11               $562.07
                                                                     per order 2/6/09
05/12/2009            134      Midtown Imaging LLC                   Post Sale AR 19th Distribution CP # 526 per order 2/6/09       2990-000                                         $546.40                 $15.67
                                                                     case # 08-19029
05/22/2009                     From Account #********4565            Transfer                                                       9999-000            $8,000.00                                        $8,015.67
05/22/2009            135      Cardiac Management                    Pre Sale AR 20th Distribution Case # 08-19029 CP # 701         9999-000                                        $5,710.73            $2,304.94
                                                                     per order 5/20/09
05/22/2009            136      Midtown Imaging LLC                   Post Sale AR 20th Distribution CP # 701 per order              2990-000                                        $1,924.98               $379.96
                                                                     5/20/09 case # 08-19029
05/29/2009                     From Account #********4565            Transfer                                                       9999-000           $10,000.00                                      $10,379.96
05/29/2009            137      Cardiac Management                    Pre Sale AR 21st Distribution Case # 08-19029 CP # 701         9999-000                                    $10,050.55                  $329.41
                                                                     per order 5/20/09
06/04/2009                     From Account #********4565            Transfer                                                       9999-000            $7,600.00                                        $7,929.41
06/04/2009            138      Midtown Imaging LLC                   Post Sale AR 22nd Distribution CP # 701 per order              2990-000                                         $975.00             $6,954.41
                                                                     5/20/09 case # 08-19029

                                                                                                                                   SUBTOTALS           $55,651.41              $52,162.25
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 495 of 635                      Page No: 480               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                   5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                             Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                     $


06/04/2009            139      Cardiac Management                    Pre Sale AR 22nd Distribution Case # 08-19029 CP # 701       2990-000                                        $6,655.41               $299.00
                                                                     per order 5/20/09
06/12/2009                     From Account #********4565            Transfer                                                     9999-000            $8,000.00                                        $8,299.00
06/12/2009            140      Cardiac Management                    Pre Sale AR 23rd Distribution Case # 08-19029 CP # 701       9999-000                                        $7,805.00               $494.00
                                                                     per order 5/20/09
07/02/2009                     From Account #********4565            Transfer                                                     9999-000            $1,200.00                                        $1,694.00
07/02/2009            141      Cardiac Management                    Pre Sale AR 25th Distribution Case # 08-19029 CP # 701       9999-000                                        $1,187.00               $507.00
                                                                     per order 5/20/09
07/06/2009                     From Account #********4565            Transfer                                                     9999-000            $1,550.00                                        $2,057.00
07/06/2009            142      Cardiac Management                    Pre Sale AR 24th Distribution Case # 08-19029 CP # 701       9999-000                                        $1,550.00               $507.00
                                                                     per order 5/20/09
08/12/2009                     From Account #********4565            Transfer                                                     9999-000           $14,000.00                                      $14,507.00
08/12/2009            143      Cardiac Management                    Pre Sale AR 26th Distribution Case # 08-19029 CP # 701       9999-000                                    $11,437.03               $3,069.97
                                                                     per order 5/20/09
08/12/2009            144      Midtown Imaging LLC                   Post Sale AR 26th Distribution CP # 701 per order            2990-000                                        $2,603.85               $466.12
                                                                     5/20/09 case # 08-19029
09/29/2009                     From Account #********4565            Transfer                                                     9999-000           $83,000.00                                      $83,466.12
09/29/2009            145      Midtown Imaging LLC                   Post Sale AR 47th ERA Distribution CP # 811 per order        2990-000                                        $8,380.32          $75,085.80
                                                                     9/16/09 case # 08-19029
09/29/2009            146      Midtown Imaging LLC                   Post Sale AR 48th ERA Distribution CP # 811 per order        2990-000                                    $74,459.11                  $626.69
                                                                     9/16/09 case # 08-19029
10/01/2009                     From Account #********4565            Transfer                                                     9999-000            $3,500.00                                        $4,126.69
10/01/2009            147      Cardiac Management                    Pre Sale AR 27th Distribution Case # 08-19029 CP# 811        9999-000                                        $3,397.97               $728.72
                                                                     per order 9/16/09
10/02/2009                     From Account #********4565            Transfer                                                     9999-000           $20,000.00                                      $20,728.72
10/02/2009            148      Midtown Imaging LLC                   Post Sale AR 49th ERA Distribution CP # 811 case #           2990-000                                        $4,167.58          $16,561.14
                                                                     08-19029 per order 9/16/09
10/14/2009                     From Account #********4565            Transfer                                                     9999-000           $25,654.00                                      $42,215.14


                                                                                                                                 SUBTOTALS           $156,904.00            $121,643.27
                                                          Case 08-19029-LMI       Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 496 of 635                      Page No: 481               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
 Primary Taxpayer ID #:            **-***6872                                                                                     Checking Acct #:                        ******4566
 Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19062 DDA
 For Period Beginning:             6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                3/4/2021                                                                                       Separate bond (if applicable):

       1                 2                                3                                          4                                                  5                    6                       7

   Transaction        Check /                           Paid to/             Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date             Ref. #                        Received From                                                                Tran Code            $                     $


10/14/2009                      Cardiac Management                    Pre Sale AR 28th Distribution EOB Case # 08-*9029           9999-000                                    $17,170.90             $25,044.24
                                                                      CP# 811 per order 9/16/09
10/14/2009                      Cardiac Management                    Pre Sale AR 28th Distribution EOB Case # 08-*9029           9999-000                                   ($17,170.90)            $42,215.14
                                                                      CP# 811 per order 9/16/09
10/14/2009             150      Midtown Imaging LLC                   Post Sale AR 50th ERA Distribution CP # 811 case #          2990-003                                        $8,484.68          $33,730.46
                                                                      08-19029 per order 9/16/09
10/14/2009             150      Midtown Imaging LLC                   Post Sale AR 50th ERA Distribution CP # 811 case #          2990-003                                    ($8,484.68)            $42,215.14
                                                                      08-19029 per order 9/16/09
10/14/2009             151      Cardiac                               Pre Sale AR 28th Distribution EOB Case # 08-19029           9999-000                                    $17,170.90             $25,044.24
                                                                      CP# 811 per order 9/16/09
10/14/2009             152      Midtown Imaging LLC                   Post Sale AR 50th ERA Distribution CP # 811 case #          2990-000                                        $8,484.68          $16,559.56
                                                                      08-19029 per order 9/16/09
10/29/2009                      From Account #********4565            Transfer                                                    9999-000           $20,000.00                                      $36,559.56
10/29/2009             153      Midtown Imaging LLC                   Post Sale AR 51th ERA Distribution CP # 811 case #          2990-000                                        $9,225.43          $27,334.13
                                                                      08-19029 per order 9/16/09
10/29/2009             154      Midtown Imaging LLC                   Post Sale AR 52nd ERA Distribution CP # 811 case #          2990-000                                    $10,849.38             $16,484.75
                                                                      08-19029 per order 9/16/09
11/02/2009                      From Account #********4565            Transfer                                                    9999-000           $40,000.00                                      $56,484.75
11/02/2009             155      Midtown Imaging LLC                   Open Issues Post Sale AR 50th ERA Distribution CP #         2990-000                                          $34.73           $56,450.02
                                                                      811 case # 08-19029 per order 9/16/09
11/02/2009             156      Midtown Imaging LLC                   Post Sale AR 53rd ERA Distribution CP # 811 case #          2990-000                                    $52,137.55               $4,312.47
                                                                      08-19029 per order 9/16/09
11/10/2009                      From Account #********4565            Transfer                                                    9999-000           $14,375.30                                      $18,687.77
11/10/2009                      From Account #********4565            Transfer                                                    9999-000           $20,000.00                                      $38,687.77
11/10/2009             157      Cardiac Management                    Pre Sale AR 54th Distribution ERA Case # 08-19029 CP#       9999-000                                          $79.03           $38,608.74
                                                                      811 per order 9/16/09
11/10/2009             158      Midtown Imaging LLC                   Post Sale AR 54th ERA Distribution CP # 811 case #          2990-000                                    $18,608.74             $20,000.00
                                                                      08-19029 per order 9/16/09
11/11/2009             159      INTERNATIONAL SURETIES, LTD.          Bond Local Rules 016038110                                  2300-000                                         $152.85           $19,847.15

                                                                                                                                 SUBTOTALS           $94,375.30             $116,743.29
                                                      Case 08-19029-LMI         Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 497 of 635                      Page No: 482               Exhibit B
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                               Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                            Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                     N.A.
Primary Taxpayer ID #:            **-***6872                                                                                 Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                  Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                   Separate bond (if applicable):

       1                2                             3                                            4                                               5                    6                       7

   Transaction       Check /                        Paid to/               Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                               Tran Code            $                     $


11/12/2009            160      Midtown Imaging LLC                  Post Sale AR 55th ERA Distribution CP # 811 case #       2990-000                                    $10,074.40               $9,772.75
                                                                    08-19029 per order 9/16/09
11/18/2009                     From Account #********4565           Transfer                                                 9999-000           $11,428.14                                      $21,200.89
11/18/2009            161      Midtown Imaging LLC                  Post Sale AR 56th ERA Distribution CP # 811 case #       2990-000                                    $11,428.14               $9,772.75
                                                                    08-19029 per order 9/16/09
11/25/2009                     From Account #********4565           Transfer                                                 9999-000           $59,000.00                                      $68,772.75
11/25/2009            162      Cardiac                              Pre Sale AR 29th Distribution EOB Case # 08-19029        9999-000                                        $7,737.65          $61,035.10
                                                                    CP# 811 per order 9/16/09
11/25/2009            163      Midtown Imaging LLC                  Post Sale AR 57th ERA Distribution CP # 811 case #       2990-000                                    $59,950.10               $1,085.00
                                                                    08-19029 per order 9/16/09
12/11/2009                     From Account #********4565           Transfer                                                 9999-000           $50,000.00                                      $51,085.00
12/11/2009            164      Midtown Imaging LLC                  Post Sale AR 58th ERA Distribution CP # 811 case #       2990-000                                    $19,732.56             $31,352.44
                                                                    08-19029 per order 9/16/09
12/11/2009            165      Cardiac                              Pre Sale AR 30th Distribution EOB CP # 811 case #        9999-000                                    $24,789.88               $6,562.56
                                                                    08-19029 per order 9/16/09
12/21/2009                     From Account #********4565           Transfer                                                 9999-000           $40,000.00                                      $46,562.56
12/21/2009            166      Midtown Imaging LLC                  Post Sale AR 59th ERA Distribution CP # 890 case #       2990-000                                    $20,066.09             $26,496.47
                                                                    08-19029 per order 12/15/09
12/21/2009            167      Midtown Imaging LLC                  Post Sale AR 60th ERA Distribution CP # 811 case #       2990-000                                    $16,641.26               $9,855.21
                                                                    08-19029 per order 9/16/09
12/22/2009            168      Midtown Imaging LLC                  Post Sale AR 58-B ERA Distribution CP # 811 case #       2990-000                                        $5,231.15            $4,624.06
                                                                    08-19029 per order 9/16/09
12/24/2009                     From Account #********4565           Transfer                                                 9999-000           $20,000.00                                      $24,624.06
12/24/2009            169      Midtown Imaging LLC                  Post Sale AR 61st ERA Distribution CP # 811 case #       2990-000                                    $19,645.67               $4,978.39
                                                                    08-19029 per order 9/16/09
01/05/2010                     From Account #********4565           Transfer                                                 9999-000           $35,000.00                                      $39,978.39
01/05/2010            170      Midtown Imaging LLC                  Post Sale AR 62nd ERA Distribution CP # 811 case #       2990-000                                    $34,259.10               $5,719.29
                                                                    08-19029 per order 9/16/09
01/28/2010                     From Account #********4565           Transfer                                                 9999-000           $60,000.00                                      $65,719.29

                                                                                                                            SUBTOTALS           $275,428.14            $229,556.00
                                                       Case 08-19029-LMI           Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 498 of 635                       Page No: 483               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******4566
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19062 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                              3                                              4                                                5                    6                       7

   Transaction       Check /                        Paid to/                  Description of Transaction                         Uniform            Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                  Tran Code             $                     $


01/28/2010            171      Midtown Imaging LLC                     Post Sale AR 63rd ERA Distribution CP # 811 case #       2990-000                                     $35,307.38              $30,411.91
                                                                       08-19029 per order 9/16/09
01/28/2010            172      Midtown Imaging LLC                     Post Sale AR 64th ERA Distribution CP # 811 case #       2990-000                                     $16,597.43             $13,814.48
                                                                       08-19029 per order 9/16/09
01/28/2010            173      Midtown Imaging LLC                     Post Sale AR 65th ERA Distribution CP # 811 case #       2990-000                                         $9,090.63            $4,723.85
                                                                       08-19029 per order 9/16/09
02/10/2010                     From Account #********4565              Transfer                                                 9999-000           $12,000.00                                       $16,723.85
02/10/2010                     From Account #********4565              Transfer                                                 9999-000           $16,000.00                                       $32,723.85
02/10/2010            174      Midtown Imaging LLC                     Post Sale AR 66th ERA Distribution                       2990-000                                     $16,965.78             $15,758.07
02/10/2010            175      Midtown Imaging LLC                     Post Sale AR 67th ERA Distribution                       2990-000                                         $5,591.34          $10,166.73
02/10/2010            176      Midtown Imaging LLC                     Post Sale AR 68th ERA Distribution                       2990-000                                         $8,150.91            $2,015.82
02/25/2010                     From Account #********4565              Transfer                                                 9999-000           $15,000.00                                       $17,015.82
02/25/2010            177      Midtown Imaging LLC                     Post Sale AR 69th ERA Distribution                       2990-000                                         $4,335.57          $12,680.25
03/02/2010                     Wire out to BNYM account ********4566   Wire out to BNYM account ********4566                    9999-000           ($12,680.25)                                             $0.00




                                                                                                                               SUBTOTALS            $30,319.75              $96,039.04
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 499 of 635                         Page No: 484             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******4566
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19062 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $704,220.20            $704,220.20                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $704,220.20            $166,452.62
                                                                                      Subtotal                                                              $0.00            $537,767.58
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                                   $0.00            $537,767.58



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:               $704,220.20                                Total Internal/Transfer Receipts:                           $704,220.20


                     Total Compensable Disbursements:                $537,767.58                                Total Compensable Disbursements:                           $537,767.58
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $537,767.58                                Total Comp/Non Comp Disbursements:                         $537,767.58
                     Total Internal/Transfer Disbursements:          $166,452.62                                Total Internal/Transfer Disbursements:                     $166,452.62
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 500 of 635                          Page No: 485             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******4567
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19062 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 501 of 635                      Page No: 486             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                                   Money Market Acct #:                    ******5365
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19066 MMA
For Period Beginning:              6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                  3                                          4                                              5                     6                     7

   Transaction       Check /                             Paid to/             Description of Transaction                         Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                          Received From                                                             Tran Code           $                      $


11/26/2008            (72)     Steven Richman                          ACCOUNTS RECEIVABLE                                      1121-000              $10.37                                           $10.37
11/26/2008            (72)     UMR                                     ACCOUNTS RECEIVABLE                                      1121-000           $2,515.20                                         $2,525.57
12/01/2008            (73)     Gables Diagnostic Testing Group         Closing of chapter 11 bank accounts                      1290-010          $29,071.35                                     $31,596.92
12/05/2008            (72)     Public Health Trust                     ACCOUNTS RECEIVABLE                                      1121-000                 $2.89                                   $31,599.81
12/05/2008            (72)     United Healthcare                       ACCOUNTS RECEIVABLE                                      1121-000           $3,110.00                                     $34,709.81
12/05/2008            (72)     United Healthcasre                      ACCOUNTS RECEIVABLE                                      1121-000           $3,115.00                                     $37,824.81
12/08/2008           1001      Merrill Lynch Commercial Finance Corp   1st Distribution 09-19029 CP# 525 Per order 2/6/09       7100-000                                    $24,406.22           $13,418.59
12/11/2008                     To Account #********5366                Transfer                                                 9999-000                                    $13,000.00                $418.59
12/22/2008            (72)     Dalia Gonzalez                          ACCOUNTS RECEIVABLE                                      1121-000              $50.00                                          $468.59
12/26/2008            (72)     Public Health Trust                     ACCOUNTS RECEIVABLE                                      1121-000             $338.54                                          $807.13
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                              1270-000                 $0.73                                        $807.86
01/07/2009            (72)     One Call Medical                        ACCOUNTS RECEIVABLE                                      1121-000             $150.00                                          $957.86
01/14/2009           1002      Merrill Lynch Commercial Finance Corp   5th Distribution 09-19029 CP# 526 per order 2/6/09       7100-000                                        $388.54               $569.32
01/20/2009            (72)     Medoptions                              ACCOUNTS RECEIVABLE                                      1121-000             $325.00                                          $894.32
01/26/2009            (72)     Gables Diagnostic Testing Group.        Regions Bank                                             1121-000           $9,500.85                                     $10,395.17
01/27/2009            (72)     AXA Assistance USA                      ACCOUNTS RECEIVABLE                                      1121-000           $7,600.00                                     $17,995.17
01/27/2009            (72)     Friedman & Friedman                     ACCOUNTS RECEIVABLE                                      1121-000           $3,000.00                                     $20,995.17
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                              1270-000                 $0.10                                   $20,995.27
02/04/2009            (72)     Aetna                                   ACCOUNTS RECEIVABLE                                      1121-000             $381.55                                     $21,376.82
02/04/2009            (72)     Galia Gonzalez                          ACCOUNTS RECEIVABLE                                      1121-000              $50.00                                     $21,426.82
02/04/2009            (72)     Medoptions                              ACCOUNTS RECEIVABLE                                      1121-000             $500.00                                     $21,926.82
02/12/2009            (72)     Cohen & Cohen                           ACCOUNTS RECEIVABLE                                      1121-000           $1,000.00                                     $22,926.82
02/16/2009            (72)     Carla M. Gomez                          ACCOUNTS RECEIVABLE                                      1121-000              $20.00                                     $22,946.82
02/16/2009            (72)     Jonathan R. Friedland, PA               ACCOUNTS RECEIVABLE                                      1121-000           $1,500.00                                     $24,446.82
02/18/2009                     To Account #********5366                Transfer                                                 9999-000                                    $10,000.00           $14,446.82
02/25/2009            (72)     Advent International                    Accounts Receivable                                      1121-000           $1,374.00                                     $15,820.82
02/25/2009            (72)     Marcia Exelrud                          Accounts Receivable                                      1121-000              $52.80                                     $15,873.62
                                                                                                                               SUBTOTALS           $63,668.38              $47,794.76
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 502 of 635                      Page No: 487             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******5365
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19066 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                     7

   Transaction       Check /                           Paid to/               Description of Transaction          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                Tran Code           $                      $


02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%               1270-000                 $0.70                                   $15,874.32
03/04/2009            (72)     382296                                  ACCOUNTS RECEIVABLE                       1121-000              $20.00                                     $15,894.32
03/04/2009            (72)     Dalia Gonzalez                          ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $15,944.32
03/04/2009            (72)     Friedman, Rodman & Frank, PA            ACCOUNTS RECEIVABLE                       1121-000             $850.00                                     $16,794.32
03/04/2009            (72)     Gerraldine S. Vladimir                  ACCOUNTS RECEIVABLE                       1121-000              $65.20                                     $16,859.52
03/04/2009            (72)     Jason Borycki                           ACCOUNTS RECEIVABLE                       1121-000              $71.40                                     $16,930.92
03/04/2009            (72)     Jonathan R. Friedland, PA               ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                     $18,430.92
03/04/2009            (72)     Mary Jo Francis                         ACCOUNTS RECEIVABLE                       1121-000              $77.61                                     $18,508.53
03/04/2009            (72)     Melody Sol Lisman                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                     $18,558.53
03/04/2009            (72)     Philip M. Pead                          ACCOUNTS RECEIVABLE                       1121-000              $28.00                                     $18,586.53
03/04/2009            (72)     Thomas Vanhemert                        ACCOUNTS RECEIVABLE                       1121-000              $25.00                                      $18,611.53
03/09/2009            (72)     Andrew C. Buchner                       ACCOUNTS RECEIVABLE                       1121-000             $300.00                                      $18,911.53
03/09/2009            (72)     Gladys Vasquez Kropp                    ACCOUNTS RECEIVABLE                       1121-000              $40.00                                     $18,951.53
03/11/2009            (72)     Blanca Rosa McLaughlin                  ACCOUNTS RECEIVABLE                       1121-000              $32.32                                     $18,983.85
03/11/2009            (72)     Clara J. Pausa                          ACCOUNTS RECEIVABLE                       1121-000             $200.00                                     $19,183.85
03/11/2009            (72)     Jorge Luis Ravelo                       ACCOUNTS RECEIVABLE                       1121-000              $40.00                                     $19,223.85
03/11/2009            (72)     Margarito De La Cruz                    ACCOUNTS RECEIVABLE                       1121-000             $163.73                                     $19,387.58
03/11/2009            (72)     Zoraida Beltran                         ACCOUNTS RECEIVABLE                       1121-000              $47.97                                     $19,435.55
03/17/2009            (72)     372974                                  ACCOUNTS RECEIVABLE                       1121-000                 $1.97                                   $19,437.52
03/17/2009            (72)     Heidi Altagracia Corniel                ACCOUNTS RECEIVABLE                       1121-000                 $8.12                                   $19,445.64
03/17/2009            (72)     Levine, Busch & Schnepper, PA           ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                     $20,945.64
03/17/2009            (72)     Louuis Kallinosis                       ACCOUNTS RECEIVABLE                       1121-000              $30.00                                     $20,975.64
03/17/2009            (72)     Magali Arnoux                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $21,000.64
03/17/2009            (72)     Mary Lora                               ACCOUNTS RECEIVABLE                       1121-000              $30.00                                     $21,030.64
03/17/2009            (72)     My Electric, Inc.                       ACCOUNTS RECEIVABLE                       1121-000             $464.75                                     $21,495.39
03/17/2009            (72)     Todd Sosnowski                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                     $21,520.39
03/17/2009            (72)     Wald Gonzalez & Graff, PA               ACCOUNTS RECEIVABLE                       1121-000             $900.00                                     $22,420.39
                                                                                                                SUBTOTALS            $6,546.77                   $0.00
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM   2 04/22/21   Page 503 of 635                      Page No: 488               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                      Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                   Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                             N.A.
Primary Taxpayer ID #:             **-***6872                                                                        Money Market Acct #:                    ******5365
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                          08-19066 MMA
For Period Beginning:              6/30/2008                                                                         Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                          Separate bond (if applicable):

       1                2                                  3                                              4                               5                     6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                    Tran Code           $                      $


03/24/2009            (72)     Krystele Soray                              ACCOUNTS RECEIVABLE                       1121-000             $144.17                                       $22,564.56
03/24/2009            (72)     Medoptions, Inc.                            ACCOUNTS RECEIVABLE                       1121-000             $900.00                                       $23,464.56
03/24/2009            (72)     NCL                                         ACCOUNTS RECEIVABLE                       1121-000             $650.00                                        $24,114.56
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.81                                      $24,115.37
03/31/2009                     To Account #********5366                    Transfer                                  9999-000                                        $3,500.00          $20,615.37
04/09/2009            (72)     Dalia Gonzalez                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $20,665.37
04/13/2009                     To Account #********5366                    Transfer                                  9999-000                                    $17,000.00               $3,665.37
04/15/2009            (72)     LTD America Total Care, Inc.                ACCOUNTS RECEIVABLE                       1121-000             $200.00                                         $3,865.37
04/15/2009            (72)     One Call Medical                            ACCOUNTS RECEIVABLE                       1121-000             $300.00                                         $4,165.37
04/22/2009            (72)     Farzeen Ahmed                               ACCOUNTS RECEIVABLE                       1121-000             $475.54                                         $4,640.91
04/22/2009            (72)     Frank G. Quetglas & Zuleika Lopez           ACCOUNTS RECEIVABLE                       1121-000             $286.61                                         $4,927.52
04/30/2009            (72)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $798.60                                         $5,726.12
04/30/2009            (72)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $858.84                                         $6,584.96
04/30/2009            (72)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $895.80                                         $7,480.76
04/30/2009            (72)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                       1121-000           $1,643.51                                         $9,124.27
04/30/2009            (72)     Vista Healthplan of South Florida, Inc.     ACCOUNTS RECEIVABLE                       1121-000             $198.05                                         $9,322.32
04/30/2009            (72)     Vista Healthplan, Inc.                      ACCOUNTS RECEIVABLE                       1121-000             $223.32                                         $9,545.64
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.45                                       $9,546.09
04/30/2009            (72)     Krystele Soray                              Returned check                            1121-000            ($144.17)                                        $9,401.92
05/07/2009            (72)     Hector G. Vergara                           ACCOUNTS RECEIVABLE                       1121-000              $90.20                                         $9,492.12
05/18/2009            (72)     Allrad Direct, LLC                          ACCOUNTS RECEIVABLE                       1121-000             $275.00                                         $9,767.12
05/18/2009            (72)     Allrad Direct, LLC                          ACCOUNTS RECEIVABLE                       1121-000             $275.00                                       $10,042.12
05/18/2009            (72)     NCL                                         ACCOUNTS RECEIVABLE                       1121-000             $150.00                                       $10,192.12
05/22/2009            (72)     Norwegian Cruise Line                       ACCOUNTS RECEIVABLE                       1121-000           $1,300.00                                        $11,492.12
05/22/2009            (72)     Quality Health Management, LLC              ACCOUNTS RECEIVABLE                       1121-000             $522.95                                       $12,015.07
05/22/2009                     To Account #********5366                    Transfer                                  9999-000                                         $700.00            $11,315.07
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%               1270-000                 $0.34                                      $11,315.41
                                                                                                                    SUBTOTALS           $10,095.02              $21,200.00
                                                           Case 08-19029-LMI           Doc 1541 Filed
                                                                                             FORM   2 04/22/21                     Page 504 of 635                      Page No: 489               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                                          Money Market Acct #:                    ******5365
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                          08-19066 MMA
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                  3                                              4                                                 5                     6                       7

   Transaction       Check /                             Paid to/                 Description of Transaction                            Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                                    Tran Code           $                      $


05/29/2009                     To Account #********5366                    Transfer                                                    9999-000                                        $2,000.00            $9,315.41
06/05/2009            (72)     One Call Medical                            ACCOUNTS RECEIVABLE                                         1121-000             $300.00                                         $9,615.41
06/12/2009                     To Account #********5366                    Transfer                                                    9999-000                                        $1,000.00            $8,615.41
06/22/2009            (72)     Maria L. Lizarzaburu                        ACCOUNTS RECEIVABLE                                         1121-000              $25.00                                         $8,640.41
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.39                                       $8,640.80
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.36                                       $8,641.16
08/24/2009            (72)     Health Diagnostics Management of America,   ACCOUNTS RECEIVABLE                                         1121-000           $4,618.12                                       $13,259.28
                               LLC
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.37                                     $13,259.65
09/03/2009            (72)     Health Diagnostic Management                Deposit # 30 Stopped payment - Redeposited in Cardiac       1121-000          ($4,618.12)                                        $8,641.53
                                                                           ML Budget account
09/25/2009                     Gables Diagnostic Testing                   Weekly sweep of Bank Atlantic Account # 0055779191          9999-000             $933.40                                         $9,574.93
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.36                                       $9,575.29
10/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.39                                       $9,575.68
11/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.40                                       $9,576.08
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.40                                       $9,576.48
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.37                                       $9,576.85
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.36                                       $9,577.21
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.                   Current Interest Rate is 0.0500%                            1270-000                 $0.03                                       $9,577.24
03/02/2010                     Wire out to BNYM account ********5365       Wire out to BNYM account ********5365                       9999-000          ($9,577.24)                                              $0.00




                                                                                                                                      SUBTOTALS           ($8,315.41)                  $3,000.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                 Page 505 of 635                            Page No: 490             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                              Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                 JPMORGAN CHASE BANK,
                                                                                                                                                                             N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                       ******5365
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                             08-19066 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                     6                     7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit               Disbursement             Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                        $


                                                                                     TOTALS:                                                            $71,994.76              $71,994.76                    $0.00
                                                                                         Less: Bank transfers/CDs                                       ($8,643.84)             $47,200.00
                                                                                     Subtotal                                                           $80,638.60              $24,794.76
                                                                                         Less: Payments to debtors                                           $0.00                   $0.00
                                                                                     Net                                                                $80,638.60              $24,794.76



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                     $80,638.60                                Total Compensable Receipts:                                     $80,638.60
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                   $80,638.60                                Total Comp/Non Comp Receipts:                                   $80,638.60
                     Total Internal/Transfer Receipts:               ($8,643.84)                               Total Internal/Transfer Receipts:                               ($8,643.84)


                     Total Compensable Disbursements:                $24,794.76                                Total Compensable Disbursements:                                $24,794.76
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:              $24,794.76                                Total Comp/Non Comp Disbursements:                              $24,794.76
                     Total Internal/Transfer Disbursements:          $47,200.00                                Total Internal/Transfer Disbursements:                          $47,200.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                     Page 506 of 635                      Page No: 491               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******5366
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19066 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                            4                                                  5                    6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                     $


12/11/2008                     From Account #********5365              Transfer                                                    9999-000           $13,000.00                                      $13,000.00
12/11/2008            101      Merrill Lynch Commercial Finance Corp   2nd Distribution 08-19029 CP# 526 order dated 2/6/09        7100-000                                        $5,165.01            $7,834.99
01/22/2009            102      Merrill Lynch Commercial Finance Corp   6th Distribution 08-19029 CP# 526 order dated 2/6/09        7100-000                                         $150.00             $7,684.99
02/18/2009                     From Account #********5365              Transfer                                                    9999-000           $10,000.00                                      $17,684.99
02/18/2009            103      Cardiac Management                      7th Distribution 08-19029 CP# 526 order dated 2/6/09        7100-000                                    $10,925.00               $6,759.99
02/23/2009            104      Cardiac Management                      8th Distribution 08-19029 CP# 526 order dated 2/6/09        7100-000                                         $931.55             $5,828.44
02/23/2009            105      Cardiac Management                      9th Distribution 08-19029 CP# 526 order dated 2/6/09        7100-000                                        $1,000.00            $4,828.44
03/02/2009            106      INTERNATIONAL SURETIES, LTD.            Bond 016038112 Chp 11 Local Rules                           2300-000                                         $105.45             $4,722.99
03/03/2009            107      Cardiac Management                      10th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $1,520.00            $3,202.99
03/12/2009            108      Cardiac Management                      12th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $3,077.21                $125.78
03/31/2009                     From Account #********5365              Transfer                                                    9999-000            $3,500.00                                        $3,625.78
03/31/2009            109      Cardiac Management                      13th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $3,468.86                $156.92
04/13/2009                     From Account #********5365              Transfer                                                    9999-000           $17,000.00                                      $17,156.92
04/13/2009            110      Cardiac Management                      14th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $1,694.17          $15,462.75
04/16/2009            111      Cardiac Management                      15th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                          $50.00           $15,412.75
04/21/2009            112      Cardiac Management                      16th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                         $500.00           $14,912.75
04/28/2009            113      Cardiac Management                      Regions Adjustment CP# 526 order dated 2/6/09               2990-000                                        $9,500.85               $5,411.90
04/29/2009            114      Cardiac Management                      17th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                         $762.15             $4,649.75
05/06/2009            115      Cardiac Management                      18th Distribution 08-19029 CP# 526 order dated 2/6/09       9999-000                                        $4,618.12                 $31.63
05/22/2009                     From Account #********5365              Transfer                                                    9999-000             $700.00                                             $731.63
05/22/2009            116      Cardiac Management                      20th Distribution 08-19029 CP# 701order dated 5/20/09       9999-000                                         $700.00                  $31.63
05/29/2009                     From Account #********5365              Transfer                                                    9999-000            $2,000.00                                        $2,031.63
05/29/2009            117      Cardiac Management                      21st Distribution 08-19029 CP# 701order dated 5/20/09       9999-000                                        $1,822.95                $208.68
06/12/2009                     From Account #********5365              Transfer                                                    9999-000            $1,000.00                                        $1,208.68
06/12/2009            118      Cardiac Management                      23rd Distribution 08-19029 CP# 701order dated 5/20/09       9999-000                                         $300.00                 $908.68
07/02/2009            119      Cardiac Management                      25th Distribution 08-19029 CP# 701order dated 5/20/09       9999-000                                          $25.00                 $883.68


                                                                                                                                  SUBTOTALS           $47,200.00              $46,316.32
                                                         Case 08-19029-LMI          Doc 1541 Filed
                                                                                          FORM   2 04/22/21                    Page 507 of 635                           Page No: 492             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                                JPMORGAN CHASE BANK,
                                                                                                                                                                                N.A.
Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                          ******5366
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                            08-19066 DDA
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                3                                            4                                                       5                    6                     7

   Transaction       Check /                           Paid to/               Description of Transaction                               Uniform           Deposit              Disbursement             Balance
      Date            Ref. #                        Received From                                                                     Tran Code            $                       $


09/29/2009            120      Cardiac Management                      47th ERA Distribution 08-19029 CP# 811order dated               9999-000                                         $832.88               $50.80
                                                                       9/16/09
03/02/2010                     Wire out to BNYM account ********5366   Wire out to BNYM account ********5366                           9999-000               ($50.80)                                           $0.00

                                                                                        TOTALS:                                                             $47,149.20             $47,149.20                    $0.00
                                                                                            Less: Bank transfers/CDs                                        $47,149.20             $19,371.34
                                                                                        Subtotal                                                                 $0.00             $27,777.86
                                                                                            Less: Payments to debtors                                            $0.00                  $0.00
                                                                                        Net                                                                      $0.00             $27,777.86



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 12/11/2008 to 3/4/2021

                     Total Compensable Receipts:                            $0.00                                  Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                          $0.00                                  Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                 $47,149.20                                  Total Internal/Transfer Receipts:                              $47,149.20


                     Total Compensable Disbursements:                  $27,777.86                                  Total Compensable Disbursements:                               $27,777.86
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                $27,777.86                                  Total Comp/Non Comp Disbursements:                             $27,777.86
                     Total Internal/Transfer Disbursements:            $19,371.34                                  Total Internal/Transfer Disbursements:                         $19,371.34
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 508 of 635                          Page No: 493             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******5367
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19066 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                           Case 08-19029-LMI          Doc 1541 Filed
                                                                                            FORM   2 04/22/21   Page 509 of 635                      Page No: 494               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                       Money Market Acct #:                    ******6165
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                          08-19069 MMA
For Period Beginning:              6/30/2008                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                         Separate bond (if applicable):

       1                2                                  3                                           4                                 5                     6                       7

   Transaction       Check /                             Paid to/              Description of Transaction            Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                 Tran Code           $                      $


12/01/2008            (83)     Cooper City Diagnostic Testing          Closing of chapter 11 bank account           1290-010          $17,700.70                                       $17,700.70
12/02/2008            (82)     Public Health Trust                     ACCOUNTS RECEIVABLE                          1121-000                 $0.70                                     $17,701.40
12/02/2008            (82)     The Hartford                            ACCOUNTS RECEIVABLE                          1121-000              $50.07                                       $17,751.47
12/02/2008            (82)     The Hartford                            ACCOUNTS RECEIVABLE                          1121-000             $200.29                                       $17,951.76
12/02/2008            (82)     Vista                                   ACCOUNTS RECEIVABLE                          1121-000             $632.35                                        $18,584.11
12/02/2008            (82)     William Irvin                           ACCOUNTS RECEIVABLE                          1121-000              $45.00                                        $18,629.11
12/08/2008            (82)     Public Health Trust                     ACCOUNTS RECEIVABLE                          1121-000             $193.86                                       $18,822.97
12/08/2008                     To Account #********6166                Distribution                                 9999-000                                    $17,651.88                 $1,171.09
12/11/2008                     To Account #********6166                Distribution                                 9999-000                                        $1,000.00               $171.09
12/16/2008            (82)     Health Net Insurance                    ACCOUNTS RECEIVABLE                          1121-000             $569.10                                            $740.19
12/16/2008            (82)     Public Health Trust                     ACCOUNTS RECEIVABLE                          1121-000           $3,011.84                                         $3,752.03
12/16/2008            (82)     The Hartford                            ACCOUNTS RECEIVABLE                          1121-000              $16.96                                         $3,768.99
12/31/2008            (82)     Public Health Trust                     ACCOUNTS RECEIVABLE                          1121-000           $2,743.11                                         $6,512.10
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                  1270-000                 $0.32                                       $6,512.42
01/14/2009            (82)     Allrad Direct, LLC                      ACCOUNTS RECEIVABLE                          1121-000             $275.00                                         $6,787.42
01/14/2009            (82)     Allrad Direct, LLC                      ACCOUNTS RECEIVABLE                          1121-000             $275.00                                         $7,062.42
01/14/2009                     To Account #********6166                Balance Distributions                        9999-000                                          $11.00             $7,051.42
01/14/2009                     To Account #********6166                Distributions 3,4,5                          9999-000                                        $6,500.00               $551.42
01/20/2009            (82)     Public Health Trust                     ACCOUNTS RECEIVABLE                          1121-000             $750.91                                         $1,302.33
01/22/2009                     To Account #********6166                6th Distribution                             9999-000                                         $550.00                $752.33
01/26/2009            (82)     Cooper City Diagnostic                  Regions Bank                                 1121-000           $7,176.85                                         $7,929.18
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                  1270-000                 $0.14                                       $7,929.32
02/16/2009            (82)     Ethel Getzov                            ACCOUNTS RECEIVABLE                          1121-000              $10.00                                         $7,939.32
02/18/2009                     To Account #********6166                Transfer                                     9999-000                                        $1,000.00            $6,939.32
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                  1270-000                 $0.28                                       $6,939.60
03/24/2009            (82)     Frank Wentzel OD, PA                    ACCOUNTS RECEIVABLE                          1121-000              $61.25                                         $7,000.85
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                  1270-000                 $0.30                                       $7,001.15
                                                                                                                   SUBTOTALS           $33,714.03              $26,712.88
                                                          Case 08-19029-LMI         Doc 1541 Filed
                                                                                          FORM   2 04/22/21    Page 510 of 635                      Page No: 495               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******6165
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19069 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                 3                                           4                                 5                     6                       7

   Transaction       Check /                           Paid to/               Description of Transaction            Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                  Tran Code           $                      $


04/09/2009            (82)     The Law Firm of Cohen and Cohen, PA     ACCOUNTS RECEIVABLE                         1121-000             $500.00                                           $7,501.15
04/15/2009            (82)     Stan Klein                              ACCOUNTS RECEIVABLE                         1121-000             $499.00                                           $8,000.15
04/16/2009                     To Account #********6166                Transfer                                    9999-000                                        $1,000.00            $7,000.15
04/28/2009                     From Account #********6166              Transfer                                    9999-000              $64.50                                         $7,064.65
04/28/2009           1001      Cardiac Management                      Transfer                                    2990-000                                        $7,064.65                  $0.00
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.28                                             $0.28
05/18/2009            (82)     Allrad Direct, LLC                      ACCOUNTS RECEIVABLE                         1121-000             $275.00                                            $275.28
05/18/2009            (82)     Allrad Direct, LLC                      ACCOUNTS RECEIVABLE                         1121-000             $825.00                                         $1,100.28
05/19/2009            (82)     Allrad Dirrect LLC                      Adj to deposit #13                          1121-000             $550.00                                         $1,650.28
05/22/2009                     To Account #********6166                Transfer                                    9999-000                                        $1,647.33                  $2.95
05/29/2009            (82)     Allrad Direct, LLC                      ACCOUNTS RECEIVABLE                         1121-000           $1,925.00                                         $1,927.95
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.05                                       $1,928.00
06/04/2009                     To Account #********6166                Transfer                                    9999-000                                        $1,925.00                  $3.00
09/25/2009                     Cooper City Diagnostic Testing          Transfer                                    9999-000          $10,344.57                                       $10,347.57
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.02                                     $10,347.59
10/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.42                                     $10,348.01
11/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.43                                     $10,348.44
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.43                                     $10,348.87
01/26/2010            (82)     Gabriela Y McLawhorn / Yolanda Vargas   ACCOUNTS RECEIVABLE                         1121-000              $23.00                                       $10,371.87
01/26/2010            (82)     Lawrence J. Bohannon, PA                Full/Final Payment: Luis Gomez              1121-000              $25.00                                       $10,396.87
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.40                                     $10,397.27
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.39                                     $10,397.66
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Current Interest Rate is 0.0500%            1270-000                 $0.04                                     $10,397.70
03/02/2010                     Wire out to BNYM account ********6165   Wire out to BNYM account ********6165       9999-000         ($10,397.70)                                              $0.00




                                                                                                                  SUBTOTALS            $4,635.83              $11,636.98
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                  Page 511 of 635                           Page No: 496             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                    Trustee Name:                             Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                                JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Money Market Acct #:                      ******6165
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                            08-19069 MMA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

      1                 2                                3                                         4                                                      5                    6                     7

  Transaction        Check /                          Paid to/             Description of Transaction                              Uniform           Deposit              Disbursement             Balance
     Date             Ref. #                       Received From                                                                  Tran Code            $                       $


                                                                                     TOTALS:                                                            $38,349.86             $38,349.86                    $0.00
                                                                                         Less: Bank transfers/CDs                                           $11.37             $31,285.21
                                                                                     Subtotal                                                           $38,338.49              $7,064.65
                                                                                         Less: Payments to debtors                                           $0.00                  $0.00
                                                                                     Net                                                                $38,338.49              $7,064.65



                     For the period of 6/30/2008 to 3/4/2021                                                   For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                     $38,338.49                                Total Compensable Receipts:                                    $38,338.49
                     Total Non-Compensable Receipts:                      $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $38,338.49                                Total Comp/Non Comp Receipts:                                  $38,338.49
                     Total Internal/Transfer Receipts:                   $11.37                                Total Internal/Transfer Receipts:                                  $11.37


                     Total Compensable Disbursements:                 $7,064.65                                Total Compensable Disbursements:                                $7,064.65
                     Total Non-Compensable Disbursements:                 $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:               $7,064.65                                Total Comp/Non Comp Disbursements:                              $7,064.65
                     Total Internal/Transfer Disbursements:          $31,285.21                                Total Internal/Transfer Disbursements:                         $31,285.21
                                                         Case 08-19029-LMI            Doc 1541 Filed
                                                                                            FORM   2 04/22/21                   Page 512 of 635                      Page No: 497               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                            N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******6166
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          08-19069 DDA
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                            4                                                  5                    6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                   Tran Code            $                     $


12/08/2008                     From Account #********6165              Distribution                                                 9999-000           $17,651.88                                      $17,651.88
12/08/2008            101      Pines Diagnostic Testing Group          Correction Receivables 08-19073                              9999-000                                        $8,036.55            $9,615.33
12/08/2008            102      Merrill Lynch Commercial Finance Corp   1st Distribution 08-19029 CP# 526 Order dated 2/6/09         4210-000                                        $9,615.33                  $0.00
12/11/2008                     From Account #********6165              Distribution                                                 9999-000            $1,000.00                                        $1,000.00
12/11/2008            103      Midtown Imaging LLC                     Post Sale AR Case # 08-19029 CP# 526 Order dated             2990-000                                         $632.35                $367.65
                                                                       2/6/09
12/11/2008            104      Merrill Lynch Commercial Finance Corp   2nd Distribution 08-19029 CP# 526 Order dated 2/6/09         4210-000                                         $343.25                 $24.40
01/14/2009                     From Account #********6165              Balance Distributions                                        9999-000              $11.00                                             $35.40
01/14/2009                     From Account #********6165              Distributions 3,4,5                                          9999-000            $6,500.00                                        $6,535.40
01/14/2009            105      Merrill Lynch Commercial Finance Corp   3rd Distribution 08-19029 CP# 526 Order dated 2/6/09         4210-000                                         $193.86             $6,341.54
01/14/2009            106      Merrill Lynch Commercial Finance Corp   4th Distribution 08-19029 CP# 526 Order dated 2/6/09         4210-000                                        $3,597.90            $2,743.64
01/14/2009            107      Merrill Lynch Commercial Finance Corp   5th Distribution 08-19029 CP# 526 Order dated 2/6/09         4210-000                                        $2,743.11                  $0.53
01/22/2009                     From Account #********6165              6th Distribution                                             9999-000             $550.00                                            $550.53
01/22/2009            108      Merrill Lynch Commercial Finance Corp   6th Distribution 08-19029 CP# 526 Order dated 2/6/09         4210-000                                         $550.00                   $0.53
02/18/2009                     From Account #********6165              Transfer                                                     9999-000            $1,000.00                                        $1,000.53
02/18/2009            109      Cardiac Management                      7th Distribution 08-19029 CP# 526 Order dated 2/6/09         9999-000                                         $574.21                $426.32
02/18/2009            110      Midtown Imaging LLC                     Post Sale AR 7th distribution Case # 08-19029CP# 526         2990-000                                         $176.70                $249.62
                                                                       Order dated 2/6/09
03/02/2009            111      INTERNATIONAL SURETIES, LTD.            Bond 016038114 Chp 11                                        2300-000                                         $112.20                $137.42
03/03/2009            112      Cardiac Management                      10th Distribution 08-19029 CP# 526 Order dated 2/6/09        9999-000                                          $10.00                $127.42
04/13/2009            113      Cardiac Management                      14th Distribution 08-19029 CP# 526 Order dated 2/6/09        9999-000                                          $61.25                 $66.17
04/16/2009                     From Account #********6165              Transfer                                                     9999-000            $1,000.00                                        $1,066.17
04/16/2009            114      Cardiac Management                      15th Distribution 08-19029 CP# 526 Order dated 2/6/09        9999-000                                         $500.00                $566.17
04/21/2009            115      Cardiac Management                      16th Distribution 08-19029 CP# 526 Order dated 2/6/09        9999-000                                         $499.00                 $67.17
04/28/2009                     To Account #********6165                Transfer                                                     9999-000                                          $64.50                   $2.67
05/22/2009                     From Account #********6165              Transfer                                                     9999-000            $1,647.33                                        $1,650.00
05/22/2009            116      Cardiac Management                      20th Distribution 08-19029 CP# 701 order dated 5/20/09       9999-000                                        $1,650.00                  $0.00

                                                                                                                                   SUBTOTALS           $29,360.21              $29,360.21
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 513 of 635                           Page No: 498               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                                JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:            **-***6872                                                                                         Checking Acct #:                          ******6166
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                            08-19069 DDA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                          4                                                        5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit              Disbursement               Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                       $


06/04/2009                     From Account #********6165            Transfer                                                         9999-000             $1,925.00                                          $1,925.00
06/04/2009            117      Cardiac Management                    22nd Distribution 08-19029 CP# 701 order dated 5/20/09           9999-000                                         $1,925.00                  $0.00

                                                                                      TOTALS:                                                              $31,285.21             $31,285.21                      $0.00
                                                                                          Less: Bank transfers/CDs                                         $31,285.21             $13,320.51
                                                                                      Subtotal                                                                  $0.00             $17,964.70
                                                                                          Less: Payments to debtors                                             $0.00                  $0.00
                                                                                      Net                                                                       $0.00             $17,964.70



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 12/08/2008 to 3/4/2021

                     Total Compensable Receipts:                          $0.00                                   Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                        $0.00                                   Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:               $31,285.21                                   Total Internal/Transfer Receipts:                              $31,285.21


                     Total Compensable Disbursements:                $17,964.70                                   Total Compensable Disbursements:                               $17,964.70
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:              $17,964.70                                   Total Comp/Non Comp Disbursements:                             $17,964.70
                     Total Internal/Transfer Disbursements:          $13,320.51                                   Total Internal/Transfer Disbursements:                         $13,320.51
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 514 of 635                          Page No: 499             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******6167
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19069 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                          Case 08-19029-LMI           Doc 1541 Filed
                                                                                            FORM   2 04/22/21                  Page 515 of 635                      Page No: 500             Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                                      Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                        Separate bond (if applicable):

       1                2                                 3                                               4                                             5                     6                     7

   Transaction       Check /                            Paid to/                Description of Transaction                          Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                         Received From                                                                 Tran Code           $                      $


11/26/2008            (92)     Beatrice Barone                           ACCOUNTS RECEIVABLE                                       1121-000              $10.00                                           $10.00
11/26/2008            (92)     BlueCross Blue Shield                     ACCOUNTS RECEIVABLE                                       1121-000              $47.99                                           $57.99
11/26/2008            (92)     Jose Torres                               ACCOUNTS RECEIVABLE                                       1121-000              $28.10                                           $86.09
11/26/2008            (92)     Renee Camacho                             ACCOUNTS RECEIVABLE                                       1121-000              $50.00                                          $136.09
11/26/2008            (92)     Tricare -Humana Military                  ACCOUNTS RECEIVABLE                                       1121-000             $341.40                                          $477.49
11/26/2008            (92)     Vista Healthplan                          ACCOUNTS RECEIVABLE                                       1121-000           $2,001.08                                         $2,478.57
12/01/2008            (93)     Pines Diagnostic Testing                  Closing of chapter 11 bank accounts                       1290-010          $42,992.66                                     $45,471.23
12/08/2008                     Cooper City                               Adjustment                                                9999-000           $8,036.55                                     $53,507.78
12/08/2008            (92)     American Maritime Officers Medical Plan   ACCOUNTS RECEIVABLE                                       1121-000              $67.00                                     $53,574.78
12/08/2008            (92)     United Healthcare                         ACCOUNTS RECEIVABLE                                       1121-000           $3,176.54                                     $56,751.32
12/08/2008                     To Account #********8866                  Transfer                                                  9999-000                                    $45,471.23            $11,280.09
12/11/2008                     Cooper City Diagnostic                    Transfer from Cooper City Case                            9999-000           $8,036.55                                     $19,316.64
12/11/2008                     Cooper City Diagnostic                    Reversed Deposit **0005 1 Transfer from Cooper City       9999-000          ($8,036.55)                                     $11,280.09
                                                                         Case
12/11/2008                     To Account #********8866                  Transfer                                                  9999-000                                    $11,000.00                $280.09
12/15/2008            (92)     American Maritime Officers Medical Plan   ACCOUNTS RECEIVABLE                                       1121-000              $67.00                                          $347.09
12/15/2008            (92)     American Maritime Officers Medical Plan   ACCOUNTS RECEIVABLE                                       1121-000              $76.54                                          $423.63
12/15/2008            (92)     Blue Cross Blue Shield of Florida         ACCOUNTS RECEIVABLE                                       1121-000             $112.13                                          $535.76
12/15/2008            (92)     Ethel Getzov                              ACCOUNTS RECEIVABLE                                       1121-000              $10.00                                          $545.76
12/15/2008            (92)     Michael Makovsky                          ACCOUNTS RECEIVABLE                                       1121-000              $25.00                                          $570.76
12/16/2008            (92)     American Maritime Officers Medical Plan   ACCOUNTS RECEIVABLE                                       1121-000             $283.85                                          $854.61
12/16/2008            (92)     Jorge E. Norona                           ACCOUNTS RECEIVABLE                                       1121-000              $35.00                                          $889.61
12/19/2008            (92)     Alicia B. Kalish                          ACCOUNTS RECEIVABLE                                       1121-000              $50.00                                          $939.61
12/19/2008            (92)     Antonio R. Guzman                         ACCOUNTS RECEIVABLE                                       1121-000              $25.00                                          $964.61
12/19/2008            (92)     Bader, Stillman & Alder, PL               ACCOUNTS RECEIVABLE                                       1121-000             $900.00                                         $1,864.61
12/19/2008            (92)     Vista                                     ACCOUNTS RECEIVABLE                                       1121-000             $266.49                                         $2,131.10
12/19/2008            (92)     Winnefred R. Garcia                       ACCOUNTS RECEIVABLE                                       1121-000              $25.00                                         $2,156.10

                                                                                                                                  SUBTOTALS           $58,627.33              $56,471.23
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21   Page 516 of 635                      Page No: 501               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                     Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                       Separate bond (if applicable):

       1                2                                   3                                          4                               5                     6                       7

   Transaction       Check /                            Paid to/               Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                Tran Code           $                      $


12/26/2008            (92)     Amerigroup                               ACCOUNTS RECEIVABLE                       1121-000             $320.16                                           $2,476.26
12/26/2008            (92)     Stephanie G. Davis                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $2,526.26
12/26/2008            (92)     Topkin & Egner, PL Trustee               ACCOUNTS RECEIVABLE                       1121-000           $1,200.00                                           $3,726.26
12/31/2008            (92)     Dr. Arnie Patrick                        ACCOUNTS RECEIVABLE                       1121-000             $362.64                                           $4,088.90
12/31/2008            (92)     Gonzalo Alverez                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                            $4,113.90
12/31/2008            (92)     Maria I. Perdomo                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $4,163.90
12/31/2008           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%               1270-000                 $0.68                                         $4,164.58
01/07/2009            (92)     Luis Prieto                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $4,214.58
01/07/2009            (92)     Richard A. Van Doorn                     ACCOUNTS RECEIVABLE                       1121-000             $290.37                                           $4,504.95
01/07/2009            (92)     Voiltaire Cevallos                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                           $4,529.95
01/14/2009            (92)     Dean Barclay                             ACCOUNTS RECEIVABLE                       1121-000              $30.00                                           $4,559.95
01/14/2009            (92)     Ethel Getzov                             ACCOUNTS RECEIVABLE                       1121-000              $10.00                                           $4,569.95
01/14/2009            (92)     Vivian Mei-Sheung Wong                   ACCOUNTS RECEIVABLE                       1121-000              $25.00                                           $4,594.95
01/14/2009                     To Account #********8866                 Transfer                                  9999-000                                        $3,500.00              $1,094.95
01/20/2009            (92)     Magellan HealthCare                      ACCOUNTS RECEIVABLE                       1121-000             $694.30                                           $1,789.25
01/20/2009            (92)     Rosenberg & Rosenberg                    ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                           $3,289.25
01/22/2009                     To Account #********8866                 Transfer                                  9999-000                                        $1,000.00            $2,289.25
01/27/2009            (92)     Allrad Direct, LLC                       ACCOUNTS RECEIVABLE                       1121-000              $72.80                                         $2,362.05
01/27/2009            (92)     Allrad Direct, LLC                       ACCOUNTS RECEIVABLE                       1121-000             $275.00                                         $2,637.05
01/27/2009            (92)     Allrad Direct, LLC                       ACCOUNTS RECEIVABLE                       1121-000             $275.00                                         $2,912.05
01/27/2009            (92)     Allrad Direct, LLC                       ACCOUNTS RECEIVABLE                       1121-000             $275.00                                         $3,187.05
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%               1270-000                 $0.11                                       $3,187.16
02/04/2009            (92)     Medoption Inc                            Accounts REceivable                       1121-000             $975.00                                         $4,162.16
02/12/2009            (92)     Ralph Gehrung                            ACCOUNTS RECEIVABLE                       1121-000             $144.28                                         $4,306.44
02/16/2009            (92)     Antonio Torrell                          ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $4,331.44
02/16/2009            (92)     John M. Lenhardt                         ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $4,431.44
02/16/2009            (92)     Philomena L. Wixted                      ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $4,481.44
                                                                                                                 SUBTOTALS            $6,825.34                   $4,500.00
                                                            Case 08-19029-LMI       Doc 1541 Filed
                                                                                          FORM   2 04/22/21   Page 517 of 635                      Page No: 502               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                          N.A.
Primary Taxpayer ID #:             **-***6872                                                                     Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                       Separate bond (if applicable):

       1                2                                   3                                          4                               5                     6                       7

   Transaction       Check /                              Paid to/             Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                           Received From                                              Tran Code           $                      $


02/16/2009            (92)     Reinaldo Perez, Jr.                      ACCOUNTS RECEIVABLE                       1121-000              $65.02                                           $4,546.46
02/18/2009                     To Account #********8866                 Transfer                                  9999-000                                        $3,000.00            $1,546.46
02/23/2009                     To Account #********8866                 Transfer                                  9999-000                                        $1,000.00                $546.46
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%               1270-000                 $0.09                                           $546.55
03/04/2009            (92)     Andres Portillo Hidalgo                  ACCOUNTS RECEIVABLE                       1121-000              $47.42                                             $593.97
03/04/2009            (92)     Antonio Garcia                           ACCOUNTS RECEIVABLE                       1121-000             $125.00                                             $718.97
03/04/2009            (92)     Claudio Varanese De Vincentiis           ACCOUNTS RECEIVABLE                       1121-000             $100.00                                             $818.97
03/04/2009            (92)     Diane J. Hamilton                        ACCOUNTS RECEIVABLE                       1121-000             $148.77                                             $967.74
03/04/2009            (92)     Elan Furer                               ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,017.74
03/04/2009            (92)     Ernesto Grenet                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,067.74
03/04/2009            (92)     Farrow Law, PA                           ACCOUNTS RECEIVABLE                       1121-000             $347.56                                         $1,415.30
03/04/2009            (92)     Frances Laurie Walton                    ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,465.30
03/04/2009            (92)     Frank Dono                               ACCOUNTS RECEIVABLE                       1121-000              $15.00                                         $1,480.30
03/04/2009            (92)     Frederick S. Dietiker                    ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,530.30
03/04/2009            (92)     Irvin T. Heller                          ACCOUNTS RECEIVABLE                       1121-000              $17.46                                         $1,547.76
03/04/2009            (92)     Javier Velilla                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $1,597.76
03/04/2009            (92)     Joan M. Knight                           ACCOUNTS RECEIVABLE                       1121-000             $138.06                                         $1,735.82
03/04/2009            (92)     John G. Underhill                        ACCOUNTS RECEIVABLE                       1121-000              $24.73                                         $1,760.55
03/04/2009            (92)     Kalloo Singh                             ACCOUNTS RECEIVABLE                       1121-000              $47.78                                         $1,808.33
03/04/2009            (92)     Kieran M. Joyce                          ACCOUNTS RECEIVABLE                       1121-000              $31.54                                         $1,839.87
03/04/2009            (92)     Laurie Gagaoudakis                       ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $1,864.87
03/04/2009            (92)     Luis F. Garcia                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $1,889.87
03/04/2009            (92)     Mae F. Pinder                            ACCOUNTS RECEIVABLE                       1121-000              $77.71                                         $1,967.58
03/04/2009            (92)     Margaret J. Summerlin                    ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $2,067.58
03/04/2009            (92)     Margarita Lima                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                            $2,117.58
03/04/2009            (92)     Mark Newman                              ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $2,167.58
03/04/2009            (92)     Rafael Dominguez                         ACCOUNTS RECEIVABLE                       1121-000              $76.40                                         $2,243.98
                                                                                                                 SUBTOTALS            $1,762.54                   $4,000.00
                                                           Case 08-19029-LMI     Doc 1541 Filed
                                                                                       FORM   2 04/22/21   Page 518 of 635                       Page No: 503             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                        N.A.
Primary Taxpayer ID #:             **-***6872                                                                   Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                     Separate bond (if applicable):

       1                2                                  3                                        4                                5                     6                     7

   Transaction       Check /                             Paid to/           Description of Transaction           Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                          Received From                                             Tran Code           $                      $


03/04/2009            (92)     Rahamin B. Kattan                       ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $2,293.98
03/04/2009            (92)     Ramiro R. Trejo                         ACCOUNTS RECEIVABLE                       1121-000             $22.79                                         $2,316.77
03/04/2009            (92)     Robin Bruno                             ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $2,341.77
03/04/2009            (92)     Rose E. Fredella                        ACCOUNTS RECEIVABLE                       1121-000             $15.00                                         $2,356.77
03/04/2009            (92)     Sandra M. Borrego                       ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $2,406.77
03/04/2009            (92)     Victor Cabeza                           ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $2,456.77
03/09/2009            (92)     Carlos Andres Monge                     ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $2,481.77
03/09/2009            (92)     Carlos E. Betancourt                    ACCOUNTS RECEIVABLE                       1121-000             $15.00                                         $2,496.77
03/09/2009            (92)     Emma L. Katura                          ACCOUNTS RECEIVABLE                       1121-000             $67.59                                         $2,564.36
03/09/2009            (92)     George Macaya                           ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $2,589.36
03/09/2009            (92)     Gilbert A. Brown                        ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $2,639.36
03/09/2009            (92)     Harvey Grossman                         ACCOUNTS RECEIVABLE                       1121-000             $10.00                                         $2,649.36
03/09/2009            (92)     Jose Gregorio Tovar                     ACCOUNTS RECEIVABLE                       1121-000             $40.00                                         $2,689.36
03/09/2009            (92)     Kenneth Kelly                           ACCOUNTS RECEIVABLE                       1121-000            $100.00                                         $2,789.36
03/09/2009            (92)     Ronaldo Reyes                           ACCOUNTS RECEIVABLE                       1121-000             $47.56                                         $2,836.92
03/09/2009            (92)     Terrence A. Ramnarine                   ACCOUNTS RECEIVABLE                       1121-000             $20.00                                         $2,856.92
03/09/2009            (92)     Vicky Luhrsen                           ACCOUNTS RECEIVABLE                       1121-000            $269.50                                         $3,126.42
03/11/2009            (92)     Alberto Soto                            ACCOUNTS RECEIVABLE                       1121-000                $7.00                                       $3,133.42
03/11/2009            (92)     Aldo A. Perez                           ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $3,158.42
03/11/2009            (92)     Bernard Lang                            ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $3,208.42
03/11/2009            (92)     Christina D. Murphy                     ACCOUNTS RECEIVABLE                       1121-000             $10.22                                         $3,218.64
03/11/2009            (92)     Cigna                                   ACCOUNTS RECEIVABLE                       1121-000            $610.70                                         $3,829.34
03/11/2009            (92)     Eduardo or Loretta Gonzalez             ACCOUNTS RECEIVABLE                       1121-000             $10.59                                         $3,839.93
03/11/2009            (92)     Elizabeth Centofanti                    ACCOUNTS RECEIVABLE                       1121-000             $50.00                                         $3,889.93
03/11/2009            (92)     Elmo Ortiz                              ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $3,914.93
03/11/2009            (92)     Emma Muniz                              ACCOUNTS RECEIVABLE                       1121-000             $25.00                                         $3,939.93
03/11/2009            (92)     Federico R. Andreas                     ACCOUNTS RECEIVABLE                       1121-000             $15.00                                         $3,954.93
                                                                                                                SUBTOTALS           $1,710.95                   $0.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 519 of 635                      Page No: 504               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                    Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                      Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                       7

   Transaction       Check /                           Paid to/               Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                Tran Code           $                      $


03/11/2009            (92)     Gallagher Bassett Services, Inc.        ACCOUNTS RECEIVABLE                       1121-000             $482.00                                           $4,436.93
03/11/2009            (92)     Gallagher Bassett Services, Inc.        ACCOUNTS RECEIVABLE                       1121-000             $482.00                                           $4,918.93
03/11/2009            (92)     Gary Garofalo                           ACCOUNTS RECEIVABLE                       1121-000              $35.00                                           $4,953.93
03/11/2009            (92)     George V. Dix III                       ACCOUNTS RECEIVABLE                       1121-000             $195.57                                           $5,149.50
03/11/2009            (92)     Greta Dahl Keith                        ACCOUNTS RECEIVABLE                       1121-000              $40.61                                            $5,190.11
03/11/2009            (92)     James R. Harris                         ACCOUNTS RECEIVABLE                       1121-000              $67.00                                            $5,257.11
03/11/2009            (92)     John M. Lenhardt                        ACCOUNTS RECEIVABLE                       1121-000             $100.00                                            $5,357.11
03/11/2009            (92)     Joyce C. Nees                           ACCOUNTS RECEIVABLE                       1121-000              $25.99                                           $5,383.10
03/11/2009            (92)     Maria I. Perdomo                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $5,433.10
03/11/2009            (92)     Medoptions Inc.                         ACCOUNTS RECEIVABLE                       1121-000             $325.00                                           $5,758.10
03/11/2009            (92)     Melissa K. Marrero                      ACCOUNTS RECEIVABLE                       1121-000             $241.05                                           $5,999.15
03/11/2009            (92)     Mona Lewis                              ACCOUNTS RECEIVABLE                       1121-000             $100.00                                           $6,099.15
03/11/2009            (92)     Patricia Agudelo                        ACCOUNTS RECEIVABLE                       1121-000             $135.00                                           $6,234.15
03/11/2009            (92)     Robert Rosenberg                        ACCOUNTS RECEIVABLE                       1121-000             $100.00                                           $6,334.15
03/11/2009            (92)     Rose Harrison Williams                  ACCOUNTS RECEIVABLE                       1121-000              $35.00                                           $6,369.15
03/11/2009            (92)     Ruben or Natacha O Parada               ACCOUNTS RECEIVABLE                       1121-000                 $9.88                                         $6,379.03
03/11/2009            (92)     The Salvation Army                      ACCOUNTS RECEIVABLE                       1121-000           $1,515.00                                           $7,894.03
03/11/2009            (92)     The Salvation Army                      ACCOUNTS RECEIVABLE                       1121-000           $2,142.00                                       $10,036.03
03/11/2009            (92)     Tricare                                 ACCOUNTS RECEIVABLE                       1121-000              $93.46                                       $10,129.49
03/11/2009            (92)     Wilson D. Castillo                      ACCOUNTS RECEIVABLE                       1121-000              $40.61                                       $10,170.10
03/12/2009                     To Account #********8866                Transfer                                  9999-000                                        $3,000.00              $7,170.10
03/17/2009            (92)     Antonio Piereschi                       ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $7,220.10
03/17/2009            (92)     Antonio Torrell                         ACCOUNTS RECEIVABLE                       1121-000              $25.00                                           $7,245.10
03/17/2009            (92)     Cigna                                   ACCOUNTS RECEIVABLE                       1121-000           $1,907.53                                           $9,152.63
03/17/2009            (92)     Deborah Devito                          ACCOUNTS RECEIVABLE                       1121-000             $392.45                                           $9,545.08
03/17/2009            (92)     Ethel Getzov                            ACCOUNTS RECEIVABLE                       1121-000              $10.00                                           $9,555.08
03/17/2009            (92)     Heriberto Correa                        ACCOUNTS RECEIVABLE                       1121-000                 $7.50                                         $9,562.58
                                                                                                                SUBTOTALS            $8,607.65                   $3,000.00
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21   Page 520 of 635                      Page No: 505               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                            08-19029-LMI                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                          CARDIAC MANAGEMENT SYSTEMS, INC                                             Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                         N.A.
Primary Taxpayer ID #:               **-***6872                                                                  Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                          08-19073 MMA
For Period Beginning:                6/30/2008                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                   3/4/2021                                                                    Separate bond (if applicable):

       1                2                                  3                                          4                               5                     6                       7

   Transaction       Check /                            Paid to/              Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                               Tran Code           $                      $


03/17/2009            (92)     Jerry I Perez                           ACCOUNTS RECEIVABLE                       1121-000              $40.00                                           $9,602.58
03/17/2009            (92)     Kenneth G. Todero                       ACCOUNTS RECEIVABLE                       1121-000              $35.52                                           $9,638.10
03/17/2009            (92)     Lucas Bailach                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                           $9,688.10
03/17/2009            (92)     Tony Ash                                ACCOUNTS RECEIVABLE                       1121-000              $30.00                                           $9,718.10
03/17/2009            (92)     Trevor R. Gaynor                        ACCOUNTS RECEIVABLE                       1121-000             $125.62                                           $9,843.72
03/24/2009            (92)     Action Transporting, Inc.               ACCOUNTS RECEIVABLE                       1121-000              $90.00                                           $9,933.72
03/24/2009            (92)     Aetna                                   ACCOUNTS RECEIVABLE                       1121-000             $301.82                                       $10,235.54
03/24/2009            (92)     Aetna                                   ACCOUNTS RECEIVABLE                       1121-000             $466.55                                       $10,702.09
03/24/2009            (92)     Carl A. Tourigny                        ACCOUNTS RECEIVABLE                       1121-000             $100.00                                       $10,802.09
03/24/2009            (92)     Feinstein & Negroni, PL                 ACCOUNTS RECEIVABLE                       1121-000           $1,180.00                                        $11,982.09
03/24/2009            (92)     Gabriela Y McLawhorn                    ACCOUNTS RECEIVABLE                       1121-000              $23.00                                       $12,005.09
03/24/2009            (92)     Gary F. Donahue                         ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $12,030.09
03/24/2009            (92)     HSI                                     ACCOUNTS RECEIVABLE                       1121-000           $1,505.00                                       $13,535.09
03/24/2009            (92)     Luz Adriana Dieguez-Lamarca             ACCOUNTS RECEIVABLE                       1121-000              $33.29                                       $13,568.38
03/24/2009            (92)     Miriam Gutierrez                        ACCOUNTS RECEIVABLE                       1121-000              $20.00                                       $13,588.38
03/24/2009            (92)     Tracy S. Howard                         ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $13,638.38
03/24/2009            (92)     William Jacob                           ACCOUNTS RECEIVABLE                       1121-000              $23.64                                       $13,662.02
03/31/2009            (92)     Aetna                                   ACCOUNTS RECEIVABLE                       1121-000             $381.55                                       $14,043.57
03/31/2009            (92)     Mitchell J. Baum                        ACCOUNTS RECEIVABLE                       1121-000             $295.00                                       $14,338.57
03/31/2009            (92)     Renee A. Camacho                        ACCOUNTS RECEIVABLE                       1121-000              $50.00                                       $14,388.57
03/31/2009            (92)     Theodore L. Brehmer                     ACCOUNTS RECEIVABLE                       1121-000              $25.00                                       $14,413.57
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%               1270-000                 $0.23                                     $14,413.80
04/06/2009                     To Account #********8866                Transfer                                  9999-000                                         $500.00           $13,913.80
04/06/2009                     To Account #********8866                Transfer                                  9999-000                                        $9,000.00            $4,913.80
04/09/2009            (92)     Aetna                                   ACCOUNTS RECEIVABLE                       1121-000             $393.88                                         $5,307.68
04/09/2009            (92)     Andrew A. Delrio                        ACCOUNTS RECEIVABLE                       1121-000              $10.22                                         $5,317.90
04/09/2009            (92)     Angel L. Santiago                       ACCOUNTS RECEIVABLE                       1121-000              $30.00                                         $5,347.90
                                                                                                                SUBTOTALS            $5,285.32                   $9,500.00
                                                           Case 08-19029-LMI         Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 521 of 635                      Page No: 506               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                  3                                            4                               5                     6                       7

   Transaction       Check /                             Paid to/               Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                          Received From                                                Tran Code           $                      $


04/09/2009            (92)     Barbara M. McBride                        ACCOUNTS RECEIVABLE                       1121-000              $60.14                                           $5,408.04
04/09/2009            (92)     Jamie Soto                                ACCOUNTS RECEIVABLE                       1121-000              $25.00                                           $5,433.04
04/09/2009            (92)     Neighborhood Health Partnership           ACCOUNTS RECEIVABLE                       1121-000           $2,169.74                                           $7,602.78
04/09/2009            (92)     Tech Health, Inc.                         ACCOUNTS RECEIVABLE                       1121-000             $159.00                                           $7,761.78
04/13/2009                     To Account #********8866                  Transfer                                  9999-000                                        $4,500.00            $3,261.78
04/15/2009            (92)     Anthem                                    ACCOUNTS RECEIVABLE                       1121-000                 $2.05                                       $3,263.83
04/15/2009            (92)     Evenor C. Ponce                           ACCOUNTS RECEIVABLE                       1121-000              $10.59                                         $3,274.42
04/15/2009            (92)     Federico R. Andres                        ACCOUNTS RECEIVABLE                       1121-000              $15.00                                         $3,289.42
04/15/2009            (92)     James R. Harris                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $3,339.42
04/15/2009            (92)     Keeve S. Berman                           ACCOUNTS RECEIVABLE                       1121-000              $85.81                                         $3,425.23
04/15/2009            (92)     Matt Konecky                              ACCOUNTS RECEIVABLE                       1121-000             $300.00                                         $3,725.23
04/15/2009            (92)     Med Solutions                             ACCOUNTS RECEIVABLE                       1121-000              $85.64                                         $3,810.87
04/15/2009            (92)     Nathalie A. Koenig                        ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $3,910.87
04/15/2009            (92)     Pedro A. Oyols Velez                      ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $4,010.87
04/15/2009            (92)     Total Network Resources                   ACCOUNTS RECEIVABLE                       1121-000             $325.00                                         $4,335.87
04/15/2009            (92)     Tracy S. Howard                           ACCOUNTS RECEIVABLE                       1121-000              $25.00                                         $4,360.87
04/15/2009            (92)     Vista Healthplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                       1121-000           $1,276.49                                         $5,637.36
04/15/2009            (92)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                       1121-000           $1,645.25                                         $7,282.61
04/15/2009            (92)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                       1121-000           $6,298.00                                       $13,580.61
04/16/2009                     To Account #********8866                  Transfer                                  9999-000                                        $3,000.00          $10,580.61
04/21/2009                     To Account #********8866                  Transfer                                  9999-000                                    $10,000.00                  $580.61
04/22/2009            (92)     Christine A. Morgan                       ACCOUNTS RECEIVABLE                       1121-000              $57.70                                            $638.31
04/22/2009            (92)     Gabriela Y McLawhorn                      ACCOUNTS RECEIVABLE                       1121-000              $23.00                                            $661.31
04/22/2009            (92)     Jorge J. Schraer                          ACCOUNTS RECEIVABLE                       1121-000              $10.00                                            $671.31
04/30/2009            (92)     Fitzroy P. Kennedy                        ACCOUNTS RECEIVABLE                       1121-000              $57.00                                            $728.31
04/30/2009            (92)     Joseph Charles Berger                     ACCOUNTS RECEIVABLE                       1121-000             $167.17                                            $895.48
04/30/2009            (92)     Stephanie G. Davis                        ACCOUNTS RECEIVABLE                       1121-000              $20.00                                            $915.48
                                                                                                                  SUBTOTALS           $13,067.58              $17,500.00
                                                           Case 08-19029-LMI         Doc 1541 Filed
                                                                                           FORM   2 04/22/21   Page 522 of 635                      Page No: 507               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                  3                                            4                               5                     6                       7

   Transaction       Check /                            Paid to/                Description of Transaction          Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                         Received From                                                 Tran Code           $                      $


04/30/2009            (92)     Vista Healthplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $267.18                                           $1,182.66
04/30/2009            (92)     Vista Healthplan of South Florida, Inc.   ACCOUNTS RECEIVABLE                       1121-000             $464.20                                           $1,646.86
04/30/2009            (92)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                       1121-000           $1,685.59                                           $3,332.45
04/30/2009            (92)     Vista Healthplan, Inc.                    ACCOUNTS RECEIVABLE                       1121-000           $2,940.49                                           $6,272.94
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%               1270-000                 $0.21                                         $6,273.15
05/06/2009                     To Account #********8866                  Transfer                                  9999-000                                        $5,601.63               $671.52
05/07/2009            (92)     Allstate                                  ACCOUNTS RECEIVABLE                       1121-000             $570.54                                         $1,242.06
05/07/2009            (92)     Cedric Morrison                           ACCOUNTS RECEIVABLE                       1121-000             $100.00                                         $1,342.06
05/07/2009            (92)     Cigna                                     ACCOUNTS RECEIVABLE                       1121-000             $823.40                                         $2,165.46
05/12/2009                     To Account #********8866                  Transfer                                  9999-000                                        $1,500.00               $665.46
05/18/2009            (92)     Federrico R. Andres                       ACCOUNTS RECEIVABLE                       1121-000              $15.00                                            $680.46
05/18/2009            (92)     Feinstein & Negroni, PL                   ACCOUNTS RECEIVABLE                       1121-000           $1,500.00                                         $2,180.46
05/18/2009            (92)     James R. Harris                           ACCOUNTS RECEIVABLE                       1121-000              $35.00                                         $2,215.46
05/18/2009            (92)     Pension Hospitalization Benefit Plan      ACCOUNTS RECEIVABLE                       1121-000              $69.97                                         $2,285.43
05/22/2009            (92)     Glick Law Firm, PA                        ACCOUNTS RECEIVABLE                       1121-000              $40.00                                         $2,325.43
05/22/2009            (92)     The Law Firm of Cohen & Cohen, PA         ACCOUNTS RECEIVABLE                       1121-000             $750.00                                         $3,075.43
05/22/2009            (92)     The Law Firm of Cohen & Cohen, PA         ACCOUNTS RECEIVABLE                       1121-000           $1,000.00                                         $4,075.43
05/22/2009            (92)     Tiffany N. Bowe                           ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $4,125.43
05/22/2009                     To Account #********8866                  Transfer                                  9999-000                                        $1,700.00            $2,425.43
05/29/2009            (92)     Cigna                                     ACCOUNTS RECEIVABLE                       1121-000             $625.00                                         $3,050.43
05/29/2009            (92)     Gabriela Y. McLawhorn                     ACCOUNTS RECEIVABLE                       1121-000              $23.00                                         $3,073.43
05/29/2009            (92)     Margaret L. Cavallaro                     ACCOUNTS RECEIVABLE                       1121-000              $50.00                                         $3,123.43
05/29/2009            (92)     Mariela Castano                           ACCOUNTS RECEIVABLE                       1121-000              $47.94                                         $3,171.37
05/29/2009            (92)     The Law Firm of Cohen & Cohen, PA         ACCOUNTS RECEIVABLE                       1121-000             $750.00                                         $3,921.37
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.                 Interest posting at 0.0500%               1270-000                 $0.04                                       $3,921.41
05/29/2009                     To Account #********8866                  Transfer                                  9999-000                                        $2,000.00            $1,921.41
06/04/2009                     To Account #********8866                  Transfer                                  9999-000                                        $1,500.00               $421.41
                                                                                                                  SUBTOTALS           $11,807.56              $12,301.63
                                                          Case 08-19029-LMI            Doc 1541 Filed
                                                                                             FORM   2 04/22/21             Page 523 of 635                      Page No: 508               Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                             Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                       N.A.
Primary Taxpayer ID #:             **-***6872                                                                                  Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                                   Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                    Separate bond (if applicable):

       1                2                                 3                                               4                                         5                     6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                              Tran Code           $                      $


06/05/2009            (92)     Vista                                       ACCOUNTS RECEIVABLE                                 1121-000           $1,622.06                                           $2,043.47
06/12/2009            (92)     James R. Harris                             ACCOUNTS RECEIVABLE                                 1121-000              $20.00                                           $2,063.47
06/12/2009            (92)     Law Offices of Robert J. Fenstersheib &     ACCOUNTS RECEIVABLE                                 1121-000           $1,500.00                                           $3,563.47
                               Associates, PA
06/12/2009                     To Account #********8866                    Transfer                                            9999-000                                        $1,600.00            $1,963.47
06/22/2009            (92)     Allrad Direct, LLC                          ACCOUNTS RECEIVABLE                                 1121-000             $550.00                                         $2,513.47
06/22/2009            (92)     Cedric Morrison                             ACCOUNTS RECEIVABLE                                 1121-000             $100.00                                         $2,613.47
06/22/2009            (92)     Federico R. Andres                          ACCOUNTS RECEIVABLE                                 1121-000              $35.00                                         $2,648.47
06/22/2009            (92)     Gabriela Y. McLawhorn                       ACCOUNTS RECEIVABLE                                 1121-000              $23.00                                         $2,671.47
06/22/2009            (92)     Med Solutions                               ACCOUNTS RECEIVABLE                                 1121-000             $220.00                                         $2,891.47
06/22/2009            (92)     Sedgwick Claims Management Services, Inc.   ACCOUNTS RECEIVABLE                                 1121-000             $785.93                                         $3,677.40
06/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                         1270-000                 $0.07                                       $3,677.47
07/02/2009                     To Account #********8866                    Transfer                                            9999-000                                        $2,000.00            $1,677.47
07/06/2009                     To Account #********8866                    Transfer                                            9999-000                                        $1,520.00               $157.47
07/20/2009            (92)     Fernando Antonio Leon                       ACCOUNTS RECEIVABLE                                 1121-000                 $7.75                                          $165.22
07/20/2009            (92)     James R. Harris                             ACCOUNTS RECEIVABLE                                 1121-000              $30.00                                            $195.22
07/20/2009            (92)     Kirby Corporation                           ACCOUNTS RECEIVABLE                                 1121-000             $102.20                                            $297.42
07/20/2009            (92)     Laurie Gagaoudakis                          ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                            $322.42
07/20/2009            (92)     Midwest Diagnostic Management, LLC          ACCOUNTS RECEIVABLE                                 1121-000             $513.77                                            $836.19
07/29/2009            (92)     Cigna                                       ACCOUNTS RECEIVABLE                                 1121-000           $1,150.00                                         $1,986.19
07/29/2009            (92)     Gabriela Y. McLawhorn                       ACCOUNTS RECEIVABLE                                 1121-000              $23.00                                         $2,009.19
07/29/2009            (92)     Law Office of Deirdre DiBiaggio             ACCOUNTS RECEIVABLE                                 1121-000           $1,925.00                                         $3,934.19
07/29/2009            (92)     Laurie Gagaoudakis                          Reversed Deposit 100047 5 ACCOUNTS RECEIVABLE       1121-000             ($25.00)                                        $3,909.19
                                                                           NSF
07/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                         1270-000                 $0.03                                       $3,909.22
08/12/2009                     To Account #********8866                    Transfer                                            9999-000                                        $3,700.00               $209.22
08/24/2009            (92)     Getzov, Ethel                               ACCOUNTS RECEIVABLE                                 1121-000              $10.00                                            $219.22

                                                                                                                              SUBTOTALS            $8,617.81                   $8,820.00
                                                            Case 08-19029-LMI          Doc 1541 Filed
                                                                                             FORM   2 04/22/21                     Page 524 of 635                      Page No: 509             Exhibit B
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                               N.A.
Primary Taxpayer ID #:             **-***6872                                                                                          Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                   3                                             4                                                 5                     6                     7

   Transaction       Check /                           Paid to/                   Description of Transaction                            Uniform          Deposit             Disbursement             Balance
      Date            Ref. #                        Received From                                                                      Tran Code           $                      $


08/24/2009            (92)     Health Diagnostics Management of America,   ACCOUNTS RECEIVABLE                                         1121-000           $1,163.80                                         $1,383.02
                               LLC
08/24/2009            (92)     James R. Harris                             ACCOUNTS RECEIVABLE                                         1121-000              $40.00                                         $1,423.02
08/24/2009            (92)     Michael Acevedo                             ACCOUNTS RECEIVABLE                                         1121-000              $38.85                                         $1,461.87
08/24/2009            (92)     One Call Medical                            ACCOUNTS RECEIVABLE                                         1121-000             $600.00                                         $2,061.87
08/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.06                                       $2,061.93
09/03/2009            (92)     Health Diagnostic Management                Deposit # 49 Stopped payment - Redeposited in Cardiac       1121-000          ($1,163.80)                                         $898.13
                                                                           ML Budget account
09/25/2009                     Pines Diagnostic Testing                    Weekly sweep of Bank Atlantic account # 0055779605          9999-000          $17,404.64                                     $18,302.77
09/29/2009                     To Account #********8866                    Transfer                                                    9999-000                                    $10,000.00             $8,302.77
09/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.0500%                                 1270-000                 $0.05                                     $8,302.82
10/01/2009                     To Account #********8866                    Transfer                                                    9999-000                                        $700.00            $7,602.82
10/06/2009                     Pines Disgnostic                            Weekly Sweep                                                9999-000           $9,432.59                                     $17,035.41
10/09/2009            (92)     Gabriela Y McLawhorn                        ACCOUNTS RECEIVABLE                                         1121-000              $23.00                                     $17,058.41
10/09/2009            (92)     Gabriela Y. McLawhorn                       ACCOUNTS RECEIVABLE                                         1121-000              $23.00                                     $17,081.41
10/09/2009            (92)     James R. Harris                             ACCOUNTS RECEIVABLE                                         1121-000              $30.00                                      $17,111.41
10/09/2009            (92)     James R. Harris                             ACCOUNTS RECEIVABLE                                         1121-000              $40.00                                     $17,151.41
10/09/2009            (92)     Lisdey Padron                               ACCOUNTS RECEIVABLE                                         1121-000              $50.00                                     $17,201.41
10/09/2009            (92)     Midwest Diagnostic Management, LLC          ACCOUNTS RECEIVABLE                                         1121-000             $340.00                                     $17,541.41
10/09/2009            (92)     Roberto D. Stanziale, Esq.                  ACCOUNTS RECEIVABLE                                         1121-000           $1,272.50                                     $18,813.91
10/09/2009            (92)     Robin Bruno                                 ACCOUNTS RECEIVABLE                                         1121-000              $25.00                                     $18,838.91
10/09/2009            (92)     Sharfuddin M. Syed                          ACCOUNTS RECEIVABLE                                         1121-000              $74.42                                     $18,913.33
10/09/2009            (92)     State Farm Mutual Automobile Insurance      ACCOUNTS RECEIVABLE                                         1121-000             $870.52                                     $19,783.85
                               Company
10/14/2009                     Pines Diagnostic                            Weekly sweep Bank Atlantic account # 55779605               9999-000           $8,892.87                                     $28,676.72
                                                                           10/5-10/9/2009
10/14/2009                     To Account #********8866                    Transfer                                                    9999-000                                    $10,000.00           $18,676.72


                                                                                                                                      SUBTOTALS           $39,157.50              $20,700.00
                                                            Case 08-19029-LMI              Doc 1541 Filed
                                                                                                 FORM   2 04/22/21             Page 525 of 635                      Page No: 510               Exhibit B
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                           08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
 Case Name:                         CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
 Primary Taxpayer ID #:             **-***6872                                                                                     Money Market Acct #:                    ******8865
 Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 MMA
 For Period Beginning:              6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
 For Period Ending:                 3/4/2021                                                                                       Separate bond (if applicable):

       1                 2                                  3                                                 4                                         5                     6                       7

   Transaction        Check /                           Paid to/                      Description of Transaction                    Uniform          Deposit             Disbursement               Balance
      Date             Ref. #                        Received From                                                                 Tran Code           $                      $


10/22/2009                      Pines Diagnostic                               Weekly sweep Bank Atlantic account # 55779605       9999-000          $12,550.18                                       $31,226.90
10/30/2009                      Pines Diagnostic                               Weekly sweep Bank Atlantic account # 55779605       9999-000           $4,970.00                                       $36,196.90
10/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.                      Interest posting at 0.0500%                         1270-000                 $0.64                                     $36,197.54
11/02/2009                      To Account #********8866                       Transfer                                            9999-000                                    $20,000.00             $16,197.54
11/07/2009                      Pines Diagnostic                               Weekly Sweep Bank Atlantic account # 5579605        9999-000           $9,296.44                                       $25,493.98
11/11/2009                      Pines Diagnostic                               Weekly sweep Bank Atlantic account # 55779605       9999-000          $29,758.10                                       $55,252.08
11/12/2009                      To Account #********8866                       Transfer                                            9999-000                                    $22,000.00             $33,252.08
11/18/2009                      Pines Diagnostic                               Weekly sweep Bank Atlantic account # 55779605       9999-000           $9,737.14                                       $42,989.22
11/18/2009             (92)     Duane M. Wiles or Bobbie Jo Wiles              ACCOUNTS RECEIVABLE                                 1121-000              $86.87                                       $43,076.09
11/18/2009             (92)     Frederick S. Dietiker or Cynthia S. Dietiker   ACCOUNTS RECEIVABLE                                 1121-000              $25.00                                       $43,101.09
11/18/2009             (92)     Gabriela Y. McLawhorn                          ACCOUNTS RECEIVABLE                                 1121-000              $23.00                                       $43,124.09
11/18/2009             (92)     James R. Harris                                ACCOUNTS RECEIVABLE                                 1121-000              $30.00                                       $43,154.09
11/18/2009             (92)     John T. Dyer or Freida J. Dyer                 ACCOUNTS RECEIVABLE                                 1121-000             $145.41                                       $43,299.50
11/18/2009             (92)     Marsha Bremmer Eaton                           ACCOUNTS RECEIVABLE                                 1121-000              $50.00                                       $43,349.50
11/18/2009             (92)     The Law Firm of Cohen and Cohen, PA            ACCOUNTS RECEIVABLE                                 1121-000             $650.00                                       $43,999.50
11/18/2009                      To Account #********8866                       Transfer                                            9999-000                                        $9,737.14          $34,262.36
11/25/2009                      To Account #********8866                       Transfer                                            9999-000                                        $5,000.00          $29,262.36
11/25/2009                      To Account #********8866                       Transfer                                            9999-000                                        $7,000.00          $22,262.36
11/30/2009            (INT)     JPMORGAN CHASE BANK, N.A.                      Interest posting at 0.0500%                         1270-000                 $0.86                                     $22,263.22
12/02/2009                      Pine Diagnostic                                Weekly Sweep Bank Atlantic account # 55779605       9999-000           $5,347.40                                       $27,610.62
12/09/2009                      Pine Diagnostic                                Weekly Sweep Bank Atlantic account # 55779605       9999-000           $2,869.66                                       $30,480.28
12/09/2009             (92)     Elsa Cardenas                                  ACCOUNTS RECEIVABLE                                 1121-000              $50.57                                       $30,530.85
12/09/2009             (92)     Gabriela Y McLawhorn                           ACCOUNTS RECEIVABLE                                 1121-000              $23.00                                       $30,553.85
12/09/2009             (92)     James R. Harris                                ACCOUNTS RECEIVABLE                                 1121-000              $30.00                                       $30,583.85
12/15/2009                      Pine Diagnostic                                Weekly Sweep Bank Atlantic account # 55779605       9999-000          $15,004.12                                       $45,587.97
12/21/2009                      To Account #********8866                       Transfer                                            9999-000                                    $17,000.00             $28,587.97
12/22/2009                      Pinea Diagnostic Testing Group                 Weekly Sweep BankAtlantic                           9999-000          $10,408.21                                       $38,996.18
                                                                                                                                  SUBTOTALS         $101,056.60               $80,737.14
                                                           Case 08-19029-LMI       Doc 1541 Filed
                                                                                         FORM   2 04/22/21     Page 526 of 635                      Page No: 511               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                           N.A.
Primary Taxpayer ID #:             **-***6872                                                                      Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                          08-19073 MMA
For Period Beginning:              6/30/2008                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                        Separate bond (if applicable):

       1                2                                  3                                          4                                 5                     6                       7

   Transaction       Check /                           Paid to/               Description of Transaction            Uniform          Deposit             Disbursement               Balance
      Date            Ref. #                        Received From                                                  Tran Code           $                      $


12/22/2009                     To Account #********8866                Transfer                                    9999-000                                        $7,000.00          $31,996.18
12/24/2009                     To Account #********8866                Transfer                                    9999-000                                    $10,500.00             $21,496.18
12/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $1.19                                     $21,497.37
01/05/2010                     Pinea Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000          $13,330.92                                       $34,828.29
01/05/2010                     To Account #********8866                Transfer                                    9999-000                                    $14,000.00             $20,828.29
01/07/2010                     Pines Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000          $15,521.33                                       $36,349.62
01/12/2010                     Pines Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000          $12,051.96                                       $48,401.58
01/21/2010                     Pines Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000           $5,319.02                                       $53,720.60
01/26/2010            (92)     James R. Harris / Christine N Harris    ACCOUNTS RECEIVABLE                         1121-000              $30.00                                       $53,750.60
01/26/2010            (92)     Ultra Open MRI Corporation v Hartford   ACCOUNTS RECEIVABLE                         1121-000              $76.79                                       $53,827.39
                               Casualty Insurance Co
01/28/2010                     To Account #********8866                Transfer                                    9999-000                                    $32,000.00             $21,827.39
01/29/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $1.38                                     $21,828.77
02/04/2010                     Pines Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000           $7,013.33                                       $28,842.10
02/10/2010                     To Account #********8866                Transfer                                    9999-000                                    $24,000.00               $4,842.10
02/16/2010                     Pines Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000           $7,611.74                                       $12,453.84
02/18/2010                     Pines Diagnostic Testing Group          Weekly Sweep BankAtlantic                   9999-000           $5,744.01                                       $18,197.85
02/25/2010            (92)     Gabriela Y. McLawhorn                   ACCOUNTS RECEIVABLE                         1121-000              $23.00                                       $18,220.85
02/25/2010            (92)     James R. Harris                         ACCOUNTS RECEIVABLE                         1121-000              $30.00                                       $18,250.85
02/25/2010            (92)     Luz D. Escamilla                        ACCOUNTS RECEIVABLE                         1121-000              $20.00                                       $18,270.85
02/25/2010                     To Account #********8866                Transfer                                    9999-000                                        $6,000.00          $12,270.85
02/26/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Interest posting at 0.0500%                 1270-000                 $0.61                                     $12,271.46
03/02/2010           (INT)     JPMORGAN CHASE BANK, N.A.               Current Interest Rate is 0.0500%            1270-000                 $0.04                                     $12,271.50
03/02/2010                     Wire out to BNYM account ********8865   Wire out to BNYM account ********8865       9999-000         ($12,271.50)                                              $0.00




                                                                                                                  SUBTOTALS           $54,503.82              $93,500.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 527 of 635                         Page No: 512             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Money Market Acct #:                    ******8865
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19073 MMA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                        $311,030.00             $311,030.00                    $0.00
                                                                                          Less: Bank transfers/CDs                                   $198,028.71             $311,030.00
                                                                                      Subtotal                                                       $113,001.29                   $0.00
                                                                                          Less: Payments to debtors                                        $0.00                   $0.00
                                                                                      Net                                                            $113,001.29                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 11/26/2008 to 3/4/2021

                     Total Compensable Receipts:                     $113,001.29                                Total Compensable Receipts:                                 $113,001.29
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $113,001.29                                Total Comp/Non Comp Receipts:                               $113,001.29
                     Total Internal/Transfer Receipts:               $198,028.71                                Total Internal/Transfer Receipts:                           $198,028.71


                     Total Compensable Disbursements:                      $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:          $311,030.00                                Total Internal/Transfer Disbursements:                     $311,030.00
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 528 of 635                      Page No: 513               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                        N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                                3                                            4                                               5                    6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                         Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                               Tran Code            $                     $


12/08/2008                     From Account #********8865              Transfer                                                 9999-000           $45,471.23                                      $45,471.23
12/08/2008            101      Midtown                                 1st Distribution 08-19029 CP# 525 per order dated        2990-000                                        $1,848.69          $43,622.54
                                                                       2/6/09
12/08/2008            102      Merrill Lynch Commercial Finance Corp   1st Distribution 08-19029 CP# 525 per order dated        4210-000                                    $48,620.10              ($4,997.56)
                                                                       2/6/09
12/11/2008                     From Account #********8865              Transfer                                                 9999-000           $11,000.00                                        $6,002.44
12/11/2008            103      Midtown Imaging LLC                     2nd Distribution Case # 08-19029 CP# 525 per order       2990-000                                        $2,351.54            $3,650.90
                                                                       dated 2/6/09
12/11/2008            104      Merrill Lynch Commercial Finance Corp   2nd Distribution 08-19029 CP# 525 per order dated        4210-000                                         $288.68             $3,362.22
                                                                       2/6/09
01/02/2009            105      INTERNATIONAL SURETIES, LTD.            Bond Local Rules                                         2300-000                                           $4.30             $3,357.92
01/14/2009                     From Account #********8865              Transfer                                                 9999-000            $3,500.00                                        $6,857.92
01/14/2009            106      Midtown Imaging LLC                     5th Distribution Case # 08-19029 CP# 525 per order       2990-000                                         $266.49             $6,591.43
                                                                       dated 2/6/09
01/14/2009            107      Merrill Lynch Commercial Finance Corp   3rd Distribution 08-19029 CP# 525 per order dated        4210-000                                        $3,243.54            $3,347.89
                                                                       2/6/09
01/14/2009            108      Merrill Lynch Commercial Finance Corp   4th Distribution 08-19029 CP# 525 per order dated        4210-000                                         $609.52             $2,738.37
                                                                       2/6/09
01/14/2009            109      Merrill Lynch Commercial Finance Corp   5th Distribution 08-19029 CP# 525 per order dated        4210-000                                        $2,595.16               $143.21
                                                                       2/6/09
01/22/2009                     From Account #********8865              Transfer                                                 9999-000            $1,000.00                                        $1,143.21
01/22/2009            110      Merrill Lynch Commercial Finance Corp   6th Distribution 08-19029 CP# 525 per order dated        4210-000                                         $420.37                $722.84
                                                                       2/6/09
02/18/2009                     From Account #********8865              Transfer                                                 9999-000            $3,000.00                                        $3,722.84
02/18/2009            111      Midtown Imaging LLC                     7th Distribution Case # 08-19029 CP# 525 per order       2990-000                                         $357.40             $3,365.44
                                                                       dated 2/6/09
02/18/2009            112      Cardiac Management                      7th Distribution 08-19029 CP# 525 per order dated        9999-000                                        $2,734.70               $630.74
                                                                       2/6/09
02/23/2009                     From Account #********8865              Transfer                                                 9999-000            $1,000.00                                        $1,630.74

                                                                                                                               SUBTOTALS           $64,971.23              $63,340.49
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 529 of 635                      Page No: 514               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                       N.A.
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                3                                          4                                                5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                              Tran Code            $                     $


02/23/2009            113      Cardiac Management                    8th Distribution 08-19029 CP# 525 per order dated         9999-000                                         $975.00                $655.74
                                                                     2/6/09
02/23/2009            114      Cardiac Management                    9th Distribution 08-19029 CP# 525 per order dated         9999-000                                         $144.28                $511.46
                                                                     2/6/09
03/02/2009            115      INTERNATIONAL SURETIES, LTD.          Bond 016038116 Chp 11                                     2300-000                                         $105.80                $405.66
03/03/2009            116      Cardiac Management                    10th Distribution 08-19029 CP# 525 per order dated        9999-000                                         $240.02                $165.64
                                                                     2/6/09
03/12/2009                     From Account #********8865            Transfer                                                  9999-000            $3,000.00                                          $3,165.64
03/12/2009            117      Cardiac Management                    12th Distribution 08-19029 CP# 525 per order dated        9999-000                                        $2,579.87               $585.77
                                                                     2/6/09
04/06/2009                     From Account #********8865            Transfer                                                  9999-000             $500.00                                           $1,085.77
04/06/2009                     From Account #********8865            Transfer                                                  9999-000            $9,000.00                                      $10,085.77
04/06/2009            118      Cardiac Management                    13th Distribution 08-19029 CP# 525 per order dated        9999-000                                        $8,390.32              $1,695.45
                                                                     2/6/09
04/06/2009            119      Midtown Imaging LLC                   13th Distribution Case # 08-19029 CP# 525 per order       2990-000                                        $1,326.98               $368.47
                                                                     dated 2/6/09
04/13/2009                     From Account #********8865            Transfer                                                  9999-000            $4,500.00                                          $4,868.47
04/13/2009            120      Cardiac Management                    14th Distribution 08-19029 CP# 525 per order dated        9999-000                                        $4,569.85               $298.62
                                                                     2/6/09
04/16/2009                     From Account #********8865            Transfer                                                  9999-000            $3,000.00                                          $3,298.62
04/16/2009            121      Midtown Imaging LLC                   15th Distribution Case # 08-19029 CP# 525 per order       2990-000                                        $1,673.91            $1,624.71
                                                                     dated 2/6/09
04/16/2009            122      Cardiac Management                    15th Distribution 08-19029CP# 525 per order dated         9999-000                                        $1,174.07               $450.64
                                                                     2/6/09
04/21/2009                     From Account #********8865            Transfer                                                  9999-000           $10,000.00                                      $10,450.64
04/21/2009            123      Midtown Imaging LLC                   16th Distribution Case # 08-19029 CP# 526 per order       2990-000                                        $7,663.67            $2,786.97
                                                                     dated 2/6/09
04/21/2009            124      Cardiac Management                    16th Distribution 08-19029 CP# 526 per order dated        9999-000                                        $2,655.16               $131.81
                                                                     2/6/09

                                                                                                                              SUBTOTALS           $30,000.00              $31,498.93
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 530 of 635                      Page No: 515               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                       N.A.
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                3                                          4                                               5                     6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                              Tran Code            $                     $


04/29/2009            125      Cardiac Management                    17th Distribution 08-19029 CP# 526 per order dated        9999-000                                          $90.70                  $41.11
                                                                     2/6/09
05/06/2009                     From Account #********8865            Transfer                                                  9999-000           $5,601.63                                           $5,642.74
05/06/2009            126      Midtown Imaging LLC                   18th Distribution Case # 08-19029 CP# 526 per order       2990-000                                        $4,437.83            $1,204.91
                                                                     dated 2/6/09
05/06/2009            127      Cardiac Management                    18th Distribution 08-19029 CP# 526 per order dated        9999-000                                        $1,163.80                 $41.11
                                                                     2/6/09
05/12/2009                     From Account #********8865            Transfer                                                  9999-000           $1,500.00                                            $1,541.11
05/12/2009            128      Midtown Imaging LLC                   19th Distribution Case # 08-19029 CP# 526 per order       2990-000                                         $603.40                 $937.71
                                                                     dated 2/6/09
05/12/2009            129      Cardiac Management                    19th Distribution 08-19029 CP# 526 per order dated        9999-000                                         $890.54                  $47.17
                                                                     2/6/09
05/22/2009                     From Account #********8865            Transfer                                                  9999-000           $1,700.00                                         $1,747.17
05/22/2009            130      Cardiac Management                    20th Distribution 08-19029 CP# 701 oer order dated        9999-000                                        $1,619.97                $127.20
                                                                     5/20/09
05/29/2009                     From Account #********8865            Transfer                                                  9999-000           $2,000.00                                         $2,127.20
05/29/2009            131      Cardiac Management                    21st Distribution 08-19029 CP# 701 oer order dated        9999-000                                        $1,840.00                $287.20
                                                                     5/20/09
06/04/2009                     From Account #********8865            Transfer                                                  9999-000           $1,500.00                                         $1,787.20
06/04/2009            132      Cardiac Management                    22nd Distribution 08-19029 CP# 701 oer order dated        9999-000                                        $1,495.94                $291.26
                                                                     5/20/09
06/12/2009                     From Account #********8865            Transfer                                                  9999-000           $1,600.00                                         $1,891.26
06/12/2009            133      Midtown Imaging LLC                   23rd Distribution Case # 08-19029 CP# 701 oer order       2990-000                                        $1,490.09                $401.17
                                                                     dated 5/20/09
06/12/2009            134      Cardiac Management                    23rd Distribution 08-19029 CP# 701                        9999-000                                         $131.97                 $269.20
07/02/2009                     From Account #********8865            Transfer                                                  9999-000           $2,000.00                                         $2,269.20
07/02/2009            135      Cardiac                               25th Distribution Case # 08-19029 CP# 701 oer order       9999-000                                        $1,713.93                $555.27
                                                                     dated 5/20/09
07/06/2009                     From Account #********8865            Transfer                                                  9999-000           $1,520.00                                         $2,075.27
                                                                                                                              SUBTOTALS           $17,421.63              $15,478.17
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                     Page 531 of 635                      Page No: 516               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:             **-***6872                                                                                    Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          08-19073 DDA
For Period Beginning:              6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                      Separate bond (if applicable):

       1                2                                3                                          4                                                  5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                            Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                Tran Code            $                     $


07/06/2009            136      Cardiac Management                    24th Distribution Case # 08-19029 CP# 701 order dated       9999-000                                        $1,520.00               $555.27
                                                                     5/20/09
08/12/2009                     From Account #********8865            Transfer                                                    9999-000            $3,700.00                                        $4,255.27
08/12/2009            137      Cardiac Management                    26th Distribution Case # 08-19029 CP# 701 order dated       9999-000                                        $3,776.72               $478.55
                                                                     5/20/09
09/25/2009            139      Midtown Imaging LLC                   48th ERA Distribution Case # 08-19029 CP# 811 per           2990-000                                        $4,729.04           ($4,250.49)
                                                                     order dated 9/16/09
09/29/2009                     From Account #********8865            Transfer                                                    9999-000           $10,000.00                                        $5,749.51
09/29/2009            138      Midtown Imaging LLC                   47th ERA Distribution Case # 08-19029 CP# 811 per           2990-000                                        $5,301.17               $448.34
                                                                     order dated 9/16/09
09/29/2009            140      Cardiac Management                    47th ERA Distribution Case # 08-19029 CP# 811 per           9999-000                                         $444.75                   $3.59
                                                                     order dated 9/16/09
10/01/2009                     From Account #********8865            Transfer                                                    9999-000             $700.00                                            $703.59
10/01/2009            141      Cardiac Management                    27th Distribution Case # 08-19029 CP# 811 per order         9999-000                                         $688.85                 $14.74
                                                                     9/16/09
10/02/2009                     Pines Diagnostic                      Weekly sweep of Bank Atlantic account 005647836 cp          9999-000           $17,981.99                                      $17,996.73
                                                                     811
10/02/2009            142      Midtown Imaging LLC                   49th ERA Distribution Case # 08-19029 CP# 811 per           2990-000                                    $17,981.99                   $14.74
                                                                     order dated 9/16/09
10/14/2009                     From Account #********8865            Transfer                                                    9999-000           $10,000.00                                      $10,014.74
10/14/2009            143      Cardiac Management                    28th Distribution Case # 08-19029 CP# 811 per order         9999-000                                        $2,748.44            $7,266.30
                                                                     9/16/09
11/02/2009                     From Account #********8865            Transfer                                                    9999-000           $20,000.00                                      $27,266.30
11/02/2009            144      Midtown Imaging LLC                   Open Issues 50th ERA Distribution Case # 08-19029           2990-000                                        $9,432.59          $17,833.71
                                                                     CP# 811 per order dated 9/16/09
11/10/2009            145      Midtown Imaging LLC                   54th ERA Distribution Case # 08-19029 CP# 811 per           2990-000                                        $9,296.44            $8,537.27
                                                                     order dated 9/16/09
11/12/2009                     From Account #********8865            Transfer                                                    9999-000           $22,000.00                                      $30,537.27



                                                                                                                                SUBTOTALS           $84,381.99              $55,919.99
                                                         Case 08-19029-LMI       Doc 1541 Filed
                                                                                       FORM   2 04/22/21                   Page 532 of 635                      Page No: 517               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                 Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                              Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                       N.A.
Primary Taxpayer ID #:            **-***6872                                                                                   Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                    Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                     Separate bond (if applicable):

       1                2                                3                                          4                                                5                    6                       7

   Transaction       Check /                           Paid to/             Description of Transaction                          Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                              Tran Code            $                     $


11/12/2009            146      Midtown Imaging LLC                   55th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                    $29,222.32               $1,314.95
                                                                     order dated 9/16/09
11/12/2009            147      Cardiac Management                    55th Distribution ERA Case # 08-19029 CP# 811 per         9999-000                                         $535.78                $779.17
                                                                     order 9/16/09
11/18/2009                     From Account #********8865            Transfer                                                  9999-000            $9,737.14                                      $10,516.31
11/18/2009            148      Midtown Imaging LLC                   56th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                        $9,737.14               $779.17
                                                                     order dated 9/16/09
11/25/2009                     From Account #********8865            Transfer                                                  9999-000            $5,000.00                                        $5,779.17
11/25/2009                     From Account #********8865            Transfer                                                  9999-000            $7,000.00                                      $12,779.17
11/25/2009            149      Cardiac Management                    29th Distribution Case # 08-19029 CP# 811 per order       9999-000                                        $1,010.28           $11,768.89
                                                                     9/16/09
11/25/2009            150      Midtown Imaging LLC                   57th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                        $5,347.40            $6,421.49
                                                                     order dated 9/16/09
12/11/2009            151      Midtown Imaging LLC                   58th ERA Distribution Case # 08-19029 CP# 811 per         2990-000                                        $3,244.69            $3,176.80
                                                                     order dated 9/16/09
12/11/2009            152      Cardiac Management                    30th Distribution Case # 08-19029 CP# 811 per order       9999-000                                         $103.57             $3,073.23
                                                                     9/16/09
12/21/2009                     From Account #********8865            Transfer                                                  9999-000           $17,000.00                                      $20,073.23
12/21/2009            153      Midtown Imaging LLC                   59th ERA Distribution Case # 08-19029CP# 890 per          2990-000                                        $2,877.61          $17,195.62
                                                                     order dated 12/15/09
12/21/2009            154      Midtown Imaging LLC                   60th ERA Distribution Case # 08-19029 CP# 890 per         2990-000                                    $15,004.12               $2,191.50
                                                                     order dated 12/15/09
12/22/2009                     From Account #********8865            Transfer                                                  9999-000            $7,000.00                                        $9,191.50
12/22/2009            155      Midtown Imaging LLC                   58-B ERA Distribution Case # 08-19029 CP# 890 per         2990-000                                        $6,953.95            $2,237.55
                                                                     order dated 12/15/09
12/24/2009                     From Account #********8865            Transfer                                                  9999-000           $10,500.00                                      $12,737.55
12/24/2009            156      Midtown Imaging LLC                   61st ERA Distribution Case # 08-19029 CP# 890 per         2990-000                                    $10,408.21               $2,329.34
                                                                     order dated 12/15/09
01/05/2010                     From Account #********8865            Transfer                                                  9999-000           $14,000.00                                      $16,329.34

                                                                                                                              SUBTOTALS           $70,237.14              $84,445.07
                                                       Case 08-19029-LMI           Doc 1541 Filed
                                                                                         FORM   2 04/22/21                    Page 533 of 635                      Page No: 518               Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                    Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                          N.A.
Primary Taxpayer ID #:            **-***6872                                                                                      Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                       Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                        Separate bond (if applicable):

       1                2                              3                                              4                                                 5                    6                       7

   Transaction       Check /                        Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                     Received From                                                                    Tran Code            $                     $


01/05/2010            157      Midtown Imaging LLC                     62nd ERA Distribution Case # 08-19029 CP# 890 per          2990-000                                    $13,330.92               $2,998.42
                                                                       order dated 12/15/09
01/28/2010                     From Account #********8865              Transfer                                                   9999-000           $32,000.00                                      $34,998.42
01/28/2010            158      Midtown Imaging LLC                     63rd ERA Distribution Case # 08-19029 Per order CP#        2990-000                                    $15,521.33             $19,477.09
                                                                       918 Dated 2/1/10
01/28/2010            159      Midtown Imaging LLC                     64th ERA Distribution Case # 08-19029 Per order CP#        2990-000                                    $12,059.91               $7,417.18
                                                                       918 Dated 2/1/10
01/28/2010            160      Midtown Imaging LLC                     65th ERA Distribution Case # 08-19029 Per order CP#        2990-000                                        $5,319.02            $2,098.16
                                                                       918 Dated 2/1/10
02/10/2010                     From Account #********8865              Transfer                                                   9999-000           $24,000.00                                      $26,098.16
02/10/2010            161      Midtown Imaging LLC                     66th ERA Distribution Case # 08-19029 Per order CP#        2990-000                                    $16,939.82               $9,158.34
                                                                       918 Dated 2/1/10
02/10/2010            162      Midtown Imaging LLC                     67th ERA Distribution Case # 08-19029 CP #918 order        2990-000                                        $7,013.33            $2,145.01
                                                                       on 2/1/2010
02/25/2010                     From Account #********8865              Transfer                                                   9999-000            $6,000.00                                        $8,145.01
02/25/2010            163      Midtown Imaging LLC                     69th ERA Distribution Case # 08-19029 CP #1010 order       2990-000                                        $5,744.01            $2,401.00
                                                                       on 6/28/2010 Turnover account
03/02/2010                     Wire out to BNYM account ********8866   Wire out to BNYM account ********8866                      9999-000           ($2,401.00)                                             $0.00




                                                                                                                                 SUBTOTALS           $59,599.00              $75,928.34
                                                         Case 08-19029-LMI         Doc 1541 Filed
                                                                                         FORM   2 04/22/21                  Page 534 of 635                         Page No: 519             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              JPMORGAN CHASE BANK,
                                                                                                                                                                           N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******8866
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          08-19073 DDA
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                    5                    6                     7

  Transaction        Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                       Received From                                                                   Tran Code            $                     $


                                                                                      TOTALS:                                                         $326,610.99            $326,610.99                    $0.00
                                                                                          Less: Bank transfers/CDs                                    $326,610.99             $43,238.51
                                                                                      Subtotal                                                              $0.00            $283,372.48
                                                                                          Less: Payments to debtors                                         $0.00                  $0.00
                                                                                      Net                                                                   $0.00            $283,372.48



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/08/2008 to 3/4/2021

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                       $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                     $0.00
                     Total Internal/Transfer Receipts:               $326,610.99                                Total Internal/Transfer Receipts:                           $326,610.99


                     Total Compensable Disbursements:                $283,372.48                                Total Compensable Disbursements:                           $283,372.48
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:              $283,372.48                                Total Comp/Non Comp Disbursements:                         $283,372.48
                     Total Internal/Transfer Disbursements:           $43,238.51                                Total Internal/Transfer Disbursements:                      $43,238.51
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 535 of 635                          Page No: 520             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                         ******8867
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19073 Merchant DDA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/05/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                            Case 08-19029-LMI         Doc 1541 Filed
                                                                                            FORM   2 04/22/21                    Page 536 of 635                            Page No: 521               Exhibit B
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                          Trustee Name:                              Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                       Bank Name:                                 JPMORGAN CHASE BANK,
                                                                                                                                                                                   N.A.
Primary Taxpayer ID #:            **-***6872                                                                                            Money Market Acct #:                       ******2065
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                             Money Market Account
For Period Beginning:             6/30/2008                                                                                             Blanket bond (per case limit):             $62,655,000.00
For Period Ending:                3/4/2021                                                                                              Separate bond (if applicable):

       1                2                                   3                                          4                                                        5                     6                       7

   Transaction       Check /                           Paid to/                Description of Transaction                                Uniform           Deposit               Disbursement               Balance
      Date            Ref. #                        Received From                                                                       Tran Code            $                        $


01/26/2009            (37)     DTG of Sunset Square, Inc.               DTG of Sunset Square, Inc. Regions Bank                          1290-010             $1,782.18                                           $1,782.18
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%                                      1270-000                   $0.06                                         $1,782.24
03/02/2009           1001      INTERNATIONAL SURETIES, LTD.             Bond 016038104 Chp 11                                            2300-000                                           $100.00             $1,682.24
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%                                      1270-000                   $0.07                                       $1,682.31
04/28/2009           1002      Cardiac Management                       Regions Adjustment Consolidated funds into Cardiac               2990-000                                          $1,682.18                  $0.13
                                                                        Management 08-19029
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.                Interest posting at 0.0500%                                      1270-000                   $0.06                                             $0.19
12/28/2009           1003      Cardiac Management                       Consolidation Case 08-19029                                      2990-000                                              $0.19                  $0.00

                                                                                          TOTALS:                                                             $1,782.37                    $1,782.37                  $0.00
                                                                                              Less: Bank transfers/CDs                                            $0.00                        $0.00
                                                                                          Subtotal                                                            $1,782.37                    $1,782.37
                                                                                              Less: Payments to debtors                                           $0.00                        $0.00
                                                                                          Net                                                                 $1,782.37                    $1,782.37



                     For the period of 6/30/2008 to 3/4/2021                                                         For the entire history of the account between 01/23/2009 to 3/4/2021

                     Total Compensable Receipts:                          $1,782.37                                  Total Compensable Receipts:                                      $1,782.37
                     Total Non-Compensable Receipts:                          $0.00                                  Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                        $1,782.37                                  Total Comp/Non Comp Receipts:                                    $1,782.37
                     Total Internal/Transfer Receipts:                        $0.00                                  Total Internal/Transfer Receipts:                                    $0.00


                     Total Compensable Disbursements:                     $1,782.37                                  Total Compensable Disbursements:                                 $1,782.37
                     Total Non-Compensable Disbursements:                     $0.00                                  Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                   $1,782.37                                  Total Comp/Non Comp Disbursements:                               $1,782.37
                     Total Internal/Transfer Disbursements:                   $0.00                                  Total Internal/Transfer Disbursements:                               $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                     Page 537 of 635                          Page No: 522              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                       Trustee Name:                            Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                    Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                              N.A.
Primary Taxpayer ID #:            **-***6872                                                                                         Money Market Acct #:                     ******3965
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                           08-19044 MMA
For Period Beginning:             6/30/2008                                                                                          Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                           Separate bond (if applicable):

       1                2                                3                                            4                                                    5                     6                      7

   Transaction       Check /                           Paid to/             Description of Transaction                                Uniform           Deposit             Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                      $


01/26/2009            (39)     DTG of Sunset Square Two, Inc         DTG of Sunset Square Two, Inc Regions Bank                       1290-010             $414.85                                           $414.85
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.             Interest posting at 0.0500%                                      1270-000                 $0.01                                         $414.86
03/02/2009           1001      INTERNATIONAL SURETIES, LTD.          Bond 016038105 Chp 11                                            2300-000                                         $101.25               $313.61
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.             Interest posting at 0.0500%                                      1270-000                 $0.01                                         $313.62
04/28/2009           1002      Cardiac Management                    Regions Adjustment Consolidated funds in Cardiac                 2990-000                                         $313.62                  $0.00
                                                                     Management 08-19029
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.             Interest posting at 0.0500%                                      1270-000                 $0.01                                            $0.01
12/28/2009           1003      Cardiac Management                    Consolidation to Case 08-19029                                   9999-000                                           $0.01                  $0.00

                                                                                       TOTALS:                                                             $414.88                     $414.88                  $0.00
                                                                                           Less: Bank transfers/CDs                                          $0.00                       $0.01
                                                                                       Subtotal                                                            $414.88                     $414.87
                                                                                           Less: Payments to debtors                                         $0.00                       $0.00
                                                                                       Net                                                                 $414.88                     $414.87



                     For the period of 6/30/2008 to 3/4/2021                                                      For the entire history of the account between 01/23/2009 to 3/4/2021

                     Total Compensable Receipts:                        $414.88                                   Total Compensable Receipts:                                         $414.88
                     Total Non-Compensable Receipts:                      $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                      $414.88                                   Total Comp/Non Comp Receipts:                                       $414.88
                     Total Internal/Transfer Receipts:                    $0.00                                   Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                   $414.87                                   Total Compensable Disbursements:                                $414.87
                     Total Non-Compensable Disbursements:                 $0.00                                   Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                 $414.87                                   Total Comp/Non Comp Disbursements:                              $414.87
                     Total Internal/Transfer Disbursements:               $0.01                                   Total Internal/Transfer Disbursements:                            $0.01
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 538 of 635                          Page No: 523             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******4765
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19047 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/23/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 539 of 635                          Page No: 524             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******5565
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19058 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/23/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                         Case 08-19029-LMI      Doc 1541 Filed
                                                                                      FORM   2 04/22/21                  Page 540 of 635                          Page No: 525             Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          08-19029-LMI                                                                                  Trustee Name:                            Kenneth A. Welt
Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                               JPMORGAN CHASE BANK,
                                                                                                                                                                         N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Money Market Acct #:                     ******6365
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                           08-19064 MMA
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):           $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                    5                     6                     7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit             Disbursement             Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                      $


                                                                                   TOTALS:                                                                $0.00                   $0.00                   $0.00
                                                                                       Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                   Subtotal                                                               $0.00                   $0.00
                                                                                       Less: Payments to debtors                                          $0.00                   $0.00
                                                                                   Net                                                                    $0.00                   $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the account between 01/23/2009 to 3/4/2021

                     Total Compensable Receipts:                        $0.00                                Total Compensable Receipts:                                         $0.00
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                      $0.00                                Total Comp/Non Comp Receipts:                                       $0.00
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                   $0.00                                Total Compensable Disbursements:                                    $0.00
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                 $0.00                                Total Comp/Non Comp Disbursements:                                  $0.00
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                          Case 08-19029-LMI         Doc 1541 Filed
                                                                                          FORM   2 04/22/21                    Page 541 of 635                            Page No: 526               Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                         Trustee Name:                             Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Bank Name:                                JPMORGAN CHASE BANK,
                                                                                                                                                                                 N.A.
Primary Taxpayer ID #:            **-***6872                                                                                           Money Market Acct #:                      ******7165
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                            08-19071 MMA
For Period Beginning:             6/30/2008                                                                                            Blanket bond (per case limit):            $62,655,000.00
For Period Ending:                3/4/2021                                                                                             Separate bond (if applicable):

       1                2                                 3                                            4                                                      5                     6                       7

   Transaction       Check /                           Paid to/              Description of Transaction                                Uniform              Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                     Tran Code               $                     $


01/26/2009            (91)     DTG of Copper City, Inc.               Regions Bank                                                     1290-010             $5,437.19                                           $5,437.19
01/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                                      1270-000                   $0.02                                         $5,437.21
02/27/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                                      1270-000                   $0.20                                         $5,437.41
03/02/2009           1001      INTERNATIONAL SURETIES, LTD.           Bond 016038115 Chp 11 Local Rules                                2300-000                                           $103.65             $5,333.76
03/31/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                                      1270-000                   $0.23                                       $5,333.99
04/28/2009           1002      Cardiac Management                     Regions Adjustment Consolidated to Cardiac                       2990-000                                          $5,333.99                  $0.00
                                                                      Management 08-19029
04/30/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                                      1270-000                   $0.21                                             $0.21
05/29/2009           (INT)     JPMORGAN CHASE BANK, N.A.              Interest posting at 0.0500%                                      1270-000                   $0.02                                             $0.23
12/28/2009           1003      Cardiac Management                     Consolidation to Case 08-19029                                   2990-000                                              $0.23                  $0.00

                                                                                        TOTALS:                                                              $5,437.87                   $5,437.87                  $0.00
                                                                                            Less: Bank transfers/CDs                                             $0.00                       $0.00
                                                                                        Subtotal                                                             $5,437.87                   $5,437.87
                                                                                            Less: Payments to debtors                                            $0.00                       $0.00
                                                                                        Net                                                                  $5,437.87                   $5,437.87



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 01/23/2009 to 3/4/2021

                     Total Compensable Receipts:                        $5,437.87                                  Total Compensable Receipts:                                      $5,437.87
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                      $5,437.87                                  Total Comp/Non Comp Receipts:                                    $5,437.87
                     Total Internal/Transfer Receipts:                      $0.00                                  Total Internal/Transfer Receipts:                                    $0.00


                     Total Compensable Disbursements:                   $5,437.87                                  Total Compensable Disbursements:                                 $5,437.87
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                                 $0.00
                     Total Comp/Non Comp Disbursements:                 $5,437.87                                  Total Comp/Non Comp Disbursements:                               $5,437.87
                     Total Internal/Transfer Disbursements:                 $0.00                                  Total Internal/Transfer Disbursements:                               $0.00
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                   Page 542 of 635                         Page No: 527              Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:            **-***6872                                                                                       Checking Acct #:                        ******0266
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                          Operating Account Estate
For Period Beginning:             6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                3                                          4                                                    5                    6                       7

   Transaction       Check /                          Paid to/              Description of Transaction                              Uniform           Deposit            Disbursement              Balance
      Date            Ref. #                       Received From                                                                   Tran Code            $                     $


12/21/2012                     RABOBANK MIGRATION TRANSFER           RABOBANK MIGRATION                                             9999-000             $595.20                                          $595.20
                               IN
01/02/2013                     To Account #******0267                Transfer                                                       9999-000                                        $595.20                  $0.00

                                                                                      TOTALS:                                                            $595.20                    $595.20                  $0.00
                                                                                          Less: Bank transfers/CDs                                       $595.20                    $595.20
                                                                                      Subtotal                                                             $0.00                      $0.00
                                                                                          Less: Payments to debtors                                        $0.00                      $0.00
                                                                                      Net                                                                  $0.00                      $0.00



                     For the period of 6/30/2008 to 3/4/2021                                                    For the entire history of the account between 12/21/2012 to 3/4/2021

                     Total Compensable Receipts:                          $0.00                                 Total Compensable Receipts:                                          $0.00
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                        $0.00                                 Total Comp/Non Comp Receipts:                                        $0.00
                     Total Internal/Transfer Receipts:                  $595.20                                 Total Internal/Transfer Receipts:                                  $595.20


                     Total Compensable Disbursements:                     $0.00                                 Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                 $0.00                                 Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                   $0.00                                 Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:             $595.20                                 Total Internal/Transfer Disbursements:                         $595.20
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM   2 04/22/21                    Page 543 of 635                      Page No: 528               Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          08-19029-LMI                                                                                     Trustee Name:                           Kenneth A. Welt
 Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:             **-***6872                                                                                       Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                          Cardiac Estate
For Period Beginning:              6/30/2008                                                                                        Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                 3/4/2021                                                                                         Separate bond (if applicable):

       1                2                                 3                                             4                                                 5                     6                      7

   Transaction       Check /                          Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                    Tran Code            $                     $


12/21/2012                     RABOBANK MIGRATION TRANSFER               RABOBANK MIGRATION                                         9999-000           $36,777.12                                      $36,777.12
                               IN
12/28/2012           (100)     Markowitz, Ringel, Trusty & Hartog        Per order dated 7/12/12 ECF# 1317                          1249-000           $45,913.45                                      $82,690.57
12/31/2012                     Rabobank, N.A.                            Bank and Technology Services Fee                           2600-000                                          $50.30           $82,640.27
01/02/2013                     From Account #******0266                  Transfer                                                   9999-000             $595.20                                       $83,235.47
01/02/2013           21009     Markowitz, Davis, Ringel & Trusty, P.A.   Contingency per order dated 6/15/10 ECF# 992               3210-000                                    $15,289.18             $67,946.29
                                                                         Settlement Triple Net Properties Realty
01/04/2013           21010     INTERNATIONAL SURETIES, LTD.              BOND PREMIUM PAYMENT ON LEDGER                             2300-000                                          $30.54           $67,915.75
                                                                         BALANCE AS OF 11/30/2012 FOR CASE #08-19029,
                                                                         Bond Payment Per Local Rule
01/11/2013           21011     Document Management Solutions, Inc.       Monthly payment document storage Jan 2013 order            2410-000                                        $1,059.00          $66,856.75
                                                                         dated 1/14/2011 D.E.1082 Invoice # 0594
01/11/2013           21012     Document Management Solutions, Inc.       Monthly payment document storage Jan 2013 order            2410-000                                         $338.00           $66,518.75
                                                                         dated 2/23/2012 D.E. #1288 Invoice #0588
01/11/2013           21013     Document Management Solutions, Inc.       Payment for document storage per order dated 5/18/11       2990-000                                         $240.00           $66,278.75
                                                                         ECF# 1141 Jan 2013 Invoice # 0589
01/31/2013                     Rabobank, N.A.                            Bank and Technology Services Fee                           2600-000                                         $106.19           $66,172.56
02/01/2013           21014     Document Management Solutions, Inc.       Monthly payment document storage Feb 2013 order            2410-000                                        $1,059.00           $65,113.56
                                                                         dated 1/14/2011 D.E.1082 Invoice # 0618
02/01/2013           21015     Document Management Solutions, Inc.       Monthly payment document storage Feb 2013 order            2410-000                                         $338.00           $64,775.56
                                                                         dated 2/23/2012 D.E. #1288 Invoice #0612
02/01/2013           21016     Document Management Solutions, Inc.       Payment for document storage per order dated 5/18/11       2990-000                                         $240.00           $64,535.56
                                                                         ECF# 1141 Feb 2013 Invoice # 0613
02/28/2013                     Rabobank, N.A.                            Bank and Technology Services Fee                           2600-000                                          $87.02           $64,448.54
03/12/2013           21017     Document Management Solutions, Inc.       Monthly payment document storage March 2013 order          2410-000                                        $1,059.00          $63,389.54
                                                                         dated 1/14/2011 D.E.1082 Invoice # 0649
03/12/2013           21018     Document Management Solutions, Inc.       Payment for document storage per order dated 5/18/11       2990-000                                         $240.00           $63,149.54
                                                                         ECF# 1141 March 2013 Invoice # 0648
03/12/2013           21019     Document Management Solutions, Inc.       Monthly payment document storage March 2013 order          2410-000                                         $338.00            $62,811.54
                                                                         dated 2/23/2012 D.E. #1288 Invoice #0647

                                                                                                                                   SUBTOTALS           $83,285.77               $20,474.23
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21                        Page 544 of 635                         Page No: 529               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                         Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:            **-***6872                                                                                           Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                            Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                             Separate bond (if applicable):

       1                2                               3                                           4                                                        5                     6                      7

   Transaction       Check /                         Paid to/               Description of Transaction                                  Uniform            Deposit           Disbursement               Balance
      Date            Ref. #                      Received From                                                                        Tran Code             $                    $


03/29/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                   2600-000                                         $88.74           $62,722.80
04/11/2013           21020     Document Management Solutions, Inc.   Monthly payment document storage April 2013 order                  2410-000                                       $1,059.00          $61,663.80
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0659
04/11/2013           21021     Document Management Solutions, Inc.   Monthly payment document storage April 2013 order                  2410-000                                        $338.00           $61,325.80
                                                                     dated 2/23/2012 D.E. #1288 Invoice #0653
04/11/2013           21022     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11               2990-000                                         $25.00           $61,300.80
                                                                     ECF# 1141 April 2013 Invoice # 0654
04/30/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                   2600-000                                         $95.34           $61,205.46
05/06/2013           21023     Document Management Solutions, Inc.   Monthly payment document storage May 2013 order                    2410-000                                        $338.00           $60,867.46
                                                                     dated 2/23/2012 D.E. #1288 Invoice #0676
05/06/2013           21024     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11               2990-000                                         $25.00           $60,842.46
                                                                     ECF# 1141 May 2013 Invoice # 0677
05/06/2013           21025     Document Management Solutions, Inc.   Monthly payment document storage May 2013 order                    2410-000                                       $1,059.00          $59,783.46
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0683
05/13/2013            (20)     BDO USA LLP                           Settlement per Order dated 4/23/13 ECF# 1387                       1249-000        $2,400,000.00                                   $2,459,783.46
05/14/2013                     BDO USA LLPRE:                        Reimbursed Agreed Mediation Amount of one-half per                 3721-000                                   ($5,100.00)          $2,464,883.46
                                                                     order ECF # 1387, Motion ECF# 1379 5 (a)
05/14/2013           21026     David Cimo                            Payment to Special Counsel per order dated 5/14/13                    *                                      $564,661.00           $1,900,222.46
                                                                     ECF# 1389
                                                                                                                      $(560,000.00)     3210-600                                                        $1,900,222.46
                                                                                                                         $(4,661.00)    3220-610                                                        $1,900,222.46
05/31/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                   2600-000                                       $1,692.14        $1,898,530.32
06/07/2013           21027     Document Management Solutions, Inc.   Monthly payment document storage June 2013 order                   2410-000                                        $338.00         $1,898,192.32
                                                                     dated 2/23/2012 D.E. #1288 Invoice #0700
06/07/2013           21028     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11               2990-000                                         $25.00         $1,898,167.32
                                                                     ECF# 1141 June 2013 Invoice # 0701
06/07/2013           21029     Document Management Solutions, Inc.   Monthly payment document storage June 2013 order                   2410-000                                       $1,059.00        $1,897,108.32
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0706
06/28/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                   2600-000                                       $2,548.09        $1,894,560.23


                                                                                                                                       SUBTOTALS        $2,400,000.00            $568,251.31
                                                         Case 08-19029-LMI        Doc 1541 Filed
                                                                                        FORM   2 04/22/21                         Page 545 of 635                         Page No: 530               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                           Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                        Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:            **-***6872                                                                                             Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                              Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                               Separate bond (if applicable):

       1                2                                3                                          4                                                         5                      6                      7

   Transaction       Check /                          Paid to/              Description of Transaction                                    Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                         Tran Code            $                     $


07/08/2013           21030     Document Management Solutions, Inc.   Monthly payment document storage July 2013 order                     2410-000                                        $338.00         $1,894,222.23
                                                                     dated 2/23/2012 D.E. #1288 Invoice #0720
07/08/2013           21031     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                 2990-000                                         $25.00         $1,894,197.23
                                                                     ECF# 1141 July 2013 Invoice # 0721
07/08/2013           21032     Document Management Solutions, Inc.   Monthly payment document storage July 2013 order                     2410-000                                       $1,059.00        $1,893,138.23
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0726
07/16/2013           21033     Markowitz, Ringel, Trusty Hartog      Payment to Counsel for the Trustee per Order dated                      *                                       $64,805.53           $1,828,332.70
                                                                     7/12/13 ECF# 1406
                                                                                                                           $(6,423.93)    3220-000                                                        $1,828,332.70
                                                                                                                          $(58,381.60)    3210-000                                                        $1,828,332.70
07/16/2013           21034     Alan Barbee                           Payment to the Accountant for the Trustee per Order                     *                                       $68,725.99           $1,759,606.71
                                                                     dated 7/12/2013 ECF# 1405
                                                                     Expenses                                                 $(36.99)    3420-000                                                        $1,759,606.71
                                                                     Fees                                                 $(68,689.00)    3410-000                                                        $1,759,606.71
07/16/2013           21035     Jason S. Maser                        Payment of holdback portion of !st Interim per Order                 3210-600                                       $4,518.15        $1,755,088.56
                                                                     dated 7/12/2013 ECF# 1407
07/17/2013           21036     Zach B. Shelomith                     1st Interim compensation ECF# 1409 Order 7/16/13                        *                                           $2,402.78        $1,752,685.78
                                                                     Zach B. Shelomith                                     $(1,936.00)    3210-600                                                        $1,752,685.78
                                                                     Zach B. Shemolith                                       $(466.78)    3220-610                                                        $1,752,685.78
07/17/2013           21037     Bank of America                       Payment to secured claimant per order dated 7/17/2013                4110-000                                  $917,669.50            $835,016.28
                                                                     ECF# 1411
07/31/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                     2600-000                                       $2,597.11         $832,419.17
08/06/2013           21038     Document Management Solutions, Inc.   Monthly payment document storage August 2013 order                   2410-000                                        $338.00          $832,081.17
                                                                     dated 2/23/2012 D.E. #1288 Invoice #0738
08/06/2013           21039     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                 2990-000                                         $25.00          $832,056.17
                                                                     ECF# 1141 August 2013 Invoice # 0739
08/06/2013           21040     Document Management Solutions, Inc.   Monthly payment document storage August 2013 order                   2410-000                                       $1,059.00         $830,997.17
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0744
08/30/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                     2600-000                                       $1,196.08         $829,801.09



                                                                                                                                         SUBTOTALS                $0.00           $1,064,759.14
                                                        Case 08-19029-LMI         Doc 1541 Filed
                                                                                        FORM   2 04/22/21                        Page 546 of 635                         Page No: 531               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                          Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                       Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:            **-***6872                                                                                            Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                             Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                              Separate bond (if applicable):

       1                2                               3                                           4                                                        5                      6                      7

   Transaction       Check /                          Paid to/              Description of Transaction                                   Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                     $


09/04/2013           21041     Document Management Solutions, Inc.   Monthly payment document storage September 2013                     2410-000                                       $1,059.00         $828,742.09
                                                                     order dated 1/14/2011 D.E.1082 Invoice # 0765
09/04/2013           21042     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                2990-000                                         $25.00          $828,717.09
                                                                     ECF# 1141 September 2013 Invoice # 0759
09/04/2013           21043     Document Management Solutions, Inc.   Monthly payment document storage September 2013                     2410-000                                        $338.00          $828,379.09
                                                                     order dated 2/23/2012 D.E. #1288 Invoice #0758
09/24/2013           21044     KENNETH A. WELT, TRUSTEE P.A.         Per order dated   9/24/13   ECF# 1417                                  *                                       $42,195.13            $786,183.96
                                                                     Expenses                                               $(804.35)    2200-000                                                         $786,183.96
                                                                     Fees                                             $(41,390.78)       2100-000                                                         $786,183.96
09/30/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                    2600-000                                       $1,146.53         $785,037.43
10/02/2013           21045     VALIC Collections                     Invoice # 6645-3143 Payment for 401K reinstatement                  2990-000                                        $475.00          $784,562.43
                                                                     IRS compliance Per order dated 10/2/13 ECF# 1420
10/11/2013           21046     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                2990-000                                         $25.00          $784,537.43
                                                                     ECF# 1141 October 2013 Invoice # 0778
10/11/2013           21047     Document Management Solutions, Inc.   Monthly payment document storage October 2013 order                 2410-000                                       $1,059.00         $783,478.43
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0784
10/11/2013           21048     Document Management Solutions, Inc.   Monthly payment document storage October 2013                       2410-000                                        $338.00          $783,140.43
                                                                     order dated 2/23/2012 D.E. #1288 Invoice #0777
10/31/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                    2600-000                                       $1,240.98         $781,899.45
11/29/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                                    2600-000                                       $1,049.67         $780,849.78
12/12/2013           21049     Document Management Solutions, Inc.   Monthly payment document storage November 2013                      2410-000                                        $338.00          $780,511.78
                                                                     order dated 2/23/2012 D.E. #1288 Invoice #0798
12/12/2013           21050     Document Management Solutions, Inc.   Monthly payment document storageDecember 2013                       2410-000                                        $338.00          $780,173.78
                                                                     order dated 2/23/2012 D.E. #1288 Invoice #0818
12/12/2013           21051     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                2990-000                                         $25.00          $780,148.78
                                                                     ECF# 1141 November 2013 Invoice # 0799
12/12/2013           21052     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11                2990-000                                         $25.00          $780,123.78
                                                                     ECF# 1141 December Invoice # 0819
12/12/2013           21053     Document Management Solutions, Inc.   Monthly payment document storage November 2013                      2410-000                                       $1,059.00         $779,064.78
                                                                     order dated 1/14/2011 D.E.1082 Invoice # 0805

                                                                                                                                        SUBTOTALS                $0.00              $50,736.31
                                                        Case 08-19029-LMI        Doc 1541 Filed
                                                                                       FORM   2 04/22/21                    Page 547 of 635                      Page No: 532               Exhibit B
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                  Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                               Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:            **-***6872                                                                                    Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                     Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                      Separate bond (if applicable):

       1                2                               3                                           4                                                5                      6                      7

   Transaction       Check /                         Paid to/               Description of Transaction                           Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                      Received From                                                                 Tran Code            $                     $


12/12/2013           21054     Document Management Solutions, Inc.   Monthly payment document storage December 2013             2410-000                                        $1,059.00         $778,005.78
                                                                     order dated 1/14/2011 D.E.1082 Invoice # 0825
12/31/2013                     Rabobank, N.A.                        Bank and Technology Services Fee                           2600-000                                        $1,233.59         $776,772.19
01/02/2014           21055     Document Management Solutions, Inc.   Monthly payment document storage January 2014              2410-000                                         $338.00          $776,434.19
                                                                     order dated 2/23/2012 D.E. #1288 Invoice #0839
01/02/2014           21056     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2990-000                                          $25.00          $776,409.19
                                                                     ECF# 1141 January 2014 Invoice # 0840
01/02/2014           21057     Document Management Solutions, Inc.   Monthly payment document storage January 2014 order        2410-000                                        $1,059.00         $775,350.19
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0846
01/07/2014           21058     INTERNATIONAL SURETIES, LTD.          BOND PREMIUM PAYMENT ON LEDGER                             2300-000                                         $624.68          $774,725.51
                                                                     BALANCE AS OF 11/30/2013 FOR CASE #08-19029,
                                                                     Local Rules Blanket Bond Payment
01/31/2014                     Rabobank, N.A.                        Bank and Technology Services Fee                           2600-000                                        $1,152.37         $773,573.14
02/27/2014           21059     Document Management Solutions, Inc.   Monthly payment document storage February 2014             2410-000                                         $338.00          $773,235.14
                                                                     order dated 2/23/2012 D.E. #1288 Invoice #0860
02/27/2014           21060     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2990-000                                          $25.00          $773,210.14
                                                                     ECF# 1141 February 2014 Invoice # 0861
02/27/2014           21061     Document Management Solutions, Inc.   Monthly payment document storage February 2014             2410-000                                        $1,059.00         $772,151.14
                                                                     order dated 1/14/2011 D.E.1082 Invoice # 0867
02/28/2014                     Rabobank, N.A.                        Bank and Technology Services Fee                           2600-000                                        $1,038.49         $771,112.65
03/31/2014                     Rabobank, N.A.                        Bank and Technology Services Fee                           2600-000                                        $1,072.50         $770,040.15
04/07/2014           21062     Document Management Solutions, Inc.   Monthly payment document storage March 2014 order          2410-000                                        $1,059.00         $768,981.15
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0887
04/07/2014           21063     Document Management Solutions, Inc.   Monthly payment document storage April 2014 order          2410-000                                        $1,059.00         $767,922.15
                                                                     dated 1/14/2011 D.E.1082 Invoice # 0906
04/07/2014           21064     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2990-000                                          $25.00          $767,897.15
                                                                     ECF# 1141 March 2014 Invoice # 0881
04/07/2014           21065     Document Management Solutions, Inc.   Payment for document storage per order dated 5/18/11       2990-000                                          $25.00          $767,872.15
                                                                     ECF# 1141 April 2014 Invoice # 0900


                                                                                                                               SUBTOTALS                 $0.00              $11,192.63
                                                         Case 08-19029-LMI           Doc 1541 Filed
                                                                                           FORM   2 04/22/21                   Page 548 of 635                         Page No: 533             Exhibit B
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         08-19029-LMI                                                                                        Trustee Name:                           Kenneth A. Welt
 Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:            **-***6872                                                                                          Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                          Cardiac Estate
For Period Beginning:             6/30/2008                                                                                           Blanket bond (per case limit):          $62,655,000.00
For Period Ending:                3/4/2021                                                                                            Separate bond (if applicable):

       1                2                                3                                            4                                                     5                     6                    7

   Transaction       Check /                          Paid to/                Description of Transaction                               Uniform           Deposit            Disbursement             Balance
      Date            Ref. #                       Received From                                                                      Tran Code            $                     $


04/07/2014           21066     Document Management Solutions, Inc.    Monthly payment document storage March 2014 order                2410-000                                       $338.00         $767,534.15
                                                                      dated 2/23/2012 D.E. #1288 Invoice #0880
04/07/2014           21067     Document Management Solutions, Inc.    Monthly payment document storage April 2014 order                2410-000                                       $338.00         $767,196.15
                                                                      dated 2/23/2012 D.E. #1288 Invoice #0899
04/11/2014                     Rabobank, N.A.                         Bank Service Fee                                                 2600-000                                       $480.05         $766,716.10
04/11/2014                     Green Bank                             Transfer Funds                                                   9999-000                                  $766,716.10                   $0.00

                                                                                         TOTALS:                                                       $2,483,285.77           $2,483,285.77                   $0.00
                                                                                             Less: Bank transfers/CDs                                     $37,372.32             $766,716.10
                                                                                         Subtotal                                                      $2,445,913.45           $1,716,569.67
                                                                                             Less: Payments to debtors                                         $0.00                   $0.00
                                                                                         Net                                                           $2,445,913.45           $1,716,569.67



                     For the period of 6/30/2008 to 3/4/2021                                                       For the entire history of the account between 12/21/2012 to 3/4/2021

                     Total Compensable Receipts:                     $2,445,913.45                                 Total Compensable Receipts:                               $2,445,913.45
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                   $2,445,913.45                                 Total Comp/Non Comp Receipts:                             $2,445,913.45
                     Total Internal/Transfer Receipts:                  $37,372.32                                 Total Internal/Transfer Receipts:                            $37,372.32


                     Total Compensable Disbursements:                $1,716,569.67                                 Total Compensable Disbursements:                          $1,716,569.67
                     Total Non-Compensable Disbursements:                    $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:              $1,716,569.67                                 Total Comp/Non Comp Disbursements:                        $1,716,569.67
                     Total Internal/Transfer Disbursements:            $766,716.10                                 Total Internal/Transfer Disbursements:                      $766,716.10
                                                         Case 08-19029-LMI          Doc 1541 Filed
                                                                                          FORM   2 04/22/21              Page 549 of 635                         Page No: 534             Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         08-19029-LMI                                                                                   Trustee Name:                           Kenneth A. Welt
Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:           **-***6872                                                                                     Checking Acct #:                        ******0267
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                          Cardiac Estate
For Period Beginning:            6/30/2008                                                                                      Blanket bond (per case limit):          $62,655,000.00
For Period Ending:               3/4/2021                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                 5                     6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                           Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                                 Tran Code            $                     $




                                                                                                                                                                                NET              ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                               NET DEPOSITS                      DISBURSE             BALANCES

                                                                                                                                             $11,832,955.93           $11,193,493.82            $639,462.11




                     For the period of 6/30/2008 to 3/4/2021                                                 For the entire history of the case between 11/13/2008 to 3/4/2021

                     Total Compensable Receipts:                   $11,832,955.93                            Total Compensable Receipts:                              $11,832,955.93
                     Total Non-Compensable Receipts:                        $0.00                            Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $11,832,955.93                            Total Comp/Non Comp Receipts:                            $11,832,955.93
                     Total Internal/Transfer Receipts:              $8,272,248.33                            Total Internal/Transfer Receipts:                         $8,272,248.33


                     Total Compensable Disbursements:              $11,056,884.23                            Total Compensable Disbursements:                         $11,056,884.23
                     Total Non-Compensable Disbursements:             $136,609.59                            Total Non-Compensable Disbursements:                        $136,609.59
                     Total Comp/Non Comp Disbursements:            $11,193,493.82                            Total Comp/Non Comp Disbursements:                       $11,193,493.82
                     Total Internal/Transfer Disbursements:         $8,272,248.33                            Total Internal/Transfer Disbursements:                    $8,272,248.33




                                                                                                                             /s/ KENNETH A. WELT
                                                                                                                             KENNETH A. WELT
                                                            Case 08-19029-LMI                 Doc 1541       Filed 04/22/21      Page 550 of 635
                                                                                                CLAIM ANALYSIS REPORT                                         Page No: 1                Exhibit C


   Case No.                      08-19029-LMI                                                                                               Trustee Name:             Kenneth A. Welt
   Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                            Date:                     3/4/2021
   Claims Bar Date:              03/17/2009

 Claim                Creditor Name             Claim           Claim Class          Claim        Uniform    Scheduled     Claim        Amount         Amount          Interest         Tax            Net
  No.:                                          Date                                 Status      Tran Code    Amount      Amount        Allowed         Paid                                        Remaining
                                                                                                                                                                                                     Balance

        KENNETH A. WELT,               11/13/2008 Trustee                      Allowed            2100-000        $0.00   $311,383.32   $311,383.32   $263,116.24           $0.00          $0.00    $48,267.08
        TRUSTEE CHP 7                                Compensation
         4581 Weston Rd #355
         Weston FL 33331
Claim Notes: NOTE: Trustee voluntarily reduced gross final fee by 17.5% ($66,051.01)
               ECF #781 Order Granting 1st Interim Compensation
               ECF #1309 Order Granting 2nd Interim Compensation
               ECF #1417 Order Granting 3rd Interim Compensation
        KENNETH A. WELT                11/13/2008 Trustee Expenses             Allowed            2200-000        $0.00     $1,242.96     $1,242.96         $804.35         $0.00          $0.00       $438.61
          1776 N. PINE ISLAND ROAD
          SUITE # 102
          PLANTATION FL 33322
   6900   MERRILL LYNCH            11/13/2008              Pers. Prop. &           Disallowed     4210-000        $0.00         $0.00         $0.00           $0.00         $0.00          $0.00         $0.00
    ML    COMMERCIAL FINANCE                               Intangibles--Consens
          CORP                                             ual Liens (UCC,
                                                           chattel, PMSI)
         Global Bank Group / Attn Adam
         Barshefsky
         222 N. La Salle Street, 17th Floor
         Chicago IL 60601
Claim Notes: Per ECF 1251
  1(53)   GENERAL ELECTRIC                    07/28/2008   Real                    Disallowed     4110-000        $0.00   $246,191.12         $0.00           $0.00         $0.00          $0.00         $0.00
          CAPITAL CORPORATION                              Estate--Consensual
                                                           Liens (mortgages,
                                                           deeds of trust, PMSI)
         c/o Gregory S. Grossman, Esq.,
         Miami FL 33131
Claim Notes: Per ECF#1225
  1(71)   GENERAL ELECTRIC                    07/28/2008   Real                    Disallowed     4110-000        $0.00   $426,520.54         $0.00           $0.00         $0.00          $0.00         $0.00
          CAPITAL CORPORATION                              Estate--Consensual
                                                           Liens (mortgages,
                                                           deeds of trust, PMSI)
         c/o Gregory S. Grossman, Esq.,
         Miami FL 33131
Claim Notes: Per ECF#1225
                                                          Case 08-19029-LMI                   Doc 1541           Filed 04/22/21             Page 551 of 635
                                                                                               CLAIM ANALYSIS REPORT                                                         Page No: 2                Exhibit C


   Case No.                       08-19029-LMI                                                                                                           Trustee Name:               Kenneth A. Welt
   Case Name:                     CARDIAC MANAGEMENT SYSTEMS, INC                                                                                        Date:                       3/4/2021
   Claims Bar Date:               03/17/2009

 Claim                Creditor Name           Claim            Claim Class           Claim         Uniform        Scheduled          Claim           Amount           Amount          Interest         Tax            Net
  No.:                                        Date                                   Status       Tran Code        Amount           Amount           Allowed           Paid                                        Remaining
                                                                                                                                                                                                                    Balance

 1S(64)   TRIPLE NET                        11/06/2008   Real                       Allowed        4110-000              $0.00      $25,414.00       $25,414.00             $0.00          $0.00          $0.00    $25,414.00
          PROPERTIES REALTY,                             Estate--Consensual
          INC., ET AL.                                   Liens (mortgages,
                                                         deeds of trust, PMSI)
         Francine Brussels, Property
         Manager,
         Aventura FL 33180
Claim Notes: PER ECF#1317

                Original Case #08-19064 Claim #1SFrancine Brussels, Property ManagerGrubb & Ellis Management Services, Inc.,18851 NE 29th Ave., Suite 403Aventura, FL
                33180-------------------------------------------------------------------------------
  2(69) M&T CREDIT SERVICES                   07/25/2008 Real                                  Disallowed 4110-000           $0.00         $255,557.94                 $0.00 $0.00         $0.00          $0.00         $0.00
        LLC                                                   Estate--Consensual
                                                              Liens (mortgages,
                                                              deeds of trust, PMSI)
         c/o Paul S Groschadl
         700 Crossroads Bldg,2 State St
         Rochester NY 14614
Claim Notes: PER ECF #1230
                Original Case #08-19069 Claim #2
                c/o Paul S Groschadl700 Crossroads Bldg,2 State StRochester, NY 14614--------------------------------------------------------------------------------* * *

                Ref 1230
                ORDERED as follows:
                1. The Objection to claim number 2-1 (the “Claim”) filed by M&T Credit Services,
                LLC, is SUSTAINED.
                2. The Claim is DISALLOWED in its entirety
  3(36) GENERAL ELECTRIC                  07/28/2008 Real                       Disallowed       4110-000                $0.00     $457,892.91             $0.00            $0.00          $0.00          $0.00         $0.00
        CAPITAL CORPORATION                             Estate--Consensual
                                                        Liens (mortgages,
                                                        deeds of trust, PMSI)
         c/o Gregory S.
         Grossman,Astigarraga
         Davis Mullins & Grossman,701
         Brickell Av
         Miami FL 33131
Claim Notes: Per ECF#1225
                                                        Case 08-19029-LMI                 Doc 1541        Filed 04/22/21          Page 552 of 635
                                                                                            CLAIM ANALYSIS REPORT                                               Page No: 3                Exhibit C


  Case No.                      08-19029-LMI                                                                                                    Trustee Name:           Kenneth A. Welt
  Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                                 Date:                   3/4/2021
  Claims Bar Date:              03/17/2009

 Claim               Creditor Name          Claim           Claim Class          Claim        Uniform     Scheduled         Claim            Amount        Amount        Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code     Amount          Amount            Allowed        Paid                                      Remaining
                                                                                                                                                                                                       Balance

  3(66)   GENERAL ELECTRIC                07/28/2008   Real                    Disallowed     4110-000           $0.00   $1,836,943.48           $0.00          $0.00         $0.00          $0.00         $0.00
          CAPITAL CORPORATION                          Estate--Consensual
                                                       Liens (mortgages,
                                                       deeds of trust, PMSI)
         c/o Gregory S. Grossman, Esq.,
         Miami FL 33131
Claim Notes: Per ECF#1225
  3(69)   GENERAL ELECTRIC                07/28/2008   Real                    Disallowed     4110-000           $0.00   $1,674,239.97           $0.00          $0.00         $0.00          $0.00         $0.00
          CAPITAL CORPORATION                          Estate--Consensual
                                                       Liens (mortgages,
                                                       deeds of trust, PMSI)
         c/o Gregory S. Grossman, Esq.,
         Miami FL 33131
Claim Notes: Per ECF#1225
  4(62)   GENERAL ELECTRIC                07/28/2008   Real                    Disallowed     4110-000           $0.00   $2,323,280.72           $0.00          $0.00         $0.00          $0.00         $0.00
          CAPITAL CORPORATION                          Estate--Consensual
                                                       Liens (mortgages,
                                                       deeds of trust, PMSI)
         c/o Gregory S. Grossman, Esq.
         701 Brickell Ave., 16th FL
         Miami FL 33131
Claim Notes: Per ECF#1225
 4S(71)   SHERIDAN                        10/16/2008   Real                    Disallowed     4110-000           $0.00      $41,454.66           $0.00          $0.00         $0.00          $0.00         $0.00
          PROFESSIONAL                                 Estate--Consensual
          CENTRE, LTD., L.L.L.P.                       Liens (mortgages,
                                                       deeds of trust, PMSI)
         c/o Edward J. O'Sheehan,Shutts
         & Bowen
         LLP,200 E. Broward Blvd, Suite
         2100
         Fort Lauderdale FL 33301
Claim Notes: DE#1231
                Case #08-19071 Claim #4Sc/o Edward J. O'SheehanShutts & Bowen LLP,200 E. Broward Blvd, Suite 2100Fort Lauderdale, FL 33301
                Secured disallowed, claim allowed in reduced amount of
                Accordingly it is ORDERED as follows:
                1. The Objection to claim number 4-1 (the “Claim”) filed by Sheridan Professional
                Centre, LTD, LLLP, is SUSTAINED:
                2. The secured portion of the Claim is stricken and the Claim is allowed as an
                unsecured, non-priority claim in the amount of $2,124.94. - SEE 710004U
                                                            Case 08-19029-LMI                     Doc 1541            Filed 04/22/21             Page 553 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                            Page No: 4                Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:                Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                        3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled          Claim            Amount            Amount          Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount           Amount            Allowed            Paid                                        Remaining
                                                                                                                                                                                                                           Balance

   6(36)   FIRST INSURANCE                   11/03/2008    Real                       Disallowed       4110-000               $0.00       $18,035.02             $0.00             $0.00          $0.00          $0.00         $0.00
           FUNDING CORP                                    Estate--Consensual
                                                           Liens (mortgages,
                                                           deeds of trust, PMSI)
         450 Skokie Blvd #1000
         Northbrook IL 60062
Claim Notes: Per ECF#1217
               Original Case #08-19036 Claim #6450 Skokie Blvd #1000Northbrook, IL 60062--------------------------------------------------------------------------------* * * DE#1217
  7(36) FIRST INSURANCE                 11/03/2008 Real                      Disallowed      4110-000                   $0.00           $2,504.76                 $0.00             $0.00         $0.00          $0.00         $0.00
        FUNDING CORP                                Estate--Consensual
                                                    Liens (mortgages,
                                                    deeds of trust, PMSI)
         450 Skokie Blvd #1000
         Northbrook IL 60062
Claim Notes: DE #1217
               Original Case #08-19036 Claim #7450 Skokie Blvd #1000Northbrook, IL 60062--------------------------------------------------------------------------------* * *DE #1217
  8(69) TIGER LEASING                   12/01/2008 Real                      Disallowed      4110-000                   $0.00             $100.00                 $0.00             $0.00         $0.00          $0.00         $0.00
                                                    Estate--Consensual
                                                    Liens (mortgages,
                                                    deeds of trust, PMSI)
         157 Chambers St. 10th floor
         New York NY 10007
Claim Notes: PER ECF#1243
               Original Case #08-19069 Claim #8157 Chambers St. 10th floorNew York, NY 10007--------------------------------------------------------------------------------* * *
  9(36) TIGER LEASING LLC               12/01/2008 Real                      Disallowed      4110-000                   $0.00             $201.00                 $0.00             $0.00         $0.00          $0.00         $0.00
                                                    Estate--Consensual
                                                    Liens (mortgages,
                                                    deeds of trust, PMSI)
         157 Chambers Street 10th Floor
         New York NY 10007
Claim Notes: Per ECF#1515
 18(66)    MERRILL LYNCH                     03/17/2009    Real                       Disallowed       4110-000               $0.00    $6,885,683.72             $0.00             $0.00          $0.00          $0.00         $0.00
           BUSINESS FINANCIAL                              Estate--Consensual
           SERVICE                                         Liens (mortgages,
                                                           deeds of trust, PMSI)
         C/O Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: Per ECF #1251
                                                             Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 554 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                               Page No: 5                Exhibit C


   Case No.                         08-19029-LMI                                                                                                                 Trustee Name:                  Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                          3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount            Amount            Interest         Tax            Net
  No.:                                           Date                                     Status       Tran Code         Amount            Amount            Allowed            Paid                                          Remaining
                                                                                                                                                                                                                               Balance

 26(47)    TIGER LEASING LLC                  12/01/2008    Real                       Disallowed       4110-000               $0.00           $303.00             $0.00               $0.00          $0.00          $0.00          $0.00
                                                            Estate--Consensual
                                                            Liens (mortgages,
                                                            deeds of trust, PMSI)
         157 Chambers St 10th floor
         New York NY 1007
Claim Notes: PER ECF#1243
                Original Case #08-19047 Claim #26157 Chambers St 10th floorNew York, NY 1007--------------------------------------------------------------------------------* * *
    34 MERRILL LYNCH                     03/17/2009 Real                     Disallowed     4110-000                   $0.00 $6,885,683.72                        $0.00                $0.00          $0.00          $0.00          $0.00
                                                     Estate--Consensual
                                                     Liens (mortgages,
                                                     deeds of trust, PMSI)
         c/o Michael M. Eidelman
         Vedder Price PC
         222 N LaSalle St #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
           MARCUM LLC                         11/13/2008    Accountant for               Allowed        3420-000               $0.00         $7,993.88        $7,993.88             $7,273.58         $0.00          $0.00       $720.30
                                                            Trustee Expenses
                                                            (Other Firm)
         One SE Third Avenue
         Tenth Floor
         Miami FL 33131
Claim Notes: Original Case #08-19029 Claim #ACCTECP# 1405CP# 1085CP# 866CP# 777ECF# 1259
           MARCUM LLC                         11/13/2008    Accountant for               Allowed        3410-000               $0.00      $664,547.43       $664,547.43       $441,110.15             $0.00          $0.00    $223,437.28
                                                            Trustee Fees (Other
                                                            Firm)
         One SE Third Avenue
         Tenth Floor
         Miami FL 33131
Claim Notes: Accountant voluntarily reduced gross final fee by 17.5% ($140,964.61)
                Fee App 1 DE742 Award DE777 / Fee App 2 DE849 Award DE866 / Fee App 3 DE1055 Award DE1085 / Fee app 4 DE1240 Award DE1259 / Fee App 5 DE 1392 Award 1405 / Fee App 6
                DE1511
        FROHME ENTERPRISES,            05/20/2020 Accountant for                Allowed  3410-000           $0.00       $5,287.50     $5,287.50        $5,287.50         $0.00                                       $0.00          $0.00
        INC.                                         Trustee Fees (Other
                                                     Firm)
                                                     Case 08-19029-LMI               Doc 1541        Filed 04/22/21           Page 555 of 635
                                                                                     CLAIM ANALYSIS REPORT                                                 Page No: 6                Exhibit C


  Case No.                      08-19029-LMI                                                                                             Trustee Name:             Kenneth A. Welt
  Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                          Date:                     3/4/2021
  Claims Bar Date:              03/17/2009

 Claim               Creditor Name       Claim           Claim Class        Claim       Uniform       Scheduled         Claim        Amount         Amount          Interest         Tax            Net
  No.:                                   Date                               Status     Tran Code       Amount          Amount        Allowed         Paid                                        Remaining
                                                                                                                                                                                                  Balance

         KLUGER,PERETZ,                02/04/2015   Attorney for Trustee   Allowed      3220-000             $144.50      $144.50       $144.50          $144.50         $0.00          $0.00          $0.00
         KAPLAN & BERLIN                            Expenses (Other
                                                    Firm)
         c/o Morgan B. Edelbolm, Esq.
         1 SE 3rd Ave #1440
         Miami FL 33131
Claim Notes: Per order dated 12/4/2014
                ECF # 1459
        MARKOWITZ, DAVIS,              11/13/2008   Attorney for Trustee   Allowed      3220-000               $0.00    $35,251.68    $35,251.68    $25,411.87           $0.00          $0.00      $9,839.81
        RINGEL & TRUSTY                             Expenses (Other
                                                    Firm)
         Two Datran Center, Suite # 1800
         9130 So. Dadeland Boulevard
         Miami FL 33156
Claim Notes: ECF #865 Order Granting 1st Interim Compensation
               ECF #1308 Order Granting 2nd Interim Compensation
               ECF #1406 Order Granting 3rd Interim Compensation
               ECF #1507 Final Fee Application
               ECF #1512 Amended Final Fee Application
        MARKOWITZ, DAVIS,                11/13/2008 Attorney for Trustee         Allowed 3210-000              $0.00   $375,035.23   $375,035.23   $237,024.18           $0.00          $0.00    $375,035.23
        RINGEL & TRUSTY                               Fees (Other Firm)
         Two Datran Center, Suite # 1225
         9130 So. Dadeland Boulevard
         Miami FL 33156
Claim Notes: Attorney voluntarily reduced gross final fees by 17.5% ($79,552.93)
               ECF #865 Order Granting 1st Interim Compensation
               ECF #1308 Order Granting 2nd Interim Compensation
               ECF #1406 Order Granting 3rd Interim Compensation
               ECF #1507 Final Fee Application
               ECF #1512 Amended Final Fee Application
        MARKOWITZ, DAVIS,                11/13/2008 Attorney for Trustee         Allowed 3210-000              $0.00    $18,433.98    $18,433.98    $18,433.98           $0.00          $0.00          $0.00
        RINGEL & TRUSTY                               Fees (Other Firm)
         Two Datran Center, Suite # 1800
         9130 So. Dadeland Boulevard
         Miami FL 33156
Claim Notes: Original Case #08-19029 Claim #ATTNYERoss Hartog Contingency per order dated 6/15/10 ECF# 992
                                                        Case 08-19029-LMI                 Doc 1541          Filed 04/22/21           Page 556 of 635
                                                                                           CLAIM ANALYSIS REPORT                                                     Page No: 7                  Exhibit C


  Case No.                      08-19029-LMI                                                                                                      Trustee Name:               Kenneth A. Welt
  Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                                   Date:                       3/4/2021
  Claims Bar Date:              03/17/2009

 Claim               Creditor Name          Claim           Claim Class          Claim        Uniform        Scheduled         Claim          Amount          Amount          Interest            Tax           Net
  No.:                                      Date                                 Status      Tran Code        Amount          Amount          Allowed          Paid                                          Remaining
                                                                                                                                                                                                              Balance

        KLUGER,PERETZ,                 02/04/2015      Attorney for Trustee     Allowed       3210-000             $0.00      $43,000.00      $21,500.00       $21,500.00          $0.00            $0.00         $0.00
        KAPLAN & BERLIN                                Fees (Other Firm)
         c/o Morgan B. Edelbolm, Esq.
         1 SE 3rd Ave #1440
         Miami FL 33131
Claim Notes: Per order dated 12/4/2014
                ECF # 1459
        TRUSTEE ACCOUNTING             10/19/2011      Other Chapter 7          Allowed       2990-000             $0.00      $12,890.00      $12,890.00       $12,890.00          $0.00            $0.00         $0.00
        & TAX SOLUTIONS LLC                            Administrative
                                                       Expenses
          DAVID CIMO                      11/13/2008   Special Counsel for      Allowed       3220-610             $0.00      $26,925.57      $26,925.57       $26,925.57          $0.00            $0.00         $0.00
                                                       Trustee Expenses
         for benefit of Genovese Joblove
         & Battis
         100 SE Second Street , 44th Floor
         Miami FL 33131
Claim Notes: Original Case #08-19029 Claim #ATTNYSXOrder on 1st Interim payment for special counsel for the Trustee dated 7/29/11 ECF# 1178Motion on 2nd and final fee application ECF# 1380 /
                Order on final fee ECF # 1389 5/14/13
        JASON S. MASER AND                 11/13/2008 Special Counsel for   Allowed       3220-610               $0.00          $179.42        $179.42          $179.42             $0.00           $0.00         $0.00
        VER PLOEG & LUMPKIN                           Trustee Expenses
         Ver Ploeg & Lumpkin, P.A.
         100 S.E. Second Street, Thirtieth
         Floor
         Miami FL 33131-2151
Claim Notes: Original Case #08-19029 Claim #SPECIALCPer order interim fees and expenses ECF# 1184 8/15/11
          ZACH B. SHELOMITH               11/13/2008   Special Counsel for      Allowed       3220-610             $0.00         $466.78         $466.78          $466.78          $0.00            $0.00         $0.00
                                                       Trustee Expenses
         for benefitl of Leiderman
         Shelomith, P.A
         2699 Stirling Rs # C401
         Ft Lauderdale FL 33312
Claim Notes: 1st Interim compensation ECF# 1409 Order 7/16/13
          DAVID CIMO                      11/13/2008   Special Counsel for      Allowed       3210-600             $0.00     $670,000.00     $670,000.00      $670,000.00          $0.00            $0.00         $0.00
                                                       Trustee Fees
         for benefit of Genovese Joblove
         & Battis
         100 SE Second Street , 44th Floor
         Miami FL 33131
Claim Notes: Original Case #08-19029 Claim #ATTNYSCOrder on 1st Interim payment for special counsel for the Trustee dated 7/29/11 ECF# 1178 Motion on 2nd and final fee application ECF# 1380 /
                Order on final fee ECF # 1389 5/14/13
                                                              Case 08-19029-LMI                     Doc 1541             Filed 04/22/21              Page 557 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                          Page No: 8                Exhibit C


   Case No.                         08-19029-LMI                                                                                                                   Trustee Name:            Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                Date:                    3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim         Uniform         Scheduled            Claim            Amount          Amount        Interest         Tax            Net
  No.:                                           Date                                      Status       Tran Code         Amount             Amount            Allowed          Paid                                      Remaining
                                                                                                                                                                                                                           Balance

           ZACH B. SHELOMITH                   11/13/2008    Special Counsel for          Allowed         3210-600               $0.00        $2,420.00         $1,936.00       $1,936.00         $0.00          $0.00         $0.00
                                                             Trustee Fees
         for benefitl of Leiderman
         Shelomith, P.A
         2699 Stirling Rs # C401
         Ft Lauderdale FL 33312
Claim Notes: Original Case #08-19029 Claim #ATTNYSpecial Conflicts Counsel 9/15/09                                                                                                                      1st
                Interim compensation ECF# 1409 Order 7/16/13
        JASON S. MASER AND                 11/13/2008 Special Counsel for      Allowed    3210-600                               $0.00       $12,048.40        $12,048.40      $12,048.40         $0.00          $0.00         $0.00
        VER PLOEG & LUMPKIN                               Trustee Fees
         Ver Ploeg & Lumpkin, P.A.
         100 S.E. Second Street, Thirtieth
         Floor
         Miami FL 33131-2151
Claim Notes: Original Case #08-19029 Claim #SPECIALCPer order interim fees and expenses ECF# 1184 8/15/11.
                Filed voluntary reduction of fees for final $2,012.10 holdback
        ALAN LANDSBERG                     11/13/2008 Special Counsel for      Allowed    3210-600                               $0.00             $0.00        $8,000.00       $8,000.00         $0.00          $0.00         $0.00
                                                          Trustee Fees
         Bunnell Woulfe, et al, One
         Financial Pl
         100 SE Third Ave. 9th Floor
         Ft Lauderdale FL 33394
Claim Notes: Original Case #08-19029 Claim #SPECIALEmploy CP# 607To pay commision CP# 776
    (36)FLORIDA HEALTH LAW          07/17/2008 Special Counsel for                      Disallowed        3210-600               $0.00       $16,450.85              $0.00     $10,000.00         $0.00          $0.00         $0.00
        CENTER LLC                                Trustee Fees
         3501 S University Dr #10
         Davie FL 33328
Claim Notes: Per Order DE#608 Fee was capped at $10,000.

                Original Case #08-19036 Claim #13501 S University Dr #10Davie, FL 33328--------------------------------------------------------------------------------* * *
  DE95  FLORIDA HEALTH LAW               11/13/2008 Special Counsel for         Allowed        3210-600                    $0.00         $11,323.08           $11,323.08       $11,323.08         $0.00          $0.00         $0.00
     1  CENTER                                       Trustee Fees
         3501 S University Drive
         Suite 10
         Davie FL 33328
Claim Notes: Original Case #08-19029 Claim #DE951DE#951
   1(73)US TRUSTEE'S                  01/16/2009             U.S. Trustee                 Allowed         2950-000               $0.00          $650.89           $650.89           $0.00         $0.00          $0.00       $650.89
        PAYMENT CENTER                                       Quarterly Fees
Claim Notes: Original Case #08-19073 Claim #1
                                                           Case 08-19029-LMI                    Doc 1541            Filed 04/22/21             Page 558 of 635
                                                                                                 CLAIM ANALYSIS REPORT                                                          Page No: 9                Exhibit C


   Case No.                        08-19029-LMI                                                                                                              Trustee Name:              Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                           Date:                      3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name            Claim            Claim Class            Claim         Uniform         Scheduled          Claim            Amount           Amount         Interest         Tax            Net
  No.:                                         Date                                    Status       Tran Code         Amount           Amount            Allowed           Paid                                       Remaining
                                                                                                                                                                                                                       Balance

   2(44)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00              $975.89              $975.89               $0.00         $0.00          $0.00       $975.89
        PAYMENT CENTER                           Quarterly Fees
         51 SW 1 Ave., Room 1204
         Miami FL 33130-1669
Claim Notes: Original Case #08-19044 Claim #251 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
   2(50)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00           $1,625.89             $1,625.89               $0.00         $0.00          $0.00     $1,625.89
        PAYMENT CENTER                           Quarterly Fees
Claim Notes: Original Case #08-19050 Claim #251 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
   2(58)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00              $650.89              $650.89               $0.00         $0.00          $0.00       $650.89
        PAYMENT CENTER                           Quarterly Fees
Claim Notes: Original Case #08-19058 Claim #251 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
   2(64)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00           $1,625.89             $1,625.89               $0.00         $0.00          $0.00     $1,625.89
        PAYMENT CENTER                           Quarterly Fees
Claim Notes: Original Case #08-19064 Claim #251 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
   3(39)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00           $1,300.89             $1,300.89               $0.00         $0.00          $0.00     $1,300.89
        PAYMENT CENTER                           Quarterly Fees
Claim Notes: Original Case #08-19039 Claim #351 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
   3(68)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00              $975.89              $975.89               $0.00         $0.00          $0.00       $975.89
        PAYMENT CENTER                           Quarterly Fees
Claim Notes: Original Case #08-19068 Claim #351 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
   5(71)US TRUSTEE'S                  01/16/2009 U.S. Trustee             Allowed      2950-000                   $0.00           $1,300.89             $1,300.89               $0.00         $0.00          $0.00     $1,300.89
        PAYMENT CENTER                           Quarterly Fees
         51 SW 1 Ave., Room 1204
         Miami FL 33130-1669
Claim Notes: Original Case #08-19071 Claim #551 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
 10(36) US TRUSTEE'S                  01/16/2009 U.S. Trustee            Allowed       2950-000                   $0.00           $9,750.89            $9,750.89                $0.00         $0.00          $0.00     $9,750.89
        PAYMENT CENTER                            Quarterly Fees
Claim Notes: Original Case #08-19036 Claim #1051 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
 13(53) US TRUSTEE'S                  01/16/2009 U.S. Trustee            Allowed       2950-000                   $0.00           $9,750.89            $9,750.89                $0.00         $0.00          $0.00     $9,750.89
        PAYMENT CENTER                            Quarterly Fees
         51 SW 1 Ave., Room 1204
         Miami FL 33130-1669
Claim Notes: Original Case #08-19053 Claim #1351 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
 26(29) US TRUSTEE'S                  01/16/2009 U.S. Trustee            Allowed       2950-000                   $0.00           $2,600.89            $2,600.89                $0.00         $0.00          $0.00     $2,600.89
        PAYMENT CENTER                            Quarterly Fees
Claim Notes: Original Case #08-19029 Claim #2651 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *

                  NOT THIS CLAIM ref 1197, 1243 Order sustaining objection to claim
                                                              Case 08-19029-LMI                      Doc 1541             Filed 04/22/21              Page 559 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                               Page No: 10               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                     Trustee Name:                Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                  Date:                        3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name               Claim            Claim Class              Claim         Uniform          Scheduled           Claim            Amount            Amount           Interest         Tax            Net
  No.:                                            Date                                      Status       Tran Code          Amount            Amount            Allowed            Paid                                         Remaining
                                                                                                                                                                                                                                 Balance

 29(26) US TRUSTEE'S                           05/19/2020    U.S. Trustee                 Allowed         2950-000                $0.00         $2,600.89         $2,600.89               $0.00         $0.00          $0.00     $2,600.89
        PAYMENT CENTER                                       Quarterly Fees
Claim Notes: Case 29; Claim 26
 29(47) US TRUSTEE'S                  01/16/2009 U.S. Trustee            Allowed       2950-000                   $0.00           $9,750.89            $9,750.89                          $0.00         $0.00          $0.00     $9,750.89
        PAYMENT CENTER                            Quarterly Fees
         51 SW 1 Ave., Room 1204
         Miami FL 33130-1669
Claim Notes: Original Case #08-19047 Claim #2951 SW 1 Ave., Room 1204Miami, FL 331301669--------------------------------------------------------------------------------* * *
 62(16)    US TRUSTEE'S                        05/19/2020    U.S. Trustee                 Allowed         2950-000                $0.00         $9,750.89         $9,750.89               $0.00         $0.00          $0.00     $9,750.89
           PAYMENT CENTER                                    Quarterly Fees
 69(10)    US TRUSTEE'S                        05/19/2020    U.S. Trustee                 Allowed         2950-000                $0.00         $6,825.89         $6,825.89               $0.00         $0.00          $0.00     $6,825.89
           PAYMENT CENTER                                    Quarterly Fees
   6(29)   MIAMI-DADE COUNTY                   07/28/2008    Real                        Withdrawn         4110-000               $0.00       $87,017.66              $0.00               $0.00         $0.00          $0.00         $0.00
           TAX COLLECTOR                                     Estate---Consensual
                                                             Liens (mortgages,
                                                             deeds of trust, PMSI)
         Attn. Bankruptcy Para-Legal Unit
         140 West Flagler Street, Suite
         1403
         Miami FL 33130
Claim Notes: Per ECF 1353 and 1205
                Original Case #08-19029 Claim #6
                Attn. Bankruptcy Para-Legal Unit140 West Flagler Street, Suite 1403Miami, FL 33130--------------------------------------------------------------------------------* * *

                   Ref: 1191, 1205, 1217, 1353 notice of withdrawal dated 01-17-2013
                                                              Case 08-19029-LMI                     Doc 1541             Filed 04/22/21              Page 560 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                              Page No: 11                 Exhibit C


   Case No.                         08-19029-LMI                                                                                                                   Trustee Name:                  Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                Date:                          3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim          Uniform         Scheduled           Claim            Amount            Amount            Interest         Tax            Net
  No.:                                           Date                                      Status        Tran Code         Amount            Amount            Allowed            Paid                                          Remaining
                                                                                                                                                                                                                                 Balance

  13S(2    CITICORP VENDOR                     10/22/2008    Real                       Disallowed        4110-000               $0.00       $40,000.00              $0.00             $0.00            $0.00          $0.00         $0.00
     9)    FINANCE, INC.                                     Estate---Consensual
                                                             Liens (mortgages,
                                                             deeds of trust, PMSI)
         c/o Matthew G. Krause, Esq.,Eric
         B.
         Zwiebel, P.A.,8751 West
         Broward Blvd., S
         Plantation FL 33324
Claim Notes: ECF 1216
                Original Case #08-19029 Claim #13S
                c/o Matthew G. Krause, Esq.Eric B. Zwiebel, P.A.,8751 West Broward Blvd., Suite 100Plantation, FL 33324--------------------------------------------------------------------------------* * *

                   ref 1193, 1197, 1216, 1243 Order sustaining objection

                Ref 1216:
                ORDERED that:
                1. The Objection to claim number 13-1 filed by Citicorp. Vendor Finance, Inc. (the
                “Claim”) is SUSTAINED.
                2. The Claim is DISALLOWED in its entirety.
 31(29) MIAMI-DADE COUNTY                 03/17/2009 Real                         Withdrawn        4110-000                $0.00         $86,889.69                  $0.00              $0.00           $0.00          $0.00         $0.00
        TAX COLLECTOR                                  Estate---Consensual
                                                       Liens (mortgages,
                                                       deeds of trust, PMSI)
         Attn. Bankruptcy Para-Legal Unit
         140 West Flagler Street, Suite
         1403
         Miami FL 33130
Claim Notes: ECF 1353
                Original Case #08-19029 Claim #31
                Attn. Bankruptcy Para-Legal Unit140 West Flagler Street, Suite 1403Miami, FL 33130--------------------------------------------------------------------------------* * *

                   ref 1329, 1345, 1353 notice to withdraw
                                                      Case 08-19029-LMI              Doc 1541      Filed 04/22/21     Page 561 of 635
                                                                                     CLAIM ANALYSIS REPORT                                        Page No: 12               Exhibit C


  Case No.                      08-19029-LMI                                                                                    Trustee Name:             Kenneth A. Welt
  Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                 Date:                     3/4/2021
  Claims Bar Date:              03/17/2009

 Claim               Creditor Name         Claim          Claim Class      Claim        Uniform    Scheduled     Claim       Amount        Amount          Interest         Tax            Net
  No.:                                     Date                            Status      Tran Code    Amount      Amount       Allowed        Paid                                        Remaining
                                                                                                                                                                                         Balance

        TRANSWESTERN                    11/06/2008   Other Prior Chapter   Allowed     6990-000         $0.00   $11,895.92   $11,895.92           $0.00         $0.00          $0.00     $11,895.92
        DOUGLAS ENTRANCE,                            Administrative
        LLC                                          Expenses
         c/o Paul J. Keenan, Jr.,
         Esq.,Greenberg
         Traurig, P.A.,1221 Brickell
         Avenue
         Miami FL 33131
Claim Notes: Per DE#819
          ANTHONY VITALE                11/13/2008   Other Prior Chapter   Allowed     6990-000         $0.00     $423.39      $423.39          $423.39         $0.00          $0.00         $0.00
                                                     Administrative
                                                     Expenses
         2333 Brickell Avenue
         Suite A
         Miami FL 33129-2497
Claim Notes: Original Case #08-19029 Claim #2 - DE#684
        STEVEN F. MERANDI,              03/17/2009   Other Prior Chapter   Allowed     6990-000         $0.00   $28,130.00        $0.00           $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                          Administrative
        RADIOLOGY                                    Expenses
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Per DE 799 / DE 1095
          GE WALKER                     07/24/2008   Other Prior Chapter   Allowed     6990-000         $0.00   $57,455.03        $0.00           $0.00         $0.00          $0.00         $0.00
                                                     Administrative
                                                     Expenses
         POB 850001
         Orlando FL 32885
Claim Notes: Per DE#816 / DE#1101
          ZYLOMED                       10/30/2008   Other Prior Chapter   Allowed     6990-000         $0.00   $10,837.75   $10,837.75           $0.00         $0.00          $0.00    $10,837.75
          CORPORATION                                Administrative
                                                     Expenses
         Nagin Gallop & Figueredo PA,c/o
         H James
         Montalvo,18001 Old Cutler
         Road,Suite 556
         Miami FL 33157
Claim Notes: Per DE#817
                                                     Case 08-19029-LMI              Doc 1541      Filed 04/22/21      Page 562 of 635
                                                                                    CLAIM ANALYSIS REPORT                                        Page No: 13               Exhibit C


  Case No.                      08-19029-LMI                                                                                     Trustee Name:           Kenneth A. Welt
  Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                  Date:                   3/4/2021
  Claims Bar Date:              03/17/2009

 Claim               Creditor Name       Claim           Claim Class      Claim        Uniform    Scheduled     Claim        Amount         Amount        Interest         Tax            Net
  No.:                                   Date                             Status      Tran Code    Amount      Amount        Allowed         Paid                                      Remaining
                                                                                                                                                                                        Balance

         DIGITAL RADIOLOGY             12/18/2020   Other Prior Chapter   Allowed     6990-000         $0.00    $64,725.00    $64,725.00         $0.00         $0.00          $0.00     $64,725.00
         INC                                        Administrative
                                                    Expenses
Claim Notes:   DE#814
         ANTHONY VITALE                03/02/2021   Other Prior Chapter   Allowed     6990-000         $0.00     $1,056.61     $1,056.61         $0.00         $0.00          $0.00      $1,056.61
                                                    Administrative
                                                    Expenses
         2333 Brickell Ave
         Suite A
         Miami FL 33129
Claim Notes: Original Case #08-19029 Claim #2 - DE#684
         FLORIDA HEALTH LAW            03/02/2021   Other Prior Chapter   Allowed     6990-000         $0.00    $15,780.38    $15,780.38         $0.00         $0.00          $0.00     $15,780.38
         CENTER                                     Administrative
                                                    Expenses
         3501 S. University Dr.
         Suite 10
         Davie FL 33328
Claim Notes: Original Case #08-19029 Claim #DE681DE# 681
         KLUGER, PERETZ,               03/02/2021   Other Prior Chapter   Allowed     6990-000         $0.00    $50,284.74    $50,284.74         $0.00         $0.00          $0.00     $50,284.74
         KAPLAN & BERLIN P.L.                       Administrative
                                                    Expenses
         201 S. Biscayne Blvd.
         Suite 1700
         Miami FL 33131
Claim Notes: Original Case #08-19029 Claim #DE680
         TRENWITH SECURITIES           03/02/2021  Other Prior Chapter    Allowed     6990-000         $0.00   $199,960.00   $199,960.00         $0.00         $0.00          $0.00    $199,960.00
                                                   Administrative
                                                   Expenses
Claim Notes:   Original Case #08-19029 Claim #DE680
         MED-LAB SUPPLY                11/13/2008   Other Prior Chapter   Allowed     6990-000         $0.00    $40,000.00         $0.00         $0.00         $0.00          $0.00          $0.00
         COMPANY, INC.                              Administrative
                                                    Expenses
         c/o Kozyak Tropin &
         Throckmorton, P.A.
         2525 Ponce de Leon
         Boulevard,9th Floor
         Coral Gables FL 33134
Claim Notes: DE#406 / DE#1044
                                                      Case 08-19029-LMI               Doc 1541       Filed 04/22/21     Page 563 of 635
                                                                                        CLAIM ANALYSIS REPORT                                       Page No: 14               Exhibit C


  Case No.                      08-19029-LMI                                                                                      Trustee Name:             Kenneth A. Welt
  Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                   Date:                     3/4/2021
  Claims Bar Date:              03/17/2009

 Claim               Creditor Name        Claim           Claim Class        Claim        Uniform    Scheduled     Claim       Amount        Amount          Interest         Tax            Net
  No.:                                    Date                               Status      Tran Code    Amount      Amount       Allowed        Paid                                        Remaining
                                                                                                                                                                                           Balance

    DE   TRENWITH SECURITIES            11/13/2008  Other Prior Chapter     Allowed       6990-000        $0.00   $51,377.26   $51,377.26    $51,377.26           $0.00          $0.00         $0.00
                                                    Administrative
                                                    Expenses
Claim Notes:    Original Case #08-19029 Claim #DE669 DE#800
  DE68   KLUGER, PERETZ,                11/13/2008   Other Prior Chapter    Allowed       6990-000        $0.00   $20,149.56   $20,149.56    $20,149.56           $0.00          $0.00         $0.00
     0   KAPLAN, & BERLIN P.L.                       Administrative
                                                     Expenses
         201 S. Biscayne Blvd
         Suite 1700
         Miami FL 33131
Claim Notes: Original Case #08-19029 Claim #DE680
  DE68   FLORIDA HEALTH LAW             11/13/2008   Other Prior Chapter    Allowed       6990-000        $0.00    $6,323.35    $6,323.35     $6,323.35           $0.00          $0.00         $0.00
     1   CENTER                                      Administrative
                                                     Expenses
         3501 S University Drive
         Suite 10
         Davie FL 33328
Claim Notes: Original Case #08-19029 Claim #DE681DE# 681
  DE68   FRANK WEINBERG &               11/13/2008   Other Prior Chapter   Disallowed     6990-000        $0.00   $82,864.11        $0.00    $23,705.43           $0.00          $0.00         $0.00
     2   BLACK, P.L.                                 Administrative
                                                     Expenses
         7805 S.W. 6th Court
         Plantation FL 33324
Claim Notes: Original Case #08-19029 Claim #DE682 / #1426
  DE68   VALERIO & RAIMONDI             11/13/2008   Other Prior Chapter    Allowed       6990-000        $0.00    $1,222.75    $1,222.75         $355.52         $0.00          $0.00       $867.23
     3                                               Administrative
                                                     Expenses
         1300 Jericho Turnpike
         New Hyde Park NY 11040
Claim Notes: Original Case #08-19029 Claim #DE683 / DE#1119
  DE69   LAW OFFICE OF                  11/13/2008   Other Prior Chapter    Allowed       6990-000        $0.00   $34,275.08   $34,275.08    $34,275.08           $0.00          $0.00         $0.00
     2   PATRICK SCOTT                               Administrative
                                                     Expenses
         111 Southeast 12th Street
         Suite B
         Fort Lauderdale FL 33316
Claim Notes: Original Case #08-19029 Claim #DE692
                                                             Case 08-19029-LMI                      Doc 1541             Filed 04/22/21               Page 564 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                          Page No: 15               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                     Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                  Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim             Claim Class              Claim         Uniform          Scheduled            Claim            Amount          Amount       Interest         Tax            Net
  No.:                                          Date                                       Status       Tran Code          Amount             Amount            Allowed          Paid                                     Remaining
                                                                                                                                                                                                                           Balance

  DE69     LAW OFFICE OF                     03/01/2021     Other Prior Chapter          Allowed          6990-000               $0.00        $85,536.04        $79,642.04          $0.00         $0.00          $0.00    $79,642.04
     2     PATRICK SCOTT                                    Administrative
                                                            Expenses
         111 Southeast 12th Street
         Suite B
         Fort Lauderdale FL 33316
Claim Notes: Original Case #08-19029 Claim #DE692
   3(64)   FLORIDA DEPARTMENT                03/16/2009Other Prior Chapter       Allowed         6990-000                   $0.00             $350.00              $350.00          $0.00         $0.00          $0.00       $350.00
           OF REVENUE                                  Administrative
                                                       Expenses
Claim Notes:      Original Case #08-19044 Claim #3P.O. Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
   3(73)   WILLIAM I GANZ                    03/10/2009     Other Prior Chapter          Allowed          6990-000               $0.00        $18,205.00        $27,700.37          $0.00         $0.00          $0.00    $27,700.37
                                                            Administrative
                                                            Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Per DE# 1362 Original Case #08-19073 Claim #3
   4(39)   FLORIDA DEPARTMENT                03/16/2009Other Prior Chapter       Allowed         6990-000                   $0.00             $600.00              $600.00          $0.00         $0.00          $0.00       $600.00
           OF REVENUE                                  Administrative
                                                       Expenses
Claim Notes:      Original Case #08-19039 Claim #4P.O. Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
   4(44)   FLORIDA DEPARTMENT                03/17/2009     Other Prior Chapter          Allowed          6990-000               $0.00           $350.00           $350.00          $0.00         $0.00          $0.00       $350.00
           OF REVENUE                                       Administrative
                                                            Expenses
         OGC Bankruptcy Section
         Post Office Box 6668
         Tallahassee FL 32314-6668
Claim Notes: Original Case #08-19044 Claim #4OGC Bankruptcy SectionPost Office Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
   4(50)   FLORIDA DEPARTMENT                03/16/2009Other Prior Chapter       Allowed         6990-000                   $0.00             $350.00              $350.00          $0.00         $0.00          $0.00       $350.00
           OF REVENUE                                  Administrative
                                                       Expenses
Claim Notes:      Original Case #08-19050 Claim #4P.O. Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
   4(66)   SJ DEPRIMA MD                     07/29/2008     Other Prior Chapter          Allowed          6990-000               $0.00         $4,090.00         $3,260.00          $0.00         $0.00          $0.00     $3,260.00
           RADIOLOGY PA                                     Administrative
                                                            Expenses
         430 Rovino Ave
         Coral Gables FL 33156
Claim Notes: DE #1344 Original Case #08-19066 Claim #4430 Rovino AveCoral Gables, FL 33156
                                                              Case 08-19029-LMI                      Doc 1541             Filed 04/22/21               Page 565 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                          Page No: 16               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                     Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                  Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform          Scheduled            Claim            Amount          Amount       Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code          Amount             Amount            Allowed          Paid                                     Remaining
                                                                                                                                                                                                                            Balance

   6(64)   BRIAN J. MURPHY,                   03/17/2009     Other Prior Chapter          Allowed          6990-000               $0.00        $92,785.00        $92,785.00          $0.00         $0.00          $0.00    $92,785.00
           M.D., P.A.                                        Administrative
                                                             Expenses
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Per Order DE 798
   6(68)   FLORIDA DEPARTMENT                 03/16/2009Other Prior Chapter       Allowed         6990-000                   $0.00             $100.00              $100.00          $0.00         $0.00          $0.00       $100.00
           OF REVENUE                                   Administrative
                                                        Expenses
Claim Notes:       Original Case #08-19068 Claim #6P.O. Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
   6(71)   FLORIDA DEPARTMENT                 09/22/2008     Other Prior Chapter          Allowed          6990-000               $0.00         $1,569.54         $1,569.54          $0.00         $0.00          $0.00     $1,569.54
           OF REVENUE                                        Administrative
                                                             Expenses
         Post Office Box 6668
         Tallahassee FL 32314-6668
Claim Notes: Original Case #08-19071 Claim #2Post Office Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
   7(66)   ALL STATE                          09/03/2008     Other Prior Chapter          Allowed          6990-000               $0.00           $240.00           $240.00          $0.00         $0.00          $0.00       $240.00
           TRANSPORTATION INC                                Administrative
                                                             Expenses
         c/o Borgognoni & Gutierrez LLP
         2665 S Bayshore Dr #701
         Miami FL 33133
Claim Notes: Per DE 1344
                Original Case #08-19066 Claim #7c/o Borgognoni & Gutierrez LLP2665 S Bayshore Dr #701Miami, FL 33133--------------------------------------------------------------------------------* * *
  7(68) COMPLETE CARE                    03/17/2009 Other Prior Chapter      Disallowed     6990-000                  $0.00           $4,006.25                 $0.00               $0.00          $0.00          $0.00         $0.00
        CENTER OF MIAMI INC                          Administrative
                                                     Expenses
         1301 Ponce de leon Blvd
         Coral Gables FL 33134
Claim Notes: Original Case #08-19068 Claim #71301 Ponce de leon BlvdCoral Gables, FL 33134--------------------------------------------------------------------------------* * * Disallowed per docket 1345
                                                             Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 566 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                         Page No: 17                    Exhibit C


   Case No.                         08-19029-LMI                                                                                                                  Trustee Name:             Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date:                     3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount           Amount         Interest            Tax            Net
  No.:                                           Date                                     Status       Tran Code         Amount            Amount            Allowed           Paid                                          Remaining
                                                                                                                                                                                                                              Balance

   8(36)   IKON OFFICE                        11/13/2008    Other Prior Chapter        Disallowed       6990-000               $0.00           $514.22             $0.00          $0.00           $0.00             $0.00         $0.00
           SOLUTIONS                                        Administrative
                                                            Expenses
         Account Receivalbe Center
         3920 Arkwright Rd #400
         Macon GA 31210
Claim Notes: Per DE#1515
               Original Case #08-19036 Claim #8U-206/15/2009 Amendment 8-2 imported by GAIL; original claim overwritten--------------------------------------------------------------------------------Account
               Receivalbe Center3920 Arkwright Rd #400Ma

                Disallowed per Docket 1515
   8(53)   PALM BEACH PIZZA              05/31/2020         Other Prior Chapter          Allowed        6990-000               $0.00         $3,275.44           $678.94          $0.00           $0.00             $0.00       $678.94
           LLC                                              Administrative
                                                            Expenses
         P.O. Box 6577
         Lake Worth FL 33466
Claim Notes: Per DE#1371
   8(68)   IVAN CARRASQUILLA                  03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00           $125.00           $125.00          $0.00           $0.00             $0.00       $125.00
           MD                                               Administrative
                                                            Expenses
         1110 Pizarro St
         Coral Gables FL 33134
Claim Notes: Original Case #08-19068 Claim #81110 Pizarro StCoral Gables, FL 33134--------------------------------------------------------------------------------* * *
   9(68)   PRIMECARE OF CORAL                 03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00         $1,041.67         $1,041.67          $0.00           $0.00             $0.00     $1,041.67
           GABLES                                           Administrative
                                                            Expenses
         299 Alhambra Circle
         Coral Gables FL 33134
Claim Notes: Original Case #08-19068 Claim #9299 Alhambra CircleCoral Gables, FL 33134--------------------------------------------------------------------------------* * *
 11(62)    JULES COHEN MD                     11/24/2008    Other Prior Chapter          Allowed        6990-000               $0.00         $5,380.75         $5,380.75          $0.00           $0.00             $0.00     $5,380.75
                                                            Administrative
                                                            Expenses
         829 N Southlake Dr
         Hollywood FL 33019
Claim Notes: Original Case #08-19062 Claim #11829 N Southlake DrHollywood, FL 33019--------------------------------------------------------------------------------* * *
 11(69)    STEPHEN KOCH MD                    03/19/2009    Other Prior Chapter          Allowed        6990-000               $0.00         $3,970.80         $3,970.80          $0.00           $0.00             $0.00     $3,970.80
                                                            Administrative
                                                            Expenses
            FL
Claim Notes:       Per DE#1370
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 567 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 18               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:              Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                      3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim           Amount           Amount          Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount           Allowed           Paid                                        Remaining
                                                                                                                                                                                                                          Balance

 13(47)    MALLINCKRODT INC                  08/19/2008    Other Prior Chapter          Allowed        6990-000               $0.00       $43,901.03             $0.00             $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         675 McDonnell Blvd
         Hazelwood MO 63042
Claim Notes: Per Order DE#813 / DE#1074
 13(66)    STEPHEN KOCH MD                   02/26/2009    Other Prior Chapter          Allowed        6990-000               $0.00        $2,160.00         $2,160.00             $0.00         $0.00          $0.00     $2,160.00
                                                           Administrative
                                                           Expenses
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19066 Claim #1360 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
 13(69)    KISHOR KARIA                      03/19/2009    Other Prior Chapter          Allowed        6990-000               $0.00          $281.25           $281.25             $0.00         $0.00          $0.00       $281.25
                                                           Administrative
                                                           Expenses
         10011 Pines Blvd #106
         Pembroke Pines FL 33024
Claim Notes: Original Case #08-19069 Claim #3410011 Pines Blvd #106Pembroke Pines, FL 33024--------------------------------------------------------------------------------* * *
 14(69)    ROBERT TOMCHIK MD                 03/16/2009    Other Prior Chapter          Allowed        6990-000               $0.00        $2,275.00         $2,275.00             $0.00         $0.00          $0.00     $2,275.00
                                                           Administrative
                                                           Expenses
         18475 Miramar Pkwy
         Miramar FL 33029
Claim Notes: Original Case #08-19069 Claim #1418475 Miramar PkwyMiramar, FL 33029--------------------------------------------------------------------------------* * *
 15(66)    SJ DEPRIMA MD                     03/12/2009    Other Prior Chapter          Allowed        6990-000               $0.00       $12,080.00        $12,080.00             $0.00         $0.00          $0.00    $12,080.00
           RADIOLOGY PA                                    Administrative
                                                           Expenses
         30 Rovino Ave
         Coral Gables FL 33156
Claim Notes: Original Case #08-19066 Claim #1530 Rovino AveCoral Gables, FL 33156--------------------------------------------------------------------------------* * *
 15(69)    GONZALO J IRAVEDRA                 11/06/2019   Other Prior Chapter          Allowed        6990-000               $0.00        $9,000.00         $9,000.00             $0.00         $0.00          $0.00     $9,000.00
           PA                                              Administrative
                                                           Expenses
         15841 Pines Blvd #395
         Pembroke Pines FL 33027
Claim Notes: DE# 1344
                                                            Case 08-19029-LMI                     Doc 1541            Filed 04/22/21             Page 568 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                       Page No: 19               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled          Claim            Amount          Amount       Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount           Amount            Allowed          Paid                                     Remaining
                                                                                                                                                                                                                      Balance

 16(66)    WILLIAM GANZ MD                   03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00          $145.00             $0.00         $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19066 Claim #164333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
                Disallowed per docket 1362
 16(69) JOEL GORDON MD                   03/17/2009 Other Prior Chapter      Allowed         6990-000                   $0.00           $1,250.00            $1,250.00         $0.00         $0.00          $0.00     $1,250.00
                                                    Administrative
                                                    Expenses
         424 Country Club Dr
         Atlantis FL 33462
Claim Notes: Original Case #08-19069 Claim #16424 Country Club DrAtlantis, FL 33462--------------------------------------------------------------------------------* * *
 17(66)    WILLIAM GANZ MD                   03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00        $1,575.00             $0.00         $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19066 Claim #174333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
               Disallowed per docket 1362
 17(69) JEFFREY SUTTON MD               03/17/2009 Other Prior Chapter      Allowed         6990-000                   $0.00              $105.00              $105.00         $0.00         $0.00          $0.00       $105.00
                                                   Administrative
                                                   Expenses
         9742 Via Verga St
         Lake Worth FL 33467
Claim Notes: Original Case #08-19069 Claim #179742 Via Verga StLake Worth, FL 33467--------------------------------------------------------------------------------* * *
 18(53)    STEPHEN KOCH MD                   02/26/2009    Other Prior Chapter         Allowed         6990-000               $0.00        $3,045.00        $3,045.00          $0.00         $0.00          $0.00     $3,045.00
                                                           Administrative
                                                           Expenses
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19069 Claim #1260 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
 18(69)    JOAQUIN MENDEZ MD                 03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00       $10,200.00       $10,200.00          $0.00         $0.00          $0.00    $10,200.00
           PA                                              Administrative
                                                           Expenses
         5050 SW 151 Terr
         Miramar FL 33027
Claim Notes: Original Case #08-19069 Claim #185050 SW 151 TerrMiramar, FL 33027--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 569 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 20               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                    Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim           Amount             Amount        Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount           Allowed             Paid                                      Remaining
                                                                                                                                                                                                                          Balance

 19(62)    AC & S                            01/28/2009    Other Prior Chapter        Disallowed       6990-000               $0.00        $1,948.00                $0.00          $0.00         $0.00          $0.00         $0.00
           TRANSPORTATION                                  Administrative
                                                           Expenses
         16275 SW 88 St #126
         Miami FL 33196
Claim Notes: DE 1352
               Original Case #08-19062 Claim #1916275 SW 88 St #126Miami, FL 33196--------------------------------------------------------------------------------* * *
               Disallowed per docket 1352
 19(66) WILLIAM GANZ MD                 03/10/2009 Other Prior Chapter     Disallowed       6990-000                    $0.00           $1,575.00                 $0.00            $0.00         $0.00          $0.00         $0.00
                                                   Administrative
                                                   Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19066 Claim #194333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
               Disallowed per docket 1362
 19(69) KISHOR KARIA                    03/17/2009 Other Prior Chapter      Allowed         6990-000                    $0.00           $1,125.00            $1,125.00             $0.00         $0.00          $0.00     $1,125.00
                                                   Administrative
                                                   Expenses
         10011 Pines Blvd #106
         Pembroke Pines FL 33024
Claim Notes: Original Case #08-19069 Claim #1910011 Pines Blvd #106Pembroke Pines, FL 33024--------------------------------------------------------------------------------* * *
 21(53)    FELIX ELPEDES                     03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00           $75.00               $75.00          $0.00         $0.00          $0.00        $75.00
                                                           Administrative
                                                           Expenses
         3199 Lake Worth Rd #B4
         Lake Worth FL 33461
Claim Notes: Original Case #08-19053 Claim #213199 Lake Worth Rd #B4Lake Worth, FL 33461--------------------------------------------------------------------------------* * *
 21(69)    DHIRAJ PATEL MD                   03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00          $712.50           $712.50             $0.00         $0.00          $0.00       $712.50
                                                           Administrative
                                                           Expenses
         15056 SW 33 St
         Davie FL 33331
Claim Notes: Original Case #08-19069 Claim #2115056 SW 33 StDavie, FL 33331--------------------------------------------------------------------------------* * *
 22(53)    ISRAEL MACHIN, MD                 03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00          $525.00           $525.00             $0.00         $0.00          $0.00       $525.00
                                                           Administrative
                                                           Expenses
         13831 Geranium Pl
         Wellington FL 33414
Claim Notes: Original Case #08-19053 Claim #2213831 Geranium PlWellington, L 33414--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 570 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                         Page No: 21               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:             Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                     3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim             Claim Class            Claim          Uniform        Scheduled           Claim            Amount            Amount       Interest         Tax            Net
  No.:                                          Date                                     Status        Tran Code        Amount            Amount            Allowed            Paid                                     Remaining
                                                                                                                                                                                                                         Balance

 22(69)    WILLIAM I GANZ                     06/26/2020    Other Prior Chapter        Disallowed       6990-000               $0.00       $18,250.00             $0.00           $0.00         $0.00          $0.00         $0.00
                                                            Administrative
                                                            Expenses
Claim Notes:       Per DE#1362
 23(53)    TERRENCE COHEN, MD                 03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00          $175.00          $175.00            $0.00         $0.00          $0.00       $175.00
                                                            Administrative
                                                            Expenses
         4801 S Congress Ave #206
         Lake Worth FL 33461
Claim Notes: Original Case #08-19053 Claim #234801 S Congress Ave #206Lake Worth, FL 33461--------------------------------------------------------------------------------* * *
 23(69)    STEPHEN MORRIS MD                  03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00          $800.00          $800.00            $0.00         $0.00          $0.00       $800.00
                                                            Administrative
                                                            Expenses
         5430 Shady Oak Ln
         Ft Lauderdale FL 33312
Claim Notes: Original Case #08-19069 Claim #235430 Shady Oak LnFt Lauderdale, FL 33312--------------------------------------------------------------------------------* * *
 24(29)    NOEL ZUSMER MD PA                  12/29/2008    Other Prior Chapter        Disallowed       6990-000               $0.00       $29,925.00             $0.00           $0.00         $0.00          $0.00         $0.00
                                                            Administrative
                                                            Expenses
         9300 W Bay Harbor Dr #1B
         Bay Harbor Islands FL 33154
Claim Notes: DE#1359
               Original Case #08-19029 Claim #24
               9300 W Bay Harbor Dr #1BBay Harbor Islands, FL 33154

                ORDERED that:
                1. The Objection is SUSTAINED.
                2. The following claims are to be treated as specified below:
                THE CLAIM SHOULD BE STRICKEN AND DISALLOWED IN ITS ENTIRETY.
 24(53) JEROME VINCENTE MD                03/17/2009 Other Prior Chapter      Allowed          6990-000                   $0.00             $525.00              $525.00          $0.00         $0.00          $0.00       $525.00
                                                         Administrative
                                                         Expenses
         115 JFK Drive
         Atlantis FL 33414
Claim Notes: Original Case #08-19053 Claim #24115 JFK DriveAtlantis, FL 33414--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 571 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                            Page No: 22               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:               Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                       3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount          Amount           Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed          Paid                                         Remaining
                                                                                                                                                                                                                           Balance

 24(62)    AMERICAN HVAC-R                    11/06/2019   Other Prior Chapter          Allowed        6990-000               $0.00         $4,266.06        $2,395.60              $0.00         $0.00          $0.00     $2,395.60
           SERVICES                                        Administrative
                                                           Expenses
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Per DE#1344
 25(53)    ROBERT COLLINS MD                  03/17/2009   Other Prior Chapter          Allowed        6990-000               $0.00          $175.00           $175.00              $0.00         $0.00          $0.00       $175.00
                                                           Administrative
                                                           Expenses
         1630 S Congress Ave #200
         Palm Springs FL 33461
Claim Notes: Original Case #08-19053 Claim #251630 S Congress Ave #200Palm Springs, FL 33461--------------------------------------------------------------------------------* * *
 25(69)    MARK BEYLIN DPM                    03/17/2009   Other Prior Chapter          Allowed        6990-000               $0.00         $1,462.50        $1,462.50              $0.00         $0.00          $0.00     $1,462.50
                                                           Administrative
                                                           Expenses
         161 Opal Creek Dr
         Weston FL 33331
Claim Notes: Original Case #08-19069 Claim #25161 Opal Creek DrWeston, FL 33331--------------------------------------------------------------------------------* * *
 26(53)    JEFFREY SUTTON                     03/17/2009   Other Prior Chapter          Allowed        6990-000               $0.00       $17,595.00        $17,595.00              $0.00         $0.00          $0.00    $17,595.00
                                                           Administrative
                                                           Expenses
         9742 Via Verga St
         Lake Worth FL 33467
Claim Notes: Original Case #08-19053 Claim #269742 Via Verga StLake Worth, FL 33467--------------------------------------------------------------------------------* * *
 26(69)    STEVEN LINZER DO PA                03/17/2009   Other Prior Chapter          Allowed        6990-000               $0.00         $2,775.00        $2,775.00              $0.00         $0.00          $0.00     $2,775.00
                                                           Administrative
                                                           Expenses
         11011 Sheridan St #105
         Cooper City FL 33026
Claim Notes: Per DE#1377
 27(29)    SANTIAGO DE SOLO                   06/26/2020   Other Prior Chapter        Disallowed       6990-000               $0.00         $5,070.00            $0.00              $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
Claim Notes:       DE#1359
                                                             Case 08-19029-LMI                     Doc 1541            Filed 04/22/21               Page 572 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                            Page No: 23               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                     Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                  Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim            Claim Class             Claim          Uniform        Scheduled            Claim           Amount             Amount        Interest         Tax            Net
  No.:                                           Date                                     Status        Tran Code        Amount             Amount           Allowed             Paid                                      Remaining
                                                                                                                                                                                                                            Balance

 27(53)    GORDON GRENN                       03/17/2009    Other Prior Chapter          Allowed         6990-000               $0.00        $6,400.00         $6,400.00             $0.00         $0.00          $0.00     $6,400.00
                                                            Administrative
                                                            Expenses
         4002 Raulerson Dr
         Lake Worth FL 33463
Claim Notes: Original Case #08-19053 Claim #274002 Raulerson DrLake Worth, FL 33463--------------------------------------------------------------------------------* * *
 28(53)    RODOLFO TREJO MD                   03/17/2009    Other Prior Chapter          Allowed         6990-000               $0.00          $200.00           $200.00             $0.00         $0.00          $0.00       $200.00
                                                            Administrative
                                                            Expenses
         12353 SW 122 Ct
         Miami FL 33186
Claim Notes: Original Case #08-19053 Claim #2812353 SW 122 CtMiami, FL 33186--------------------------------------------------------------------------------* * *
 28(62)    STEPHEN KOCH MD                    02/26/2009    Other Prior Chapter          Allowed         6990-000               $0.00        $5,205.00         $5,205.00             $0.00         $0.00          $0.00     $5,205.00
                                                            Administrative
                                                            Expenses
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19062 Claim #2860 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
               PER DE#1369
 29(53) MUJAHED AHMED                 03/17/2009 Other Prior Chapter        Allowed        6990-000                    $0.00           $1,400.00            $1,400.00                $0.00         $0.00          $0.00     $1,400.00
                                                  Administrative
                                                  Expenses
         2669 Forest Hill Blvd
         West Palm Beach FL 33406
Claim Notes: Original Case #08-19053 Claim #292669 Forest Hill BlvdWest Palm Beach, FL 33406--------------------------------------------------------------------------------* * *
 30(53)    ARMANDO MARULL                     03/17/2009    Other Prior Chapter          Allowed         6990-000               $0.00        $7,400.00         $7,400.00             $0.00         $0.00          $0.00     $7,400.00
                                                            Administrative
                                                            Expenses
         15399 Estancia Ln
         Wellington FL 33344
Claim Notes: Original Case #08-19053 Claim #3015399 Estancia LnWellington, FL 33344--------------------------------------------------------------------------------* * *
 30(69)    DAVID JURKOVICH                    03/19/2009    Other Prior Chapter          Allowed         6990-000               $0.00          $423.00           $423.00             $0.00         $0.00          $0.00       $423.00
                                                            Administrative
                                                            Expenses
         2 Fiesta Way
         Ft. Laud. FL 33301
Claim Notes: Original Case #08-19069 Claim #302 Fiesta WayFt. Laud., FL 33301--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                      Doc 1541             Filed 04/22/21               Page 573 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                          Page No: 24               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                     Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                  Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform          Scheduled           Claim             Amount         Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code          Amount            Amount             Allowed         Paid                                      Remaining
                                                                                                                                                                                                                            Balance

 31(53)    JOEL GORDON, MD                    03/17/2009     Other Prior Chapter          Allowed         6990-000                $0.00        $17,912.50        $17,912.50          $0.00         $0.00          $0.00    $17,912.50
                                                             Administrative
                                                             Expenses
         424 Country Club Dr
         Atlantis FL 33462
Claim Notes: Original Case #08-19053 Claim #31424 Country Club DrAtlantis, FL 33462--------------------------------------------------------------------------------* * *
 31(62)    MED-LAB                            05/27/2020     Other Prior Chapter          Allowed         6990-000                $0.00      $156,580.36               $0.00         $0.00         $0.00          $0.00         $0.00
                                                             Administrative
                                                             Expenses
Claim Notes:       Per DE#1345 / DE 1044
 31(69)    ROBERT TOMCHIK, MD                 03/19/2009     Other Prior Chapter         Disallowed       6990-000                $0.00         $2,275.00              $0.00         $0.00         $0.00          $0.00         $0.00
                                                             Administrative
                                                             Expenses
         18475 Miramar Pkwy
         Miramar FL 33029
Claim Notes: Original Case #08-19069 Claim #3118475 Miramar PkwyMiramar, FL 33029--------------------------------------------------------------------------------* * * Disallowed per docket 1352
 32(47)    AMERICAN HVAC-R                    02/13/2009     Other Prior Chapter          Allowed         6990-000                $0.00           $705.00           $705.00          $0.00         $0.00          $0.00       $705.00
           SERVICES                                          Administrative
                                                             Expenses
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: ECF 1344

                   Original Case #08-19047 Claim #32POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *

               Updated Amount allowed per Docket 1344
 32(53) MARIA LOPEZ                   03/17/2009 Other Prior Chapter        Allowed        6990-000                   $0.00              $600.00              $600.00                $0.00         $0.00          $0.00       $600.00
                                                   Administrative
                                                   Expenses
         2205 Soundings Ct
         Green Acres FL 33413
Claim Notes: Original Case #08-19053 Claim #322205 Soundings CtGreen Acres, FL 33413--------------------------------------------------------------------------------* * *
 32(62)    JOAQUIN MENDEZ MD                  03/17/2009     Other Prior Chapter          Allowed         6990-000                $0.00         $4,200.00         $4,200.00          $0.00         $0.00          $0.00     $4,200.00
           PA                                                Administrative
                                                             Expenses
         5050 SW 151 Terr
         Miramar FL 33027
Claim Notes: Original Case #08-19062 Claim #325050 SW 151 TerrMiramar, FL 33027--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 574 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                            Page No: 25               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:               Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                       3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim           Amount             Amount         Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount           Allowed             Paid                                       Remaining
                                                                                                                                                                                                                           Balance

 32(69)    STEPHEN MORRIS MD                 03/19/2009    Other Prior Chapter        Disallowed       6990-000               $0.00          $800.00             $0.00              $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         5430 Shady Oak Ln
         Ft Lauderdale FL 33312
Claim Notes: Original Case #08-19069 Claim #325430 Shady Oak LnFt Lauderdale, FL 33312--------------------------------------------------------------------------------* * *
                Disallowed per docket 1352
 33(47) RALPH MARCUS D.O.                02/17/2009 Other Prior Chapter    Allowed        6990-000                   $0.00            $8,018.75            $8,018.75                $0.00         $0.00          $0.00     $8,018.75
                                                    Administrative
                                                    Expenses
         10025 SW 94 Ct
         Miami FL 33176
Claim Notes: DE# 1368
 33(53)    TODD WELLIVER                     03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00        $2,187.50         $2,187.50              $0.00         $0.00          $0.00     $2,187.50
                                                           Administrative
                                                           Expenses
         10454 Polo Lake Dr West
         Wellington FL 33414
Claim Notes: Original Case #08-19053 Claim #3310454 Polo Lake Dr WestWellington, FL 33414--------------------------------------------------------------------------------* * *
 33(62)    ILIYA BEYLIN MD                   03/17/2009    Other Prior Chapter          Allowed        6990-000               $0.00        $3,881.25         $3,881.25              $0.00         $0.00          $0.00     $3,881.25
                                                           Administrative
                                                           Expenses
         934 NE 26 Ave
         Hallandale FL 33009
Claim Notes: Original Case #08-19062 Claim #33934 NE 26 AveHallandale, FL 33009--------------------------------------------------------------------------------* * *
 33(69)    JOSE TORRES                       03/19/2009    Other Prior Chapter          Allowed        6990-000               $0.00          $400.00           $400.00              $0.00         $0.00          $0.00       $400.00
                                                           Administrative
                                                           Expenses
         2213 N University Dr B
         Pembroke Pines FL 33024
Claim Notes: Original Case #08-19069 Claim #332213 N University Dr BPembroke Pines, FL 33024--------------------------------------------------------------------------------* * *
 34(47)    STEPHEN KOCH MD                   02/26/2009    Other Prior Chapter          Allowed        6990-000               $0.00        $1,620.00         $1,620.00              $0.00         $0.00          $0.00     $1,620.00
                                                           Administrative
                                                           Expenses
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19047 Claim #3460 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 575 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 26               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:               Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                       3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim         Uniform         Scheduled           Claim           Amount            Amount          Interest         Tax            Net
  No.:                                          Date                                    Status       Tran Code         Amount            Amount           Allowed            Paid                                        Remaining
                                                                                                                                                                                                                          Balance

 34(53)    KATHLEEN RATHBUN                  03/17/2009    Other Prior Chapter         Allowed         6990-000              $0.00        $6,006.25         $6,006.25              $0.00         $0.00          $0.00     $6,006.25
                                                           Administrative
                                                           Expenses
         788 Whippoorwill Way
         West Palm Beach FL 33411
Claim Notes: Original Case #08-19053 Claim #34788 Whippoorwill WayWest Palm Beach, FL 33411--------------------------------------------------------------------------------* * *
 34(62)    AROUND THE CLOCK                  03/17/2009    Other Prior Chapter        Disallowed       6990-000              $0.00       $14,075.00             $0.00              $0.00         $0.00          $0.00         $0.00
           MEDICAL CENTER                                  Administrative
                                                           Expenses
         5935 NW 12 Avenue
         Miami FL 33127
Claim Notes: Original Case #08-19062 Claim #345935 NW 12 AvenueMiami, FL 33127--------------------------------------------------------------------------------* * *
               Disallowed per docket 1348
 35(53) PEDRO SANCHEZ                   03/17/2009 Other Prior Chapter       Allowed       6990-000                  $0.00           $3,400.00            $3,400.00                $0.00         $0.00          $0.00     $3,400.00
                                                   Administrative
                                                   Expenses
         6685 Forrest Hill Blvd
         West Palm Beach FL 33413
Claim Notes: Original Case #08-19053 Claim #356685 Forrest Hill BlvdWest Palm Beach, FL 33413--------------------------------------------------------------------------------* * *
 35(62)    JULES COHEN MD                    03/17/2009    Other Prior Chapter        Disallowed       6990-000              $0.00        $5,043.75             $0.00              $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         829 N Southlake Dr
         Hollywood FL 33019
Claim Notes: Original Case #08-19062 Claim #35829 N Southlake DrHollywood, FL 33019--------------------------------------------------------------------------------* * *
               Disallowed per docket 1345
 36(47) JOHANN N. MARTENS               03/04/2009 Other Prior Chapter      Allowed         6990-000                   $0.00           $5,200.00            $5,200.00              $0.00         $0.00          $0.00     $5,200.00
        MD                                         Administrative
                                                   Expenses
         2917 Seminole Street
         Miami FL 33133
Claim Notes: Original Case #08-19047 Claim #362917 Seminole StreetMiami, FL 33133--------------------------------------------------------------------------------* * *
 36(62)    ENRIQUE GORIN                     03/17/2009    Other Prior Chapter         Allowed         6990-000              $0.00        $1,225.00         $1,225.00              $0.00         $0.00          $0.00     $1,225.00
                                                           Administrative
                                                           Expenses
         21131 NE 21 Pl
         N Miami Beach FL 33179
Claim Notes: Original Case #08-19062 Claim #3621131 NE 21 PlN Miami Beach, FL 33179--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21             Page 576 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                              Page No: 27               Exhibit C


   Case No.                        08-19029-LMI                                                                                                               Trustee Name:                  Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                            Date:                          3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim         Uniform         Scheduled          Claim            Amount             Amount           Interest         Tax            Net
  No.:                                          Date                                    Status       Tran Code         Amount           Amount            Allowed             Paid                                         Remaining
                                                                                                                                                                                                                            Balance

 37(47)    WILLIAM I GANZ                    03/10/2009    Other Prior Chapter       Disallowed       6990-000               $0.00       $33,244.00             $0.00                $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19047 Claim #374333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *

                Disallowed per docket 1362
 37(53)    MARC LEVINE, MD               03/17/2009        Other Prior Chapter         Allowed        6990-000               $0.00        $8,078.00        $8,078.00                 $0.00         $0.00          $0.00     $8,078.00
                                                           Administrative
                                                           Expenses
         7135 Brunswick Dr
         Boynton Bech FL 33437
Claim Notes: Original Case #08-19053 Claim #377135 Brunswick DrBoynton Bech, FL 33437--------------------------------------------------------------------------------* * *
 37(62)    JEROME REICH MD                   03/16/2009    Other Prior Chapter         Allowed        6990-000               $0.00           $55.00           $55.00                 $0.00         $0.00          $0.00        $55.00
                                                           Administrative
                                                           Expenses
         16800 NW 2 Ave #306
         North Miami Beach FL 33169
Claim Notes: Original Case #08-19062 Claim #3716800 NW 2 Ave #306North Miami Beach, FL 33169--------------------------------------------------------------------------------* * *
 38(53)    LEONARD SUKIENIK,                 03/17/2009    Other Prior Chapter         Allowed        6990-000               $0.00        $1,600.00        $1,600.00                 $0.00         $0.00          $0.00     $1,600.00
           DO                                              Administrative
                                                           Expenses
         12989 Southern Blvd #3-103
         Loxahatchee FL 33470
Claim Notes: Original Case #08-19053 Claim #3812989 Southern Blvd #3-103Loxahatchee, FL 33470--------------------------------------------------------------------------------* * *
 40(62)    WILLIAM I GANZ                    03/10/2009    Other Prior Chapter       Disallowed       6990-000               $0.00       $30,673.00             $0.00                $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19062 Claim #404333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *

                   Disallowed per docket 1362
                                                            Case 08-19029-LMI                     Doc 1541           Filed 04/22/21              Page 577 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                          Page No: 28               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:              Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                      3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform        Scheduled           Claim            Amount             Amount       Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code        Amount            Amount            Allowed             Paid                                     Remaining
                                                                                                                                                                                                                         Balance

  40A(2    BAGEL BOY                         03/24/2009    Other Prior Chapter         Allowed         6990-000              $0.00           $386.42          $181.82             $0.00         $0.00          $0.00       $181.82
     9)                                                    Administrative
                                                           Expenses
         James Clark
         8002 3rd Ave
         Bklyn NY 11209
Claim Notes: Ref 1344:
               ORDERED that:
               1. The Objection is SUSTAINED.
               2. The following claims are to be treated as specified below:
               THE CLAIM IS ALLOWED AS
               AN ADMINISTRATIVE CLAIM
               FOR $181.82 AND GENERAL
               UNSECURED CLAIM FOR
               $204.60
 41(47) RENE GOMEZ                       03/16/2009 Other Prior Chapter      Allowed     6990-000                    $0.00           $1,000.00            $1,000.00               $0.00         $0.00          $0.00     $1,000.00
                                                        Administrative
                                                        Expenses
         7400 N. Kendall Drive
         #511
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #417400 N. Kendall Drive#511Miami, FL 33156--------------------------------------------------------------------------------* * *
 42(47)    OSCAR DOMINGUEZ                   03/16/2009    Other Prior Chapter         Allowed         6990-000              $0.00         $1,225.00        $1,225.00             $0.00         $0.00          $0.00     $1,225.00
                                                           Administrative
                                                           Expenses
         8600 SW 92 Street, #202
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #428600 SW 92 Street, #202Miami, FL 33156--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                     Doc 1541           Filed 04/22/21              Page 578 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                        Page No: 29               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:            Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                    3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform        Scheduled           Claim           Amount            Amount       Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code        Amount            Amount           Allowed            Paid                                     Remaining
                                                                                                                                                                                                                       Balance

  42A(2    HARBOR VIEW                       05/29/2009    Other Prior Chapter         Allowed         6990-000              $0.00         $4,428.85        $4,428.85           $0.00         $0.00          $0.00     $4,428.85
     9)    TRANSPORTATION                                  Administrative
                                                           Expenses
         9419 Fifth Avenue
         Brooklyn NY 11209
Claim Notes: ECF 1344

                ORDERED that:
                1. The Objection is SUSTAINED.
                2. The following claims are to be treated as specified below:
                THE CLAIM IS ALLOWED AS
                AN ADMINISTRATIVE CLAIM
                FOR $4,428.85 AND GENERAL
                UNSECURED CLAIM FOR
                $2,801.45
 43(53) NELSON OLAGUIBE                   03/17/2009 Other Prior Chapter      Allowed    6990-000                    $0.00           $2,400.00            $2,400.00             $0.00         $0.00          $0.00     $2,400.00
                                                         Administrative
                                                         Expenses
         2049 Sunderland Avenue
         Wellington FL 33414
Claim Notes: Original Case #08-19053 Claim #432049 Sunderland AvenueWellington, FL 33414--------------------------------------------------------------------------------* * *
 43(62)    MARCO VITIELLO                    03/17/2009    Other Prior Chapter         Allowed         6990-000              $0.00         $1,250.00        $1,250.00           $0.00         $0.00          $0.00     $1,250.00
                                                           Administrative
                                                           Expenses
         0825 SW 131 Terrace
         Miami FL 33156
Claim Notes: Original Case #08-19062 Claim #430825 SW 131 TerraceMiami, FL 33156--------------------------------------------------------------------------------* * *
  43A(4    NOEL R ZUSMER MD PA               03/17/2009    Other Prior Chapter         Allowed         6990-000              $0.00       $29,590.00        $21,890.00           $0.00         $0.00          $0.00    $21,890.00
     7)                                                    Administrative
                                                           Expenses
         9300 West Bay Harbor Dr Apt 1B
         Bay Harbor FL 33154
Claim Notes: Ref 1359:
               ORDERED that:
               1. The Objection is SUSTAINED.
               2. The following claims are to be treated as specified below:
               THE CLAIM IS ALLOWED AS AN ADMINISTRATIVE CLAIM FOR $21,890 AND GENERAL UNSECURED CLAIM FOR $7,700.
                                                            Case 08-19029-LMI                     Doc 1541            Filed 04/22/21             Page 579 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 30               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:               Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                       3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform        Scheduled           Claim            Amount           Amount          Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code        Amount            Amount            Allowed           Paid                                        Remaining
                                                                                                                                                                                                                          Balance

   44(1)   JAMES C. COLROSS                  11/06/2008    Other Prior Chapter         Allowed         6990-000               $0.00       $14,393.04       $14,393.04              $0.00         $0.00          $0.00    $14,393.04
                                                           Administrative
                                                           Expenses
         d/b/a Sunset Square Office
         Building
         9485 SW 72 St. A-115
         Miami FL 33173-3214
Claim Notes: Per DE 815
 44(47)    RAD IMAGING, INC                  03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00       $11,080.00       $11,080.00              $0.00         $0.00          $0.00     $11,080.00
                                                           Administrative
                                                           Expenses
         5111 Cherokee Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19047 Claim #445111 Cherokee AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
 44(53)    ANITA GARIB SANKAR,               03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00        $2,631.25        $2,631.25              $0.00         $0.00          $0.00      $2,631.25
           MD                                              Administrative
                                                           Expenses
         13212 71 St Place N.
         West Palm Beach FL 33412
Claim Notes: Original Case #08-19053 Claim #4413212 71 St Place N.West Palm Beach, FL 33412--------------------------------------------------------------------------------* * *
 44(62)    WILLIAM I GANZ                    03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00        $4,925.00             $0.00             $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19062 Claim #444333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
               Disallowed per docket 1362
 45(47) STEVEN MERANDI MD               03/17/2009 Other Prior Chapter  Disallowed       6990-000                   $0.00          $11,795.00                  $0.00               $0.00         $0.00          $0.00         $0.00
                                                   Administrative
                                                   Expenses
         3300 Whitefield Lane
         New Meadows ID 83654
Claim Notes: ECF 1384
               Original Case #08-19047 Claim #45

                   Ref 1384:
                   ORDERED that:
                   1. The Objection is SUSTAINED, as set forth below.
                   2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
                                                             Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 580 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                          Page No: 31               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                    Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim             Claim Class             Claim         Uniform         Scheduled           Claim               Amount         Amount       Interest         Tax            Net
  No.:                                          Date                                      Status       Tran Code         Amount            Amount               Allowed         Paid                                     Remaining
                                                                                                                                                                                                                          Balance

 45(53)    MOHAMMED JAVED,                    03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00         $1,600.00           $1,600.00         $0.00         $0.00          $0.00     $1,600.00
           MD                                               Administrative
                                                            Expenses
         490 Cypress Crossing
         Wellington FL 33463
Claim Notes: Original Case #08-19053 Claim #45490 Cypress CrossingWellington, FL 33463--------------------------------------------------------------------------------* * *
 45(62)    JEFFREY SUTTON, MD                 03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00          $420.00             $420.00          $0.00         $0.00          $0.00       $420.00
                                                            Administrative
                                                            Expenses
         9742 Via Verga Street
         Lake Worth FL 33467
Claim Notes: Original Case #08-19062 Claim #459742 Via Verga StreetLake Worth, FL 33467--------------------------------------------------------------------------------* * *
 46(47)    PLANET THREE                       03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00       $15,565.00               $0.00          $0.00         $0.00          $0.00         $0.00
           RADIOLOGY INC                                    Administrative
                                                            Expenses
         POB 1348
         McCall ID 83638
Claim Notes: ECF 1352
               Original Case #08-19047 Claim #46POB 1348McCall, ID 83638--------------------------------------------------------------------------------* * *

               Disallowed Per docket 1352
 46(53)    KAUKO JANTUNEN MD            03/17/2009          Other Prior Chapter         Allowed         6990-000               $0.00          $400.00             $400.00          $0.00         $0.00          $0.00       $400.00
                                                            Administrative
                                                            Expenses
         2071 Grcenuicu Cove
         Wellington FL 33414
Claim Notes: Original Case #08-19053 Claim #462071 Grcenuicu CoveWellington, FL 33414--------------------------------------------------------------------------------* * *
 46(62)    WILLIAM I GANZ                     03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00       $30,673.00               $0.00          $0.00         $0.00          $0.00         $0.00
                                                            Administrative
                                                            Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19062 Claim #464333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
               Disallowed per docket 1362
                                                             Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 581 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                        Page No: 32               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                  Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim             Claim Class             Claim         Uniform         Scheduled           Claim            Amount         Amount        Interest         Tax            Net
  No.:                                          Date                                      Status       Tran Code         Amount            Amount            Allowed         Paid                                      Remaining
                                                                                                                                                                                                                        Balance

 47(19)    CARDINAL HEALTH 414                10/21/2008    Other Prior Chapter         Allowed         6990-000               $0.00        $3,589.07         $3,589.07          $0.00         $0.00          $0.00     $3,589.07
           LLC                                              Administrative
                                                            Expenses
         Attn: Debra Willet
         7000 Cardinal Place
         Dublin OH 43017
Claim Notes: Per DE#818
 47(47)    SANTIAGO DE SOLO                   03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00        $5,070.00             $0.00          $0.00         $0.00          $0.00         $0.00
                                                            Administrative
                                                            Expenses
         6150 Sunset Dr
         Miami FL 33143
Claim Notes: Original Case #08-19047 Claim #47

                Ref 1359:
                ORDERED that:
                1. The Objection is SUSTAINED.
                2. The following claims are to be treated as specified below:
                THE CLAIM SHOULD BE STRICKEN AND DISALLOWED IN ITS ENTIRETY.
 47(53) ALBERTO VILLA, MD                 03/17/2009 Other Prior Chapter      Allowed        6990-000                   $0.00           $2,000.00             $2,000.00          $0.00         $0.00          $0.00     $2,000.00
                                                         Administrative
                                                         Expenses
         1794 Trotler Court
         Wellington FL 33414
Claim Notes: Original Case #08-19053 Claim #471794 Trotler CourtWellington, FL 33414--------------------------------------------------------------------------------* * *
 48(47)    RALPH MARCUS D.O.                  03/17/2009    Other Prior Chapter        Disallowed       6990-000               $0.00        $7,900.00             $0.00          $0.00         $0.00          $0.00         $0.00
                                                            Administrative
                                                            Expenses
         10025 SW 94 Ct
         Miami FL 33176
Claim Notes: DE# 1368
 48(53)    MARIE TROMANS                      03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00          $200.00           $200.00          $0.00         $0.00          $0.00       $200.00
                                                            Administrative
                                                            Expenses
         3003 S Congress Avenue
         Palm Spring FL 33461
Claim Notes: Original Case #08-19053 Claim #483003 S Congress AvenuePalm Spring, FL 33461--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                     Doc 1541            Filed 04/22/21             Page 582 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 33               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:               Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                       3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled          Claim            Amount              Amount       Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount           Amount            Allowed              Paid                                     Remaining
                                                                                                                                                                                                                          Balance

 48(62)    MARCO VITIELLO                    03/19/2009    Other Prior Chapter        Disallowed       6990-000               $0.00        $1,250.00             $0.00             $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         0825 SW 131 Terrace
         Miami FL 33156
Claim Notes: Original Case #08-19062 Claim #480825 SW 131 TerraceMiami, FL 33156--------------------------------------------------------------------------------* * *

                Disallowed per docket 1352
 49(47)    CARLOS LA ROCCA MD            03/17/2009        Other Prior Chapter         Allowed         6990-000               $0.00        $3,368.75        $3,368.75              $0.00         $0.00          $0.00     $3,368.75
                                                           Administrative
                                                           Expenses
         11130 N Kendall Dr. #200
         Miami FL 33176
Claim Notes: Original Case #08-19047 Claim #4911130 N Kendall Dr. #200Miami, FL 33176--------------------------------------------------------------------------------* * *
 49(53)    MANUEL BORINA                     03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00        $6,200.00        $6,200.00              $0.00         $0.00          $0.00     $6,200.00
                                                           Administrative
                                                           Expenses
         5053 S Congress Avenue
         Lake Worth FL 33461
Claim Notes: Original Case #08-19053 Claim #495053 S Congress AvenueLake Worth, FL 33461--------------------------------------------------------------------------------* * *
 49(62)    DR. DENNIS OLEARY                 06/26/2020    Other Prior Chapter         Allowed         6990-000               $0.00        $5,000.00        $5,000.00              $0.00         $0.00          $0.00     $5,000.00
                                                           Administrative
                                                           Expenses
           1380 NE Miami Gardens #100
           Miami FL 33179
 50(47)    ERIC SMITH MD                     03/17/2009    Other Prior Chapter         Allowed         6990-000               $0.00        $6,312.50        $6,312.50              $0.00         $0.00          $0.00     $6,312.50
                                                           Administrative
                                                           Expenses
         10095 N. Kendall Dr., #102
         Miami FL 33176
Claim Notes: Original Case #08-19047 Claim #5010095 N. Kendall Dr., #102Miami, FL 33176--------------------------------------------------------------------------------* * *
 50(62)    ALAN ACKERMAN DO                  03/23/2009    Other Prior Chapter         Allowed         6990-000               $0.00        $7,310.00        $7,310.00              $0.00         $0.00          $0.00     $7,310.00
           FACC                                            Administrative
                                                           Expenses
         21097 NE 27 Court #580
         Aventura FL 33180
Claim Notes: Original Case #08-19062 Claim #5021097 NE 27 Court #580Aventura, FL 33180--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 583 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                          Page No: 34               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:             Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                     3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount           Amount        Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                         Balance

 51(47)    STEVEN DEPRIMA MD                  03/17/2009   Other Prior Chapter          Allowed        6990-000               $0.00         $3,930.00        $3,930.00            $0.00         $0.00          $0.00     $3,930.00
                                                           Administrative
                                                           Expenses
         430 Rovino Ave
         Coral Gables FL 33156
Claim Notes: Original Case #08-19047 Claim #51430 Rovino AveCoral Gables, FL 33156--------------------------------------------------------------------------------* * *
 51(53)    FLORIDA DEPARTMENT                 08/01/2008   Other Prior Chapter          Allowed        6990-000               $0.00         $1,181.84        $1,181.84            $0.00         $0.00          $0.00     $1,181.84
           OF REVENUE                                      Administrative
                                                           Expenses
         Post Office Box 6668
         Tallahassee FL 32314-6668
Claim Notes: Original Case #08-19050 Claim #1Post Office Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
 51(62)    JEROME REICH MD                    03/19/2009   Other Prior Chapter        Disallowed       6990-000               $0.00            $55.00            $0.00            $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         16800 NW 2 Ave #306
         North Miami Beach FL 33169
Claim Notes: Original Case #08-19062 Claim #5116800 NW 2 Ave #306North Miami Beach, FL 33169--------------------------------------------------------------------------------* * *
               Disallowed per docket 1352
 52(47) WILLIAM I GANZ                  03/17/2009 Other Prior Chapter  Disallowed       6990-000                   $0.00            $3,481.68                 $0.00            $0.00           $0.00          $0.00         $0.00
                                                   Administrative
                                                   Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19047 Claim #524333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
               Disallowed per Docket 1362
 52(62) DR DENNIS OLEARY                03/23/2009 Other Prior Chapter  Disallowed       6990-000                   $0.00            $3,500.00                 $0.00            $0.00           $0.00          $0.00         $0.00
                                                   Administrative
                                                   Expenses
         1380 NE Miami Gardens #100
         Miami FL 33179
Claim Notes: Per DE1352
 53(47)    WILLIAM I GANZ                     03/17/2009   Other Prior Chapter        Disallowed       6990-000               $0.00       $32,244.00             $0.00            $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19047 Claim #534333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
               Disallowed per Docket 1362
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 584 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                          Page No: 35               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:             Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                     3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount           Amount        Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                         Balance

 53(62)    ALAN ACKERMAN, D.O.                03/19/2009   Other Prior Chapter        Disallowed       6990-000               $0.00         $7,310.00            $0.00            $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         20950 NE 27 Ct #303
         Aventura FL 33180
Claim Notes: Original Case #08-19062 Claim #5320950 NE 27 Ct #303Aventura, FL 33180--------------------------------------------------------------------------------* * *
               Disallowed per docket 1352
 54(47) RUBEN GIL, MD                   03/19/2009 Other Prior Chapter     Allowed          6990-000                   $0.00           $1,835.00            $1,835.00             $0.00         $0.00          $0.00     $1,835.00
                                                   Administrative
                                                   Expenses
         6147 SW 152 Street
         Miami FL 33157
Claim Notes: Original Case #08-19047 Claim #546147 SW 152 StreetMiami, FL 33157--------------------------------------------------------------------------------* * *
 54(62)    ENRIQUE GORIN                      03/19/2009   Other Prior Chapter        Disallowed       6990-000               $0.00         $1,225.00            $0.00            $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         21131 NE 21 Pl
         N Miami Beach FL 33179
Claim Notes: Original Case #08-19062 Claim #5421131 NE 21 PlN Miami Beach, FL 33179--------------------------------------------------------------------------------* * *
                Disallowed per docket 1352
 55(47) NICOLAUS MORTENS                 03/19/2009 Other Prior Chapter     Allowed       6990-000                   $0.00           $5,000.00            $5,000.00               $0.00         $0.00          $0.00     $5,000.00
                                                    Administrative
                                                    Expenses
         848 Brickell Key Drive, #1204
         Miami FL 33131
Claim Notes: Original Case #08-19047 Claim #55848 Brickell Key Drive, #1204Miami, FL 33131--------------------------------------------------------------------------------* * *
 56(47)    DAVID WELLS                        03/19/2009   Other Prior Chapter          Allowed        6990-000               $0.00          $350.00           $350.00            $0.00         $0.00          $0.00       $350.00
                                                           Administrative
                                                           Expenses
         13014 San Jose St
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #5613014 San Jose StMiami, FL 33156--------------------------------------------------------------------------------* * *
 57(47)    OSCAR HERNANDEZ                    03/19/2009   Other Prior Chapter          Allowed        6990-000               $0.00         $4,400.00        $4,400.00            $0.00         $0.00          $0.00     $4,400.00
                                                           Administrative
                                                           Expenses
         7445 SW 188 Lane
         Miami FL 33157
Claim Notes: Original Case #08-19047 Claim #577445 SW 188 LaneMiami, FL 33157--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 585 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                          Page No: 36               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:              Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                      3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim         Uniform         Scheduled           Claim           Amount              Amount       Interest         Tax            Net
  No.:                                          Date                                    Status       Tran Code         Amount            Amount           Allowed              Paid                                     Remaining
                                                                                                                                                                                                                         Balance

 58(47)    RENE GOMEZ                        03/19/2009    Other Prior Chapter        Disallowed      6990-000               $0.00        $1,000.00             $0.00             $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         7400 N. Kendall Drive
         #511
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #587400 N. Kendall Drive#511Miami, FL 33156--------------------------------------------------------------------------------* * *

                Disallowed Per Docket 1352
 59(47)    TZEWAN WONG                  03/19/2009         Other Prior Chapter         Allowed        6990-000               $0.00          $200.00           $200.00             $0.00         $0.00          $0.00       $200.00
                                                           Administrative
                                                           Expenses
         10420 SW 77 Ave., #100
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #5910420 SW 77 Ave., #100Miami, FL 33156--------------------------------------------------------------------------------* * *
 61(47)    RUBEN GIL, MD                     03/20/2009    Other Prior Chapter        Disallowed      6990-000               $0.00        $1,835.00             $0.00             $0.00         $0.00          $0.00         $0.00
                                                           Administrative
                                                           Expenses
         6147 SW 152 Street
         Miami FL 33157
Claim Notes: Original Case #08-19047 Claim #616147 SW 152 StreetMiami, FL 33157--------------------------------------------------------------------------------* * *
               Disallowed per docket 1352
 62(47) TZEWAN WONG                     03/23/2009 Other Prior Chapter    Disallowed        6990-000                   $0.00             $200.00                 $0.00            $0.00         $0.00          $0.00         $0.00
                                                   Administrative
                                                   Expenses
         10420 SW 77 Ave., #100
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #6210420 SW 77 Ave., #100Miami, FL 33156--------------------------------------------------------------------------------* * *

                Disallowed Per docket 1352
   71(4)SHERIDAN                         10/16/2008        Other Prior Chapter         Allowed        6990-000               $0.00       $21,512.51       $21,512.51              $0.00         $0.00          $0.00    $21,512.51
        PROFESSIONAL                                       Administrative
        CENTRE, LTD., L.L.L.P.                             Expenses
         c/o Edward J. O'Sheehan,Shutts
         & Bowen
         LLP,200 E. Broward Blvd, Suite
         2100
         Fort Lauderdale FL 33301
Claim Notes: Per DE 820
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 586 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                        Page No: 37               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim         Uniform         Scheduled           Claim           Amount          Amount        Interest          Tax           Net
  No.:                                          Date                                    Status       Tran Code         Amount            Amount           Allowed          Paid                                      Remaining
                                                                                                                                                                                                                      Balance

   5(68)   STEPHEN KOCH MD                   02/26/2009    Wages                       Allowed         5300-000              $0.00        $5,000.00         $5,000.00          $0.00         $0.00          $0.00     $5,000.00
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19068 Claim #560 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
 11(69)    STEPHEN KOCH MD                   02/26/2009    Wages                       Allowed         5300-000              $0.00        $3,970.00         $3,970.00          $0.00         $0.00          $0.00     $3,970.00
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Per DE#1370
 12(69)    STEPHEN KOCH MD                   12/17/2020    Wages                       Allowed         5300-000              $0.00        $5,000.00         $5,000.00          $0.00         $0.00          $0.00     $5,000.00
 14(66)    STEPHEN KOCH MD                   02/26/2009    Wages                       Allowed         5300-000              $0.00        $5,000.00         $5,000.00          $0.00         $0.00          $0.00     $5,000.00
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19066 Claim #1460 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
 19(53)    STEPHEN KOCH MD                   12/17/2020    Wages                       Allowed         5300-000              $0.00        $5,000.00         $5,000.00          $0.00         $0.00          $0.00     $5,000.00
 27(62)    STEPHEN KOCH MD                   02/26/2009    Wages                       Allowed         5300-000              $0.00        $7,500.00         $7,500.00          $0.00         $0.00          $0.00     $7,500.00
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19062 Claim #2760 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
  30P(2 STEPHEN E.                         05/24/2016 Wages                          Allowed         5300-000                $0.00       $10,950.00       $10,950.00           $0.00         $0.00       $3,903.68    $7,046.32
     9) CIANCIULLI
         c/o Hellinger & Penabad, P.A
         235 Altara Avenue
         Coral Gables FL 33146
Claim Notes: Original Case #08-19029 Claim #30
                Claim allowed per order dated 7/19/11 DE # 1173:
                5. Proof of Claim No. 30-1 in the amount of $477,251 is allowed in full for its full
                amount of the priority and non priority unsecured amounts set forth therein.

                Priority Wages = 10,950.00
                Unsecured Wages = 466,301.00
 35(47)    STEPHEN KOCH MD               02/26/2009        Wages                       Allowed         5300-000              $0.00       $10,000.00       $10,000.00           $0.00         $0.00          $0.00    $10,000.00
         60 Beach Ave
         Larchmont NY 10538
Claim Notes: Original Case #08-19047 Claim #3560 Beach AveLarchmont, NY 10538--------------------------------------------------------------------------------* * *
           INTERNAL REVENUE                  05/24/2016    Claims of                   Allowed         5800-000              $0.00           $80.27            $80.27          $0.00         $0.00          $0.00        $80.27
           SERVICE                                         Governmental Units
   1(50)   FLORIDA DEPARTMENT                12/17/2020    Claims of                   Allowed         5800-000              $0.00          $375.00           $375.00          $0.00         $0.00          $0.00       $375.00
           OF REVENUE                                      Governmental Units
                                                               Case 08-19029-LMI                     Doc 1541             Filed 04/22/21               Page 587 of 635
                                                                                                       CLAIM ANALYSIS REPORT                                                        Page No: 38               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                    Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name               Claim             Claim Class             Claim          Uniform         Scheduled             Claim          Amount         Amount        Interest         Tax            Net
  No.:                                            Date                                      Status        Tran Code         Amount              Amount          Allowed         Paid                                      Remaining
                                                                                                                                                                                                                           Balance

   2(71)   FLORIDA DEPARTMENT                  12/17/2020    Claims of                     Allowed         5800-000               $0.00            $240.26         $240.26          $0.00         $0.00          $0.00       $240.26
           OF REVENUE                                        Governmental Units
   4(69)   FLORIDA DEPARTMENT                  12/17/2020    Claims of                     Allowed         5800-000               $0.00            $100.00         $100.00          $0.00         $0.00          $0.00       $100.00
           OF REVENUE                                        Governmental Units
   7(53)   PATRICK S SCOTT, ESQ                08/07/2008    Claims of                     Allowed         5800-000               $0.00          $2,543.00       $2,543.00          $0.00         $0.00          $0.00     $2,543.00
                                                             Governmental Units
         111 SE 12 St #B
         Ft Lauderdale FL 33316
Claim Notes: Original Case #08-19053 Claim #7111 SE 12 St #BFt Lauderdale, FL 33316--------------------------------------------------------------------------------* * *
 21(29)    ASHOK PATEL                         11/24/2008    Claims of                     Allowed         5800-000               $0.00         $15,000.00      $15,000.00          $0.00         $0.00          $0.00    $15,000.00
                                                             Governmental Units
         27 Ranch Rd
         Upper Saddle River NJ 07458
Claim Notes: Original Case #08-19029 Claim #21
               27 Ranch RdUpper Saddle River, NJ 07458--------------------------------------------------------------------------------* * *

                claims class?
                based on shares held, creditor claims priority but does not provide/identify basis, may require an objection
  39(1) FLORIDA DEPARTMENT                 12/16/2020 Claims of                       Allowed         5800-000               $0.00                 $270.00         $270.00          $0.00         $0.00          $0.00       $270.00
        OF REVENUE                                       Governmental Units
 53(52) INTERNAL REVENUE                   12/16/2020 Claims of                       Allowed         5800-000               $0.00                 $477.87         $477.87          $0.00         $0.00          $0.00       $477.87
        SERVICE                                          Governmental Units
        GENERAL ELECTRIC                   11/07/2019 General Unsecured §             Allowed         7100-000               $0.00            $4,500,000.00   $4,500,000.00         $0.00         $0.00          $0.00 $4,500,000.00
        CAPITAL CORPORATION                              726(a)(2)
         c/o: Gregory S. Grossman
         Miami FL 33131
Claim Notes: Consolidated GE claims across all cases Per DE#1225
   1(29)   LIBERTY MESSENGER                   07/09/2008    General Unsecured §           Allowed         7100-000               $0.00              $0.00           $0.00          $0.00         $0.00          $0.00         $0.00
                                                             726(a)(2)
         1001 W Cypress Creek Rd
         Building 3 Ste 307
         Ft Lauderdale FL 33309
Claim Notes: Original Case #08-19029 Claim #1 / 1001 W Cypress Creek Rd. Building 3 Ste 307Ft Lauderdale, FL 33309----------------------------------------------* * *

               No amounts claimed
   1(47)NORMAN BROTHERS               07/16/2008 General Unsecured §     Allowed            7100-000                   $0.00           $1,273.89            $1,273.89               $0.00         $0.00          $0.00     $1,273.89
        PRODUCE                                   726(a)(2)
         7621 SW 87 Ave
         Miami FL 33173
Claim Notes: Original Case #08-19047 Claim #17621 SW 87 AveMiami, FL 33173--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 588 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                          Page No: 39               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:              Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                      3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim           Amount          Amount          Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount           Allowed          Paid                                        Remaining
                                                                                                                                                                                                                         Balance

   1(58)ADMIRAL INSURANCE             11/24/2008 General Unsecured §         Allowed         7100-000                   $0.00          $10,000.00           $10,000.00            $0.00         $0.00          $0.00     $10,000.00
        CO                                        726(a)(2)
         1255 Caldwell Rd
         Cherry Hill NJ 08034
Claim Notes: Original Case #08-19058 Claim #11255 Caldwell RdCherry Hill, NJ 08034--------------------------------------------------------------------------------* * *
   1(62)LUDLUM                        07/24/2008 General Unsecured §       Allowed            7100-000                   $0.00             $257.57             $257.57            $0.00         $0.00          $0.00       $257.57
        MEASUREMENTS INC                         726(a)(2)
         POB 972965
         Dallas TX 75397
Claim Notes: Original Case #08-19062 Claim #1POB 972965Dallas, TX 75397--------------------------------------------------------------------------------* * *
   1(66)TOTAL MEDICAL                 07/24/2008 General Unsecured §       Allowed       7100-000                  $0.00           $2,370.00            $2,370.00                 $0.00         $0.00          $0.00      $2,370.00
        COMPLIANCE                                726(a)(2)
         10316 Sunstream Lane #100
         Boca Raton FL 33428
Claim Notes: Original Case #08-19066 Claim #110316 Sunstream Lane #100Boca Raton, FL 33428--------------------------------------------------------------------------------* * *
  1U(64 TRIPLE NET                            11/06/2008 General Unsecured §                     Allowed 7100-000                   $0.00  $301,808.11 $301,808.11   $0.00                      $0.00          $0.00    $301,808.11
      ) PROPERTIES REALTY,                                    726(a)(2)
        INC., ET AL.
         Francine Brussels, Property
         Manager,
         Aventura FL 33180
Claim Notes: PER ECF #1317
                Original Case #08-19064 Claim #1UFrancine Brussels, Property ManagerGrubb & Ellis Management Services, Inc.,18851 NE 29th Ave., Suite 403Aventura, FL
                33180-------------------------------------------------------------------------------
  2(29) ANTHONY C VITALE PA                   07/16/2008 General Unsecured §                     Allowed 7100-000                   $0.00   $24,021.11  $24,021.11   $0.00                      $0.00          $0.00     $24,021.11
                                                              726(a)(2)
         2333 Brickell Ave #A-1
         Miami FL 33129
Claim Notes: Original Case #08-19029 Claim #2
                2333 Brickell Ave #A-1Miami, FL 33129--------------------------------------------------------------------------------* * *

               NOT THIS CLAIM see 690002 Order sustaining Obj to Claim 2-1 filed by M&T Credit Service LLC (ref 1198) ref 1230
   2(36)BAYBERRY FLORIST              07/23/2008 General Unsecured §         Allowed       7100-000                    $0.00           $2,549.30            $2,549.30             $0.00         $0.00          $0.00      $2,549.30
                                                  726(a)(2)
         8904 Third Avenue
         Brooklyn NY 11209
Claim Notes: Original Case #08-19036 Claim #28904 Third AvenueBrooklyn, NY 11209--------------------------------------------------------------------------------* * *
                                                               Case 08-19029-LMI                     Doc 1541             Filed 04/22/21                Page 589 of 635
                                                                                                       CLAIM ANALYSIS REPORT                                                         Page No: 40               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                     Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                  Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name               Claim             Claim Class             Claim          Uniform         Scheduled              Claim          Amount         Amount        Interest         Tax            Net
  No.:                                            Date                                      Status        Tran Code         Amount               Amount          Allowed         Paid                                      Remaining
                                                                                                                                                                                                                            Balance

   2(47)GENERAL ELECTRIC                       07/28/2008     General Unsecured §        Disallowed        7100-000                $0.00       $4,187,016.01          $0.00          $0.00         $0.00          $0.00          $0.00
        CAPITAL CORPORATION                                   726(a)(2)
         POB 414, W-490
         Milwaukee WI 53201
Claim Notes: Per DE#1225
   2(53)   GE HEALTHCARE                       07/21/2008     General Unsecured §          Allowed         7100-000                $0.00        $112,778.79     $112,778.79          $0.00         $0.00          $0.00    $112,778.79
                                                              726(a)(2)
         POB 640200
         Pittsburgh PA 15264
Claim Notes: Original Case #08-19053 Claim #2POB 640200Pittsburgh, PA 15264--------------------------------------------------------------------------------* * *
   2(62)   GE HEALTHCARE                       07/23/2008     General Unsecured §          Allowed         7100-000                $0.00        $105,205.77     $105,205.77          $0.00         $0.00          $0.00    $105,205.77
                                                              726(a)(2)
         POB 640200
         Pittsburgh PA 15264
Claim Notes: Original Case #08-19062 Claim #2POB 640200Pittsburgh, PA 15264--------------------------------------------------------------------------------* * *
   2(68)TRANSWESTERN                           06/26/2020     General Unsecured §          Allowed         7100-000                $0.00         $57,351.04      $57,351.04          $0.00         $0.00          $0.00     $57,351.04
        DOUGLAS ENTRANCE                                      726(a)(2)
Claim Notes: Per DE#1519
   2(73)   MERRILL LYNCH                       03/17/2009     General Unsecured §          Allowed         7100-000                $0.00       $6,885,683.72   $4,429,664.46    $90,029.44         $0.00          $0.00 $4,339,635.02
                                                              726(a)(2)
         c/o Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
   3(29)   ASHOK PATEL                         07/18/2008     General Unsecured §          Allowed         7100-000                $0.00              $0.00           $0.00          $0.00         $0.00          $0.00          $0.00
                                                              726(a)(2)
         27 Ranch Rd
         Upper Saddle River NJ 07458
Claim Notes: Original Case #08-19029 Claim #3
               27 Ranch Rd Upper Saddle River, NJ 07458--------------------------------------------------------------------------------* * *

                   No amounts claimed
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 590 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                            Page No: 41                Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:                Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                        3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount           Amount           Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed           Paid                                         Remaining
                                                                                                                                                                                                                            Balance

   3(47)M&T CREDIT SERVICES                   07/25/2008 General Unsecured §                     Allowed   7100-000 $0.00   $255,557.94          $255,557.94                   $0.00               $0.00          $0.00    $255,557.94
        LLC                                                   726(a)(2)
         c/o Woods Oviatt Gilman
         LLP,Attn: Paul
         S. Groschadl,700 Crossroads
         Bldg, 2 Stat
         Rochester NY 14614
Claim Notes: Original Case #08-19047 Claim #3c/o Woods Oviatt Gilman LLPAttn: Paul S. Groschadl,700 Crossroads Bldg, 2 State StRochester, NY
                14614--------------------------------------------------------------------------------* * *
  3(50) ERENA F SEARA                         02/12/2009 General Unsecured §                     Allowed   7100-000 $0.00          $53.99               $53.99                 $0.00               $0.00          $0.00        $53.99
                                                              726(a)(2)
         c/o Albert D Gibson Esq
         8501 SW 124 Ave # 312
         Miami FL 33183
Claim Notes: Original Case #08-19050 Claim #3c/o Albert D Gibson Esq8501 SW 124 Ave # 312Miami, FL 33183--------------------------------------------------------------------------------* * *
   3(58)   JOHN THOMAS                        01/22/2009   General Unsecured §          Allowed        7100-000               $0.00          $128.00           $128.00             $0.00           $0.00          $0.00       $128.00
                                                           726(a)(2)
         1003 S Arnold Ave
         Lantana FL 33462
Claim Notes: Original Case #08-19058 Claim #31003 S Arnold AveLantana, FL 33462--------------------------------------------------------------------------------* * *
   3(62)   MEDI NUCLEAR CORP                  07/21/2008   General Unsecured §          Allowed        7100-000               $0.00         $2,963.10        $2,963.10             $0.00           $0.00          $0.00      $2,963.10
                                                           726(a)(2)
         3162 Martin Rd
         Walled Lake MI 48390
Claim Notes: Original Case #08-19062 Claim #33162 Martin RdWalled Lake, MI 48390--------------------------------------------------------------------------------* * *
   3(71)NURSING UNLIMITED,            10/07/2008 General Unsecured §          Allowed        7100-000             $0.00             $840.00              $840.00                  $0.00              $0.00        $0.00       $840.00
        INC.                                      726(a)(2)
         c/o Patrick S Scott, Esq
         111 SE 12 St #B
         Ft Lauderdale FL 33316-1813
Claim Notes: Original Case #08-19071 Claim #3c/o Patrick S Scott, Esq111 SE 12 St #BFt Lauderdale, FL 333161813--------------------------------------------------------------------------------* * *
   3(73)   WILLIAM I GANZ                     03/10/2009   General Unsecured §          Allowed        7100-000               $0.00       $36,993.63        $36,993.63             $0.00           $0.00          $0.00     $36,993.63
                                                           726(a)(2)
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Per DE#1362
                                                              Case 08-19029-LMI                     Doc 1541             Filed 04/22/21              Page 591 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                            Page No: 42               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                    Trustee Name:              Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                      3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim          Uniform         Scheduled           Claim            Amount              Amount       Interest         Tax            Net
  No.:                                           Date                                      Status        Tran Code         Amount            Amount            Allowed              Paid                                     Remaining
                                                                                                                                                                                                                              Balance

   4(29)M&T CREDIT SERVICES               07/25/2008 General Unsecured §         Allowed       7100-000                    $0.00        $255,557.94          $255,557.94               $0.00         $0.00          $0.00    $255,557.94
        LLC                                           726(a)(2)
         Woods Oviatt Gilman LLP
         2 State St- 700 Crossroads Bldg
         Rochester NY 14614
Claim Notes: DE#1231
                 Original Case #08-19029 Claim #4
                 Woods Oviatt Gilman LLP2 State St- 700 Crossroads Bldg Rochester, NY 14614--------------------------------------------------------------------------------* * *

                   NOT THIS CLAIM - Ref Order sustaining objection to Claim 4 in 19071: allowed in reduced amount ref 1199/1231/1344 - 08-19066

               1231:Accordingly it is ORDERED as follows:
               1. The Objection to claim number 4-1 (the “Claim”) filed by Sheridan Professional
               Centre, LTD, LLLP, is SUSTAINED:
               2. The secured portion of the Claim is stricken and the Claim is allowed as an
               unsecured, non-priority claim in the amount of $2,124.94.
  4(36) PHILIPS MEDICAL                   10/14/2008 General Unsecured §             Allowed     7100-000      $0.00     $113,312.90         $113,312.90                    $0.00              $0.00                $0.00    $113,312.90
        SYSTEMS NA CO                                    726(a)(2)
         c/o Commercial Collection
         Consultants
         16830 Ventura Blvd #620
         Encino CA 91436
Claim Notes: Original Case #08-19036 Claim #4c/o Commercial Collection Consultants16830 Ventura Blvd #620Encino, CA 91436--------------------------------------------------------------------------------* * *
   4(47)DELL FINANCIAL                07/14/2008 General Unsecured §        Allowed      7100-000             $0.00           $7,491.00            $7,491.00                  $0.00              $0.00              $0.00      $7,491.00
        SERVICES LLC                              726(a)(2)
         Collections/Consumer
         Bankruptcy
         12234B North I-35
         Austin TX 78753
Claim Notes: Original Case #08-19047 Claim #4Collections/Consumer Bankruptcy12234B North I-35Austin, TX 78753--------------------------------------------------------------------------------* * *
   4(53)GREEN FORREST                 08/04/2008 General Unsecured §          Allowed        7100-000                   $0.00           $1,221.36            $1,221.36                 $0.00         $0.00          $0.00      $1,221.36
        CARTRIDGES INC                            726(a)(2)
         3723 S Military Trail
         Lake Worth FL 33463
Claim Notes: Original Case #08-19053 Claim #43723 S Military TrailLake Worth, FL 33463--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541           Filed 04/22/21              Page 592 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                      Page No: 43               Exhibit C


   Case No.                        08-19029-LMI                                                                                                              Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                           Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name            Claim            Claim Class             Claim         Uniform        Scheduled           Claim           Amount         Amount        Interest         Tax            Net
  No.:                                         Date                                     Status       Tran Code        Amount            Amount           Allowed         Paid                                      Remaining
                                                                                                                                                                                                                    Balance

   4(58)MERRILL LYNCH                        03/17/2009    General Unsecured §       Disallowed       7100-000              $0.00    $6,885,683.72             $0.00         $0.00         $0.00          $0.00         $0.00
        BUSINESS FINANCIAL                                 726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
   4(64)MERRILL LYNCH                        03/17/2009    General Unsecured §       Disallowed       7100-000              $0.00    $6,885,683.72             $0.00         $0.00         $0.00          $0.00         $0.00
        BUSINESS FINANCIAL                                 726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
   4(68)COMPLETE CARE                 02/18/2009 General Unsecured §      Allowed           7100-000                    $0.00           $3,787.50           $3,787.50        $0.00         $0.00          $0.00     $3,787.50
        CENTER OF MIAMI INC                       726(a)(2)
         3620 NW 16 Terr
         Miami FL 33125
Claim Notes: Original Case #08-19068 Claim #43620 NW 16 TerrMiami, FL 33125--------------------------------------------------------------------------------* * *
   4(66)SJ DEPRIMA MD                        09/22/2020    General Unsecured §         Allowed        7100-000              $0.00             $0.00          $830.00         $0.00         $0.00          $0.00       $830.00
      U RADIOLOGY PA                                       726(a)(2)
         430 Rovino Ave
         Coral Gables FL 33156
Claim Notes: Per DE#1344
   5(29)GENERAL ELECTRIC                     07/28/2008    General Unsecured §       Disallowed       7100-000              $0.00    $6,595,675.51             $0.00         $0.00         $0.00          $0.00         $0.00
        CAPITAL CORPORATION                                726(a)(2)
         c/o Gregory S. Grossman
         Astigarraga, Davis Mullins &
         Grossman,701 Brickell Av
         701 Brickell Ave., 16th Floor
         Miami FL 33131
Claim Notes: Per ECF#1225
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 593 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 44               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                    Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount            Amount        Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed            Paid                                      Remaining
                                                                                                                                                                                                                          Balance

   5(36)FRANK WEINBERG                11/04/2008 General Unsecured §        Allowed          7100-000                    $0.00        $352,420.12          $352,420.12             $0.00         $0.00          $0.00    $352,420.12
        BLACK                                     726(a)(2)
         7805 SW 6 Court
         Plantation FL 33324
Claim Notes: Original Case #08-19036 Claim #57805 SW 6 CourtPlantation, FL 33324--------------------------------------------------------------------------------* * *
   5(39)MERRILL LYNCH                         03/17/2009   General Unsecured §        Disallowed       7100-000               $0.00    $6,885,683.72                $0.00          $0.00         $0.00          $0.00          $0.00
        BUSINESS FINANCIAL                                 726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
   5(44)MERRILL LYNCH                         03/17/2009   General Unsecured §        Disallowed       7100-000               $0.00    $6,885,683.72                $0.00          $0.00         $0.00          $0.00          $0.00
        BUSINESS FINANCIAL                                 726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
   5(47)   GE HEALTHCARE                      07/21/2008   General Unsecured §          Allowed        7100-000               $0.00             $0.00               $0.00          $0.00         $0.00          $0.00          $0.00
                                                           726(a)(2)
         POB 640200
         Pittsburgh PA 15264
Claim Notes: Original Case #08-19047 Claim #5POB 640200Pittsburgh, PA 15264--------------------------------------------------------------------------------* * *

                No amount claimed per register notes
   5(50)   MERRILL LYNCH                 03/17/2009        General Unsecured §          Allowed        7100-000               $0.00    $6,885,683.72        $47,920.42        $47,920.42         $0.00          $0.00          $0.00
                                                           726(a)(2)
         c/o Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 594 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                        Page No: 45               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount         Amount        Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed         Paid                                      Remaining
                                                                                                                                                                                                                       Balance

   5(53)MEDICAL SUPPLIERS             08/04/2008 General Unsecured §     Allowed           7100-000                    $0.00             $814.10             $814.10            $0.00         $0.00          $0.00       $814.10
        OF THE AMERICAS                           726(a)(2)
         1725 NW 79 Ave
         Miami FL 33126
Claim Notes: Original Case #08-19053 Claim #51725 NW 79 AveMiami, FL 33126--------------------------------------------------------------------------------* * *
   5(66)MEDICAL SUPPLIERS             08/04/2008 General Unsecured §     Allowed           7100-000                    $0.00               $52.59              $52.59           $0.00         $0.00          $0.00        $52.59
        OF THE AMERICAS                           726(a)(2)
         1725 NW 79 Ave
         Miami FL 33126
Claim Notes: Original Case #08-19066 Claim #51725 NW 79 AveMiami, FL 33126--------------------------------------------------------------------------------* * *
   6(53)ROYAL OFFICE                  08/11/2008 General Unsecured §       Allowed           7100-000                    $0.00           $7,702.16           $7,702.16          $0.00         $0.00          $0.00     $7,702.16
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19053 Claim #6POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
   6(62)ZSUZSANNA SEYBOLD             07/29/2008 General Unsecured §        Allowed         7100-000                   $0.00          $14,625.00           $14,625.00           $0.00         $0.00          $0.00    $14,625.00
        MD                                        726(a)(2)
         2630 SW 20 St
         Fort Lauderdale FL 33312
Claim Notes: Original Case #08-19062 Claim #62630 SW 20 StFort Lauderdale, FL 33312--------------------------------------------------------------------------------* * *
   6(66)ROYAL OFFICE                  08/11/2008 General Unsecured §       Allowed           7100-000                    $0.00             $630.22             $630.22          $0.00         $0.00          $0.00       $630.22
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19066 Claim #6POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                     Doc 1541             Filed 04/22/21              Page 595 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                         Page No: 46               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                   Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim         Uniform          Scheduled           Claim            Amount         Amount        Interest         Tax            Net
  No.:                                           Date                                      Status       Tran Code          Amount            Amount            Allowed         Paid                                      Remaining
                                                                                                                                                                                                                          Balance

   7(29)ELVIRA KUNZ                       07/28/2008 General Unsecured §         Allowed           7100-000                    $0.00         $95,672.63          $95,672.63        $0.00         $0.00          $0.00    $95,672.63
        EXECUTRIX                                      726(a)(2)
         Estate of Asunta Cilmi
         2548 Central Avenue
         Baldwin NY 11510
Claim Notes: Per ECF1226
                Original Case #08-19029 Claim #7 filed as secured
                Estate of Asunta Cilmi 2548 Central AvenueBaldwin, NY 11510--------------------------------------------------------------------------------* * *

                   Ref 1217, 1226, 1344, 1345 08-19068/08-19066

               1226:
               ORDERED that:
               1. The Objection to the claim number 7 filed by Elvira M. Kunz, Executrix for
               Estate of Assunta Cilma is SUSTAINED:
               2. The Claim is reclassified and allowed as an unsecured, non-priority claim in the
               amount of $95,672.63.
  7(47) ALMAR INDUSTRIES                   07/30/2008 General Unsecured §           Allowed        7100-000             $0.00             $749.00            $749.00               $0.00         $0.00          $0.00       $749.00
        INC                                             726(a)(2)
         POB 52-2364
         Miami FL 33152
Claim Notes: Original Case #08-19047 Claim #7POB 52-2364Miami, FL 33152--------------------------------------------------------------------------------* * *
   7(62)MEDICAL SUPPLIERS             08/04/2008 General Unsecured §     Allowed           7100-000                    $0.00           $2,627.86           $2,627.86               $0.00         $0.00          $0.00     $2,627.86
        OF THE AMERICA                            726(a)(2)
         1725 NW 79 Ave
         Miami FL 33126
Claim Notes: Original Case #08-19062 Claim #71725 NW 79 AveMiami, FL 33126--------------------------------------------------------------------------------* * *
   7(71)MERRILL LYNCH                         03/17/2009     General Unsecured §        Disallowed        7100-000               $0.00    $6,885,683.72              $0.00         $0.00         $0.00          $0.00         $0.00
        BUSINESS FINANCIAL                                   726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
                                                                Case 08-19029-LMI                      Doc 1541             Filed 04/22/21         Page 596 of 635
                                                                                                        CLAIM ANALYSIS REPORT                                                    Page No: 47               Exhibit C


   Case No.                          08-19029-LMI                                                                                                                Trustee Name:           Kenneth A. Welt
   Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                   3/4/2021
   Claims Bar Date:                  03/17/2009

 Claim                Creditor Name               Claim              Claim Class             Claim          Uniform          Scheduled       Claim          Amount          Amount        Interest         Tax            Net
  No.:                                            Date                                       Status        Tran Code          Amount        Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                                                        Balance

   7(66)ALL STATE                        11/06/2019           General Unsecured §           Allowed         7100-000                $0.00    $8,625.00        $8,625.00          $0.00         $0.00          $0.00     $8,625.00
      U TRANSPORTATION INC                                    726(a)(2)
         c/o Borgognoni & Gutierrez LLP
         2665 S Bayshore Dr #701
         Miami FL 33133
Claim Notes: Per DE#1344
                Original Case #08-19066 Claim #7
  8(29) JEANNE STIERS                    07/28/2008           General Unsecured §           Allowed         7100-000                $0.00        $0.00            $0.00          $0.00         $0.00          $0.00         $0.00
                                                              726(a)(2)
         465 Buckhorn Dr
         Belvidere NJ 07823
Claim Notes: Original Case #08-19029 Claim #8
                465 Buckhorn DrBelvidere, NJ 07823--------------------------------------------------------------------------------* * *

                    No amount claimed, based on shares

               NOT THIS CLAIM Ref 1243/1197 Order sustaining objections
   8(47)ROYAL OFFICE                  08/11/2008 General Unsecured §       Allowed           7100-000                    $0.00         $31,877.77           $31,877.77           $0.00         $0.00          $0.00    $31,877.77
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19047 Claim #8POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
   8(53)   PATRICK S SCOTT, ESQ                 08/28/2008    General Unsecured §           Allowed         7100-000                $0.00    $3,275.44        $3,275.44          $0.00         $0.00          $0.00     $3,275.44
                                                              726(a)(2)
         111 SE 12 St #B
         Ft Lauderdale FL 33316
Claim Notes: Original Case #08-19053 Claim #8111 SE 12 St #BFt Lauderdale, FL 33316--------------------------------------------------------------------------------* * *
   8(53)PALM BEACH PIZZA                        05/31/2020    General Unsecured §           Allowed         7100-000                $0.00    $2,956.50        $2,956.50          $0.00         $0.00          $0.00     $2,956.50
        LLC                                                   726(a)(2)
         P.O. Box 6577
         Lake Worth FL 33466
Claim Notes: Per DE# 1371
   8(62)ROYAL OFFICE                  08/11/2008 General Unsecured §       Allowed           7100-000                    $0.00           $6,913.58           $6,913.58           $0.00         $0.00          $0.00     $6,913.58
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19062 Claim #8POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 597 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                            Page No: 48                    Exhibit C


   Case No.                        08-19029-LMI                                                                                                                  Trustee Name:                    Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date:                            3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim             Claim Class             Claim         Uniform         Scheduled           Claim           Amount            Amount              Interest          Tax            Net
  No.:                                          Date                                      Status       Tran Code         Amount            Amount           Allowed            Paid                                             Remaining
                                                                                                                                                                                                                                 Balance

   8(66)AMERICAN HVAC-R               09/15/2008 General Unsecured §       Allowed          7100-000                    $0.00             $140.00              $140.00              $0.00              $0.00           $0.00       $140.00
        SERVICES INC                             726(a)(2)
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Original Case #08-19066 Claim #8POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *
  8X(36 IKON OFFICE                      11/13/2008 General Unsecured §              Disallowed          7100-000                  $0.00 $5,215.89              $0.00           $0.00               $0.00              $0.00         $0.00
      ) SOLUTIONS                                    726(a)(2)
         Account Receivalbe Center
         3920 Arkwright Rd #400
         Macon GA 31210
Claim Notes: ECF 1515
                Original Case #08-19036 Claim #8X-206/15/2009 Amendment 8-2 imported by GAIL; original claim overwritten--------------------------------------------------------------------------------Account
                Receivalbe Center3920 Arkwright Rd #400Ma
  9(29) FEDEX FREIGHT                    08/25/2008 General Unsecured §                Allowed           7100-000                  $0.00   $347.40           $347.40            $0.00               $0.00              $0.00       $347.40
                                                     726(a)(2)
         POB 840
         Harrison AR 72602-0840
Claim Notes: Original Case #08-19029 Claim #9
                POB 840Harrison, AR 726020840--------------------------------------------------------------------------------* * *
  9(47) MEDICAL SUPPLIERS                08/04/2008 General Unsecured §                Allowed           7100-000                  $0.00   $672.44           $672.44            $0.00               $0.00              $0.00       $672.44
        OF THE AMERICAS                              726(a)(2)
         1725 NW 79 Ave
         Miami FL 33126
Claim Notes: Original Case #08-19047 Claim #91725 NW 79 AveMiami, FL 33126--------------------------------------------------------------------------------* * *
   9(53)AMERICAN HVAC R               09/15/2008 General Unsecured §       Allowed          7100-000                    $0.00           $2,269.58            $2,269.58              $0.00              $0.00           $0.00     $2,269.58
        SERVICES INC                             726(a)(2)
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Original Case #08-19053 Claim #9POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *
   9(66)NURSING UNLIMITED             10/07/2008 General Unsecured §          Allowed       7100-000                $0.00           $1,260.00            $1,260.00                  $0.00              $0.00           $0.00     $1,260.00
        INC                                       726(a)(2)
         c/o Patrick S Scott Esq
         111 SE 12 St #B
         Ft Lauderdale FL 33316
Claim Notes: Original Case #08-19066 Claim #9c/o Patrick S Scott Esq111 SE 12 St #BFt Lauderdale, FL 33316--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 598 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 49               Exhibit C


   Case No.                        08-19029-LMI                                                                                                               Trustee Name:                Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                            Date:                        3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim         Uniform         Scheduled           Claim           Amount            Amount          Interest         Tax            Net
  No.:                                          Date                                    Status       Tran Code         Amount            Amount           Allowed            Paid                                        Remaining
                                                                                                                                                                                                                          Balance

 10(29)    IKON FINANCIAL SVC                09/15/2008    General Unsecured §         Allowed        7100-000               $0.00      $273,889.34      $273,889.34              $0.00          $0.00          $0.00    $273,889.34
                                                           726(a)(2)
         POB 13708
         Macon GA 31208
Claim Notes: Original Case #08-19029 Claim #10
               POB 13708Macon, GA 31208--------------------------------------------------------------------------------* * *
 10(47) SAGE SOFTWARE                  08/14/2008 General Unsecured §                 Allowed           7100-000             $0.00   $690.00              $690.00                 $0.00          $0.00          $0.00       $690.00
        HEALTHCARE                                  726(a)(2)
         4211 W Boy Scout Blvd Ste 290
         Tampa FL 33607
Claim Notes: Original Case #08-19047 Claim #104211 W Boy Scout Blvd Ste 290Tampa, FL 33607--------------------------------------------------------------------------------* * *
 10(53) CARDINAL HEALTH 414,          10/21/2008 General Unsecured §         Allowed      7100-000                 $0.00           $6,619.35            $6,619.35                  $0.00         $0.00          $0.00      $6,619.35
        LLC                                       726(a)(2)
         Attn: Debra Willet
         7000 Cardinal PL
         Dublin OH 43017
Claim Notes: Original Case #08-19053 Claim #10Attn: Debra Willet7000 Cardinal PLDublin, OH 43017--------------------------------------------------------------------------------* * *
 10(62)    INVIVO CORPORATION                10/06/2008    General Unsecured §         Allowed        7100-000               $0.00        $4,043.30         $4,043.30             $0.00          $0.00          $0.00      $4,043.30
                                                           726(a)(2)
         12501 Research Pkwy #100
         Orlando FL 32826
Claim Notes: Original Case #08-19062 Claim #1012501 Research Pkwy #100Orlando, FL 32826--------------------------------------------------------------------------------* * *
 10(66) ROYAL OFFICE                  01/05/2009 General Unsecured §       Allowed           7100-000                   $0.00              $948.22             $948.22            $0.00          $0.00          $0.00       $948.22
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19066 Claim #10POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
 10(68) MERRILL LYNCH                        03/17/2009    General Unsecured §        Disallowed      7100-000               $0.00    $6,885,683.72             $0.00             $0.00          $0.00          $0.00          $0.00
        BUSINESS FINANCIAL                                 726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
                                                               Case 08-19029-LMI                   Doc 1541            Filed 04/22/21              Page 599 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                             Page No: 50               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                 Trustee Name:                Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                        3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount               Amount       Interest         Tax            Net
  No.:                                           Date                                     Status       Tran Code         Amount            Amount            Allowed               Paid                                     Remaining
                                                                                                                                                                                                                             Balance

 11(29) BROWARD COUNTY                   10/08/2008 General Unsecured §      Allowed        7100-000                    $0.00         $44,769.87           $44,769.87                 $0.00         $0.00          $0.00    $44,769.87
        REVENUE COLLECTION                             726(a)(2)
        DIVISION
         Governmental Center Annex
         115 South Andrews Avenue
         Ft. Lauderdale FL 33301
Claim Notes: ECF 1215
                Original Case #08-19029 Claim #11 - filed as secured
                Governmental Center Annex115 South Andrews AvenueFt. Lauderdale, FL. 33301--------------------------------------------------------------------------------* * *

                   ref 1215, 1192 Order sustaining objection

               ORDERED that:
               1. The Objection to the claim of the Broward County Revenue Collector (the
               “Claim”) is SUSTAINED.
               2. The Claim is reclassified and allowed as an unsecured non-priority claim in the
               amount of $44,769.87.
 11(36) HIRNI'S WAYSIDE                    02/17/2009 General Unsecured §           Allowed       7100-000             $0.00               $64.20              $64.20                 $0.00         $0.00          $0.00        $64.20
        GARDEN FLORIST                                  726(a)(2)
         9950 SW 57 Ave
         Miami FL 33156
Claim Notes: Original Case #08-19036 Claim #119950 SW 57 AveMiami, FL 33156--------------------------------------------------------------------------------* * *
 11(47)    STERICYCLE INC                     08/15/2008    General Unsecured §          Allowed        7100-000               $0.00         $4,245.67        $4,245.67               $0.00         $0.00          $0.00     $4,245.67
                                                            726(a)(2)
         POB 9001590
         Louisville KY 40290
Claim Notes: Original Case #08-19047 Claim #11POB 9001590Louisville, KY 40290--------------------------------------------------------------------------------* * *
 11(53) ROYAL OFFICE                  01/05/2009 General Unsecured §       Allowed           7100-000                   $0.00           $7,702.16            $7,702.16                $0.00         $0.00          $0.00     $7,702.16
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19053 Claim #11POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                      Doc 1541            Filed 04/22/21               Page 600 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                           Page No: 51               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                      Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                   Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform         Scheduled            Claim            Amount           Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code         Amount             Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                             Balance

 11(68) STEVEN F. MERANDI,               03/17/2009 General Unsecured §       Disallowed          7100-000                   $0.00          $28,760.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           726(a)(2)
        RADIOLOGY
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19068 Claim #11
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

               Ref 1384:
               ORDERED that:
               1. The Objection is SUSTAINED, as set forth below.
               2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
 12(29) WASTE MANAGEMENT                 10/10/2008 General Unsecured §             Allowed           7100-000                    $0.00     $222.05           $222.05                 $0.00         $0.00          $0.00       $222.05
        -RMC                                          726(a)(2)
         2421 W Peoria Ave #110
         Phoenix AZ 85029
Claim Notes: Original Case #08-19029 Claim #12
               2421 W Peoria Ave #110Phoenix, AZ 85029--------------------------------------------------------------------------------* * *
 12(36) SHELDON GLUCKSMAN                02/18/2009 General Unsecured §             Allowed           7100-000                    $0.00     $422.20           $422.20                 $0.00         $0.00          $0.00       $422.20
                                                      726(a)(2)
         3609 Cleveland St
         Hollywood FL 33021
Claim Notes: Original Case #08-19036 Claim #123609 Cleveland StHollywood, FL 33021--------------------------------------------------------------------------------* * *
 12(47) FEDEX CUSTOMER                        08/15/2008 General Unsecured §                     Allowed   7100-000    $0.00           $2,072.86            $2,072.86                 $0.00         $0.00          $0.00     $2,072.86
        INFORMATION SERVICE                                    726(a)(2)
         As Assignee of FedEx Express/
         FedEx Grou
         3965 Airways Blvd, Module G
         3rd Floor
         Memphis TN 38116
Claim Notes: Original Case #08-19047 Claim #12As Assignee of FedEx Express/ FedEx Grou3965 Airways Blvd, Module G 3rd FloorMemphis, TN
                38116--------------------------------------------------------------------------------* * *
 12(53) JOANNE LAUDICINA                      01/12/2009 General Unsecured §                     Allowed   7100-000    $0.00              $162.99              $162.99                $0.00         $0.00          $0.00       $162.99
                                                               726(a)(2)
         4174 Centurian Circle
         Greenacres FL 33463
Claim Notes: Original Case #08-19053 Claim #124174 Centurian CircleGreenacres, FL. 33463--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 601 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 52               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:              Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                      3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim            Amount           Amount         Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount            Allowed           Paid                                       Remaining
                                                                                                                                                                                                                          Balance

 12(62)    ILIYA BEYLIN MD                    12/01/2008   General Unsecured §          Allowed        7100-000               $0.00         $7,000.00        $7,000.00             $0.00         $0.00          $0.00     $7,000.00
                                                           726(a)(2)
         934 NE 26 Ave
         Hallandale FL 33009
Claim Notes: Original Case #08-19062 Claim #12934 NE 26 AveHallandale, FL 33009--------------------------------------------------------------------------------* * *
 12(66) AMERICAN HVAC-R               02/13/2009 General Unsecured §       Allowed          7100-000                   $0.00           $1,104.60            $1,104.60              $0.00         $0.00          $0.00     $1,104.60
        SERVICES INC                             726(a)(2)
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Original Case #08-19066 Claim #12POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *
 12(68) BRIAN J. MURPHY,              03/17/2009 General Unsecured §       Disallowed      7100-000            $0.00          $92,785.00                  $0.00                 $0.00            $0.00          $0.00         $0.00
        M.D., P.A.                                726(a)(2)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19068 Claim #12c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
 13(36) MERRILL LYNCH                     03/17/2009       General Unsecured §          Allowed        7100-000               $0.00    $6,885,683.72       $105,121.34       $105,121.34         $0.00          $0.00         $0.00
        BUSINESS FINANCIAL                                 726(a)(2)
        SERVICE
         C/O Michael M. Eidelman
         Vedder Price PC,222 N Lasalle St
         #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
 13(62)    TIGER LEASING LLC                  12/01/2008   General Unsecured §        Disallowed       7100-000               $0.00          $202.00             $0.00             $0.00         $0.00          $0.00         $0.00
                                                           726(a)(2)
         105 Chambers St 3 Floor
         New York NY 10007
Claim Notes: PER ECF 1243
               Original Case #08-19062 Claim #13105 Chambers St 3 FloorNew York, NY 10007--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 602 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                             Page No: 53                 Exhibit C


   Case No.                         08-19029-LMI                                                                                                                  Trustee Name:                  Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date:                          3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim            Claim Class              Claim         Uniform         Scheduled           Claim            Amount            Amount            Interest         Tax            Net
  No.:                                           Date                                      Status       Tran Code         Amount            Amount            Allowed            Paid                                          Remaining
                                                                                                                                                                                                                                Balance

  13U(2 CITICORP VENDOR                   10/22/2008 General Unsecured §       Disallowed       7100-000              $0.00       $178,200.00                   $0.00                $0.00               $0.00        $0.00          $0.00
     9) FINANCE, INC.                                 726(a)(2)
         c/o Matthew G. Krause, Esq.,Eric
         B.
         Zwiebel, P.A.,8751 West
         Broward Blvd., S
         Plantation FL 33324
Claim Notes: Original Case #08-19029 Claim #13U
                c/o Matthew G. Krause, Esq.Eric B. Zwiebel, P.A.,8751 West Broward Blvd., Suite 100Plantation, FL 33324--------------------------------------------------------------------------------* * *

                   ref 1193, 1197, 1216, 1243 Order sustaining objection

                Ref 1216:
                ORDERED that:
                1. The Objection to claim number 13-1 filed by Citicorp. Vendor Finance, Inc. (the
                “Claim”) is SUSTAINED.
                2. The Claim is DISALLOWED in its entirety.
 14(29) SIEMENS MEDICAL                   10/23/2008 General Unsecured §            Allowed        7100-000                     $0.00      $130,255.59       $130,255.59              $0.00            $0.00          $0.00    $130,255.59
        SOLUTIONS USA, INC.,                           726(a)(2)
        C/O GEORGE L.
         c/o George L. Kinkler
         101 NE 3 Ave #1800
         Ft Lauderdale FL 33301
Claim Notes: Original Case #08-19029 Claim #14
 14(47)    VARLEY INC                         09/10/2008    General Unsecured §          Allowed         7100-000               $0.00           $753.35          $753.35              $0.00            $0.00          $0.00       $753.35
                                                            726(a)(2)
         18940 Belmont Dr
         Miami FL 33157
Claim Notes: Original Case #08-19047 Claim #1418940 Belmont DrMiami, FL 33157--------------------------------------------------------------------------------* * *
 14(53)    JOHNNY LEE JR                      02/05/2009    General Unsecured §          Allowed         7100-000               $0.00           $700.00          $700.00              $0.00            $0.00          $0.00       $700.00
                                                            726(a)(2)
         1880 N Congress Ave G203
         West Palm Beach FL 33401
Claim Notes: Original Case #08-19053 Claim #141880 N Congress Ave G203West Palm Beach, FL 33401--------------------------------------------------------------------------------* * *
 14(62) AC & S                        12/10/2008 General Unsecured §      Allowed         7100-000                    $0.00           $1,948.00            $1,948.00                  $0.00            $0.00          $0.00      $1,948.00
        TRANSPORTATION                           726(a)(2)
         16275 SW 88 St #126
         Miami FL 33196
Claim Notes: Original Case #08-19062 Claim #1416275 SW 88 St #126Miami, FL 33196--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 603 of 635
                                                                                                    CLAIM ANALYSIS REPORT                                                       Page No: 54               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim             Claim Class            Claim          Uniform        Scheduled           Claim            Amount          Amount       Interest         Tax            Net
  No.:                                          Date                                     Status        Tran Code        Amount            Amount            Allowed          Paid                                     Remaining
                                                                                                                                                                                                                       Balance

 15(29) SIEMENS MEDICAL               10/23/2008            General Unsecured §         Allowed         7100-000               $0.00      $118,290.59      $118,290.59          $0.00         $0.00          $0.00    $118,290.59
        SOLUTIONS USA, INC.,                                726(a)(2)
        C/O GEORGE L.
Claim Notes: Original Case #08-19029 Claim #15

               NOT THIS CLAIM - ref: 1327, 1344 Order sustaining obj 08-19069
 15(47) AMERICAN HVAC-R               09/15/2008 General Unsecured §         Allowed        7100-000                   $0.00           $6,047.50            $6,047.50           $0.00         $0.00          $0.00      $6,047.50
        SERVICES                                  726(a)(2)
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Original Case #08-19047 Claim #15POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *
 15(53) AMERICAN HVAC R               02/13/2009 General Unsecured §       Allowed          7100-000                   $0.00           $3,064.58            $3,064.58           $0.00         $0.00          $0.00      $3,064.58
        SERVICES INC                             726(a)(2)
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Original Case #08-19053 Claim #15POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *
 15(62) ROYAL OFFICE                  01/05/2009 General Unsecured §       Allowed           7100-000                   $0.00           $6,913.58            $6,913.58          $0.00         $0.00          $0.00      $6,913.58
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19062 Claim #15POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
 15(69) GONZALO J IRAVEDRA                    03/17/2009    General Unsecured §         Allowed         7100-000               $0.00        $1,125.00        $1,125.00          $0.00         $0.00          $0.00      $1,125.00
     U  PA                                                  726(a)(2)
         15841 Pines Blvd #395
         Pembroke Pines FL 33027
Claim Notes: PER DE#1344
 16(29) FRANK WEINBERG                   11/04/2008 General Unsecured §                 Allowed            7100-000                   $0.00 $352,420.12   $352,420.12           $0.00         $0.00          $0.00    $352,420.12
        BLACK PL                                      726(a)(2)
         7805 S.W. 6 Court
         Plantation FL 33324
Claim Notes: Original Case #08-19029 Claim #16
                7805 S.W. 6 CourtPlantation, FL 33324--------------------------------------------------------------------------------* * *
 16(47) PATRICK S SCOTT                  11/05/2008 General Unsecured §                 Allowed            7100-000                   $0.00     $102.72        $102.72          $0.00         $0.00          $0.00       $102.72
                                                      726(a)(2)
         111 SE 12 St #B
         Ft Lauderdale FL 33316
Claim Notes: Original Case #08-19047 Claim #16111 SE 12 St #BFt Lauderdale, FL 33316--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                     Doc 1541            Filed 04/22/21               Page 604 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                             Page No: 55               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                   Trustee Name:               Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                Date:                       3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim         Uniform         Scheduled            Claim           Amount               Amount       Interest         Tax            Net
  No.:                                           Date                                      Status       Tran Code         Amount             Amount           Allowed               Paid                                     Remaining
                                                                                                                                                                                                                              Balance

 16(53)    FRANCIS X GAUTHIER                 02/19/2009     General Unsecured §          Allowed        7100-000                $0.00           $70.96            $70.96              $0.00         $0.00          $0.00        $70.96
                                                             726(a)(2)
         321 C-1 Pine Ridge Circle
         GreenAcres FL 33463
Claim Notes: Original Case #08-19053 Claim #16321 C-1 Pine Ridge CircleGreenAcres, FL 33463--------------------------------------------------------------------------------* * *
 17(29) ALL POINTS CAPITAL                11/06/2008 General Unsecured §       Allowed        7100-000                    $0.00         $54,496.42           $54,496.42                $0.00         $0.00          $0.00    $54,496.42
        CORP.                                         726(a)(2)
         c/o Gordon A. Dieterle, LLP
         2300 Glades Road, Suite 400E
         Boca Raton FL 33431
Claim Notes: Original Case #08-19029 Claim #17
                c/o Gordon A. Dieterle, LLP2300 Glades Road, Suite 400EBoca Raton, FL 33431--------------------------------------------------------------------------------* * *

                Against Lake Worth Diagnostic Testing Group
 17(47) YVONNE MORETTI                  10/20/2008 General Unsecured §     Allowed            7100-000                   $0.00             $342.75             $342.75                 $0.00         $0.00          $0.00       $342.75
                                                      726(a)(2)
         POB 2076
         Inverness FL 34451
Claim Notes: Original Case #08-19047 Claim #17POB 2076Inverness, FL 34451--------------------------------------------------------------------------------* * *
 17(53) TROPICAL                      02/19/2009 General Unsecured §       Allowed       7100-000              $0.00           $1,820.00            $1,820.00                  $0.00                 $0.00          $0.00     $1,820.00
        TRANSPORTATION, LLC                      726(a)(2)
         2200 N Florida Mango Rd Ste
         #402
         West Palm Beach FL 33409
Claim Notes: Original Case #08-19053 Claim #172200 N Florida Mango Rd Ste #402West Palm Beach, FL 33409--------------------------------------------------------------------------------* * *
 17(62) BIKUR CHOLIM OF               01/22/2009 General Unsecured §      Allowed           7100-000                   $0.00              $250.00             $250.00                  $0.00         $0.00          $0.00       $250.00
        MIAMI BEACH                              726(a)(2)
         Box 3032
         Miami Beach FL 33140
Claim Notes: Original Case #08-19062 Claim #17Box 3032Miami Beach, FL 33140--------------------------------------------------------------------------------* * *
 18(29) ALL POINTS CAPITAL                11/06/2008 General Unsecured §       Allowed        7100-000                    $0.00           $7,639.78            $7,639.78               $0.00         $0.00          $0.00     $7,639.78
        CORP.                                         726(a)(2)
         c/o Gordon A. Dieterle, LLP
         2300 Glades Road, Suite 400E
         Boca Raton FL 33431
Claim Notes: Original Case #08-19029 Claim #18
                c/o Gordon A. Dieterle, LLP2300 Glades Road, Suite 400EBoca Raton, FL 33431--------------------------------------------------------------------------------* * *

                   Against LAke Worth Diagnostic Testing Group
                                                              Case 08-19029-LMI                     Doc 1541            Filed 04/22/21               Page 605 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                             Page No: 56               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                   Trustee Name:               Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                Date:                       3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim         Uniform         Scheduled            Claim           Amount               Amount       Interest         Tax            Net
  No.:                                           Date                                      Status       Tran Code         Amount             Amount           Allowed               Paid                                     Remaining
                                                                                                                                                                                                                              Balance

 18(47) DE LAGE LANDEN                  10/31/2008 General Unsecured §      Allowed       7100-000            $0.00     $163,495.97          $163,495.97                   $0.00               $0.00                $0.00    $163,495.97
        FINANCIAL SERVICES                         726(a)(2)
        INC
         dba Picker Financial Group LLC
         1111 Old Eagle School Road
         Wayne PA 19087
Claim Notes: Original Case #08-19047 Claim #18dba Picker Financial Group LLC1111 Old Eagle School RoadWayne, PA 19087--------------------------------------------------------------------------------* * *
 18(62)    JUANA HUZENMAN                     01/13/2009     General Unsecured §          Allowed        7100-000                $0.00          $400.00           $400.00              $0.00         $0.00          $0.00       $400.00
                                                             726(a)(2)
         21150 NE 38 Ave #1805
         Aventura FL 33180
Claim Notes: Original Case #08-19062 Claim #1821150 NE 38 Ave #1805Aventura, FL 33180--------------------------------------------------------------------------------* * *
 19(29) ALL POINTS CAPITAL                11/06/2008 General Unsecured §       Allowed        7100-000                    $0.00        $104,373.67          $104,373.67                $0.00         $0.00          $0.00    $104,373.67
        CORP.                                         726(a)(2)
         c/o Gordon A. Dieterle, LLP
         2300 Glades Road, Suite 400E
         Boca Raton FL 33431
Claim Notes: Original Case #08-19029 Claim #19
                c/o Gordon A. Dieterle, LLP2300 Glades Road, Suite 400EBoca Raton, FL 33431--------------------------------------------------------------------------------* * *

                Against LAke Worth Diagnostic Testing Group
 20(47) WEST PHYSICS                   10/27/2008 General Unsecured §      Allowed        7100-000               $0.00          $11,000.00           $11,000.00                   $0.00              $0.00          $0.00     $11,000.00
        CONSULTING LLC                                726(a)(2)
         C. George Kleeman IV Esq
         49 Atlanta St
         Marietta GA 30060
Claim Notes: Original Case #08-19047 Claim #20C. George Kleeman IV Esq49 Atlanta StMarietta, GA 30060--------------------------------------------------------------------------------* * *
 20(53)    JOHN PENROD                        03/13/2009     General Unsecured §          Allowed        7100-000                $0.00        $1,400.00         $1,400.00              $0.00         $0.00          $0.00      $1,400.00
                                                             726(a)(2)
         2550 Sunup Lane
         Lantana FL 33462
Claim Notes: Original Case #08-19053 Claim #202550 Sunup LaneLantana, FL 33462--------------------------------------------------------------------------------* * *
 20(62)    SONIA WEISSELBERGER                01/27/2009     General Unsecured §          Allowed        7100-000                $0.00          $647.20           $647.20              $0.00         $0.00          $0.00       $647.20
                                                             726(a)(2)
         2051 NE 209 St
         Miami FL 33179
Claim Notes: Original Case #08-19062 Claim #202051 NE 209 StMiami, FL 33179--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                      Doc 1541            Filed 04/22/21               Page 606 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                           Page No: 57               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                      Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                   Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform         Scheduled            Claim            Amount           Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code         Amount             Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                             Balance

 20(66) BRIAN J. MURPHY,              03/17/2009 General Unsecured §       Disallowed      7100-000            $0.00          $92,785.00                  $0.00                 $0.00            $0.00             $0.00         $0.00
        M.D., P.A.                                726(a)(2)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19066 Claim #20c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
 21(47) WEST PHYSICS                  10/27/2008 General Unsecured §       Allowed        7100-000               $0.00          $28,825.00           $28,825.00                   $0.00             $0.00          $0.00    $28,825.00
        CONSULTING LLC                            726(a)(2)
         C. George Kleeman IV Esq
         49 Atlanta St
         Marietta GA 30060
Claim Notes: Original Case #08-19047 Claim #21C. George Kleeman IV Esq49 Atlanta StMarietta, GA 30060--------------------------------------------------------------------------------* * *
 21(62) NURSING UNLIMITED             01/27/2009 General Unsecured §     Allowed       7100-000                    $0.00           $1,050.00            $1,050.00                     $0.00         $0.00          $0.00     $1,050.00
        INC.                                      726(a)(2)
         18405 NW 2nd Ave
         Miami Gardens FL 33169
Claim Notes: Original Case #08-19062 Claim #2118405 NW 2nd AveMiami Gardens, FL 33169--------------------------------------------------------------------------------* * *
 21(66) STEVEN F. MERANDI,               03/17/2009 General Unsecured §       Disallowed          7100-000                   $0.00          $28,760.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           726(a)(2)
        RADIOLOGY
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19066 Claim #21
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

               Ref 1384:
               ORDERED that:
               1. The Objection is SUSTAINED, as set forth below.
               2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
 22(29) PROPERTY TAX                     11/19/2008 General Unsecured §          Allowed            7100-000                   $0.00           $8,062.17         $8,062.17            $0.00         $0.00          $0.00     $8,062.17
        CONSULTANTS, LTD                              726(a)(2)
         656 E Hallandale Beach Blvd
         Hallandale FL 33009-4422
Claim Notes: Original Case #08-19029 Claim #22
               656 E Hallandale Beach BlvdHallandale, FL 330094422--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                     Doc 1541            Filed 04/22/21              Page 607 of 635
                                                                                                     CLAIM ANALYSIS REPORT                                                          Page No: 58                 Exhibit C


   Case No.                         08-19029-LMI                                                                                                                  Trustee Name:               Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date:                       3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim            Claim Class              Claim         Uniform         Scheduled           Claim            Amount            Amount        Interest          Tax            Net
  No.:                                           Date                                      Status       Tran Code         Amount            Amount            Allowed            Paid                                       Remaining
                                                                                                                                                                                                                             Balance

 22(62)    MARCOS R. SINGER                   01/29/2009    General Unsecured §          Allowed         7100-000               $0.00            $73.62            $73.62           $0.00          $0.00           $0.00        $73.62
                                                            726(a)(2)
         20041 NE 37 Court
         Aventura FL 33180
Claim Notes: Original Case #08-19062 Claim #2220041 NE 37 CourtAventura, FL 33180--------------------------------------------------------------------------------* * *
 23(29) PHILIPS MEDICAL                  12/01/2008 General Unsecured §        Allowed       7100-000                    $0.00        $133,067.65          $133,067.65              $0.00          $0.00           $0.00    $133,067.65
        SYSTEMS NACO                                  726(a)(2)
         c o Commercial Collection
         Consultants
         16830 Ventura Blvd #620
         Encing CA 91436
Claim Notes: Original Case #08-19029 Claim #23
                c o Commercial Collection Consultants16830 Ventura Blvd #620Encing, CA 91436--------------------------------------------------------------------------------* * *
 23(47) ASTELLAS PHARMA US               11/06/2008 General Unsecured §        Allowed       7100-000                    $0.00         $17,084.00           $17,084.00              $0.00          $0.00           $0.00     $17,084.00
        INC                                           726(a)(2)
         Three Parkway North
         Deerfield IL 60015
Claim Notes: Original Case #08-19047 Claim #23Three Parkway NorthDeerfield, IL 60015--------------------------------------------------------------------------------* * *
 23(62)    EMMANUELLE OCEAN                   02/02/2009    General Unsecured §          Allowed         7100-000               $0.00            $10.72            $10.72           $0.00          $0.00           $0.00        $10.72
                                                            726(a)(2)
         660 NE 13 St
         N Miami FL 33161
Claim Notes: Original Case #08-19062 Claim #23660 NE 13 StN Miami, FL 33161--------------------------------------------------------------------------------* * *
 24(47) KRAMER, GREEN,                11/06/2008 General Unsecured §        Allowed      7100-000               $0.00           $2,867.50            $2,867.50                  $0.00              $0.00           $0.00      $2,867.50
        ZUCKERMAN, GREENE                        726(a)(2)
        & BUCHSBAUM PA
         4000 Hollywood Blvd., Suite
         485-South
         Hollywood FL 33021
Claim Notes: Original Case #08-19047 Claim #244000 Hollywood Blvd., Suite 485-SouthHollywood, FL 33021--------------------------------------------------------------------------------* * *
 25(47) BENJAMIN BEFELER              11/24/2008 General Unsecured §     Allowed           7100-000                   $0.00           $2,455.00            $2,455.00                $0.00          $0.00           $0.00      $2,455.00
        MD PA                                    726(a)(2)
         1321 NW 14 #202
         Miami FL 33125
Claim Notes: Original Case #08-19047 Claim #251321 NW 14 #202Miami, FL 33125--------------------------------------------------------------------------------* * *
 25(62)    JOSE A ORTIZ                       02/17/2009    General Unsecured §          Allowed         7100-000               $0.00           $250.00          $250.00            $0.00          $0.00           $0.00       $250.00
                                                            726(a)(2)
         1982 Murseille Dr #4
         Miami Bch FL 33141
Claim Notes: Original Case #08-19062 Claim #251982 Murseille Dr #4Miami Bch, FL 33141--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 608 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                            Page No: 59                 Exhibit C


   Case No.                        08-19029-LMI                                                                                                                Trustee Name:                Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                             Date:                        3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim          Uniform        Scheduled           Claim           Amount            Amount           Interest          Tax            Net
  No.:                                          Date                                    Status        Tran Code        Amount            Amount           Allowed            Paid                                          Remaining
                                                                                                                                                                                                                            Balance

  252(2 FEDEX CUSTOMER                  01/09/2009 General Unsecured §     Allowed        7100-000                   $0.00           $2,391.75            $2,391.75            $0.00               $0.00          $0.00     $2,391.75
     9) INFORMATION SVC                            726(a)(2)
         3965 Airways Blvd - Module G -
         3rd FL
         Memphis TN 38116
Claim Notes: Original Case #08-19029 Claim #25 -206/15/2009 Amendment 25-2 imported by GAIL; original claim didn't exist--------------------------------------------------------------------------------3965
                Airways Blvd - Module G - 3rd FLMemphis, TN
 26(62) LOUISE PERRY                    02/25/2009 General Unsecured §     Allowed        7100-000                   $0.00               $20.00               $20.00           $0.00               $0.00          $0.00        $20.00
                                                   726(a)(2)
         20155 NE 38th Ct #1103
         Aventura FL 33180
Claim Notes: Original Case #08-19062 Claim #2620155 NE 38th Ct #1103Aventura, FL 33180--------------------------------------------------------------------------------* * *
 26(69)    STEVEN LINZER DO PA               05/31/2020    General Unsecured §         Allowed         7100-000              $0.00        $2,775.00         $2,775.00             $0.00            $0.00          $0.00     $2,775.00
                                                           726(a)(2)
         11011 Sheridan St #105
         Cooper City FL 33026
Claim Notes: Per DE#1377
 27(47) AGFA HEALTHCARE               12/23/2008 General Unsecured §       Allowed       7100-000              $0.00                     $20,806.98        $20,806.98             $0.00            $0.00          $0.00    $20,806.98
        CORPORATION                               726(a)(2)
         c/o Thomas V.
         Askounis,Askounis & Darcy
         444 North Michigan Ave Ste
         3270
         Chicago IL 60611
Claim Notes: Original Case #08-19047 Claim #27c/o Thomas V. Askounis Askounis & Darcy,Address updated 2/27/13 gk
 27(69)    MERRILL LYNCH                     03/17/2009    General Unsecured §         Allowed         7100-000              $0.00    $6,885,683.72        $20,728.28        $20,728.28            $0.00          $0.00         $0.00
                                                           726(a)(2)
         c/o Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
 28(29)    UPS                               02/23/2009    General Unsecured §         Allowed         7100-000              $0.00          $534.41           $534.41             $0.00            $0.00          $0.00       $534.41
                                                           726(a)(2)
         c o RMS Bkc Recovery Svc
         POB 4396
         Timonium MD 21094
Claim Notes: Original Case #08-19029 Claim #28
               c o RMS Bkc Recovery SvcPOB 4396Timonium, MD 21094--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                     Doc 1541             Filed 04/22/21              Page 609 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                              Page No: 60               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                    Trustee Name:                Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                        3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class             Claim          Uniform         Scheduled           Claim            Amount            Amount           Interest         Tax            Net
  No.:                                           Date                                      Status        Tran Code         Amount            Amount            Allowed            Paid                                         Remaining
                                                                                                                                                                                                                                Balance

 28(47) ROYAL OFFICE                  01/05/2009 General Unsecured §       Allowed           7100-000                   $0.00          $31,877.77           $31,877.77                  $0.00          $0.00          $0.00     $31,877.77
        PRODUCTS                                 726(a)(2)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19047 Claim #28POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
 29(29) DONALD R. LEVINE                  02/26/2009 General Unsecured §          Allowed      7100-000                  $0.00        $112,606.88          $112,606.88                   $0.00         $0.00          $0.00    $112,606.88
        PERSONAL REP                                  726(a)(2)
         Estate of Gertrude Levine
         28th Avenue Apt G1 at Port
         Imperial
         West New York NJ 07083
Claim Notes: Original Case #08-19029 Claim #29
                Estate of Gertrude Levine28th Avenue Apt G1 at Port ImperialWest New York, NJ 07083--------------------------------------------------------------------------------* * *
 29(62) LUIS REYES                        03/02/2009 General Unsecured §          Allowed      7100-000                  $0.00               $25.00               $25.00                 $0.00         $0.00          $0.00        $25.00
                                                      726(a)(2)
         2910 SW 20 St
         Miami FL 33145
Claim Notes: Original Case #08-19062 Claim #292910 SW 20 StMiami, FL 33145--------------------------------------------------------------------------------* * *
 30(47) AMERICAN COMPUTER             01/22/2009 General Unsecured §     Allowed           7100-000                    $0.00             $430.95              $430.95                   $0.00          $0.00          $0.00       $430.95
        FORMS INC                                726(a)(2)
         4532 SW 71 Ave
         Miami FL 33155
Claim Notes: Original Case #08-19047 Claim #304532 SW 71 AveMiami, FL 33155--------------------------------------------------------------------------------* * *
 30(62)    ALICIA MADRIGAL                     03/12/2009    General Unsecured §          Allowed         7100-000               $0.00            $57.79            $57.79              $0.00          $0.00          $0.00        $57.79
                                                             726(a)(2)
         4635 E. 4th Ave
         Hialeah FL 33013
Claim Notes: Original Case #08-19062 Claim #304635 E. 4th AveHialeah, FL 33013--------------------------------------------------------------------------------* * *
  30U(2 STEPHEN E.                         03/12/2009 General Unsecured §            Allowed         7100-000                    $0.00      $466,301.00       $466,301.00               $0.00          $0.00          $0.00    $466,301.00
     9) CIANCIULLI                                       726(a)(2)
         c/o Hellinger & Penabad, P.A
         235 Altara Avenue
         Coral Gables FL 33146
Claim Notes: Original Case #08-19029 Claim #30
                Claim allowed per order dated 7/19/11 DE # 1173:
                5. Proof of Claim No. 30-1 in the amount of $477,251 is allowed in full for its full
                amount of the priority and non priority unsecured amounts set forth therein.

                   Priority Wages = 10,950.00
                   Unsecured Wages = 466,301.00
                                                                Case 08-19029-LMI                       Doc 1541             Filed 04/22/21             Page 610 of 635
                                                                                                         CLAIM ANALYSIS REPORT                                                     Page No: 61               Exhibit C


   Case No.                          08-19029-LMI                                                                                                                  Trustee Name:           Kenneth A. Welt
   Case Name:                        CARDIAC MANAGEMENT SYSTEMS, INC                                                                                               Date:                   3/4/2021
   Claims Bar Date:                  03/17/2009

 Claim                 Creditor Name               Claim             Claim Class              Claim          Uniform          Scheduled           Claim        Amount         Amount        Interest         Tax            Net
  No.:                                             Date                                       Status        Tran Code          Amount            Amount        Allowed         Paid                                      Remaining
                                                                                                                                                                                                                          Balance

 31(47) NORMAN BROTHERS               01/30/2009 General Unsecured §     Allowed           7100-000                    $0.00           $1,273.89            $1,273.89              $0.00         $0.00          $0.00      $1,273.89
        PRODUCE                                  726(a)(2)
         7621 SW 87 Ave
         Miami FL 33173
Claim Notes: Original Case #08-19047 Claim #317621 SW 87 AveMiami, FL 33173--------------------------------------------------------------------------------* * *
 31(62)    MED LAB                              03/17/2009     General Unsecured §           Allowed         7100-000                 $0.00     $156,580.36    $156,580.36         $0.00         $0.00          $0.00    $156,580.36
                                                               726(a)(2)
         923 NW 27 Ave
         Miami FL 33125
Claim Notes: Original Case #08-19062 Claim #31923 NW 27 AveMiami, FL 33125--------------------------------------------------------------------------------* * *
 31(62)    MED-LAB                              05/27/2020     General Unsecured §           Allowed         7100-000                 $0.00      $77,395.00     $77,395.00         $0.00         $0.00          $0.00     $77,395.00
                                                               726(a)(2)
Claim Notes:        Per DE#1345
 32(29) DINESE H. GORMAN               03/17/2009 General Unsecured §                Allowed           7100-000                   $0.00          $60,807.92     $60,807.92         $0.00         $0.00          $0.00     $60,807.92
        TRUSTEE                                    726(a)(2)
         5015 Worthington
         Bethesda MD 20816
Claim Notes: Original Case #08-19029 Claim #32
               5015 WorthingtonBethesda, MD 20816--------------------------------------------------------------------------------* * *

                 - NOT THIS CLAIMref 1327, 1344 order sustaining obj to claim / 08-19047
 33(29) MARSHALL SAMPSON,                 03/17/2009 General Unsecured §                  Allowed           7100-000                   $0.00     $60,807.92     $60,807.92         $0.00         $0.00          $0.00     $60,807.92
        TRUSTEE                                        726(a)(2)
         8 Forsyth Court
         Bluffton SC 29910
Claim Notes: Original Case #08-19029 Claim #33
                8 Forsyth CourtBluffton, SC 29910--------------------------------------------------------------------------------* * *
 34(29) MERRILL LYNCH                     03/17/2009 General Unsecured §                  Allowed           7100-000                   $0.00   $6,885,683.72   $932,669.50   $932,669.50         $0.00          $0.00          $0.00
                                                       726(a)(2)
         c/o Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: ECF 1251
                                                              Case 08-19029-LMI                      Doc 1541            Filed 04/22/21               Page 611 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                           Page No: 62               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                      Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                   Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform         Scheduled            Claim            Amount           Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code         Amount             Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                             Balance

 35(29) BRIAN J. MURPHY,                 03/17/2009 General Unsecured §       Disallowed          7100-000                   $0.00          $92,785.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D., P.A.                                    726(a)(2)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19029 Claim #35
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
 36(29) STEVEN F. MERANDI,               03/17/2009 General Unsecured §       Disallowed          7100-000                   $0.00          $28,760.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           726(a)(2)
        RADIOLOGY
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19029 Claim #36
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

                Ref 1384:
                ORDERED that:
                1. The Objection is SUSTAINED, as set forth below.
                2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
 36(53) MERRILL LYNCH                     03/17/2009 General Unsecured §        Allowed   7100-000        $0.00 $6,885,683.72                                   $56,863.44       $56,863.44         $0.00          $0.00         $0.00
                                                       726(a)(2)
         c/o Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
 38(62)    DEBORAH CRUZ                        03/17/2009    General Unsecured §          Allowed         7100-000                $0.00           $25.00              $25.00          $0.00         $0.00          $0.00        $25.00
                                                             726(a)(2)
         2075 NW 164 St #716
         N Miami Beach FL 33162
Claim Notes: Original Case #08-19062 Claim #382075 NW 164 St #716N Miami Beach, FL 33162--------------------------------------------------------------------------------* * *
                                                            Case 08-19029-LMI                    Doc 1541           Filed 04/22/21              Page 612 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                          Page No: 63                Exhibit C


   Case No.                        08-19029-LMI                                                                                                              Trustee Name:                Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                           Date:                        3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name            Claim            Claim Class             Claim         Uniform        Scheduled           Claim           Amount           Amount           Interest         Tax            Net
  No.:                                         Date                                     Status       Tran Code        Amount            Amount           Allowed           Paid                                         Remaining
                                                                                                                                                                                                                         Balance

 39(47) MERRILL LYNCH                        03/17/2009   General Unsecured §        Disallowed       7100-000              $0.00    $6,885,683.72             $0.00            $0.00           $0.00          $0.00         $0.00
        BUSINESS FINANCIAL                                726(a)(2)
        SERVICES
         c/o Michael M. Eidelman,
         Esq.,Vedder
         Price, P.C.,222 North LaSalle
         Street, Su
         Chicago IL 60601-1003
Claim Notes: Per DE #1251
 39(53)    WILLIAM I GANZ                    03/10/2009   General Unsecured §        Disallowed       7100-000              $0.00        $7,765.00             $0.00            $0.00           $0.00          $0.00         $0.00
                                                          726(a)(2)
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19053 Claim #394333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
                Disallowed Per Docket 1362
 39(62) MERRILL LYNCH                   03/17/2009 General Unsecured §    Allowed        7100-000                   $0.00 $6,885,683.72                $231,585.81       $231,585.81            $0.00          $0.00         $0.00
        BUSINES FINANCIAL                          726(a)(2)
        SERVICES
         c/o Michael M. Eidelman
         Vedder Price PC,222 N LaSalle
         St #2600
         Chicago IL 60601
Claim Notes: Per DE #1251
 40(47) BRIAN J. MURPHY,               03/17/2009 General Unsecured §      Disallowed      7100-000            $0.00         $92,785.00                  $0.00                 $0.00              $0.00        $0.00         $0.00
        M.D., P.A.                                726(a)(2)
         c/o Ross R. Hartog
         9130 S. Dadedland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #40c/o Ross R. Hartog9130 S. Dadedland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
 40(53) BRIAN J. MURPHY,              03/17/2009 General Unsecured §       Disallowed      7100-000            $0.00          $92,785.00                  $0.00                 $0.00            $0.00         $0.00         $0.00
        M.D., P.A.                                726(a)(2)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19053 Claim #40c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                      Doc 1541            Filed 04/22/21               Page 613 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                           Page No: 64               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                      Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                   Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform         Scheduled            Claim            Amount           Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code         Amount             Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                             Balance

 41(53) STEVEN F. MERANDI,               03/17/2009 General Unsecured §       Disallowed          7100-000                   $0.00          $28,760.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           726(a)(2)
        RADIOLOGY
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19053 Claim #41
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

                Ref 1384:
                ORDERED that:
                1. The Objection is SUSTAINED, as set forth below.
                2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
 41(62) BRIAN J. MURPHY,                  03/17/2009 General Unsecured §      Disallowed   7100-000            $0.00          $92,785.00                  $0.00                 $0.00            $0.00             $0.00         $0.00
        M.D., P.A.                                     726(a)(2)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19062 Claim #41c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
 42(53)    WILLIAM I GANZ                      03/17/2009    General Unsecured §         Disallowed       7100-000                $0.00        $1,865.00               $0.00          $0.00         $0.00          $0.00         $0.00
                                                             726(a)(2)
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19053 Claim #424333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *

                Disallowed per docket 1362
 42(62) STEVEN F. MERANDI,               03/17/2009 General Unsecured §      Disallowed          7100-000                    $0.00         $28,760.00               $0.00             $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           726(a)(2)
        RADIOLOGY
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: ECF 799
                Original Case #08-19062 Claim #42
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

                   Ref 1384:
                   ORDERED that:
                   1. The Objection is SUSTAINED, as set forth below.
                   2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
                                                            Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 614 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                        Page No: 65               Exhibit C


   Case No.                        08-19029-LMI                                                                                                               Trustee Name:            Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                            Date:                    3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class            Claim         Uniform         Scheduled           Claim           Amount         Amount         Interest         Tax            Net
  No.:                                          Date                                    Status       Tran Code         Amount            Amount           Allowed         Paid                                       Remaining
                                                                                                                                                                                                                      Balance

  42B(2 HARBOR VIEW                          12/16/2020    General Unsecured §         Allowed        7100-000               $0.00        $2,801.45         $2,801.45          $0.00         $0.00          $0.00     $2,801.45
     9) TRANSPORTATION                                     726(a)(2)
Claim Notes: Per ECF 1344
  43B(4    NOEL R ZUSMER MD PA               03/16/2009    General Unsecured §         Allowed        7100-000               $0.00        $7,700.00         $7,700.00          $0.00         $0.00          $0.00     $7,700.00
     7)                                                    726(a)(2)
         9300 West Bay Harbor Dr Apt 1B
         Bay Harbor FL 33154
Claim Notes: Ref 1359:
                ORDERED that:
                1. The Objection is SUSTAINED.
                2. The following claims are to be treated as specified below:
                THE CLAIM IS ALLOWED AS AN ADMINISTRATIVE CLAIM FOR $21,890 AND GENERAL UNSECURED CLAIM FOR $7,700.
 50(53) WILLIAM I GANZ                      03/17/2009 General Unsecured §    Disallowed 7100-000                   $0.00            $7,765.00                 $0.00           $0.00         $0.00          $0.00         $0.00
                                                         726(a)(2)
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19053 Claim #504333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * *
                Disallowed per Docket 1362
   3600 MERRILL LYNCH                       11/13/2008 General Unsecured §    Disallowed 7100-000                   $0.00                 $0.00                $0.00           $0.00         $0.00          $0.00         $0.00
    ML COMMERCIAL FINANCE                                726(a)(2)
        CORP
         Global Bank Group / Attn Adam
         Barshefsky
         222 N. La Salle Street, 17th Floor
         Chicago IL 60601
Claim Notes: Original Case #08-19036 Claim #ML
   5300 MERRILL LYNCH                       11/13/2008     General Unsecured §         Allowed        7100-000               $0.00    $6,885,683.72      $134,970.87     $134,970.87         $0.00          $0.00         $0.00
    ML  COMMERCIAL FINANCE                                 726(a)(2)
        CORP
         Global Bank Group / Attn Adam
         Barshefsky
         222 N. La Salle Street, 17th Floor
         Chicago IL 60601
Claim Notes: Per ECF1251
  5431( AMERICAN HVAC-R               09/15/2008 General Unsecured §       Allowed          7100-000                    $0.00           $1,870.46            $1,870.46         $0.00         $0.00          $0.00     $1,870.46
    62) SERVICES                                 726(a)(2)
         POB 5431
         Lighthouse Point FL 33074
Claim Notes: Original Case #08-19062 Claim #9POB 5431Lighthouse Point, FL 33074--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 615 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                           Page No: 66               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                    Trustee Name:           Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                 Date:                   3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim           Amount             Amount        Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount           Allowed             Paid                                      Remaining
                                                                                                                                                                                                                          Balance

   6600 MERRILL LYNCH                       11/13/2008     General Unsecured §          Allowed        7100-000               $0.00    $6,885,683.72        $62,897.17        $62,897.27          $0.00         $0.00         $0.00
    ML  COMMERCIAL FINANCE                                 726(a)(2)
        CORP
         Global Bank Group / Attn Adam
         Barshefsky
         222 N. La Salle Street, 17th Floor
         Chicago IL 60601
Claim Notes: Per ECF 1251
   1(69)   GE HEALTHCARE                     07/21/2008    Tardy General                Allowed        7200-000               $0.00       $23,777.61        $23,777.61             $0.00          $0.00         $0.00    $23,777.61
                                                           Unsecured § 726(a)
                                                           (3)
         POB 640200
         Pittsburgh PA 15264
Claim Notes: Original Case #08-19069 Claim #1
   5(58)   IMAGE FIRST SE                    04/21/2009    Tardy General                Allowed        7200-000               $0.00        $6,941.38         $6,941.38             $0.00          $0.00         $0.00     $6,941.38
           FLORIDA LLC                                     Unsecured § 726(a)
                                                           (3)
         100 Matsonford Rd #503
         Radnor Corporate Center
         Radnor PA 19087
Claim Notes: Original Case #08-19058 Claim #5100 Matsonford Rd #503Radnor Corporate CenterRadnor, PA 19087--------------------------------------------------------------------------------* * *
   5(69)   MEDICAL SUPPLIERS                 08/04/2008    Tardy General                Allowed        7200-000               $0.00        $2,354.96         $2,354.96             $0.00          $0.00         $0.00     $2,354.96
           OF THE AMERICAS                                 Unsecured § 726(a)
                                                           (3)
         1725 NW 79 Ave
         Miami FL 33126
Claim Notes: Original Case #08-19069 Claim #51725 NW 79 AveMiami, FL 33126--------------------------------------------------------------------------------* * *
   6(69)   ROYAL OFFICE                       08/11/2008   Tardy General                Allowed        7200-000               $0.00        $2,983.16         $2,983.16             $0.00          $0.00         $0.00     $2,983.16
           PRODUCTS                                        Unsecured § 726(a)
                                                           (3)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19069 Claim #6POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
   7(69)   SUNSET COMMERCIAL                  11/03/2008   Tardy General                Allowed        7200-000               $0.00        $4,547.40         $4,547.40             $0.00          $0.00         $0.00     $4,547.40
           CLEANING                                        Unsecured § 726(a)
                                                           (3)
         2070 SW 90 Ave #D
         Davie FL 33324
Claim Notes: Original Case #08-19069 Claim #72070 SW 90 Ave #DDavie, FL 33324--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                      Doc 1541            Filed 04/22/21               Page 616 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                           Page No: 67               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                      Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                   Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform         Scheduled            Claim            Amount           Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code         Amount             Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                             Balance

   8(71)   BRIAN J. MURPHY,                    03/17/2009    Tardy General               Disallowed       7200-000                $0.00       $92,785.00               $0.00          $0.00         $0.00          $0.00         $0.00
           M.D., P.A.                                        Unsecured § 726(a)
                                                             (3)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19071 Claim #8c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
   9(69)   ROYAL OFFICE                        01/05/2009    Tardy General                Allowed         7200-000                $0.00        $2,982.66         $2,982.66            $0.00         $0.00          $0.00     $2,982.66
           PRODUCTS                                          Unsecured § 726(a)
                                                             (3)
         POB 2403
         Bedford Park IL 60499
Claim Notes: Original Case #08-19069 Claim #9POB 2403Bedford Park, IL 60499--------------------------------------------------------------------------------* * *
   9(71)STEVEN F. MERANDI,               03/17/2009 Tardy General             Disallowed          7200-000                   $0.00          $28,760.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           Unsecured § 726(a)
        RADIOLOGY                                     (3)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19071 Claim #9
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

               Ref 1384:
               ORDERED that:
               1. The Objection is SUSTAINED, as set forth below.
               2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
 20(69) WILLIAM GANZ MD                  03/17/2009 Tardy General            Disallowed  7200-000                   $0.00           $1,900.00                  $0.00            $0.00           $0.00              $0.00         $0.00
                                                      Unsecured § 726(a)
                                                      (3)
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19069 Claim #204333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * * Disallowed per docket 1362
 22(66)    IMAGE FIRST SE FL LLC               04/21/2009    Tardy General                Allowed         7200-000                $0.00        $1,122.12         $1,122.12            $0.00         $0.00          $0.00     $1,122.12
                                                             Unsecured § 726(a)
                                                             (3)
         100 Matsonford Rd #503
         Radmar PA 19087
Claim Notes: Original Case #08-19066 Claim #22100 Matsonford Rd #503Radmar, PA 19087--------------------------------------------------------------------------------* * *
                                                              Case 08-19029-LMI                      Doc 1541            Filed 04/22/21               Page 617 of 635
                                                                                                      CLAIM ANALYSIS REPORT                                                           Page No: 68               Exhibit C


   Case No.                         08-19029-LMI                                                                                                                      Trustee Name:           Kenneth A. Welt
   Case Name:                       CARDIAC MANAGEMENT SYSTEMS, INC                                                                                                   Date:                   3/4/2021
   Claims Bar Date:                 03/17/2009

 Claim                Creditor Name              Claim             Claim Class              Claim         Uniform         Scheduled            Claim            Amount           Amount        Interest         Tax            Net
  No.:                                           Date                                       Status       Tran Code         Amount             Amount            Allowed           Paid                                      Remaining
                                                                                                                                                                                                                             Balance

 22(69)    WILLIAM GANZ MD                     03/17/2009    Tardy General               Disallowed       7200-000                $0.00       $18,205.00               $0.00          $0.00         $0.00          $0.00         $0.00
                                                             Unsecured § 726(a)
                                                             (3)
         4333 Adams Ave
         Miami Beach FL 33140
Claim Notes: Original Case #08-19069 Claim #224333 Adams AveMiami Beach, FL 33140--------------------------------------------------------------------------------* * * Disallowed per docket 1362
 24(69)    SUNSET COMMERCIAL                   03/17/2009    Tardy General                Allowed         7200-000                $0.00        $4,547.40         $4,547.40            $0.00         $0.00          $0.00     $4,547.40
           CLEANING                                          Unsecured § 726(a)
                                                             (3)
         2070 SW 90 Ave #D
         Davie FL 33324
Claim Notes: Original Case #08-19069 Claim #242070 SW 90 Ave #DDavie, FL 33324--------------------------------------------------------------------------------* * *
 28(69) STEVEN F. MERANDI,               03/17/2009 Tardy General             Disallowed          7200-000                   $0.00          $28,760.00                 $0.00          $0.00         $0.00          $0.00         $0.00
        M.D. / PLANET THREE                           Unsecured § 726(a)
        RADIOLOGY                                     (3)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19069 Claim #28
                c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225 Miami, FL 33156--------------------------------------------------------------------------------* * *

                Ref 1384:
                ORDERED that:
                1. The Objection is SUSTAINED, as set forth below.
                2. The following claims of Steven F. Merandi, M.D. are STRICKEN AND DISALLOWED IN THEIR ENTIRETY:
 29(69) BRIAN J. MURPHY,                  03/17/2009 Tardy General            Disallowed   7200-000            $0.00          $92,785.00                  $0.00                 $0.00            $0.00             $0.00         $0.00
        M.D., P.A.                                     Unsecured § 726(a)
                                                       (3)
         c/o Ross R. Hartog
         9130 S. Dadeland Blvd. #1225
         Miami FL 33156
Claim Notes: Original Case #08-19069 Claim #29c/o Ross R. Hartog9130 S. Dadeland Blvd. #1225Miami, FL 33156--------------------------------------------------------------------------------* * *
 34(69)    KISHOR KARIA                        03/16/2009    Tardy General               Disallowed       7200-000                $0.00          $281.25               $0.00          $0.00         $0.00          $0.00         $0.00
                                                             Unsecured § 726(a)
                                                             (3)
         10011 Pines Blvd #106
         Pembroke Pines FL 33024
Claim Notes: DE#1352*
                                                            Case 08-19029-LMI                    Doc 1541           Filed 04/22/21              Page 618 of 635
                                                                                                  CLAIM ANALYSIS REPORT                                                         Page No: 69               Exhibit C


   Case No.                        08-19029-LMI                                                                                                               Trustee Name:             Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                            Date:                     3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name            Claim            Claim Class             Claim         Uniform        Scheduled           Claim           Amount             Amount       Interest         Tax            Net
  No.:                                         Date                                     Status       Tran Code        Amount            Amount           Allowed             Paid                                     Remaining
                                                                                                                                                                                                                       Balance

 35(69)    IMAGE FIRST SE FL LLC             04/21/2009    Tardy General               Allowed        7200-000              $0.00         $3,480.83        $3,480.83            $0.00         $0.00          $0.00     $3,480.83
                                                           Unsecured § 726(a)
                                                           (3)
         100 Matsonford Rd #503
         Radmor PA 19087
Claim Notes: Original Case #08-19069 Claim #35100 Matsonford Rd #503Radmor, PA 19087--------------------------------------------------------------------------------* * *
 37(29)    MARSHALL SAMPSON,                 03/18/2009    Tardy General               Allowed        7200-000              $0.00       $47,836.32        $47,836.32            $0.00         $0.00          $0.00    $47,836.32
           TRUSTEE                                         Unsecured § 726(a)
                                                           (3)
         8 Forsyth Court
         Bluffton SC 29910
Claim Notes: Original Case #08-19029 Claim #37
                8 Forsyth CourtBluffton, SC 29910--------------------------------------------------------------------------------* * *
 38(29) DINESE H. GORMAN                  03/18/2009 Tardy General                        Allowed           7200-000                   $0.00   $47,832.32  $47,832.32 $0.00    $0.00                         $0.00    $47,832.32
        TRUSTEE                                        Unsecured § 726(a)
                                                       (3)
         5015 Worthington
         Bethesda MD 20816
Claim Notes: Original Case #08-19029 Claim #38
                5015 WorthingtonBethesda, MD 20816--------------------------------------------------------------------------------* * *
 39(29) PROPERTY TAX                      03/23/2009 Tardy General                        Allowed           7200-000                   $0.00       $605.80    $605.80 $0.00    $0.00                         $0.00       $605.80
        CONSULTANTS, LTD                               Unsecured § 726(a)
                                                       (3)
         656 E Hallandale Beach Blvd
         Hallandale FL 33009-4422
Claim Notes: Original Case #08-19029 Claim #39
                656 E Hallandale Beach BlvdHallandale, FL 330094422--------------------------------------------------------------------------------* * *
 41(29) FIRST COAST SERVICE               05/12/2009 Tardy General                        Allowed           7200-000                   $0.00    $1,733.97   $1,733.97 $0.00    $0.00                         $0.00     $1,733.97
        OPTIONS                                        Unsecured § 726(a)
                                                       (3)
         MEDICARE PART B,DEBT
         RECOVERY AND
         MSP,POST OFFICE BOX 44141
         JACKSONVILLE FL 32231
Claim Notes: Original Case #08-19029 Claim #41
                MEDICARE PART B DEBT RECOVERY AND MSP,POST OFFICE BOX 44141JACKSONVILLE, FL 32231--------------------------------------------------------------------------------* * *
                                                             Case 08-19029-LMI                    Doc 1541            Filed 04/22/21              Page 619 of 635
                                                                                                   CLAIM ANALYSIS REPORT                                                               Page No: 70               Exhibit C


   Case No.                        08-19029-LMI                                                                                                                 Trustee Name:                  Kenneth A. Welt
   Case Name:                      CARDIAC MANAGEMENT SYSTEMS, INC                                                                                              Date:                          3/4/2021
   Claims Bar Date:                03/17/2009

 Claim                Creditor Name             Claim            Claim Class             Claim         Uniform         Scheduled           Claim           Amount            Amount             Interest         Tax            Net
  No.:                                          Date                                     Status       Tran Code         Amount            Amount           Allowed            Paid                                           Remaining
                                                                                                                                                                                                                              Balance

 47(62)    STEPHANIE R                       03/18/2009    Tardy General                Allowed        7200-000               $0.00          $155.76           $155.76             $0.00             $0.00          $0.00       $155.76
           SHAPILLO                                        Unsecured § 726(a)
                                                           (3)
         5130 Cherokee Ave
         Miami Beach FL 333140
Claim Notes: Original Case #08-19062 Claim #475130 Cherokee AveMiami Beach, FL 333140--------------------------------------------------------------------------------* * *
 55(62)    EUGENIO BRICO MD                  03/19/2009    Tardy General                Allowed        7200-000               $0.00          $200.00           $200.00             $0.00             $0.00          $0.00       $200.00
                                                           Unsecured § 726(a)
                                                           (3)
         2331 NE 211 St
         Miami FL 33180
Claim Notes: Original Case #08-19062 Claim #552331 NE 211 StMiami, FL 33180--------------------------------------------------------------------------------* * *
 56(62)    IMAGE FIRST SE                    04/21/2009    Tardy General                Allowed        7200-000               $0.00        $7,510.90         $7,510.90             $0.00             $0.00          $0.00     $7,510.90
           FLORIDA                                         Unsecured § 726(a)
                                                           (3)
         100 Matsonford Rd #503
         Corporate Center
         Radnor PA 19087
Claim Notes: Original Case #08-19062 Claim #56100 Matsonford Rd #503Corporate CenterRadnor, PA 19087--------------------------------------------------------------------------------* * *
 60(47)    OSCAR DOMINGUEZ                   03/19/2009    Tardy General              Disallowed       7200-000               $0.00        $1,225.00               $0.00           $0.00             $0.00          $0.00         $0.00
                                                           Unsecured § 726(a)
                                                           (3)
         8600 SW 92 Street, #202
         Miami FL 33156
Claim Notes: Original Case #08-19047 Claim #608600 SW 92 Street, #202Miami, FL 33156--------------------------------------------------------------------------------* * *

                Disallowed per docket 1352
 63(47)    MEDSOLUTIONS INC              04/21/2009        Tardy General                Allowed        7200-000               $0.00          $395.00           $395.00             $0.00             $0.00          $0.00       $395.00
                                                           Unsecured § 726(a)
                                                           (3)
         730 Cool Springs Blvd.
         Suite 800
         Franklin TN 37067
Claim Notes: Original Case #08-19047 Claim #63730 Cool Springs Blvd.Suite 800Franklin, TN 37067--------------------------------------------------------------------------------* * *
   4(69)FLORIDA DEPARTMENT            07/29/2008 Fines, Penalties §         Allowed       7300-000             $0.00               $75.00               $75.00                 $0.00               $0.00            $0.00        $75.00
        OF REVENUE                               726(a)(4)
         Bankruptcy Section
         Post Office Box 6668
         Tallahassee FL 32314-6668
Claim Notes: Original Case #08-19069 Claim #4UBankruptcy SectionPost Office Box 6668Tallahassee, FL 323146668--------------------------------------------------------------------------------* * *
                                                   Case 08-19029-LMI             Doc 1541      Filed 04/22/21          Page 620 of 635
                                                                                 CLAIM ANALYSIS REPORT                                               Page No: 71               Exhibit C


 Case No.                      08-19029-LMI                                                                                        Trustee Name:             Kenneth A. Welt
 Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                     Date:                     3/4/2021
 Claims Bar Date:              03/17/2009

Claim               Creditor Name      Claim            Claim Class    Claim        Uniform    Scheduled         Claim          Amount         Amount         Interest         Tax            Net
 No.:                                  Date                            Status      Tran Code    Amount          Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                            Balance

6(71)   FLORIDA DEPARTMENT           12/17/2020   Fines, Penalties §   Allowed     7300-000         $0.00          $250.00        $250.00           $0.00          $0.00          $0.00       $250.00
        OF REVENUE                                726(a)(4)
                                                                                                            $156,443,553.37 $18,352,336.10   $3,593,271.56         $0.00   $3,903.68 $15,025,890.57
                                                        Case 08-19029-LMI     Doc 1541          Filed 04/22/21     Page 621 of 635
                                                                              CLAIM ANALYSIS REPORT                                                    Page No: 72                 Exhibit C


Case No.                      08-19029-LMI                                                                                         Trustee Name:               Kenneth A. Welt
Case Name:                    CARDIAC MANAGEMENT SYSTEMS, INC                                                                      Date:                       3/4/2021
Claims Bar Date:              03/17/2009


      CLAIM CLASS SUMMARY TOTALS

                                              Claim Class                         Claim             Amount          Amount                  Interest                 Tax                  Net
                                                                                 Amount             Allowed          Paid                                                              Remaining
                                                                                                                                                                                        Balance


           Accountant for Trustee Expenses (Other Firm)                             $7,993.88          $7,993.88      $7,273.58                    $0.00                   $0.00               $720.30

           Accountant for Trustee Fees (Other Firm)                              $669,834.93        $669,834.93     $446,397.65                    $0.00                   $0.00         $223,437.28

           Attorney for Trustee Expenses (Other Firm)                              $35,396.18        $35,396.18      $25,556.37                    $0.00                   $0.00           $9,839.81

           Attorney for Trustee Fees (Other Firm)                                $436,469.21        $414,969.21     $276,958.16                    $0.00                   $0.00         $375,035.23

           Claims of Governmental Units                                            $19,086.40        $19,086.40           $0.00                    $0.00                   $0.00          $19,086.40

           Fines, Penalties § 726(a)(4)                                              $325.00            $325.00           $0.00                    $0.00                   $0.00               $325.00

           General Unsecured § 726(a)(2)                                      $130,706,658.04     $14,874,755.40   $1,682,786.37                   $0.00                   $0.00      $13,191,969.13

           Other Chapter 7 Administrative Expenses                                 $12,890.00        $12,890.00      $12,890.00                    $0.00                   $0.00                 $0.00

           Other Prior Chapter Administrative Expenses                          $1,672,278.25       $976,599.63     $136,609.59                    $0.00                   $0.00         $863,695.47

           Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel,                   $0.00             $0.00           $0.00                    $0.00                   $0.00                 $0.00
           PMSI)

           Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)     $21,080,006.56        $25,414.00           $0.00                    $0.00                   $0.00          $25,414.00

           Real Estate---Consensual Liens (mortgages, deeds of trust, PMSI)      $213,907.35              $0.00           $0.00                    $0.00                   $0.00                 $0.00

           Special Counsel for Trustee Expenses                                    $27,571.77        $27,571.77      $27,571.77                    $0.00                   $0.00                 $0.00

           Special Counsel for Trustee Fees                                      $712,242.33        $703,307.48     $713,307.48                    $0.00                   $0.00                 $0.00

           Tardy General Unsecured § 726(a)(3)                                   $423,708.84        $159,007.59           $0.00                    $0.00                   $0.00         $159,007.59

           Trustee Compensation                                                  $311,383.32        $311,383.32     $263,116.24                    $0.00                   $0.00          $48,267.08

           Trustee Expenses                                                         $1,242.96          $1,242.96        $804.35                    $0.00                   $0.00               $438.61

           U.S. Trustee Quarterly Fees                                             $60,138.35        $60,138.35           $0.00                    $0.00                   $0.00          $60,138.35

           Wages                                                                   $52,420.00        $52,420.00           $0.00                    $0.00             $3,903.68            $48,516.32
             Case 08-19029-LMI          Doc 1541        Filed 04/22/21       Page 622 of 635



                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           08-19029-LMI
Case Name:          CARDIAC MANAGEMENT SYSTEMS, INC
Trustee Name:       Kenneth A. Welt

                                                                Balance on hand:                   $639,462.11


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                    Claim Asserted             Allowed         Interim              Proposed
                                                                Amount of     Payments to              Amount
                                                                   Claim            Date
     1S(64) Triple Net Properties          $25,414.00           $25,414.00             $0.00         $25,414.00
            Realty, Inc., et al.


                                          Total to be paid to secured creditors:                    $25,414.00
                                                           Remaining balance:                      $614,048.11

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total        Interim              Proposed
                                                                Requested     Payments to             Payment
                                                                                    Date
KENNETH A. WELT, TRUSTEE CHP 7, Trustee                     $311,383.32        $263,116.24           $48,267.08
Fees
KENNETH A. WELT, Trustee Expenses                                $1,242.96           $804.35            $438.61
Markowitz , Attorney for Trustee Fees                           $28,055.25         $28,055.25               $0.00
Markowitz , expenses , Attorney for Trustee                      $3,861.18          $3,861.18               $0.00
Expenses
Frohme Enterprises, Inc., Accountant for Trustee                 $5,287.50          $5,287.50               $0.00
Fees
Marcum LLC, Accountant for Trustee Expenses                      $7,993.88          $7,273.58           $720.30
US Trustee's Payment Center, U.S. Trustee                        $1,300.89             $0.00          $1,300.89
Quarterly Fees
Markowitz , Per order dated 6/15/10 DE# 992                      $5,500.00          $5,500.00               $0.00
Contingency and expenses due regarding settlements
Attorney for Trustee Fees
Markowitz , Per order dated 6/15/10 DE# 992                      $9,324.00          $9,324.00               $0.00
Contingency and expenses due regarding
settlements, Attorney for Trustee Fees
Markowitz ,Per order dated 6/15/10 DE# 992 33.3%                 $2,953.71          $2,953.71               $0.00
contingency , Attorney for Trustee Fees


UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI        Doc 1541        Filed 04/22/21    Page 623 of 635




Kluger,Peretz, Kaplan & Berlin, Attorney for               $21,500.00      $21,500.00           $0.00
Trustee Fees
Markowitz, Davis, Ringel & Trusty, P.A., Attorney          $32,206.98      $32,206.98           $0.00
for Trustee Fees
Markowitz, Davis, Ringel & Trusty, P.A., Attorney          $18,433.98      $18,433.98           $0.00
for Trustee Fees
Markowitz, Davis, Ringel & Trusty, Attorney for           $375,035.23     $237,024.18     $138,011.05
Trustee Fees
Alan Landsberg, Special Counsel for Trustee Fees            $8,000.00       $8,000.00           $0.00
David Cimo, Special Counsel for Trustee Fees              $670,000.00     $670,000.00           $0.00
Florida Health Law Center, Special Counsel for             $11,323.08      $11,323.08           $0.00
Trustee Fees
Jason S. Maser, Special Counsel for Trustee Fees           $12,048.40      $12,048.40           $0.00
Zach B. Shelomith, Special Counsel for Trustee Fees         $1,936.00       $1,936.00           $0.00
Markowitz , Per order dated 6/15/10 DE# 992                  $571.14         $571.14            $0.00
Contingency and expenses due regarding settlements
Attorney for Trustee Expenses
Markowitz , Per order dated 6/15/10 DE# 992                  $265.18         $265.18            $0.00
Contingency and expenses due regarding settlements
Attorney for Trustee Expenses
Markowitz , Per order dated 6/15/10 DE# 992                  $263.60         $263.60            $0.00
Expenses , Attorney for Trustee Expenses
Kluger,Peretz, Kaplan & Berlin, Attorney for                 $144.50         $144.50            $0.00
Trustee Expenses
Markowitz, Davis, Ringel & Trusty, Attorney for            $35,251.68      $25,411.87       $9,839.81
Trustee Expenses
David Cimo, Special Counsel for Trustee Expenses           $26,925.57      $26,925.57           $0.00
Jason S. Maser, Special Counsel for Trustee                  $179.42         $179.42            $0.00
Expenses
Zach B. Shemolith, Special Counsel for Trustee               $466.78         $466.78            $0.00
Expenses
Marcum LLC, Accountant for Trustee Fees                   $664,547.43     $441,110.15     $223,437.28
Other: US Trustee's Payment Center, U.S. Trustee             $650.89            $0.00        $650.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee            $9,750.89           $0.00       $9,750.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee            $1,625.89           $0.00       $1,625.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee             $650.89            $0.00        $650.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee            $1,625.89           $0.00       $1,625.89
Quarterly Fees



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI            Doc 1541       Filed 04/22/21      Page 624 of 635




Other: US Trustee's Payment Center, U.S. Trustee                  $975.89               $0.00          $975.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                  $975.89               $0.00          $975.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $2,600.89               $0.00       $2,600.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $9,750.89               $0.00       $9,750.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $1,300.89               $0.00       $1,300.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $9,750.89               $0.00       $9,750.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $2,600.89               $0.00       $2,600.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $6,825.89               $0.00       $6,825.89
Quarterly Fees
Other: US Trustee's Payment Center, U.S. Trustee                $9,750.89               $0.00       $9,750.89
Quarterly Fees
South Florida Valuation Services, Inc., Appraiser for           $4,000.00            $4,000.00           $0.00
Trustee Fees
American Argitration Association,                              $10,200.00           $10,200.00           $0.00
Arbitrator/Mediator for Trustee Fees
Frances L. Carter, Arbitrator/Mediator for Trustee              $3,425.69            $3,425.69           $0.00
Fees
Tech Masters, LLC, Consultant for Trustee Fees                  $3,000.00            $3,000.00           $0.00
Ingham Retirement Group, Other Professional Fees               $22,500.00           $22,500.00           $0.00


                          Total to be paid for chapter 7 administrative expenses:                $480,852.48
                                                             Remaining balance:                  $133,195.63

         Applications for prior chapter fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
Other: Alan Ackerman DO FACC, Other Prior                       $7,310.00               $0.00       $1,128.45
Chapter Administrative Expenses
Other: Alberto Villa, MD, Other Prior Chapter                   $2,000.00               $0.00          $308.74
Administrative Expenses
Other: All State Transportation Inc, Other Prior                  $240.00               $0.00           $37.05
Chapter Administrative Expenses
Other: American Hvac-R Services, Other Prior                      $705.00               $0.00          $108.83



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI          Doc 1541     Filed 04/22/21    Page 625 of 635




Chapter Administrative Expenses
Other: American Hvac-R Services, Other Prior               $2,395.60          $0.00        $369.81
Chapter Administrative Expenses
Other: Anita Garib Sankar, MD, Other Prior Chapter         $2,631.25          $0.00        $406.19
Administrative Expenses
Other: Anthony Vitale, Other Prior Chapter                 $1,056.61          $0.00        $163.11
Administrative Expenses
Other: Anthony Vitale, Other Prior Chapter                  $423.39         $423.39          $0.00
Administrative Expenses
Other: Armando Marull, Other Prior Chapter                 $7,400.00          $0.00       $1,142.35
Administrative Expenses
Other: Bagel Boy, Other Prior Chapter                       $181.82           $0.00         $28.07
Administrative Expenses
Other: Brian J. Murphy, M.D., P.A., Other Prior           $92,785.00          $0.00      $14,323.31
Chapter Administrative Expenses
Other: Cardinal Health 414 LLC, Other Prior                $3,589.07          $0.00        $554.05
Chapter Administrative Expenses
Other: Carlos La Rocca MD, Other Prior Chapter             $3,368.75          $0.00        $520.04
Administrative Expenses
Other: David Jurkovich, Other Prior Chapter                 $423.00           $0.00         $65.30
Administrative Expenses
Other: David Wells, Other Prior Chapter                     $350.00           $0.00         $54.03
Administrative Expenses
Other: Dhiraj Patel MD, Other Prior Chapter                 $712.50           $0.00        $109.99
Administrative Expenses
Other: Digital Radiology Inc, Other Prior Chapter         $64,725.00          $0.00       $9,991.66
Administrative Expenses
Other: Dr. Dennis Oleary, Other Prior Chapter              $5,000.00          $0.00        $771.85
Administrative Expenses
Other: Enrique Gorin, Other Prior Chapter                  $1,225.00          $0.00        $189.10
Administrative Expenses
Other: Eric Smith MD, Other Prior Chapter                  $6,312.50          $0.00        $974.47
Administrative Expenses
Other: Felix Elpedes, Other Prior Chapter                    $75.00           $0.00         $11.58
Administrative Expenses
Other: Florida Department of Revenue, Other Prior          $1,569.54          $0.00        $242.30
Chapter Administrative Expenses
Other: Florida Department of Revenue, Other Prior           $100.00           $0.00         $15.44
Chapter Administrative Expenses
Other: Florida Department of Revenue, Other Prior           $350.00           $0.00         $54.03
Chapter Administrative Expenses
Other: Florida Department of Revenue, Other Prior           $600.00           $0.00         $92.62



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI        Doc 1541      Filed 04/22/21    Page 626 of 635




Chapter Administrative Expenses
Other: Florida Department of Revenue, Other Prior          $350.00           $0.00        $54.04
Chapter Administrative Expenses
Other: Florida Department of Revenue, Other Prior         $1,181.84          $0.00       $182.45
Chapter Administrative Expenses
Other: Florida Department of Revenue, Other Prior          $350.00           $0.00        $54.04
Chapter Administrative Expenses
Other: Florida Health Law Center, Other Prior             $6,323.35      $6,323.35         $0.00
Chapter Administrative Expenses
Other: Florida Health Law Center, Other Prior            $15,780.38          $0.00      $2,436.03
Chapter Administrative Expenses
Other: Gonzalo J Iravedra PA, Other Prior Chapter         $9,000.00          $0.00      $1,389.34
Administrative Expenses
Other: Gordon Grenn, Other Prior Chapter                  $6,400.00          $0.00       $987.97
Administrative Expenses
Other: Harbor View Transportation, Other Prior            $4,428.85          $0.00       $683.69
Chapter Administrative Expenses
Other: Iliya Beylin MD, Other Prior Chapter               $3,881.25          $0.00       $599.15
Administrative Expenses
Other: Israel Machin, MD, Other Prior Chapter              $525.00           $0.00        $81.04
Administrative Expenses
Other: Ivan Carrasquilla MD, Other Prior Chapter           $125.00           $0.00        $19.30
Administrative Expenses
Other: James C. Colross, Other Prior Chapter             $14,393.04          $0.00      $2,221.87
Administrative Expenses
Other: Jeffrey Sutton, Other Prior Chapter               $17,595.00          $0.00      $2,716.16
Administrative Expenses
Other: Jeffrey Sutton MD, Other Prior Chapter              $105.00           $0.00        $16.21
Administrative Expenses
Other: Jeffrey Sutton, MD, Other Prior Chapter             $420.00           $0.00        $64.84
Administrative Expenses
Other: Jerome Reich MD, Other Prior Chapter                 $55.00           $0.00         $8.49
Administrative Expenses
Other: Jerome Vincente MD, Other Prior Chapter             $525.00           $0.00        $81.04
Administrative Expenses
Other: Joaquin Mendez MD PA, Other Prior Chapter          $4,200.00          $0.00       $648.36
Administrative Expenses
Other: Joaquin Mendez MD PA, Other Prior Chapter         $10,200.00          $0.00      $1,574.58
Administrative Expenses
Other: Joel Gordon MD, Other Prior Chapter                $1,250.00          $0.00       $192.96
Administrative Expenses
Other: Joel Gordon, MD, Other Prior Chapter              $17,912.50          $0.00      $2,765.17



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI         Doc 1541       Filed 04/22/21    Page 627 of 635




Administrative Expenses
Other: Johann N. Martens MD, Other Prior Chapter            $5,200.00          $0.00        $802.73
Administrative Expenses
Other: Jose Torres, Other Prior Chapter                      $400.00           $0.00         $61.75
Administrative Expenses
Other: Jules Cohen MD, Other Prior Chapter                  $5,380.75          $0.00        $830.63
Administrative Expenses
Other: Kathleen Rathbun, Other Prior Chapter                $6,006.25          $0.00        $927.19
Administrative Expenses
Other: Kauko Jantunen MD, Other Prior Chapter                $400.00           $0.00         $61.75
Administrative Expenses
Other: Kishor Karia, Other Prior Chapter                    $1,125.00          $0.00        $173.67
Administrative Expenses
Other: Kishor Karia, Other Prior Chapter                     $281.25           $0.00         $43.42
Administrative Expenses
Other: Kluger, Peretz, Kaplan & Berlin P.L., Other         $50,284.74          $0.00       $7,762.50
Prior Chapter Administrative Expenses
Other: Kluger, Peretz, Kaplan, & Berlin P.L., Other        $20,149.56      $20,149.56         $0.00
Prior Chapter Administrative Expenses
Other: Law Office of Patrick Scott, Other Prior            $79,642.04          $0.00      $12,294.42
Chapter Administrative Expenses
Other: Law office of Patrick Scott, Other Prior            $34,275.08      $34,275.08         $0.00
Chapter Administrative Expenses
Other: Leonard Sukienik, DO, Other Prior Chapter            $1,600.00          $0.00        $246.99
Administrative Expenses
Other: Manuel Borina, Other Prior Chapter                   $6,200.00          $0.00        $957.10
Administrative Expenses
Other: Marc Levine, MD, Other Prior Chapter                 $8,078.00          $0.00       $1,247.01
Administrative Expenses
Other: Marco Vitiello, Other Prior Chapter                  $1,250.00          $0.00        $192.96
Administrative Expenses
Other: Maria Lopez, Other Prior Chapter                      $600.00           $0.00         $92.62
Administrative Expenses
Other: Marie Tromans, Other Prior Chapter                    $200.00           $0.00         $30.87
Administrative Expenses
Other: Mark Beylin DPM, Other Prior Chapter                 $1,462.50          $0.00        $225.77
Administrative Expenses
Other: Mohammed Javed, MD, Other Prior Chapter              $1,600.00          $0.00        $246.99
Administrative Expenses
Other: Mujahed Ahmed, Other Prior Chapter                   $1,400.00          $0.00        $216.12
Administrative Expenses
Other: Nelson Olaguibe, Other Prior Chapter                 $2,400.00          $0.00        $370.49



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI        Doc 1541         Filed 04/22/21    Page 628 of 635




Administrative Expenses
Other: Nicolaus Mortens, Other Prior Chapter                 $5,000.00          $0.00       $771.85
Administrative Expenses
Other: Noel R Zusmer MD PA, Other Prior Chapter             $21,890.00          $0.00      $3,379.18
Administrative Expenses
Other: Oscar Dominguez, Other Prior Chapter                  $1,225.00          $0.00       $189.10
Administrative Expenses
Other: Oscar Hernandez, Other Prior Chapter                  $4,400.00          $0.00       $679.23
Administrative Expenses
Other: Palm Beach Pizza LLC, Other Prior Chapter              $678.94           $0.00       $104.81
Administrative Expenses
Other: Pedro Sanchez, Other Prior Chapter                    $3,400.00          $0.00       $524.86
Administrative Expenses
Other: Primecare of Coral Gables, Other Prior                $1,041.67          $0.00       $160.80
Chapter Administrative Expenses
Other: Rad Imaging, Inc, Other Prior Chapter                $11,080.00          $0.00      $1,710.43
Administrative Expenses
Other: Ralph Marcus D.O., Other Prior Chapter                $8,018.75          $0.00      $1,237.86
Administrative Expenses
Other: Rene Gomez, Other Prior Chapter                       $1,000.00          $0.00       $154.37
Administrative Expenses
Other: Robert Collins MD, Other Prior Chapter                 $175.00           $0.00        $27.01
Administrative Expenses
Other: Robert Tomchik MD, Other Prior Chapter                $2,275.00          $0.00       $351.19
Administrative Expenses
Other: Rodolfo Trejo MD, Other Prior Chapter                  $200.00           $0.00        $30.87
Administrative Expenses
Other: Ruben Gil, MD, Other Prior Chapter                    $1,835.00          $0.00       $283.27
Administrative Expenses
Other: Sheridan Professional Centre, LTD., L.L.L.P.,        $21,512.51          $0.00      $3,320.91
Other Prior Chapter Administrative Expenses
Other: SJ Deprima MD Radiology PA, Other Prior              $12,080.00          $0.00      $1,864.80
Chapter Administrative Expenses
Other: SJ Deprima MD Radiology PA, Other Prior               $3,260.00          $0.00       $503.25
Chapter Administrative Expenses
Other: Stephen Koch MD, Other Prior Chapter                  $5,205.00          $0.00       $803.50
Administrative Expenses
Other: Stephen Koch MD, Other Prior Chapter                  $2,160.00          $0.00       $333.44
Administrative Expenses
Other: Stephen Koch MD, Other Prior Chapter                  $3,045.00          $0.00       $470.06
Administrative Expenses
Other: Stephen Koch MD, Other Prior Chapter                  $1,620.00          $0.00       $250.08



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI            Doc 1541       Filed 04/22/21      Page 629 of 635




Administrative Expenses
Other: Stephen Koch MD, Other Prior Chapter                     $3,970.80               $0.00         $612.98
Administrative Expenses
Other: Stephen Morris MD, Other Prior Chapter                     $800.00               $0.00         $123.50
Administrative Expenses
Other: Steven Deprima MD, Other Prior Chapter                   $3,930.00               $0.00         $606.68
Administrative Expenses
Other: Steven Linzer DO PA, Other Prior Chapter                 $2,775.00               $0.00         $428.38
Administrative Expenses
Other: Terrence Cohen, MD, Other Prior Chapter                    $175.00               $0.00          $27.01
Administrative Expenses
Other: Todd Welliver, Other Prior Chapter                       $2,187.50               $0.00         $337.69
Administrative Expenses
Other: Transwestern Douglas Entrance, LLC, Other               $11,895.92               $0.00       $1,836.39
Prior Chapter Administrative Expenses
Other: Trenwith Securities, Other Prior Chapter                $51,377.26           $51,377.26          $0.00
Administrative Expenses
Other: Trenwith Securities, Other Prior Chapter               $199,960.00               $0.00      $30,868.02
Administrative Expenses
Other: Tzewan Wong, Other Prior Chapter                           $200.00               $0.00          $30.87
Administrative Expenses
Other: Valerio & Raimondi, Other Prior Chapter                  $1,222.75             $355.52           $0.00
Administrative Expenses
Other: William I Ganz, Other Prior Chapter                     $27,700.37               $0.00       $4,276.13
Administrative Expenses
Other: Zylomed Corporation, Other Prior Chapter                $10,837.75               $0.00       $1,673.03
Administrative Expenses


                       Total to be paid to prior chapter administrative expenses:                $133,195.63
                                                             Remaining balance:                        $0.00

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $71,426.13 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                         Allowed Amt.           Interim           Proposed
                                                                of Claim       Payments to          Payment
                                                                                     Date
      1(50) Florida Department of Revenue                         $375.00               $0.00           $0.00
      2(71) Florida Department of Revenue                         $240.26               $0.00           $0.00
      4(69) Florida Department of Revenue                         $100.00               $0.00           $0.00


UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI          Doc 1541        Filed 04/22/21      Page 630 of 635




      5(68) Stephen Koch MD                                    $5,000.00              $0.00              $0.00
      7(53) Patrick S Scott, Esq                               $2,543.00              $0.00              $0.00
     11(69) Stephen Koch MD                                    $3,970.00              $0.00              $0.00
     12(69) Stephen Koch MD                                    $5,000.00              $0.00              $0.00
     14(66) Stephen Koch MD                                    $5,000.00              $0.00              $0.00
     19(53) Stephen Koch MD                                    $5,000.00              $0.00              $0.00
     21(29) Ashok Patel                                       $15,000.00              $0.00              $0.00
     27(62) Stephen Koch MD                                    $7,500.00              $0.00              $0.00
   30P(29) Stephen E. Cianciulli                              $10,950.00              $0.00              $0.00
     35(47) Stephen Koch MD                                   $10,000.00              $0.00              $0.00
      39(1) Florida Department of Revenue                        $270.00              $0.00              $0.00
     53(52) Internal Revenue Service                             $477.87              $0.00              $0.00


                                            Total to be paid to priority claims:                       $0.00
                                                           Remaining balance:                          $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

         Timely claims of general (unsecured) creditors totaling $14,874,755.40 have been allowed and
will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 1.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                        Allowed Amt.           Interim            Proposed
                                                               of Claim       Payments to            Amount
                                                                                    Date
              General Electric Capital Corporation        $4,500,000.00               $0.00              $0.00
      1(29) Liberty Messenger                                      $0.00              $0.00              $0.00
      1(47) Norman Brothers Produce                            $1,273.89              $0.00              $0.00
      1(58) Admiral Insurance Co                              $10,000.00              $0.00              $0.00
      1(62) Ludlum Measurements Inc                              $257.57              $0.00              $0.00
      1(66) Total Medical Compliance                           $2,370.00              $0.00              $0.00
    1U(64) Triple Net Properties Realty, Inc., et al.       $301,808.11               $0.00              $0.00
      2(29) Anthony C Vitale PA                               $24,021.11              $0.00              $0.00
      2(36) Bayberry Florist                                   $2,549.30              $0.00              $0.00
      2(53) GE Healthcare                                   $112,778.79               $0.00              $0.00
      2(62) GE Healthcare                                   $105,205.77               $0.00              $0.00
      2(68) Transwestern Douglas Entrance                     $57,351.04              $0.00              $0.00



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI        Doc 1541   Filed 04/22/21    Page 631 of 635




      2(73) Merrill Lynch                          $4,429,664.46      $90,029.44     $0.00
      3(29) Ashok Patel                                    $0.00          $0.00      $0.00
      3(47) M&T Credit Services LLC                  $255,557.94          $0.00      $0.00
      3(50) Erena F Seara                                $53.99           $0.00      $0.00
      3(58) John Thomas                                 $128.00           $0.00      $0.00
      3(62) Medi Nuclear Corp                          $2,963.10          $0.00      $0.00
      3(71) Nursing Unlimited, Inc.                     $840.00           $0.00      $0.00
      3(73) William I Ganz                            $36,993.63          $0.00      $0.00
      4(29) M&T Credit Services LLC                  $255,557.94          $0.00      $0.00
      4(36) Philips Medical Systems NA Co            $113,312.90          $0.00      $0.00
      4(47) Dell Financial Services LLC                $7,491.00          $0.00      $0.00
      4(53) Green Forrest Cartridges Inc               $1,221.36          $0.00      $0.00
    4(66)U SJ Deprima MD Radiology PA                   $830.00           $0.00      $0.00
      4(68) Complete Care Center of Miami Inc          $3,787.50          $0.00      $0.00
      5(36) Frank Weinberg Black                     $352,420.12          $0.00      $0.00
      5(47) GE Healthcare                                  $0.00          $0.00      $0.00
      5(50) Merrill Lynch                             $47,920.42      $47,920.42     $0.00
      5(53) Medical Suppliers Of The Americas           $814.10           $0.00      $0.00
      5(66) Medical Suppliers Of The Americas            $52.59           $0.00      $0.00
      6(53) Royal Office Products                      $7,702.16          $0.00      $0.00
      6(62) Zsuzsanna Seybold MD                      $14,625.00          $0.00      $0.00
      6(66) Royal Office Products                       $630.22           $0.00      $0.00
      7(29) Elvira Kunz Executrix                     $95,672.63          $0.00      $0.00
      7(47) Almar Industries Inc                        $749.00           $0.00      $0.00
      7(62) Medical Suppliers of the America           $2,627.86          $0.00      $0.00
    7(66)U All State Transportation Inc                $8,625.00          $0.00      $0.00
      8(29) Jeanne Stiers                                  $0.00          $0.00      $0.00
      8(47) Royal Office Products                     $31,877.77          $0.00      $0.00
      8(53) Palm Beach Pizza LLC                       $2,956.50          $0.00      $0.00
      8(53) Patrick S Scott, Esq                       $3,275.44          $0.00      $0.00
      8(62) Royal Office Products                      $6,913.58          $0.00      $0.00
      8(66) American Hvac-R Services Inc                $140.00           $0.00      $0.00
      9(29) FedEx Freight                               $347.40           $0.00      $0.00
      9(47) Medical Suppliers Of The Americas           $672.44           $0.00      $0.00
      9(53) American Hvac R Services Inc               $2,269.58          $0.00      $0.00
      9(66) Nursing Unlimited Inc                      $1,260.00          $0.00      $0.00
     10(29) IKON Financial Svc                       $273,889.34          $0.00      $0.00


UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI         Doc 1541     Filed 04/22/21    Page 632 of 635




     10(47) Sage Software Healthcare                       $690.00            $0.00     $0.00
     10(53) Cardinal Health 414, LLC                      $6,619.35           $0.00     $0.00
     10(62) Invivo Corporation                            $4,043.30           $0.00     $0.00
     10(66) Royal Office Products                          $948.22            $0.00     $0.00
     11(29) Broward County Revenue Collection            $44,769.87           $0.00     $0.00
            Division
     11(36) Hirni's Wayside Garden Florist                  $64.20            $0.00     $0.00
     11(47) Stericycle Inc                                $4,245.67           $0.00     $0.00
     11(53) Royal Office Products                         $7,702.16           $0.00     $0.00
     12(29) Waste Management -RMC                          $222.05            $0.00     $0.00
     12(36) Sheldon Glucksman                              $422.20            $0.00     $0.00
     12(47) FedEx Customer Information Service            $2,072.86           $0.00     $0.00
     12(53) Joanne Laudicina                               $162.99            $0.00     $0.00
     12(62) Iliya Beylin MD                               $7,000.00           $0.00     $0.00
     12(66) American Hvac-R Services Inc                  $1,104.60           $0.00     $0.00
     13(36) Merrill Lynch Business Financial            $105,121.34     $105,121.34     $0.00
            Service
     14(29) Siemens Medical Solutions USA, Inc.,        $130,255.59           $0.00     $0.00
            c/o George L.
     14(47) Varley Inc                                     $753.35            $0.00     $0.00
     14(53) Johnny Lee Jr                                  $700.00            $0.00     $0.00
     14(62) AC & S Transportation                         $1,948.00           $0.00     $0.00
     15(29) Siemens Medical Solutions USA, Inc.,        $118,290.59           $0.00     $0.00
            c/o George L.
     15(47) American Hvac-R Services                      $6,047.50           $0.00     $0.00
     15(53) American Hvac R Services Inc                  $3,064.58           $0.00     $0.00
     15(62) Royal Office Products                         $6,913.58           $0.00     $0.00
   15(69)U Gonzalo J Iravedra PA                          $1,125.00           $0.00     $0.00
     16(29) Frank Weinberg Black PL                     $352,420.12           $0.00     $0.00
     16(47) Patrick S Scott                                $102.72            $0.00     $0.00
     16(53) Francis X Gauthier                              $70.96            $0.00     $0.00
     17(29) All Points Capital Corp.                     $54,496.42           $0.00     $0.00
     17(47) Yvonne Moretti                                 $342.75            $0.00     $0.00
     17(53) Tropical Transportation, LLC                  $1,820.00           $0.00     $0.00
     17(62) Bikur Cholim of Miami Beach                    $250.00            $0.00     $0.00
     18(29) All Points Capital Corp.                      $7,639.78           $0.00     $0.00
     18(47) De Lage Landen Financial Services Inc       $163,495.97           $0.00     $0.00
     18(62) Juana Huzenman                                 $400.00            $0.00     $0.00


UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI         Doc 1541   Filed 04/22/21    Page 633 of 635




     19(29) All Points Capital Corp.                  $104,373.67           $0.00     $0.00
     20(47) West Physics Consulting LLC                $11,000.00           $0.00     $0.00
     20(53) John Penrod                                 $1,400.00           $0.00     $0.00
     20(62) Sonia Weisselberger                          $647.20            $0.00     $0.00
     21(47) West Physics Consulting LLC                $28,825.00           $0.00     $0.00
     21(62) Nursing Unlimited Inc.                      $1,050.00           $0.00     $0.00
     22(29) Property Tax Consultants, Ltd               $8,062.17           $0.00     $0.00
     22(62) Marcos R. Singer                              $73.62            $0.00     $0.00
     23(29) Philips Medical Systems NACO              $133,067.65           $0.00     $0.00
     23(47) Astellas Pharma US Inc                     $17,084.00           $0.00     $0.00
     23(62) Emmanuelle Ocean                              $10.72            $0.00     $0.00
     24(47) Kramer, Green, Zuckerman, Greene &          $2,867.50           $0.00     $0.00
            Buchsbaum PA
     25(47) Benjamin Befeler MD PA                      $2,455.00           $0.00     $0.00
     25(62) Jose A Ortiz                                 $250.00            $0.00     $0.00
   252(29) FedEx Customer Information Svc               $2,391.75           $0.00     $0.00
     26(62) Louise Perry                                  $20.00            $0.00     $0.00
     26(69) Steven Linzer DO PA                         $2,775.00           $0.00     $0.00
     27(47) Agfa Healthcare Corporation                $20,806.98           $0.00     $0.00
     27(69) Merrill Lynch                              $20,728.28      $20,728.28     $0.00
     28(29) UPS                                          $534.41            $0.00     $0.00
     28(47) Royal Office Products                      $31,877.77           $0.00     $0.00
     29(29) Donald R. Levine Personal Rep             $112,606.88           $0.00     $0.00
     29(62) Luis Reyes                                    $25.00            $0.00     $0.00
     30(47) American Computer Forms Inc                  $430.95            $0.00     $0.00
     30(62) Alicia Madrigal                               $57.79            $0.00     $0.00
   30U(29) Stephen E. Cianciulli                      $466,301.00           $0.00     $0.00
     31(47) Norman Brothers Produce                     $1,273.89           $0.00     $0.00
     31(62) Med Lab                                   $156,580.36           $0.00     $0.00
     31(62) Med-Lab                                    $77,395.00           $0.00     $0.00
     32(29) Dinese H. Gorman Trustee                   $60,807.92           $0.00     $0.00
     33(29) Marshall Sampson, Trustee                  $60,807.92           $0.00     $0.00
     34(29) Merrill Lynch                             $932,669.50     $932,669.50     $0.00
     36(53) Merrill Lynch                              $56,863.44      $56,863.44     $0.00
     38(62) Deborah Cruz                                  $25.00            $0.00     $0.00
     39(62) Merrill Lynch Busines Financial           $231,585.81     $231,585.81     $0.00
            Services



UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI               Doc 1541       Filed 04/22/21      Page 634 of 635




   42B(29) Harbor View Transportation                              $2,801.45               $0.00       $0.00
   43B(47) Noel R Zusmer MD PA                                     $7,700.00               $0.00       $0.00
  5300ML Merrill Lynch Commercial Finance                        $134,970.87       $134,970.87         $0.00
         Corp
  5431(62) American Hvac-R Services                                $1,870.46               $0.00       $0.00
  6600ML Merrill Lynch Commercial Finance                         $62,897.17           $62,897.27      $0.00
         Corp


                                Total to be paid to timely general unsecured claims:                  $0.00
                                                                Remaining balance:                    $0.00

         Tardily filed claims of general (unsecured) creditors totaling $159,007.59 have been allowed and
will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
      1(69) GE Healthcare                                         $23,777.61               $0.00       $0.00
      5(58) Image First SE Florida LLC                             $6,941.38               $0.00       $0.00
      5(69) Medical Suppliers of the Americas                      $2,354.96               $0.00       $0.00
      6(69) Royal Office Products                                  $2,983.16               $0.00       $0.00
      7(69) Sunset Commercial Cleaning                             $4,547.40               $0.00       $0.00
      9(69) Royal Office Products                                  $2,982.66               $0.00       $0.00
     22(66) Image First SE FL LLC                                  $1,122.12               $0.00       $0.00
     24(69) Sunset Commercial Cleaning                             $4,547.40               $0.00       $0.00
     35(69) Image First SE FL LLC                                  $3,480.83               $0.00       $0.00
     37(29) Marshall Sampson, Trustee                             $47,836.32               $0.00       $0.00
     38(29) Dinese H. Gorman Trustee                              $47,832.32               $0.00       $0.00
     39(29) Property Tax Consultants, Ltd                            $605.80               $0.00       $0.00
     41(29) FIRST COAST SERVICE OPTIONS                            $1,733.97               $0.00       $0.00
     47(62) Stephanie R Shapillo                                     $155.76               $0.00       $0.00
     55(62) Eugenio Brico MD                                         $200.00               $0.00       $0.00
     56(62) Image First SE Florida                                 $7,510.90               $0.00       $0.00
     63(47) MedSolutions Inc                                         $395.00               $0.00       $0.00


                       Total to be paid to tardily filed general unsecured claims:                    $0.00


UST Form 101-7-TFR (5/1/2011)
             Case 08-19029-LMI         Doc 1541      Filed 04/22/21      Page 635 of 635



                                                         Remaining balance:                         $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $325.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

Claim No. Claimant                                      Allowed Amt.           Interim           Proposed
                                                             of Claim       Payments to           Amount
                                                                                  Date
      4(69) Florida Department of Revenue                       $75.00             $0.00             $0.00
      6(71) Florida Department of Revenue                      $250.00             $0.00             $0.00


                                    Total to be paid for subordinated claims:                       $0.00
                                                          Remaining balance:                        $0.00




UST Form 101-7-TFR (5/1/2011)
